19-22185-rdd          Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                                 Pg 1 of 338


    Jonathan S. Henes, P.C.                                      Emily E. Geier (pro hac vice admission pending)
    George Klidonas                                              KIRKLAND & ELLIS LLP
    Rebecca Blake Chaikin                                        KIRKLAND & ELLIS INTERNATIONAL LLP
    Gene Goldmintz                                               300 North LaSalle Street
    KIRKLAND & ELLIS LLP                                         Chicago, Illinois 60654
    KIRKLAND & ELLIS INTERNATIONAL LLP                           Telephone:      (312) 862-2000
    601 Lexington Avenue                                         Facsimile:      (312) 862-2200
    New York, New York 10022
    Telephone:     (212) 446-4800
    Facsimile:     (212) 446-4900

    Proposed Counsel for the Debtors and Debtors in Possession


UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                         )
    In re:                                                               )    Chapter 11
                                                                         )
    FULLBEAUTY BRANDS HOLDINGS CORP., et al., 1                          )    Case No. 19-22185 (RDD)
                                                                         )
                                       Debtors.                          )
                                                                         )


                  DISCLOSURE STATEMENT FOR THE
              JOINT PREPACKAGED CHAPTER 11 PLAN OF
  REORGANIZATION OF FULLBEAUTY BRANDS HOLDINGS CORP. AND ITS
DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Blackdog Holdings, Inc. (8991); FULLBEAUTY Brands Holdings Corp. (8053);
      FULLBEAUTY Brands, Inc. (4198); FULLBEAUTY Brands, LLC (9445); FULLBEAUTY Brands
      Management Services, LLC (8637); FULLBEAUTY Brands Merchant, Inc. (7812); FULLBEAUTY Brands
      Operations, LLC (5382); FULLBEAUTY Brands Texas, LLC (9606); Jessica London, Inc. (1070); and Swimsuits
      for All, LLC (3246). The location of the Debtors’ service address is: 50 Main Street, Suite 1000, White Plains,
      New York 10606.



.(
19-22185-rdd     Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30    Main Document
                                          Pg 2 of 338



 THIS IS A SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN IN ACCORDANCE
 WITH BANKRUPTCY CODE SECTION 1125 AND WITHIN THE MEANING OF
 BANKRUPTCY CODE SECTION 1126, 11 U.S.C. §§ 1125, 1126. THIS DISCLOSURE STATEMENT
 HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT. THE DEBTORS INTEND TO SUBMIT
 THIS DISCLOSURE STATEMENT TO THE BANKRUPTCY COURT FOR APPROVAL FOLLOWING
 SOLICITATION AND THE DEBTORS’ FILING FOR RELIEF UNDER CHAPTER 11 OF THE
 BANKRUPTCY CODE. THE INFORMATION IN THIS DISCLOSURE STATEMENT IS SUBJECT TO
 CHANGE AND SUBJECT TO THE RESTRUCTURING SUPPORT AGREEMENT AND THE RELATED
 TERM SHEETS. THIS DISCLOSURE STATEMENT IS NOT AN OFFER TO SELL ANY SECURITIES
 AND IS NOT SOLICITING AN OFFER TO BUY ANY SECURITIES.

IMPORTANT INFORMATION REGARDING THIS DISCLOSURE STATEMENT FOR SOLICITATION
   OF VOTES ON THE JOINT PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION OF
   FULLBEAUTY BRANDS HOLDINGS CORP. AND ITS DEBTOR AFFILIATES PURSUANT TO
    CHAPTER 11 OF THE BANKRUPTCY CODE FROM THE HOLDERS OF OUTSTANDING:

         VOTING CLASS                        NAME OF CLASS UNDER THE PLAN

               CLASS 4                                FILO CLAIMS

               CLASS 5                              FIRST LIEN CLAIMS

               CLASS 6                             SECOND LIEN CLAIMS


  IF YOU ARE IN CLASS 4, CLASS 5, OR CLASS 6, YOU ARE RECEIVING THIS DOCUMENT AND
  THE ACCOMPANYING MATERIALS BECAUSE YOU ARE ENTITLED TO VOTE ON THE PLAN


                                   DELIVERY OF BALLOTS

 BALLOTS MUST BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY THE VOTING
 DEADLINE, WHICH IS 5:00 P.M. (PREVAILING EASTERN TIME) ON JANUARY 24, 2019 VIA THE
              ENCLOSED PRE-PAID, PRE-ADDRESSED RETURN ENVELOPE

                                            OR

                               AT THE FOLLOWING ADDRESS:

         VIA FIRST-CLASS MAIL, OVERNIGHT COURIER, OR HAND DELIVERY TO:

                          FULLBEAUTY BRANDS BALLOTS PROCESSING
                                    C/O PRIME CLERK LLC
                                830 THIRD AVENUE, 3RD FLOOR
                                     NEW YORK, NY 10022

                                            OR

       VIA THE E-BALLOT PORTAL USING THE E-BALLOT ID ON YOUR BALLOT AT:

                         HTTPS://CASES.PRIMECLERK.COM/FULLBEAUTY

               PLEASE CHOOSE ONLY ONE METHOD TO RETURN YOUR BALLOT




                                            ii
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                     Main Document
                                                Pg 3 of 338


              BALLOTS RECEIVED VIA ELECTRONIC MEANS (OTHER THAN E-BALLOT)
                                  WILL NOT BE COUNTED

           IF YOU HAVE ANY QUESTIONS ON THE PROCEDURES FOR VOTING ON THE
     PLAN, PLEASE CONTACT PRIME CLERK LLC (THE DEBTORS’ SOLICITATION AGENT) AT:

                                           (844) 205-7534 (TOLL FREE)

                                        (347) 576-1559 (INTERNATIONAL)

                      OR VIA EMAIL: FULLBEAUTYBALLOTS@PRIMECLERK.COM


         This disclosure statement (as may be amended, supplemented, or otherwise modified from time to time,
this “Disclosure Statement”) provides information regarding the Joint Prepackaged Chapter 11 Plan of
Reorganization of FULLBEAUTY Brands Holdings Corp. and Its Debtor Affiliates Pursuant to Chapter 11 of the
Bankruptcy Code (as may be amended, supplemented, or otherwise modified from time to time, the “Plan”), 2
which the Debtors are seeking to have confirmed by the Bankruptcy Court. A copy of the Plan is attached
hereto as Exhibit A. The Debtors are providing the information in this Disclosure Statement to certain Holders
of Claims for purposes of soliciting votes to accept or reject the Plan.
        Pursuant to the Restructuring Support Agreement, the Plan is currently supported by the Debtors,
Holders of 100% of the amount of FILO Claims, Holders of approximately 99% of the amount of First Lien
Claims, and the Holders of approximately 95% of the amount of Second Lien Claims. The Sponsors have also
executed the Restructuring Support Agreement and, therefore, support the Debtors’ Plan.
         The consummation and effectiveness of the Plan are subject to certain material conditions precedent
described herein and set forth in Article VIII of the Plan. There is no assurance that the Bankruptcy Court
will confirm the Plan or, if the Bankruptcy Court does confirm the Plan, that the conditions necessary for the
Plan to become effective will be satisfied or, in the alternative, waived.
        You are encouraged to read this Disclosure Statement (including “Certain Factors to Be Considered”
described in Article VII hereof) and the Plan in their entirety before submitting your Ballot to vote on the Plan.
        The Debtors urge each Holder of a Claim or Interest to consult with its own advisors with respect to
any legal, financial, securities, tax, or business advice in reviewing this Disclosure Statement, the Plan, and each
transaction contemplated by the Plan.
         The Debtors strongly encourage Holders of Claims in Class 4, Class 5, and Class 6 to read this
Disclosure Statement and the Plan in their entirety before voting to accept or reject the Plan. Assuming the
requisite acceptances to the Plan are obtained, the Debtors will seek the Bankruptcy Court’s approval of the
Plan at the Confirmation Hearing.

                                   RECOMMENDATION BY THE DEBTORS

    EACH DEBTOR’S BOARD OF DIRECTORS, GENERAL PARTNER, MEMBER, OR MANAGER, AS
    APPLICABLE, HAS APPROVED THE TRANSACTIONS CONTEMPLATED BY THE PLAN AND
    DESCRIBED IN THIS DISCLOSURE STATEMENT, AND EACH DEBTOR BELIEVES THAT THE
    PLAN IS FAIR AND EQUITABLE, MAXIMIZES THE VALUE OF EACH OF THE DEBTOR’S
    ESTATES, AND PROVIDES THE BEST RECOVERY TO CLAIM HOLDERS. AT THIS TIME, EACH
    DEBTOR BELIEVES THAT THE PLAN AND RELATED TRANSACTIONS REPRESENT THE BEST
    ALTERNATIVE FOR ACCOMPLISHING THE DEBTORS’ OVERALL RESTRUCTURING
    OBJECTIVES. EACH OF THE DEBTORS, THEREFORE, STRONGLY RECOMMENDS THAT ALL
    HOLDERS OF CLAIMS WHOSE VOTES ARE BEING SOLICITED SUBMIT BALLOTS TO ACCEPT
    THE PLAN BY RETURNING THEIR BALLOTS SO AS TO BE ACTUALLY RECEIVED BY THE

2     Capitalized terms used but not defined herein have the meanings given to such terms in the Plan.



                                                          iii
19-22185-rdd       Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                              Pg 4 of 338


 SOLICITATION AGENT NO LATER THAN JANUARY 24, 2019 AT 5:00 P.M. (PREVAILING
 EASTERN TIME) PURSUANT TO THE INSTRUCTIONS SET FORTH HEREIN AND IN THE
 BALLOTS.

             SPECIAL NOTICE REGARDING FEDERAL AND STATE SECURITIES LAWS

         The Bankruptcy Court has not reviewed this Disclosure Statement or the Plan, and the securities to be
issued on or after the Effective Date will not have been the subject of a registration statement filed with the
United States Securities and Exchange Commission (the “SEC”) under the United States Securities Act of 1933
(as amended, the “Securities Act”) or any securities regulatory authority of any state under any state securities
law (“Blue Sky Laws”). The Plan has not been approved or disapproved by the SEC or any state regulatory
authority and neither the SEC nor any state regulatory authority has passed upon the accuracy or adequacy
of the information contained in this Disclosure Statement or the Plan. Any representation to the contrary is a
criminal offense. The Debtors are relying on section 4(a)(2) of the Securities Act, and similar Blue Sky Laws
provisions, to exempt from registration under the Securities Act and Blue Sky Laws the offer to certain Holders
of First Lien Claims, certain Holders of Second Lien Claims, and the Sponsors of new securities prior to the
Petition Date, including in connection with the solicitation of votes to accept or reject the Plan
(the “Solicitation”).

         After the Petition Date, the Debtors will rely on section 1145(a) of the Bankruptcy Code, Section 4(a)(2)
of the Securities Act, and/or other exemptions under the Securities Act to exempt from registration under the
Securities Act and Blue Sky Laws the offer, issuance, and distribution of New Common Stock and Warrants
under the Plan and the shares of New Common Stock issuable upon exercise of the Warrants and the Option
Rights. Neither the Solicitation nor this Disclosure Statement constitutes an offer to sell or the solicitation of
an offer to buy securities in any state or jurisdiction in which such offer or solicitation is not authorized.

          Except to the extent publicly available, this Disclosure Statement, the Plan, and the information set
forth herein and therein are confidential. This Disclosure Statement and the Plan may contain material
non-public information concerning the Debtors, their subsidiaries, and their respective debt and Securities.
Each recipient hereby acknowledges that it (a) is aware that the federal securities laws of the United States
prohibit any person who has material non-public information about a company, which is obtained from the
company or its representatives, from purchasing or selling Securities of such company or from communicating
the information to any other person under circumstances in which it is reasonably foreseeable that such person
is likely to purchase or sell such Securities and (b) is familiar with the United States Securities Exchange Act
of 1934 (as amended, the “Securities Exchange Act”) and the rules and regulations promulgated thereunder.




                                                        iv
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 5 of 338


                                                    DISCLAIMER

          This Disclosure Statement contains summaries of certain provisions of the Plan and certain other documents
and financial information. The information included in this Disclosure Statement is provided solely for the purpose
of soliciting acceptances of the Plan and should not be relied upon for any purpose other than to determine whether
and how to vote on the Plan. All Holders of Claims entitled to vote are advised and encouraged to read this Disclosure
Statement and the Plan in their entirety before voting. The Debtors believe that these summaries are fair and accurate.
The summaries of the financial information and the documents that are attached to, or incorporated by reference in,
this Disclosure Statement are qualified in their entirety by reference to such information and documents. In the event
of any inconsistency or discrepancy between a description in this Disclosure Statement, on the one hand, and the terms
and provisions of the Plan or the financial information and documents incorporated in this Disclosure Statement by
reference, on the other hand, the Plan or the financial information and documents, as applicable, shall govern for all
purposes.

          Except as otherwise provided in the Plan or in accordance with applicable law, the Debtors are under no duty
to update or supplement this Disclosure Statement. The Bankruptcy Court’s approval of this Disclosure Statement
does not constitute a guarantee of the accuracy or completeness of the information contained herein or the
Bankruptcy Court’s endorsement of the merits of the Plan. The statements and financial information contained in this
Disclosure Statement have been made as of the date hereof unless otherwise specified. Holders of Claims reviewing
the Disclosure Statement should not assume at the time of such review that there have been no changes in the facts set
forth in this Disclosure Statement since the date of this Disclosure Statement. No Holder of a Claim or Interest should
rely on any information, representations, or inducements that are not contained in or are inconsistent with the
information contained in this Disclosure Statement, the documents attached to this Disclosure Statement, and the Plan.
This Disclosure Statement does not constitute legal, business, financial, or tax advice. Any Person or Entity desiring
any such advice should consult with their own advisors. Additionally, this Disclosure Statement has not been approved
or disapproved by the Bankruptcy Court, the SEC, or any securities regulatory authority of any state under Blue Sky
Laws. The Debtors are soliciting acceptances to the Plan prior to commencing any cases under chapter 11 of the
Bankruptcy Code.

         The financial information contained in or incorporated by reference into this Disclosure Statement has not
been audited, except as specifically indicated otherwise. The Debtors’ management, in consultation with their
advisors, has prepared the financial projections attached hereto as Exhibit E and described in this
Disclosure Statement. The financial projections, while presented with numerical specificity, necessarily were based
on a variety of estimates and assumptions that are inherently uncertain and may be beyond the control of the Debtors’
management. Important factors that may affect actual results and cause the management forecasts not to be achieved
include, but are not limited to, risks and uncertainties relating to the Debtors’ businesses (including their ability to
achieve strategic goals, objectives, and targets over applicable periods), industry performance, the regulatory
environment, general business and economic conditions, and other factors. The Debtors caution that no
representations can be made as to the accuracy of these projections or to their ultimate performance compared to the
information contained in the forecasts or that the forecasted results will be achieved. Therefore, the financial
projections may not be relied upon as a guarantee or other assurance that the actual results will occur.

          Regarding contested matters, adversary proceedings, and other pending, threatened, or potential litigation or
other actions, this Disclosure Statement does not constitute, and may not be construed as, an admission of fact, liability,
stipulation, or waiver by the Debtors or any other party, but rather as a statement made in the context of settlement
negotiations in accordance with Rule 408 of the Federal Rules of Evidence and any analogous state or foreign laws or
rules. As such, this Disclosure Statement shall not be construed to be conclusive advice on the tax, securities, financial
or other effects of the Plan to Holders of Claims against or Interests in, the Debtors or any other party in interest.
Please refer to Article VII of this Disclosure Statement, entitled “Certain Factors to Be Considered” for a discussion
of certain risk factors that Holders of Claims voting on the Plan should consider.

         Except as otherwise expressly set forth herein, all information, representations, or statements contained
herein have been provided by the Debtors. No person is authorized by the Debtors in connection with this Disclosure
Statement, the Plan, or the Solicitation to give any information or to make any representation or statement regarding
this Disclosure Statement, the Plan, or the Solicitation, in each case, other than as contained in this Disclosure
Statement and the exhibits attached hereto or as otherwise incorporated herein by reference or referred to herein.



                                                            v
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 6 of 338


If any such information, representation, or statement is given or made, it may not be relied upon as having been
authorized by the Debtors.

          This Disclosure Statement contains certain forward-looking statements, all of which are based on various
estimates and assumptions. Such forward-looking statements are subject to inherent uncertainties and to a wide variety
of significant business, economic, and competitive risks, including, but not limited to, those summarized herein.
When used in this Disclosure Statement, the words “anticipate,” “believe,” “estimate,” “will,” “may,” “intend,” and
“expect” and similar expressions generally identify forward-looking statements. Although the Debtors believe that
their plans, intentions, and expectations reflected in the forward-looking statements are reasonable, they cannot be
sure that they will be achieved. These statements are only predictions and are not guarantees of future performance
or results. Forward-looking statements are subject to risks and uncertainties that could cause actual results to differ
materially from those contemplated by a forward-looking statement. All forward-looking statements attributable to
the Debtors or Persons or Entities acting on their behalf are expressly qualified in their entirety by the cautionary
statements set forth in this Disclosure Statement. Forward-looking statements speak only as of the date on which they
are made. Except as required by law, the Debtors expressly disclaim any obligation to update any forward-looking
statement, whether as a result of new information, future events, or otherwise.




                                                          vi
19-22185-rdd                Doc 14            Filed 02/03/19 Entered 02/03/19 21:25:30                                               Main Document
                                                            Pg 7 of 338


                                                               TABLE OF CONTENTS

EXECUTIVE SUMMARY .........................................................................................................................................1

INTRODUCTION .......................................................................................................................................................3

ARTICLE II THE PLAN............................................................................................................................................6
      2.1    Treatment of Claims and Interests ....................................................................................................6
      2.2    Compromise and Settlement of Claims, Interests, and Controversies ..............................................7
      2.3    New Capital Structure .......................................................................................................................8
      2.4    Stockholders Agreement ...................................................................................................................8
      2.5    Advisory Services Agreement...........................................................................................................8
      2.6    Unclassified Claims ..........................................................................................................................9
      2.7    Liquidation Analysis .......................................................................................................................19
      2.8    Valuation Analysis..........................................................................................................................20
      2.9    Financial Information and Projections ............................................................................................20

ARTICLE III VOTING PROCEDURES AND REQUIREMENTS.....................................................................21
      3.1    Class Entitled to Vote on the Plan...................................................................................................21
      3.2    Votes Required for Acceptance by a Class .....................................................................................21
      3.3    Certain Factors to Be Considered Prior to Voting ..........................................................................21
      3.4    Classes Not Entitled To Vote on the Plan .......................................................................................22
      3.5    Solicitation Procedures ...................................................................................................................22
      3.6    Voting Procedures...........................................................................................................................23

ARTICLE IV BUSINESS DESCRIPTIONS...........................................................................................................24
      4.1    Overview of the Debtors’ Business.................................................................................................24
      4.2    Organization and Capital Structure .................................................................................................27
      4.3    The Debtors’ Board Members and Executives................................................................................30

ARTICLE V EVENTS LEADING TO THE CHAPTER 11 CASES ...................................................................33
      5.1   Operational Hurdles and Competition.............................................................................................33
      5.2   Changes in the Board of Directors and Other Recent Developments .............................................33
      5.3   Supply Chain and Liquidity Challenges..........................................................................................34
      5.4   The October 31 Interest Payments, Forbearance Negotiations, and the Restructuring
            Support Agreement .........................................................................................................................34
      5.5   Importance of Deleveraging............................................................................................................34

ARTICLE VI OTHER KEY ASPECTS OF THE PLAN ......................................................................................35
      6.1   Distributions....................................................................................................................................35
      6.2   Timing and Calculation of Amounts to Be Distributed...................................................................35
      6.3   Substantive Consolidation...............................................................................................................38
      6.4   General Settlement of Claims and Interests ....................................................................................38
      6.5   Restructuring Transactions..............................................................................................................38
      6.6   Corporate Existence ........................................................................................................................40
      6.7   Vesting of Assets in the Reorganized Debtors................................................................................41
      6.8   Cancellation of Agreements, Securities Interests, and Other Interests............................................41
      6.9   Sources for Plan Distributions and Transfers of Funds Among Debtors ........................................41
      6.10  Exemption from Registration Requirements...................................................................................41
      6.11  Organizational Documents..............................................................................................................42
      6.12  Exemption from Certain Transfer Taxes and Recording Fees ........................................................42
      6.13  Directors and Officers of the Reorganized Debtors ........................................................................42
      6.14  Directors and Officers Insurance Policies.......................................................................................43
      6.15  Other Insurance Policies .................................................................................................................43
      6.16  Preservation of Rights of Action.....................................................................................................43
      6.17  Corporate Action.............................................................................................................................44

                                                                                vii
19-22185-rdd                 Doc 14            Filed 02/03/19 Entered 02/03/19 21:25:30                                                 Main Document
                                                             Pg 8 of 338


            6.18         Effectuating Documents; Further Transactions...............................................................................44
            6.19         Management Incentive Plan............................................................................................................44
            6.20         Workers’ Compensation Programs .................................................................................................44
            6.21         Treatment of Executory Contracts and Unexpired Leases ..............................................................45
            6.22         Employee Compensation and Benefits ...........................................................................................46
            6.23         Release, Injunction, and Related Provisions ...................................................................................47
            6.24         Setoffs and Recoupment .................................................................................................................50
            6.25         Release of Liens ..............................................................................................................................50
            6.26         Modification of Plan .......................................................................................................................51
            6.27         Effect of Confirmation on Modifications........................................................................................51
            6.28         Revocation of Plan ..........................................................................................................................51
            6.29         Reservation of Rights......................................................................................................................51
            6.30         Conditions Precedent to the Effective Date ....................................................................................51
            6.31         Waiver of Conditions Precedent .....................................................................................................52
            6.32         Effect of Non-Occurrence of Conditions to the Effective Date ......................................................53

ARTICLE VII CERTAIN FACTORS TO BE CONSIDERED ............................................................................53
      7.1    General............................................................................................................................................53
      7.2    Risks Relating to the Plan and Other Bankruptcy Law Considerations ..........................................53
      7.3    Risks Relating to the Restructuring Transactions ...........................................................................59
      7.4    Risks Relating to the New Common Stock and Warrants...............................................................60
      7.5    Risks Relating to the Debtors’ Business .........................................................................................61
      7.6    Certain Tax Implications of the Chapter 11 Cases and the Plan .....................................................63
      7.7    Disclosure Statement Disclaimer ....................................................................................................63

ARTICLE VIII CONFIRMATION PROCEDURES.............................................................................................65
      8.1    The Confirmation Hearing ..............................................................................................................65
      8.2    Confirmation Standards ..................................................................................................................66
      8.3    Best Interests Test / Liquidation Analysis.......................................................................................67
      8.4    Feasibility........................................................................................................................................67
      8.5    Confirmation Without Acceptance by All Impaired Classes ..........................................................67
      8.6    Alternatives to Confirmation and Consummation of the Plan ........................................................68

ARTICLE IX IMPORTANT SECURITIES LAW DISCLOSURE .....................................................................69
      9.1    New Common Stock and Warrants.................................................................................................69
      9.2    Issuance and Resale of New Common Stock and Warrants............................................................69
      9.3    Resales of New Common Stock and Warrants; Definition of Underwriter ....................................69
      9.4    New Common Stock & Management Incentive Plan......................................................................70

ARTICLE X CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
      PLAN............................................................................................................................................................71
      10.1   Introduction.....................................................................................................................................71
      10.2   Certain U.S. Federal Income Tax Consequences to the Debtors and Reorganized Debtors ...........72
      10.3   Certain U.S. Federal Income Tax Consequences to the U.S. Holders of Claims Entitled to
             Vote.................................................................................................................................................75
      10.4   Certain U.S. Federal Income Tax Consequences to Non-U.S. Holders of Certain Claims
             Entitled to Vote ...............................................................................................................................79
      10.5   Information Reporting and Backup Withholding............................................................................83

ARTICLE XI CONCLUSION AND RECOMMENDATION...............................................................................85




                                                                                 viii
19-22185-rdd   Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                    Main Document
                                          Pg 9 of 338


                                                EXHIBITS

 Exhibit A     Joint Prepackaged Chapter 11 Plan of Reorganization

 Exhibit B     Restructuring Support Agreement (and exhibits thereto, including the Restructuring Term Sheet,
               term sheets regarding the Exit New Money Facility, New First Lien Term Loan, New Junior
               Debt, Warrants, Purchase Option, and Governance)

 Exhibit C     Liquidation Analysis

 Exhibit D     Valuation Analysis

 Exhibit E     Financial Projections

 Exhibit F     Corporate Organizational Chart




                                                    ix
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 10 of 338


                                             EXECUTIVE SUMMARY

          The Plan implements a pre-packaged restructuring agreed to among the Debtors and the Debtors’ major
stakeholders, including an ad hoc committee comprised of holders of approximately 99% of the First Lien Claims, an
ad hoc committee comprised of holders of approximately 95% of holders of the Second Lien Claims, and the Debtors’
prepetition equity sponsors and certain of their affiliated entities and investment funds, which restructuring will result
in a significant deleveraging of the Debtors’ capital structure, as reflected in the chart below:

          Capital Structure as of January 1, 2019                      Post-Emergence Capital Structure
                                       Principal                                                 Principal
                                      Outstanding                                               Outstanding
       ABL Loans (including             $69 million            Exit ABL Facility (including        $71 million
       letters of credit obligations)                          letters of credit obligations)
       FILO Facility                    $75 million            Exit New Money Facility             $30 million
       First Lien Credit Facility      $782 million            New First Lien Term Loan          $252 million 3
       Second Lien Credit Facility     $345 million            New Junior Loan                    $15 million -
                                                                                                   $50 million

       Total                          $1,271 million           Total                                $368 million -
                                                                                                     $403 million



         The anticipated benefits of the Plan include, without limitation the following:

               (a)     Conversion of approximately $782 million of the First Lien Credit Facility to a combination of
                       equity, $175 million of a new first lien facility, and up to $35 million of a new junior loan;

               (b)     Conversion of approximately $345 million of the Second Lien Credit Facility to a combination
                       of equity, warrants, and $15 million of a new junior loan;

               (c)     Prompt emergence from chapter 11; and

               (d)     A new money capital infusion in the form of a $30 million exit first lien facility, backstopped
                       by certain of the First Lien Lenders.

         The Plan provides for a comprehensive restructuring of the Debtors’ prepetition obligations, preserves the
going-concern value of the Debtors’ businesses, maximizes all creditor recoveries, and protects the jobs of the
Debtors’ invaluable employees. To evidence their support of the Debtors’ restructuring, the Debtors and their key
stakeholders executed the Restructuring Support Agreement (as defined herein), a copy of which is attached hereto as
Exhibit B. As described in further detail below, under the terms of the Plan, among other things:

               (a)     Each Holder of First Lien Claims will receive its Pro Rata Share of the following:

                       (i)      $175 million in aggregate principal amount of the New First Lien Term Loan;

                       (ii)     at least 87.5% of the New Common Stock (subject to dilution as set forth in the Plan);

                       (iii)    the opportunity to elect to receive, in lieu of its share of the New Common Stock
                                (which forfeited shares shall be distributed to non-electing Holders Pro Rata), a
                                principal amount of the New Junior Loan that is equal to 85% of the Exchange
                                Benchmark Value (which is $79 million or the mid-point range of the Plan Equity

3   The approximately $2 million increase is in the event the Debtors elects to roll accrued but unpaid interest with
    respect to the FILO Facility into the New First Lien Facility.
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 11 of 338


                                Value as defined herein) of its original New Common Stock distribution (i.e., a 15%
                                discount to its Pro Rata share of the Exchange Benchmark Value of its original New
                                Common Stock distribution) as further described in Section 6.5(a)(4) herein. This
                                election can be made by checking the applicable Item 3 in the Class 5 Ballot.

             (b)       Each Holder of an Allowed Second Lien Claim shall receive the following:

                       (i)      If Class 6 votes in favor of the Plan, its Pro Rata Share of (A) $15 million of the New
                                Junior Loan, (B) 10% of the New Common Stock, subject to dilution by the Option
                                Rights, Warrants, and Management Incentive Plan), and (C) the Second Lien Warrant
                                Package, as set forth in the Warrant Documents; or

                       (ii)     If Class 6 votes to reject the Plan, no Holder of an Allowed Second Lien Claim shall
                                receive any distribution under the Plan, and the 10% of the New Common Stock shall
                                be reallocated to the Holders of Allowed First Lien Claims in Class 5 and distributed
                                in accordance with Article III.B.5.c of the Plan.

             (c)       Pursuant to an Advisory Services Agreement, in exchange for the provision of transition
                       services, continuation of advisory and operational services, and provision of releases, the
                       Service Providers or their affiliates that provide advisory services shall receive 2.5% of the New
                       Common Stock as well as the Option Rights and the Sponsor Warrant Package, as described
                       herein.

             (d)       All General Unsecured Claims will be Reinstated.

          The purpose of this Disclosure Statement is to provide Holders of Claims entitled to vote to accept or reject
the Plan with adequate information about (i) the Debtors’ businesses and certain historical events, (ii) the Chapter 11
Cases, (iii) the rights of Holders of Claims and Interests under the Plan, and (iv) other information necessary to enable
each Holder of a Claim to make an informed judgment as to whether to vote to accept or reject the Plan.




                                                           2
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 12 of 338




                                                  INTRODUCTION

          FULLBEAUTY Brands Holdings Corp., together with its above captioned debtor affiliates (the “Debtors”
or “FullBeauty”), and together with its non-debtor affiliates (the “Company”), are a leading direct-to-consumer retailer
in the growing U.S. plus-size apparel market with over $730 million in direct plus-size sales in YTD 2018. FullBeauty
serves both women and men, offering an assortment of plus-size apparel, swimwear, footwear, and home décor. Each
of FullBeauty’s seven brands provide a solution targeted to specific customer needs. In addition to these brands,
FullBeauty operates website, fullbeauty.com, that offers a selection of its plus-size clothing, footwear, and accessories
products across brands.

                                                               x      Woman Within is a basic, casual comfortable
                                                                      and colorful collection offered at attractive
 www.womanwithin.com                                                  prices.


                                                               x      Roaman’s offers a complete collection of
                                                                      stylish looks at value prices.
 www.roamans.com

                                                               x      Jessica London provides classic, polished,
 www.jessicalondon.com                                                sophisticated collections with a fashion twist.

                                                               x      Swimsuits for All is the plus-size swimwear
                                                                      specialist, offering fashionable, flattering and
 www.swimsuitsforall.com                                              well-fitting styles from aquatic fitness to fun
                                                                      beach wear.


                                                               x      KingSize offers comfortable, masculine, easy
                                                                      and basic apparel at great values.
 www.kingsizedirect.com

                                                               x      Brylane Home offers customers a large
                                                                      selection of current and colorful soft home
                                                                      goods, including bedding, window, bath and
 www.brylanehome.com
                                                                      seasonal décor.

                                                               x      Ellos encompasses a modern Scandinavian
                                                                      lifestyle and design for women looking for
                                                                      apparel that is fitting for every occasion.
 www.ellos.us
                                                               x      FullBeauty.com is the most comprehensive
                                                                      online resource for plus-size fashion
                                                                      inspiration, style advice and the latest trends,
                                                                      offering a selection of FullBeauty’s proprietary
 www.fullbeauty.com                                                   brands.

         FullBeauty started its businesses in 1901 as an early pioneer in the direct-to-consumer fashion market and
expanded its presence over the past 117 years to include web, mobile, and tablet platforms. Over the past two decades,
FullBeauty has established itself as a leading plus-size eCommerce retailer by sales and breadth of product selection.
In August 2015, funds advised by Apax Partners LLP (collectively, “Apax”), a global private equity firm, acquired
the Debtors from a group of investors led by Charlesbank Capital Partners, LLC (“Charlesbank”) and Webster Capital
Management, LLC (“Webster”). A more comprehensive discussion of each of the Debtors’ businesses is set forth in
Article IV hereof.



                                                           3
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 13 of 338


         As described in more detail below, the Debtors employ approximately 1,665 employees in the United States,
consisting of approximately 1,545 full-time employees and approximately 120 part-time employees. In addition to
their employees, the Debtors periodically retain specialized individuals as independent contractors as well as
temporary workers to fulfill certain duties on a short-term basis. The Debtors’ workforce includes approximately 461
active employees subject to a collective bargaining agreement. The Debtors serve their customer base from their
corporate headquarters in New York, New York, Debtor Swimsuits for All, LLC’s merchandising and marketing
office in Keyport, New Jersey, fulfillment centers in Indianapolis, Indiana and a customer care center in El Paso,
Texas. As detailed more fully herein, the Debtors are seeking relief under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) to restructure and deleverage their balance sheet on a fully consensual basis.

          The Debtors have outstanding funded debt obligations in the aggregate principal amount of approximately
$1.3 billion, consisting of the following:

                  (a)      $68.9 million outstanding under the ABL Facility, which consists of approximately
                           $52.3 million of borrowings and $16.6 million of letter of credit obligations;

                  (b)      approximately $75 million outstanding under the first-in, last-out (“FILO”) tranche
                           commitment;

                  (c)      approximately $782 million in principal amount outstanding under the First Lien Credit
                           Facility;

                  (d)      approximately $345 million in principal amount outstanding under the Second Lien Credit
                           Facility (together with the ABL Facility, FILO, First Lien Credit Facility, collectively, the
                           “Prepetition Secured Debt”).

        As of September 30, 2018, the Debtors reported approximately $1.37 billion in book value in total assets and
approximately $1.41 billion in book value in total liabilities.

         Over the past few years, the Debtors faced a number of operational hurdles and a generally depressed retail
apparel market, which reduced profit margins, revenues, and consumer engagement. Unfortunately, top-line sales and
EBITDA declined year-over-year; in addition, the Debtors have approximately $100 million of interest expenses on
annual basis. These operational hurdles decreased available liquidity necessary to both pay the Debtors’
approximately $26.2 million in interest payments due on October 31, 2018 in full and invest in the Debtors’ business
operations.

          In response to these events, the Debtors hired the current industry-experienced executive team, including
Chief Executive Officer Emilie Arel in November 2017, Chief Financial Officer Robert Riesbeck in June 2018,
Chief Operating Officer Laura Warren in January 2017, Chief People Officer Robert Lepere in February 2018,
Chief Customer Officer Liz White in January 2018, and Chief Legal Officer Arlene Hong in July 2018 to improve
FullBeauty’s operations. Following significant discussion and planning, the Sponsors and the Company’s new
executive management team recognized that even flawless execution of FullBeauty’s new business plan would not
enable it to alleviate the liquidity constraints under the Company’s existing leveraged capital structure. In July 2018,
the Debtors retained Kirkland & Ellis LLP (“K&E”) as their legal advisors and PJT Partners LP (“PJT”) as their
restructuring advisors to advise management and the Company’s board of directors (the “Board of Directors”)
regarding potential strategic alternatives to enhance the Debtors’ liquidity and address the capital structure, including
a comprehensive restructuring and/or a financing transaction. In August 2018, the Company appointed an independent
director—Mohsin Meghji—to oversee their financing and restructuring efforts and evaluate potential transactions.
After evaluating potential restructuring options, FullBeauty, in consultation with K&E and PJT, determined that its
most important priorities were increasing liquidity and deleveraging the balance sheet.




                                                           4
19-22185-rdd          Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                          Main Document
                                                 Pg 14 of 338


         Thereafter, FullBeauty began negotiating with each of the Ad Hoc Group of First Lien Lenders and the Ad
Hoc Group of Second Lien Lenders regarding potential restructuring transactions. In September 2018, FullBeauty
hired AlixPartners, LLP as its financial advisors (“Alix,” and, together with K&E and PJT, collectively,
the “Advisors”) to address a pending liquidity crunch as a result of the imminent $26.2 million in interest payments
due on October 31, 2018. In addition, FullBeauty took measures to enhance liquidity. On October 30, 2018
FullBeauty drew $24.5 million under the ABL Facility (the “Revolver Draw”), which provided FullBeauty with
sufficient liquidity to make the aggregate $14.6 million FILO and First Lien Credit Facility interest payments. The
Company took advantage of a 150-day standstill provision with respect to payment of a $10.0 million interest payment
under the Second Lien Credit Agreement. Over the past few months, the Debtors and their Advisors worked
constructively with both the ABL Lenders and the Ad Hoc Group of First Lien Lenders to negotiate a series of
forbearance agreements, under which the ABL Lenders and the First Lien Lenders each agreed to forbear from
enforcing remedies against the Debtors in connection with certain specified defaults. These forbearance agreements
provided the Debtors with much needed time and breathing space to assess their strategic options, negotiate a
consensual restructuring with their key stakeholders, and, eventually, agree on the Restructuring Support Agreement
with certain FILO Lenders, certain First Lien Lenders, certain Second Lien Lenders, and the Sponsors (collectively,
the “RSA Parties”).

         The Debtors and the RSA Parties subsequently worked diligently to finalize the terms of the restructuring
support agreement attached hereto as Exhibit B (as amended, supplemented, or otherwise modified from time to time
in accordance with its terms, and including any exhibits, schedules, or annexes attached thereto, the “Restructuring
Support Agreement”) before liquidity became an insurmountable issue and before the market got word of a potential
restructuring. Ultimately, on December 18, 2018, the Debtors and the RSA Parties executed the Restructuring Support
Agreement. The Restructuring Support Agreement is supported by the FILO Lenders holding 100% in amount of
FILO Claims, First Lien Lenders holding approximately 99% in amount of First Lien Claims, and Second Lien
Lenders holding approximately 95% in amount of Second Lien Claims as well as by the Sponsors. The transactions
contemplated by the Restructuring Support Agreement will be implemented through the Plan, including an expeditious
balance sheet restructuring that will eliminate approximately $900 million of the Debtors’ funded-debt obligations
and minimize the time and expense associated with the Chapter 11 Cases. Furthermore, under the Restructuring
Support Agreement, the Debtors have secured the Exit New Money Facility, a $30 million new money credit facility,
to fund the Reorganized Debtors’ working capital and operational needs upon emergence from chapter 11.

         Given the overwhelming support for the Debtors’ restructuring by the RSA Parties, the Debtors elected to
pursue a prepackaged restructuring in the weeks leading up to the solicitation period to maximize value by minimizing
both the costs of restructuring and the impact on the Debtors’ businesses. Among other things, the Debtors intend to
file motions to avoid the need for schedules of assets and liabilities and statements of financial affairs, which will
provide them with significant cost savings. In addition, implementing the restructuring contemplated by the Plan in a
“prepackaged” manner, will obviate the need for an unsecured creditors’ committee and the expenses associated
therewith that would otherwise be borne by the Debtors’ estates. The Debtors believe that the Plan represents the
most efficient route to consummate their restructuring and best position the Debtors, their trade partners, and other
stakeholders going forward.

          If confirmed and consummated, the Plan will: (i) significantly deleverage the Debtors’ balance sheet;
(ii) provide the Debtors with working capital to fund ongoing operations post-emergence; (iii) distribute the New First
Lien Term Loan, New Junior Debt, New Common Stock, and Warrants to the Holders of First Lien Claims and Second
Lien Claims, as applicable, in satisfaction of their claims; (iv) allow Holders of General Unsecured Claims to remain
Unimpaired; (v) maintain the critical business relationship that FullBeauty and the Sponsors have had over the last
several years; and (vi) maximize recoveries for all key stakeholders.

          The formulation of the Restructuring Support Agreement and Plan contemplated thereunder is a significant
achievement for the Debtors in the face of their liquidity issues and operating environment. Each of the Debtors
strongly believes that the Plan is in the best interests of each of their estates and represents the best available alternative
for all of their stakeholders. Given the Debtors’ core strengths, including their experienced management team and
strategic business plan going-forward, the Debtors are confident that they can implement the Plan’s balance sheet
restructuring to ensure the Debtors’ long-term viability. To effectuate the Plan, the Debtors will pursue a prepackaged
chapter 11 plan of reorganization, and intend to emerge from chapter 11 pursuant to the Plan on an expedited timeline
and on a schedule to be established by the Bankruptcy Court.



                                                              5
19-22185-rdd          Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 15 of 338


                                                       ARTICLE II

                                                       THE PLAN

2.1       Treatment of Claims and Interests

          The Plan provides for the treatment of Claims against and Interests in the Debtors through, among other
things, the following: (a) the issuance of New Common Stock and the Warrants; (b) the Unimpaired treatment of
certain Claims and Interests; and (c) conversion of certain Claims into the New First Lien Term Loan or the New
Junior Loan, as applicable. As more fully described herein and in the Plan:

          x    Holders of Allowed Administrative Claims, Allowed Priority Tax Claims, Allowed Other Secured
               Claims, Allowed Other Priority Claims, and Allowed Professional Claims will (i) be paid in full in Cash
               in the ordinary course of business, (ii) be Reinstated, (iii) receive the collateral securing the Claim, or
               (iv) be otherwise rendered Unimpaired, each as applicable;

          x    Holders of Allowed ABL Claims shall be paid in full in Cash using the proceeds from the Exit ABL
               Facility and, in the case of outstanding letters of credit, each such letter of credit shall be (i) cancelled
               and replaced, (ii) cash collateralized in accordance with section 2.03(f) of the ABL Credit Agreement,
               or (iii) backstopped or otherwise treated in a manner satisfactory to the applicable L/C Issuer (as defined
               in the ABL Credit Agreement) in its sole and absolute discretion;

          x    Holders of Allowed FILO Claims will receive their Pro Rata Share of $75 million of the New First Lien
               Term Loan and accrued interest;

          x    Holders of Allowed First Lien Claims shall receive, in full and final satisfaction of their First Lien
               Claims, their Pro Rata Share of the following: (i) $175 million in aggregate principal amount of the New
               First Lien Term Loan; and (ii) subject to Article III.B.6.c of the Plan, at least 87.5% of the New Common
               Stock, subject to dilution by the Option Rights, Warrants, and Management Incentive Plan; provided
               that a Holder of an Allowed First Lien Claim may, by selecting the appropriate box on the Class 5 Ballot,
               elect to receive in lieu of New Common Stock (which forfeited shares shall be distributed to non-electing
               Holders of Allowed First Lien Claims based on their Pro Rata Share) a principal amount of the New
               Junior Loan that is equal to 85% of the Exchange Benchmark Value (which is $79 million or the mid-
               point range of the Plan Equity Value as defined herein) of such Holder’s original New Common Stock
               distribution (i.e., a 15% discount to the Exchange Benchmark Value of its original New Common Stock
               distribution); provided, further, that electing Holders of Allowed First Lien Claims shall not receive
               more than $35 million in aggregate principal amount of the New Junior Loan; 4

          x    Holders of Allowed Second Lien Claims shall receive, in exchange for full and final satisfaction,
               settlement, release, and discharge of their Second Lien Claim, the following: (i) if Class 6 votes to accept
               the Plan, its Pro Rata Share of (a) $15 million of the New Junior Loan, (b) 10% of the New Common
               Stock, subject to dilution by the Option Rights, Warrants, and Management Incentive Plan, and (c) the
               Second Lien Warrant Package as set forth in the Plan and the Warrant Documents or (ii) if Class 6 votes
               to reject the Plan, no Holder of an Allowed Second Lien Claim shall receive any distribution under the
               Plan, and the 10% of the New Common Stock shall be reallocated to the Holders of Allowed First Lien
               Claims in Class 5 and distributed in accordance with Article III.B.5.c of the Plan;




4     In the event that electing Holders of First Lien Claims (in selecting the appropriate box on the Class 5 Ballot)
      oversubscribe for the $35 million in aggregate principal amount of the New Junior Loan available pursuant to the
      Class 5 treatment, each such electing Holder of First Lien Claims will receive its Pro Rata Share of the $35 million
      in aggregate principal amount of the New Junior Loan with the remaining portion of the electing Holder’s First
      Lien Claim to be satisfied with New Common Stock.



                                                             6
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 16 of 338


         x   Holders of Allowed General Unsecured Claims shall have such Claims Reinstated;

         x   Intercompany Claims shall receive be Reinstated, compromised, or cancelled at the election of the
             Debtors or the Reorganized Debtors, as applicable, and in accordance with the Restructuring Support
             Agreement;

         x   Holders of Interests in Holdings shall have such Interests cancelled and extinguished and be of no further
             force and effect, whether surrendered for cancelation or otherwise, and there shall be no distribution to
             Holders of Interests in Topco or Holdings on account of any such Interests; and

         x   Holders of Intercompany Interests shall have such Intercompany Interest Reinstated, compromised, or
             cancelled at the election of the Debtors or the Reorganized Debtors, as applicable, and in accordance
             with the Restructuring Support Agreement.

          As described below, you are receiving this Disclosure Statement because you are a Holder of a Claim entitled
to vote to accept or reject the Plan. Prior to voting on the Plan, you are encouraged to read this Disclosure Statement
and all documents attached to this Disclosure Statement in their entirety. As reflected in this Disclosure Statement,
there are risks, uncertainties, and other important factors that could cause the Debtors’ actual performance or
achievements to be materially different from those they may project, and the Debtors undertake no obligation to update
any such statement. Certain of these risks, uncertainties, and factors are described in Article VII of this Disclosure
Statement, entitled “Risk Factors.”

2.2      Compromise and Settlement of Claims, Interests, and Controversies

          The Plan provides that, pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the distributions and other benefits provided pursuant to the Plan, the provisions of the Plan shall
constitute a good-faith compromise and settlement of all Claims, Interests, and controversies relating to the
contractual, legal, and subordination rights that a Holder of a Claim or Interest may have with respect to any Allowed
Claim or Interest or any distribution to be made on account of such Allowed Claim or Interest. The entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or settlement of all such
Claims, Interests, and controversies as well as a finding by the Bankruptcy Court that such compromise or settlement
is in the best interests of the Debtors, their Estates, and Holders of Claims and Interests and is fair, equitable, and
reasonable. In accordance with the provisions of the Plan, pursuant to Bankruptcy Rule 9019, without any further
notice to or action, order, or approval of the Bankruptcy Court, after the Effective Date, the Reorganized Debtors may
compromise and settle Claims against and Interests in the Debtors and their Estates and Causes of Action against other
Entities.

          The global settlement incorporated into the Plan and the Restructuring Support Agreement constitutes a
settlement among the Debtors, the FILO Lenders, First Lien Lenders, Second Lien Lenders, and the Sponsors. As
part of the global settlement: (a) the Service Providers will continue to provide their expertise and strategic input on
the Company’s go-forward operations pursuant to the Advisory Services Agreement in exchange for the Service
Providers’ Pro Rata Share of the Options Rights, the Sponsor Warrant Package, and 2.5% of the New Common Stock,
all subject to dilution by the Warrants, the Option Rights, and the Management Incentive Plan; (b) the Sponsors agreed
to defer exercising their worthless stock deduction on account of their Equity Interest in Holdings, thereby reducing
potentially significant tax liabilities to the Company that would otherwise have resulted from such deduction; (c) the
Holders of the FILO Claims will receive their Pro Rata Share of $75 million of the New First Lien Term Loan; (d) the
Holders of the First Lien Claims will reduce their debt by between approximately $572 million and $607 million in
exchange for their Pro Rata Share of $175 million of the New First Lien Term Loan, at least 87.5% of the New
Common Stock, and up to $35 million of the New Junior Loan based on voluntary elections of Holders of First Lien
Claims as further described in herein; (e) the Holders of the Second Lien Claims will reduce their debt by $330 million
and forego and surrender a $10 million interest payment and any interest thereon under the Second Lien Credit
Agreement in exchange for their Pro Rata Share of $15 million of the New Junior Loan, 10% of the New Common
Stock, and the Second Lien Warrant Package, all of which is subject to Holders of Allowed Second Lien Claims voting
to accept the Plan; and (f) the Debtors, the Reorganized Debtors, the FILO Lenders, the First Lien Agent, the First
Lien Lenders, the Second Lien Agent, the Second Lien Lenders, the Sponsors, and, if the DIP Facility is incurred, the



                                                           7
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                              Pg 17 of 338


DIP Agent (if any) and DIP Lenders (if any), in each case solely in such capacity, agree to release any all Claims or
Causes of Action against one another.

2.3      New Capital Structure

          On the Effective Date, the Debtors or Reorganized Debtors, as applicable, will effectuate the Restructuring
Transactions by, among other things: (a) entering into the Exit ABL Facility, proceeds of which shall be distributed
to Holders of Allowed ABL Claims in Class 3 in accordance with the Plan; (b) entering into the Exit New Money
Facility in accordance with the New First Lien Term Loan Documents; (c) terminating the First Lien Credit Facility
and incurring the New First Lien Term Loan in accordance with the New First Lien Term Loan Documents;
(d) terminating the Second Lien Credit Facility and incurring the New Junior Loan as provided in the New Junior
Loan Documents; (e) cancelling the Interests in Holdings and issuing the New Common Stock to Holders of Allowed
Claims as set forth in the Plan; (f) issuing the Warrants to (i) Holders of Allowed Second Lien Claims as set forth in
the Plan and the Warrant Documents and (ii) the Service Providers as set forth in the Plan, the Warrant Documents,
and the Advisory Services Agreement; and (g) issuing the Option Rights to the Service Providers as set forth in the
Plan, the Advisory Services Agreement, and the Option Rights Documents. All above-listed documents shall become
effective in accordance with their terms and the Plan.

2.4      Stockholders Agreement

         On the Effective Date, the parent company of the Reorganized Debtors and the Holders of the New Equity
shall enter into the Stockholders Agreement in substantially the form included in the Plan Supplement. The
Stockholders Agreement shall be deemed to be valid, binding, and enforceable in accordance with its terms, and each
holder of the New Equity shall be bound thereby, in each case without the need for execution by any party thereto
other than the parent company of the Reorganized Debtors.

2.5      Advisory Services Agreement

         Confirmation of the Plan shall be deemed to constitute approval of the Advisory Services Agreement
(including all transactions contemplated thereby, such as any supplementation, and all actions to be taken and
undertakings to be made as contemplated therein). On the Effective Date, the Reorganized Debtors are authorized to
and shall enter into the Advisory Services Agreement with the Service Providers on the terms set forth in the
Restructuring Support Agreement, pursuant to which the Service Providers shall provide transition services, advisory
services, and operational services and assistance to the Reorganized Debtors as reasonably requested from time to
time and shall release any and all Sponsor Claims. The Advisory Services Agreement shall constitute legal, valid,
binding, and authorized obligations of the Reorganized Debtors, enforceable in accordance with it terms.

         In exchange for such services and release, the Service Providers shall be entitled to receive from the
Reorganized Debtors their Pro Rata Share of (a) the Option Rights, subject to dilution by the Warrants and
Management Incentive Plan, (b) the Sponsor Warrant Package, and (c) 2.5% (in the aggregate) of the New Common
Stock issued and outstanding as of the Effective Date, subject to dilution by the Warrants, the Option Rights, and
Management Incentive Plan; provided, however, that Pro Rata Share with respect to the Advisory Services Agreement
means 72.44% as to Apax and 27.56% as to Charlesbank.




                                                          8
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 18 of 338


2.6       Unclassified Claims

          (a)      Unclassified Claims Summary

          In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, DIP Facility Claims
(if any), Professional Claims, and Priority Tax Claims have not been classified and thus are excluded from the Classes
of Claims set forth in Article III of the Plan. The recoveries for such unclassified Claims are set forth below:

                                                                                             Projected Plan
                Claim                              Plan Treatment
                                                                                               Recovery
      Administrative Claims                       Paid in Full in Cash                             100%
      DIP Facility Claims (if                   Paid in Full in Cash or
                                                                                                   100%
      any)                                Such Other Agreed Upon Treatment
      Accrued Professional
                                                  Paid in Full in Cash                             100%
      Compensation Claims
      Priority Tax Claims                         Paid in Full in Cash                             100%

          (b)      Unclassified Claims

                   (1)       General Administrative Claims

         Subject to the provisions of sections 328, 330(a), and 331 of the Bankruptcy Code and except to the extent
that a Holder of an Allowed General Administrative Claim and the applicable Debtor before the Effective Date or the
applicable Reorganized Debtor after the Effective Date agree to less favorable treatment, each Holder of an Allowed
General Administrative Claim will be paid the full unpaid amount of such Allowed General Administrative Claim in
Cash: (A) if such Allowed General Administrative Claim is based on liabilities that the Debtors incurred in the
ordinary course of business after the Petition Date, in accordance with the terms and conditions of the particular
transaction giving rise to such Allowed General Administrative Claim and without any further action by any Holder
of such Allowed General Administrative Claim; (B) if such Allowed General Administrative Claim is due, on the
Effective Date, or, if such Allowed General Administrative Claim is not due as of the Effective Date, on the date that
such Allowed General Administrative Claim becomes due or as soon as reasonably practicable thereafter; (C) if a
General Administrative Claim is not Allowed as of the Effective Date, on the date that is no later than sixty (60) days
after the date on which an order Allowing such General Administrative Claim becomes a Final Order of the
Bankruptcy Court or as soon as reasonably practicable thereafter; or (D) at such time and upon such terms as set forth
in a Final Order of the Bankruptcy Court.

                   (2)       Professional Compensation Claims

                             A.     Final Fee Applications

          All final requests for Accrued Professional Compensation Claims shall be filed no later than sixty (60) days
after the Effective Date. The amount of Accrued Professional Compensation Claims owed to the Retained
Professionals shall be paid in Cash to such Retained Professionals from funds held in the Professional Fee Escrow
Account after such Claims are Allowed by a Final Order. To the extent that funds held in the Professional Fee Escrow
Account are unable to satisfy the amount of Accrued Professional Compensation Claims owed to the Retained
Professionals, such Retained Professionals shall have an Allowed Administrative Claim for any such deficiency,
which shall be satisfied in accordance with Article II.A of the Plan. After all Allowed Accrued Professional
Compensation Claims have been paid in full, any excess amounts remaining in the Professional Fee Escrow Account
shall be returned to the Reorganized Debtors.




                                                          9
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                               Pg 19 of 338


                            B.       Professional Fee Escrow Account

         On the Effective Date, the Debtors or Reorganized Debtors, as applicable, shall establish and fund the
Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve Amount. The Professional Fee
Escrow Account shall be maintained in trust solely for the Retained Professionals. Such funds shall not be considered
property of the Estates of the Debtors or the Reorganized Debtors.

                            C.       Professional Fee Reserve Account

          To receive payment for unbilled fees and expenses incurred through the Confirmation Date, the Retained
Professionals shall estimate in good faith their Accrued Professional Compensation Claims (taking into account any
retainers) prior to and as of the Confirmation Date and shall deliver such estimate to the Debtors and counsel to the
Required Consenting First Lien Lenders at least three (3) calendar days prior to the Confirmation Date. If a Retained
Professional does not provide such estimate, the Reorganized Debtors may estimate the unbilled fees and expenses of
such Retained Professional; provided that such estimate shall not be considered an admission or limitation with respect
to the fees and expenses of such Retained Professional. The total amount so estimated as of the Confirmation Date
shall comprise the Professional Fee Reserve Amount.

                            D.       Post-Confirmation Date Fees and Expenses

         Upon the Confirmation Date, any requirement that Retained Professionals comply with sections 327 through
331 and 1103 of the Bankruptcy Code in seeking retention or compensation for services rendered after such date shall
terminate, and each Debtor or Reorganized Debtor, as applicable, may employ and pay any Retained Professional in
the ordinary course of business without any further notice to or action, order, or approval of the Bankruptcy Court.

         Except as otherwise specifically provided in the Plan, from and after the Confirmation Date, each Debtor and
Reorganized Debtor, as applicable, shall pay in Cash the reasonable legal fees and expenses incurred by such Debtor
or Reorganized Debtor, as applicable, after the Confirmation Date in the ordinary course of business and without any
further notice to or action, order, or approval of the Bankruptcy Court.

          The Debtors and Reorganized Debtors, as applicable, shall pay, within ten (10) Business Days after
submission of a detailed invoice to the Debtors or Reorganized Debtors, as applicable, all outstanding reasonable and
documented fees and out-of-pocket expenses of (i) the First Lien Agent and the Second Lien Agent, (ii) the advisors
to the Ad Hoc Group of First Lien Lenders, (iii) the advisors to the Ad Hoc Group of Second Lien Lenders, (iv) counsel
to the Sponsors in an amount not to exceed $250,000 in the aggregate (after taking into account any and all amounts
previously satisfied by FullBeauty and/or any of its affiliates or subsidiaries in connection with this restructuring), (v)
Davis Polk & Wardwell LLP, in its capacity as counsel to certain First Lien Lenders and in an amount not to exceed
$188,000 in the aggregate (after taking into account any and all previously paid amounts and all amounts previously
satisfied by FullBeauty and/or any of its affiliates or subsidiaries), (vi) the members of the Ad Hoc Group of First Lien
Lenders, and (vii) the advisors to the ABL Agent and the ABL Lenders in accordance with the ABL Credit Agreement
and any forbearance agreements or amendments in connection with the ABL Credit Agreement in effect as of the date
that the Restructuring Support Agreement was executed, in each case in accordance with section 27(b) of the
Restructuring Support Agreement, if applicable. If the Debtors or the Reorganized Debtors dispute the reasonableness
of any such invoice, the Debtors or Reorganized Debtors, as applicable, or the affected professional may submit such
dispute to the Bankruptcy Court for a determination of the reasonableness of any such invoice, and the disputed portion
of such invoice shall not be paid until the dispute is resolved. The undisputed portion of such reasonable fees and
expenses shall be paid as provided herein.

                            E.       Substantial Contribution Compensation and Expenses

         Except as otherwise specifically provided in the Plan, any Entity that requests compensation or expense
reimbursement for making a substantial contribution in the Chapter 11 Cases pursuant to sections 503(b)(3), (4), and
(5) of the Bankruptcy Code must file an application and serve such application on counsel for the Debtors or
Reorganized Debtors, as applicable, and as required by the Bankruptcy Court, the Bankruptcy Code, and the
Bankruptcy Rules on or before three (3) Business Days after the Confirmation Date.




                                                            10
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                               Pg 20 of 338


                  (3)       First Lien Early Acceptance Premium

       On or before the Effective Date, the Reorganized Debtors shall pay in full in Cash each Eligible First Lien
Lender its Pro Rata Share of the First Lien Early Acceptance Premium pursuant to the terms set forth in the
Restructuring Support Agreement.

                  (4)       DIP Facility Claims

          If the DIP Facility is incurred, notwithstanding anything to the contrary in the Plan, Holders of Allowed DIP
Facility Claims, in exchange for full and final satisfaction, settlement, release, and discharge of all DIP Facility Claims
(other than Claims under the DIP Facility that expressly survive the termination thereof), on the Effective Date, all
amounts outstanding under the DIP Facility on the Effective Date, shall receive (A) payment in full in Cash (and all
outstanding letters of credit shall be cash collateralized) or (B) such other treatment agreed upon between the Debtors,
the Required Consenting First Lien Lenders, and Holders of Allowed DIP Facility Claims.

                  (5)       Priority Tax Claims

          Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a less favorable treatment, in
exchange for full and final satisfaction, settlement, release, and discharge of each Allowed Priority Tax Claim, each
Holder of an Allowed Priority Tax Claim due and payable on or prior to the Effective Date shall be treated pursuant
to section 1129(a)(9)(C) of the Bankruptcy Code. To the extent any Allowed Priority Tax Claim is not due and owing
on or before the Effective Date, such Claim shall be paid in full in Cash in accordance with the terms of any agreement
between the Debtors and such Holder or as may be due and payable under applicable non-bankruptcy law or in the
ordinary course of business.

                  (6)       United States Trustee Statutory Fees

          The Debtors and the Reorganized Debtors, as applicable, will pay fees payable pursuant to
28 U.S.C § 1930(a), including fees and expenses payable to the United States Trustee, as determined by the
Bankruptcy Court at a hearing pursuant to section 1128 of the Bankruptcy Code, for each quarter (including any
fraction thereof) until the Chapter 11 Cases are converted, dismissed, or closed, whichever occurs first.

         (c)      Classified Claims and Interests Summary

          The Plan establishes a comprehensive classification of Claims and Interests. The table below summarizes
the classification, treatment, voting rights, and estimated recoveries, estimated as of December 31, 2018, of the Claims
and Interests, by Class, under the Plan. Amounts in the far right column under the heading “Liquidation Recovery”
are estimates only and are based on certain assumptions described herein and set forth in greater detail in the
Liquidation Analysis (as defined below) attached hereto as Exhibit C. Accordingly, recoveries actually received by
Holders of Claims and Interests in a liquidation scenario may differ materially from the projected liquidation
recoveries listed in the table below.

          The “Projected Plan Recovery” figures included in the table below are shown prior to any impact of the
Management Incentive Plan and prior to the exercise of the Warrants or Option Rights. The figures reflect the full
range of the Debtors’ valuation analysis; however, for the avoidance of doubt, the Exchange Benchmark Value is
fixed at the midpoint of the Debtors’ equity valuation, or $79 million. The analysis also assumes approximately $2
million of accrued interest on the FILO Facility is capitalized as part of the New First Lien Term Loan.




                                                            11
19-22185-rdd        Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30                    Main Document
                                            Pg 21 of 338


                           Voting                                               Projected Plan   Liquidation
 Class      Claim          Rights                     Treatment                   Recovery        Recovery
                                        (i) Payment in full in Cash in the
                                        ordinary course of business, (ii) the
                                        collateral securing such Allowed
                                        Other Secured Claim and payment
         Other Secured    Presumed
   1                                    of any interest required under              100%           100%
            Claims        to Accept
                                        section 506(b) of the Bankruptcy
                                        Code; (iii) Reinstatement, or (iv)
                                        such other treatment rendering
                                        such Claim Unimpaired
                                        (i) Payment in full in Cash in the
                                        ordinary course of business, (ii)
         Other Priority   Presumed
   2                                    Reinstatement, or (iii) such other          100%           100%
            Claims        to Accept
                                        treatment rendering such Claim
                                        Unimpaired
                                        Payment in full in Cash or, in the
                                        case of each outstanding letter of
                                        credit, (i) cancelled and replaced,
                                        (ii)     cash    collateralized    in
                                        accordance with section 2.03(f) of
                          Presumed
   3     ABL Claims                     the ABL Credit Agreement, or (ii)           100%           100%
                          to Accept
                                        backstopped or otherwise treated
                                        in a manner satisfactory to the
                                        applicable L/C Issuer (as defined
                                        in the ABL Credit Agreement) in
                                        its sole and absolute discretion
                                        At the Debtors’ election, either the
                                        Pro Rata Share of (i) $75 million of
                                        the New First Lien Term Loan and
                                        payment of any accrued but unpaid
                          Entitled to
   4     FILO Claims                    interest, fees, and expenses in Cash        100%         38% - 43%
                            Vote
                                        or (ii) $75 million plus any accrued
                                        but unpaid interest, fees, and
                                        expenses of the New First Lien
                                        Term Loan




                                                        12
19-22185-rdd       Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                             Pg 22 of 338


                                        Pro Rata Share of (i) $175 million
                                        of the New First Lien Term Loan
                                        and (ii) subject to Article III.B.6.c
                                        of the Plan, 87.5% of the New
                                        Common Stock, subject to dilution
                                        by the Option Rights, Warrants,
                                        and Management Incentive Plan;
                                        provided that a Holder of an
                                        Allowed First Lien Claim may
                                        check the applicable box on the           Holders Electing
                                        Class 5 Ballot to receive in lieu of        Junior Loan
                                        New Common Stock (which                    28.9% - 34.4%
                                        forfeited shares shall be distributed
           First Lien     Entitled to
    5                                   Pro Rata to non-electing Holders )               or            7% - 12%
            Claims          Vote
                                        a principal amount of the New
                                        Junior Loan that is equal to 85% of     Holders Not Electing
                                        the Exchange Benchmark Value of             Junior Loan
                                        such Holder’s original New                27.6% -41.3% 5
                                        Common Stock distribution (i.e., a
                                        15% discount to the Exchange
                                        Benchmark Value of its original
                                        New Common Stock distribution);
                                        provided, further, that electing
                                        Holders of Allowed First Lien
                                        Claims shall not receive more than
                                        $35 million in aggregate principal
                                        amount of the New Junior Loan.
                                        (i) If Class 6 votes to accept the
                                        Plan, the Pro Rata Share of
                                        (A) $15 million of the New Junior
                                        Loan; (B) 10% of the New
                                        Common Stock, subject to dilution
                                        by the Option Rights, Warrants,
                                        and the Management Incentive
                                        Plan; and (C) the Second Lien
          Second Lien     Entitled to   Warrant Package described in the
    6                                                                              4.8% - 7.3% 6         0%
            Claims          Vote        Warrant Documents or (ii) If Class
                                        6 votes to reject the Plan, no
                                        distribution shall be received under
                                        the Plan, and the 10% of the New
                                        Common         Stock     shall     be
                                        reallocated to Allowed First Lien
                                        Claims in Class 5 and distributed
                                        in          accordance           with
                                        Article III.B.5.c of the Plan


5   These projected recovery ranges for both electing and non-electing Holders assume the valuation range from the
    Valuation Analysis and a range of participation in the New Junior Loan in lieu of the New Common Stock by that
    Holders of Allowed First Lien Claims. The recovery ranges are shown prior to any impact of the Management
    Incentive Plan and prior to the exercise of the Warrants or Option Rights. The value of the New Common Stock
    for recovery purposes is reduced by the value of the Warrants and Option Rights.

6   This projected recovery range assumes the valuation range from the Valuation Analysis and a range of
    participation in the New Junior Loan in lieu of the New Common Stock by that Holders of Allowed First Lien
    Claims. The recovery range is shown prior to any impact of the Management Incentive Plan and prior to the


                                                        13
19-22185-rdd           Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 23 of 338


                                 Not
            General          Entitled to
                                           Reinstatement (and satisfaction in
    7      Unsecured             Vote                                                    100%                  0%
                                           the ordinary course)
            Claims           (Presumed
                             to Accept)
                                 Not
                             Entitled to
                                 Vote
          Intercompany
    8                        (Presumed     Reinstatement or Cancelation                0% / 100%              N/A
              Claims
                             to Accept /
                             Deemed to
                               Reject)
                                 Not
                             Entitled to
                Equity
    9                            Vote      Cancelation                                     0%                  0%
               Interests
                              (Deemed
                              to Reject)
                                 Not
                             Entitled to
                                 Vote
          Intercompany
    10                       (Presumed     Reinstatement or Cancelation                0% / 100%              N/A
             Interests
                             to Accept /
                             Deemed to
                               Reject)

         (d)        Classified Claims and Interests Details 7

          Except to the extent that the Debtors and a Holder of an Allowed Claim or Allowed Interest, as applicable,
agree to less favorable treatment, such Holder shall receive under the Plan the treatment described below in full and
final satisfaction, settlement, release, and discharge of and in exchange for such Holder’s Allowed Claim or Allowed
Interest. Unless otherwise indicated, the Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive
such treatment on the Effective Date.

                    (1)     Class 1 — Other Secured Claims

                            A.       Classification: Class 1 consists of all Other Secured Claims.

                            B.       Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim
                                     agrees to less favorable treatment, in exchange for full and final satisfaction,
                                     settlement, release, and discharge of each Other Secured Claim, each Holder of
                                     an Allowed Other Secured Claim shall receive the following, at the option of the
                                     applicable Debtor:

                                              (i)        payment in full in Cash in the ordinary course of business;




     exercise of the Warrants or Option Rights. The recovery to the Second Lien Claims includes the value of the
     Second Lien Warrant Package. The value of the New Common Stock for recovery purposes is reduced by the
     value of the Warrants and Option Rights.

7    Allowed Claim amounts referenced in this section are subject to adjustment to reflect any changes to the
     outstanding principal amounts prior to the Effective Date.



                                                            14
19-22185-rdd     Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                       Pg 24 of 338


                                      (ii)     the collateral securing its Allowed Other Secured Claim and
                                               payment of any interest required under section 506(b) of the
                                               Bankruptcy Code;

                                      (iii)    Reinstatement of such Allowed Other Secured Claim; or

                                      (iv)     such other treatment rendering such Allowed Other Secured
                                               Claim Unimpaired.

                     C.      Voting: Class 1 is Unimpaired, and Holders of Class 1 Other Secured Claims are
                             conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
                             the Bankruptcy Code. Therefore, Holders of Class 1 Other Secured Claims are
                             not entitled to vote to accept or reject the Plan.

               (2)   Class 2 — Other Priority Claims

                     A.      Classification: Class 2 consists of all Other Priority Claims.

                     B.      Treatment: Except to the extent that a Holder of an Allowed Other Priority Claim
                             agrees to less favorable treatment, in exchange for full and final satisfaction,
                             settlement, release, and discharge of each Other Priority Claim, each Holder of
                             such Allowed Other Priority Claim shall receive the following at the option of the
                             applicable Debtor:

                                      (i)      payment in full in Cash in the ordinary course of business;

                                      (ii)     Reinstatement of such Allowed Other Priority Claim; or

                                      (iii)    such other treatment rendering such Allowed Other Priority
                                               Claim Unimpaired.

                     C.      Voting: Class 2 is Unimpaired, and Holders of Class 2 Other Priority Claims are
                             conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
                             the Bankruptcy Code. Therefore, Holders of Class 2 Other Priority Claims are
                             not entitled to vote to accept or reject the Plan.

               (3)   Class 3 — ABL Claims

                     A.      Classification: Class 3 consists of ABL Claims.

                     B.      Allowance: On the Effective Date, the ABL Claims shall be deemed Allowed in
                             the aggregate amount of all outstanding principal (including any letter of credit
                             and cash management obligations) as of the Petition Date, plus all outstanding
                             interest, fees, expenses, costs, and other charges with respect to the ABL Facility
                             under the ABL Credit Agreement whether accruing before or after the Petition
                             Date.

                     C.      Treatment: Except to the extent that a Holder of an Allowed ABL Claim agrees
                             to less favorable treatment, in exchange for full and final satisfaction, settlement,
                             release, and discharge of each ABL Claim, Holders of Allowed ABL Claims shall
                             receive payment in full in Cash using the proceeds from the Exit ABL Facility or,
                             in the case of outstanding letters of credit, each such letter of credit shall be
                             (i) cancelled and replaced, (ii) cash collateralized in accordance with section
                             2.03(f) of the ABL Credit Agreement, or (iii) backstopped or otherwise treated in




                                                   15
19-22185-rdd     Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                       Pg 25 of 338


                             a manner satisfactory to the applicable L/C Issuer (as defined in the ABL Credit
                             Agreement) in its sole and absolute discretion.

                     D.      Voting: Class 3 is Unimpaired, and Holders of Class 3 ABL Claims are
                             conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
                             the Bankruptcy Code. Therefore, Holders of Class 3 ABL Claims are not entitled
                             to vote to accept or reject the Plan.

               (4)   Class 4 — FILO Claims

                     A.      Classification: Class 4 consists of FILO Claims.

                     B.      Allowance: On the Effective Date, FILO Claims shall be deemed Allowed in the
                             aggregate principal amount of $75 million, plus all interest, fees, expenses, costs,
                             and other charges payable with respect to the FILO Facility under the ABL Credit
                             Agreement as of the Petition Date.

                     C.      Treatment: Except to the extent that a Holder of an Allowed FILO Claim agrees
                             to less favorable treatment, in exchange for full and final satisfaction, settlement,
                             release, and discharge of each FILO Claim, on the Effective Date, each Holder of
                             an Allowed FILO Claims shall receive, at the election of the Debtors, either of the
                             following:

                                      (i)      its Pro Rata Share of $75 million of the New First Lien Term
                                               Loan and payment in Cash of any accrued but unpaid interest,
                                               fees, and expenses; or

                                      (ii)     its Pro Rata Share of $75 million plus any accrued but unpaid
                                               interest, fees, and expenses of the New First Lien Term Loan..

                     D.      Voting: Class 4 is Impaired, and Holders of Class 4 FILO Claims are entitled to
                             vote to accept or reject the Plan.

               (5)   Class 5 — First Lien Claims

                     A.      Classification: Class 5 consists of First Lien Claims.

                     B.      Allowance: On the Effective Date, First Lien Claims shall be deemed Allowed in
                             the aggregate principal amount of $781,568,965.52, plus all interest, fees,
                             expenses, costs, and other charges due under the First Lien Credit Agreement.

                     C.      Treatment: Except to the extent that a Holder of an Allowed First Lien Claim
                             agrees to less favorable treatment, in exchange for full and final satisfaction,
                             settlement, release, and discharge of each First Lien Claim, on the Effective Date,
                             each Holder of Allowed First Lien Claims shall receive, in full and final
                             satisfaction of its First Lien Claims, its Pro Rata Share of the following:

                                      (i)      $175 million in aggregate principal amount of the New First
                                               Lien Term Loan; and

                                      (ii)     subject to Article III.B.6.c of the Plan, at least 87.5% of the New
                                               Common Stock, subject to dilution by the Option Rights,
                                               Warrants, and Management Incentive Plan; provided that a
                                               Holder of an Allowed First Lien Claim may check the
                                               applicable box on the Class 5 Ballot to receive, in lieu of New



                                                   16
19-22185-rdd     Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                       Pg 26 of 338


                                               Common Stock (which forfeited shares shall be distributed Pro
                                               Rata to non-electing Holders of Allowed First Lien Claims), a
                                               principal amount of the New Junior Loan that is equal to 85%
                                               of the Exchange Benchmark Value of such Holder’s original
                                               New Common Stock distribution (i.e., a 15% discount to the
                                               Exchange Benchmark Value of its original New Common
                                               Stock distribution); provided, further, that electing Holders of
                                               Allowed First Lien Claims shall not receive more than $35
                                               million in aggregate principal amount of the New Junior Loan.

                     D.      Voting: Class 5 is Impaired, and Holders of Class 5 First Lien Claims are entitled
                             to vote to accept or reject the Plan.

               (6)   Class 6 — Second Lien Claims

                     A.      Classification: Class 6 consists of Second Lien Claims.

                     B.      Allowance: On the Effective Date, Second Lien Claims shall be deemed Allowed
                             in the aggregate principal amount of $345 million, plus all accrued and unpaid
                             interest, fees, expenses, costs, and other charges, under the Second Lien Credit
                             Agreement as of the Petition Date.

                     C.      Treatment: On the Effective Date, each Holder of an Allowed Second Lien Claim
                             shall receive, in exchange for full and final satisfaction, settlement, release, and
                             discharge of its Allowed Second Lien Claim, the following treatment:

                                      (i)      If Class 6 votes to accept the Plan, its Pro Rata Share of
                                               (a) $15 million of the New Junior Loan, (b) 10% of the New
                                               Common Stock, subject to dilution by the Option Rights,
                                               Warrants, and Management Incentive Plan, and (c) the Second
                                               Lien Warrant Package as set forth in the Warrant Documents;

                                      (ii)     If Class 6 votes to reject the Plan, no Holder of an Allowed
                                               Second Lien Claim shall receive any distribution under the
                                               Plan, and the 10% of the New Common Stock shall be
                                               reallocated to the Holders of Allowed First Lien Claims in Class
                                               5 and distributed in accordance with Article III.B.5.c of the
                                               Plan.

                     D.      Voting: Class 6 is Impaired, and Holders of Class 6 Second Lien Claims are
                             entitled to vote to accept or reject the Plan.

               (7)   Class 7 — General Unsecured Claims

                     A.      Classification: Class 7 consists of all General Unsecured Claims.

                     B.      Treatment: Except to the extent that a Holder of an Allowed General Unsecured
                             Claim agrees to a less favorable treatment of its Allowed Claim, in exchange for
                             full and final satisfaction, settlement, release, and discharge of each Allowed
                             General Unsecured Claim, each Holder of an Allowed General Unsecured Claim
                             (other than any Sponsor Claims or other Claims arising from the ownership of any
                             instrument evidencing an ownership interest in a Debtor) shall have its Claim
                             Reinstated as of the Effective Date as an obligation of the applicable Reorganized
                             Debtor and shall be satisfied in full in the ordinary course of business in




                                                   17
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                              Pg 27 of 338


                                   accordance with the terms and conditions of the particular transaction giving rise
                                   to such Allowed General Unsecured Claim.

                          C.       Voting: Class 7 is Unimpaired, and Holders of Class 7 General Unsecured Claims
                                   are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                                   the Bankruptcy Code. Therefore, Holders of Class 7 General Unsecured Claims
                                   are not entitled to vote to accept or reject the Plan.

                 (8)      Class 8 — Intercompany Claims

                          A.       Classification: Class 8 consists of all Intercompany Claims.

                          B.       Treatment: On the Effective Date, Intercompany Claims shall be Reinstated,
                                   compromised, or cancelled at the election of the Debtors or the Reorganized
                                   Debtors, as applicable, and in accordance with the Restructuring Support
                                   Agreement.

                           C.       Voting: Holders of Claims in Class 8 are conclusively deemed to have accepted
                                    or rejected the Plan pursuant to section 1126(f) or section 1126(g) of the
                                    Bankruptcy Code, respectively. Therefore, such Holders are not entitled to vote
                                    to accept or reject the Plan.

                 (9)      Class 9 — Equity Interests in Holdings

                          A.       Classification: Class 9 consists of all Interests in Holdings.

                          B.       Treatment: On the Effective Date, all Interests in Holdings, including Sponsor
                                   Claims, shall be deemed cancelled and extinguished and shall be of no further
                                   force and effect, whether surrendered for cancelation or otherwise, and there shall
                                   be no distributions to Holders of Interests in Topco or Holdings on account of any
                                   such Interests.

                          C.       Voting: Class 9 is Impaired, and Holders of Class 9 Equity Interests are
                                   conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the
                                   Bankruptcy Code.

                 (10)     Class 10 — Intercompany Interests

                          A.       Classification: Class 10 consists of all Intercompany Interests.

                          B.       Treatment: On the Effective Date, Intercompany Interests shall be Reinstated,
                                   compromised, or cancelled at the election of the Debtors or the Reorganized
                                   Debtors, as applicable, and in accordance with the Restructuring Support
                                   Agreement.

                          C.       Voting: Holders of Class 10 Intercompany Interests are conclusively deemed to
                                   have accepted or rejected the Plan pursuant to section 1126(f) or section 1126(g)
                                   of the Bankruptcy Code, respectively. Therefore, Holders of Intercompany
                                   Interests are not entitled to vote to accept or reject the Plan.

        (e)      Special Provision Governing Unimpaired Claims

        Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ or the Reorganized
Debtors’ rights with respect to any Unimpaired Claim, including all legal and equitable defenses to or setoffs or
recoupments against any such Unimpaired Claim.



                                                         18
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 28 of 338


         (f)      Voting Classes; Presumed Acceptance by Non-Voting Classes

          If a Class contains Claims or Interests eligible to vote, and no Holders of Claims or Interests eligible to vote
in such Class vote to accept or reject the Plan, the Plan shall be deemed accepted by the Holders of such Claims or
Interests in such Class.

         (g)      Controversy Concerning Impairment

        If a controversy arises as to whether any Claims or Interests or any Class thereof is Impaired, the Bankruptcy
Court shall, after notice and a hearing, determine such controversy on or before the Confirmation Date.

         (h)      Confirmation Pursuant to Section 1129(a)(10) and 1129(b) of the Bankruptcy Code

         Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance
of the Plan by an Impaired Class of Claims. The Debtors shall seek Confirmation pursuant to section 1129(b) of the
Bankruptcy Code with respect to any rejecting Class of Claims or Interests.

         (i)      Subordinated Claims

          The allowance, classification, and treatment of all Allowed Claims and Interests and the respective
distributions and treatments under the Plan shall take into account and conform to the relative priority and rights of
the Claims and Interests in each Class in connection with any contractual, legal, and equitable subordination rights
relating thereto, whether arising under general principles of equitable subordination, section 510(b) of the Bankruptcy
Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors or the Reorganized Debtors, as
applicable, reserve the right to re-classify any Allowed Claim or Allowed Interest in accordance with any contractual,
legal, or equitable subordination relating thereto.

         (a)      Elimination of Vacant Classes

        Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed Interest or a
Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing shall be
deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining
acceptances or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

         (b)      Intercompany Interests

         To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are not being
received by Holders of such Intercompany Interests on account of their Intercompany Interests but for the purposes
of administrative convenience and due to the importance of maintaining the corporate structure for the ultimate benefit
of the Holders that receive New Equity in exchange for the Debtors’ and Reorganized Debtors’ agreement under the
Plan to make certain distributions on account of such Holders’ Allowed Claims.

2.7      Liquidation Analysis

         The Debtors believe that the Plan provides a greater recovery for Holders of Allowed Claims as would be
achieved in the Debtors’ liquidation under chapter 7 of the Bankruptcy Code. This belief is based on a number of
considerations, including: (a) the Debtors’ primary assets are intangible and include goodwill and customer
relationships, which would have little to no value in a chapter 7 liquidation; (b) the additional Administrative Claims
generated by conversion to a chapter 7 case and any related costs in connection with a chapter 7 liquidation; and (c) the
absence of a robust market for the liquidation of the Debtors’ assets and services.

         The Debtors, with the assistance of Alix, have prepared an unaudited liquidation analysis, which is attached
hereto as Exhibit C (the “Liquidation Analysis”), to assist Holders of Claims and Interests in evaluating the Plan.
The Liquidation Analysis compares the projected recoveries that would result from the liquidation of the Debtors in a
hypothetical case under chapter 7 of the Bankruptcy Code with the estimated distributions to Holders of Allowed
Claims and Interests under the Plan. The Liquidation Analysis is based on the value of the Debtors’ assets and



                                                           19
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 29 of 338


liabilities as of a certain date and incorporates various estimates and assumptions, including a hypothetical conversion
to a chapter 7 liquidation as of a certain date. Further, the Liquidation Analysis is subject to potentially material
changes, including with respect to economic and business conditions and legal rulings. Therefore, the actual
liquidation value of the Debtors could vary materially from the estimate provided in the Liquidation Analysis.

2.8      Valuation Analysis

         The Plan provides for the distribution of the New Common Stock to Holders of Allowed First Lien Claims
and New Common Stock and Warrants to Holders of Allowed Second Lien Claims if such Holders in Class 6 vote to
accept the Plan upon consummation of certain of the Restructuring Transactions set forth in the Plan. Additionally,
the Advisory Services Agreement will provide for the New Common Stock and Warrants to be distributed to the
Service Providers in accordance with the terms thereof. Accordingly, PJT, at the request of the Debtors, has performed
an analysis, which is attached hereto as Exhibit D, of the estimated implied value of the Debtors on a going-concern
basis as of December 31, 2018 (the “Valuation Analysis”). The Valuation Analysis, including the procedures
followed, assumptions made, qualifications, and limitations on review undertaken described therein, should be read
in conjunction with Article VII of this Disclosure Statement, entitled “Certain Factors To Be Considered.”
The Valuation Analysis is based on data and information as of July 2018 through and including December 2018.
PJT makes no representations as to changes to such data and information that may have occurred since the date of the
Valuation Analysis.

      THE VALUATION ANALYSIS REPRESENTS A HYPOTHETICAL VALUATION OF THE
REORGANIZED DEBTORS AND THEIR ASSETS AND BUSINESSES, WHICH ASSUMES THAT SUCH
REORGANIZED DEBTORS CONTINUE AS AN OPERATING BUSINESS IN SUBSTANTIALLY THE SAME
CORPORATE STRUCTURE. THE ESTIMATED VALUE SET FORTH IN THE VALUATION ANALYSIS DOES
NOT PURPORT TO CONSTITUTE AN APPRAISAL OR NECESSARILY REFLECT THE ACTUAL MARKET
VALUE THAT MIGHT BE REALIZED THROUGH A SALE OR LIQUIDATION OF THE REORGANIZED
DEBTORS, THEIR SECURITIES OR THEIR ASSETS, WHICH MAY BE MATERIALLY DIFFERENT THAN
THE ESTIMATES SET FORTH IN THE VALUATION ANALYSIS. ACCORDINGLY, SUCH ESTIMATED
VALUE IS NOT NECESSARILY INDICATIVE OF THE PRICES AT WHICH ANY SECURITIES OF THE
REORGANIZED DEBTORS MAY TRADE AFTER GIVING EFFECT TO THE RESTRUCTURING
TRANSACTIONS SET FORTH IN THE PLAN. ANY SUCH PRICES MAY BE MATERIALLY DIFFERENT
THAN INDICATED BY THE VALUATION ANALYSIS.

2.9      Financial Information and Projections

          In connection with planning and developing the Plan, the Debtors, with the assistance of their advisors,
prepared projections for the fiscal years 2018 through 2022, which are attached hereto as Exhibit E
(the “Financial Projections”), including management’s assumptions related thereto. For purposes of the Financial
Projections, the Debtors have assumed an Effective Date of December 31, 2018. The Financial Projections assume
that the Plan will be implemented in accordance with its stated terms. The Debtors are unaware of any circumstances
as of the date of this Disclosure Statement that would require the re-forecasting of the Financial Projections due to a
material change in the Debtors’ prospects.

          The Financial Projections are based on forecasts of key economic variables and may be significantly impacted
by, among other factors, changes in the competitive environment, commodity prices, regulatory changes, and/or a
variety of other factors, including the factors listed in this Disclosure Statement. Accordingly, the estimates and
assumptions underlying the Financial Projections are inherently uncertain and are subject to significant business,
economic, and competitive uncertainties. Therefore, such projections, estimates, and assumptions are not necessarily
indicative of current values or future performance, which may be significantly less or more favorable than set forth
herein. The Financial Projections should be read in conjunction with the assumptions, qualifications, and explanations
set forth in this Disclosure Statement.




                                                          20
19-22185-rdd           Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 30 of 338


                                                    ARTICLE III

                                VOTING PROCEDURES AND REQUIREMENTS

3.1      Class Entitled to Vote on the Plan

         The following Classes are entitled to vote to accept or reject the Plan (collectively, the “Voting Classes”):

                Class                     Claim or Interest                              Status
                   4     FILO Claims                                             Impaired
                   5     First Lien Claims                                       Impaired
                   6     Second Lien Claims                                      Impaired

          If your Claim or Interest is not included in the Voting Classes, you are not entitled to vote and you will not
receive a Solicitation Package (as defined below), including a ballot setting forth detailed voting instructions. If you
are a Holder of a Claim in one or more of the Voting Classes, you should read your ballot(s) and carefully follow the
instructions included in the ballot(s). Please use only the ballot(s) that accompany the applicable Solicitation Package,
if any, or the ballot(s) that the Debtors, or Prime Clerk LLC (the “Solicitation Agent”) on behalf of the Debtors,
otherwise provided to you. If you are a Holder of a Claim in more than one of the Voting Classes, you will receive a
ballot for each such Claim.

3.2      Votes Required for Acceptance by a Class

          Under the Bankruptcy Code, acceptance of a plan of reorganization by a class of claims or interests is
determined by calculating the amount and, if a class of claims, the number, of claims and interests voting to accept,
as a percentage of the allowed claims or interests, as applicable, that have voted. Acceptance by a class of claims
requires an affirmative vote of more than one-half in number of total allowed claims that have voted and an affirmative
vote of at least two-thirds in dollar amount of the total allowed claims that have voted. Acceptance by a class of
interests requires an affirmative vote of at least two-thirds in amount of the total allowed interests that have voted.

3.3      Certain Factors to Be Considered Prior to Voting

         There are a variety of factors that all Holders of Claims entitled to vote on the Plan should consider prior to
voting to accept or reject the Plan. These factors may impact recoveries under the Plan and include, among other
things:

         x   unless otherwise specifically indicated, the financial information contained in the Disclosure
             Statement has not been audited and is based on an analysis of data available at the time of the
             preparation of the Plan and the Disclosure Statement;

         x   although the Debtors believe that the Plan complies with all applicable provisions of the
             Bankruptcy Code, the Debtors can neither assure such compliance nor that the
             Bankruptcy Court will confirm the Plan;

         x   the Debtors may request Confirmation without the acceptance of the Plan by all Impaired
             Classes in accordance with section 1129(b) of the Bankruptcy Code; and

         x   any delays of either Confirmation or Consummation could result in, among other things,
             increased Administrative Claims and Professional Claims.

          While these factors could affect distributions available to Holders of Allowed Claims and Interests under the
Plan, the occurrence or impact of such factors may not necessarily affect the validity of the vote of the Voting Classes
or necessarily require a re-solicitation of the votes of Holders of Claims in the Voting Classes pursuant to section 1127
of the Bankruptcy Code.


                                                           21
19-22185-rdd           Doc 14         Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                                   Pg 31 of 338


         For a further discussion of risk factors, please refer to “Certain Factors to Be Considered” described in Article
VII of this Disclosure Statement.

3.4      Classes Not Entitled To Vote on the Plan

         Under the Bankruptcy Code, holders of claims and interests are not entitled to vote if their contractual rights
are unimpaired by the proposed plan or if they will receive no property under the plan. Accordingly, the following
Classes of Claims against and Interests in the Debtors are not entitled to vote to accept or reject the Plan:

       Class                     Claim or Interest                          Status             Voting Rights
         1         Other Secured Claims                                                      Not Entitled to Vote
                                                                         Unimpaired         (Presumed to Accept)
         2         Other Priority Claims                                                     Not Entitled to Vote
                                                                         Unimpaired         (Presumed to Accept)
         3         ABL Claims                                                                Not Entitled to Vote
                                                                         Unimpaired         (Presumed to Accept)
         7         General Unsecured Claims                                                  Not Entitled to Vote
                                                                         Unimpaired         (Presumed to Accept)
         8         Intercompany Claims                                                       Not Entitled to Vote
                                                                         Unimpaired /       (Presumed to Accept /
                                                                          Impaired            Deemed to Reject)
         9         Equity Interests                                                          Not Entitled to Vote
                                                                          Impaired           (Deemed to Reject)
         10        Intercompany Interests                                                    Not Entitled to Vote
                                                                         Unimpaired /       (Presumed to Accept /
                                                                          Impaired            Deemed to Reject)

3.5      Solicitation Procedures

         (a)         Solicitation Agent

        The Debtors have retained Prime Clerk LLC to act as, among other things, the Solicitation Agent in
connection with the solicitation of votes to accept or reject the Plan.

         (b)         Solicitation Package

          The following materials constitute the solicitation package (collectively, the “Solicitation Package”)
distributed to Holders of Claims in the Voting Classes:

               •     the form of the notice of the combined hearing to consider approval of the adequacy of the
                     Disclosure Statement and confirmation the Plan;

               •     the Debtors’ cover letter in support of the Plan;

               •     a Ballot and applicable voting instructions, together with a pre-paid, pre-addressed return
                     envelope; and

               •     this Disclosure Statement and all exhibits hereto, including the Plan and all exhibits thereto.




                                                              22
19-22185-rdd         Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 32 of 338


         (c)       Distribution of the Solicitation Package and Plan Supplement

         The Debtors will cause the Solicitation Agent to distribute the Solicitation Package to Holders of Claims in
the Voting Classes on January 7, 2019, which is seventeen (17) days before the Voting Deadline (i.e., 5:00 p.m.
(prevailing Eastern Time) on January 24, 2019.

          The Solicitation Package (except the Ballots) may also be obtained from the Solicitation Agent by: (i) calling
the Solicitation Agent at (844) 205-7534 (toll free) or (347) 576-1559 (international), (ii) emailing
fullbeautyteam@PrimeClerk.com and referencing “FULLBEAUTY” in the subject line, and/or (iii) writing to the
Solicitation Agent at FULLBEAUTY Brands c/o Prime Clerk LLC, 830 Third Avenue, 3rd Floor, New York,
New York 10022. After the Debtors file the Chapter 11 Cases, you may also obtain copies of any pleadings filed with
the Bankruptcy Court for free by visiting the Debtors’ restructuring website, https://cases.primeclerk.com/fullbeauty,
or for a fee via PACER at https://www.pacer.gov/.

          The Debtors shall file the Plan Supplement with the Bankruptcy Court no later than one (1) calendar day
after the Petition Date. If the Plan Supplement is updated or otherwise modified, such modified or updated documents
will be made available on the Debtors’ restructuring website. The Debtors will not serve copies of the Plan
Supplement; however, parties may obtain a copy of the Plan Supplement from the Solicitation Agent by: (i) calling
the Solicitation Agent at the telephone numbers set forth above; (ii) visiting the Debtors’ restructuring website,
https://cases.primeclerk.com/fullbeauty; or (iii) writing to the Solicitation Agent at FULLBEAUTY Brands c/o Prime
Clerk LLC, 830 Third Avenue, 3rd Floor, New York, New York 10022.

3.6      Voting Procedures

          January 3, 2019 (the “Voting Record Date”) is the date that was used for determining which Holders of
Claims are entitled to vote to accept or reject the Plan and receive the Solicitation Package in accordance with the
solicitation procedures. Except as otherwise set forth herein, the Voting Record Date and all of the Debtors’
solicitation and voting procedures shall apply to all of the Debtors’ creditors and other parties in interest.

          In order for the Holder of a Claim in the Voting Classes to have its Ballot counted as a vote to accept or reject
the Plan, such Holder’s Ballot must be properly completed, executed, and delivered by (a) using the enclosed pre-
paid, pre-addressed return envelope, (b) via first class mail, overnight courier, or hand delivery to FULLBEAUTY
Brands Ballot Processing c/o Prime Clerk LLC, 830 Third Avenue, 3rd Floor, New York, New York 10022, or (c) via
the e-ballot portal using the e-ballot ID on the Holder’s ballot at https://cases.primeclerk.com/fullbeauty, so that such
Holder’s ballot is actually received by the Solicitation Agent on or before the Voting Deadline, which is January 24,
2019 at 5:00 p.m. (prevailing Eastern Time).

         If a Holder of a Claim in a Voting Class transfers all of such Claim to one or more parties on or after the
Voting Record Date and before the Holder has cast its vote on the Plan, such Claim Holder is automatically deemed
to have provided a voting proxy to the purchasers of the Holder’s Claim, and such purchasers shall be deemed to be
the Holders thereof as of the Voting Record Date for purposes of voting on the Plan.

          If you hold Claims in more than one Voting Class under the Plan, you should receive a separate Ballot for
each Class of Claims, coded by Class number, and a set of solicitation materials. You may also receive more than one
Ballot if you hold Claims through one or more affiliated funds, in which case the vote cast by each such affiliated fund
will be counted separately. Separate Claims held by affiliated funds in a particular Class shall not be aggregated, and
the vote of each such affiliated fund related to its Claims shall be treated as a separate vote to accept or reject the Plan,
as applicable. If you hold any portion of a single Claim, you and all other Holders of any portion of such Claim will
be (a) treated as a single creditor for voting purposes and (b) required to vote every portion of such Claim collectively
to either accept or reject the Plan.

      IF A BALLOT IS RECEIVED AFTER THE VOTING DEADLINE, IT WILL NOT BE COUNTED
UNLESS THE DEBTORS DETERMINE OTHERWISE OR AS ORDERED BY THE BANKRUPTCY COURT.

      ANY BALLOT THAT IS PROPERLY EXECUTED BY THE HOLDER OF A CLAIM BUT THAT DOES
NOT CLEARLY INDICATE AN ACCEPTANCE OR REJECTION OF THE PLAN OR ANY BALLOT THAT




                                                             23
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 33 of 338


INDICATES BOTH AN ACCEPTANCE AND A REJECTION OF THE PLAN WILL NOT BE COUNTED FOR
PURPOSES OF ACCEPTING OR REJECTING THE PLAN.

      EACH HOLDER OF A CLAIM MUST VOTE ALL OF ITS CLAIMS OR INTERESTS WITHIN A
PARTICULAR CLASS EITHER TO ACCEPT OR REJECT THE PLAN AND MAY NOT SPLIT SUCH VOTES.
BY SIGNING AND RETURNING A BALLOT, EACH HOLDER OF A CLAIM OR INTEREST WILL CERTIFY
TO THE BANKRUPTCY COURT AND THE DEBTORS THAT NO OTHER BALLOTS WITH RESPECT TO
SUCH CLAIM HAVE BEEN CAST OR, IF ANY OTHER BALLOTS HAVE BEEN CAST WITH RESPECT TO
SUCH CLASS OF CLAIMS OR INTERESTS, SUCH OTHER BALLOTS INDICATED THE SAME VOTE TO
ACCEPT OR REJECT THE PLAN. IF A HOLDER CASTS MULTIPLE BALLOTS WITH RESPECT TO THE
SAME CLAIM AND THOSE BALLOTS ARE IN CONFLICT WITH EACH OTHER, SUCH BALLOTS WILL
NOT BE COUNTED FOR PURPOSES OF ACCEPTING OR REJECTING THE PLAN.

       IT IS IMPORTANT THAT THE HOLDER OF A CLAIM IN THE VOTING CLASSES FOLLOW THE
SPECIFIC INSTRUCTIONS PROVIDED ON SUCH HOLDER’S BALLOT AND THE ACCOMPANYING
INSTRUCTIONS. SUBJECT TO THE TERMS OF THE RESTRUCTURING SUPPORT AGREEMENT, NO
BALLOT MAY BE WITHDRAWN OR MODIFIED AFTER THE VOTING DEADLINE WITHOUT
FULLBEAUTY’S PRIOR CONSENT OR PERMISSION OF THE BANKRUPTCY COURT. UPON (A) ANY
TERMINATION DATE (AS DEFINED IN THE RESTRUCTURING SUPPORT AGREEMENT), ANY VOTES
OR CONSENTS GIVEN BY A CONSENTING FIRST LIEN LENDER, (B) ANY FILO TERMINATION DATE
(AS DEFINED IN THE RESTRUCTURING SUPPORT AGREEMENT), ANY VOTES OR CONSENTS GIVEN
BY A CONSENTING FILO LENDER, (C) ANY SECOND LIEN TERMINATION DATE (AS DEFINED IN THE
RESTRUCTURING SUPPORT AGREEMENT), ANY VOTES OR CONSENTS GIVEN BY A CONSENTING
SECOND LIEN LENDER, OR (D) ANY SPONSOR TERMINATION DATE (AS DEFINED IN THE
RESTRUCTURING SUPPORT AGREEMENT), ANY VOTES OR CONSENTS GIVEN BY A SPONSOR, IN
EACH CASE, PRIOR TO SUCH TERMINATION SHALL AUTOMATICALLY BE DEEMED, FOR ALL
PURPOSES, TO BE NULL AND VOID AB INITIO AND SHALL NOT BE CONSIDERED OR OTHERWISE
USED IN ANY MANNER BY THE PARTIES IN CONNECTION WITH THE RESTRUCTURING AND THE
RESTRUCTURING SUPPORT AGREEMENT AND SUCH CONSENTS OR BALLOTS MAY BE CHANGED OR
RESUBMITTED REGARDLESS OF WHETHER THE APPLICABLE VOTING DEADLINE HAS PASSED
(WITHOUT THE NEED TO SEEK AN ORDER OF A COURT OF COMPETENT JURISDICTION OR CONSENT
FROM THE COMPANY OR ANY OTHER APPLICABLE PARTY ALLOWING SUCH CHANGE OR
RESUBMISSION).

                                                     ARTICLE IV

                                            BUSINESS DESCRIPTIONS

4.1      Overview of the Debtors’ Business

         FullBeauty is a direct-to-consumer market leader in the growing U.S. plus-size apparel market with over
$730 million in direct plus-size sales in YTD 2018. FullBeauty serves both women and men, offering an assortment
of plus-size apparel, swimwear, footwear, and home décor. Each of FullBeauty’s brands provide a solution targeted
to specific customer needs: Woman Within and Roaman’s offer a large variety of women’s clothing for various
occasions; Jessica London provides sophisticated styles for professional, casual, and special events; King Size offers
a basic apparel line for big and tall men, Ellos offers a portfolio of modern, Swedish design apparel; Swimsuits for All
specializes in plus-size swimwear; and Brylane Home specializes in home goods and décor. In addition, FullBeauty
operates a dedicated plus-size clothing website and eCommerce platform, fullbeauty.com, that offers FullBeauty’s
proprietary products.

          FullBeauty was an early pioneer in the direct-to-consumer fashion market with operations dating back to
1901. The Debtors launched their first fashion catalog, Woman Within, in 1924. Woman Within offered mail order
women’s wear at affordable prices. In 1941, FullBeauty moved its mail order business to Indianapolis, Indiana. Since
then, FullBeauty has maintained its Indianapolis presence, incorporating its distribution and logistics operations into
Debtor FullBeauty Brands Merchant, Inc., an Indiana corporation. FullBeauty maintains one 750,000 square foot
distribution facility in Indianapolis, and a secondary 740,000 square foot facility in Plainfield, Indiana. In addition to


                                                           24
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                              Pg 34 of 338


its Indiana distribution facilities, FullBeauty maintains an in-house customer care center located in El Paso, Texas
with over 600–800 (depending on anticipated volume) associates that operates eighteen (18) hours per day, seven
(7) days per week and is closed only on Christmas Day. The customer care center handles approximately 8 million
points of contact each year, including phone calls, emails and live chat, and supports telemarketing, customer service,
internet customer support for email/live chat and social media support, as well as customer protection and sales
recovery support for all of FullBeauty’s brands. Debtor Swimsuits for All, LLC is based in Keyport, New Jersey,
where its merchandising and marketing efforts are located. FullBeauty’s corporate headquarters is located in New
York. The services housed in the corporate headquarters include management, marketing, merchandising, planning,
sourcing, design, creative services, inventory control, human resources functions, and online technology.

         In the mid-twentieth century, FullBeauty began an expansion of their plus-size market share and industry
presence through a series of acquisitions. In 1982, FullBeauty acquired Roaman’s, offering a complete collection of
apparel at value prices. In 1997, FullBeauty acquired Jessica London, a sophisticated collection with styles for
professional, casual, and special events. FullBeauty continued its expansion with its entrance into the home goods
and male fashion markets. In 1995, FullBeauty entered the male fashion market with the acquisition of King Size, a
basic apparel line for big and tall men. In 1998, FullBeauty launched Brylane Home, a home goods and lifestyle brand
including bedding, window, bath, and seasonal décor. Since 2014, FullBeauty has acquired the swimsuit company
Swimsuits for All and entered into a license agreement for the design of clothes with Ellos, a Swedish clothing brand.

         In 2001, FullBeauty launched its first eCommerce websites and has since expanded its focus to include
emerging consumer technologies on mobile and tablet interfaces. Over the past two decades, FullBeauty has
established itself as a leading plus-size eCommerce retailer by sales and breadth of product selection. In 2007,
FullBeauty launched fullbeauty.com, a website which offers a selection of plus-size apparel, footwear and accessories
products across its brands. FullBeauty does not operate or own any brick-and-mortar locations.

          FullBeauty has been the subject of a series of third-party acquisitions. In 1999, FullBeauty was acquired by
Kering S.A. (formerly known as Pinault-Printemps-Redoute) and organized as Redcats USA. On February 5, 2013,
a group of investors led by Charlesbank and Webster acquired all of the issued and outstanding equity interests and
capital stock in Redcats USA LLC, (now known as FULLBEAUTY Brands, LLC), and its wholly owned subsidiaries
through OSP Holdings Corp., (now known as FULLBEAUTY Brands Holdings Corp.). The gross purchase price for
FullBeauty was approximately $525 million. On August 18, 2015, Apax entered into an agreement to acquire a
controlling interest in FullBeauty from investment funds advised by each of Charlesbank and Webster for
approximately $1.7 billion. Following the acquisition, investment funds advised by Charlesbank retained
approximately 26.4% of the outstanding equity in the Debtors’ ultimate parent and such funds are one of the Sponsors.

                  (a)      Online and Sales Infrastructure

         As mentioned above, FullBeauty launched its first online eCommerce platform in 2001. Currently,
FullBeauty operates its full online sales operation through its online eCommerce platforms, website fullbeauty.com,
as well as third-party marketplaces, including Amazon and Walmart.com. Through November 2018, eCommerce
penetration grew to approximately 74% of gross demand, or $559 million, with over $136 million coming from mobile
devices.

          FullBeauty markets its brands through email marketing, search engine marketing and optimization, as well
as targeted print media. In 2018, FullBeauty achieved approximately 70% online penetration and an industry-leading
web conversion rate of 5.4% year to date return. FullBeauty’s online marketing is bolstered by delivery of over
350 million print catalogs annually, which both drive traffic to FullBeauty’s eCommerce platform and promote
FullBeauty’s brands.

                  (b)      Supply Chain

         FullBeauty’s direct-to-consumer model ensures the uninterrupted flow of merchandise from vendor source
to customer. Merchandise is sourced from foreign manufacturers, using agents and vendors based in the United States
and overseas. The sourcing strategy is carried out by FullBeauty’s global sourcing team, comprised of 30 associates
who manage two primary independent sourcing agents and a portfolio of more than 150 vendors. These two sourcing
agents manage approximately 53% of the Debtors’ inventory purchases.



                                                          25
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 35 of 338


          FullBeauty designs merchandise in-house and contracts with various foreign manufacturers located
throughout Asia (collectively, the “Manufacturers”). The Manufacturers generally manufacture and ship inventory
and other goods to FullBeauty pursuant to a “free on board” (“FOB”) arrangement. Under an FOB arrangement,
FullBeauty pays freight forwarders to transport merchandise and other goods from Asia to FullBeauty’s U.S.-based
warehouses and title passes to FullBeauty when merchandise and goods are loaded for shipment to the United States.
FullBeauty does not actually take title of its goods until its goods are on board the ship or carrier. As a result,
FullBeauty is at risk that its vendors will refuse to ship or deliver goods to the consolidator if their comfort level has
diminished with respect to FullBeauty’s financial condition. FullBeauty incurs a range of customs and import duties
in the regular operation of its supply chain.

         FullBeauty primarily stores and ship goods to United States customers from their warehouses in Indianapolis
and Plainfield, Indiana (each, a “Warehouse,” and together, the “Warehouses”). The Warehouses have foreign trade
zone status, which allows FullBeauty to defer payment of duties until merchandise is shipped to customers, ensuring
a seamless flow of goods. FullBeauty’s primary Warehouse is a 750,000 square foot owned facility located in
Indianapolis. The majority of merchandise is received, processed and distributed through the Indianapolis Warehouse.
Merchandise typically arrives at the distribution facility pre-packed by the applicable Manufacturer and the site team
leverages five separate sorting systems, to fulfill hundreds of thousands of orders each week through third-party
carriers who ship directly to customers.

          In addition to fulfillment center operations, FullBeauty’s finance and IT departments are located in its
Indianapolis Warehouse. FullBeauty also leases 740,000 square feet of Warehouse space in Plainfield, Indiana.
The Plainfield Warehouse is used primarily for overflow, fragile, and oversized inventory in addition to processing
orders for the Debtors’ home business. In addition, the Debtors sublease 200,000 square feet of the Plainfield facility
to a third party, with an option to increase such sublease by an additional 25,000 square feet. The term of the Plainfield
Warehouse lease expires on September 14, 2019, with the option to extend for up to two additional five-year terms.

                  (c)       The Debtors’ Products and Inventory

         FullBeauty’s merchandising strategy is focused on providing a full range of well-fitting, comfortable and
trend-right merchandise designed to address a variety of lifestyle needs ranging from casual, work, social and vacation
wear, technical categories including swimwear and footwear; and home décor, all at affordable prices. FullBeauty
offers products in a larger range of sizes compared to competing plus-size retailers, including women’s sizes 12 to 44
and up to men’s size 10XL. Product is designed in-house using a centralized design team that interprets seasonal
trends for the merchandising team. In determining assortment, FullBeauty’s merchants analyze historical purchasing
data and review customer feedback and product reviews to develop new collections. Fresh colors, patterns, and fabrics
are frequently introduced to create a sense of newness across the assortment, which mitigates some inventory and
fashion risk. FullBeauty’s design team works closely with its technical design and fit experts, who use live fit models
to ensure products are comfortable and flattering. These processes enable FullBeauty to deliver a broad and deep
inventory assortment comprised of over 400,000 SKUs.

                  (d)       The Debtors’ Employees

          As of December 2018, FullBeauty employed approximately 1,665 employees in the United States, consisting
of approximately 1,545 full-time employees and approximately 120 part-time employees. In addition to their
employees, FullBeauty periodically retains specialized individuals as independent contractors as well as temporary
workers to fulfill certain duties on a short-term basis. FullBeauty’s workforce includes approximately 461 active
employees subject to that certain collective bargaining agreement between FullBeauty and the Chicago and Midwest
Regional Joint Board on behalf of its affiliated Local No. 2002 of Workers United (the “CBA”). The CBA also
requires, among other things, that FullBeauty contribute approximately $0.66 per hour per eligible employee in 2018
and $0.70 per eligible employee in 2019 to the National Retirement Fund, totaling approximately $590,000 in 2018
and $600,000 in 2019. The CBA enables the Debtors to maintain a strong labor force in Indianapolis and Plainfield,
Indiana, the location of the Debtors’ Warehouses.




                                                           26
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                              Pg 36 of 338


                  (e)      Key Employee Incentive Plans

          Prior to the Petition Date, and in the ordinary course of business, the Debtors used a long-term incentive
plans to drive business outperformance from senior executives and certain key employees. Specifically, the Debtors
historically employed cash-based annual bonus incentive programs and equity incentive grants for both insider and
non-insider employees (collectively, the “Legacy Incentive Plans”). The participants in the annual bonus incentive
programs were eligible for cash awards if they achieved certain adjusted EBITDA, sales, and cost-savings goals
approved by the Board. The participants in the equity incentive grant program were granted equity units based on a
combination of components, including EBITDA, an investment performance indicator, and time. The Legacy
Incentive Plans were essential components of the Debtors’ historical compensation packages: they were designed to
incentivize future performance, align management incentives with the Debtors’ business objectives, and provide key
employees with competitive, market-based compensation.

         In late 2018, as a comprehensive restructuring process became imminent, it was clear that the Legacy
Incentive Plans were insufficient to motivate key employees. In particular, due to the Debtors’ significant funded debt
load and its impending restructuring, equity was no longer a viable incentive for senior executives and key employees.
Consequently, the Debtors, in consultation with Willis Towers Watson (“WTW”), as their independent third-party
compensation consultant, and their Advisors, discussed strategies on how best to incentivize senior executives and
other key employees to align their interests with the strategic goals of the Debtors during a potential restructuring.

          More specifically, the Debtors determined, in consultation with their advisors, that it was prudent to adopt
insider and non-insider cash-based incentive compensation plans for FY 2019 (collectively, the “KEIPs”), rather than
continuing the Legacy Incentive Plans, to better align incentives for senior management and certain other key
personnel with the Debtors’ strategic go forward goals. The KEIPs include a similar scope of the Debtors’ employees
as was historically included under the Legacy Incentive Plans, encompassing approximately 311 participants,
consisting of six insider employees and approximately 305 non-insider employees (collectively, the “KEIP
Participants”). To earn KEIP payments, KEIP Participants must meet performance tiers based on certain metrics
(collectively, the “Performance Goals”). The Performance Goals will be determined by the New Board. If the
achievement is between any of the performance tiers, payment of awards are calculated on the basis of straight-line
interpolation.

         On October 15, 2018, the compensation committee of the Board of Directors (the “Compensation
Committee”) unanimously approved the KEIPs, which were also subsequently approved by the Board of Directors on
October 21, 2018. The KEIPs will commence January 1, 2019, with each participant eligible to earn semi-annual cash
payments, subject to New Board approval of the performance measures and conditions. On the Effective Date, both
the KEIP and the Retention Plans (discussed below) shall be assumed by the Reorganized Debtors as of the Effective
Date, in each case as modified by the Restructuring Support Agreement and Exhibit A thereto and provided that the
amounts to be paid under such plans shall not exceed $22.88 million in the aggregate.

                  (f)      Prepetition and Post-Emergence Retention Payments

         On October 15, 2018, the Compensation Committee also approved a certain pre-filing key employee retention
plan (the “KERP”) and a certain non-insider retention plan (the “Non-Insider Retention Plan” and together with the
KERP, the “Retention Plans”), which were subsequently approved by the Board of Directors on October 21, 2018.
On November 15, 2018, KERPs awards were paid to 6 insider employees. The aggregate KERP payments to the six
(6) insider employees totaled $4.8 million. Non-Insider Retention Plan payments are scheduled to be paid to
approximately thirty-two (32) non-insider participants at the end of the retention period, which is December 31, 2019.
The aggregate Non-Insider Retention Plan payments are estimated to not exceed approximately $2.6 million.

4.2      Organization and Capital Structure

         (a)      Organizational Structure

         An organizational chart illustrating the corporate structure of the Debtors is annexed hereto as Exhibit F.




                                                          27
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                              Pg 37 of 338


         (b)      The Debtors’ Capital Structure

        As of September 30, 2018, the Debtors reported approximately $1.37 billion in book value in total assets and
approximately $1.41 billion in book value in total liabilities. As of the date hereof, the Debtors have outstanding
funded debt obligations in the aggregate principal amount of approximately $1.3 billion, including the following:

         x        approximately $68.9 million outstanding under the ABL Facility, which consists of approximately
                  $52.3 million of borrowings and $16.6 million of letter of credit obligations;

         x        approximately $75 million outstanding under the FILO tranche commitment;

         x        approximately $782 million in principal amount outstanding under the First Lien Credit Facility;
                  and

         x        approximately $345 million in principal amount outstanding under the Second Lien Credit Facility.

                  (1)      ABL Credit Facility

        The ABL Credit Facility consists of the ABL Facility and FILO Facility. The ABL Agent, the ABL Lenders,
the FILO Lenders, the letter of credit issuers and other parties thereto and the Debtors are parties to the ABL Credit
Agreement. Debtors FULLBEAUTY Brands Holdings Corp., FULLBEAUTY Brands Management Services, LLC,
FULLBEAUTY Brands Merchant, Inc., FULLBEAUTY Brands Operations, LLC, and Jessica London, Inc. are each
borrowers under the ABL Facility. The Debtors guaranteed the obligations of the borrowers pursuant to that certain
ABL Guaranty Agreement, dated as of October 14, 2015 (the “ABL Guaranty Agreement”).

         Pursuant to, among other things, that certain ABL Lien Security Agreement, dated as of October 14, 2015,
(together with all other pledge agreements or similar security documents entered into by any Debtor and the ABL
Agent in respect of the Debtors’ assets and all other documentation executed in connection with any of the foregoing,
each as may be amended, restated, supplemented, or otherwise modified from time to time, the “ABL Lien Security
Documents”), the Debtors have granted a first-priority lien and security interest (the “ABL Liens”) in, to, and against
substantially all of the Debtors’ assets described in the ABL Lien Security Documents (subject to the ABL
Intercreditor Agreement), including, without limitation, the cash and noncash proceeds thereof (collectively, the “ABL
Collateral”), to the ABL Agent for the benefit of the ABL Lenders and the FILO Lenders (the ABL Credit Agreement,
the ABL Guaranty Agreement, the ABL Security Documents, including, without limitation, the ABL Intercreditor
Agreement (as defined below), the letter of credit documentation, and any other collateral and ancillary documents
executed in connection therewith, collectively, the “ABL Loan Documents”).

          As of the date hereof, the Debtors were jointly and severally liable to the ABL Agent and the ABL Lenders
for all loans under the ABL Credit Facility, including the FILO Facility, letter of credit obligations, and other
obligations described therein and payable thereunder (collectively, the “ABL and FILO Indebtedness”) in the
aggregate principal amount of approximately $151.9 million, consisting of approximately $68.9 million under the
ABL Facility 8 and approximately $75 million under the FILO tranche commitment.

                  (2)      First Lien Credit Facility

          The First Lien Agent, the First Lien Lenders, and Debtor FULLBEAUTY Brands Holdings Corp., as
borrower, are parties to the First Lien Credit Agreement. Each of the remaining Debtors guaranteed the obligations
of the Debtor FULLBEAUTY Brands Holdings Corp., as borrower, under the First Lien Credit Agreement pursuant
to that certain First Lien Guaranty, dated as of October 14, 2015 (the “First Lien Guaranty Agreement”).

         Pursuant to, among other things, that certain First Lien Security Agreement, dated as of October 14, 2015,
(together with all other pledge agreements or similar security documents entered into by any Debtor and the First Lien
Agent in respect of the Debtors’ assets and all other documentation executed in connection with any of the foregoing,

8   This amount includes approximately $16.6 million in undrawn letter of credit obligations under the ABL Facility.



                                                          28
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 38 of 338


each as may be amended, restated, supplemented, or otherwise modified from time to time, the “First Lien Security
Documents”), the Debtors have granted a first-priority lien and security interest (the “Prepetition First Liens”) in, to,
and against substantially all of the Debtors’ assets described in the First Lien Security Documents, including, without
limitation, the cash and noncash proceeds thereof (collectively, the “Prepetition Term Loan Collateral”), to the First
Lien Agent for the benefit of the First Lien Lenders (the First Lien Credit Agreement, the First Lien Guaranty
Agreements, the First Lien Security Documents (subject to the ABL Intercreditor Agreement), including, without
limitation, the ABL Intercreditor Agreement, the Prepetition Term Intercreditor Agreement (as defined below), and
any other collateral and ancillary documents executed in connection therewith, collectively, the “First Lien Loan
Documents”).

         As of the date hereof, the Debtors were jointly and severally liable to the First Lien Agent and the First Lien
Secured Parties for the First Lien Credit Facility, and other obligations described therein and payable thereunder
(the “First Lien Indebtedness”) in the aggregate principal amount of approximately $782 million.

                  (3)      Second Lien Credit Facility

         The Second Lien Agent (collectively with the ABL Agent and First Lien Agent, the “Prepetition Agents”),
the Second Lien Lenders, and Debtor FULLBEAUTY Brands Holdings Corp., as borrower, are parties to the Second
Lien Credit Agreement. Each of the remaining Debtors guaranteed the obligations of Debtor FULLBEAUTY Brands
Holdings Corp., as borrower, under the Second Lien Credit Agreement pursuant to that certain Second Lien Guaranty,
dated as of October 14, 2015 (the “Second Lien Guaranty Agreement”).

         Pursuant to, among other things, that certain Second Lien Security Agreement, dated as of October 14, 2015
(together with all other pledge agreements or similar security documents entered into by any Debtor and the Second
Lien Agent in respect of the Debtors’ assets and all other documentation executed in connection with any of the
foregoing, each as may be amended, restated, supplemented, or otherwise modified from time to time, the “Second
Lien Security Documents”), the Debtors have granted a second-priority lien and security interest (the “Prepetition
Second Liens,” and together with the ABL Liens and the First Liens, collectively, the “Prepetition Liens”) in, to, and
against the Prepetition Collateral (subject to the ABL Intercreditor Agreement), to the Second Lien Agent for the
benefit of the Second Lien Lenders (the Second Lien Credit Agreement, the Second Lien Guaranty Agreements, the
Second Lien Security Documents, including, without limitation, the ABL Intercreditor Agreement, the Prepetition
Term Intercreditor Agreement, and any other collateral and ancillary documents executed in connection therewith,
collectively, the “Second Lien Loan Documents,” and collectively with the ABL Loan Documents and the First Lien
Loan Documents, the “Prepetition Loan Documents”).

        As of the date hereof, the Debtors were jointly and severally liable to the Second Lien Agent and the Second
Lien Secured Parties for all loans under the Second Lien Credit Agreement, and other obligations described therein
and payable thereunder (the “Second Lien Indebtedness”) in the aggregate principal amount of approximately
$345 million.

                  (4)      ABL Intercreditor Agreement

          The Debtors and the Prepetition Agents, as representatives of the ABL, FILO, First, and Second Lien Lenders
(collectively, the “Prepetition Lenders”), as applicable, are parties to that certain ABL Intercreditor Agreement, dated
as of October 14, 2015 (the “ABL Intercreditor Agreement”). The ABL Intercreditor Agreement governs certain of
the respective rights and interests of the ABL Lenders, FILO Lenders, First Lien Lenders, and Second Lien Lenders
relating to, among other things, their rights and their ability to exercise remedies in connection with an Event of
Default (as defined in the ABL Intercreditor Agreement) and in the event of a bankruptcy filing, including related
enforcement and turnover provisions. As more particularly stated in the ABL Intercreditor Agreement, the ABL
Lenders and FILO Lenders have priority over, and are senior in all respects, to the First Lien Lenders and the Second
Lien Lenders with respect to the ABL Priority Collateral (as defined therein).

         Importantly, section 2.06 of the ABL Intercreditor Agreement generally provides that, in the event of a
chapter 11 filing, if the ABL Lenders and FILO Lenders consent to the use of cash collateral or the Debtors’ obtaining
of debtor in possession financing secured by the ABL Priority Collateral, the First Lien Lenders and Second Lien
Lenders agree not to raise any objection or request adequate protection. In addition, the same section of the ABL
Intercreditor Agreement requires the First Lien Lenders and Second Lien Lenders to subordinate the First Liens and


                                                           29
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 39 of 338


the Second Liens to the ABL Liens of the ABL Lenders and the FILO Liens of the FILO Lenders under any debtor in
possession financing facility as well as any “carve-out” for professional or United States Trustee fees, in each case,
with respect to the ABL Priority Collateral. Section 2.06 of the ABL Intercreditor Agreement also provides that if the
ABL Lenders and FILO Lenders receive adequate protection with respect to the ABL Priority Collateral, then the First
Lien Lenders and Second Lien Lenders shall have the right to seek their own adequate protection; provided that such
adequate protection is subordinate to any adequate protection provided to the ABL Lenders with respect to the ABL
Priority Collateral.

                  (5)       Term Intercreditor Agreement

          The Debtors, the First Lien Agent, and the Second Lien Agent, as representatives of the First Lien Lenders
and Second Lien Lenders, respectively, are parties to that certain Term Intercreditor Agreement, dated as of
October 14, 2015 (the “Term Intercreditor Agreement”). The Term Intercreditor Agreement governs certain of the
respective rights and interests of the First Lien Lenders and Second Lien Lenders relating to, among other things, their
rights and their ability to exercise remedies in connection with an Event of Default (as defined in the Term Intercreditor
Agreement) and in the event of a bankruptcy filing, including related enforcement and turnover provisions. As more
particularly stated in the Term Intercreditor Agreement, the First Lien Lenders have priority over, and are senior in all
respects, to the Second Lien Lenders with respect to the Prepetition Collateral.

         Importantly, section 6.01 of the Term Intercreditor Agreement generally provides that, in the event of a
chapter 11 filing, if the First Lien Lenders consent to the use of cash collateral or the Debtors’ obtaining of debtor in
possession financing, the Second Lien Lenders agree not to raise any objection or request adequate protection.
In addition, the same section of the Term Intercreditor Agreement requires the Second Lien Lenders to subordinate
the Second Liens to the First Liens of the First Lien Agent and First Lien Lenders and the lenders under any debtor in
possession financing facility as well as any “carve-out” for professional or United States Trustee fees. Section 6.03
of the Prepetition Term Intercreditor Agreement provides that if the First Lien Lenders receive adequate protection,
then the Second Lien Lenders shall have the right to seek their own adequate protection; provided that such adequate
protection is subordinate to any adequate protection provided to the First Lien Lenders.

         (c)      The Debtors’ Legacy Liabilities

                  (1)       Collective Bargaining Agreement

         As discussed above, the Debtors are party to the CBA. The Debtors do not currently intend to seek relief
pursuant to section 1113 of the Bankruptcy Code with respect to the CBA. The unexpired CBA and any agreements,
documents, or instruments relating thereto, are treated as and deemed to be Executory Contracts under the Plan. On
the Effective Date, the Debtors shall be deemed to have assumed the unexpired CBA.

                  (2)       Multi-Employer Pension Plan

         The Debtors have no single-employer defined benefit pension plans. The Debtors, however, currently
contribute to a single active multi-employer pension plan. The Debtors contributed approximately $590,000 to
the National Retirement Fund pursuant to the CBA in 2018 and expect to contribute $600,000 in 2019.

4.3      The Debtors’ Board Members and Executives

        As of the date hereof, set forth below are the names, positions, and biographical information of the current
Board of Directors of Debtor FullBeauty Brands Holdings Corp. as well as current key executive officers for the
Debtors. These individuals oversee the businesses and affairs of the Debtors.

                  (a)       Executives

         Emilie Arel, Director and Chief Executive Officer. Ms. Arel has been the Chief Executive Officer of
FullBeauty since November 2017. She previously served as Chief Executive Officer of Quidsi, Inc. from 2015 to
2017, an Amazon, Inc. subsidiary and diversified retail technology company with a portfolio of six eCommerce sites.
Prior to becoming Chief Executive Officer at Quidsi, Inc. Ms. Arel was the Senior Vice President of Retail Buying,



                                                           30
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                              Pg 40 of 338


Marketing, and Inventory from 2014 to 2015. Ms. Arel has also served at Gap, Inc., including serving as a division
vice president and general manager at Old Navy, and Target Corporation as a buyer and in various positions in
inventory planning and strategy. Ms. Arel holds a dual M.B.A. from Columbia School of Business and the Haas
School of Business and a B.A. from the University of Saint Thomas.

         Robert Riesbeck, Chief Financial Officer. Robert Riesbeck joined FullBeauty as Chief Financial Officer in
June 2018. Mr. Riesbeck has more than twenty-five (25) years of retail financial and operations management
experience. Mr. Riesbeck most recently served as Chief Executive Officer and President of HHGregg, Inc., and Chief
Financial Officer prior to those roles. Prior to HHGregg, Mr. Riesbeck served as an Operations Executive at Sun
Capital Partners, Inc., held finance and operations roles at Nike, Inc., and began his career with Grant Thornton LLP.
He is a Certified Public Accountant and holds a B.S. in accounting from the University of Akron.

         Laura Warren, Chief Operating Officer. Laura Warren has served as the Chief Operating Officer of
FullBeauty since January 2017. Prior to joining FullBeauty, Ms. Warren served as Executive Vice President of
Operations for Victoria’s Secret Stores, LLC from November 2015 to January 2017, and from October 2007 to
January 2009. Prior to Victoria’s Secret Stores, LLC, Ms. Warren served in various senior operations positions L
Brands, Inc., including Senior Vice President of Operations, Vice President of Enterprise Integration, and Assistant
Treasurer. Prior to L Brands, Ms. Warren spent six (6) years at Cardinal Health, Inc. as Director of Corporate Finance
and six (6) years at Arthur Andersen as a Tax Manager. Ms. Warren received a J.D., M.B.A., and B.A. from The Ohio
State University.

         Robert Lepere, Chief People Officer. Robert Lepere joined FullBeauty in February 2018 with twenty (20)
years of operational and human resources experience in the retail industry. He previously worked as the VP of Talent
Strategy for Ascena Retail Group, and prior to that held a variety of human resources positions within Ann Inc.
Mr. Lepere also served as the Head of HR, Stores for Charlotte Russe and was the HR Director for Old Navy. He
holds a B.A. in Journalism and Speech Communication, and an M.A. in Speech and Interpersonal Communication
from New York University.

         Liz White, Chief Customer Officer. Liz White joined FullBeauty in January 2018 with fourteen (14) years
of experience driving digital strategy and operations for media, entertainment, fashion, and eCommerce brands. Prior
to joining FullBeauty, Ms. White served as CEO of Soko Inc. Prior to that, she worked as the Head of Strategy and
Development at Poshly, a VC-backed big data enterprise. Ms. White spent over ten (10) years at Time Inc. where she
held various senior leadership roles, including running the digital businesses for PEOPLE Magazine and
Entertainment Weekly. White holds a B.A. in sociology from Trinity College, and M.B.A.s from Columbia Business
School and the University of California, Berkeley.

          Arlene Hong, Chief Legal Officer. Arlene Hong joined FullBeauty in July 2018 with over seventeen
(17) years of experience as senior in-house counsel managing legal and business risks in the retail industry. She most
recently served as Lead Counsel for Amazon Fashion. Prior to that, Ms. Hong was General Counsel for Amazon’s
retail subsidiary, Quidsi, Inc. where she worked closely with FullBeauty’s Chief Executive Officer, Emilie Arel, who
served as Chief Executive Officer of Quidsi at that time. Ms. Hong was also General Counsel, Senior Vice President,
and Corporate Secretary for Ideeli, and J. Crew Group, Inc. She holds a B.A. from Columbia University and a J.D.
from Cornell University Law School.

                  (b)      Board of Directors

         Seth A. Brody, Director since 2015. Mr. Seth A. Brody is Partner and Global Head of the Operational
Excellence Group at Apax Partners LLP. He has been with Apax since 2008. Prior to joining Apax, he held several
executive operating positions in digitally focused enterprises including roles as Executive Vice President and General
Manager at Razorgator Interactive Group, Inc., Group Vice President and General Manager at Orbitz Worldwide, Inc.,
Director of Marketing at priceline.com, and Product Manager at Netmarket Group, Inc. During his time at Apax,
Mr. Brody has served in interim management positions across the Apax portfolio including roles as the Chief
Executive Officer of FULLBEAUTY Brands, Chief Marketing Officer at Trader Canada Corporation, and Chief
Information Officer at Netrada Management GmbH. Mr. Brody currently serves on the Boards of Directors for


                                                         31
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 41 of 338


FULLBEAUTY Brands and Aptos, Inc., and was previously a director at Bankrate, Inc. He also has served as an
investor, director and advisor to numerous growth companies in the digital space. Mr. Brody received his B.A. from
Yale University and his M.B.A. from Harvard Business School.

          Andrew S. Janower, Director since 2013. Mr. Janower has been Managing Director at Charlesbank Capital
Partners, LLC since 2002. Mr. Janower is a co-founder at A Kids’ Brain Tumor Cure Foundation (also known as
Fight PLGA). He was previously a Vice President at the Harvard Private Capital Group where he started in 1996 as
an associate in the Boston office, a consultant at Bain & Company Inc. where he focused on industrial and consumer
products, business services and distribution and a Research Associate in Entrepreneurial Finance at Harvard Business
School. He has served as a director of World Strides LLC, Education Holdings 1, Inc., Varsity Brands, Inc., American
Residential Services, LLC, Facing History and Ourselves, Inc., The GSI Group, Inc., Sealy Corporation, Del
Taco LLC, HGGC Citadel Plastics Holdings, Inc., Mattress Discounters Group LLC, The Princeton Review,
Blacksmith Brands Inc., Master Craft Boat Company, Inc., and One Stop Plus Group. He has also served on the board
of trustees of the Dana Farber Cancer Institute. Mr. Janower is a co-founder of the Pediatric Low Grade Astrocytoma
Foundation. Mr. Janower is a certified public accountant and holds an M.B.A. from Harvard University with Baker
Scholar Honors and a B.S. in economics, magna cum laude, from the Wharton School at the University of
Pennsylvania.

         Joshua A. Klevens, Director since 2013. Mr. Klevens has served as managing director and vice president at
Charlesbank since 2005. Prior to Charlesbank, Mr. Klevens worked at Bain Capital Partners on private equity
transactions in the retail, consumer products, distribution, healthcare, technology, and manufacturing sectors. Prior to
Bain Capital Partners, he worked as a business analyst at McKinsey & Company, Inc. He has served as a director of
HDT Global, Inc., Education Holdings 1, Inc., TLC Vision Corporation, World Strides, LLC, TLC Vision (USA)
Corporation, Blacksmith Brands, Tecomet Inc., and The Princeton Review. Mr. Klevens also chairs the advisory
board of Youth Connect. He holds an M.B.A. from the Stanford University Graduate School of Business and is a cum
laude graduate of Princeton University, with a B.A. from the Woodrow Wilson School of Public Policy and
International Affairs.

         Alex S. Pellegrini, Director since 2015. Mr. Pellegrini is a Partner at Apax, which he joined in 2000, and
focuses on investments in the retail and consumer sector. Prior to Apax, Mr. Pellegrini was a financial analyst at
Merrill Lynch Global Private Equity and was an associate at Saunders Karp & Megrue (SKM) (now Apax). He has
been a Director of rue21, Inc., Cole Haan, LLC, Golden Jaguar, Advantage Sales and Marketing, TMT Co., Ltd., Tivit
Terceirização de Processos, Serviços e Tecnologia, S.A, and Encompass Home Health & Hospice. Mr. Pellegrini
graduated, with honors, from Pennsylvania State University, where he received a B.S. in Finance.

         Mohsin Y. Meghji, Independent Director since 2018. For more than twenty-five (25) years, Mohsin Meghji
has focused primarily on reviving companies experiencing financial, operational, or strategic transitions to maximize
value for stakeholders. He has accomplished this through management and/or advisory roles in partnership with some
of the world’s leading financial institutions, private equity, and distressed hedge fund investors. Mohsin’s most recent
corporate role was as Executive Vice President & Head of Strategy at Springleaf Holdings, LLC as well as Chief
Executive Officer of its captive insurance companies. Prior to Springleaf Holdings, LLC, Mohsin co-founded
Loughlin Meghji + Company (now Loughlin Management Partners + Co.), a financial and restructuring advisory firm
which became one of the leading restructuring boutiques in the U.S. Earlier in his career, Mohsin spent twelve (12)
years with Arthur Andersen & Co. in the firm’s London, Toronto, and New York offices as a Partner in the Global
Corporate Finance group. He has served as a director on a number of corporate boards including Mariner Health Care
Inc., Cascade Timberlands, LLC, Dan River, Inc. and MS Resorts. He is a director of The Children’s Museum of
Manhattan as well as the Equity Group International Foundation, which provides funding for underprivileged high
potential students in Kenya. Previously, he served on the Board of HealthRight International from 2004 to 2012.
Mohsin is a graduate of the Schulich School of Business, York University, Canada and has taken executive courses at
the INSEAD School of Business in France. He has qualified as a U.K. and Canadian Chartered Accountant as well
as a U.S. Certified Turnaround Professional.

      Emilie Arel, Director since 2017. Ms. Arel has been a Director and the Chief Executive Officer since
November 2017. As discussed above, Ms. Arel previously served as Chief Executive Officer of Quidsi, Inc. from


                                                          32
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 42 of 338


2015 to 2017, an Amazon, Inc. subsidiary and diversified retail technology company with a portfolio of six
eCommerce sites. Prior to becoming Chief Executive Officer at Quidsi, Inc. Ms. Arel was the Senior Vice President
of Retail Buying, Marketing, and Inventory from 2014 to 2015. Ms. Arel has also served at Gap, Inc., including
serving as a division vice president and general manager at Old Navy, and Target Corporation as a buyer and in various
positions in inventory planning and strategy. Ms. Arel holds a dual M.B.A. from Columbia School of Business and
the Haas School of Business and a B.A. from the University of Saint Thomas.

                  (c)      The Reorganized FullBeauty Board of Directors

         The New Board will initially consist of directors who will be designated in accordance with the terms of the
Restructuring Support Agreement and the New Equity Documents. To the extent known, the identity of the members
of the New Board will be disclosed in the Plan Supplement or prior to the Confirmation Hearing. The existing directors
of each of the subsidiary Debtors shall remain in their current capacities as directors of the applicable Reorganized
Debtor subject to the Restructuring Support Agreement and until replaced or removed in accordance with the
organizational documents of the applicable Reorganized Debtors.

                                                     ARTICLE V

                              EVENTS LEADING TO THE CHAPTER 11 CASES

           As stated above, the Debtors intend to file the Chapter 11 Cases to implement a prepackaged chapter 11 plan
of reorganization that provides for a comprehensive balance sheet restructuring of their funded debt obligations with
the consent of the Consenting Lenders and the Sponsors. Given the events described in greater detail below and other
considerations, the Debtors have concluded in the exercise of their business judgment and as fiduciaries for all of the
Debtors’ stakeholders that the best path to maximize the value of their businesses is a strategic prepackaged chapter 11
filing to implement the Plan in accordance with the terms of the Restructuring Support Agreement.

5.1      Operational Hurdles and Competition

         In addition to the substantial debt service obligations required under the Prepetition Loan Documents,
FullBeauty faced a number of operational hurdles and a generally depressed retail apparel market in the months and
years leading up to their decision to commence the Chapter 11 Cases. In particular, FullBeauty has suffered from
recent merchandising issues that have contributed to the decline in EBITDA, which include (a) rapid untested changes
to product strategy, (b) challenged inventory and sales processes implementation, and (c) inventory and pricing
controls. First, FullBeauty’s product strategy suffered from untested assortment and creative initiatives that proved
to have been implemented too rapidly. Specifically, FullBeauty’s attempt to rationalize its product offering by
eliminating underselling products resulted in lower profit margins. Additionally, FullBeauty revised its creative
materials and catalogs to reflect an alternative target customer demographic. Unfortunately, this approach
inadvertently disengaged FullBeauty’s core customers who no longer identified with models and suggested customer
base, resulting in a dramatic decline in sales. Second, FullBeauty’s inventory procurement and sales processes have
suffered from an outdated merchandise planning system and fragmented competing eCommerce platforms,
respectively. Third, profit margins were eroded by (x) changes in product assortment architecture, (y) increased sales,
promotions, and discounts to clear underperforming inventory, and (z) promotion missteps related to implementation
of FullBeauty’s new eCommerce platform. In addition to these operational hurdles, FullBeauty has also faced
competition from online retail giant Amazon, Inc. and retail chains, including Walmart Inc. and Kohl’s Corporation,
that have recently entered the plus-size clothing space.

5.2      Changes in the Board of Directors and Other Recent Developments

         Anticipating the need for a potential restructuring in the near future given FullBeauty’s liquidity troubles and
October Interest Payment, FullBeauty’s Board of Directors decided to appoint an independent director to oversee any
restructuring efforts. Accordingly, on August 7, 2018, Mohsin Meghji was appointed to the Board of Directors.

         To assist with a potential restructuring, FullBeauty retained K&E and PJT in July 2018, and Alix in
August 2018. Since their respective engagements, Alix, K&E, and PJT have assisted FullBeauty’s management with
organizing FullBeauty’s lender groups and assessing FullBeauty’s strategic restructuring options. At the same time,



                                                           33
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 43 of 338


Alix and the FullBeauty undertook a number of steps to address FullBeauty’s liquidity troubles, including:
(a) developing a 13-week cash flow forecast; (b) advising and assisting management in evaluating the Company’s
business plan, and (c) identifying potential strategies and tactics to improve FullBeauty’s financing operations,
including monetization of an approximately $13 million interest rate swap contract and conversion of Base rate loans
to LIBOR rate loans for the calculation of interest under the ABL Facility. Ultimately, however, the implementation
of these measures was not, by itself, sufficient to solve FullBeauty’s liquidity problems without more extensive
balance sheet restructuring of its funded debt obligations.

5.3      Supply Chain and Liquidity Challenges

         Operational challenges, including servicing prepetition debt, led to tightening liquidity beginning in 2017.
These challenges caused the Debtors to choose to hold back the $10.5 million interest payment under the Second Lien
Credit Facility at the end of October 2018 for the purposes of maintaining liquidity to fund ongoing operations. The
consequent ratings downgrade of the Debtors’ Prepetition Secured Debt caused further tightening in the Debtors’ trade
terms, which has exacerbated the Debtors’ ongoing liquidity issues.

5.4      The October 31 Interest Payments, Forbearance Negotiations, and the Restructuring Support
         Agreement

          On October 31, 2018, FullBeauty was scheduled to pay approximately $26.2 million in interest payments,
consisting of: (a) an approximately $2.0 million interest payment under the FILO; (b) an approximately $14.2 million
interest payment under the First Lien Credit Facility; and (c) an approximately $10.0 million interest payment under
the Second Lien Credit Facility (collectively, the “October 31 Interest Payments”). On October 30, FullBeauty made
the Revolver Draw, which provided FullBeauty with sufficient liquidity to make the October 31 Interest Payments.
However, payment of the October 31 Interest Payments in full would have reduced FullBeauty’s liquidity from
approximately $52.5 million as of October 30, 2018 to approximately $26.3 million. The October 31 Interest
Payments left FullBeauty with the dilemma of either (a) making the October 31 Interest Payments to avoid defaulting
under the Prepetition Secured Debt, but sacrificing 100% of the proceeds of the Revolver Draw, liquidity that was
critical to maintaining operations, implementing FullBeauty’s new business plan, and preserving optionality in
furtherance of ongoing discussions with FullBeauty’s lenders, or (b) not making such payments and defaulting under
the Prepetition Secured Debt.

         After negotiating the terms of forbearance agreements with both the ABL Lenders and the Ad Hoc Group of
First Lien Lenders, the Debtors and the applicable parties agreed to the terms of forbearance agreements with respect
to the ABL Facility (as extended to date) and the First Lien Credit Facility, as applicable through January 7, 2019, and
January 6, 2019, respectively. As set forth in the Restructuring Support Agreement, the applicable forbearance period
with respect to the First Lien Credit Facility was ultimately extended by agreement of all parties through February 1,
2019, which enabled the Debtors and the Ad Hoc Group of First Lien Term Lenders, the Ad Hoc Group of Second
Lien Term Lenders, and the Sponsors to negotiate a fully consensual prepackaged restructuring as contemplated under
the Restructuring Support Agreement. Each forbearance was subsequently amended to include the failure to make an
amortization payment due under the First Lien Credit Facility at the end of December that may be considered a
“designated default” thereunder.

          The Restructuring Support Agreement, which has the support of the overwhelming majority of the Holders
of the Debtors’ funded indebtedness, contemplates FullBeauty’s restructuring through (a) the issuance of New
Common Stock and the Warrants, (b) the Unimpaired treatment of certain Claims and Interests, and (c) conversion of
certain Claims into the New First Lien Credit Facility or the New Junior Loan, as applicable. Such restructuring
pursuant to the Restructuring Support Agreement will enable the Debtors to deleverage their balance sheet by
approximately $900 million—approximately 70% of their funded debt obligations—and position their businesses for
stability and success after emergence from bankruptcy.

5.5      Importance of Deleveraging

         As the Debtors’ financial performance has suffered, their capital structure has become increasingly
unsustainable, and debt-service obligations have consumed an increasing percentage of the Debtors’ free cash flow.
Given recent performance, business plan projections, and the lack of free cash flow needed to make critical



                                                          34
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 44 of 338


investments in their businesses, the Debtors have determined that deleveraging the capital structure is an absolute
necessity. Accordingly, the Debtors intend to commence the Chapter 11 Cases primarily to implement the balance
sheet restructuring contemplated under the Restructuring Support Agreement and to best position themselves to
execute on their new business plan and capitalize on their growth opportunities.

         Significantly, the restructuring carries the support of each class of the Debtors’ secured creditors, as
approximately 100% of its FILO Lenders, 99% of its First Lien Lenders, and 95% of its Second Lien Lenders, and the
Sponsors are signatories to the Restructuring Support Agreement, pursuant to which such parties have agreed to
support a reorganization contemplated under the Plan in accordance with and subject to the terms of the Restructuring
Support Agreement. This level of consensus for a comprehensive reorganization reflects the enormous efforts
undertaken by the Debtors and the RSA Parties over recent months.

                                                     ARTICLE VI

                                     OTHER KEY ASPECTS OF THE PLAN

6.1      Distributions

         One of the key concepts under the Bankruptcy Code is that only claims and interests that are “allowed” may
receive distributions under a chapter 11 plan. This term is used throughout the Plan and the descriptions below. In
general, an Allowed Claim or Interest means that the Debtors agree, or if there is a dispute, the Bankruptcy Court
determines, that the Claim or Interest, and the amount thereof, is in fact a valid Claims against or Interest in the
Debtors.

6.2      Timing and Calculation of Amounts to Be Distributed

          Unless otherwise provided in the Plan, on the Effective Date, the Debtors shall distribute the full amount of
the distributions that the Plan provides for the ABL Claims, the FILO Claims, First Lien Claims, and Second Lien
Claims, and all other Holders of Allowed Claims or Interests shall receive on the Effective Date (or, if a Claim or
Interest is not an Allowed Claim or Interest on the Effective Date, on the date that such Claim becomes an Allowed
Claim or Interest) or as soon as reasonably practicable thereafter (or, in the case of Allowed General Unsecured
Claims, in accordance with the terms and conditions of the particular transaction giving rise to such Allowed General
Unsecured Claims), the full amount of the distributions that the Plan provides for such Allowed Claims or Interests,
in each applicable Class, and in the manner provided in the Plan. If any payment or act under the Plan is required to
be made or performed on a date that is not a Business Day, then the making of such payment or the performance of
such act may be completed on the next succeeding Business Day but shall be deemed to have been completed as of
the required date. If and to the extent that there are any Disputed Claims or Interests, distributions on account of any
such Disputed Claims or Interests shall be made pursuant to the provisions set forth in Article VII of the Plan.

         (a)      Delivery of Distributions

                  (1)       Delivery of Distributions on Account of DIP Facility Claims

         The DIP Agent (if any) shall be deemed to be the Holder of any and all DIP Facility Claims (if incurred) for
purposes of distributions to be made hereunder, and any distributions on account of such DIP Facility Claims shall be
made to the DIP Agent (if any). As soon as practicable following compliance with the requirements set forth in
Article VI of the Plan, the DIP Agent (if any) shall arrange to deliver or direct the delivery of such distributions to or
on behalf of the Holders of DIP Facility Claims in accordance with the terms of the DIP Facility, subject to any
modifications to such distributions in accordance with the terms of the Plan. Notwithstanding anything in the Plan to
the contrary and without limiting the exculpation and release provisions of the Plan, the DIP Agent (if any) shall not
have any liability to any Entity with respect to distributions made or directed to be made by the DIP Agent.

                  (2)       Delivery of Distributions on Account of ABL Claims and FILO Claims

          The ABL Agent shall be deemed to be the Holder of all Allowed ABL and FILO Claims for purposes of
distributions to be made hereunder, and all distributions on account of such Allowed Claims shall be made to the ABL



                                                           35
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 45 of 338


Agent. As soon as practicable following compliance with the requirements set forth in Article VI of the Plan, if
applicable, the ABL Agent shall arrange to deliver or direct the delivery of such distributions to or on behalf of the
Holders of Allowed ABL and FILO Claims in accordance with the terms of the ABL Credit Agreement and the Plan.
Notwithstanding anything in the Plan to the contrary and without limiting the exculpation and release provisions of
the Plan, the ABL Agent shall not have any liability to any Entity with respect to distributions made or directed to be
made by the ABL Agent.

                  (3)      Delivery of Distributions on Account of First Lien Claims and Second Lien Claims

         The First Lien Agent shall be deemed to be the Holder of all Allowed First Lien Claims, and the Second Lien
Agent shall be deemed to be the Holder of all Allowed Second Lien Claims for purposes of distributions to be made
hereunder, and all distributions on account of such Allowed Claims shall be made to or at the direction of the applicable
Agent. As soon as practicable following compliance with the requirements set forth in Article VI of the Plan, the First
Lien Agent and Second Lien Agent shall arrange to deliver or direct the delivery of such distributions to or on behalf
of the Holders of Allowed First Lien and Second Lien Claims, as applicable, in accordance with the terms of the First
Lien Credit Agreement, Second Lien Credit Agreement, and the Plan. Notwithstanding anything in the Plan to the
contrary and without limiting the exculpation and release provisions of the Plan, the First Lien Agent and Second Lien
Agent shall not have any liability to any Entity with respect to distributions made or directed to be made by the First
Lien Agent or the Second Lien Agent.

                  (4)      Distribution by Distribution Agents

          The Debtors and the Reorganized Debtors, as applicable, shall have the authority to enter into agreements
with one or more Distribution Agents to facilitate the distributions required hereunder. To the extent the Debtors and
the Reorganized Debtors, as applicable, determine to utilize a Distribution Agent to facilitate the distributions under
the Plan to Holders of Allowed Claims, any such Distribution Agent would first be required to: (A) affirm its
obligation to facilitate the prompt distribution of any documents; (B) affirm its obligation to facilitate the prompt
distribution of any recoveries or distributions required under the Plan; (C) waive any right or ability to setoff, deduct
from, or assert any lien or encumbrance against the distributions required under the Plan to be distributed by such
Distribution Agent; and (D) post a bond, obtain a surety, or provide some other form of security for the performance
of its duties, and the costs and expenses of procuring such forms of security shall be borne by the Debtors or the
Reorganized Debtors, as applicable.

          The Debtors or the Reorganized Debtors, as applicable, shall pay to the Distribution Agents all reasonable
and documented fees and expenses of the Distribution Agents without the need for any approvals, authorizations,
actions, or consents. The Distribution Agents shall submit detailed invoices to the Debtors or the Reorganized
Debtors, as applicable, for all fees and expenses for which the Distribution Agent seeks reimbursement, and the
Debtors or the Reorganized Debtors, as applicable, shall pay those amounts that they, in their sole discretion, deem
reasonable, and shall object in writing to those fees and expenses, if any, that the Debtors or the Reorganized Debtors,
as applicable, deem to be unreasonable. In the event that the Debtors or the Reorganized Debtors, as applicable, object
to all or any portion of the amounts requested to be reimbursed in a Distribution Agent’s invoice, the Debtors or the
Reorganized Debtors, as applicable, and such Distribution Agent shall endeavor, in good faith, to reach mutual
agreement on the amount of the appropriate payment of such disputed fees and/or expenses. In the event that the
Debtors or the Reorganized Debtors, as applicable, and a Distribution Agent are unable to resolve any differences
regarding disputed fees or expenses, either party shall be authorized to move to have such dispute heard by the
Bankruptcy Court.

                  (5)      Minimum Distributions

          Notwithstanding anything herein to the contrary, the Reorganized Debtors and the Distribution Agents shall
not be required to make distributions or payments of less than $100 (whether Cash or otherwise) and shall not be
required to make partial distributions or payments of fractions of dollars. Whenever any payment or distribution of a
fraction of a dollar or fractional share of New Equity under the Plan would otherwise be called for, the actual payment
or distribution will reflect a rounding of such fraction to the nearest whole dollar or share of New Equity (up or down),
with half dollars and half shares of New Equity or less being rounded down. The total number of authorized shares




                                                           36
19-22185-rdd         Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 46 of 338


of New Common Stock or of the Warrants, as applicable, shall be adjusted as necessary to account for the foregoing
rounding.

         (b)       Undeliverable Distributions

          If any distribution to a Holder of an Allowed Claim made in accordance with the Plan is returned to the
Reorganized Debtors (or their Distribution Agent) as undeliverable, no further distributions shall be made to such
Holder unless and until the Distribution Agent is notified in writing of such Holder’s then-current address or other
necessary information for delivery, at which time such undelivered distribution shall be made to such Holder within
ninety (90) days of receipt of such Holder’s then-current address or other necessary information; provided that any
such undelivered distribution shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code at the
expiration of six (6) months from the later of (1) the Effective Date and (2) the date of the initial attempted distribution.
After such date, all unclaimed property or interests in property shall revert to the Reorganized Debtors automatically
and without need for a further order by the Bankruptcy Court (notwithstanding any applicable non-bankruptcy escheat,
abandoned, or unclaimed property laws to the contrary), and the right, title, and interest of any Holder to such property
or interest in property shall be discharged and forever barred.

         (c)       Manner of Payment

          At the option of the Distribution Agent, any Cash payment to be made under the Plan may be made by check
or wire transfer or as otherwise required or provided in applicable agreements.

         (d)       No Postpetition or Default Interest on Claims

          Unless otherwise specifically provided for in the Plan or the Confirmation Order and notwithstanding any
documents that govern the Debtors’ prepetition indebtedness to the contrary, (1) postpetition and/or default interest
shall not accrue or be paid on any Claims, and (2) no Holder of a Claim shall be entitled to (a) interest accruing on or
after the Petition Date on any such Claim or (b) interest at the contract default rate, each as applicable.

         (e)       Compliance with Tax Requirements/Allocations

          In connection with the Plan, to the extent applicable, the Debtors, Reorganized Debtors, and other applicable
withholding and reporting agents shall comply with all tax withholding and reporting requirements imposed on them
by any Governmental Unit, and all distributions pursuant hereto shall be subject to such withholding and reporting
requirements. Notwithstanding any provision in the Plan to the contrary, the Debtors, Reorganized Debtors, and other
applicable withholding and reporting agents and the Distribution Agent shall be authorized to take all actions necessary
or appropriate to comply with such withholding and reporting requirements, including liquidating a portion of the
distribution to be made under the Plan to generate sufficient funds to pay applicable withholding taxes, withholding
distributions pending receipt of information necessary to facilitate such distributions, or establishing any other
mechanisms they believe are reasonable and appropriate. The Debtors, Reorganized Debtors, and other applicable
withholding agents reserve the right to allocate all distributions made under the Plan in compliance with all applicable
wage garnishments, alimony, child support and other spousal awards, liens, and encumbrances. For tax purposes,
distributions in full or partial satisfaction of Allowed Claims shall be allocated first to the principal amount of Allowed
Claims, with any excess allocated to unpaid interest that accrued on such Claims.

         (f)       Surrender of Cancelled Instruments or Securities

          On the Effective Date, each Holder of a certificate or instrument evidencing a Claim or an Equity Interest
shall be deemed to have surrendered such certificate or instrument to the Distribution Agent. Such surrendered
certificate or instrument shall be cancelled solely with respect to the Debtors, and such cancellation shall not alter the
obligations or rights of any non-Debtor third parties vis-à-vis one another with respect to such certificate or instrument,
including with respect to any indenture or agreement that governs the rights of the Holder of a Claim or Equity Interest,
which shall continue in effect for purposes of allowing Holders to receive distributions under the Plan, charging liens,
priority of payment, and indemnification rights. Notwithstanding anything to the contrary herein, this paragraph shall
not apply to certificates or instruments evidencing Claims that are Unimpaired under the Plan.




                                                             37
19-22185-rdd         Doc 14         Filed 02/03/19 Entered 02/03/19 21:25:30                     Main Document
                                                 Pg 47 of 338


         (g)      Claims Paid or Payable by Third Parties

                  (1)      Claims Payable by Insurance

         No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
one of the Debtors’ insurance policies until the Holder of such Allowed Claim has exhausted all remedies with respect
to such insurance policy.

                  (2)      Applicability of Insurance Policies

         Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall be in accordance
with the provisions of any applicable insurance policy. Nothing contained in the Plan shall constitute or be deemed a
waiver of any Cause of Action that the Debtors or any Entity may hold against any other Entity, including insurers
under any policies of insurance, nor shall anything contained herein constitute or be deemed a waiver by such insurers
of any defenses, including coverage defenses, held by such insurers.

6.3      Substantive Consolidation

         The Plan is being proposed as a joint plan of reorganization of the Debtors for administrative purposes only
and constitutes a separate chapter 11 plan of reorganization for each Debtor. The Plan is not premised upon the
substantive consolidation of the Debtors with respect to the Classes of Claims or Interests set forth in the Plan;
provided that the Reorganized Debtors may consolidate Allowed Claims on a per Class basis for voting purposes.

6.4      General Settlement of Claims and Interests

         As discussed further herein and as otherwise provided in the Plan, pursuant to section 1123 of the Bankruptcy
Code and Bankruptcy Rule 9019 and in consideration for the classification, distributions, releases, and other benefits
provided under the Plan, upon the Effective Date, the provisions of the Plan shall constitute a good faith compromise
and settlement of Claims, Interests, and controversies relating to the contractual, legal, and subordination rights that
Holders of Claims or Interests might have with respect to any Claim or Interest under the Plan. Distributions made to
Holders of Allowed Claims in any Class are intended to be final.

6.5      Restructuring Transactions

         On the Effective Date, the Debtors, the Reorganized Debtors, or any other entities may take all actions as
may be necessary or appropriate to effect any transaction described in, approved by, contemplated by, or necessary to
effectuate the Plan (subject to the Restructuring Support Agreement), including: (a) the execution and delivery of
appropriate agreements or other documents of merger, consolidation, or reorganization containing terms that are
consistent with the terms of the Plan and that satisfy the requirements of applicable law; (b) the execution and delivery
of appropriate instruments of transfer, assignment, assumption, or delegation of any property, right, liability, duty, or
obligation on terms consistent with the terms of the Plan; (c) the filing of appropriate certificates of incorporation,
merger, or consolidation with the appropriate governmental authorities pursuant to applicable law; and (d) all other
actions that the Debtors or the Reorganized Debtors, as applicable, and the Required Consenting First Lien Lenders
determine are necessary or appropriate.

         The Confirmation Order shall and shall be deemed to, pursuant to both section 1123 and section 363 of the
Bankruptcy Code, authorize, among other things, all actions as may be necessary or appropriate to effect any
transaction described in, approved by, contemplated by, or necessary to effectuate the Plan.

         (a)      Exit Facilities

         On the Effective Date, the Exit Facilities Documents shall constitute legal, valid, binding, and authorized
obligations of either the Reorganized Debtors or the Debtors, as applicable, and following the consummation of the
Restructuring Transactions, the Exit Facilities Documents shall constitute legal, valid, binding, and authorized
obligations of the applicable Reorganized Debtors, enforceable in accordance with their terms. The financial
accommodations to be extended pursuant to the Exit Facilities Documents are being extended and shall be deemed to



                                                           38
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 48 of 338


have been extended in good faith and for legitimate business purposes and are reasonable and shall not be subject to
avoidance, recharacterization, or subordination (including equitable subordination) for any purposes whatsoever and
shall not constitute preferential transfers, fraudulent conveyances, or other voidable transfers under the Bankruptcy
Code or any other applicable non-bankruptcy law. On the Effective Date, all of the Liens and security interests to be
granted in accordance with the Exit Facilities Documents (1) shall be deemed to be granted, (2) shall be legal, binding,
and enforceable Liens on and security interests in the collateral granted thereunder in accordance with the terms of
the Exit Facilities Documents, (3) shall be deemed automatically perfected on the Effective Date (without any further
action being required by the Debtors, the Reorganized Debtors, as applicable, the applicable agent, or any of the
applicable lenders), having the priority set forth in the Exit Facilities Documents and subject only to such Liens and
security interests as may be permitted under the Exit Facilities Documents, and (4) shall not be subject to avoidance,
recharacterization, or subordination (including equitable subordination) for any purposes whatsoever and shall not
constitute preferential transfers, fraudulent conveyances, or other voidable transfers under the Bankruptcy Code or
any applicable non-bankruptcy law. The Debtors, the Reorganized Debtors, as applicable, and the Entities granted
such Liens and security interests are authorized to make all filings and recordings and to obtain all governmental
approvals and consents necessary to establish and perfect such Liens and security interests under the provisions of the
applicable state, provincial, federal, or other law (whether domestic or foreign) that would be applicable in the absence
of the Plan and the Confirmation Order (it being understood that perfection shall occur automatically by virtue of the
entry of the Confirmation Order, and any such filings, recordings, approvals, and consents shall not be required) and
will thereafter cooperate to make all other filings and recordings that otherwise would be necessary under applicable
law to give notice of such Liens and security interests to third parties.

                  (1)      Exit ABL Facility

          The capital structure of the Reorganized Debtors upon the Effective Date shall consist of the Exit ABL
Facility, which shall be entered into on terms and conditions to be agreed with the Exit ABL Lenders, subject to any
applicable the consent rights under Section 2 of the Restructuring Support Agreement.

                  (2)      Exit New Money Facility

         The capital structure of the Reorganized Debtors upon the Effective Date shall also consist of a new $30
million exit term facility, i.e., the Exit New Money Facility, which shall be entered into on terms and conditions
consistent with the terms set forth on Exhibit D to the Restructuring Support Agreement and otherwise subject to the
consent rights under Section 2 of the Restructuring Support Agreement.

                  (3)      New First Lien Term Loan

        The capital structure of the Reorganized Debtors upon the Effective Date shall also consist of up to a
$252 million New First Lien Term Loan, consistent with the material terms set forth in Annex 2 of the Restructuring
Support Agreement and otherwise subject to the consent rights under Section 2 of the Restructuring Support
Agreement.

                  (4)      New Junior Loan

          The capital structure of the Reorganized Debtors upon the Effective Date shall also consist of a new junior
facility of up to $50 million ($35 million of which shall be available to electing Holders of Allowed First Lien Claims
and $15 million of which shall be distributed to Holders of Second Lien Claims if the restructuring is consummated
pursuant to a Plan that is accepted by the class of Second Lien Claims), consistent with the material terms set forth in
Annex 3 of the Restructuring Support Agreement and otherwise subject to the consent rights under Section 2 of the
Restructuring Support Agreement.

          Holders of First Lien Claims that may elect to receive, in lieu of New Common Stock (which forfeited shares
shall be distributed Pro Rata to non-electing Holders), a principal amount of the New Junior Loan that is equal to 85%
of the Exchange Benchmark Value (which is $79 million or the mid-point range of the Plan Equity Value as defined
herein) of their original New Common Stock distribution, (i.e., a 15% discount to the Exchange Benchmark Value of
its original New Common Stock distribution); provided that such electing First Lien Lenders shall not receive more
than $35 million in aggregate principal amount of the New Junior Loan. Holders of First Lien Claims must make the



                                                           39
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                               Pg 49 of 338


foregoing election by checking the applicable Item 3 in the Class 5 Ballot. The calculation for determining the value
of New Junior Loans for an electing Holder of First Lien Claims is as follows:

               x   In the event Class 6 votes to reject the Plan:

                       o    New Junior Loan allocation = (First Lien Claim amount Holder elects to exchange /
                            aggregate amount of Allowed First Lien Claims) * 97.5% * Exchange Benchmark Value
                            ($79 million) * 85.0%

               x   In the event Class 6 votes to accept the Plan:

                       o    New Junior Loan allocation = (First Lien Claim amount Holder elects to exchange /
                            aggregate amount of Allowed First Lien Claims) * 87.5% * Exchange Benchmark Value
                            ($79 million) * 85.0%

          In the event that electing Holders of First Lien Claims (in selecting the appropriate box on the Class 5 Ballot)
oversubscribe for the $35 million in aggregate principal amount of the New Junior Loan available pursuant to the
Class 5 treatment, each such electing Holder of First Lien Claims will receive its Pro Rata Share of the $35 million in
aggregate principal amount of the New Junior Loan with the remaining portion of the electing First Lien Claims
satisfied by receiving their Pro Rata Share of the New Common Stock.

         (b)       New Equity

         On the Effective Date, a Reorganized Debtor entity (as determined in accordance with the terms and
conditions of the Restructuring Support Agreement) shall issue or reserve for issuance all of the New Equity issued
or issuable in accordance with the terms herein, subject to dilution on the terms described herein and in the
Restructuring Support Agreement. The (1) issuance of the New Equity for distribution pursuant to the Plan and (2) the
New Common Stock issuable upon exercise of the Warrants and the Option Rights, in each case issued under the Plan,
are authorized without the need for further corporate action, and all of the shares of New Common Stock issued or
issuable pursuant to the Plan shall be duly authorized, validly issued, fully paid, and non-assessable.

         (c)       Advisory Services Agreement

         Confirmation of the Plan shall be deemed to constitute approval of the Advisory Services Agreement
(including all transactions contemplated thereby, such as any supplementation, and all actions to be taken and
undertakings to be made as contemplated therein). On the Effective Date, the Reorganized Debtors are authorized to
and shall enter into the Advisory Services Agreement with the Service Providers on the terms set forth in the
Restructuring Support Agreement, pursuant to which the Service Providers shall provide transition services, advisory
services, and operational services and assistance to the Reorganized Debtors as reasonably requested from time to
time and shall release any and all Sponsor Claims. The Advisory Services Agreement shall constitute legal, valid,
binding, and authorized obligations of the Reorganized Debtors, enforceable in accordance with it terms.

         In exchange for such services and release, the Service Providers shall be entitled to receive from the
Reorganized Debtors their Pro Rata Share of (1) the Option Rights, subject to dilution by the Warrants and
Management Incentive Plan, (2) the Sponsor Warrant Package, and (3) 2.5% (in the aggregate) of the New Common
Stock issued and outstanding as of the Effective Date, subject to dilution by the Warrants, the Option Rights, and
Management Incentive Plan.

6.6      Corporate Existence

          Except as otherwise provided in the Plan or the Restructuring Transactions Memorandum, each Debtor shall
continue to exist as of the Effective Date as a separate corporate Entity, limited liability company, partnership, or other
form, as the case may be, with all the powers of a corporation, limited liability company, partnership, or other form,
as the case may be, pursuant to the applicable law in the jurisdiction in which each applicable Debtor is incorporated
or formed and pursuant to the respective certificate of incorporation and bylaws (or other formation documents) in
effect prior to the Effective Date, except to the extent such certificate of incorporation and bylaws (or other formation




                                                            40
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                               Pg 50 of 338


documents) are amended by the Plan or otherwise, and to the extent such documents are amended, such documents
are deemed to be pursuant to the Plan and require no further action or approval.

6.7      Vesting of Assets in the Reorganized Debtors

          Except as otherwise provided in the Plan or any agreement, instrument, or other document incorporated
herein, on the Effective Date, all property in each Estate, all Causes of Action, and any property acquired by any of
the Debtors pursuant to the Plan shall vest in each respective Reorganized Debtor, free and clear of all Liens, Claims,
charges, or other encumbrances. On and after the Effective Date, except as otherwise provided in the Plan, each
Reorganized Debtor may operate its business and may use, acquire, or dispose of property and compromise or settle
any Claims, Interests, or Causes of Action without supervision or approval by the Bankruptcy Court and free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules.

6.8      Cancellation of Agreements, Securities Interests, and Other Interests

          On the Effective Date, except to the extent otherwise provided on the Plan (including with respect to
Unimpaired Claims and all Executory Contracts and Unexpired Leases to be assumed pursuant to the Plan), all notes,
instruments, certificates, and other documents evidencing Claims or Interests, including the Secured Lender Claims,
Sponsor Claims, and the Interests in Holdings, shall be cancelled and the obligations of the Debtors or the Reorganized
Debtors and any non-Debtor Affiliates thereunder or in any way related thereto shall be discharged, the Agents
thereunder shall be discharged from all obligations thereunder, and all security interests and/or Liens granted under
the ABL Facility, FILO Facility, First Lien Credit Facility, and Second Lien Credit Facility and/or any other Secured
Claims shall be automatically released, discharged, terminated, and of no further force and effect; provided that,
notwithstanding Confirmation or the occurrence of the Effective Date, any credit document or agreement that governs
the rights of any Holder of a Claim or Interest shall continue in effect solely for purposes of (a) allowing Holders of
Allowed Claims or Interests to receive distributions under the Plan and (b) allowing and preserving the rights of the
Agents or representative of Holders of Claims or Interests, as applicable, to make distributions on account of Allowed
Claims or Interests, as provided herein.

6.9      Sources for Plan Distributions and Transfers of Funds Among Debtors

          The Debtors shall fund distributions under the Plan with the proceeds of the Exit ABL Facility, the Exit New
Money Facility, the New First Lien Term Loan, and the New Junior Loan, and by the issuance of the New Equity.
The Reorganized Debtors will be entitled to transfer funds between and among themselves as they determine to be
necessary or appropriate to enable the Reorganized Debtors to satisfy their obligations under the Plan. Except as set
forth herein, any changes in intercompany account balances resulting from such transfers will be accounted for and
settled in accordance with the Debtors’ historical intercompany account settlement practices and will not violate the
terms of the Plan.

         From and after the Effective Date, the Reorganized Debtors, subject to any applicable limitations set forth in
any post-Effective Date agreement (including the Exit Facilities Documents, the New Equity Documents, the Warrants
Documents, and any other documents, agreements, or instruments relating to the New Equity), shall have the right
and authority without further order of the Bankruptcy Court to raise additional capital and obtain additional financing
as the boards of directors of the applicable Reorganized Debtors deem appropriate.

6.10     Exemption from Registration Requirements

         The offering, issuance, and distribution of any Securities, including the New Equity, pursuant to the Plan
(other than Securities issuable to the Service Providers or their affiliates), shall be exempt from, among other things,
the registration requirements of section 5 of the Securities Act pursuant to section 1145 of the Bankruptcy Code.
Except as otherwise provided in the Plan or the governing certificates or instruments, any and all New Common Stock
issued under the Plan (other than Securities issuable to the Service Providers or their affiliates) will be freely tradable
under the Securities Act by the recipients thereof, subject to: (a) the provisions of section 1145(b)(1) of the Bankruptcy
Code relating to the definition of an underwriter in section 2(a)(11) of the Securities Act, and compliance with any
applicable state or foreign securities laws, if any, and any rules and regulations of the SEC, if any, applicable at the
time of any future transfer of such Securities or instruments, including any such restrictions in the Stockholders




                                                            41
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 51 of 338


Agreement; (b) the restrictions, if any, on the transferability of such Securities and instruments; and (c) any other
applicable regulatory approval.

          The offering, issuance and distribution of New Common Stock, the Option Rights and the Sponsor Warrant
Package to the Service Providers pursuant to the Plan shall be exempt from, among other things, the registration
requirements of section 5 of the Securities Act pursuant to section 4(a)(2) of the Securities Act and/or another
exemption from registration under the Securities Act. Any and all such Securities shall be deemed “restricted
securities” that may not be offered, sold, exchanged, assigned, or otherwise transferred unless they are registered under
the Securities Act or an exemption from registration under the Securities Act is available and in compliance with any
applicable state or foreign securities laws.

6.11     Organizational Documents

          Subject to Article V.D of the Plan, the Reorganized Debtors shall enter into such agreements and amend their
corporate governance documents to the extent necessary to implement the terms and provisions of the Plan. Pursuant
to section 1123(a)(6) of the Bankruptcy Code, the organizational documents of each of the Reorganized Debtors will
prohibit the issuance of non-voting equity securities. After the Effective Date, the Reorganized Debtors may amend
and restate their respective organizational documents, and the Reorganized Debtors may file their respective
certificates or articles of incorporation, bylaws, or such other applicable formation documents, and other constituent
documents as permitted by the laws of the respective states, provinces, or countries of incorporation and the
organization documents of each of the Reorganized Debtors.

6.12     Exemption from Certain Transfer Taxes and Recording Fees

          To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfer from a Debtor to a
Reorganized Debtor or to any Entity pursuant to, in contemplation of, or in connection with the Plan or pursuant to:
(a) the issuance, distribution, transfer, or exchange of any debt, securities, or other interest in the Debtors or the
Reorganized Debtors; (b) the creation, modification, consolidation, or recording of any mortgage, deed of trust or
other security interest, or the securing of additional indebtedness by such or other means; (c) the making, assignment,
or recording of any lease or sublease; or (d) the making, delivery, or recording of any deed or other instrument of
transfer under, in furtherance of, or in connection with, the Plan, including any deeds, bills of sale, assignments, or
other instrument of transfer executed in connection with any transaction arising out of, contemplated by, or in any
way related to the Plan, shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles, or
similar tax, mortgage tax, real estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or
recording fee, regulatory filing or recording fee, or other similar tax or governmental assessment, and the appropriate
state or local governmental officials or agents shall forego the collection of any such tax or governmental assessment
and to accept for filing and recordation any of the foregoing instruments or other documents without the payment of
any such tax or governmental assessment.

6.13     Directors and Officers of the Reorganized Debtors

         (a)      The New Board

          The New Board will initially consist of the current chief executive officer and eight (8) other members who
will be designated in accordance with the terms of the Restructuring Support Agreement and the Stockholders
Agreement. The identity of the New Board members will be disclosed in the Plan Supplement or at or prior to the
Confirmation Hearing to the extent not known. The existing directors of each of the Debtors’ subsidiaries shall remain
in their current capacities as directors of the applicable Reorganized Debtor, subject to the Restructuring Support
Agreement, until replaced or removed in accordance with the organizational documents of the applicable Reorganized
Debtors.




                                                           42
19-22185-rdd         Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 52 of 338


         (b)       Senior Management

         On the Effective Date, the officers of the Reorganized Debtors shall be substantially the same and their
employment shall be subject to the ordinary rights and powers of the New Board to remove or replace them in
accordance with the Reorganized Debtors’ organizational documents and any applicable employment agreements that
are assumed pursuant to the Plan; provided, however, that the Chief Financial Officer, Robert J. Riesbeck, is planning
to depart after the Effective Date.

6.14     Directors and Officers Insurance Policies

         Notwithstanding anything in the Plan to the contrary, the Reorganized Debtors shall be deemed to have
assumed all of the Debtors’ D&O Liability Insurance Policies pursuant to section 365(a) of the Bankruptcy Code
effective as of the Effective Date. Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval
of the Reorganized Debtors’ foregoing assumption of the unexpired D&O Liability Insurance Policies.
Notwithstanding anything to the contrary contained in the Plan, Confirmation of the Plan shall not discharge, impair,
or otherwise modify any indemnity obligations assumed by the foregoing assumption of the D&O Liability Insurance
Policies, and each such indemnity obligation will be deemed and treated as an Executory Contract that has been
assumed by the Debtors under the Plan as to which no Proof of Claim need be filed.

          In addition, after the Effective Date, none of the Reorganized Debtors shall terminate or otherwise reduce the
coverage under any D&O Liability Insurance Policies (including any “tail policy”) in effect on the Petition Date, with
respect to conduct occurring prior thereto, and all directors and officers of the Debtors who served in such capacity
on or at any time prior to the Effective Date shall be entitled to the full benefits of any such policy for the full term of
such policy regardless of whether such directors and officers remain in such positions after the Effective Date.

6.15     Other Insurance Policies

         On the Effective Date, each of the Debtors’ insurance policies in existence as of the Effective Date shall be
Reinstated and continued in accordance with their terms and, to the extent applicable, shall be deemed assumed by
the applicable Reorganized Debtor pursuant to section 365 of the Bankruptcy Code and Article V of the Plan. Nothing
in the Plan shall affect, impair, or prejudice the rights of the insurance carriers, the insureds, or the Reorganized
Debtors under the insurance policies in any manner, and such insurance carriers, the insureds, and Reorganized
Debtors shall retain all rights and defenses under such insurance policies. The insurance policies shall apply to and
be enforceable by and against the insureds and the Reorganized Debtors in the same manner and according to the same
terms and practices applicable to the Debtors, as existed prior to the Effective Date.

6.16     Preservation of Rights of Action

          In accordance with section 1123(b) of the Bankruptcy Code but subject to the releases set forth in
Section 5.24 in this Disclosure Statement and Article IX of the Plan, all Causes of Action that a Debtor may hold
against any Entity shall vest in the applicable Reorganized Debtor on the Effective Date. Thereafter, the Reorganized
Debtors shall have the exclusive right, authority, and discretion to determine, initiate, file, prosecute, enforce, abandon,
settle, compromise, release, withdraw, or litigate to judgment any such Causes of Action, whether arising before or
after the Petition Date, and to decline to do any of the foregoing without the consent or approval of any third party or
further notice to or action, order, or approval of the Bankruptcy Court. Subject to the releases set forth in
Section 6.23 in this Disclosure Statement and Article IX of the Plan, no Entity may rely on the absence of a
specific reference in the Plan, the Plan Supplement, or the Disclosure Statement to any specific Cause of Action
as any indication that the Debtors or Reorganized Debtors, as applicable, will not pursue any and all available
Causes of Action. The Debtors or Reorganized Debtors, as applicable, expressly reserve all rights to prosecute
any and all Causes of Action against any Entity, except as otherwise expressly provided in the Plan, and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable, or otherwise) or laches, shall apply to any Cause of Action upon, after, or as
a consequence of the Confirmation or the occurrence of the Effective Date.




                                                            43
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                               Pg 53 of 338


6.17     Corporate Action

         Subject to the Restructuring Support Agreement, upon the Effective Date, all actions contemplated by the
Plan and the Restructuring Transactions Memorandum shall be deemed authorized, approved, and, to the extent taken
prior to the Effective Date, ratified without any requirement for further action by Holders of Claims or Interests,
directors, managers, or officers of the Debtors, the Reorganized Debtors, or any other Entity, including:
(a) assumption of Executory Contracts and Unexpired Leases; (b) selection of the directors, managers, and officers
for the Reorganized Debtors; (c) the execution of and entry into the Exit Facilities Documents, the New Equity
Documents, the Warrants Documents, the Option Rights Documents, and the Advisory Services Agreement; (d) the
issuance and distribution of the New Equity as provided herein; and (e) all other acts or actions contemplated or
reasonably necessary or appropriate to promptly consummate the transactions contemplated by the Plan (whether to
occur before, on, or after the Effective Date). All matters provided for in the Plan involving the company structure of
the Debtors and any company action required by the Debtors in connection therewith shall be deemed to have occurred
on and shall be in effect as of the Effective Date without any requirement of further action by the security holders,
directors, managers, authorized persons, or officers of the Debtors.

          On or prior to the Effective Date, the appropriate officers, directors, managers, or authorized persons of the
Debtors (including any president, vice-president, chief executive officer, treasurer, general counsel, or chief financial
officer thereof) shall be authorized and directed to issue, execute, and deliver the agreements, documents, securities,
certificates of incorporation, certificates of formation, bylaws, operating agreements, and instruments contemplated
by the Plan (or necessary or desirable to effect the transactions contemplated by the Plan) in the name of and on behalf
of the Debtors or the Reorganized Debtors, as applicable, including (a) the Exit Facilities Documents the New Equity
Documents, the Warrants Documents, the Option Rights Documents, and the Advisory Services Agreement and (b)
any and all other agreements, documents, securities, and instruments relating to the foregoing. The authorizations and
approvals contemplated by the Plan shall be effective notwithstanding any requirements under non-bankruptcy law.

6.18     Effectuating Documents; Further Transactions

          Prior to, on, and after the Effective Date, the Debtors and Reorganized Debtors and the directors, managers,
officers, authorized persons, and members of the boards of directors or managers and directors thereof, are authorized
to and may issue, execute, deliver, file, or record such contracts, securities, instruments, releases, and other agreements
or documents and take such actions as may be necessary or appropriate to effectuate, implement, and further evidence
the terms and provisions of the Plan, the Exit Facilities Documents, the New Equity Documents, the Warrant
Documents, the Option Rights Documents, the Advisory Services Agreement, and any securities issued pursuant to
the Plan in the name of and on behalf of the Reorganized Debtors, without the need for any approvals, authorizations,
actions, or consents except for those expressly required pursuant to the Plan or the Restructuring Support Agreement.

6.19     Management Incentive Plan

          Effective as of the Effective Date, shares will be reserved for issuance under the Management Incentive Plan
to directors, officers, and key employees of the Reorganized Debtors in accordance with the material terms set forth
in the Restructuring Support Agreement and the term sheet agreed to between the Debtors and the Required
Consenting First Lien Lenders. The Management Incentive Plan shall provide for no less than 10% of the New
Common Stock to be reserved for issuance to management of the Reorganized Debtors on or following the Effective
Date. The initial grants under the Management Incentive Plan will be in the form of restricted stock units, two-thirds
of which will vest based on achievement of certain performance conditions to be determined by the New Board in
good faith and set forth in the applicable award agreement, but in no event shall any performance condition require
achievement of greater than EBITDA of $130 million, and one-third of which will vest ratably over four (4) years
based on the passage of time.

6.20     Workers’ Compensation Programs

         As of the Effective Date, except as set forth in the Plan Supplement, the Debtors and the Reorganized Debtors
shall continue to honor their obligations under (a) all applicable workers’ compensation laws in states in which the
Reorganized Debtors operate and (b) the Debtors’ written contracts, agreements, agreements of indemnity,
self-insured workers’ compensation bonds, policies, programs, and plans, in each case, for workers’ compensation
and workers’ compensation insurance. Any and all Proofs of Claims on account of workers’ compensation shall be


                                                            44
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 54 of 338


deemed withdrawn automatically and without any further notice to or action, order, or approval of the Bankruptcy
Court; provided that nothing in the Plan shall limit, diminish, or otherwise alter the Debtors’ or Reorganized Debtors’
defenses, Causes of Action, or other rights under applicable non-bankruptcy law with respect to any such contracts,
agreements, policies, programs, and plans; provided, further, that nothing herein shall be deemed to impose any
obligations on the Debtors in addition to what is provided for under applicable state law.

6.21     Treatment of Executory Contracts and Unexpired Leases

         (a)      Assumption of Executory Contracts and Unexpired Leases

         On the Effective Date, except as otherwise provided in the Plan or in any contract, instrument, release,
indenture, or other agreement or document entered into in connection with the Plan, all Executory Contracts and
Unexpired Leases shall be deemed assumed without the need for any further notice to or action, order, or approval of
the Bankruptcy Court as of the Effective Date under section 365 of the Bankruptcy Code; provided that the
Restructuring Support Agreement shall be deemed assumed as of the Confirmation Date; provided, further, that, upon
the occurrence of the Effective Date, the Restructuring Support Agreement will terminate in accordance with its terms.

          Entry of the Confirmation Order shall constitute a Bankruptcy Court Final Order approving the assumption
or assumption and assignment, as applicable, of such Executory Contracts or Unexpired Leases as set forth in the Plan,
pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Unless otherwise indicated, the assumption or
assumption and assignment of Executory Contracts and Unexpired Leases pursuant to the Plan are effective as of the
Effective Date. Each Executory Contract or Unexpired Lease assumed pursuant to the Plan or a Bankruptcy Court
Final Order but not assigned to a third party before the Effective Date shall re-vest in and be fully enforceable by the
applicable contracting Reorganized Debtor in accordance with its terms, except as such terms may have been modified
in the Plan or any Final Order of the Bankruptcy Court authorizing and providing for its assumption under applicable
federal law.

         To the maximum extent permitted by law, to the extent that any provision in any Executory Contract or
Unexpired Lease assumed or assumed and assigned pursuant to the Plan restricts or prevents, purports to restrict or
prevent, or is breached or deemed breached by the assumption or assumption and assignment of such Executory
Contract or Unexpired Lease (including any “change of control” provision), such provision shall be deemed modified
such that the transactions contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate such
Executory Contract or Unexpired Lease or to exercise any other default-related rights with respect thereto.

         (b)      Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

         Any monetary defaults under each Executory Contract and Unexpired Lease to be assumed pursuant to the
Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the default amount in
Cash on the Effective Date or in the ordinary course of business, subject to the limitation described below, or on such
other terms as the parties to such Executory Contracts or Unexpired Leases may otherwise agree. In the event of a
dispute regarding (1) the amount of any payments to cure such a default, (2) the ability of the Reorganized Debtors or
any assignee to provide “adequate assurance of future performance” (within the meaning of section 365 of the
Bankruptcy Code) under the Executory Contract or Unexpired Lease to be assumed, or (3) any other matter pertaining
to assumption, the Bankruptcy Court shall hear such dispute prior to the assumption becoming effective. The cure
payments required by section 365(b)(1) of the Bankruptcy Code shall be made following the entry of a Final Order or
orders resolving the dispute and approving the assumption and shall not prevent or delay implementation of the Plan
or the occurrence of the Effective Date.

         Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise and payment
of the applicable cure amount shall result in the full release and satisfaction of any Claims or defaults, whether
monetary or nonmonetary, including defaults of provisions restricting the change in control or ownership interest
composition or other bankruptcy-related defaults, arising under any assumed Executory Contract or Unexpired Lease
at any time prior to the effective date of assumption. Any proof of claim filed with respect to an Executory
Contract or Unexpired Lease that is assumed shall be deemed disallowed and expunged, without further notice
to or action, order or approval of the Bankruptcy Court.




                                                          45
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                               Pg 55 of 338


         (c)      Contracts and Leases Entered into After the Petition Date

        Contracts and leases entered into after the Petition Date by any Debtor, including any Executory Contracts
and Unexpired Leases assumed by such Debtor, will be performed by the Debtor or Reorganized Debtor liable
thereunder in the ordinary course of its business. Accordingly, such contracts and leases (including any assumed
Executory Contracts and Unexpired Leases) will survive and remain unaffected by entry of the Confirmation Order.

         (d)      Indemnification and Reimbursement Obligations

          On and as of the Effective Date, the Indemnification Provisions will be assumed and irrevocable and will
survive the effectiveness of the Plan, and the Reorganized Debtors’ governance documents will provide for the
indemnification, defense, reimbursement, exculpation, and/or limitation of liability of and advancement of fees and
expenses to the Debtors’ and the Reorganized Debtors’ current and former directors, officers, employees, and agents
to the fullest extent permitted by law and at least to the same extent as the certificate of incorporation, bylaws, or
similar organizational documents of each of the respective Debtors as of the Petition Date, against any claims or
Causes of Action whether direct or derivative, liquidated or unliquidated, fixed, or contingent, disputed or undisputed,
matured or unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted. None of the Reorganized
Debtors shall amend and/or restate its certificate of incorporation, bylaws, or similar organizational document before
or after the Effective Date to terminate or materially adversely affect (1) any of the Reorganized Debtors’ obligations
referred to in the immediately preceding sentence or (2) the rights of such managers, directors, officers, employees,
or agents referred to in the immediately preceding sentence. Notwithstanding anything to the contrary herein, the
Reorganized Debtors shall not be required to indemnify the Debtors’ managers, directors, officers, or employees for
any claims or Causes of Action for which indemnification is barred under applicable law, the Debtors’ organizational
documents, or applicable agreements governing the Debtors’ indemnification obligations.

          On and as of the Effective Date, any of the Debtors’ indemnification obligations with respect to any contract
or agreement that is the subject of or related to any litigation against the Debtors or Reorganized Debtors, as applicable,
shall be assumed by the Reorganized Debtors and otherwise remain unaffected by the Chapter 11 Cases; provided that
the Reorganized Debtors shall not indemnify the Debtors’ directors for any claims or causes of action for which
indemnification is barred under applicable law, the Debtors’ organizational documents, or applicable agreements
governing the Debtors’ indemnification obligations.

6.22     Employee Compensation and Benefits

         (a)      Compensation and Benefits Programs

         Subject to the provisions of the Plan and the Restructuring Support Agreement, all Compensation and
Benefits Programs shall be treated as Executory Contracts under the Plan and deemed assumed on the Effective Date
pursuant to the provisions of sections 365 and 1123 of the Bankruptcy Code; provided that (1) with respect to
management, any provision relating to equity-based awards, including any termination-related provisions with respect
to equity based awards, will be replaced and superseded in its entirety by the Management Incentive Plan, and (2) the
insider and non-insider cash-based incentive compensation plans for fiscal year 2019 and the pre-filing key employee
retention plan and non-insider retention plan will be assumed as modified under the Restructuring Support Agreement.
The Reorganized Debtors shall honor, in the ordinary course of business, Claims of employees employed as of the
Effective Date for accrued vacation time arising prior to the Petition Date and not otherwise paid pursuant to a
Bankruptcy Court order.

         Any assumption of Compensation and Benefits Programs pursuant to the terms herein shall not be deemed
to trigger any applicable change of control, immediate vesting, termination, or similar provisions therein. No
counterparty shall have rights under a Compensation and Benefits Program assumed pursuant to the Plan other than
those applicable immediately prior to such assumption.

         (b)      The Collective Bargaining Agreement

        The Debtors’ Collective Bargaining Agreement shall be treated as and deemed to be an Executory Contract
under the Plan. On the Effective Date, the Debtors shall be deemed to have assumed the Collective Bargaining
Agreement and all obligations arising therein.


                                                            46
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                               Pg 56 of 338


6.23     Release, Injunction, and Related Provisions

         (a)      Discharge of Claims and Termination of Interests; Compromise and Settlement of Claims,
                  Equity Interests, and Controversies

          Pursuant to and to the fullest extent permitted by section 1141(d) of the Bankruptcy Code and except as
otherwise specifically provided in the Plan, the distributions, rights, and treatments that are provided in the Plan shall
be in full and final satisfaction, settlement, release, and discharge, effective as of the Effective Date, of all Interests
and Claims of any nature whatsoever, including any interest accrued on Claims from and after the Petition Date,
whether known or unknown, against, liabilities of, Liens on, obligations of, rights against the Debtors, the Reorganized
Debtors or any of their assets or properties, regardless of whether any property shall have been distributed or retained
pursuant to the Plan on account of such Claims or Interests, including demands, liabilities, and Causes of Action that
arose before the Effective Date, any contingent or non-contingent liability on account of representations or warranties
issued on or before the Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not: (1) a Proof of Claim or Interest is filed or deemed filed pursuant to
section 501 of the Bankruptcy Code; (2) a Claim or Interest is Allowed; or (3) the Holder of such Claim or Interest
has accepted the Plan. Except as otherwise provided herein, any default by the Debtors or their Affiliates with respect
to any Claim or Interest that existed immediately prior to or on account of the filing of the Chapter 11 Cases shall be
deemed cured on the Effective Date. The Confirmation Order shall be a judicial determination of the discharge of all
Claims and Interests subject to the Effective Date occurring, except as otherwise expressly provided in the Plan. For
the avoidance of doubt, nothing in Article IX.A of the Plan shall affect the rights of Holders of Claims and Interests
to seek to enforce the Plan, including the distributions to which Holders of Allowed Claims and Interests are entitled
under the Plan.

           Pursuant to Bankruptcy Rule 9019 and in consideration for the distributions and other benefits provided
pursuant to the Plan, the provisions of the Plan shall constitute a good faith compromise of all Claims, Interests, and
controversies relating to the contractual, legal, and subordination rights that a Holder of a Claim or Interest may have
with respect to any Allowed Claim or Interest or any distribution to be made on account of such Allowed Claim or
Interest. The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or
settlement of all such Claims, Interests, and controversies as well as a finding by the Bankruptcy Court that such
compromise or settlement is in the best interests of the Debtors, their Estates, and Holders of Claims and Interests and
is fair, equitable, and reasonable. In accordance with the provisions of the Plan, pursuant to Bankruptcy Rule 9019,
without any further notice to or action, order, or approval of the Bankruptcy Court, after the Effective Date, the
Reorganized Debtors may compromise and settle Claims against the Debtors and their Estates and Causes of Action
against other Entities.

         (b)      Releases by the Debtors

      NOTWITHSTANDING ANYTHING CONTAINED IN THE PLAN TO THE CONTRARY,
PURSUANT TO SECTION 1123(B) OF THE BANKRUPTCY CODE, FOR GOOD AND VALUABLE
CONSIDERATION, ON AND AFTER THE EFFECTIVE DATE, EACH RELEASED PARTY IS DEEMED
RELEASED AND DISCHARGED BY THE DEBTORS, THE REORGANIZED DEBTORS, AND THEIR
ESTATES FROM ANY AND ALL CLAIMS AND CAUSES OF ACTION, WHETHER KNOWN OR
UNKNOWN, INCLUDING ANY DERIVATIVE CLAIMS, ASSERTED ON BEHALF OF THE DEBTORS,
THAT THE DEBTORS, THE REORGANIZED DEBTORS, OR THEIR ESTATES WOULD HAVE BEEN
LEGALLY ENTITLED TO ASSERT IN THEIR OWN RIGHT (WHETHER INDIVIDUALLY OR
COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY CLAIM AGAINST, OR INTEREST IN,
A DEBTOR OR OTHER ENTITY, BASED ON OR RELATING TO, OR IN ANY MANNER ARISING
FROM, IN WHOLE OR IN PART, THE DEBTORS (INCLUDING THE MANAGEMENT, OWNERSHIP,
OR OPERATION THEREOF), ANY SECURITIES ISSUED BY THE DEBTORS AND THE OWNERSHIP
THEREOF, THE DEBTORS’ IN- OR OUT-OF-COURT RESTRUCTURING EFFORTS, ANY
AVOIDANCE   ACTIONS    (BUT   EXCLUDING    AVOIDANCE   ACTIONS   BROUGHT   AS
COUNTERCLAIMS OR DEFENSES TO CLAIMS ASSERTED AGAINST THE DEBTORS),
INTERCOMPANY TRANSACTIONS, THE CHAPTER 11 CASES, THE FORMULATION,
PREPARATION, DISSEMINATION, NEGOTIATION, OR FILING OF THE RESTRUCTURING
SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT, THE DIP FACILITY, THE PLAN, THE



                                                            47
19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                          Pg 57 of 338


PLAN SUPPLEMENT, OR ANY RESTRUCTURING TRANSACTION, CONTRACT, INSTRUMENT,
RELEASE, OR OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED INTO IN
CONNECTION WITH THE RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE
STATEMENT, THE DIP FACILITY (IF ANY), THE PLAN, THE PLAN SUPPLEMENT, THE CHAPTER
11 CASES, THE FILING OF THE CHAPTER 11 CASES, THE PURSUIT OF CONFIRMATION, THE
PURSUIT OF CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE PLAN,
INCLUDING THE ISSUANCE OR DISTRIBUTION OF SECURITIES PURSUANT TO THE PLAN, OR
THE DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT,
OR UPON ANY OTHER RELATED ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR
OTHER OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, THE RELEASES SET
FORTH ABOVE DO NOT RELEASE (A) ANY POST-EFFECTIVE DATE OBLIGATIONS OF ANY
PARTY OR ENTITY UNDER THE PLAN, ANY RESTRUCTURING TRANSACTION, OR ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN
SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN OR (B) ANY INDIVIDUAL FROM ANY
CLAIM OR CAUSES OF ACTION RELATED TO AN ACT OR OMISSION THAT IS DETERMINED IN A
FINAL ORDER BY A COURT OF COMPETENT JURISDICTION TO HAVE CONSTITUTED ACTUAL
FRAUD, WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE.

      ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE BANKRUPTCY
COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019, OF THE DEBTOR RELEASE,
WHICH INCLUDES BY REFERENCE EACH OF THE RELATED PROVISIONS AND DEFINITIONS
CONTAINED IN THE PLAN, AND FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S
FINDING THAT THE DEBTOR RELEASE IS: (A) IN EXCHANGE FOR THE GOOD AND VALUABLE
CONSIDERATION PROVIDED BY THE RELEASED PARTIES, INCLUDING, WITHOUT LIMITATION,
THE RELEASED PARTIES’ CONTRIBUTIONS TO FACILITATING THE RESTRUCTURING AND
IMPLEMENTING THE PLAN; (B) A GOOD FAITH SETTLEMENT AND COMPROMISE OF THE
CLAIMS RELEASED BY THE DEBTOR RELEASE; (C) IN THE BEST INTERESTS OF THE DEBTORS
AND ALL HOLDERS OF CLAIMS AND INTERESTS; (D) FAIR, EQUITABLE, AND REASONABLE; (E)
GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY FOR HEARING; AND (F) A BAR TO
ANY OF THE DEBTORS, THE REORGANIZED DEBTORS, OR THE DEBTORS’ ESTATES ASSERTING
ANY CLAIM OR CAUSE OF ACTION RELEASED PURSUANT TO THE DEBTOR RELEASE.

      (c)      Releases by the Releasing Parties

      NOTWITHSTANDING ANYTHING CONTAINED IN THE PLAN TO THE CONTRARY, AS OF
THE EFFECTIVE DATE, EACH RELEASING PARTY IS DEEMED TO HAVE RELEASED AND
DISCHARGED EACH DEBTOR, REORGANIZED DEBTOR, AND RELEASED PARTY FROM ANY AND
ALL CLAIMS AND CAUSES OF ACTION, WHETHER KNOWN OR UNKNOWN, INCLUDING ANY
DERIVATIVE CLAIMS, ASSERTED ON BEHALF OF THE DEBTORS, THAT SUCH ENTITY WOULD
HAVE BEEN LEGALLY ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR COLLECTIVELY),
BASED ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART, THE
DEBTORS (INCLUDING THE MANAGEMENT, OWNERSHIP OR OPERATION THEREOF), ANY
SECURITIES ISSUED BY THE DEBTORS AND THE OWNERSHIP THEREOF, THE DEBTORS’ IN- OR
OUT-OF-COURT RESTRUCTURING EFFORTS, ANY AVOIDANCE ACTIONS (BUT EXCLUDING
AVOIDANCE ACTIONS BROUGHT AS COUNTERCLAIMS OR DEFENSES TO CLAIMS ASSERTED
AGAINST THE DEBTORS), INTERCOMPANY TRANSACTIONS, THE CHAPTER 11 CASES, THE
FORMULATION, PREPARATION, DISSEMINATION, NEGOTIATION, OR FILING OF THE
RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT, THE DIP FACILITY,
THE PLAN, THE PLAN SUPPLEMENT, OR ANY RESTRUCTURING TRANSACTION, CONTRACT,
INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED INTO
IN CONNECTION WITH THE RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE
STATEMENT, THE DIP FACILITY, THE PLAN, THE PLAN SUPPLEMENT, THE CHAPTER 11 CASES,
THE FILING OF THE CHAPTER 11 CASES, THE PURSUIT OF CONFIRMATION, THE PURSUIT OF
CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, INCLUDING



                                                   48
19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                          Pg 58 of 338


THE ISSUANCE OR DISTRIBUTION OF SECURITIES PURSUANT TO THE PLAN, OR THE
DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT, OR
UPON ANY OTHER RELATED ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR
OTHER OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, THE RELEASES SET
FORTH ABOVE DO NOT RELEASE (A) ANY POST-EFFECTIVE DATE OBLIGATIONS OF ANY
PARTY OR ENTITY UNDER THE PLAN, ANY RESTRUCTURING TRANSACTION, OR ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN
SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN OR (B) ANY INDIVIDUAL FROM ANY
CLAIM OR CAUSES OF ACTION RELATED TO AN ACT OR OMISSION THAT IS DETERMINED IN A
FINAL ORDER BY A COURT OF COMPETENT JURISDICTION TO HAVE CONSTITUTED ACTUAL
FRAUD, WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE.

      ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE BANKRUPTCY
COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019, OF THE THIRD-PARTY RELEASE,
WHICH INCLUDES BY REFERENCE EACH OF THE RELATED PROVISIONS AND DEFINITIONS
CONTAINED HEREIN, AND, FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S
FINDING THAT THE THIRD-PARTY RELEASE IS: (A) CONSENSUAL; (B) ESSENTIAL TO THE
CONFIRMATION OF THE PLAN; (C) GIVEN IN EXCHANGE FOR THE GOOD AND VALUABLE
CONSIDERATION PROVIDED BY THE RELEASED PARTIES; (D) A GOOD FAITH SETTLEMENT
AND COMPROMISE OF THE CLAIMS RELEASED BY THE THIRD-PARTY RELEASE; (E) IN THE
BEST INTERESTS OF THE DEBTORS AND THEIR ESTATES; (F) FAIR, EQUITABLE, AND
REASONABLE; (G) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY FOR HEARING;
AND (H) A BAR TO ANY OF THE RELEASING PARTIES ASSERTING ANY CLAIM OR CAUSE OF
ACTION RELEASED PURSUANT TO THE THIRD-PARTY RELEASE.

      (d)      Exculpation

       SUBJECT TO SECTION 1125(E) OF THE BANKRUPTCY CODE, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED IN THE PLAN, NO EXCULPATED PARTY SHALL HAVE OR INCUR
LIABILITY FOR AND EACH EXCULPATED PARTY IS RELEASED AND EXCULPATED FROM ANY
CAUSE OF ACTION FOR ANY CLAIM RELATED TO ANY ACT OR OMISSION IN CONNECTION
WITH, RELATING TO, OR ARISING OUT OF, THE CHAPTER 11 CASES, THE FORMULATION,
PREPARATION, DISSEMINATION, NEGOTIATION, OR FILING OF THE RESTRUCTURING
SUPPORT AGREEMENT AND RELATED PREPETITION TRANSACTIONS, THE DIP FACILITY
(IF ANY), THE DISCLOSURE STATEMENT, THE PLAN, THE PLAN SUPPLEMENT, OR ANY
RESTRUCTURING TRANSACTION, CONTRACT, INSTRUMENT, RELEASE, OR OTHER
AGREEMENT OR DOCUMENT CREATED OR ENTERED INTO IN CONNECTION WITH THE
RESTRUCTURING SUPPORT AGREEMENT, THE DIP FACILITY (IF ANY), THE DISCLOSURE
STATEMENT, THE PLAN, THE PLAN SUPPLEMENT, THE CHAPTER 11 CASES, THE FILING OF THE
CHAPTER 11 CASES, THE PURSUIT OF CONFIRMATION, THE PURSUIT OF CONSUMMATION, THE
ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, INCLUDING THE ISSUANCE OR
DISTRIBUTION OF SECURITIES PURSUANT TO THE PLAN, OR THE DISTRIBUTION OF PROPERTY
UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT, OR UPON ANY OTHER RELATED
ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING
PLACE ON OR BEFORE THE EFFECTIVE DATE, EXCEPT FOR CLAIMS RELATED TO ANY ACT OR
OMISSION THAT IS DETERMINED IN A FINAL ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE CONSTITUTED ACTUAL FRAUD, WILLFUL MISCONDUCT, OR GROSS
NEGLIGENCE, BUT IN ALL RESPECTS SUCH ENTITIES SHALL BE ENTITLED TO REASONABLY
RELY UPON THE ADVICE OF COUNSEL WITH RESPECT TO THEIR DUTIES AND
RESPONSIBILITIES PURSUANT TO THE PLAN.

      THE EXCULPATED PARTIES HAVE, AND UPON CONFIRMATION OF THE PLAN SHALL BE
DEEMED TO HAVE, PARTICIPATED IN GOOD FAITH AND IN COMPLIANCE WITH THE
APPLICABLE LAWS WITH REGARD TO THE SOLICITATION OF VOTES AND DISTRIBUTION OF
CONSIDERATION PURSUANT TO THE PLAN AND, THEREFORE, ARE NOT, AND ON ACCOUNT OF


                                             49
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 59 of 338


SUCH DISTRIBUTIONS SHALL NOT BE, LIABLE AT ANY TIME FOR THE VIOLATION OF ANY
APPLICABLE LAW, RULE, OR REGULATION GOVERNING THE SOLICITATION OF
ACCEPTANCES OR REJECTIONS OF THE PLAN OR SUCH DISTRIBUTIONS MADE PURSUANT TO
THE PLAN. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, THE
EXCULPATION SET FORTH ABOVE DOES NOT RELEASE OR EXCULPATE ANY CLAIM RELATING
TO ANY POST-EFFECTIVE DATE OBLIGATIONS OF ANY PARTY OR ENTITY UNDER THE PLAN,
ANY RESTRUCTURING TRANSACTION, OR ANY DOCUMENT, INSTRUMENT, OR AGREEMENT
(INCLUDING THOSE SET FORTH IN THE PLAN SUPPLEMENT) EXECUTED TO IMPLEMENT THE
PLAN.

         (e)      Injunction

       EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR THE CONFIRMATION ORDER, ALL
ENTITIES WHO HAVE HELD, HOLD, OR MAY HOLD CLAIMS, INTERESTS, CAUSES OF ACTION,
OR LIABILITIES THAT: (A) ARE SUBJECT TO COMPROMISE AND SETTLEMENT PURSUANT TO
THE TERMS OF THE PLAN; (B) HAVE BEEN RELEASED PURSUANT TO ARTICLE IX.B OF THE
PLAN; (C) HAVE BEEN RELEASED PURSUANT TO ARTICLE IX.C OF THE PLAN, (D) ARE SUBJECT
TO EXCULPATION PURSUANT TO ARTICLE IX.D OF THE PLAN (BUT ONLY TO THE EXTENT OF
THE EXCULPATION PROVIDED IN ARTICLE IX.D OF THE PLAN), OR (E) ARE OTHERWISE
DISCHARGED, SATISFIED, STAYED OR TERMINATED PURSUANT TO THE TERMS OF THE PLAN,
ARE PERMANENTLY ENJOINED AND PRECLUDED, FROM AND AFTER THE EFFECTIVE DATE,
FROM COMMENCING OR CONTINUING IN ANY MANNER, ANY ACTION OR OTHER
PROCEEDING, INCLUDING ON ACCOUNT OF ANY CLAIMS, INTERESTS, CAUSES OF ACTION, OR
LIABILITIES THAT HAVE BEEN COMPROMISED OR SETTLED AGAINST THE DEBTORS, THE
REORGANIZED DEBTORS, OR ANY ENTITY SO RELEASED OR EXCULPATED (OR THE PROPERTY
OR ESTATE OF ANY ENTITY, DIRECTLY OR INDIRECTLY, SO RELEASED OR EXCULPATED) ON
ACCOUNT OF, OR IN CONNECTION WITH OR WITH RESPECT TO, ANY DISCHARGED, RELEASED,
SETTLED, COMPROMISED, OR EXCULPATED CLAIMS, INTERESTS, CAUSES OF ACTION, OR
LIABILITIES.

6.24     Setoffs and Recoupment

          Except as otherwise provided herein, each Reorganized Debtor pursuant to the Bankruptcy Code (including
section 553 of the Bankruptcy Code), applicable non-bankruptcy law, or as may be agreed to by the Holder of an
Allowed Claim may setoff or recoup against any Allowed Claim and the distributions to be made pursuant to the Plan
on account of such Allowed Claim, any Claims, rights, and Causes of Action of any nature that the applicable Debtor
or Reorganized Debtor may hold against the Holder of such Allowed Claim, to the extent such Claims, rights, or
Causes of Action have not been otherwise compromised or settled on or prior to the Effective Date (whether pursuant
to the Plan, a Final Order or otherwise); provided that neither the failure to effect such a setoff or recoupment nor the
allowance of any Claim pursuant to the Plan shall constitute a waiver or release by such Reorganized Debtor of any
such Claims, rights, and Causes of Action.

6.25     Release of Liens

          Except as otherwise provided in the Plan or in any contract, instrument, release, or other agreement or
document created pursuant to the Plan, on the Effective Date and concurrently with the applicable distributions made
pursuant to the Plan, all mortgages, deeds of trust, Liens, pledges, or other security interests against any property of
the Estates shall be fully released and discharged, and all of the right, title, and interest of any Holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the applicable Reorganized Debtor
and its successors and assigns.

         To the extent that any Holder of a Secured Claim that has has had its Claim satisfied or discharged in full
pursuant to the Plan or any agent for such Holder has filed or recorded publicly any Liens and/or security interests to
secure such Holder’s Secured Claim, as soon as practicable on or after the Effective Date, such Holder (or the agent
for such Holder) shall take any and all steps requested by the Debtors, the Reorganized Debtors, or any administrative
agent under the Exit Facilities Documents that are necessary or desirable to record or effectuate the cancellation and/or



                                                           50
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                               Pg 60 of 338


extinguishment of such Liens and/or security interests, including the making of any applicable filings or recordings,
and the Reorganized Debtors shall be entitled to make any such filings or recordings on such Holder’s behalf.

6.26     Modification of Plan

          Subject to the limitations contained in the Plan, the Debtors reserve the right, in accordance with the
Bankruptcy Code, the Bankruptcy Rules, and the Restructuring Support Agreement (a) to amend or modify the Plan
prior to the entry of the Confirmation Order, including amendments or modifications to satisfy section 1129(b) of the
Bankruptcy Code, and (b) after the entry of the Confirmation Order, the Debtors or the Reorganized Debtors, as the
case may be, may, upon order of the Bankruptcy Court, amend or modify the Plan, in accordance with section 1127(b)
of the Bankruptcy Code and the Restructuring Support Agreement, or remedy any defect or omission or reconcile any
inconsistency in the Plan in such manner as may be necessary to carry out the purpose and intent of the Plan.

6.27     Effect of Confirmation on Modifications

          Entry of the Confirmation Order shall mean that all modifications or amendments to the Plan since the
solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
disclosure or re-solicitation under Bankruptcy Rule 3019.

6.28     Revocation of Plan

          Subject to the conditions to the Effective Date, the Debtors reserve the right, subject to the terms of the
Restructuring Support Agreement, to revoke or withdraw the Plan prior to the entry of the Confirmation Order and to
file subsequent plans of reorganization. If the Debtors revoke or withdraw the Plan with the prior reasonable consent
of the Required Parties, if entry of the Confirmation Order or the Effective Date does not occur, or if the Restructuring
Support Agreement terminates in accordance with its terms, then (a) the Plan shall be null and void in all respects,
(b) any settlement or compromise embodied in the Plan, assumption of executory contracts or leases effected by the
Plan, and any document or agreement executed pursuant hereto shall be deemed null and void, and (c) nothing
contained in the Plan shall (i) constitute a waiver or release of any claims by or against or any Equity Interests in such
Debtor or any other Entity, (ii) prejudice in any manner the rights of the Debtors or any other Entity, or (iii) constitute
an admission of any sort by the Debtors or any other Entity.

6.29     Reservation of Rights

         The Plan shall have no force or effect unless and until the Bankruptcy Court enters the Confirmation Order.
None of the filing of the Plan, any statement or provision contained in the Plan, or the taking of any action by any
Debtor with respect to the Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed to be
an admission or waiver of any rights of any Debtor with respect to the Holders of Claims or Interests prior to the
Effective Date.

6.30     Conditions Precedent to the Effective Date

         The following are conditions precedent to the Effective Date that must be satisfied or waived:
         1.       The Bankruptcy Court shall have approved the Disclosure Statement as containing adequate
                  information with respect to the Plan within the meaning of section 1125 of the Bankruptcy Code.

         2.       The Confirmation Order shall have been entered and shall be in full force and effect and such
                  Confirmation Order shall be a Final Order.

         3.       The Debtors shall have obtained any authorization, consents, regulatory approvals, rulings, or
                  documents that are necessary to implement and effectuate the Plan and each of the other transactions
                  contemplated by the Restructuring Transactions.

         4.       All actions, documents, certificates, and agreements necessary to implement the Plan shall have
                  been effected or executed and delivered to the required parties and, to the extent required, filed with
                  the applicable Governmental Units in accordance with applicable laws.


                                                            51
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 61 of 338


         5.       All conditions precedent to the effectiveness of the Exit Facilities Documentation shall have been
                  satisfied contemporaneously therewith or duly waived.

         6.       All conditions precedent to the issuance of the New Common Stock, including the Warrants, and in
                  accordance with the Option Rights, and the Management Incentive Plan, shall have been satisfied
                  or duly waived.

         7.       The Shareholders Agreement shall have been executed by all parties thereto as provided under the
                  Plan.

         8.       All documents and agreements necessary to implement the Plan shall have been executed and
                  tendered for delivery. All conditions precedent to the effectiveness of such documents and
                  agreements shall have been satisfied or waived pursuant to the terms thereof (or will be satisfied
                  and waived substantially concurrently with the occurrence of the Effective Date).

         9.       The final version of the Plan Supplement and all of the schedules, documents, and exhibits contained
                  therein and all other schedules, documents, supplements, and exhibits to the Plan shall be consistent
                  with the Restructuring Support Agreement and Article I.E of the Plan.

         10.      All of the other Definitive Documents not expressly set forth in Article VIII of the Plan shall have
                  been executed in accordance with section 2 of the Restructuring Support Agreement and Article I.E
                  of the Plan.

         11.      The Restructuring Support Agreement shall not have been terminated in accordance with its terms
                  and shall be in full force and effect.

         12.      The Professional Fee Escrow Account shall have been established and funded.

         13.      All Accrued Professional Compensation Claims and expenses of Retained Professionals required to
                  be approved by the Bankruptcy Court shall have been paid in full or amounts sufficient to pay such
                  fees and expenses after the Effective Date shall have been placed in the Professional Fee Escrow
                  Account pending approval by the Bankruptcy Court.

         14.      The First Lien Early Acceptance Premium shall have been paid in Cash in full on or before the
                  Effective Date in accordance with the terms of the Restructuring Support Agreement and
                  Article II.B of the Plan.

         15.      All invoiced reasonable and documented fees and out-of-pocket expenses payable pursuant to
                  Section 27(b) of the Restructuring Support Agreement, Article II.A.2.d of the Plan, or an order of
                  the Bankruptcy Court shall have been paid in full.

         16.      The Debtors shall have provided to the Consenting First Lien Lenders or their advisors all
                  reasonably requested financial information as of the Effective Date.

         17.      The Debtors and Reorganized Debtors, as applicable, shall have implemented the restructuring in a
                  manner consistent in all respects with the Plan and the Restructuring Support Agreement.

6.31     Waiver of Conditions Precedent

         The Debtors or the Reorganized Debtors, as applicable, subject to the Restructuring Support Agreement, may
waive any of the conditions to the Effective Date set forth above at any time, without any notice to parties in interest
and without any further notice to or action, order, or approval of the Bankruptcy Court and without any formal action
other than a proceeding to confirm the Plan.




                                                          52
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 62 of 338


6.32     Effect of Non-Occurrence of Conditions to the Effective Date

         If the Effective Date does not occur on or before the termination of the Restructuring Support Agreement,
then (a) the Plan shall be null and void in all respects, (b) any settlement or compromise embodied in the Plan,
assumption of Executory Contracts or Unexpired Leases effected under the Plan, and document or agreement executed
pursuant to the Plan shall be deemed null and void, and (c) nothing contained in the Plan, the Confirmation Order, or
the Disclosure Statement shall (1) constitute a waiver or release of any Claims, Interests, or Causes of Action,
(2) prejudice in any manner the rights of the Debtors or any other Entity, or (3) constitute an admission,
acknowledgement, offer, or undertaking of any sort by the Debtors or any other Entity.

                                                    ARTICLE VII

                                   CERTAIN FACTORS TO BE CONSIDERED

      PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN, ALL HOLDERS OF CLAIMS THAT
ARE IMPAIRED SHOULD READ AND CAREFULLY CONSIDER THE FACTORS SET FORTH HEREIN,
AS WELL AS ALL OTHER INFORMATION SET FORTH OR OTHERWISE REFERENCED IN THIS
DISCLOSURE STATEMENT.

     ALTHOUGH THESE RISK FACTORS ARE MANY, THESE FACTORS SHOULD NOT BE
REGARDED AS CONSTITUTING THE ONLY RISKS PRESENT IN CONNECTION WITH THE
DEBTORS’ BUSINESSES OR THE PLAN AND ITS IMPLEMENTATION.

7.1      General

         The following provides a summary of various important considerations and risk factors associated with the
Plan; however, it is not exhaustive. In considering whether to vote to accept or reject the Plan, Holders of Claims
should read and carefully consider the factors set forth below, as well as all other information set forth or otherwise
incorporated by reference in this Disclosure Statement.

7.2      Risks Relating to the Plan and Other Bankruptcy Law Considerations

         (a)       A Holder of a Claim or Interest May Object to, and the Bankruptcy Court May Disagree
                   with, the Debtors’ Classification of Claims and Interests

          Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity interest in a
particular class only if such claim or equity interest is substantially similar to the other claims or equity interests in
such class. The Debtors believe that the classification of Claims and Interests under the Plan complies with the
requirements set forth in the Bankruptcy Code because the Debtors created ten (10) Classes of Claims and Interests,
each encompassing Claims or Interests, as applicable, that are substantially similar to the other Claims and Interests
in each such Class. However, a Holder of a Claim or Interest could challenge the Debtors’ classification. In such an
event, the cost of the Chapter 11 Cases and the time needed to confirm the Plan may increase, and there can be no
assurance that the Bankruptcy Court will agree with the Debtors’ classification. If the Bankruptcy Court concludes
that the classifications of Claims and Interests under the Plan do not comply with the requirements of the Bankruptcy
Code, the Debtors may need to modify the Plan. Such modification could require re-solicitation of votes on the Plan.
The Plan may not be confirmed if the Bankruptcy Court determines that the Debtors’ classification of Claims and
Interests is not appropriate.

         (b)       The Debtors May Not Be Able to Satisfy the Voting Requirements for Confirmation of the
                   Plan

         If votes are received in number and amount sufficient to enable the Bankruptcy Court to confirm the Plan,
the Debtors may seek, as promptly as practicable thereafter, Confirmation. If the Plan does not receive the required
support from Class 4, Class 5, and Class 6, the Debtors may elect to amend the Plan, seek to sell their assets pursuant
to section 363 of the Bankruptcy Code, or proceed with liquidation. There can be no assurance that the terms of any




                                                           53
19-22185-rdd          Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 63 of 338


such alternative chapter 11 plan or sale pursuant to section 363 of the Bankruptcy Code would be similar or as
favorable to the Holders of Allowed Claims as the Restructuring Transactions contemplated by the Plan.

         (c)       The Debtors Might Not Meet the Liquidity Condition in the Restructuring Support
                   Agreement

          On the Petition Date and pursuant to the Restructuring Support Agreement, the Debtors are required to have
at least 90% of the “Ending Liquidity,” as set forth in the applicable line item in the budget, dated as of December 17,
2018, (the “Liquidity Budget”) that was provided to the financial advisors to the Ad Hoc Group of First Lien Lenders.
Otherwise, the Consenting First Lien Lenders may terminate the Restructuring Support Agreement as it relates to such
lenders. Although the Debtors intend to meet the Ending Liquidity Requirement in the Restructuring Support
Agreement, there can be no assurance that this requirement will be satisfied and that the Consenting First Lien Lenders
may terminate the Restructuring Support Agreement if the Debtors do not meet such requirement.

         (d)       The Bankruptcy Court May Not Confirm the Plan or May Require the Debtors to Re-Solicit
                   Votes with Respect to the Plan

          The Debtors cannot assure you that the Plan will be confirmed by the Bankruptcy Court. Section 1129 of
the Bankruptcy Code, which sets forth the requirements for confirmation of a plan of reorganization, requires, among
other things, a finding by the Bankruptcy Court that the plan of reorganization is “feasible,” that all claims and interests
have been classified in compliance with the provisions of section 1122 of the Bankruptcy Code, and that, under the
plan of reorganization, each holder of a claim or interest within each impaired class either accepts the plan of
reorganization or receives or retains cash or property of a value, as of the date the plan of reorganization becomes
effective, that is not less than the value such holder would receive or retain if the debtor were liquidated under chapter
7 of the Bankruptcy Code. With respect to impaired classes of claims or interests that do not accept the plan, section
1129(b) requires that the plan be fair and equitable (including, without limitation the “absolute priority rule”) and not
discriminate unfairly with respect to such classes. There can be no assurance that the Bankruptcy Court will conclude
that the feasibility test and other requirements of section 1129 of the Bankruptcy Code (including, without limitation,
finding that the Plan satisfies the “new value” exception to the absolute priority rule, if applicable) have been met with
respect to the Plan. If and when the Plan is filed, there can be no assurance that modifications to the Plan would not
be required for Confirmation, or that such modifications would not require a re-solicitation of votes on the Plan.

          The Bankruptcy Court could fail to approve this Disclosure Statement and determine that the votes in favor
of the Plan should be disregarded. The Debtors then would be required to recommence the solicitation process, which
would include re-filing a plan of reorganization and disclosure statement. Typically, this process involves a 60- to
90-day period and includes a Bankruptcy Court hearing with respect to the required approval of a disclosure statement,
followed (after Bankruptcy Court approval) by solicitation of claim and interest holder votes for the plan of
reorganization, followed by a confirmation hearing at which the Bankruptcy Court will determine whether the
requirements for confirmation have been satisfied, including the requisite claim and interest holder acceptances.

          If the Plan is not confirmed, the Chapter 11 Cases may be converted into cases under chapter 7 of the
Bankruptcy Code, pursuant to which a trustee would be appointed or elected to liquidate the Debtors’ assets for
distribution in accordance with the priorities established by the Bankruptcy Code. A discussion of the effects that a
chapter 7 liquidation would have on the recoveries of Holders of Claims and Interests and the Debtors’ analysis thereof
are set forth in the unaudited Liquidation Analysis, attached hereto as Exhibit C. The Debtors believe that liquidation
under chapter 7 of the Bankruptcy Code would result in, among other things, smaller distributions being made to
creditors and interest holders than those provided for in the Plan because of:

         x     the likelihood that the Debtors’ assets would have to be sold or otherwise disposed of in a disorderly
               fashion over a short period of time rather than reorganizing or selling in a controlled manner, affecting
               the business as a going concern;

         x     additional administrative expenses involved in the appointment of a chapter 7 trustee; and




                                                            54
19-22185-rdd          Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                                Pg 64 of 338


         x     additional expenses and Claims, some of which would be entitled to priority, that would be generated
               during the liquidation, and including Claims resulting from the rejection of Unexpired Leases and other
               Executory Contracts in connection with cessation of operations.

         (e)       The Debtors May Object to the Amount or Classification of a Claim or Interest

         Except as otherwise provided in the Plan, the Debtors and other parties in interest reserve the right to object
to the amount or classification of any Claim or Interest under the Plan. The estimates set forth in this Disclosure
Statement cannot be relied on by any Holder of a Claim or Interest where such Claim or Interest is subject to an
objection. Any Holder of a Claim or Interest that is subject to an objection thus may not receive its expected share of
the estimated distributions described in this Disclosure Statement.

         (f)       Even if the Debtors Receive All Necessary Acceptances for the Plan to Become Effective, the
                   Debtors May Fail to Meet All Conditions Precedent to Effectiveness of the Plan

         Although the Debtors believe that the Effective Date would occur very shortly after the Confirmation Date,
there can be no assurance as to such timing.

          The Confirmation and effectiveness of the Plan are subject to certain conditions that may or may not be
satisfied. The Debtors cannot assure you that all requirements for Confirmation and effectiveness required under the
Plan will be satisfied. If each condition precedent to Confirmation is not met or waived, the Plan will not be confirmed,
and if each condition precedent to consummation is not met or waived, the Effective Date will not occur. In the event
that the Plan is not Confirmed or is not consummated, the Debtors may seek Confirmation of an alternative plan of
reorganization.

         (g)       Contingencies May Affect Distributions to Holders of Allowed Claims and Interests

          The distributions available to Holders of Allowed Claims under the Plan can be affected by a variety of
contingencies, including, without limitation, whether the Bankruptcy Court orders certain Allowed Claims to be
subordinated to other Allowed Claims. The occurrence of any and all such contingencies, which could affect
distributions available to Holders of Allowed Claims and Allowed Interests under the Plan, will not affect the validity
of the vote taken by the Impaired Classes to accept or reject the Plan or require any sort of revote by the Impaired
Classes.

         (h)       The Bankruptcy Court May Find the Solicitation of Acceptances Inadequate

          Usually, votes to accept or reject a plan of reorganization are solicited after the filing of a petition
commencing a chapter 11 case. Nevertheless, a debtor may solicit votes prior to the commencement of a chapter 11
case in accordance with sections 1125(g) and 1126(b) of the Bankruptcy Code and Bankruptcy Rule 3018(b). Sections
1125(g) and 1126(b) of the Bankruptcy Code and Bankruptcy Rule 3018(b) require that:

         x     solicitation comply with applicable nonbankruptcy law;

         x     the plan of reorganization be transmitted to substantially all creditors and other interest holders
               entitled to vote; and

         x     the time prescribed for voting is not unreasonably short.

          In addition, Bankruptcy Rule 3018(b) provides that a holder of a claim or interest who has accepted or
rejected a plan before the commencement of the case under the Bankruptcy Code will not be deemed to have accepted
or rejected the plan if the court finds after notice and a hearing that the plan was not transmitted in accordance with
reasonable solicitation procedures. Section 1126(b) of the Bankruptcy Code provides that a holder of a claim or
interest that has accepted or rejected a plan before the commencement of a case under the Bankruptcy Code is deemed
to have accepted or rejected the plan if (i) the solicitation of such acceptance or rejection was in compliance with
applicable nonbankruptcy law, rule or regulation governing the adequacy of disclosure in connection with such
solicitation or (ii) there is no such law, rule, or regulation, and such acceptance or rejection was solicited after


                                                            55
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                               Pg 65 of 338


disclosure to such holder of adequate information (as defined by section 1125(a) of the Bankruptcy Code). While the
Debtors believe that the requirements of sections 1125(g) and 1126(b) of the Bankruptcy Code and Bankruptcy Rule
3018(b) will be met, there can be no assurance that the Bankruptcy Court will reach the same conclusion.

         (i)      There is a Risk of Termination of the Restructuring Support Agreement

          To the extent that events giving rise to termination of the Restructuring Support Agreement occur, the
Restructuring Support Agreement may terminate prior to the Confirmation or Consummation of the Plan, which could
result in the loss of support for the Plan by important creditor constituencies and could result in the loss of use of cash
collateral by the Debtors under certain circumstances. Any such loss of support could adversely affect the Debtors’
ability to confirm and consummate the Plan.

         (j)      The Bankruptcy Court May Dismiss Some or All of the Chapter 11 Cases

         Certain parties in interest may contest the Debtors’ authority to commence and/or prosecute the Chapter 11
Cases. If, pursuant to any such proceeding, the Bankruptcy Court finds that some or all of the Debtors could not
commence the Chapter 11 Cases for any reason, the Debtors may be unable to consummate the transactions
contemplated by the Restructuring Support Agreement and the Plan. If some or all of the Chapter 11 Cases are
dismissed, the Debtors may be forced to cease operations due to insufficient funding and/or liquidate their businesses
in another forum to the detriment of all parties in interest.

         (k)      The United States Trustee or Other Parties May Object to the Plan on Account of the
                  Debtors Releases, Third-Party Releases, Exculpations, or Injunction Provisions

          Any party in interest, including the United States Trustee (the “U.S. Trustee”), could object to the Plan on
the grounds that the (a) debtor release contained Article IX of the Plan is to be given without adequate consideration,
(b) third-party release contained in Article IX of the Plan is not given consensually or in a permissible non-consensual
manner, (c) exculpation contained in Article IX of the Plan cannot extend to non-estate fiduciaries, or (d) the
injunction contained in Article IX of the Plan is overly broad. In response to such an objection, the Bankruptcy Court
could determine that any of these provisions are not valid under the Bankruptcy Code. If the Bankruptcy Court makes
such a determination, the Plan could not be confirmed without modifying the Plan to alter or remove the applicable
provision. This could result in substantial delay in Confirmation of the Plan or the Plan not being confirmed at all.

         (l)      The Debtors May Seek To Amend, Waive, Modify, or Withdraw the Plan at Any Time Prior
                  to Confirmation

         The Debtors, reserve the right, in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the
Restructuring Support Agreement, and consistent with the terms of the Plan, to amend the terms of the Plan or waive
any conditions thereto if and to the extent such amendments or waivers are consistent with the terms of the
Restructuring Support Agreement and necessary or desirable to consummate the Plan. The potential impact of any
such amendment or waiver on the Holders of Claims and Interests cannot presently be foreseen but may include a
change in the economic impact of the Plan on some or all of the proposed Classes or a change in the relative rights of
such Classes. All Holders of Claims and Interests will receive notice of such amendments or waivers required by
applicable law and the Bankruptcy Court. If, after receiving sufficient acceptances, but prior to Confirmation of the
Plan, the Debtors seek to modify the Plan, the previously solicited acceptances will be valid only if (1) all classes of
adversely affected creditors and interest holders accept the modification in writing, or (2) the Bankruptcy Court
determines, after notice to designated parties, that such modification was de minimis or purely technical or otherwise
did not adversely change the treatment of Holders of accepting Claims and Interests or is otherwise permitted by the
Bankruptcy Code.

         (m)      The Plan May Have Material Adverse Effects on the Debtors’ Operations

          The solicitation of acceptances of the Plan and commencement of the Chapter 11 Cases could adversely
affect the relationships between the Debtors and their respective customers, employees, partners, and other parties.
Such adverse effects could materially impair the Debtors’ operations.




                                                            56
19-22185-rdd          Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                                Pg 66 of 338


         (n)       The Debtors Cannot Predict the Amount of Time Spent in Bankruptcy for the Purpose of
                   Implementing the Plan, and a Lengthy Bankruptcy Proceeding Could Disrupt the Debtors’
                   Businesses, as Well as Impair the Prospect for Reorganization on the Terms Contained in the
                   Plan

         The Debtors estimate that the process of obtaining Confirmation of the Plan by the Bankruptcy Court will
last between one (1) and five (5) Business days from the Petition Date, but it could last considerably longer if, for
example, Confirmation is contested or the conditions to Confirmation or Consummation are not satisfied or waived.

          Although the Plan is designed to minimize the length of the bankruptcy proceedings, it is impossible to
predict with certainty the amount of time that the Debtors may spend in bankruptcy, and the Debtors cannot be certain
that the Plan will be confirmed. Even if confirmed on a timely basis, a bankruptcy proceeding to confirm the Plan
could itself have an adverse effect on the Debtors’ businesses. There is a risk, due to uncertainty about the Debtors’
futures that, among other things:

         x     customers could move to the Debtors’ competitors;

         x     employees could be distracted from performance of their duties or more easily attracted to other
               career opportunities; and

         x     suppliers, vendors, or other business partners could terminate their relationships with the
               Debtors or demand financial assurances or enhanced performance, any of which could impair
               the Debtors’ future prospects.

       A lengthy bankruptcy proceeding also would involve additional expenses and divert the attention of
management from the operation of the Debtors’ businesses.

         The disruption that the bankruptcy process would have on the Debtors’ businesses could increase with the
length of time it takes to complete the Chapter 11 Cases. If the Debtors are unable to obtain Confirmation of the Plan
on a timely basis, because of a challenge to the Plan or otherwise, the Debtors may be forced to operate in bankruptcy
for an extended period of time while they try to develop a different plan of reorganization that can be confirmed.
A protracted bankruptcy case could increase both the probability and the magnitude of the adverse effects described
above.

         (o)       Other Parties in Interest Might Be Permitted to Propose Alternative Plans of Reorganization
                   That May Be Less Favorable to Certain of the Debtors’ Constituencies Than the Plan

         Other parties in interest could seek authority from the Bankruptcy Court to propose an alternative plan of
reorganization to the Plan. Under the Bankruptcy Code, a debtor in possession initially has the exclusive right to
propose and solicit acceptances of a plan of reorganization for a period of 120 days from the Petition Date. However,
such exclusivity period can be reduced or terminated upon order of the Bankruptcy Court. If such an order were to be
entered, parties in interest other than the Debtors would then have the opportunity to propose alternative plans of
reorganization.

          If another party in interest were to propose an alternative plan of reorganization following expiration or
termination of the Debtors’ exclusivity period, such a plan may be less favorable to existing Holders of Claims and
Interests and may seek to exclude such Holders from retaining any equity under their proposed plan.

          The Debtors consider maintaining relationships with their stakeholders, customers, and other partners as
critical to maintaining the value of their enterprise following the Effective Date and have sought to treat those
constituencies accordingly. However, proponents of alternative plans of reorganization may not share the Debtors’
assessments and may seek to impair the Claims or Interests of such constituencies to a greater degree. If there were
competing plans of reorganization, the Chapter 11 Cases likely would become longer, more complicated, more
litigious, and much more expensive. If this were to occur, or if the Debtors’ stakeholders or other constituencies
important to the Debtors’ business were to react adversely to an alternative plan of reorganization, the adverse
consequences discussed in the foregoing sections also could occur.



                                                           57
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 67 of 338


         (p)      The Debtors’ Business May Be Negatively Affected if the Debtors Are Unable to Assume
                  Their Executory Contracts

         An executory contract is a contract on which performance remains due to some extent by both parties to the
contract. The Plan provides for the assumption of all Executory Contracts and Unexpired Leases. The Debtors intend
to preserve as much of the benefit of their existing Executory Contracts and Unexpired Leases as possible. However,
with respect to some limited classes of Executory Contracts, including licenses with respect to patents or trademarks,
the Debtors may need to obtain the consent of the counterparty to maintain the benefit of the contract. There is no
guarantee that such consent either would be forthcoming or that conditions would not be attached to any such consent
that makes assuming the contracts unattractive. The Debtors then would be required to either forego the benefits
offered by such contracts or to find alternative arrangements to replace them.

         (q)      Material Transactions Could Be Set Aside as Fraudulent Conveyances
                  or Preferential Transfers

          Certain payments received by stakeholders prior to the bankruptcy filing could be challenged under
applicable debtor/creditor or bankruptcy laws as either a “fraudulent conveyance” or a “preferential transfer.”
A fraudulent conveyance occurs when a transfer of a debtor’s assets is made with the intent to defraud creditors or in
exchange for consideration that does not represent reasonably equivalent value to the property transferred.
A preferential transfer occurs upon a transfer of property of the debtor while the debtor is insolvent for the benefit of
a creditor on account of an antecedent debt owed by the debtor that was made on or within ninety (90) days before the
petition date or one year before the petition date, if the creditor, at the time of such transfer, was an insider. If any
transfer were challenged in the Bankruptcy Court and found to have occurred with regard to any of the Debtors’
material transactions, the Bankruptcy Court could order the recovery of all amounts received by the recipient of the
transfer.

         (r)      The Debtors May Be Unsuccessful in Obtaining First Day Orders To Permit Them to Pay
                  Their Vendors or Continue Operating Their Businesses in the Ordinary Course of Business

          The Debtors have attempted to address potential concerns of their customers, vendors, and other key parties
in interest that might arise from the filing of the Plan through a variety of provisions incorporated into or contemplated
by the Plan, including the Debtors’ intention to seek appropriate Bankruptcy Court orders to permit the Debtors to pay
their prepetition and postpetition accounts payable to parties in interest in the ordinary course. However, there can be
no guarantee that the Debtors will be successful in obtaining the necessary approvals of the Bankruptcy Court for such
arrangements or for every party in interest the Debtors may seek to treat in this manner, and, as a result, the Debtors’
businesses might suffer.

         (s)      The Bankruptcy Court May Not Approve the Debtors’ Use of Cash Collateral or the DIP
                  Facility

          Upon commencing the Chapter 11 Cases, the Debtors will ask the Bankruptcy Court to authorize the Debtors
to enter into postpetition financing arrangements and/or use cash collateral to fund the Chapter 11 Cases and to provide
customary adequate protection to the Secured Lenders under the applicable prepetition debt documents, which
requests will be in accordance with the terms of the Restructuring Support Agreement. Such access to postpetition
financing and/or cash collateral will provide liquidity during the pendency of the Chapter 11 Cases. There can be no
assurance that the Bankruptcy Court will approve the DIP Facility and/or such use of cash collateral on the terms
requested. Moreover, if the Chapter 11 Cases take longer than expected to conclude, the Debtors may exhaust their
available cash collateral. There is no assurance that the Debtors will be able to obtain an extension of the right to
obtain further postpetition financing and/or use cash collateral, in which case, the liquidity necessary for the orderly
functioning of the Debtors’ businesses may be impaired materially.
         (t)      Certain Claims May Not Be Discharged and Could Have a Material Adverse Effect on the
                  Debtors’ Financial Condition and Results of Operations

         The Bankruptcy Code provides that the confirmation of a plan of reorganization discharges a debtor from
substantially all debts arising prior to confirmation. With few exceptions, all Claims that arise prior to the Debtors’



                                                           58
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                               Pg 68 of 338


filing of their Petitions or before confirmation of the plan of reorganization (a) would be subject to compromise and/or
treatment under the plan of reorganization and/or (b) would be discharged in accordance with the terms of the plan of
reorganization. Any Claims not ultimately discharged through a plan of reorganization could be asserted against the
reorganized entity and may have an adverse effect on the Reorganized Debtors’ financial condition and results of
operations on a post-reorganization basis.
7.3      Risks Relating to the Restructuring Transactions

         (a)      The Debtors Will Be Subject to Business Uncertainties and Contractual Restrictions Prior to
                  the Effective Date

         Uncertainty about the effects of the Plan on employees may have an adverse effect on the Debtors. These
uncertainties may impair the Debtors’ ability to retain and motivate key personnel and could cause customers and
others that deal with the Debtors to defer entering into contracts with the Debtors or making other decisions concerning
the Debtors or seek to change existing business relationships with the Debtors. In addition, the Debtors are highly
dependent on the efforts and performance of their senior management team. If key employees depart because of
uncertainty about their future roles and potential complexities of the Restructuring Transactions, the Debtors’ business,
financial condition, liquidity, and results of operations could be adversely affected.

         (b)      The Support of the RSA Parties Is Subject to the Terms of the Restructuring Support
                  Agreement Which Is Subject to Termination in Certain Circumstances

          Pursuant to the Restructuring Support Agreement, the RSA Parties have agreed to support the restructuring
transactions set forth in the Plan. Nevertheless, the Restructuring Support Agreement is subject to termination upon
the occurrence of certain termination events. Accordingly, the Restructuring Support Agreement may be terminated
after the date of this Disclosure Statement, and such a termination would present a material risk to Confirmation and/or
consummation of the Plan because the Plan may no longer have the support of the RSA Parties.

         (c)      There Is Inherent Uncertainty in the Debtors’ Financial Projections Such that the
                  Reorganized Debtors May Not Be Able to Meet the Projections

          The Financial Projections attached hereto as Exhibit E includes projections covering the Debtors’
operations through 2022. These projections are based on assumptions that are an integral part of the projections,
including Confirmation and consummation of the Plan in accordance with its terms, the anticipated future performance
of the Debtors, industry performance, general business and economic conditions, and other matters, many of which
are beyond the control of the Debtors and some or all of which may not materialize.

           In addition, unanticipated events and circumstances occurring after the date hereof may affect the actual
financial results of the Debtors’ operations. These variations may be material and may adversely affect the value of
the New Common Stock and Warrants and the ability of the Debtors to make payments with respect to their
indebtedness. Because the actual results achieved may vary from projected results, perhaps significantly, the Financial
Projections should not be relied upon as a guarantee or other assurance of the actual results that will occur.

           Further, during the Chapter 11 Cases, the Debtors expect that their financial results will continue to be
volatile as restructuring activities and expenses, contract terminations and rejections, and claims assessments
significantly impact the Debtors’ consolidated financial statements. As a result, the Debtors’ historical financial
performance likely will not be indicative of their financial performance after the Petition Date. In addition, if the
Debtors emerge from the Chapter 11 Cases, the amounts reported in subsequent consolidated financial statements may
materially change relative to historical consolidated financial statements, including as a result of revisions to the
Debtors’ operating plans pursuant to a plan of reorganization. The Debtors also may be required to adopt fresh start
accounting, in which case their assets and liabilities will be recorded at fair value as of the fresh start reporting date,
which may differ materially from the recorded values of assets and liabilities on the Debtors’ consolidated balance
sheets. The Debtors’ financial results after the application of fresh start accounting also may be different from
historical trends.

         Lastly, the business plan was developed by the Debtors with the assistance of their Advisors. There can be
no assurances that the Debtors’ business plan will not change, perhaps materially, as a result of decisions that the



                                                            59
19-22185-rdd          Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                                Pg 69 of 338


Board of Directors may make after reevaluating the strategic direction of the Debtors and their business plan.
Any deviations from the Debtors’ existing business plan would necessarily cause a deviation from the Financial
Projections, and could result in materially different outcomes from those projected.

         (d)       Failure to Implement the Restructuring Transactions and Confirm and Consummate the
                   Plan Could Negatively Impact the Debtors

          If the Restructuring Transactions are not implemented, the Debtors may consider other restructuring
alternatives available at that time, subject to the Restructuring Support Agreement, which may include the filing of an
alternative chapter 11 plan, conversion to chapter 7, commencement of section 363 sales of the Debtors’ assets, or any
other transaction that would maximize value of the Debtors’ estates. Any alternative restructuring proposal may be
on terms less favorable to Holders of Claims against and Interests in the Debtors than the terms of the Plan as described
herein.

        Any material delay in Confirmation of the Plan, or the Chapter 11 Cases, or the threat of rejection of the Plan
by the Bankruptcy Court, would add substantial expense and uncertainty to the process.

         If the Plan is not confirmed and consummated, the ongoing businesses of the Debtors may be adversely
affected and there may be various consequences, including:

         x     the adverse impact to the Debtors’ businesses caused by the failure to pursue other beneficial
               opportunities due to the focus on the Restructuring Transactions, without realizing any of the
               anticipated benefits of the Restructuring Transactions;

         x     the incurrence of substantial costs by the Debtors in connection with the Restructuring
               Transactions, without realizing any of the anticipated benefits of the Restructuring
               Transactions;

         x     the possibility, for the Debtors, of being unable to repay indebtedness when due and payable;
               and

         x     the Debtors pursuing traditional chapter 11 or chapter 7 proceedings, resulting in recoveries for
               creditors and interest holders that are less than contemplated under the Plan, or resulting in no
               recovery for certain creditors and interest holders.

         (e)       Even if the Restructuring Transactions are Successful, the Debtors Will Continue to Face
                   Risks

          The Restructuring Transactions are generally designed to reduce the amount of the Debtors’ cash interest
expense and improve the Debtors’ liquidity and financial and operational flexibility to generate long-term growth.
Even if the Restructuring Transactions are implemented, the Debtors will continue to face a number of risks, including
certain risks that are beyond the Debtors’ control, such as changes in economic conditions, changes in the Debtors’
industry, and changes in commodity prices. As a result of these risks and others, there is no guarantee that the
Restructuring Transactions will achieve the Debtors’ stated goals.

7.4      Risks Relating to the New Common Stock and Warrants

         (a)       The Value of the New Common Stock and Warrants Cannot Be Stated With Certain

          Despite the Debtors’ best efforts to value the New Common Stock and Warrants, various uncertainties and
contingencies, including market conditions, the Debtors’ potential inability to implement their business plan or lack
of a market for the New Common Stock and Warrants may cause fluctuations or variations in value of the New
Common Stock and Warrants not fully accounted for herein. All of these factors are difficult to predict. Actual market
prices of such securities at issuance will depend upon, among other things, prevailing interest rates, conditions in the
financial markets and other factors that generally influence the prices of securities. Actual market prices of such
securities also may be affected by other factors not possible to predict.



                                                           60
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 70 of 338


         (b)      The Plan Exchanges Senior Indebtedness for Junior Securities

          If the Plan is confirmed and consummated, certain Holders of First Lien Claims and Second Lien Claims will
receive the New Common Stock and the Warrants, as applicable. Thus, in agreeing to the Plan, certain of such Holders
will be consenting to the exchange of their interests in senior debt, which has, among other things, a stated interest
rate, a maturity date, and a liquidation preference over equity securities, for the New Common Stock and the Warrants,
which will be subordinate to all future creditor claims.

         (c)      A Liquid Trading Market for the New Common Stock and the Warrants May Not Develop

         The Debtors make no assurance that liquid trading markets for the New Common Stock and the Warrants
will develop. The liquidity of any market for the New Common Stock and the Warrants will depend, among other
things, upon the number of Holders of New Common Stock and Warrants, the Reorganized Debtors’ financial
performance, and the market for similar securities, none of which can be determined or predicted. Therefore, the
Debtors cannot assure that an active trading market will develop or, if a market develops, what the liquidity or pricing
characteristics of that market will be.

         (d)      The Debtors May Be Controlled by Significant Holders

         Under the Plan, certain Holders of Allowed Claims may receive New Common Stock and Warrants. If
Holders of a significant portion of the New Common Stock were to act as a group, such Holders might be in a position
to control the outcome of actions requiring shareholder approval, including the election of directors. In addition, the
New Board shall consist of the current chief executive officer, six directors appointed by the Consenting First Lien
Lenders, one director appointed by the Consenting Second Lien Lenders, and one director appointed by the Sponsors
whose appointment is subject to the Sponsors’ exercise of the Purchase Option in accordance with the Restructuring
Support Agreement.

7.5      Risks Relating to the Debtors’ Business

         (a)      The Debtors May Not Be Able To Implement the Business Plan

          The Debtors may not achieve their business plan and financial restructuring strategy. In such event, the
Reorganized Debtors may be unable to restructure their funded debt or be forced to sell all or parts of their business,
develop and implement further restructuring plans not contemplated in this Disclosure Statement, or become subject
to further insolvency proceedings.

         (b)      The Debtors’ Financial Projections Are Subject to Inherent Uncertainty Due to the
                  Numerous Assumptions Upon Which They Are Based

          The Debtors’ Financial Projections are based on numerous assumptions including: timely Confirmation and
Consummation pursuant to the terms of the Plan; the anticipated future performance of the Debtors; industry
performance; general business and economic conditions; and other matters, many of which are beyond the control of
the Debtors and some or all of which may not materialize. In addition, unanticipated events and circumstances
occurring subsequent to the date that the Disclosure Statement is approved by the Bankruptcy Court may affect the
actual financial results of the Debtors’ operations. These variations may be material and may adversely affect the
ability of the Debtors to make payments with respect to indebtedness following consummation. Because the actual
results achieved throughout the periods covered by the projections may vary from the projected results, the projections
should not be relied upon as an assurance of the actual results that will occur. Except with respect to the projections
and except as otherwise specifically and expressly stated, the Disclosure Statement does not reflect any events that
may occur subsequent to the date of the Disclosure Statement. Such events may have a material impact on the
information contained in the Disclosure Statement. The Debtors do not intend to update the Financial Projections and
therefore the Financial Projections will not reflect the impact of any subsequent events not already accounted for in
the assumptions underlying the Financial Projections.




                                                          61
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                               Pg 71 of 338


         (c)      The Debtors May Not Be Able to Generate Sufficient Cash to Service All of Their Indebtedness

         The Debtors’ ability to make scheduled payments on, or refinance their debt obligations, depends on the
Debtors’ financial condition and operating performance, which are subject to prevailing economic, industry, and
competitive conditions and to certain financial, business, legislative, regulatory, and other factors beyond the Debtors’
control. The Debtors may be unable to maintain a level of cash flow from operating activities sufficient to permit the
Debtors to pay the principal, premium, if any, and interest on their indebtedness, including, without limitation,
borrowings in connection with emergence.

         (d)      The Debtors’ Substantial Liquidity Needs May Impact Revenue

         The Debtors’ principal sources of liquidity historically have been cash flow from operations, borrowings
under their Prepetition Secured Debt, and issuances of equity securities. If the Debtors’ cash flow from operations
remains depressed or continues to decrease, the Debtors’ ability to expend the capital necessary to invest in their
businesses and remain competitive will be severely constrained.

         The Debtors face uncertainty regarding the adequacy of their liquidity and capital resources and have
extremely limited, if any, access to additional financing. In addition to the cash necessary to fund ongoing operations,
the Debtors have incurred significant professional fees and other costs in connection with preparing for the Chapter 11
Cases and expect to continue to incur significant professional fees and costs throughout the Chapter 11 Cases.
The Debtors cannot guarantee that cash on hand, cash flow from operations, and cash provided by the DIP Facility
will be sufficient to continue to fund their operations and allow the Debtors to satisfy obligations related to the
Chapter 11 Cases until the Debtors are able to emerge from bankruptcy protection.

         The Debtors’ liquidity, including the ability to meet ongoing operational obligations, will be dependent upon,
among other things: (a) their ability to comply with the terms and condition of any debtor-in-possession financing
and/or cash collateral order entered by the Bankruptcy Court in connection with the Chapter 11 Cases; (b) their ability
to maintain adequate cash on hand; (c) their ability to generate cash flow from operations; (d) their ability to develop,
confirm, and consummate a chapter 11 plan or other alternative restructuring transaction; (e) the availability of
incremental draws under the DIP Facility (if any); and (f) the cost, duration, and outcome of the Chapter 11 Cases.
The Debtors’ ability to maintain adequate liquidity depends, in part, upon industry conditions and general economic,
financial, competitive, regulatory, and other factors beyond the Debtors’ control. In the event that cash on hand, cash
flow from operations, and cash provided under the DIP Facility (if any) are not sufficient to meet the Debtors’ liquidity
needs, the Debtors may be required to seek additional financing. The Debtors can provide no assurance that additional
financing would be available or, if available, offered to the Debtors on acceptable terms. The Debtors’ access to
additional financing is, and for the foreseeable future likely will continue to be, extremely limited if it is available at
all. In addition, the Debtors’ ability to consummate the Plan is dependent on their ability to satisfy the conditions
precedent to the Exit ABL Facility. The Debtors can provide no assurance that such conditions will be satisfied. The
Debtors’ long-term liquidity requirements and the adequacy of the capital resources are difficult to predict at this time.

         (e)      Existing and Increased Competition in the Apparel Industry or Decreasing Demand for
                  Plus-Size Products May Adversely Affect the Debtors’ Business and Results of Operations

          The Debtors compete with numerous direct-to-consumer companies and retailers, including national
department store chains, men’s and women’s specialty apparel chains, outdoor specialty stores, apparel catalog
businesses, sportswear marketers and online apparel businesses that sell similar lines of merchandise, for customers,
vendors and personnel. Increased demand in the Debtors’ markets due to the growing number of consumers requiring
plus-size clothing could lead to increased competition. The Debtors’ competitors may be able to adopt more
aggressive pricing and promotional policies, adapt to changes in customer tastes or requirements more quickly, devote
greater resources to the design, sourcing, distribution, marketing and sale of their products or generate greater national
brand recognition than the Debtors. In addition, the Debtors’ competitors may seek to emulate facets of the Debtors’
business strategy, which could result in a reduction of any competitive advantage or special appeal that the Debtors
might possess. An inability to overcome potential competitive disadvantages or effectively market the Debtors’
products relative to the Debtors’ competitors could have an adverse effect on the Debtors’ business and results of




                                                            62
19-22185-rdd         Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 72 of 338


operations. Further, a decrease in demand for plus-size clothing could have an adverse effect on the Debtors’ business
and results of operations.

         (f)       The Debtors’ Reliance on Suppliers May Impact the Debtors’ Operation and Performance.

         The Debtors rely significantly on their suppliers. Adverse changes in any of the relationships with their
suppliers, or the inability to enter into new relationships with suppliers, could negatively impact the Debtors’
operations and performance. The Debtors’ current arrangements with suppliers may not remain in effect on current
or similar terms, and the impact of changes to those arrangements may adversely impact the Debtors’ revenue.

         (g)       The Debtors Must Continue to Retain, Motivate, and Recruit Executives and Other Key
                   Employees, Which May Be Difficult in Light of Uncertainty Regarding the Plan, and Failure
                   To Do So Could Negatively Affect the Debtors’ Businesses

          The Reorganized Debtors’ success will depend, in part, on the efforts of their executive officers and other
key employees, none of whom are covered by key person insurance policies. These individuals possess sales,
marketing, financial, administrative, and technological skills that are critical to the operation of the Debtors’ business.
If the Reorganized Debtors lose or suffer an extended interruption in the services of one or more of their executive
officers or other key employees, the Reorganized Debtors’ business, operational results, and financial condition may
be negatively impacted.

         (h)       The Reorganized Debtors May Be Adversely Affected by Potential Litigation, Including
                   Litigation Arising Out of the Chapter 11 Cases

          In the future, the Debtors may become a party to litigation. In general, litigation can be expensive and time
consuming to bring or defend against. Such litigation could result in settlements or damages that could significantly
affect the Debtors’ financial results. It is also possible that certain parties will commence litigation with respect to the
treatment of their Claims under the Plan. It is not possible to predict the potential litigation that the Debtors may
become party to, nor the final resolution of such litigation. The impact of any such litigation on the Reorganized
Debtors’ businesses and financial stability, however, could be material.

7.6      Certain Tax Implications of the Chapter 11 Cases and the Plan

         Holders of Allowed First Lien Claims and Allowed Second Lien Claims should carefully review Article IX
of the Disclosure Statement, “Certain U.S. Federal Income Tax Consequences,” to determine how the tax implications
of the Plan and the Chapter 11 Cases may adversely affect the Debtors, Reorganized Debtors, and Holders of such
Claims.

7.7      Disclosure Statement Disclaimer

         (a)       Information Contained Herein Is Solely for Soliciting Votes

         The information contained in this Disclosure Statement is for the purpose of soliciting acceptances of the
Plan and may not be relied upon for any other purpose. Specifically, this Disclosure Statement is not legal advice to
any Person or Entity. The contents of this Disclosure Statement should not be construed as legal, business, or tax
advice. Each reader should consult its own legal counsel and accountant with regard to any legal, tax, and other
matters concerning its Claim or Interest. This Disclosure Statement may not be relied upon for any purpose other than
to determine how to vote to accept or reject the Plan and whether to object to Confirmation.

         (b)       Disclosure Statement May Contain Forward-Looking Statements

         This Disclosure Statement may contain “forward-looking statements” within the meaning of the Private
Securities Litigation Reform Act of 1995, as amended. Such statements consist of any statement other than a recitation
of historical fact and can be identified by the use of forward-looking terminology such as “may,” “expect,”
“anticipate,” “estimate,” or “continue,” the negative thereof, or other variations thereon or comparable terminology.




                                                            63
19-22185-rdd         Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                                Pg 73 of 338


        The Debtors consider all statements regarding anticipated or future matters, including the following, to be
forward-looking statements:

 •    any future effects as a result of the filing or          •   projected and estimated liability costs, including
      pendency of the Chapter 11 Cases;                            tort, and environmental costs and costs of
                                                                   environmental remediation;

 •    financing plans;                                         •   growth opportunities for existing products and
                                                                   services;

 •    competitive position;                                    •   results of litigation;

 •    business strategy;                                       •   disruption of operations;

 •    budgets;                                                 •   contractual obligations;

 •    projected cost reductions;                               •   projected general market conditions;

 •    projected dividends;                                     •   plans and objectives of management for future
                                                                   operations;

 •    projected price increases;                               •   off-balance sheet arrangements;

 •    effect of changes in accounting due to recently              the Debtors’ expected future financial position,
      issued accounting standards;                                 liquidity, results of operations, profitability, and
                                                                   cash flows; and
                                                                   growth opportunities for existing products and
                                                                   services.


          Statements concerning these and other matters are not guarantees of the Debtors’ future performance.
The reader is cautioned that all forward-looking statements are necessarily speculative. The Valuation Analysis, the
Liquidation Analysis, the recovery projections, and other information contained herein and attached hereto are
estimates only, and the timing and amount of actual distributions to Holders of Allowed Claims and Interests may be
affected by many factors that cannot be predicted. Forward-looking statements represent the Debtors’ estimates and
assumptions only as of the date such statements were made. There are risks, uncertainties, and other important factors
that could cause the Debtors’ actual performance or achievements to be materially different from those they may
project, and the Debtors undertake no obligation to update any such statement.

         (c)      No Legal, Business, or Tax Advice Is Provided to You by This Disclosure Statement

         THIS DISCLOSURE STATEMENT IS NOT LEGAL, BUSINESS, OR TAX ADVICE TO YOU.
The contents of this Disclosure Statement should not be construed as legal, business, or tax advice. Each Holder of a
Claim or Interest should consult his or her own legal counsel and accountant with regard to any legal, tax, and other
matters concerning his or her Claim or Interest. This Disclosure Statement may not be relied upon for any purpose
other than to determine how to vote on the Plan or object to Confirmation.

         (d)      No Admissions Made

          The information and statements contained in this Disclosure Statement will neither (1) constitute an
admission of any fact or liability by any entity (including the Debtors) nor (2) be deemed evidence of the tax or other
legal effects of the Plan on the Debtors, Holders of Allowed Claims or Interests, or any other parties-in-interest.




                                                          64
19-22185-rdd         Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 74 of 338


         (e)       Failure to Identify Litigation Claims or Projected Objections

          No reliance should be placed on the fact that a particular litigation Claim or projected objection to a particular
Claim or Interest is, or is not, identified in this Disclosure Statement. All Parties, including the Debtors, reserve the
right to continue to investigate Claims and Interests and file and prosecute objections to Claims and Interests.

         (f)       No Waiver of Right to Object or Right to Recover Transfers and Assets

         The vote by a Holder of an Allowed Claim or Interest for or against the Plan does not constitute a waiver or
release of any Claims or rights of the Debtors to object to that Holder’s Allowed Claim or Interest, or to bring Causes
of Action or recover any preferential, fraudulent, or other voidable transfer of assets, regardless of whether any Claims
or Causes of Action of the Debtors or their respective Estates are specifically or generally identified herein.

         (g)       Information Was Provided by the Debtors and Was Relied Upon by the Debtors’ Advisors

        Counsel to and other advisors retained by the Debtors have relied upon information provided by the Debtors
in connection with the preparation of this Disclosure Statement. Although counsel to and other advisors retained by
the Debtors have performed certain limited due diligence in connection with the preparation of this Disclosure
Statement, they have not independently verified the information contained herein.

         (h)       The Potential Exists for Inaccuracies and the Debtors Have No Duty to Update

         The Debtors make the statements contained in this Disclosure Statement as of the date hereof, unless
otherwise specified herein, and the delivery of this Disclosure Statement after that date does not imply that there has
not been a change in the information set forth herein since such date. Although the Debtors have used their reasonable
business judgment to ensure the accuracy of all of the information provided in this Disclosure Statement and in the
Plan, the Debtors nonetheless cannot, and do not, confirm the current accuracy of all statements appearing in this
Disclosure Statement. Further, although the Debtors may subsequently update the information in this Disclosure
Statement, the Debtors have no affirmative duty to do so unless ordered by the Bankruptcy Court.

         (i)       No Representations Outside of the Disclosure Statement Are Authorized

          No representations concerning or relating to the Debtors, the Chapter 11 Cases, or the Plan are authorized by
the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this Disclosure Statement. In deciding whether
to vote to accept or reject the Plan, you should not rely upon any representations or inducements made to secure your
acceptance or rejection of the Plan that are other than as contained in, or included with, this Disclosure Statement,
unless otherwise indicated herein. You should promptly report unauthorized representations or inducements to the
counsel to the Debtors and the U.S. Trustee.

                                                     ARTICLE VIII

                                         CONFIRMATION PROCEDURES

        The following is a brief summary of the Confirmation process. Holders of Claims and Interests are
encouraged to review the relevant provisions of the Bankruptcy Code and to consult with their own advisors.

8.1      The Confirmation Hearing

         Under section 1128(a) of the Bankruptcy Code, the Bankruptcy Court, after notice, may hold a hearing to
confirm a plan of reorganization. The Debtors will request, on the Petition Date, that the Bankruptcy Court approve
the Plan and Disclosure Statement. The Confirmation Hearing may, however, be continued from time to time without
further notice other than an adjournment announced in open court or a notice of adjournment filed with the Bankruptcy
Court and served in accordance with the Bankruptcy Rules, without further notice to parties in interest. The
Bankruptcy Court, in its discretion and prior to the Confirmation Hearing, may put in place additional procedures
governing the Confirmation Hearing. Subject to section 1127 of the Bankruptcy Code and the Restructuring Support




                                                            65
19-22185-rdd         Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 75 of 338


Agreement, the Plan may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing, without
further notice to parties in interest.

          Additionally, section 1128(b) of the Bankruptcy Code provides that a party in interest may object to
Confirmation. The Debtors, in the same motion requesting a date for the Confirmation Hearing, will request that the
Bankruptcy Court set a date and time for parties in interest to file objections to Confirmation of the Plan. An objection
to Confirmation of the Plan must be filed with the Bankruptcy Court and served on the Debtors and certain other
parties in interest in accordance with the applicable order of the Bankruptcy Court so that it is actually received on or
before the deadline to file such objections as set forth therein.

8.2      Confirmation Standards

         Among the requirements for Confirmation are that the Plan (a) is accepted by all Impaired Classes of Claims
and Interests or, if rejected by an Impaired Class, that the Plan “does not discriminate unfairly” and is “fair and
equitable” as to such Class; (b) is feasible; and (c) is in the “best interests” of Holders of Claims and Interests that are
Impaired under the Plan.

         The following requirements must be satisfied pursuant to section 1129(a) of the Bankruptcy Code before a
bankruptcy court may confirm a plan of reorganization. The Debtors believe that the Plan fully complies with all the
applicable requirements of section 1129 of the Bankruptcy Code set forth below, other than those pertaining to voting,
which has not yet taken place.

         x    The Plan complies with the applicable provisions of the Bankruptcy Code.

         x    The Debtors (or any other proponent of the Plan) have complied with the applicable provisions
              of the Bankruptcy Code.

         x    The Plan has been proposed in good faith and not by any means forbidden by law.

         x    Any payment made or to be made by the Debtors (or any other proponent of the Plan) or by a
              Person issuing Securities or acquiring property under the Plan, for services or for costs and
              expenses in or in connection with the Chapter 11 Cases, in connection with the Plan and incident
              to the Chapter 11 Cases is subject to the approval of the Bankruptcy Court as reasonable.

         x    The Debtors (or any other proponent of the Plan) have disclosed the identity and affiliations of
              any individual proposed to serve, after Confirmation, as a director, or officer, the Reorganized
              Debtors, any Affiliate of the Debtors reorganized under the Plan, or any successor to the
              Debtors under the Plan, and the appointment to, or continuance in, such office of such individual
              is consistent with the interests of creditors and equity security holders and with public policy.

         x    The Debtors (or any other proponent of the Plan) have disclosed the identity of any Insider that
              will be employed or retained the Reorganized Debtors and the nature of any compensation for
              such Insider.

         x    With respect to each Holder within an Impaired Class of Claims or Interests, as applicable, each
              such Holder (a) has accepted the Plan or (b) will receive or retain under the Plan on account of
              such Claim or Interest property of a value, as of the Effective Date, that is not less than the
              amount that such Holder would so receive or retain if the Debtors were liquidated under chapter
              7 of the Bankruptcy Code on such date.

         x    With respect to each Class of Claims or Interests, such Class (a) has accepted the Plan or (b) is
              Unimpaired under the Plan (subject to the “cram-down” provisions discussed below);
              see Section 8.5 hereof (“Confirmation Without Acceptance by All Impaired Classes”).




                                                            66
19-22185-rdd           Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 76 of 338


         x    The Plan provides for treatment of Claims, as applicable, in accordance with the provisions of
              section 507(a) of the Bankruptcy Code.

         x    If a Class of Claims is Impaired under the Plan, at least one Class of Claims that is Impaired
              under the Plan has accepted the Plan, determined without including any acceptance of the Plan
              by any Insider.

         x    Confirmation is not likely to be followed by the liquidation, or the need for further financial
              reorganization, of the Reorganized Debtors, or any successor to the Debtors under the Plan,
              unless such liquidation or reorganization is proposed in the Plan.

         x    All fees payable under 28 U.S.C. § 1930 have been paid or the Plan provides for the payment
              of all such fees on the Effective Date.

         x    The Plan provides for the continuation after its effective date of payment of all retiree benefits,
              as that term is defined in section 1114 of the Bankruptcy Code, at the level established pursuant
              to subsection (e)(1)(B) or (g) of section 1114 of the Bankruptcy Code, at any time prior to
              Confirmation, for the duration of the period the applicable Debtor has obligated itself to provide
              such benefits.

8.3      Best Interests Test / Liquidation Analysis

          As described above, section 1129(a)(7) of the Bankruptcy Code requires that each Holder of an Impaired
Claim or Interest either (a) accept the Plan or (b) receive or retain under the Plan property of a value, as of the Effective
Date, that is not less than the value such Holder would receive if the Debtors were liquidated under chapter 7 of the
Bankruptcy Code. Based on the unaudited Liquidation Analysis attached hereto as Exhibit C, the Debtors believe
that the value of any distributions if the Chapter 11 Cases were converted to cases under chapter 7 of the Bankruptcy
Code would be no greater than the value of distributions under the Plan. As a result, the Debtors believe Holders of
Claims and Interests in all Impaired Classes will recover at least as much as a result of Confirmation of the Plan as
they would recover through a hypothetical chapter 7 liquidation.

      THE LIQUIDATION ANALYSIS HAS BEEN PREPARED SOLELY FOR USE IN THIS DISCLOSURE
STATEMENT AND DOES NOT REPRESENT VALUES THAT ARE APPROPRIATE FOR ANY OTHER
PURPOSE. NOTHING CONTAINED IN THE LIQUIDATION ANALYSIS IS INTENDED TO BE OR
CONSTITUTES A CONCESSION BY OR ADMISSION OF ANY DEBTOR FOR ANY PURPOSE.

8.4      Feasibility

          The Bankruptcy Code requires that a debtor demonstrate that confirmation of a plan of reorganization is not
likely to be followed by liquidation or the need for further financial reorganization. For purposes of determining
whether the Plan meets this requirement, the Debtors have analyzed their ability to meet their obligations under the
Plan. As part of this analysis, the Debtors have prepared the Financial Projections, which, together with the
assumptions on which they are based, are attached hereto as Exhibit E. Based on such Financial Projections, the
Debtors believe that they will be able to make all payments required under the Plan while conducting ongoing business
operations. Therefore, Confirmation of the Plan is not likely to be followed by liquidation or the need for further
reorganization.

8.5      Confirmation Without Acceptance by All Impaired Classes

         The Bankruptcy Code permits confirmation of a plan even if it is not accepted by all impaired classes, as
long as (a) the plan otherwise satisfies the requirements for confirmation, (b) at least one impaired class of claims has
accepted the plan without taking into consideration the votes of any insiders in such class and (c) the plan is “fair and
equitable” and does not “discriminate unfairly” as to any impaired class that has not accepted the plan. These so-
called “cram down” provisions are set forth in section 1129(b) of the Bankruptcy Code.




                                                             67
19-22185-rdd          Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                          Main Document
                                                 Pg 77 of 338


         (a)       No Unfair Discrimination

          The no “unfair discrimination” test applies to Classes of Claims or Interests that are of equal priority and are
receiving different treatment under the Plan. The test does not require that the treatment be the same or equivalent,
but that such treatment be “fair.” The Debtors do not believe the Plan discriminates unfairly against any Impaired
Class of Claims or Interests. The Debtors believe the Plan and the treatment of all Classes of Claims and Interests
under the Plan satisfy the foregoing requirements for nonconsensual confirmation.

         (b)       Fair and Equitable Test

          This test applies to Classes of different priority and status (e.g., secured versus unsecured) and includes the
general requirement that no Class of Claims or Interests receive more than 100% of the amount of the allowed Claims
or Interests in such Class. As to the dissenting Class, the test sets different standards depending on the type of Claims
or Interests in such Class. In order to demonstrate that a plan is fair and equitable, the plan proponent must
demonstrate:

         x     Secured Creditors: Each holder of a secured claim: (1) retains its liens on the property, to the
               extent of the allowed amount of its secured claim, and receives deferred cash payments having
               a value, as of the effective date of the chapter 11 plan, of at least the allowed amount of such
               claim; (2) has the right to credit bid the amount of its claim if its property is sold and retains its
               liens on the proceeds of the sale (or if sold, on the proceeds thereof); or (3) receives the
               “indubitable equivalent” of its allowed secured claim.

         x     Unsecured Creditors: Either (1) each holder of an impaired unsecured claim receives or retains
               under the chapter 11 plan property of a value equal to the amount of its allowed claim or (2) the
               holders of claims and interests that are junior to the claims of the non-accepting class will not
               receive any property under the chapter 11 plan.

         x     Holders of Interests: Either (1) each holder of an impaired interest will receive or retain under
               the chapter 11 plan property of a value equal to the greatest of the fixed liquidation preference
               to which such holder is entitled, the fixed redemption price to which such holder is entitled, or
               the value of the interest or (2) the holders of interests that are junior to the non-accepting class
               will not receive or retain any property under the chapter 11 plan.

          The Debtors believe the Plan satisfies the “fair and equitable” requirement notwithstanding that Class 9
(Equity Interests in Holdings) are deemed to reject the Plan, because, as to such Class, there is no Class of equal
priority receiving more favorable treatment and no Class that is junior to such Classes will receive or retain any
property on account of the Claims or Interests in such Class.

          The Debtors believe that the Plan and the treatment of all Classes of Claims and Interests under the Plan
satisfy the foregoing requirements for “cram down” (or non-consensual Confirmation of the Plan) pursuant to section
1129(b) of the Bankruptcy Code.

8.6      Alternatives to Confirmation and Consummation of the Plan

          If the Plan cannot be confirmed, subject to the requirements of the Restructuring Support Agreement, the
Debtors may seek to (a) prepare and present to the Bankruptcy Court an alternative chapter 11 plan for confirmation,
(b) effect a merger or sale transaction, including, potentially, a sale of all or substantially all of the Debtors’ assets
pursuant to section 363 of the Bankruptcy Code, or (c) liquidate their assets and businesses under chapter 7 of the
Bankruptcy Code. If the Debtors were to pursue a liquidation of their assets and businesses in chapter 7, the Debtors
would convert the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, and a trustee would be appointed
to liquidate the assets of the Debtors for distribution in accordance with the priorities established by the Bankruptcy
Code. A discussion of the effects that a chapter 7 liquidation would have on creditors’ recoveries and the Debtors is
described in the unaudited Liquidation Analysis attached hereto as Exhibit C.

                                                       ARTICLE IX



                                                              68
19-22185-rdd         Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 78 of 338



                                IMPORTANT SECURITIES LAW DISCLOSURE

9.1      New Common Stock and Warrants

        As discussed herein, the Plan provides for the New Common Stock and the Warrants to be distributed to
Holders of First Lien Claims and Second Lien Claims in accordance with Article III of the Plan. The New Common
Stock will also be distributed under the Management Incentive Plan after the Effective Date.

          The Debtors believe that the class of New Common Stock and the Warrants will be “securities,” as defined
in section 2(a)(1) of the Securities Act, section 101 of the Bankruptcy Code and any applicable Blue Sky Law.
The Debtors further believe that the offer and sale of the New Common Stock and/or the Warrants pursuant to the
Plan (other than Securities issuable to the Service Providers or their affiliates) is, and subsequent transfers of the New
Common Stock and/or Warrants by the Holders thereof that are not “underwriters” (as defined in section 2(a)(11) of
the Securities Act and in the Bankruptcy Code) will be, exempt from federal and state securities registration
requirements under the Bankruptcy Code and any applicable state Blue Sky Law as described in more detail below.
New Equity distributed pursuant to the Management Incentive Plan will be issued pursuant to another exemption from
registration under the Securities Act and other applicable law.

9.2      Issuance and Resale of New Common Stock and Warrants

          All shares of the New Common Stock and the Warrants issued pursuant to the Plan on account of Claims and
all shares of New Common Stock issued upon the exercise of the Warrants (other than Securities issuable to the
Service Providers or their affiliates) will be issued without registration under the Securities Act or any similar federal,
state, or local law in reliance on Section 1145(a) of the Bankruptcy Code. Section 1145 of the Bankruptcy Code
provides that Section 5 of the Securities Act and any state law requirements for the offer and sale of a security do not
apply to the offer or sale of stock, options, warrants or other securities by a debtor if (a) the offer or sale occurs under
a plan of reorganization, (b) the recipients of the securities hold a claim against, an interest in, or claim for
administrative expense against, the debtor, and (c) the securities are issued in exchange for a claim against or interest
in a debtor or are issued principally in such exchange or partly for cash and property. The Debtors believe that the
offer and sale of the New Common Stock and Warrants in exchange for the Claims described above satisfy the
requirements of section 1145(a) of the Bankruptcy Code. The offering, issuance and distribution of New Common
Stock, the Option Rights and the Sponsor Warrant Package to the Service Providers pursuant to the Plan shall be
exempt from, among other things, the registration requirements of section 5 of the Securities Act pursuant to section
4(a)(2) of the Securities Act and/or another exemption from registration under the Securities Act. Accordingly, no
registration statement will be filed under the Securities Act or any state securities laws. Recipients of the New
Common Stock and the Warrants are advised to consult with their own legal advisors as to the availability of any
exemption from registration under the Securities Act and any applicable state Blue Sky Law. As discussed below, the
exemptions provided for in section 1145(a) do not apply to an entity that is deemed an “underwriter” as such term is
defined in section 1145(b) of the Bankruptcy Code.

9.3      Resales of New Common Stock and Warrants; Definition of Underwriter

          Section 1145(b)(1) of the Bankruptcy Code defines an “underwriter” as one who, except with respect to
“ordinary trading transactions” of an entity that is not an “issuer”: (a) purchases a claim against, interest in, or claim
for an administrative expense in the case concerning, the debtor, if such purchase is with a view to distribution of any
security received or to be received in exchange for such claim or interest; (b) offers to sell securities offered or sold
under a plan for the holders of such securities; (c) offers to buy securities offered or sold under a plan from the holders
of such securities, if such offer to buy is (i) with a view to distribution of such securities and (ii) under an agreement
made in connection with the plan, with the consummation of the plan, or with the offer or sale of securities under the
plan; or (d) is an issuer of the securities within the meaning of section 2(a)(11) of the Securities Act. In addition, a
person who receives a fee in exchange for purchasing an issuer’s securities could also be considered an underwriter
within the meaning of section 2(a)(11) of the Securities Act.

         The definition of an “issuer” for purposes of whether a person is an underwriter under section 1145(b)(1)(D)
of the Bankruptcy Code, by reference to section 2(a)(11) of the Securities Act, includes as “statutory underwriters” all



                                                            69
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 79 of 338


“affiliates,” which are all persons who, directly or indirectly, through one or more intermediaries, control, are
controlled by, or are under common control with, an issuer of securities. The reference to “issuer,” as used in the
definition of “underwriter” contained in section 2(a)(11) of the Securities Act, is intended to cover “Controlling
Persons” of the issuer of the securities. “Control,” as defined in rule 405 of the Securities Act, means to possess,
directly or indirectly, the power to direct or cause to direct management and policies of a Person, whether through
owning voting securities, contract, or otherwise. Accordingly, an officer or director of a reorganized debtor or its
successor may be deemed to be a “controlling person” of the debtor or successor under a plan of reorganization,
particularly if the management position or directorship is coupled with ownership of a significant percentage of the
reorganized debtor’s or its successor’s voting securities.

          Resales of the New Common Stock and/or the Warrants offered, issued and distributed pursuant to the Plan
in reliance on Section 1145 of the Bankruptcy Code by entities deemed to be “underwriters” are not exempted by
section 1145 of the Bankruptcy Code from registration under the Securities Act or other applicable law.

          Under certain circumstances, Holders of New Common Stock and/or Warrants offered, issued and distributed
pursuant to the Plan in reliance on Section 1145 of the Bankruptcy Code who are deemed to be “underwriters” may
be entitled to resell their New Common Stock pursuant to the limited safe harbor resale provisions of Rule 144 of the
Securities Act. In addition, Securities issued pursuant to the Plan to the Service Providers in reliance on Section
4(a)(2) of the Securities Act and/or another exemption from registration under the Securities Act may also be entitled
to resell their Securities pursuant to the limited safe harbor resale provisions of Rule 144 of the Securities Act. Any
and all such Securities issued in reliance on Section 4(a)(2) of the Securities Act and/or another exemption from
registration under the Securities Act shall be deemed “restricted securities” that may not be offered, sold, exchanged,
assigned, or otherwise transferred unless they are registered under the Securities Act or an exemption from registration
under the Securities Act is available and in compliance with any applicable state or foreign securities laws.

          Generally, Rule 144 of the Securities Act would permit the public sale of securities received by such Person
if the required holding period has been met and, under certain circumstances, current information regarding the issuer
is publicly available and volume limitations, manner of sale requirements and certain other conditions are met.
Whether any particular Person would be deemed to be an “underwriter” with respect to the New Common Stock and
Warrants would depend upon various facts and circumstances applicable to that Person. Accordingly, the Debtors
express no view as to whether any Person would be deemed an “underwriter” with respect to the New Common Stock
and/or Warrants and, in turn, whether any Person may freely resell New Common Stock and/or Warrants. However,
the Debtors do not intend to make publicly available the requisite information regarding FullBeauty, and, as a result,
after the holding period, Rule 144 will not be available for resales of the New Common Stock or Warrants by Persons
deemed to be underwriters or otherwise.

         Accordingly, the Debtors recommend that potential recipients of the New Common Stock and the
Warrants consult their own counsel concerning their ability to freely trade such securities without compliance
with the federal law and any applicable state Blue Sky Law. In addition, these securities will not be registered
under the Exchange Act or listed on any national securities exchange. The Debtors make no representation
concerning the ability of a person to dispose of the New Common Stock or the Warrants.

9.4      New Common Stock & Management Incentive Plan

         The Management Incentive Plan shall reserve no less than 10% of the fully diluted New Common Stock to
be awarded to participants on terms to be determined in accordance with the terms and conditions contained in the
Plan. The Management Incentive Plan shall be included in the Plan Supplement. The Confirmation Order shall
authorize the New Board to adopt and enter into the Management Incentive Plan. The New Common Stock issued
pursuant to the Management Incentive Plan shall dilute the New Common Stock outstanding at the time of such
issuance. New Equity distributed pursuant to the Management Incentive Plan will be issued pursuant to an exemption
from registration under the Securities Act and other applicable law.




                                                          70
19-22185-rdd         Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 80 of 338


                                                      ARTICLE X

   CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

10.1     Introduction

          The following discussion summarizes certain U.S. federal income tax consequences of the implementation
of the Plan to the Debtors, the Reorganized Debtors, and certain Holders of Claims entitled to vote on the Plan, and it
does not address the U.S. federal income tax consequences to Holders of Claims not entitled to vote on the Plan. This
summary is based on the Internal Revenue Code of 1986, as amended (the “Tax Code”), the U.S. Treasury Regulations
promulgated thereunder (the “Treasury Regulations”), judicial decisions, revenue rulings and revenue procedures of
the Internal Revenue Service (the “IRS”), and any other published administrative rules and pronouncements of the
IRS, all as in effect on the date hereof (collectively, “Applicable Tax Law”). Changes in the Applicable Tax Law or
new interpretations of Applicable Tax Law may have retroactive effect and could significantly affect the U.S. federal
income tax consequences described below. The Debtors have not requested, and will not request, any ruling or
determination from the IRS or any other taxing authority with respect to the tax consequences discussed herein. The
discussion below is not binding upon the IRS or the courts, and no assurance can be given that the IRS would not
assert, or that a court would not sustain, a different position than any position discussed herein.

         This summary does not address non-U.S., state, local or non-income tax consequences of the Plan (including
such consequences with respect to the Debtors or the Reorganized Debtors), nor does it purport to address all aspects
of U.S. federal income taxation that may be relevant to a Holder in light of its individual circumstances or to a Holder
that may be subject to special tax rules (such as persons who are related to the Debtors within the meaning of the Tax
Code, persons liable for alternative minimum tax, U.S. Holders whose functional currency is not the U.S. dollar, U.S.
expatriates, certain former citizens or long-term residents of the United States, broker-dealers, banks, mutual funds,
insurance companies, financial institutions, small business investment companies, regulated investment companies,
tax-exempt organizations, controlled foreign corporations, passive foreign investment companies, partnerships (or
other entities treated as partnerships or other pass-through entities), beneficial owners of partnerships (or other entities
treated as partnerships or other pass-through entities), subchapter S corporations, Holders of Claims or who will hold
the New Common Stock and/or Warrants as part of a straddle, hedge, conversion transaction, or other integrated
investment, persons using a mark-to-market method of accounting, and Holders of Claims who are themselves in
bankruptcy). Furthermore, this summary assumes that a Holder of a Claim holds only Claims in a single Class and
holds such a Claim only as a “capital asset” (within the meaning of section 1221 of the Tax Code). This summary
also assumes that the Claims to which any of the Debtors are a party will be respected for U.S. federal income tax
purposes in accordance with their form, and that the Claims constitute interests in the Debtors “solely as a creditor”
for purposes of section 897 of the Tax Code. The U.S. federal income tax consequences of the implementation of the
Plan to the Debtors, the Reorganized Debtors, and Holders of Claims described below also may vary depending on
the nature of any Restructuring Transactions that the Debtors or Reorganized Debtors engage in, as applicable. This
discussion does not address the U.S. federal income tax consequences to Holders (a) whose Claims are Unimpaired
or otherwise entitled to payment in full under the Plan, or (b) that are deemed to accept or deemed to reject the Plan.
Additionally, this discussion does not address any consideration being received other than in a person’s capacity as a
Holder of a Claim. For the avoidance of doubt, this summary does not discuss the treatment of the receipt of the New
Common Stock pursuant to the Advisory Services Agreement, which is being received by Service Providers on
account of services to be provided to the Reorganized Debtors after the Effective Date.

          For purposes of this discussion, a “U.S. Holder” is a Holder of a Claim (including a beneficial owner of
Claims) that, for U.S. federal income tax purposes, is: (1) an individual citizen or resident of the United States for U.S.
federal income tax purposes; (2) a corporation (or other entity treated as a corporation for U.S. federal income tax
purposes) created or organized under the laws of the United States, any state thereof or the District of Columbia; (3)
an estate the income of which is subject to U.S. federal income taxation regardless of the source of such income; or
(4) a trust (a) if a court within the United States is able to exercise primary jurisdiction over the trust’s administration
and one or more United States persons (within the meaning of section 7701(a)(30) of the Tax Code) have authority to
control all substantial decisions of the trust or (b) that has a valid election in effect under applicable Treasury
Regulations to be treated as a United States person. For purposes of this discussion, a “Non-U.S. Holder” is any
Holder of a Claim that is neither a U.S. Holder nor a partnership (or other entity treated as a partnership or other pass-
through entity for U.S. federal income tax purposes).



                                                            71
19-22185-rdd         Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 81 of 338


         If a partnership (or other entity treated as a partnership or other pass-through entity for U.S. federal income
tax purposes) is a Holder of a Claim, the tax treatment of a partner (or other beneficial owner) generally will depend
upon the status of the partner (or other beneficial owner) and the activities of the entity. Partners (or other beneficial
owners) of partnerships (or other entities treated as partnerships or other pass-through entities) that are Holders of
Claims should consult their respective tax advisors regarding the U.S. federal income tax consequences of the Plan.

      THE FOLLOWING SUMMARY OF CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES
IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX
PLANNING AND ADVICE BASED UPON THE INDIVIDUAL CIRCUMSTANCES PERTAINING TO A
HOLDER OF A CLAIM. ALL HOLDERS OF CLAIMS ARE URGED TO CONSULT THEIR OWN TAX
ADVISORS AS TO THE FEDERAL, STATE, LOCAL, NON-U.S., NON-INCOME, AND OTHER TAX
CONSEQUENCES OF THE PLAN.

10.2     Certain U.S. Federal Income Tax Consequences to the Debtors and Reorganized Debtors

         (a)       Effects of Restructuring on the Debtors

          The tax consequences of the implementation of the Plan to the Debtors will differ depending on whether the
Restructuring Transactions are structured as a taxable sale of the assets and/or stock of any Debtor (a “Taxable
Transaction”) or as a recapitalization of the Debtors (a “Recapitalization Transaction”). It has not yet been determined
how the Restructuring Transactions will be structured under Applicable Tax Law. Such decision will depend on,
among other things, whether assets being sold (or deemed to be sold) pursuant to any Taxable Transaction have an
aggregate fair market value in excess of their aggregate tax basis (i.e., a “built-in gain”) or an aggregate fair market
value less than their aggregate tax basis (i.e., a “built-in loss”), the amount of the expected reduction in the aggregate
tax basis of such assets by excluded cancellation of indebtedness income (“COD Income”), whether sufficient tax
attributes are available to offset any such built-in gain, future tax benefits associated with a step-up (if any) in the tax
basis of the Debtors’ assets as a result of a Taxable Transaction, and the amount and character of any losses with
respect to the stock of any applicable Debtor, in each case for U.S. federal, state, and local income tax purposes.

          If the transactions undertaken pursuant to the Plan are structured as a Taxable Transaction, the Debtors would
realize gain or loss upon the transfer (or deemed transfer) in an amount equal to the difference between the fair market
value of the assets transferred (or deemed to be transferred) by the Debtors and the Debtors’ tax basis in such assets.
Realized gains, if any, may be offset by current-year losses and deductions, which may include interest deductions
that may be (or become) available under section 163(j) of the Tax Code, and losses that may be available with respect
to the stock of the Debtors; provided that any such gain that is ordinary in nature may not be offset by capital losses.
Any taxable gain remaining after such offsets would result in a cash tax obligation. The Debtors do not anticipate
utilizing a Taxable Transaction if it would give rise to any material cash tax obligation; however, because the amount
of gain recognized and availability of losses are subject to some uncertainty, the Debtors cannot be certain that no
cash tax liability will arise in a Taxable Transaction. If a Reorganized Debtor purchases (or is deemed to purchase)
assets or stock of any Debtor pursuant to a Taxable Transaction, the Reorganized Debtor will take a fair market value
basis in the transferred assets or stock. However, if a Taxable Transaction involves a purchase of stock, the Debtor
whose stock is transferred will retain its basis in its assets, unless the Debtors and/or Reorganized Debtors timely make
certain elections provided for under the Tax Code to treat such stock purchase as the purchase of the Debtors’ assets.

         The Debtors do not currently believe they have any material federal net operating losses, net capital loss carry
forwards (“NOLs”) or other tax attributes, other than approximately $75 million of interest deduction that have been
deferred under section 163(j) of the Tax Code (the “163(j) Deductions”). A portion of the 163(j) Deductions may be
available to offset taxable gain in a Taxable Transaction. In a Taxable Transaction, the Reorganized Debtors will not
be able to utilize any remaining 163(j) Deductions.

         If the transactions contemplated by the Plan are structured as a Recapitalization Transaction, the Debtors
would not be expected to recognize any taxable gain or loss as a result of the implementation of the Plan. Subject to
the discussion below regarding attribute reduction as a result of COD Income, the Debtors’ tax basis in its assets would
remain unchanged. Further, the 163(j) Deductions may remain available for use following the implementation of the
Plan, subject to the discussion below regarding section 382 of the Tax Code.




                                                            72
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 82 of 338


         (b)      Cancellation of Indebtedness Income and Reduction of Tax Attributes

         In general, absent an exception, the Debtors will realize and recognize COD Income upon satisfaction of
their outstanding indebtedness for total consideration with a value less than the amount of such indebtedness. The
amount of COD Income, in general, is the excess of (a) the adjusted issue price of the indebtedness satisfied, over
(b) the amount of Cash and the fair market value (or adjusted issue price, in the case of debt instruments) of other
consideration received in satisfaction of such indebtedness at the time of the exchange.

          Under section 108 of the Tax Code, the Debtors will not be required to include any amount of COD Income
in gross income if the Debtors are under the jurisdiction of a court in a case under chapter 11 of the Bankruptcy Code
and the discharge of debt occurs pursuant to that proceeding. Instead, as a consequence of such exclusion, the Debtors
must reduce certain of their tax attributes by the amount of COD Income that they excluded from gross income
pursuant to section 108 of the Tax Code. Such reduction in tax attributes occurs only after the tax for the year of the
debt discharge has been determined. In general, tax attributes will be reduced in the following order: (a) NOLs and
NOL carryforwards, (b) general business credit carryovers, (c) capital loss carryovers, (d) tax basis in assets (but not
below the amount of liabilities to which the applicable Reorganized Debtor will remain subject immediately after the
discharge) as further described in the following two paragraphs, (e) passive activity loss and credit carryovers, and (f)
foreign tax credit carryovers. Alternatively, the Debtors may elect first to reduce the basis of their depreciable assets
pursuant to section 108(b)(5) of the Tax Code. Although not free from doubt, in the absence of contrary guidance, it
appears to be the case that the 163(j) Deductions are not subject to reduction under these rules. Any excess COD
Income over the amount of available tax attributes will generally not give rise to U.S. federal income tax and will
generally have no other U.S. federal income tax impact.

          Treasury Regulations applicable to an affiliated group of Corporations, like the Debtors, provide that the tax
attributes of each member that is excluding COD Income are first subject to reduction before reducing tax attributes
of other members of such group. To the extent the debtor member’s tax basis in stock of a lower-tier member of the
affiliated group is reduced, a “look through rule” requires that a corresponding reduction be made to the tax attributes
of the lower-tier member. If a debtor member’s excluded COD Income exceeds its tax attributes, the excess COD
Income is applied to reduce certain remaining consolidated tax attributes of the affiliated group. Any excess COD
Income over the amount of available tax attributes is not subject to U.S. federal income tax and generally has no other
U.S. federal income tax impact.

          The amount of COD Income, if any, and, accordingly, the amount of tax attributes required to be reduced,
will depend on the fair market value (or, in the case of debt instruments, the adjusted issue price) of various forms of
consideration to be received by Holders of Claims under the Plan. These amounts cannot be known with certainty
until after the Effective Date and, as a result, the total amount of attribute reduction as a result of the Plan cannot be
determined until after the Effective Date.

        The attribute reduction rules described above would not be expected to apply to the tax basis of the assets of
the Reorganized Debtors if a Taxable Transaction is consummated.

                  (1)       Limitation on 163(j) Deductions and Other Tax Attributes

         After giving effect to the reduction in tax attributes pursuant to excluded COD Income described above, the
Reorganized Debtors’ ability to use any remaining tax attributes post-emergence will be subject to certain limitations
under sections 382 and 383 of the Tax Code.

          Under sections 382 and 383 of the Tax Code, if the Debtors undergo an “ownership change,” the amount of
any remaining NOL carryforwards, tax credit carryforwards, 163(j) Deductions, net unrealized built-in losses, and
possibly certain other attributes (potentially including losses and deductions that have accrued economically but are
unrecognized as of the date of the ownership change) of the Debtors allocable to periods prior to the Effective Date
(collectively, the “Pre-Change Losses”) that may be utilized to offset future taxable income generally are subject to
an annual limitation. For this purpose, if a corporation (or consolidated group) has a net unrealized built-in loss at the
time of an ownership change (taking into account most assets and items of “built-in” income and deductions), then
generally built-in losses (including amortization or depreciation deductions attributable to such built-in losses)
recognized during the following five years (up to the amount of the original net unrealized built-in loss) will be treated
as Pre-Change Losses and similarly will be subject to the annual limitation. In general, a corporation’s (or


                                                           73
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 83 of 338


consolidated group’s) net unrealized built-in loss will be deemed to be zero unless it is greater than the lesser of (a)
$10 million , or (b) 15% of the fair market value of its assets (with certain adjustments) before the ownership change.

         The rules of sections 382 and 383 of the Tax Code are complicated, but as a general matter, the Debtors
anticipate that the issuance of New Common Stock pursuant to the Plan will result in an “ownership change” of the
Debtors for these purposes, and that the Reorganized Debtors’ use of the Pre-Change Losses will be subject to
limitation unless an exception to the general rules of section 382 of the Tax Code applies.

       Section 382 is not expected to be relevant to the tax attributes of a Reorganized Debtor immediately after
emergence in the event that the transactions undertaken pursuant to the plan are structured as a Taxable Transaction.

                            A.       General Section 382 Annual Limitation

         In general, the amount of the annual limitation to which a corporation that undergoes an “ownership change”
would be subject is equal to the product of (a) the fair market value of the stock of the corporation immediately before
the “ownership change” (with certain adjustments), and (b) the “long-term tax-exempt rate” (which is the highest of
the adjusted federal long-term rates in effect for any month in the 3-calendar-month period ending with the calendar
month in which the ownership change occurs, currently 2.51% for December 2018). The annual limitation may be
increased to the extent that the Reorganized Debtors recognize certain built-in gains in their assets during the five-
year period following the ownership change, or are treated as recognizing built-in gains pursuant to the safe harbors
provided in IRS Notice 2003-65. Section 383 of the Tax Code applies a similar limitation to capital loss carryforwards
and tax credits. Any unused limitation may be carried forward, thereby increasing the annual limitation in the
subsequent taxable year. As discussed below, however, special rules may apply in the case of a corporation that
experiences an ownership change as the result of a bankruptcy proceeding.

                            B.       Special Bankruptcy Exceptions

          Special rules may apply in the case of a corporation that experiences an “ownership change” as a result of a
bankruptcy proceeding. An exception to the foregoing annual limitation rules generally applies when shareholders
and so-called “qualified creditors” of a debtor corporation in chapter 11 receive, in respect of their Claims, at least
50% of the vote and value of the stock of the debtor corporation (or a controlling corporation if also in chapter 11) as
reorganized pursuant to a confirmed chapter 11 plan (the “382(l)(5) Exception”). If the requirements of the 382(l)(5)
Exception are satisfied, a debtor’s Pre-Change Losses would not be limited on an annual basis, but, instead, NOL
carryforwards would be reduced by the amount of any interest deductions claimed by the debtor during the three
taxable years preceding the effective date of the plan of reorganization, and during the part of the taxable year prior
to and including the effective date of the plan of reorganization, in respect of all debt converted into stock pursuant to
the reorganization. If the 382(l)(5) Exception applies and the Reorganized Debtors undergo another “ownership
change” within two years after the Effective Date, then the Reorganized Debtors’ Pre-Change Losses thereafter would
be effectively eliminated in their entirety.

          Where the 382(l)(5) Exception is not applicable to a corporation in bankruptcy (either because the debtor
corporation does not qualify for it or the debtor corporation otherwise elects not to utilize the 382(l)(5) Exception),
another exception will generally apply (the “382(l)(6) Exception”). Under the 382(l)(6) Exception, the annual
limitation will be calculated by reference to the lesser of (a) the value of the debtor corporation’s new stock (with
certain adjustments) immediately after the ownership change or (b) the value of such debtor corporation’s assets
(determined without regard to liabilities) immediately before the ownership change. This differs from the ordinary
rule that requires the fair market value of a debtor corporation that undergoes an “ownership change” to be determined
before the events giving rise to the change. The 382(l)(6) Exception also differs from the 382(l)(5) Exception in that,
under it, a debtor corporation is not required to reduce its NOL carryforwards by the amount of interest deductions
claimed within the prior three-year period, and a debtor corporation may undergo a change of ownership within two
years without automatically triggering the elimination of its Pre-Change Losses. The resulting limitation would be
determined under the regular rules for ownership changes.

         The Debtors have not determined whether the 382(l)(5) Exception will be available or, if it is available,
whether the Reorganized Debtors will elect out of its application. As noted above, section 382 of the Tax Code is not
expected to be relevant to the tax attributes of a Reorganized Debtor immediately after emergence in the event that
the transactions undertaken pursuant to the Plan are structured as a Taxable Transaction.


                                                           74
19-22185-rdd           Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                                 Pg 84 of 338


10.3       Certain U.S. Federal Income Tax Consequences to the U.S. Holders of Claims Entitled to Vote

         The following discussion assumes that the Debtors will undertake the Restructuring Transactions currently
contemplated by the Plan. Holders of Claims are urged to consult their tax advisors regarding the tax consequences
of the Restructuring Transactions.

           (a)      U.S. Federal Income Tax Consequences to the Holders of First Lien Claims and Second Lien
                    Claims

         Pursuant to the Plan, in exchange for full and final satisfaction, compromise, settlement, release, and
discharge of First Lien Claims, each Holder thereof will receive its Pro Rata Share of the (1) New Common Stock and
(2) New First Lien Term Loan. Such Holders may also elect to receive New Junior Loan.

         Pursuant to the Plan, in exchange for full and final satisfaction, compromise, settlement, release, and
discharge of Second Lien Claims, each Holder thereof will receive its Pro Rata Share of the (1) New Common Stock,
(2) New Junior Loan, and (3) Second Lien Warrant Package.

          The treatment of U.S. Holders of First Lien Claims and Second Lien Claims should be the same regardless
of whether the Plan is consummated pursuant to a Taxable Transaction or a Recapitalization. This is because Holdings
is the issuer of such Claims, but Holdings is not expected to be the issuer of any of the non-Cash consideration being
received in exchange for such Claims pursuant to the Plan. 9 Accordingly, the Holders of such Claims should generally
be treated as receiving its distribution under the Plan in a taxable exchange under section 1001 of the Tax Code. Other
than with respect to any amounts received that are attributable to accrued but untaxed interest, the Holder should
recognize gain or loss in an amount equal to the difference, if any, between (a) the fair market value (or “issue price,”
as defined below, in the case of debt instruments) of the consideration received, and (b) the Holder’s adjusted tax basis
in its Claim. The character of such gain as capital gain or ordinary income will be determined by a number of factors
including the tax status of the Holder, the rules regarding “market discount,” as discussed below and accrued but
untaxed interest, and whether and to what extent the Holder had previously claimed a bad-debt deduction with respect
to its Claim. If recognized gain or loss is capital in nature, it generally would be long-term capital gain if the Holder
held its Claim for more than one year at the time of the exchange. The holding period for non-Cash consideration
received should begin on the day following the Effective Date. Subject to the rules regarding accrued but untaxed
interest and “market discount,” the Holder should obtain a tax basis in the non-Cash consideration received equal to
the fair market value (or issue price, in the case of debt instruments) of such property.

           (b)      Accrued but Untaxed Interest (or OID)

          A portion of the consideration received by U.S. Holders of Claims may be attributable to accrued but untaxed
interest on such Claims. Such amount should be taxable to that U.S. Holder as ordinary interest income if such accrued
interest has not been previously included in the Holder’s gross income for U.S. federal income tax purposes.
Conversely, U.S. Holders of Claims may be able to recognize a deductible loss to the extent that any accrued interest
on the Claims was previously included in the Holder’s gross income but was not paid in full by the Debtors. Such
loss may be ordinary, but the tax law is unclear on this point.

         If the fair value of the consideration is not sufficient to fully satisfy all principal and interest on Allowed
Claims, the extent to which such consideration will be attributable to accrued but untaxed interest is unclear. Under
the Plan, the aggregate consideration to be distributed to U.S. Holders of Allowed Claims in each Class will be

9      Specifically, in a Recapitalization, the New Common Stock and Warrants are expected to be issued by Blackdog
       Holdings, and the New First Lien Loans and New Junior Loan are expected to be issued by Jessica London, Inc.
       In a Taxable Transaction, the New Common Stock, and Warrants will be issued by a company newly-formed on
       behalf of Holders of Claims by a representative thereof, as provided in the Restructuring Transactions
       Memorandum, and the New First Lien Term Loan and Junior Loan are expected to be issued by an entity other
       than Holdings. In each case, even if a Claim constitutes a “security,” such Claim is not being exchanged for stock
       or a security of the same entity that issued such claim and, therefore, the recapitalization provisions of the Tax
       Code should be inapplicable.



                                                            75
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 85 of 338


allocated first to the principal amount of Allowed Claims, with any excess allocated to untaxed interest that accrued
on such Claims, if any. Certain legislative history indicates that an allocation of consideration as between principal
and interest provided in a chapter 11 plan of reorganization is binding for U.S. federal income tax purposes, while
certain Treasury Regulations treat payments as allocated first to any accrued but untaxed interest. The IRS could take
the position that the consideration received by the U.S. Holder should be allocated in some way other than as provided
in the Plan. Holders of Claims should consult their respective tax advisors regarding the proper allocation of the
consideration received by them under the Plan between principal and accrued but untaxed interest in such event.

         (c)      Market Discount

         Under the “market discount” provisions of the Tax Code, some or all of any gain realized by a U.S. Holder
of an Allowed Claim may be treated as ordinary income (instead of capital gain), to the extent of the amount of “market
discount” on the debt instruments constituting the exchanged Claim. In general, a debt instrument is considered to
have been acquired with “market discount” if it is acquired other than on original issue and if the U.S. Holder’s
adjusted tax basis in the debt instrument is less than (a) the sum of all remaining payments to be made on the debt
instrument, excluding “qualified stated interest” or (b) in the case of a debt instrument issued with original issue
discount (“OID”), its adjusted issue price, in each case, by at least a de minimis amount (equal to 0.25% of the sum
of all remaining payments to be made on the debt instrument, excluding qualified stated interest, multiplied by the
number of remaining whole years to maturity).

         Any gain recognized by a U.S. Holder on the taxable disposition of an Allowed Claim (as described below)
that was acquired with market discount should be treated as ordinary income to the extent of the market discount that
accrued thereon while such Claim was considered to be held by the Holder (unless the Holder elected to include market
discount in income as it accrued).

         U.S. federal income tax laws enacted in December 2017 added section 451 of the Tax Code. This new
provision generally would require accrual method U.S. Holders that prepare an “applicable financial statement” (as
defined in section 451 of the Tax Code) to include certain items of income (such as market discount) no later than the
time such amounts are reflected on such a financial statement. The application of this rule to income of a debt
instrument with market discount is effective for taxable years beginning after December 31, 2018. However, the IRS
recently announced in Notice 2018-80 that it intends to issue proposed Treasury Regulations confirming that taxpayers
may continue to defer income (including market discount income) for tax purposes until there is a payment or sale at
a gain. Accordingly, although market discount may have to be included in income currently as it accrues for financial
accounting purposes, taxpayers may continue to defer the income for tax purposes. U.S. Holders are urged to consult
their own tax advisors concerning the application of the market discount rules to their Claims.

         (d)      Issue Price

          The determination of “issue price” of the New First Lien Term Loan and the New Junior Loan (together,
the “New Loans”) for purposes of the analysis herein will depend, in part, on whether such debt instruments and other
property issued to a holder or the property surrendered under the Plan are treated as traded on an “established securities
market” at any time during the 60-day period ending thirty (30) days after the Effective Date. In general, a debt
instrument (or the stock or property exchanged therefor) will be treated as traded on an established market if (a) it is
listed on (i) a qualifying national securities exchange, (ii) certain qualifying interdealer quotation systems, or (iii)
certain qualifying non-U.S. securities exchanges; (b) it appears on a system of general circulation that provides a
reasonable basis to determine fair market value; or (c) in certain situations the price quotations are readily available
from dealers, brokers or traders. The issue price of a debt instrument that is traded on an established market (or that
is issued for stock or securities so traded) would be the fair market value of such debt instrument (or such stock or
securities so traded) on the issue date as determined by such trading; provided if both the property exchanged and the
property received therefor are treated as traded, the trading price of the property so received controls. The issue price
of a debt instrument that is neither so traded nor issued for stock or securities so traded would be its stated principal
amount (provided that the interest rate on the debt instrument exceeds the applicable federal rate published by the
IRS). Debt issues under $100 million, including the New Junior Loan, are not treated as traded for these purposes.

         Where, as here, creditors receiving debt instruments are also receiving other property in exchange for their
Claims, the “investment unit” rules under Applicable Tax Law may also apply to the determination of the issue price



                                                           76
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                               Pg 86 of 338


for any debt instrument received in exchange for their Claims. In general, if all of the components (other than cash)
of the “investment unit” are publicly traded (as described above), then the issue price of the investment unit, as a
whole, is determined as the aggregate of the market value of each of the components of the “investment unit” allocating
the issue price of the investment unit to each of the investment unit’s components on the basis of each Component’s
fair market value. In the event that some, but not all, of the property composing the “investment unit” is publicly
traded, then the application of the investment unit rules is unclear. If the Claims being exchanged for the investment
unit are publicly traded prior to the exchange, the trading value of such Claims may set the issue price for the
investment unit, with such issue price being allocated among the components of the investment unit in proportion to
their fair market value. Alternatively, if the new debt instrument is publicly traded, the trading price of the new debt
instrument may control the issue price of the new debt instrument, without regard to the potential application of the
investment unit rules. The Debtors expect to take the position that if the New First Lien Term Loan is traded, then
such trading values will be used to determine the issue price of the New First Lien Term Loan, even if other portions
of the investment unit are not traded, but no assurance can be given that the IRS will agree with this view.

         In general, a Holders of Claims must follow the Debtors’ determination of issue price with respect to each
debt instrument issued under the Plan, unless such Holders specifically discloses its disagreement with such
determination on the Holder’s own tax return. The Debtors will publish their determination of the issue price in
accordance with applicable Treasury Regulations.

         (e)      Medicare Tax

          Certain U.S. Holders that are individuals, estates, or trusts are required to pay an additional 3.8% tax on,
among other things, gains from the sale or other disposition of capital assets. U.S. Holders that are individuals, estates,
or trusts should consult their tax advisors regarding the effect, if any, of this tax provision on their ownership and
disposition of any consideration to be received under the Plan.

         (f)      Limitation on Use of Capital Losses

          A U.S. Holder of an Allowed Claim who recognizes capital losses as a result of the distributions under the
Plan will be subject to limits on its use of capital losses. For a non-corporate U.S. Holder, capital losses may be used
to offset any capital gains (without regard to holding periods) plus ordinary income to the extent of the lesser of (a)
$3,000 ($1,500 for married individuals filing separate returns) or (b) the excess of the capital losses over the capital
gains. A non-corporate U.S. Holder may carry over unused capital losses and apply them to capital gains and a portion
of their ordinary income for an unlimited number of years. For corporate U.S. Holders, losses from the sale or
exchange of capital assets may only be used to offset capital gains. A corporate U.S. Holder who has more capital
losses than can be used in a tax year may be allowed to carry over the excess capital losses for use in succeeding tax
years. Corporate U.S. Holders may only carry over unused capital losses for the five years following the capital loss
year, but are allowed to carry back unused capital losses to the three years preceding the capital loss year.

         (g)      U.S. Federal Income Tax Consequences to Holders Regarding Owning and Disposing of
                  Shares of New Common Stock, Warrants, Second Lien Warrant Package, and New Loans.

                  (1)       Ownership and Disposition of Shares of New Common Stock

                            A.       Dividends on New Common Stock

          Any distributions made on account of the New Common Stock will constitute dividends for U.S. federal
income tax purposes to the extent of the current or accumulated earnings and profits of the entity issuing the New
Common Stock as determined under U.S. federal income tax principles. “Qualified dividend income” received by a
non-corporate U.S. Holder is subject to preferential tax rates. To the extent that a U.S. Holder receives distributions
that would otherwise constitute dividends for U.S. federal income tax purposes but that exceed such current and
accumulated earnings and profits, such distributions will be treated first as a non-taxable return of capital reducing the
U.S. Holder’s basis in its shares of the New Common Stock. Any such distributions in excess of the U.S. Holder’s
basis in its shares (determined on a share-by-share basis) generally will be treated as capital gain.




                                                            77
19-22185-rdd         Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 87 of 338


          Subject to applicable limitations, distributions treated as dividends paid to U.S. Holders that are corporations
generally will be eligible for the dividends-received deduction. However, the dividends-received deduction is only
available if certain holding period requirements are satisfied. The length of time that a shareholder has held its stock
is reduced for any period during which the shareholder’s risk of loss with respect to the stock is diminished by reason
of the existence of certain options, contracts to sell, short sales, or similar transactions. In addition, to the extent that
a corporation incurs indebtedness that is directly attributable to an investment in the stock on which the dividend is
paid, all or a portion of the dividends received deduction may be disallowed.

                            B.        Sale, Redemption, or Repurchase of New Common Stock and Warrants

          Unless a non-recognition provision applies, and subject to the market discount rules discussed above, U.S.
Holders generally will recognize capital gain or loss upon the sale, redemption, or other taxable disposition of the
New Common Stock or Warrants. Such capital gain will be long-term capital gain if at the time of the sale, redemption,
or other taxable disposition, the U.S. Holder held the New Common Stock or Warrants for more than one year. Long-
term capital gains of an individual taxpayer generally are taxed at preferential rates. The deductibility of capital losses
is subject to certain limitations as described above.

                   (2)      Ownership, Exercise, and Disposition of Warrants

          A U.S. Holder that elects to exercise the Warrants will be treated as purchasing, in exchange for its Warrants
and the amount of Cash funded by the U.S. Holder to exercise the Warrants, the New Common Stock it is entitled to
purchase pursuant to the Warrants. Such a purchase will generally be treated as the exercise of an option under general
tax principles, and as such a U.S. Holder should not recognize income, gain or loss for U.S. federal income tax
purposes when it exercises the Warrants. A U.S. Holder’s aggregate tax basis in the New Common Stock received
upon exercise will equal the sum of (i) the amount of Cash paid by the U.S. Holder to exercise its Warrants plus
(ii) such U.S. Holder’s tax basis in its Warrants immediately before the Warrants are exercised.

          Under section 305 of the Tax Code, certain transactions that affect an increase in the proportionate interest
of a shareholder or warrant holder (treating warrants as stock for this purpose) in the corporation’s assets are treated
as creating deemed distributions to such shareholder or warrant holder in respect of such “stock” interest. Any deemed
distribution will be taxed and reported to the IRS in the same manner as an actual distribution on stock and thus could
potentially be taxable as a dividend (in whole or in part), despite the absence of any actual payment of cash (or
property) to the Holder in connection with such distribution.

         A U.S. Holder that elects not to exercise the Warrants may be entitled to claim a capital loss equal to the
amount of tax basis allocated to the Warrants, subject to any limitations on such U.S. Holder’s ability to utilize capital
losses. Such U.S. Holders are urged to consult with their own tax advisors as to the tax consequences of either electing
to exercise or electing not to exercise the Warrants.

         In the event that a U.S. Holder sells its Warrants in a taxable transaction, the U.S. Holder will recognize gain
or loss upon such sale in an amount equal to the difference between the amount realized upon such sale and the U.S.
Holder’s tax basis in the Warrants. Such gain or loss will be treated as gain or loss from the sale or exchange of
property which has the same character as the New Common Stock to which the Warrants relate would have had in the
hands of the U.S. holder if such stock had been acquired by the U.S. Holder upon exercise. If such sale gives rise to
capital gain or loss to the U.S. Holder, such gain or loss will be long-term or short-term in character based upon the
length of time such U.S. Holder has held his or her Warrants.

                   (3)      Ownership and Disposition of New Loans

                            A.        Ownership, Interest and Original Issue Discount on New Loans

        Stated interest paid to a U.S. Holder will be includible in the U.S. Holder’s gross income as ordinary interest
income at the time interest is received or accrued in accordance with the U.S. Holder’s regular method of tax
accounting for U.S. federal income tax purposes.

         If the “stated redemption price at maturity” of the New Loans received by U.S. Holders exceeds the “issue
price” of the New Loans (as determined pursuant to the above discussion) by an amount equal to or greater than a


                                                             78
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 88 of 338


statutorily defined de minimis amount, the New Loans will be considered to be issued with OID for U.S. federal
income tax purposes. The stated redemption price at maturity of the New Loans is the total of all payments due on
the New Loans other than payments of “qualified stated interest.” In general, qualified stated interest is stated interest
that is payable unconditionally in cash or in property (other than debt instruments of the issuer) at least annually at a
single fixed rate (or at certain qualifying floating rates).

          For purposes of determining whether there is OID, the de minimis amount is generally equal to ¼ of 1% of
the principal amount of the New Loans multiplied by the number of complete years to maturity from their original
issue date, or if the New Loans provide for payments other than payments of qualified stated interest before maturity,
multiplied by the weighted average maturity (as determined under applicable Treasury Regulations). If the New Loans
are issued with OID, a U.S. Holder generally (i) will be required to include the OID in gross income as ordinary
interest income as it accrues on a constant yield to maturity basis over the term of the New Loans, in advance of the
receipt of the cash attributable to such OID and regardless of the holder’s method of accounting for U.S. federal
income tax purposes, but (ii) will not be required to recognize additional income upon the receipt of any Cash payment
on the New Loans that is attributable to previously accrued OID that has been included in its income. If the amount
of OID on the New Loans is de minimis, rather than being characterized as interest, any payment attributable to the
de minimis OID will be treated as gain from the sale of the New Loans, and a Pro Rata amount of such de minimis
OID must be included in income as principal payments are received on the New Loans.

          Under section 451 of the Tax Code (as described above), accrual method U.S. Holders that prepare an
“applicable financial statement” (as defined in section 451 of the Tax Code) generally would be required to include
certain items of income such as OID (but not market discount, as described above) no later than the time such amounts
are reflected on such a financial statement. The application of this rule to income of a debt instrument with OID is
effective for taxable years beginning after December 31, 2018. U.S. Holders are urged to consult their tax advisors
with regard to interest, OID, market discount and premium matters concerning the Claims and any non-Cash
consideration received therefor.

                            B.       Sale, Redemption, or Repurchase of Interests in the New Loans

          Upon the sale, exchange or other taxable disposition of New Loans, a U.S. Holder generally will recognize
taxable gain or loss equal to the difference, if any, between the amount realized on the sale, exchange or other taxable
disposition (other than accrued but untaxed interest, which will be taxable as interest) and the U.S. Holder’s adjusted
tax basis in their interest in the New Loans. A U.S. Holder’s initial tax basis in the New Loans will be increased by
any previously accrued OID and decreased by any payments on the New Loans other than qualified stated interest.
Any such gain or loss generally will be capital gain or loss and generally will be long-term capital gain or loss if the
interest in the New Loans has been held for more than one year at the time of its sale, exchange or other taxable
disposition. Certain non-corporate U.S. Holders (including individuals) may be eligible for preferential rates of U.S.
federal income tax in respect of long-term capital gains. The deductibility of capital losses is subject to limitations as
discussed above.

10.4     Certain U.S. Federal Income Tax Consequences to Non-U.S. Holders of Certain Claims Entitled to
         Vote

         (a)      U.S. Federal Income Tax Consequences to Non-U.S. Holders of Allowed Claims

         The following discussion assumes that the Debtors or Reorganized Debtors, as applicable, will undertake the
Restructuring Transactions currently contemplated by the Plan and includes only certain U.S. federal income tax
consequences of the Plan to Non-U.S. Holders. The discussion does not include any non-U.S. tax considerations. The
rules governing the U.S. federal income tax consequences to Non-U.S. Holders are complex. Each Non-U.S. Holder
is urged to consult its own tax advisor regarding the U.S. federal, state, and local and the non-U.S. tax consequences
of the consummation of the Plan to such Non-U.S. Holder and the ownership and disposition of the New Common
Stock, Warrants, and New Loans, as applicable.




                                                           79
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 89 of 338


                  (1)      Gain Recognition

          Any gain realized by a Non-U.S. Holder on the exchange of its Claim generally will not be subject to U.S.
federal income taxation unless (a) the Non-U.S. Holder is an individual who was present in the United States for 183
days or more during the taxable year in which the Restructuring Transactions occur and certain other conditions are
met or (b) such gain is effectively connected with the conduct by such Non-U.S. Holder of a trade or business in the
United States (and if an income tax treaty applies, such gain is attributable to a permanent establishment maintained
by such Non-U.S. Holder in the United States).

          If the first exception applies, the Non-U.S. Holder generally will be subject to U.S. federal income tax at a
rate of 30% (or at a reduced rate or exemption from tax under an applicable income tax treaty) on the amount by which
such Non-U.S. Holder’s capital gains allocable to U.S. sources exceed capital losses allocable to U.S. sources during
the taxable year of the exchange. If the second exception applies, the Non-U.S. Holder generally will be subject to
U.S. federal income tax with respect to any gain in the same manner as a U.S. Holder (except that the Medicare tax
would generally not apply). In addition, if such a Non-U.S. Holder is a corporation, it may be subject to a branch
profits tax equal to 30% (or at a reduced rate or exemption from tax under an applicable income tax treaty) of its
effectively connected earnings and profits for the taxable year, subject to certain adjustments.

                  (2)      Accrued but Untaxed Interest (or OID)

          Payments made to a Non-U.S. Holder under the Plan that are attributable to accrued but untaxed interest (or
OID) generally will not be subject to U.S. federal income or withholding tax, provided that (i) such Non-U.S. Holder
is not a bank, (ii) such Non-U.S. Holder does not actually or constructively own 10% or more of the total combined
voting power of all classes of the stock of Holdings, and (iii) the withholding agent has received or receives, prior to
payment, appropriate documentation (generally, IRS Form W-8BEN or W-8BEN-E, as applicable, or other applicable
IRS Form W-8) establishing that the Non-U.S. Holder is not a U.S. person, unless such interest is effectively connected
with the conduct by the Non-U.S. Holder of a trade or business within the United States (in which case, provided the
Non-U.S. Holder provides a properly executed IRS Form W-8ECI (or successor form) to the withholding agent, the
Non-U.S. Holder (x) generally will not be subject to withholding tax, but (y) will be subject to U.S. federal income
tax in the same manner as a U.S. Holder (unless an applicable income tax treaty provides otherwise), and a Non-U.S.
Holder that is a corporation for U.S. federal income tax purposes may also be subject to a branch profits tax with
respect to such Non-U.S. Holder’s effectively connected earnings and profits that are attributable to the accrued but
untaxed interest (or OID) at a rate of 30% (or at a reduced rate or exemption from tax under an applicable income tax
treaty)).

          A Non-U.S. Holder that does not qualify for exemption from withholding tax with respect to accrued but
untaxed interest (or OID) that is not effectively connected income generally will be subject to withholding of U.S.
federal income tax at a 30% rate (or at a reduced rate or exemption from tax under an applicable income tax treaty,
provided certification requirements as discussed below under “U.S. Federal Income Tax Consequences to Non-U.S.
Holders of Owning and Disposing of New Common Stock, Warrants, and New Loans—Dividends on New Common
Stock” are satisfied) on payments that are attributable to accrued but untaxed interest (or OID). For purposes of
providing a properly executed IRS Form W-8BEN or W-8BEN-E, as applicable, or other applicable IRS Form W-8,
special procedures are provided under applicable Treasury Regulations for payments through qualified foreign
intermediaries or certain financial institutions that hold customers’ securities in the ordinary course of their trade or
business.

         (b)      U.S. Federal Income Tax Consequences to Non-U.S. Holders of Owning and Disposing of
                  New Common Stock, Warrants, and New Loans

                  (1)      Dividends on New Common Stock

         Any distributions made with respect to New Common Stock will constitute dividends for U.S. federal income
tax purposes to the extent of the current or accumulated earnings and profits of the entity issuing the New Common
Stock, as determined under U.S. federal income tax principles. Except as described below, dividends paid with respect
to New Common Stock held by a Non-U.S. Holder that are not effectively connected with such Non-U.S. Holder’s
conduct of a U.S. trade or business (and if an income tax treaty applies, are not attributable to a permanent



                                                           80
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 90 of 338


establishment maintained by such Non-U.S. Holder in the United States) will be subject to U.S. federal withholding
tax at a rate of 30% (or lower treaty rate or exemption from tax, if applicable). A Non-U.S. Holder generally will be
required to satisfy certain IRS certification requirements in order to claim a reduction of or exemption from
withholding under a tax treaty by filing IRS Form W-8BEN or W-8BEN-E, as applicable (or a successor form), or
other applicable IRS Form W-8, upon which the Non-U.S. Holder certifies, under penalties of perjury, its status as a
non-U.S. person and its entitlement to the lower treaty rate or exemption from tax with respect to such payments.
Dividends paid with respect to New Common Stock held by a Non-U.S. Holder that are effectively connected with a
Non-U.S. Holder’s conduct of a U.S. trade or business (and if an income tax treaty applies, are attributable to a
permanent establishment maintained by such Non-U.S. Holder in the United States) generally will not be subject to
withholding tax, provided the Non-U.S. Holder provides a properly executed IRS Form W-8ECI (or a successor form).
However, such dividends generally will be subject to U.S. federal income tax in the same manner as a U.S. Holder,
and a Non-U.S. Holder that is a corporation for U.S. federal income tax purposes may also be subject to a branch
profits tax with respect to such Non-U.S. Holder’s effectively connected earnings and profits that are attributable to
the dividends at a rate of 30% (or at a reduced rate or exemption from tax under an applicable income tax treaty).

                  (2)       Sale, Redemption, or Repurchase of New Common Stock

         A Non-U.S. Holder generally will not be subject to U.S. federal income tax with respect to any gain realized
on the sale or other taxable disposition (including a cash redemption) of New Common Stock unless: (i) such Non-
U.S. Holder is an individual who is present in the United States for 183 days or more in the taxable year of disposition
and certain other conditions are met; (ii) such gain is effectively connected with such Non-U.S. Holder’s conduct of a
U.S. trade or business (and if an income tax treaty applies, such gain is attributable to a permanent establishment
maintained by such Non-U.S. Holder in the United States); or (iii) the Reorganized Debtors, as applicable, are or have
been during a specified testing period “U.S. real property holding corporation[s]” for U.S. federal income tax purposes.

          If the first exception applies, the Non-U.S. Holder generally will be subject to U.S. federal income tax at a
rate of 30% (or at a reduced rate or exemption from tax under an applicable income tax treaty) on the amount by which
such Non-U.S. Holder’s capital gains allocable to U.S. sources exceed capital losses allocable to U.S. sources during
the taxable year of disposition of New Common Stock. If the second exception applies, the Non-U.S. Holder generally
will be subject to U.S. federal income tax with respect to such gain in the same manner as a U.S. Holder, and a Non-
U.S. Holder that is a corporation for U.S. federal income tax purposes may also be subject to a branch profits tax with
respect to earnings and profits effectively connected with a U.S. trade or business that are attributable to such gains at
a rate of 30% (or at a reduced rate or exemption from tax under an applicable income tax treaty). Based on the
Reorganized Debtors current business plans and operations, the Debtors do not anticipate that Holdings is or was or
that the Reorganized Debtors will be “U.S. real property holding corporation[s]” for U.S. federal income tax purposes.

                  (3)       Ownership, Exercise, and Disposition of the Warrants

           A Non-U.S. Holder that elects to exercise the Warrants will be treated as purchasing, in exchange for its
Warrants and the amount of Cash funded by the Non-U.S. Holder to exercise the Warrants, the New Common Stock
it is entitled to purchase pursuant to the Warrants. Such a purchase will generally be treated as the exercise of an
option under general tax principles, and as such a Non-U.S. Holder (to the extent such Non-U.S. Holder is subject to
U.S. federal income tax, as described above) should not recognize income, gain or loss for U.S. federal income tax
purposes when it exercises the Warrants. A Non-U.S. Holder’s aggregate tax basis in the New Common Stock will
equal the sum of (i) the amount of Cash paid by the Non-U.S. Holder to exercise its Warrants plus (ii) such Non-U.S.
Holder’s tax basis in its Warrants immediately before the Warrants are exercised.

         Any deemed distribution under section 305 of the Tax Code (as discussed above), will be taxed and reported
to the IRS in the same manner as an actual distribution on stock and will be subject to the rules described above under
“Dividends on New Common Stock” with respect to such Non-U.S. Holder.

          In the event that a Non-U.S. Holder sells its Warrants in a taxable transaction, the Non-U.S. Holder generally
will not be subject to U.S. federal income tax with respect to any gain realized on the sale or other taxable disposition
except as described above in “Sale, Redemption, or Repurchase of New Common Stock.” If a Non-U.S. Holder is
subject to U.S. federal income tax, any such gain or loss will be treated as gain or loss from the sale or exchange of
property which has the same character as the New Common Stock to which the Warrants relate would have had in the



                                                           81
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 91 of 338


hands of the Non-U.S. Holder if such stock had been acquired by the Non-U.S. Holder upon exercise. If such sale
gives rise to capital gain or loss to the Non-U.S. Holder, such gain or loss will be long-term or short-term in character
based upon the length of time such Non-U.S. Holder has held his or her Warrants.

          Under Treasury Regulations issued pursuant to section 871(m) of the Tax Code, withholding at a rate of 30%
(subject to certain treaty considerations) would apply to certain “dividend equivalent” payments made or deemed
made to Non-U.S. Holders in respect of financial instruments that reference U.S. stocks. The section 871(m) Treasury
Regulations do not apply to a payment to the extent that the payment is already treated as a deemed dividend under
the rules described above, and therefore generally would not apply in respect of adjustments to the conversion rate of
the Warrants. However, because the section 871(m) rules are complex, it is possible that they will apply in certain
circumstances in which the deemed dividend rules described above do not apply, in which case the section 871(m)
rules might require withholding at a different time or amount than the deemed dividend. Importantly, in Notice 2018-
72, the IRS extended certain transition relief that makes section 871(m) of the Tax Code inapplicable to instruments
that are not so-called “delta one” instruments. The Debtors will make a determination regarding the applicable of
section 871(m) of the Tax Code to the Warrants prior to the Effective Date.

                  (4)       Payments on New Loans

          Subject to the discussion below regarding “FATCA,” payments to a Non-U.S. Holder with respect to the
New Loans that are treated as interest, including payment attributable to any OID (see discussion above) generally
will not be subject to U.S. federal income or withholding tax, provided that (i) such Non-U.S. Holder is not a bank,
(ii) such Non-U.S. Holder does not actually or constructively own 10% or more of the total combined voting power
of all classes of the stock of the Reorganized Debtors, and (iii) the withholding agent has received or receives, prior
to payment, appropriate documentation (generally, IRS Form W-8BEN or W-8BEN-E, as applicable, or other
applicable IRS Form W-8) establishing that the Non-U.S. Holder is not a U.S. person, unless such interest is effectively
connected with the conduct by the Non-U.S. Holder of a trade or business within the United States (in which case,
provided the Non-U.S. Holder provides a properly executed IRS Form W-8ECI (or successor form) to the withholding
agent, the Non-U.S. Holder (x) generally will not be subject to withholding tax, but (y) will be subject to U.S. federal
income tax in the same manner as a U.S. Holder (unless an applicable income tax treaty provides otherwise), and a
Non-U.S. Holder that is a corporation for U.S. federal income tax purposes may also be subject to a branch profits tax
with respect to such Non-U.S. Holder’s effectively connected earnings and profits that are attributable to the accrued
but untaxed interest (or OID) at a rate of 30% (or at a reduced rate or exemption from tax under an applicable income
tax treaty)).

        Subject to the discussion below regarding “FATCA,” a Non-U.S. Holder that does not qualify for exemption
from withholding tax with respect to interest that is not effectively connected income generally will be subject to
withholding of U.S. federal income tax at a 30% rate (or at a reduced rate or exemption from tax under an applicable
income tax treaty) on payments that are attributable to interest, including any OID.

         For purposes of providing a properly executed IRS Form W-8BEN or W-8BEN-E, as applicable, or other
applicable IRS Form W-8, special procedures are provided under applicable Treasury Regulations for payments
through qualified foreign intermediaries or certain financial institutions that hold customers’ securities in the ordinary
course of their trade or business.

                  (5)       Sale, Exchange or Other Disposition of New Loans

         Subject to the discussion below regarding “FATCA,” any gain recognized by a Non-U.S. Holder on the sale,
exchange or other disposition of New Loans (other than an amount representing accrued but untaxed interest (or OID)
on the New Loans, which is subject to the rules discussed above under “Payments on New Loans”) generally will not
be subject to U.S. federal income taxation unless (i) the Non-U.S. Holder is an individual who was present in the
United States for 183 days or more during the taxable year in which the disposition occurs and certain other conditions
are met or (ii) such gain is effectively connected with the conduct by such Non-U.S. Holder of a trade or business in
the United States (and if an income tax treaty applies, such gain is attributable to a permanent establishment maintained
by such Non-U.S. Holder in the United States).

          If the first exception applies, the Non-U.S. Holder generally will be subject to U.S. federal income tax at a
rate of 30% (or at a reduced rate or exemption from tax under an applicable income tax treaty) on the amount by which


                                                           82
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 92 of 338


such Non-U.S. Holder’s capital gains allocable to U.S. sources exceed capital losses allocable to U.S. sources during
the taxable year of the exchange. If the second exception applies, the Non-U.S. Holder generally will be subject to
U.S. federal income tax with respect to any gain realized on the exchange in the same manner as a U.S. Holder.
Subject to the discussion below regarding “FATCA,” in order to claim an exemption from withholding tax, such Non-
U.S. Holder will be required to provide a properly executed IRS Form W-8ECI (or such successor form as the IRS
designates). In addition, if such a Non-U.S. Holder is a corporation, it may be subject to a branch profits tax equal to
30% (or such lower rate provided by an applicable treaty) of its effectively connected earnings and profits for the
taxable year, subject to certain adjustments.

         (c)      FATCA

         Under the Foreign Account Tax Compliance Act (“FATCA”), foreign financial institutions and certain other
foreign entities must report certain information with respect to their U.S. account holders and investors or be subject
to withholding on the receipt of “withholdable payments.” For this purpose, “withholdable payments” are generally
U.S.-source payments of fixed or determinable, annual or periodical income (including dividends, if any, on shares of
New Common Stock and U.S.-source interest (including OID) paid in respect of instruments such as the New Loans),
and also include gross proceeds from the sale of any property of a type which can produce U.S.-source interest or
dividends (which would include New Common Stock and loans provided under the New Loans). FATCA withholding
will apply even if the applicable payment would not otherwise be subject to U.S. federal nonresident withholding tax.

         FATCA withholding rules currently apply to withholdable payments other than payments of gross proceeds
from the sale or other disposition of property of a type which can produce U.S.-source interest or dividends and under
recently proposed regulations will not apply to payments of gross proceeds from the sale or other disposition of
property of a type which can produce U.S.-source income or dividends.

     BOTH U.S. HOLDERS AND NON-U.S. HOLDERS SHOULD CONSULT THEIR TAX
ADVISORS REGARDING THE POSSIBLE IMPACT OF THESE RULES ON SUCH HOLDERS’
EXCHANGE OF ANY OF ITS CLAIMS PURSUANT TO THE PLAN AND ON ITS OWNERSHIP
OF LOANS PROVIDED UNDER THE NEW LOANS.

10.5     Information Reporting and Backup Withholding

         The Debtors will withhold all amounts required by law to be withheld from payments of interest and
dividends. The Debtors will comply with all applicable reporting requirements of the Tax Code. In general,
information reporting requirements may apply to distributions or payments made to a Holder of a Claim under the
Plan. Additionally, under the backup withholding rules, a Holder of a Claim may be subject to backup withholding
with respect to distributions or payments made pursuant to the Plan unless, in the case of a U.S. Holder, such U.S.
Holder provides a properly executed IRS Form W-9 or, in the case of Non-U.S. Holder, such Non-U.S. Holder
provides a properly executed applicable IRS Form W-8 (or otherwise establishes such Non-U.S. Holder’s eligibility
for an exemption). The current backup withholding rate is 24%. Backup withholding is not an additional tax but is,
instead, an advance payment that may entitle the Holder to a refund from the IRS to the extent it results in an
overpayment of tax, provided that the required information is provided to the IRS.

         In addition, from an information reporting perspective, the Treasury Regulations generally require disclosure
by a taxpayer on its U.S. federal income tax return of certain types of transactions in which the taxpayer participated,
including, among other types of transactions, certain transactions that result in the taxpayer’s claiming a loss in excess
of specified thresholds. Holders are urged to consult their tax advisors regarding these regulations and whether the
transactions contemplated by the Plan would be subject to these Treasury Regulations and require disclosure on the
Holders’ tax returns.

      THE U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX. THE
FOREGOING SUMMARY DOES NOT DISCUSS ALL ASPECTS OF U.S. FEDERAL INCOME
TAXATION THAT MAY BE RELEVANT TO A PARTICULAR HOLDER OF A CLAIM IN LIGHT OF
SUCH HOLDER’S CIRCUMSTANCES AND INCOME TAX SITUATION. ALL HOLDERS OF CLAIMS
SHOULD CONSULT WITH THEIR TAX ADVISORS AS TO THE PARTICULAR TAX CONSEQUENCES
TO THEM UNDER THE PLAN, INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE,



                                                           83
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 93 of 338


LOCAL, NON-U.S., NON-INCOME, OR OTHER TAX LAWS, AND OF ANY CHANGE IN APPLICABLE
TAX LAWS.




                                        84
19-22185-rdd        Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                             Pg 94 of 338


                                                  ARTICLE XI

                                 CONCLUSION AND RECOMMENDATION

         The Debtors believe that Confirmation and Consummation of the Plan is preferable to all other alternatives.
Consequently, the Debtors urge all Holders of Claims entitled to vote to accept the Plan and to evidence such
acceptance by returning their ballots so they will be received by the Solicitation Agent no later than 5:00 p.m.
(prevailing Eastern Time) on January 24, 2019.

Dated: January 4, 2019

                                                           Respectfully submitted,

                                                             FULLBEAUTY Brands Holdings Corp.
                                                             on behalf of itself and each of its Debtor affiliates

                                                             By:       /s/ Robert J. Riesbeck
                                                             Name:     Robert J. Riesbeck
                                                             Title:    Chief Financial Officer


Prepared by:

Jonathan S. Henes, P.C.
George Klidonas
Rebecca Blake Chaikin
Gene Goldmintz
KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP
601 Lexington Avenue
New York, New York 10022
Telephone:       (212) 446-4800
Facsimile:       (212) 446-4900

-and-

Emily E. Geier (pro hac vice admission pending)
KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP
300 North LaSalle
Chicago, Illinois 60654
Telephone:         (312) 862-2000
Facsimile:         (312) 862-2200

Proposed Counsel for the Debtors and Debtors in Possession




                                                        85
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30          Main Document
                                     Pg 95 of 338


                                       EXHIBIT A

                    Joint Prepackaged Chapter 11 Plan of Reorganization
19-22185-rdd            Doc 14          Filed 02/03/19 Entered 02/03/19 21:25:30                                    Main Document
                                                     Pg 96 of 338
                                                                                                          SOLICITATION VERSION



UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                                      )
In re:                                                                                )    Chapter 11
                                                                                      )
FULLBEAUTY BRANDS HOLDINGS CORP., et al., 1                                           )    Case No. 19-[__] (RDD)
                                                                                      )
                                            Debtors.                                  )    (Joint Administration Requested)
                                                                                      )

                    JOINT PREPACKAGED CHAPTER 11 PLAN OF
          REORGANIZATION OF FULLBEAUTY BRANDS HOLDINGS CORP. AND
    ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE



                         THIS CHAPTER 11 PLAN IS BEING SUBMITTED TO THE
                    BANKRUPTCY COURT FOR APPROVAL FOLLOWING SOLICITATION




Jonathan S. Henes, P.C.                                                     Emily E. Geier (pro hac vice admission pending)
Nicole L. Greenblatt, P.C.                                                  KIRKLAND & ELLIS LLP
George Klidonas                                                             KIRKLAND & ELLIS INTERNATIONAL LLP
Rebecca Blake Chaikin                                                       300 North LaSalle Street
KIRKLAND & ELLIS LLP                                                        Chicago, Illinois 60654
KIRKLAND & ELLIS INTERNATIONAL LLP                                          Telephone:        (312) 862-2000
601 Lexington Avenue                                                        Facsimile:        (312) 862-2200
New York, New York 10022
Telephone:       (212) 446-4800
Facsimile:       (212) 446-4900




Dated: January 4, 2019




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, include: Blackdog
     Holdings, Inc. (8991); FULLBEAUTY Brands Holdings Corp. (8053); FULLBEAUTY Brands, Inc. (4198); FULLBEAUTY Brands,
     LLC (9445); FULLBEAUTY Brands Management Services, LLC (8637); FULLBEAUTY Brands Merchant, Inc. (7812); FULLBEAUTY
     Brands Operations, LLC (5382); FULLBEAUTY Brands Texas, LLC (9606); Jessica London, Inc. (1070); and Swimsuits for All,
     LLC (3246). The location of the Debtors’ service address is: 50 Main Street, Suite 1000, White Plains, New York 10606.




KE 58809735
19-22185-rdd                 Doc 14            Filed 02/03/19 Entered 02/03/19 21:25:30                                                Main Document
                                                            Pg 97 of 338


                                                                TABLE OF CONTENTS

                                                                                                                                                                Page

Article I. DEFINED TERMS AND RULES OF INTERPRETATION ........................................................................1
          A.     Defined Terms ..................................................................................................................................1
          B.     Rules of Interpretation ....................................................................................................................12
          C.     Computation of Time ......................................................................................................................13
          D.     Controlling Document.....................................................................................................................13
          E.     Restructuring Support Agreement...................................................................................................13

Article II. ADMINISTRATIVE CLAIMS, DIP FACILITY CLAIMS, PRIORITY TAX CLAIMS, AND
          UNITED STATES TRUSTEE STATUTORY FEES ...................................................................................13
          A.    Administrative Claims ....................................................................................................................13
          B.    First Lien Early Acceptance Premium ............................................................................................15
          C.    DIP Facility Claims.........................................................................................................................15
          D.    Priority Tax Claims.........................................................................................................................15
          E.    United States Trustee Statutory Fees ..............................................................................................15

Article III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS...........................................15
          A.     Classification of Claims ..................................................................................................................15
          B.     Treatment of Claims and Interests ..................................................................................................16
          C.     Special Provision Governing Unimpaired Claims ..........................................................................20
          D.     Voting Classes; Presumed Acceptance by Non-Voting Classes .....................................................20
          E.     Controversy Concerning Impairment..............................................................................................20
          F.     Confirmation Pursuant to Section 1129(a)(10) and Section 1129(b) of the Bankruptcy
                 Code ................................................................................................................................................20
          G.     Subordinated Claims .......................................................................................................................20
          H.     Elimination of Vacant Classes ........................................................................................................20
          I.     Intercompany Interests ....................................................................................................................20

Article IV. MEANS FOR IMPLEMENTATION OF THE PLAN..............................................................................21
         A.     Substantive Consolidation...............................................................................................................21
         B.     General Settlement of Claims and Interests ....................................................................................21
         C.     Restructuring Transactions..............................................................................................................21
         D.     Corporate Existence ........................................................................................................................22
         E.     Vesting of Assets in the Reorganized Debtors................................................................................22
         F.     Cancellation of Agreements, Security Interests, and Other Interests ..............................................23
         G.     Sources for Plan Distributions and Transfers of Funds Among Debtors ........................................23
         H.     Stockholders Agreement .................................................................................................................23
         I.     Exemption from Registration Requirements...................................................................................23
         J.     Organizational Documents..............................................................................................................24
         K.     Exemption from Certain Transfer Taxes and Recording Fees ........................................................24
         L.     Directors and Officers of the Reorganized Debtors ........................................................................24
         M.     Directors and Officers Insurance Policies.......................................................................................25
         N.     Other Insurance Policies .................................................................................................................25
         O.     Preservation of Rights of Action.....................................................................................................25
         P.     Corporate Action.............................................................................................................................25
         Q.     Effectuating Documents; Further Transactions...............................................................................26
         R.     Management Incentive Plan............................................................................................................26
         S.     Workers’ Compensation Programs .................................................................................................26

Article V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES; EMPLOYEE
         BENEFITS; AND INSURANCE POLICIES ...............................................................................................27
         A.     Assumption of Executory Contracts and Unexpired Leases ...........................................................27
         B.     Cure of Defaults for Assumed Executory Contracts and Unexpired Leases...................................27

                                                                                   i
19-22185-rdd                Doc 14            Filed 02/03/19 Entered 02/03/19 21:25:30                                               Main Document
                                                           Pg 98 of 338


            C.           Contracts and Leases Entered into After the Petition Date .............................................................28
            D.           Indemnification and Reimbursement Obligations...........................................................................28
            E.           Employee Compensation and Benefits ...........................................................................................28
            F.           Modifications, Amendments, Supplements, Restatements, or Other Agreements..........................29
            G.           Reservation of Rights......................................................................................................................29
            H.           Nonoccurrence of Effective Date....................................................................................................29

Article VI. PROVISIONS GOVERNING DISTRIBUTIONS....................................................................................29
         A.     Timing and Calculation of Amounts to Be Distributed...................................................................29
         B.     Delivery of Distributions ................................................................................................................30
         C.     Manner of Payment.........................................................................................................................31
         D.     No Postpetition or Default Interest on Claims ................................................................................31
         E.     Compliance with Tax Requirements/Allocations............................................................................31
         F.     Surrender of Cancelled Instruments or Securities ...........................................................................32
         G.     Claims Paid or Payable by Third Parties.........................................................................................32

Article VII. PROCEDURES FOR RESOLVING UNLIQUIDATED ........................................................................32

AND DISPUTED CLAIMS OR EQUITY INTERESTS ............................................................................................32
      A.    Allowance of Claims and Interests .................................................................................................32
      B.    Proofs of Claim ...............................................................................................................................32
      C.    Claims Administration Responsibilities..........................................................................................33
      D.    Estimation of Claims and Interests .................................................................................................33
      E.    Adjustment to Claims Without Objection.......................................................................................33
      F.    Disallowance of Certain Claims......................................................................................................33
      G.    No Distributions Pending Allowance..............................................................................................34
      H.    Distributions After Allowance ........................................................................................................34
      I.    No Interest.......................................................................................................................................34

Article VIII. CONDITIONS PRECEDENT TO THE EFFECTIVE DATE ...............................................................34
         A.      Conditions Precedent to the Effective Date ....................................................................................34
         B.      Effect of Non-Occurrence of Conditions to the Effective Date ......................................................35
         C.      Waiver of Conditions ......................................................................................................................35

Article IX. RELEASE, INJUNCTION, AND RELATED PROVISIONS..................................................................35
         A.     Discharge of Claims and Termination of Interests; Compromise and Settlement of
                Claims, Interests, and Controversies ...............................................................................................35
         B.     Releases by the Debtors ................................................................................................................36
         C.     Releases by the Releasing Parties ................................................................................................37
         D.     Exculpation....................................................................................................................................38
         E.     Injunction.......................................................................................................................................39
         F.     Setoffs and Recoupment .................................................................................................................39
         G.     Release of Liens ..............................................................................................................................39

Article X. RETENTION OF JURISDICTION............................................................................................................39

Article XI. MODIFICATION, REVOCATION, OR WITHDRAWAL OF PLAN ....................................................41
         A.     Modification of Plan .......................................................................................................................41
         B.     Effect of Confirmation on Modifications........................................................................................41
         C.     Revocation of Plan ..........................................................................................................................41

Article XII. MISCELLANEOUS PROVISIONS ........................................................................................................42
         A.      Immediate Binding Effect ...............................................................................................................42
         B.      Additional Documents ....................................................................................................................42
         C.      Reservation of Rights......................................................................................................................42
         D.      Successors and Assigns...................................................................................................................42


                                                                                 ii
19-22185-rdd      Doc 14             Filed 02/03/19 Entered 02/03/19 21:25:30                                                Main Document
                                                  Pg 99 of 338


      E.       Service of Documents .....................................................................................................................42
      F.       Term of Injunctions or Stays...........................................................................................................44
      G.       Entire Agreement ............................................................................................................................44
      H.       Plan Supplement Exhibits ...............................................................................................................44
      I.       Governing Law ...............................................................................................................................44
      J.       Nonseverability of Plan Provisions upon Confirmation..................................................................44
      K.       Closing of Chapter 11 Cases ...........................................................................................................45
      L.       Section 1125(e) Good Faith Compliance ........................................................................................45




                                                                       iii
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                     Main Document
                                              Pg 100 of 338


                       JOINT PREPACKAGED CHAPTER 11 PLAN OF
               REORGANIZATION OF FULLBEAUTY BRANDS HOLDINGS CORP.
     AND ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

         Blackdog Holdings, Inc., FULLBEAUTY Brands Holdings Corp., FULLBEAUTY Brands, Inc.,
FULLBEAUTY Brands, LLC, FULLBEAUTY Brands Management Services, LLC, FULLBEAUTY Brands
Merchant, Inc., FULLBEAUTY Brands Operations, LLC, FULLBEAUTY Brands Texas, LLC, Jessica
London, Inc., and Swimsuits for All, LLC (each a “Debtor” and, collectively, the “Debtors”) propose this joint
prepackaged plan of reorganization (the “Plan”) for the resolution of outstanding claims against and equity interests
in the Debtors. Capitalized terms used in the Plan and not otherwise defined have the meanings ascribed to such
terms in Article I.A of this Plan.

         Although proposed jointly for administrative purposes, the Plan constitutes a separate Plan for each Debtor
for the resolution of outstanding Claims and Interests pursuant to the Bankruptcy Code. The Debtors seek to
consummate the Restructuring Transactions on the Effective Date of the Plan. Each Debtor is a proponent of the
Plan within the meaning of section 1129 of the Bankruptcy Code. The classifications of Claims and Interests set
forth in Article III of this Plan shall be deemed to apply separately with respect to each Plan proposed by each
Debtor, as applicable. The Plan does not contemplate substantive consolidation of any of the Debtors.

         Reference is made to the Disclosure Statement, filed contemporaneously with the Plan, for a discussion of
the Debtors’ history, businesses, historical financial information, valuation, liquidation analysis, projections, and
operations as well as a summary and analysis of the Plan and certain related matters, including distributions to be
made under this Plan.

       ALL HOLDERS OF CLAIMS AND INTERESTS ARE ENCOURAGED TO READ THE PLAN AND
THE DISCLOSURE STATEMENT IN THEIR ENTIRETY.

                                                     Article I.

                          DEFINED TERMS AND RULES OF INTERPRETATION

A.      Defined Terms

        The following terms shall have the following meanings when used in capitalized form herein:

          1.       “ABL Agent” means JPMorgan Chase Bank, N.A. in its capacity as administrative agent and
collateral agent under the ABL Credit Agreement.

         2.       “ABL Claim” means any and all outstanding Claims arising under, derived from, based on, or
secured pursuant to the ABL Credit Agreement or any other agreement, instrument, or document executed at any
time in connection therewith, including all obligations under and as defined in the ABL Credit Agreement.

        3.       “ABL Credit Agreement” means that certain credit agreement, dated as of October 14, 2015,
(as amended, restated, modified, supplemented, or replaced from time to time in accordance with its terms) by and
among FullBeauty, as lead borrower, Holdings, as borrower, each of the other borrower parties thereto, the
ABL Agent, the ABL Lenders, and the FILO Lenders.

       4.      “ABL Facility” means that certain asset-based revolving loan facility provided for under the
ABL Credit Agreement.

        5.     “ABL Lenders” means the lenders that are party to the ABL Credit Agreement and with respect to
the ABL Loans.

          6.       “ABL Loans” means approximately $100 million in commitments for asset-based loans and letters
of credit as defined under the ABL Credit Agreement.

        7.      “Accrued Professional Compensation Claim” means, at any date, a Claim for all accrued fees and
reimbursable expenses for services rendered by a Retained Professional in the Chapter 11 Cases through and
19-22185-rdd         Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 101 of 338


including such date, to the extent that such fees and expenses have not been previously paid whether pursuant to a
retention order with respect to such Retained Professional or otherwise. To the extent that there is a Final Order
denying some or all of a Retained Professional’s fees or expenses, such denied amounts shall no longer be
considered an Accrued Professional Compensation Claim.

        8.       “Ad Hoc Group of First Lien Lenders” means the ad hoc committee of Consenting First Lien
Lenders represented by Milbank, Tweed, Hadley & McCloy LLP and Ducera Partners LLC.

        9.       “Ad Hoc Group of Second Lien Lenders” means the ad hoc committee of Consenting Second Lien
Lenders represented by Paul, Weiss, Rifkind, Wharton & Garrison LLP and Houlihan Lokey Capital Inc.

         10.     “Administrative Claim” means a Claim (other than DIP Facility Claims) for costs and expenses of
administration under sections 503(b), 507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual and
necessary costs and expenses incurred after the Petition Date and through the Effective Date of preserving the
Estates and operating the businesses of the Debtors; and (b) Accrued Professional Compensation Claims (to the
extent Allowed by the Bankruptcy Court).

         11.     “Advisory Services Agreement” means that certain consulting agreement by and among the Service
Providers and the Reorganized Debtors that is consistent with Article I.E of this Plan and pursuant to which the
Service Providers shall (a) provide transition services, advisory services, and operational services and assistance to
the Reorganized Debtors as reasonably requested from time to time and (b) release any and all Sponsor Claims.

          12.      “Affiliate” means, with respect to any Entity, any other Entity that would fall within the meaning
of the term “affiliate” set forth in section 101(2) of the Bankruptcy Code, if such Entity was a debtor in a case under
the Bankruptcy Code.

         13.      “Agents” means, collectively, (a) the DIP Agent (if any), (b) the ABL Agent, (c) the First Lien
Agent, (d) the Second Lien Agent, and (e) the Distribution Agent.

          14.       “Allowed” means (a) any Claim (or portion thereof) that (i) is not Disputed within the applicable
period of time, if any, fixed by the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, (ii) is allowed,
compromised, settled, or otherwise resolved pursuant to the terms of the Plan, in any stipulation that is approved by
a Final Order of the Bankruptcy Court, or pursuant to any contract, instrument, indenture, or other agreement
entered into or assumed in connection herewith, or (iii) has been allowed by a Final Order of the Bankruptcy Court
or (b) an Interest (or portion thereof) that is reflected as outstanding in the stock transfer ledger or similar register of
the applicable Debtor as of the Effective Date. For the avoidance of doubt, any Claim or Interest (or portion thereof)
that has been disallowed pursuant to a Final Order shall not be an “Allowed” Claim or Interest.

        15.      “Apax” means, collectively, Apax VIII-B L.P., Apax VIII-A L.P., Apax VIII-AIV A, L.P., Apax
VIII-AIV B, L.P., Apax VIII-2 L.P., and Apax VIII-1 L.P.

          16.      “Avoidance Actions” means any and all avoidance, recovery, subordination, or other claims,
actions, or remedies that may be brought by or on behalf of the Debtors or their Estates or other authorized parties in
interest under the Bankruptcy Code or applicable non-bankruptcy law, including actions or remedies under sections
502, 510, 542, 544, 545, 547 through 553, and 724(a) of the Bankruptcy Code or under similar or related state or
federal statutes and common law, including fraudulent transfer or conveyance laws.

        17.      “Ballot” means a ballot accompanying the Disclosure Statement upon which certain Holders of
Impaired Claims entitled to vote shall, among other things, indicate their acceptance or rejection of the Plan in
accordance with the Plan and the procedures governing the solicitation process.

        18.       “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as amended
from time to time.

         19.     “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District of New
York or such other court having jurisdiction over the Chapter 11 Cases.



                                                             2
19-22185-rdd        Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                     Main Document
                                             Pg 102 of 338


         20.      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as promulgated by the
United States Supreme Court under section 2075 of title 28 of the United States Code, 28 U.S.C. § 2075, as
applicable to the Chapter 11 Cases, and the general, local, and chambers rules of the Bankruptcy Court.

         21.     “Business Day” means any day, other than a Saturday, Sunday, or “legal holiday” (as that term is
defined in Bankruptcy Rule 9006(a)).

           22.   “Cash” means the legal tender of the United States of America.

         23.      “Causes of Action” means any claims, interests, damages, remedies, causes of action, demands,
rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers, privileges, licenses, liens,
indemnities, guaranties, and franchises of any kind or character whatsoever, whether known or unknown, foreseen
or unforeseen, existing or hereinafter arising, contingent or non-contingent, liquidated or unliquidated, secured or
unsecured, assertable, directly or derivatively, matured or unmatured, suspected or unsuspected, in contract, tort,
law, equity, or otherwise. Causes of Action also include: (a) all rights of setoff, counterclaim, or recoupment and
claims under contracts or for breaches of duties imposed by law; (b) the right to object to or otherwise contest
Claims or Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544 through 550, or 553 of the Bankruptcy
Code; and (d) such claims and defenses as fraud, mistake, duress, and usury, and any other defenses set forth in
section 558 of the Bankruptcy Code.

          24.       “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the chapter 11
case filed for that Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court and (b) when used with
reference to all Debtors, the jointly administered chapter 11 cases for all of the Debtors.

        25.       “Charlesbank” means, collectively, Charlesbank Equity Fund VII, Limited Partnership, CB
Offshore Equity Fund VII, L.P., CB Parallel Fund VII, Limited Partnership, Charlesbank Equity Coinvestment Fund
VII, Limited Partnership, and Charlesbank Coinvestment Partners, Limited Partnership.

           26.   “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code, against any of the
Debtors.

         27.      “Class” means a category of Claims or Equity Interests as set forth in Article III of this Plan
pursuant to section 1122(a) of the Bankruptcy Code.

          28.    “Collective Bargaining Agreement” means that certain agreement between certain of the Debtors
and Chicago and Midwest Regional Joint Board on behalf of its affiliated Local No. 2002 of Workers United dated
March 1, 2018 (as may be amended, restated, modified, supplemented, or replaced from time to time in accordance
with its terms).

          29.      “Compensation and Benefits Programs” means all employment agreements and severance
policies, and all employment, compensation and benefit plans, policies, workers’ compensation programs, savings
plans, retirement plans, deferred compensation plans, supplemental executive retirement plans, healthcare plans,
disability plans, severance benefit plans, incentive plans, life and accidental death and dismemberment insurance
plans, and programs of the Debtors applicable to any of its employees and retirees.

         30.      “Confirmation” means the entry of the Confirmation Order by the Bankruptcy Court on the docket
of the Chapter 11 Cases.

        31.     “Confirmation Date” means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases.

         32.     “Confirmation Hearing” means the hearing(s) conducted by the Bankruptcy Court pursuant to
section 1128(a) of the Bankruptcy Code to consider confirmation of the Plan, as such hearing may be adjourned or
continued from time to time.

         33.     “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan pursuant to
section 1129 of the Bankruptcy Code and approving the Disclosure Statement pursuant to section 1125 of the
Bankruptcy Code.

                                                         3
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                              Pg 103 of 338


         34.     “Consenting FILO Lenders” means the FILO Lenders that are or become parties to the
Restructuring Support Agreement, solely in their capacity as such.

         35.     “Consenting First Lien Lenders” means the First Lien Lenders that are or become parties to the
Restructuring Support Agreement, solely in their capacity as such.

         36.     “Consenting Lenders” means the Consenting FILO Lenders, the Consenting First Lien Lenders,
and the Consenting Second Lien Lenders.

         37.      “Consenting Second Lien Lenders” means the Second Lien Lenders that are or become parties to
the Restructuring Support Agreement, solely in their capacity as such.

         38.     “Cure” means all amounts, including an amount of $0.00, required to cure any monetary defaults
under any Executory Contract or Unexpired Lease (or such lesser amount as may be agreed upon by the parties
under an Executory Contract or Unexpired Lease) that is to be assumed by the Debtors pursuant to sections 365 or
1123 of the Bankruptcy Code.

         39.      “Cure Bar Date” means the deadline for filing requests for payment of a Cure, which shall be
thirty (30) days after the Effective Date unless otherwise ordered by the Bankruptcy Court or agreed to by the
Debtors or Reorganized Debtors, as applicable, the Required Consenting First Lien Lenders (if such agreement is
made prior to the Effective Date), and the counterparty to the relevant Executory Contract or Unexpired Lease.

         40.      “Cure Claim” means a Claim based on the Debtors’ defaults on an Executory Contract or
Unexpired Lease at the time such Executory Contract or Unexpired Lease is assumed by the Debtors pursuant to
sections 365 or 1123 of the Bankruptcy Code.

         41.     “D&O Liability Insurance Policies” means all insurance policies of any of the Debtors for
directors’, managers’, and officers’ liability existing as of the Petition Date.

         42.      “Debtor Release” means the releases set forth in Article IX.B of this Plan.

          43.      “Definitive Documents” means (a) the Exit ABL Documents, (b) the New First Lien Term Loan
Documents, (c) the New Junior Loan Documents, (d) the New Equity Documents, (e) the Warrants Documents,
(f) the Option Rights Documents, (g) all agreements, interim and final orders, and/or amendments in connection
with the use of cash collateral, (h) all agreements, documents, interim and final orders, and/or amendments in
connection with the DIP Facility (if incurred), (i) the Advisory Services Agreement, (j) the Plan, (k) the Plan
Supplement, (l) the Disclosure Statement and related solicitation materials, (m) the motions and related pleadings
seeking approval of the Disclosure Statement and related solicitation materials and scheduling a combined hearing
for the Plan and the Disclosure Statement, and (o) the Confirmation Order.

        44.        “DIP Agent” means an Entity in its capacity as administrative agent and collateral agent under the
DIP Facility (if incurred).

          45.     “DIP Credit Agreement” means, to the extent applicable, the debtor-in-possession credit
agreement (as amended, restated, modified, supplemented, or replaced from time to time in accordance with its
terms) to be entered into by the Debtors, the DIP Agent (if any), and the DIP Lender (if any) if the DIP Facility is
incurred.

         46.      “DIP Facility” means that certain debtor-in-possession credit facility to be provided by the DIP
Lenders on the terms of and subject to the conditions set forth in the DIP Credit Agreement if debtor-in-possession
financing is necessary to the Chapter 11 Cases.

         47.       “DIP Facility Claim” means any Claim derived from or based upon the DIP Facility or DIP
Orders, including Claims for all principal amounts outstanding, interest, fees, expenses, costs, and other charges
arising under or related to the DIP Facility (if incurred).

        48.       “DIP Lenders” means the banks, financial institutions, and other lenders party to the DIP Facility
from time to time (if incurred).

                                                          4
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 104 of 338


         49.      “DIP Orders” means, collectively, the Interim DIP Order and the Final DIP Order (if any).

         50.      “Disclosure Statement” means the disclosure statement for the Plan, including all exhibits and
schedules thereto, as amended, supplemented, or modified from time to time, that is prepared and distributed in
accordance with sections 1125, 1126(b), and 1145 of the Bankruptcy Code, Bankruptcy Rule 3018, and other
applicable law.

        51.      “Disputed” means, with respect to a Claim or Interest (or portion thereof), (a) that an objection to
such Claim or Interest (or portion thereof) has been filed on or before the Effective Date or (b) for which a proof of
such Claim or Interest is filed; provided that in no event shall a Claim or Interest (or portion thereof) that is deemed
Allowed pursuant to the Plan be a Disputed Claim or Interest.

         52.      “Distribution Agent” means the Debtors or any Entity or Entities chosen by the Debtors, which
Entities may include the Notice and Claims Agent, to make or to facilitate distributions required by the Plan.

         53.       “Distribution Record Date” means the date for determining which Holders of Claims are eligible
to receive distributions under the Plan, which date shall be the Confirmation Date.

        54.    “Early Acceptance Date” means the date that is five (5) Business Days after the Restructuring
Support Agreement became effective in accordance with its terms.

        55.        “Effective Date” means the date selected by the Debtors and the Required Consenting First Lien
Lenders that is a Business Day no later than fourteen (14) calendar days after the Confirmation Order is entered and
which (a) no stay of the Confirmation Order is in effect and (b) all conditions specified in Article VIII.A of this Plan
have been (i) satisfied or (ii) waived pursuant to Article VIII.A of this Plan.

        56.      “Eligible First Lien Lender” means any Consenting First Lien Lender entitled to receive its Pro
Rata Share of the First Lien Early Acceptance Premium pursuant to section 27(a) of the Restructuring Support
Agreement.

         57.      “Entity” means an “entity” as defined in section 101(15) of the Bankruptcy Code.

         58.      “Equity Interest” means any issued, unissued, authorized, or outstanding shares of common stock,
preferred stock or other instrument evidencing an ownership interest in a Debtor, whether or not transferable,
together with any warrants, equity-based awards or contractual rights to purchase or acquire such equity interests at
any time and all rights arising with respect thereto that existed immediately before the Effective Date including any
claims arising from the ownership of any instrument evidencing an ownership interest in a Debtor; provided that
Equity Interest does not include any Intercompany Interest.

         59.      “Estate” means, as to each Debtor, the estate created for such Debtor in its Chapter 11 Case
pursuant to sections 301 and 541 of the Bankruptcy Code.

         60.       “Exchange Benchmark Value” means $79 million or the mid-point range of the Plan Equity Value
as set forth in the Disclosure Statement prior to any issuance of the New Junior Loan to electing First Lien Term
Lenders; provided that the Exchange Benchmark Value shall be used only to calculate the principal amount of the
New Junior Loan to be distributed to those First Lien Lenders that elect to receive a principal amount of the New
Junior Loan in lieu of New Common Stock as set forth in Article III.B.5 of this Plan.

          61.      “Exculpated Party” means each of the following, solely in its capacity as such: (a) the Debtors;
(b) the DIP Agent (if any); (c) the DIP Lenders (if any); (d) the ABL Agent; (e) the ABL Lenders; (f) the
Consenting FILO Lenders; (g) the First Lien Agent; (h) the Consenting First Lien Lenders; (i) the Second Lien
Agent; (j) the Consenting Second Lien Lenders; (k) the Sponsors; (l) with respect to the foregoing clauses (a)
through (k), each such Entity’s current and former Affiliates, and such Entities’ and their current and former
Affiliates’ current and former directors, managers, officers, equity holders (regardless of whether such interests are
held directly or indirectly), predecessors, successors, assigns, subsidiaries, principals, members, employees, agents,
advisory board members, financial advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, investment managers, and other professionals, each in their capacity as such.


                                                           5
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                              Pg 105 of 338


         62.       “Executory Contract” means a contract or lease to which one or more of the Debtors is a party that
is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

       63.       “Exit ABL Documents” means any documentation necessary to effectuate the incurrence of the
Exit ABL Facility.

         64.       “Exit ABL Facility” means the new $100 million asset-based revolving credit facility, plus a
$5 million first-in, last-out facility, which will have the terms set forth in the Exit ABL Documents.

      65.      “Exit ABL Lender” means any lender of the Exit ABL Facility in accordance with the Exit ABL
Documentation.

      66.       “Exit Facilities Documents” means the Exit ABL Documents, the New First Lien Term Loan
Documents, and the New Junior Loan Documents.

         67.     “Exit New Money Facility” means the new $30 million senior secured term loan facility, which
will have the terms set forth in Exhibit D to the Restructuring Support Agreement and the New First Lien Term
Loan Documentation.

         68.      “FILO Claim” means any and all outstanding Claims arising under, derived from, based on, or
secured pursuant to the ABL Credit Agreement with respect to the FILO Facility or any other agreement,
instrument, or document executed at any time in connection therewith, including all obligations under and as defined
in the ABL Credit Agreement with respect to the FILO Facility.

        69.      “FILO Facility” means that certain $75 million first-in, last-out loan facility provided for under
the ABL Credit Agreement, plus any accrued and unpaid interest, fees, expenses, costs, and other charges payable in
accordance therewith.

            70.   “FILO Lenders” means the lenders party to the ABL Credit Agreement with respect to the FILO
Facility.

         71.       “Final DIP Order” means an order (if any) of the Bankruptcy Court authorizing, among other
things, on a final basis, the Debtors to (a) enter into the DIP Facility and incur postpetition obligations thereunder
and (b) use cash collateral pursuant to the terms set forth therein.

          72.      “Final Order” means an order or judgment of the Bankruptcy Court or other court of competent
jurisdiction with respect to the relevant subject matter that has not been reversed, stayed, modified, or amended, and
as to which the time to appeal, seek reconsideration under Rule 59(b) or 59(e) of the Federal Rules of Civil
Procedure, seek a new trial, reargument, or rehearing and, where applicable, petition for certiorari has expired and
no appeal, motion for reconsideration under Rule 59(b) or 59(e) of the Federal Rules of Civil Procedure, motion for
a new trial, reargument or rehearing or petition for certiorari has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been or may be filed has been resolved by the highest court to
which the order or judgment was appealed or from which certiorari was sought, or as to which any motion for
reconsideration that has been filed pursuant to Rule 59(b) or 59(e) of the Federal Rules of Civil Procedure or any
motion for a new trial, reargument, or rehearing shall have been denied, resulted in no modification of such order, or
has otherwise been dismissed with prejudice; provided that the possibility that a motion pursuant to Rule 60 of the
Federal Rules of Civil Procedure or Bankruptcy Rule 9024, or any analogous rule, may be filed relating to such
order or judgment shall not cause such order or judgment not to be a Final Order.

        73.       “First Lien Agent” means Wilmington Savings Fund Society, FSB in its capacity as successor
administrative agent and collateral agent under the First Lien Credit Agreement.




                                                          6
19-22185-rdd        Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                             Pg 106 of 338


         74.     “First Lien Claim” means any and all outstanding Claims arising under, derived from, based on, or
secured pursuant to the First Lien Credit Agreement or any other agreement, instrument, or document executed at
any time in connection therewith, including all obligations under and as defined in the First Lien Credit Agreement.

       75.       “First Lien Credit Agreement” means that certain credit agreement, dated October 14, 2015 (as
amended, restated, modified, supplemented, or replaced from time to time in accordance with its terms), by and
among FullBeauty, as borrower, Holdings, the First Lien Agent, and the First Lien Lenders.

        76.     “First Lien Credit Facility” means that certain term loan facility provided for under the First Lien
Credit Agreement.

         77.    “First Lien Early Acceptance Premium” means the 1% yield enhancement ($7.8 million) payable
in Cash and deemed an Allowed General Unsecured Claim to be paid in accordance with Article II.B of this Plan.

          78.    “First Lien Lenders” means those lenders party to the First Lien Credit Agreement.

          79.    “FullBeauty” means FULLBEAUTY Brands Holdings Corp., a Delaware corporation.

         80.    “General Administrative Claim” means any Administrative Claim, other than an Accrued
Professional Compensation Claim and Claims for fees and expenses pursuant to 28 U.S.C § 1930(a).

         81.      “General Unsecured Claim” means any unsecured claim other than (a) a DIP Facility Claim,
(b) an Administrative Claim, (c) an Accrued Professional Compensation Claim, (d) a Priority Tax Claim, (e) an
Other Priority Claim, (f) an ABL Claim, (g) a FILO Claim, (h) a First Lien Claim, (i) a Second Lien Claim, (j) an
Intercompany Claim against one or more of the Debtors that is not entitled to priority under the Bankruptcy Code or
Final Order of the Bankruptcy Court, or (k) the Sponsor Claims.

        82.     “Governmental Unit” means a “governmental unit” as defined in section 101(27) of the
Bankruptcy Code.

          83.    “Holder” means an Entity holding a Claim or Interest.

          84.    “Holdings” means Blackdog Holdings, Inc., a Delaware corporation and ultimate parent for each
Debtor.

          85.    “Impaired” means “impaired” within the meaning of section 1124 of the Bankruptcy Code.

          86.    “Impaired Class” means a Class that is Impaired.

          87.     “Indemnification Provisions” means each of the Debtors’ indemnification provisions currently in
place, whether in the Debtors’ bylaws, certificates of incorporation or formation, limited liability company
agreements, other organizational or formation documents, board resolutions, management or indemnification
agreements, or employment contracts, for the Debtors’ current and former directors, officers, managers, employees,
attorneys, other professionals, and agents and such current and former directors, officers, and managers’ respective
Affiliates.

         88.       “Intercompany Claims” means, collectively, any Claim held by a Debtor against another Debtor or
an Affiliate of a Debtor or any Claim held by an Affiliate of a Debtor against a Debtor.

         89.      “Intercompany Interest” means an Equity Interest in a Debtor or OSP Group Canada Holdings,
Inc. held by another Debtor.

          90.    “Interests” means, collectively, Equity Interests and Intercompany Interests.

         91.     “Interim DIP Order” means an order (if any) of the Bankruptcy Court authorizing, among other
things, on an interim basis, the Debtors to (a) enter into the DIP Facility and incur postpetition obligations
thereunder and (b) use cash collateral pursuant to the terms set forth therein.



                                                         7
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                              Pg 107 of 338


         92.      “Lien” means a “lien” as defined in section 101(37) of the Bankruptcy Code.

         93.      “Local Bankruptcy Rules” means the Local Bankruptcy Rules for the Southern District of New
York.

          94.      “Management Incentive Plan” means the management incentive plan of the Reorganized Debtors
that shall be consistent with the material terms set forth in the Restructuring Support Agreement and the term sheet
agreed to between the Debtors and the Required Consenting First Lien Lenders and in form and substance
acceptable to the Debtors and the Required Consenting First Lien Lenders and which management incentive plan
shall reserve no less than 10% of New Common Stock to be awarded to participants on or following the Effective
Date.

        95.      “New Board” means the board of directors of the parent company of the Reorganized Debtors, as
determined in accordance with the Restructuring Support Agreement and the New Equity Documents.

         96.      “New Common Stock” means a single class of equity interests in a Reorganized Debtor entity to be
authorized, issued, or reserved on the Effective Date pursuant to the Plan, in accordance with the terms and
conditions set forth in the Restructuring Support Agreement, and as provided in the Restructuring Transactions
Memorandum.

         97.      “New Equity” means the New Common Stock and the Warrants.

         98.       “New Equity Documents” means any shareholder agreement, organizational documents, evidence
of equity interests (including share certificates or other mutually agreed evidence of equity interests to be issued in
accordance with the Restructuring Support Agreement), or other governance documents for the Reorganized
Debtors, which, to the extent applicable to such documents, shall include terms consistent with minority equity
holder protections and governance rights provisions set forth in the Restructuring Support Agreement.

        99.       “New First Lien Term Loan” means the new first lien term loan credit facility in the amount of up
to $252 million, which will have the terms set forth in the Restructuring Support Agreement and the New First Lien
Term Loan Documents.

         100.     “New First Lien Term Loan Documents” means any documentation necessary to effectuate the
incurrence of the Exit New Money Facility and the New First Lien Term Loan, subject to Article I.E of this Plan.

         101.       “New Junior Loan” means the new facility in the amount of up to $50 million, which will have the
terms set forth in the Restructuring Support Agreement and the New Junior Loan Documents.

         102.    “New Junior Loan Documents” means any documentation necessary to effectuate the incurrence
of the New Junior Loan, subject to Article I.E of this Plan.

          103.     “Notice and Claims Agent” means Prime Clerk LLC in its capacity as noticing, claims, and
solicitation agent for the Debtors, pursuant to an order of the Bankruptcy Court.

          104.     “Option Rights” means the rights to purchase New Common Stock from the Reorganized Debtors
that shall be issued in accordance with the terms set forth in the Restructuring Support Agreement, the Option Rights
Documents, and the Advisory Services Agreement.

         105.      “Option Rights Documents” means the applicable Definitive Document with respect to the Option
Rights, subject to Article I.E of this Plan.

          106.     “Other Priority Claim” means any Claim entitled to priority in right of payment under
section 507(a) of the Bankruptcy Code, other than a Priority Tax Claim or Claims entitled to administrative expense
priority pursuant to section 503(b)(9) of the Bankruptcy Code.

        107.     “Other Secured Claim” means any Secured Claim against the Debtors other than the DIP Facility
Claims and the Secured Lender Claims.



                                                          8
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                              Pg 108 of 338


         108.     “Petition Date” means the date on which each of the Debtors commenced the Chapter 11 Cases.

         109.      “Plan” means this joint prepackaged plan of reorganization under chapter 11 of the Bankruptcy
Code, either in its present form or as it may be altered, amended, modified, or supplemented from time to time in
accordance with the Bankruptcy Code, the Bankruptcy Rules, the Restructuring Support Agreement, or the terms
hereof, as the case may be, and the Plan Supplement, which is incorporated herein by reference, including all
exhibits and schedules hereto and thereto.

          110.    “Plan Supplement” means a supplemental appendix to the Plan that shall be filed with the
Bankruptcy Court not later than one (1) calendar day after the Petition Date and shall contain, among other things,
draft forms of documents (or term sheets thereof), schedules, and exhibits to the Plan, in each case subject to the
terms and provisions of the Restructuring Support Agreement (including any consent rights as to the form and
substance of such documents set forth therein) and as may be amended, modified, or supplemented from time to
time on or prior to the Effective Date in accordance with the terms hereof, the Bankruptcy Code, the Bankruptcy
Rules, and the Restructuring Support Agreement, including the following documents: (a) the New Equity
Documents; (b) to the extent known, the identity of the members of the New Board; (c) the Exit Facilities
Documents; (d) the Warrant Documents; (e) the Option Rights Documents; (f) the Restructuring Transactions
Memorandum, and (g) any and all other documentation necessary to effectuate the Restructuring Transactions or
that is contemplated by the Plan.

         111.     “Priority Tax Claim” means a Claim of a Governmental Unit of the kind specified in
section 507(a)(8) of the Bankruptcy Code.

         112.    “Pro Rata Share” or “Pro Rata” means a distribution equal in amount to the ratio of the amount
of such Allowed Claim in relation to the aggregate amount of all Allowed Claims in its Class.

         113.     “Professional Fee Escrow Account” means an interest-bearing escrow account in an amount equal
to the Professional Fee Reserve Amount funded and maintained by the Reorganized Debtors on and after the
Effective Date solely for the purpose of paying all Allowed and unpaid fees and expenses of Retained Professionals
in the Chapter 11 Cases.

        114.     “Professional Fee Reserve Amount” means the aggregate Accrued Professional Compensation
through the Effective Date as estimated by the Retained Professionals in accordance with Article II.A.2.c of this
Plan.

         115.     “Proof of Claim” means a proof of Claim filed against any Debtor in the Chapter 11 Cases.

          116.      “Reinstatement” or “Reinstated” means, with respect to Claims and Interests, that the Claim or
Interest shall be rendered Unimpaired in accordance with section 1124 of the Bankruptcy Code.

          117.     “Released Party” means each of the following, solely in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) the Estates; (d) the DIP Agent (if any); (e) the DIP Lenders (if any); (f) the ABL
Agent; (g) the ABL Lenders; (h) the FILO Lenders; (i) the First Lien Agent, (j) the First Lien Lenders; (k) the
Second Lien Agent; (l) the Second Lien Lenders; (m) the Sponsors; (n) with respect to the foregoing clauses (a)
through (m), each such Entity’s current and former Affiliates, and such Entities’ and their current and former
Affiliates’ current and former directors, managers, officers, equity holders (regardless of whether such interests are
held directly or indirectly), predecessors, successors, assigns, subsidiaries, principals, members, employees, agents,
advisory board members, financial advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, investment managers, and other professionals, each in their capacity as such; provided, further, that
any holder of a Claim or Interest that opts out of the releases contained in the Plan shall not be a “Released Party.”

          118.     “Releasing Party” means each of the following, solely in its capacity as such: (a) the DIP Agent
(if any); (b) the DIP Lenders (if any); (c) the ABL Agent; (d) the ABL Lenders (e) the FILO Lenders; (f) the First
Lien Agent; (g) the First Lien Lenders; (h) the Second Lien Agent; (i) the Second Lien Lenders; (j) the Sponsors;
(k) all holders of Claims or Interests who vote to accept the Plan; (l) all holders of Claims or Interests who are
eligible to vote, but abstain from voting on the Plan and who do not opt out of the releases provided by the Plan; (m)
all holders of Claims or Interests who vote to reject the Plan and who do not opt out of the releases provided by the


                                                          9
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 109 of 338


Plan; (n) with respect to the foregoing clauses (a) through (m), each such Entity’s current and former Affiliates, and
such Entities’ and their current and former Affiliates’ current and former directors, managers, officers, equity
holders (regardless of whether such interests are held directly or indirectly), predecessors, successors, assigns,
subsidiaries, principals, members, employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, investment managers, and other
professionals, each in their capacity as such; provided that any holder of a Claim or Interest that validly opts out of,
or validly objects to, the releases contained in the Plan shall not be a “Releasing Party.”

         119.     “Reorganized Debtors” means the Debtors, as reorganized pursuant to and under the Plan, or any
successor thereto by merger, consolidation, or otherwise on or after the Effective Date, including any transferee,
assign, or successor of any Reorganized Debtor created to issue the New Common Stock as determined by the
Debtors and the Required Consenting First Lien Lenders prior to the Effective Date following the Debtors’
consultation with the Ad Hoc Group of Second Lien Lenders and the Required Sponsors.

         120.     “Representatives” means, with regard to an Entity, current and former officers, directors, members
(including ex officio members), managers, employees, partners, advisors, attorneys, professionals, accountants,
investment bankers, investment advisors, actuaries, Affiliates, financial advisors, consultants, agents, and other
representatives of each of the foregoing Entities (whether current or former, in each case in his, her or its capacity as
such).

        121.      “Required Consenting FILO Lenders” means the Consenting FILO Lenders that hold, in the
aggregate, greater than 50% in principal amount outstanding of all FILO Claims.

         122.     “Required Consenting First Lien Lenders” means Consenting First Lien Lenders that hold, in the
aggregate, greater than 50% in principal amount outstanding of all First Lien Claims held by Consenting First Lien
Lenders that are (or whose managers or investment managers are) members of the Ad Hoc Group of First Lien
Lenders.

        123.    “Required Consenting Lenders” means, collectively, the Required Consenting FILO Lenders, the
Required Consenting First Lien Lenders, and the Required Consenting Second Lien Lenders.

        124.     “Required Consenting Second Lien Lenders” means Consenting Second Lien Lenders that hold, in
the aggregate, greater than 50% in principal amount outstanding of all Second Lien Claims held by Consenting
Second Lien Lenders that are (or whose managers or investment managers are) members of the Ad Hoc Group of
Second Lien Lenders; provided that any Second Lien Claims held by a Sponsor or its controlled affiliates shall not
be counted or considered in either the numerator or denominator for the purposes of determining Required
Consenting Second Lien Lenders.

         125.     “Required Consenting Sponsor” means Apax.

        126.    “Required Parties” means, collectively, the Debtors, the Required Consenting Sponsor, and the
Required Consenting Lenders.

          127.     “Restructuring Support Agreement” means that certain Restructuring Support Agreement
(including the exhibits and annexes attached thereto) entered into on December 18, 2018, by and among the Debtors,
the Sponsors, the Consenting Lenders, and any subsequent Entity that becomes a party thereto pursuant to the terms
thereof, as attached to the Disclosure Statement as Exhibit B.

         128.     “Restructuring Transactions” means the transactions described in Article IV.C of this Plan.

         129.     “Restructuring Transactions Memorandum” means that certain memorandum regarding the
Restructuring Transactions under the Plan that may be included in the Plan Supplement, which memorandum must
be consistent with the terms and conditions set forth in the Restructuring Support Agreement and otherwise in form
and substance reasonably acceptable to the Debtors and the Required Consenting First Lien Lenders.

        130.     “Retained Professional” means an Entity: (a) employed in the Chapter 11 Cases pursuant to a
Final Order in accordance with sections 327 and 1103 of the Bankruptcy Code and to be compensated for services


                                                           10
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                               Pg 110 of 338


rendered prior to the Effective Date, pursuant to sections 327, 328, 329, 330, or 331 of the Bankruptcy Code; or
(b) for which compensation and reimbursement has been allowed by the Bankruptcy Court pursuant to
section 503(b)(4) of the Bankruptcy Code.

         131.     “SEC” means the Securities and Exchange Commission.

        132.      “Second Lien Agent” means Wilmington Trust, National Association in its capacity as successor
administrative agent and collateral agent under the Second Lien Credit Agreement.

         133.    “Second Lien Claim” means any and all outstanding Claims arising under, derived from, based on,
or secured pursuant to the Second Lien Credit Agreement or any other agreement, instrument, or document executed
at any time in connection therewith, including all obligations under and as defined in the Second Lien Credit
Agreement.

       134.      “Second Lien Credit Agreement” means that certain credit agreement, dated October 14, 2015 (as
amended, restated, modified, supplemented, or replaced from time to time in accordance with its terms), by and
among FullBeauty, as borrower, Holdings, the Second Lien Agent, and the Second Lien Lenders.

        135.     “Second Lien Credit Facility” means that certain term loan facility provided for under the Second
Lien Credit Agreement.

         136.     “Second Lien Lenders” means the lenders party to the Second Lien Credit Agreement.

        137.     “Second Lien Loans” means approximately $345 million in loans provided for under the Second
Lien Credit Agreement.

         138.      “Second Lien Warrant Package” means 100% of the Series A Warrants, 60% of the Series B
Warrants, and 60% of the Series C Warrants, each as defined in the Warrants Documents and on the terms set forth
in the Restructuring Support Agreement.

         139.       “Secured Claim” means, when referring to a Claim, a Claim: (a) secured by a Lien on property in
which the Estate has an interest, which Lien is valid, perfected, and enforceable pursuant to applicable law or by
Final Order of the Bankruptcy Court, or that is subject to setoff pursuant to section 553 of the Bankruptcy Code, to
the extent of the value of the creditor’s interest in the Estate’s interest in such property or to the extent of the amount
subject to setoff, as applicable, as determined pursuant to section 506(a) of the Bankruptcy Code or (b) otherwise
Allowed pursuant to the Plan or Final Order of the Bankruptcy Court as a secured claim.

        140.     “Secured Lender Claims” means the ABL Claims, the FILO Claims, the First Lien Claims, and/or
the Second Lien Claims.

         141.    “Secured Lenders” means those Entities that are Holders of ABL Claims, FILO Claims, First Lien
Claims, and/or Second Lien Claims.

         142.    “Securities” means any instruments that qualify under section 2(a)(1) of the Securities Act,
including the New Equity.

         143.    “Securities Act” means the Securities Act of 1933, as now in effect or hereafter amended, or any
regulations promulgated thereunder.

         144.     “Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

         145.     “Service Providers” means, collectively, Apax Partners LP and Charlesbank (or its affiliates that
provide advisory services).

         146.     “Sponsors” means Apax and Charlesbank.

         147.      “Sponsor Claims” means any and all outstanding Claims that Topco, the Sponsors, and/or any
controlled affiliates of the Sponsors, solely in their capacities as such, may have against the Debtors (but excluding,


                                                            11
19-22185-rdd         Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                                Pg 111 of 338


for the avoidance of doubt, any Second Lien Claims that any of the Sponsors or any of their respective Affiliates
may hold as of the Petition Date, which such Second Lien Claims shall be treated as Class 6 Claims hereunder).

        148.     “Sponsor Warrant Package” means 40% of the Series B Warrants and 40% of the Series C
Warrants, each as defined in the Warrants Documents.

         149.     “Stockholders Agreement” means the stockholders agreement with respect to the New Common
Stock to be entered into on the Effective Date, which shall be included in the Plan Supplement as part of the New
Equity Documents, subject to Article I.E of this Plan.

         150.      “Third-Party Release” means the releases set forth in Article IX.C of this Plan.

         151.     “Topco” means Blackdog Topco Holdings, LP, a Delaware corporation.

        152.      “Unexpired Lease” means a lease to which one or more of the Debtors is a party that is subject to
assumption or rejection under section 365 of the Bankruptcy Code.

          153.     “Unimpaired” means, with respect to a Claim, Equity Interest, or Class of Claims or Equity
Interests, not “impaired” within the meaning of sections 1123(a)(4) and 1124 of the Bankruptcy Code.

         154.     “United States Trustee” means the United States Trustee for the Southern District of New York.

         155.     “Warrants” means the warrants issued pursuant to the Warrant Documents.

          156.      “Warrant Documents” means the applicable Definitive Document with respect to the Warrants to
be issued in accordance with the terms and conditions set forth in the Restructuring Support Agreement, subject to
Article I.E of this Plan.

B.       Rules of Interpretation

          1.       For purposes herein: (a) in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter
gender shall include the masculine, feminine, and the neuter gender; (b) unless otherwise specified, any reference
herein to a contract, instrument, release, indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be substantially in that form or
substantially on those terms and conditions; (c) unless otherwise specified, any reference herein to an existing
document or exhibit having been filed or to be filed shall mean that document or exhibit, as it may thereafter be
amended, modified, or supplemented; (d) unless otherwise specified, all references herein to “Articles” are
references to Articles of this Plan; (e) the words ‘‘herein,’’ “hereof,” and ‘‘hereto’’ refer to the Plan in its entirety
rather than to a particular portion of the Plan; (f) the words “include” and “including” and variations thereof shall
not be deemed to be terms of limitation and shall be deemed to be followed by the words “without limitation”;
(g) references to “shareholders,” “directors,” and/or “officers” shall also include “members” and/or “managers,” as
applicable, as such terms are defined under the applicable state limited liability company laws; (h) references to
“Proofs of Claim,” “holders of Claims,” “Disputed Claims,” and the like shall include “Proofs of Interest,” “holders
of Interests,” “Disputed Interests,” and the like, as applicable; (i) captions and headings to Articles are inserted for
convenience of reference only and are not intended to be a part of or to affect the interpretation hereof; (j) unless
otherwise specified herein, the rules of construction set forth in section 102 of the Bankruptcy Code shall apply;
(k) any term used in capitalized form herein that is not otherwise defined but that is used in the Bankruptcy Code or
the Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy Rules,
as the case may be; and (l) any effectuating provisions may be interpreted by the Reorganized Debtors in such a
manner that is consistent with the overall purpose and intent of the Plan without further notice to or action, order, or
approval of the Bankruptcy Court or any other Entity, subject to the terms of the Restructuring Support Agreement,
and such interpretation shall control.

         2.       All references in the Plan to monetary figures refer to currency of the United States of America,
unless otherwise expressly provided.



                                                           12
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                              Pg 112 of 338


         3.       Except as otherwise specifically provided in the Plan to the contrary, references in the Plan to the
Debtors or to the Reorganized Debtors mean the Debtors and the Reorganized Debtors, as applicable, to the extent
the context requires.

C.       Computation of Time

         Unless otherwise specifically stated in the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply in
computing any period of time prescribed or allowed in the Plan. If the date on which a transaction may occur
pursuant to the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the
next succeeding Business Day. Any references to the Effective Date shall mean the Effective Date or as soon as
reasonably practicable thereafter unless otherwise specified herein.

D.       Controlling Document

        In the event of an inconsistency between the Plan, the Restructuring Support Agreement, and the
Disclosure Statement, the terms of the Plan shall control in all respects. In the event of an inconsistency between the
Plan and the Plan Supplement, the Plan shall control. In the event of an inconsistency between the Plan and the
Confirmation Order, the Confirmation Order shall control.

E.       Restructuring Support Agreement

         Notwithstanding anything to the contrary in the Plan, the Plan Supplement, the Confirmation Order, or the
Disclosure Statement, any and all consent rights in the Restructuring Support Agreement with respect to the form
and substance of the Plan, the Plan Supplement, and any other documents relating to the Restructuring Transactions,
including any amendments, restatements, supplements, or other modifications to such documents and any consents,
waivers, or other deviations under or from any such documents, shall be incorporated by reference herein and fully
enforceable as if stated in full herein. Solely with respect to any consent or consultation rights in this Plan, in the
event of an inconsistency between the Plan, the Plan Supplement, the Disclosure Statement, and the Restructuring
Support Agreement, the terms of the Restructuring Support Agreement shall control.

                                                      Article II.

                        ADMINISTRATIVE CLAIMS, DIP FACILITY CLAIMS,
              PRIORITY TAX CLAIMS, AND UNITED STATES TRUSTEE STATUTORY FEES

          In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, DIP Facility
Claims, and Priority Tax Claims have not been classified and, thus, are excluded from the Classes of Claims and
Interests set forth in Article III of this Plan.

A.       Administrative Claims

         1.       General Administrative Claims

          Subject to the provisions of sections 328, 330(a), and 331 of the Bankruptcy Code and except to the extent
that a Holder of an Allowed General Administrative Claim and the applicable Debtor before the Effective Date or
the applicable Reorganized Debtor after the Effective Date agree to less favorable treatment, each Holder of an
Allowed General Administrative Claim will be paid the full unpaid amount of such Allowed General Administrative
Claim in Cash: (a) if such Allowed General Administrative Claim is based on liabilities that the Debtors incurred in
the ordinary course of business after the Petition Date, in accordance with the terms and conditions of the particular
transaction giving rise to such Allowed General Administrative Claim and without any further action by any Holder
of such Allowed General Administrative Claim; (b) if such Allowed General Administrative Claim is due, on the
Effective Date, or, if such Allowed General Administrative Claim is not due as of the Effective Date, on the date
that such Allowed General Administrative Claim becomes due or as soon as reasonably practicable thereafter; (c) if
a General Administrative Claim is not Allowed as of the Effective Date, on the date that is no later than sixty (60)
days after the date on which an order Allowing such General Administrative Claim becomes a Final Order of the
Bankruptcy Court or as soon as reasonably practicable thereafter; or (d) at such time and upon such terms as set
forth in a Final Order of the Bankruptcy Court.


                                                          13
19-22185-rdd           Doc 14    Filed 02/03/19 Entered 02/03/19 21:25:30                     Main Document
                                              Pg 113 of 338


         2.       Professional Compensation Claims

                  a.       Final Fee Applications

         All final requests for Accrued Professional Compensation Claims shall be filed no later than sixty (60) days
after the Effective Date. The amount of Accrued Professional Compensation Claims owed to the Retained
Professionals shall be paid in Cash to such Retained Professionals from funds held in the Professional Fee Escrow
Account after such Claims are Allowed by a Final Order. To the extent that funds held in the Professional Fee
Escrow Account are unable to satisfy the amount of Accrued Professional Compensation Claims owed to the
Retained Professionals, such Retained Professionals shall have an Allowed Administrative Claim for any such
deficiency, which shall be satisfied in accordance with Article II.A of this Plan. After all Allowed Accrued
Professional Compensation Claims have been paid in full, any excess amounts remaining in the Professional Fee
Escrow Account shall be returned to the Reorganized Debtors.

                  b.       Professional Fee Escrow Account

         On the Effective Date, the Debtors or Reorganized Debtors, as applicable, shall establish and fund the
Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve Amount. The Professional Fee
Escrow Account shall be maintained in trust solely for the Retained Professionals. Such funds shall not be
considered property of the Estates of the Debtors or the Reorganized Debtors.

                 c.        Professional Fee Reserve Amount

         To receive payment for unbilled fees and expenses incurred through the Confirmation Date, the Retained
Professionals shall estimate in good faith their Accrued Professional Compensation Claims (taking into account any
retainers) prior to and as of the Confirmation Date and shall deliver such estimate to the Debtors and counsel to the
Required Consenting First Lien Lenders at least three (3) calendar days prior to the Confirmation Date. If a
Retained Professional does not provide such estimate, the Reorganized Debtors may estimate the unbilled fees and
expenses of such Retained Professional; provided that such estimate shall not be considered an admission or
limitation with respect to the fees and expenses of such Retained Professional. The total amount so estimated as of
the Confirmation Date shall comprise the Professional Fee Reserve Amount.

                  d.       Post-Confirmation Date Fees and Expenses

         Upon the Confirmation Date, any requirement that Retained Professionals comply with sections 327
through 331 and 1103 of the Bankruptcy Code in seeking retention or compensation for services rendered after such
date shall terminate. Each Debtor or Reorganized Debtor, as applicable, may employ and pay any fees and expenses
of any professional, including any Retained Professional, in the ordinary course of business without any further
notice to or action, order, or approval of the Bankruptcy Court, including with respect to any transaction,
reorganization, or success fees payable by virtue of the consummation of this Plan or the occurrence of the Effective
Date.

          The Debtors and Reorganized Debtors, as applicable, shall pay, within ten (10) Business Days after
submission of a detailed invoice to the Debtors or Reorganized Debtors, as applicable, all outstanding reasonable
and documented fees and out-of-pocket expenses of (i) the First Lien Agent and the Second Lien Agent, (ii) the
advisors to the Ad Hoc Group of First Lien Lenders, (iii) the advisors to the Ad Hoc Group of Second Lien Lenders,
(iv) counsel to the Sponsors in an amount not to exceed $250,000 in the aggregate (after taking into account any and
all amounts previously satisfied by FullBeauty and/or any of its affiliates or subsidiaries in connection with this
restructuring), (v) Davis Polk & Wardwell LLP, in its capacity as counsel to certain First Lien Lenders and in an
amount not to exceed $188,000 in the aggregate (after taking into account any and all amounts previously satisfied
by FullBeauty and/or any of its affiliates or subsidiaries), (vi) the members of the Ad Hoc Group of First Lien
Lenders, and (vii) the advisors to the ABL Agent and the ABL Lenders in accordance with the ABL Credit
Agreement and any forbearance agreements or amendments in connection with the ABL Credit Agreement in effect
as of the date that the Restructuring Support Agreement was executed, in each case in accordance with section 27(b)
of the Restructuring Support Agreement, if applicable. If the Debtors or the Reorganized Debtors dispute the
reasonableness of any such invoice, the Debtors or Reorganized Debtors, as applicable, or the affected professional
may submit such dispute to the Bankruptcy Court for a determination of the reasonableness of any such invoice, and


                                                         14
19-22185-rdd           Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                    Main Document
                                                 Pg 114 of 338


the disputed portion of such invoice shall not be paid until the dispute is resolved. The undisputed portion of such
reasonable fees and expenses shall be paid as provided herein.

                  e.       Substantial Contribution Compensation and Expenses

         Except as otherwise specifically provided in the Plan, any Entity that requests compensation or expense
reimbursement for making a substantial contribution in the Chapter 11 Cases pursuant to sections 503(b)(3), (4), and
(5) of the Bankruptcy Code must file an application and serve such application on counsel for the Debtors or
Reorganized Debtors, as applicable, and as required by the Bankruptcy Court, the Bankruptcy Code, and the
Bankruptcy Rules on or before three (3) Business Days after the Confirmation Date.

B.       First Lien Early Acceptance Premium

       On or before the Effective Date, the Reorganized Debtors shall pay in full in Cash each Eligible First Lien
Lender its Pro Rata Share of the First Lien Early Acceptance Premium pursuant to the terms set forth in the
Restructuring Support Agreement.

C.       DIP Facility Claims

          If the DIP Facility is incurred, notwithstanding anything to the contrary herein, Holders of Allowed DIP
Facility Claims, in exchange for full and final satisfaction, settlement, release, and discharge of all DIP Facility
Claims (other than Claims under the DIP Facility that expressly survive the termination thereof), on the Effective
Date, all amounts outstanding under the DIP Facility on the Effective Date, shall receive (1) payment in full in Cash
(and all outstanding letters of credit shall be cash collateralized) or (2) such other treatment agreed upon between the
Debtors, the Required Consenting First Lien Lenders, and Holders of Allowed DIP Facility Claims.

D.       Priority Tax Claims

          Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a less favorable treatment, in
exchange for full and final satisfaction, settlement, release, and discharge of each Allowed Priority Tax Claim, each
Holder of an Allowed Priority Tax Claim due and payable on or prior to the Effective Date shall be treated pursuant
to section 1129(a)(9)(C) of the Bankruptcy Code. To the extent any Allowed Priority Tax Claim is not due and
owing on or before the Effective Date, such Claim shall be paid in full in Cash in accordance with the terms of any
agreement between the Debtors and such Holder or as may be due and payable under applicable non-bankruptcy law
or in the ordinary course of business.

E.       United States Trustee Statutory Fees

          The Debtors and the Reorganized Debtors, as applicable, will pay fees payable pursuant to
28 U.S.C § 1930(a), including fees and expenses payable to the United States Trustee, as determined by the
Bankruptcy Court at a hearing pursuant to section 1128 of the Bankruptcy Code, for each quarter (including any
fraction thereof) until the Chapter 11 Cases are converted, dismissed, or closed, whichever occurs first.

                                                      Article III.

                   CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.       Classification of Claims

         This Plan constitutes a separate chapter 11 plan of reorganization for each Debtor. Except for the Claims
addressed in Article II above (or as otherwise set forth herein), all Claims and Interests are placed in Classes for
each of the Debtors. In accordance with section 1123(a)(1) of the Bankruptcy Code, the Debtors have not classified
Administrative Claims, DIP Facility Claims, and Priority Tax Claims, as described in Article II.

        The categories of Claims and Interests listed below classify Claims and Interests for all purposes, including
voting, Confirmation, and distribution pursuant hereto and pursuant to sections 1122 and 1123(a)(1) of the
Bankruptcy Code. The Plan deems a Claim or Interest to be classified in a particular Class only to the extent that the
Claim or Interest qualifies within the description of that Class and shall be deemed classified in a different Class to

                                                          15
19-22185-rdd                Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                              Main Document
                                                       Pg 115 of 338


the extent that any remainder of such Claim or Interest qualifies within the description of such different Class. A
Claim or an Interest is in a particular Class only to the extent that any such Claim or Interest is Allowed in that Class
and has not been paid or otherwise settled prior to the Effective Date.

                              Summary of Classification and Treatment of Claims and Interests

               Class                      Claim                             Status                    Voting Rights
                                                                                                   Not Entitled to Vote
                1           Other Secured Claims                         Unimpaired
                                                                                                  (Presumed to Accept)
                                                                                                   Not Entitled to Vote
                2           Other Priority Claims                        Unimpaired
                                                                                                  (Presumed to Accept)
                                                                                                   Not Entitled to Vote
                3           ABL Claims                                   Unimpaired
                                                                                                  (Presumed to Accept)
                4           FILO Claims                                    Impaired                  Entitled to Vote
                5           First Lien Claims                              Impaired                  Entitled to Vote
                6           Second Lien Claims                             Impaired                  Entitled to Vote
                                                                                                   Not Entitled to Vote
                7           General Unsecured Claims                     Unimpaired
                                                                                                  (Presumed to Accept)
                                                                                                   Not Entitled to Vote
                                                                        Unimpaired /
                8           Intercompany Claims                                                   (Presumed to Accept /
                                                                         Impaired
                                                                                                    Deemed to Reject)
                                                                                                   Not Entitled to Vote
                9           Equity Interests                               Impaired
                                                                                                   (Deemed to Reject)
                                                                                                   Not Entitled to Vote
                                                                        Unimpaired /
                10          Intercompany Interests                                                (Presumed to Accept /
                                                                         Impaired
                                                                                                    Deemed to Reject)

                                                    1
B.        Treatment of Claims and Interests

          1.           Class 1 — Other Secured Claims

                       a.         Classification: Class 1 consists of all Other Secured Claims.

                       b.         Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim agrees
                                  to less favorable treatment, in exchange for full and final satisfaction, settlement, release,
                                  and discharge of each Other Secured Claim, each Holder of an Allowed Other Secured
                                  Claim shall receive the following, at the option of the applicable Debtor:

                                  (i)      payment in full in Cash in the ordinary course of business;

                                  (ii)     the collateral securing its Allowed Other Secured Claim and payment of any
                                           interest required under section 506(b) of the Bankruptcy Code;

                                  (iii)    Reinstatement of such Allowed Other Secured Claim; or

                                  (iv)     such other treatment rendering such Allowed Other Secured Claim Unimpaired.

                       c.         Voting: Class 1 is Unimpaired, and Holders of Class 1 Other Secured Claims are
                                  conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the


1
     Allowed Claim amounts referenced in this section are subject to adjustment to reflect any changes to the outstanding principal amounts
     prior to the Effective Date.




                                                                   16
19-22185-rdd        Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                             Pg 116 of 338


                        Bankruptcy Code. Therefore, Holders of Class 1 Other Secured Claims are not entitled to
                        vote to accept or reject the Plan.

      2.       Class 2 — Other Priority Claims

               a.       Classification: Class 2 consists of all Other Priority Claims.

               b.       Treatment: Except to the extent that a Holder of an Allowed Other Priority Claim agrees
                        to less favorable treatment, in exchange for full and final satisfaction, settlement, release,
                        and discharge of each Other Priority Claim, each Holder of such Allowed Other Priority
                        Claim shall receive the following at the option of the applicable Debtor:

                        (i)      payment in full in Cash in the ordinary course of business;

                        (ii)     Reinstatement of such Allowed Other Priority Claim; or

                        (iii)    such other treatment rendering such Allowed Other Priority Claim Unimpaired.

               c.       Voting: Class 2 is Unimpaired, and Holders of Class 2 Other Priority Claims are
                        conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                        Bankruptcy Code. Therefore, Holders of Class 2 Other Priority Claims are not entitled to
                        vote to accept or reject the Plan.

      3.       Class 3 — ABL Claims

               a.       Classification: Class 3 consists of ABL Claims.

               b.       Allowance: On the Effective Date, the ABL Claims shall be deemed Allowed in the
                        aggregate amount of all outstanding principal (including any letter of credit and cash
                        management obligations) as of the Petition Date, plus all outstanding interest, fees,
                        expenses, costs, and other charges with respect to the ABL Facility under the ABL Credit
                        Agreement whether accruing before or after the Petition Date.

               c.       Treatment: Except to the extent that a Holder of an Allowed ABL Claim agrees to less
                        favorable treatment, in exchange for full and final satisfaction, settlement, release, and
                        discharge of each ABL Claim, Holders of Allowed ABL Claims shall receive payment in
                        full in Cash using the proceeds from the Exit ABL Facility or, in the case of outstanding
                        letters of credit, each such letter of credit shall be (x) cancelled and replaced, (y) cash
                        collateralized in accordance with section 2.03(f) of the ABL Credit Agreement, or
                        (z) backstopped or otherwise treated in a manner satisfactory to the applicable L/C Issuer
                        (as defined in the ABL Credit Agreement) in its sole and absolute discretion.

               d.       Voting: Class 3 is Unimpaired, and Holders of Class 3 ABL Claims are conclusively
                        presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
                        Therefore, Holders of Class 3 ABL Claims are not entitled to vote to accept or reject the
                        Plan.

      4.       Class 4 — FILO Claims

               a.       Classification: Class 4 consists of FILO Claims.

               b.       Allowance: On the Effective Date, FILO Claims shall be deemed Allowed in the
                        aggregate principal amount of $75 million, plus all interest, fees, expenses, costs, and
                        other charges payable with respect to the FILO Facility under the ABL Credit Agreement
                        as of the Petition Date.

               c.       Treatment: Except to the extent that a Holder of an Allowed FILO Claim agrees to less
                        favorable treatment, in exchange for full and final satisfaction, settlement, release, and


                                                       17
19-22185-rdd        Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                            Pg 117 of 338


                        discharge of each FILO Claim, on the Effective Date, each Holder of an Allowed FILO
                        Claim shall receive, at the election of the Debtors, either of the following:

                        (i)      its Pro Rata Share of $75 million of the New First Lien Term Loan and payment
                                 in Cash of any accrued but unpaid interest, fees, and expenses; or

                        (ii)     its Pro Rata Share of $75 million plus any accrued but unpaid interest, fees, and
                                 expenses of the New First Lien Term Loan..

               d.       Voting: Class 4 is Impaired, and Holders of Class 4 FILO Claims are entitled to vote to
                        accept or reject the Plan.

      5.       Class 5 — First Lien Claims

               a.       Classification: Class 5 consists of First Lien Claims.

               b.       Allowance: On the Effective Date, First Lien Claims shall be deemed Allowed in the
                        aggregate principal amount of $781,568,965.52, plus all interest, fees, expenses, costs,
                        and other charges due under the First Lien Credit Agreement.

               c.       Treatment: Except to the extent that a Holder of an Allowed First Lien Claim agrees to
                        less favorable treatment, in exchange for full and final satisfaction, settlement, release,
                        and discharge of each First Lien Claim, on the Effective Date, each Holder of Allowed
                        First Lien Claims shall receive, in full and final satisfaction of its First Lien Claims, its
                        Pro Rata Share of the following:

                        (i)      $175 million in aggregate principal amount of the New First Lien Term Loan;
                                 and

                        (ii)     subject to Article III.B.6.c of this Plan, at least 87.5% of the New Common
                                 Stock, subject to dilution by the Option Rights, Warrants, and Management
                                 Incentive Plan; provided that a Holder of an Allowed First Lien Claim may
                                 check the applicable box on the Class 5 Ballot to receive, in lieu of New
                                 Common Stock (which forfeited shares shall be distributed Pro Rata to
                                 non-electing Holders of Allowed First Lien Claims), a principal amount of the
                                 New Junior Loan that is equal to 85% of the Exchange Benchmark Value of
                                 such Holder’s original New Common Stock distribution (i.e., a 15% discount to
                                 the Exchange Benchmark Value of its original New Common Stock
                                 distribution); provided, further, that electing Holders of Allowed First Lien
                                 Claims shall not receive more than $35 million in aggregate principal amount of
                                 the New Junior Loan.

               d.       Voting: Class 5 is Impaired, and Holders of Class 5 First Lien Claims are entitled to vote
                        to accept or reject the Plan.

      6.       Class 6 — Second Lien Claims

               a.       Classification: Class 6 consists of Second Lien Claims.

               b.       Allowance: On the Effective Date, Second Lien Claims shall be deemed Allowed in the
                        aggregate principal amount of $345 million, plus all accrued and unpaid interest, fees,
                        expenses, costs, and other charges, under the Second Lien Credit Agreement as of the
                        Petition Date.

               c.       Treatment: On the Effective Date, each Holder of an Allowed Second Lien Claim shall
                        receive, in exchange for full and final satisfaction, settlement, release, and discharge of
                        its Allowed Second Lien Claim, the following treatment:



                                                       18
19-22185-rdd        Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30                     Main Document
                                            Pg 118 of 338


                        (i)      If Class 6 votes to accept the Plan, its Pro Rata Share of (A) $15 million of the
                                 New Junior Loan, (B) 10% of the New Common Stock, subject to dilution by
                                 the Option Rights, Warrants, and Management Incentive Plan, and (C) the
                                 Second Lien Warrant Package as set forth in the Warrant Documents; or

                        (ii)     If Class 6 votes to reject the Plan, no Holder of an Allowed Second Lien
                                 Claim shall receive any distribution under the Plan, and the 10% of the New
                                 Common Stock shall be reallocated to the Holders of Allowed First Lien Claims
                                 in Class 5 and distributed in accordance with Article III.B.5.c of the Plan.

               d.       Voting: Class 6 is Impaired, and Holders of Class 6 Second Lien Claims are entitled to
                        vote to accept or reject the Plan.

      7.       Class 7 — General Unsecured Claims

               a.       Classification: Class 7 consists of all General Unsecured Claims.

               b.       Treatment: Except to the extent that a Holder of an Allowed General Unsecured Claim
                        agrees to a less favorable treatment of its Allowed Claim, in exchange for full and final
                        satisfaction, settlement, release, and discharge of each Allowed General Unsecured
                        Claim, each Holder of an Allowed General Unsecured Claim (other than any Sponsor
                        Claims or other Claims arising from the ownership of any instrument evidencing an
                        ownership interest in a Debtor) shall have its Claim Reinstated as of the Effective Date as
                        an obligation of the applicable Reorganized Debtor and shall be satisfied in full in the
                        ordinary course of business in accordance with the terms and conditions of the particular
                        transaction giving rise to such Allowed General Unsecured Claim.

               c.       Voting: Class 7 is Unimpaired, and Holders of Class 7 General Unsecured Claims are
                        conclusively deemed to have accepted the Plan pursuant to section 1126(f) of the
                        Bankruptcy Code. Therefore, Holders of Class 7 General Unsecured Claims are not
                        entitled to vote to accept or reject the Plan.

      8.       Class 8 — Intercompany Claims

               a.       Classification: Class 8 consists of all Intercompany Claims.

               b.       Treatment:     On the Effective Date, Intercompany Claims shall be Reinstated,
                        compromised, or cancelled at the election of the Debtors or the Reorganized Debtors, as
                        applicable, and in accordance with the Restructuring Support Agreement.

               c.       Voting: Holders of Claims in Class 8 are conclusively deemed to have accepted or
                        rejected the Plan pursuant to section 1126(f) or section 1126(g) of the Bankruptcy Code,
                        respectively. Therefore, such Holders are not entitled to vote to accept or reject the Plan.

      9.       Class 9 — Equity Interests in Holdings

               a.       Classification: Class 9 consists of all Interests in Holdings.

               b.       Treatment: On the Effective Date, all Interests in Holdings, including Sponsor Claims,
                        shall be deemed cancelled and extinguished and shall be of no further force and effect,
                        whether surrendered for cancelation or otherwise, and there shall be no distributions to
                        Holders of Interests in Topco or Holdings on account of any such Interests.

               c.       Voting: Class 9 is Impaired, and Holders of Class 9 Equity Interests are conclusively
                        deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.




                                                        19
19-22185-rdd           Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 119 of 338


         10.      Class 10 — Intercompany Interests

                  a.        Classification: Class 10 consists of all Intercompany Interests.

                  b.        Treatment: On the Effective Date, Intercompany Interests shall be Reinstated,
                            compromised, or cancelled at the election of the Debtors or the Reorganized Debtors, as
                            applicable, and in accordance with the Restructuring Support Agreement.

                  c.        Voting: Holders of Class 10 Intercompany Interests are conclusively deemed to have
                            accepted or rejected the Plan pursuant to section 1126(f) or section 1126(g) of the
                            Bankruptcy Code, respectively. Therefore, Holders of Intercompany Interests are not
                            entitled to vote to accept or reject the Plan.

C.       Special Provision Governing Unimpaired Claims

          Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ or the
Reorganized Debtors’ rights with respect to any Unimpaired Claim, including all legal and equitable defenses to or
setoffs or recoupments against any such Unimpaired Claim.

D.       Voting Classes; Presumed Acceptance by Non-Voting Classes

          If a Class contains Claims or Interests eligible to vote, and no Holders of Claims or Interests eligible to vote
in such Class vote to accept or reject the Plan, the Plan shall be deemed accepted by the Holders of such Claims or
Interests in such Class.

E.       Controversy Concerning Impairment

        If a controversy arises as to whether any Claims or Interests or any Class thereof is Impaired, the
Bankruptcy Court shall, after notice and a hearing, determine such controversy on or before the Confirmation Date.

F.       Confirmation Pursuant to Section 1129(a)(10) and Section 1129(b) of the Bankruptcy Code

         Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance
of the Plan by an Impaired Class of Claims. The Debtors shall seek Confirmation pursuant to section 1129(b) of the
Bankruptcy Code with respect to any rejecting Class of Claims or Interests.

G.       Subordinated Claims

          The allowance, classification, and treatment of all Allowed Claims and Interests and the respective
distributions and treatments under the Plan shall take into account and conform to the relative priority and rights of
the Claims and Interests in each Class in connection with any contractual, legal, and equitable subordination rights
relating thereto, whether arising under general principles of equitable subordination, section 510(b) of the
Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors or the Reorganized
Debtors, as applicable, reserve the right to re-classify any Allowed Claim or Allowed Interest in accordance with
any contractual, legal, or equitable subordination relating thereto.

H.       Elimination of Vacant Classes

        Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed Interest or a
Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing shall be
deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining
acceptances or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

I.       Intercompany Interests

         To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are not being
received by Holders of such Intercompany Interests on account of their Intercompany Interests but for the purposes
of administrative convenience and due to the importance of maintaining the corporate structure for the ultimate


                                                           20
19-22185-rdd         Doc 14          Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                                  Pg 120 of 338


benefit of the Holders that receive New Equity in exchange for the Debtors’ and Reorganized Debtors’ agreement
under the Plan to make certain distributions on account of such Holders’ Allowed Claims.

                                                       Article IV.

                               MEANS FOR IMPLEMENTATION OF THE PLAN

A.       Substantive Consolidation

         The Plan is being proposed as a joint plan of reorganization of the Debtors for administrative purposes only
and constitutes a separate chapter 11 plan of reorganization for each Debtor. The Plan is not premised upon the
substantive consolidation of the Debtors with respect to the Classes of Claims or Interests set forth in the Plan;
provided that the Reorganized Debtors may consolidate Allowed Claims on a per Class basis for voting purposes.

B.       General Settlement of Claims and Interests

          As discussed further in the Disclosure Statement and as otherwise provided herein, pursuant to
section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration for the classification,
distributions, releases, and other benefits provided under the Plan, upon the Effective Date, the provisions of the
Plan shall constitute a good faith compromise and settlement of Claims, Interests, and controversies relating to the
contractual, legal, and subordination rights that Holders of Claims or Interests might have with respect to any Claim
or Interest under the Plan. Distributions made to Holders of Allowed Claims in any Class are intended to be final.

C.       Restructuring Transactions

         1.        Restructuring Transactions

           On the Effective Date, the Debtors, the Reorganized Debtors, or any other entities may take all actions as
may be necessary or appropriate to effect any transaction described in, approved by, contemplated by, or necessary
to effectuate the Plan (subject to the Restructuring Support Agreement), including: (a) the execution and delivery of
appropriate agreements or other documents of merger, consolidation, or reorganization containing terms that are
consistent with the terms of the Plan and that satisfy the requirements of applicable law; (b) the execution and
delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any property, right,
liability, duty, or obligation on terms consistent with the terms of the Plan; (c) the filing of appropriate certificates of
incorporation, merger, or consolidation with the appropriate governmental authorities pursuant to applicable law;
and (d) all other actions that the Debtors or the Reorganized Debtors, as applicable, and the Required Consenting
First Lien Lenders determine are necessary or appropriate.

         The Confirmation Order shall and shall be deemed to, pursuant to both section 1123 and section 363 of the
Bankruptcy Code, authorize, among other things, all actions as may be necessary or appropriate to effect any
transaction described in, approved by, contemplated by, or necessary to effectuate the Plan.

         2.        Exit Facilities

          On the Effective Date, the Exit Facilities Documents shall constitute legal, valid, binding, and authorized
obligations of either the Reorganized Debtors or the Debtors, as applicable, and following the consummation of the
Restructuring Transactions, the Exit Facilities Documents shall constitute legal, valid, binding, and authorized
obligations of the applicable Reorganized Debtors, enforceable in accordance with their terms. The financial
accommodations to be extended pursuant to the Exit Facilities Documents are being extended and shall be deemed
to have been extended in good faith and for legitimate business purposes and are reasonable and shall not be subject
to avoidance, recharacterization, or subordination (including equitable subordination) for any purposes whatsoever
and shall not constitute preferential transfers, fraudulent conveyances, or other voidable transfers under the
Bankruptcy Code or any other applicable non-bankruptcy law. On the Effective Date, all of the Liens and security
interests to be granted in accordance with the Exit Facilities Documents (a) shall be deemed to be granted, (b) shall
be legal, binding, and enforceable Liens on and security interests in the collateral granted thereunder in accordance
with the terms of the Exit Facilities Documents, (c) shall be deemed automatically perfected on the Effective Date
(without any further action being required by the Debtors, the Reorganized Debtors, as applicable, the applicable


                                                            21
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 121 of 338


agent, or any of the applicable lenders), having the priority set forth in the Exit Facilities Documents and subject
only to such Liens and security interests as may be permitted under the Exit Facilities Documents, and (d) shall not
be subject to avoidance, recharacterization, or subordination (including equitable subordination) for any purposes
whatsoever and shall not constitute preferential transfers, fraudulent conveyances, or other voidable transfers under
the Bankruptcy Code or any applicable non-bankruptcy law. The Debtors, the Reorganized Debtors, as applicable,
and the Entities granted such Liens and security interests are authorized to make all filings and recordings and to
obtain all governmental approvals and consents necessary to establish and perfect such Liens and security interests
under the provisions of the applicable state, provincial, federal, or other law (whether domestic or foreign) that
would be applicable in the absence of the Plan and the Confirmation Order (it being understood that perfection shall
occur automatically by virtue of the entry of the Confirmation Order, and any such filings, recordings, approvals,
and consents shall not be required) and will thereafter cooperate to make all other filings and recordings that
otherwise would be necessary under applicable law to give notice of such Liens and security interests to third
parties.

         3.       New Equity

         On the Effective Date, a Reorganized Debtor entity (as determined in accordance with the terms and
conditions of the Restructuring Support Agreement) shall issue or reserve for issuance all of the New Equity issued
or issuable in accordance with the terms herein, subject to dilution on the terms described herein and in the
Restructuring Support Agreement. The (a) issuance of the New Equity for distribution pursuant to the Plan and
(b) the New Common Stock issuable upon exercise of the Warrants and the Option Rights, in each case issued under
the Plan, are authorized without the need for further corporate action, and all of the shares of New Common Stock
issued or issuable pursuant to the Plan shall be duly authorized, validly issued, fully paid, and non-assessable.

         4.       Advisory Services Agreement

          Confirmation of the Plan shall be deemed to constitute approval of the Advisory Services Agreement
(including all transactions contemplated thereby, such as any supplementation, and all actions to be taken and
undertakings to be made as contemplated therein). On the Effective Date, the Reorganized Debtors are authorized to
and shall enter into the Advisory Services Agreement with the Service Providers on the terms set forth in the
Restructuring Support Agreement, pursuant to which the Service Providers shall provide transition services,
advisory services, and operational services and assistance to the Reorganized Debtors as reasonably requested from
time to time and shall release any and all Sponsor Claims. The Advisory Services Agreement shall constitute legal,
valid, binding, and authorized obligations of the Reorganized Debtors, enforceable in accordance with it terms.

         In exchange for such services and release, the Service Providers shall be entitled to receive from the
Reorganized Debtors their Pro Rata Share of (a) the Option Rights, subject to dilution by the Warrants and
Management Incentive Plan, (b) the Sponsor Warrant Package, and (c) 2.5% (in the aggregate) of the New Common
Stock issued and outstanding as of the Effective Date, subject to dilution by the Warrants, the Option Rights, and
Management Incentive Plan; provided, however, that Pro Rata Share with respect to the Advisory Services
Agreement means 72.44% as to Apax and 27.56% as to Charlesbank.

D.       Corporate Existence

         Except as otherwise provided in the Plan or the Restructuring Transactions Memorandum, each Debtor
shall continue to exist as of the Effective Date as a separate corporate Entity, limited liability company, partnership,
or other form, as the case may be, with all the powers of a corporation, limited liability company, partnership, or
other form, as the case may be, pursuant to the applicable law in the jurisdiction in which each applicable Debtor is
incorporated or formed and pursuant to the respective certificate of incorporation and bylaws (or other formation
documents) in effect prior to the Effective Date, except to the extent such certificate of incorporation and bylaws (or
other formation documents) are amended by the Plan or otherwise, and to the extent such documents are amended,
such documents are deemed to be pursuant to the Plan and require no further action or approval.

E.       Vesting of Assets in the Reorganized Debtors

         Except as otherwise provided in the Plan or any agreement, instrument, or other document incorporated
herein, on the Effective Date, all property in each Estate, all Causes of Action, and any property acquired by any of


                                                          22
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 122 of 338


the Debtors pursuant to the Plan shall vest in each respective Reorganized Debtor, free and clear of all Liens,
Claims, charges, or other encumbrances. On and after the Effective Date, except as otherwise provided in the Plan,
each Reorganized Debtor may operate its business and may use, acquire, or dispose of property and compromise or
settle any Claims, Interests, or Causes of Action without supervision or approval by the Bankruptcy Court and free
of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

F.       Cancellation of Agreements, Security Interests, and Other Interests

         On the Effective Date, except to the extent otherwise provided herein (including with respect to
Unimpaired Claims and all Executory Contracts and Unexpired Leases to be assumed pursuant to this Plan), all
notes, instruments, certificates, and other documents evidencing Claims or Interests, including the Secured Lender
Claims, Sponsor Claims, and the Interests in Holdings, shall be cancelled and the obligations of the Debtors or the
Reorganized Debtors and any non-Debtor Affiliates thereunder or in any way related thereto shall be discharged, the
Agents thereunder shall be discharged from all obligations thereunder, and all security interests and/or Liens granted
under the ABL Facility, FILO Facility, First Lien Credit Facility, and Second Lien Credit Facility and/or any other
Secured Claims shall be automatically released, discharged, terminated, and of no further force and effect; provided
that, notwithstanding Confirmation or the occurrence of the Effective Date, any credit document or agreement that
governs the rights of any Holder of a Claim or Interest shall continue in effect solely for purposes of (1) allowing
Holders of Allowed Claims or Interests to receive distributions under the Plan and (2) allowing and preserving the
rights of the Agents or representative of Holders of Claims or Interests, as applicable, to make distributions on
account of Allowed Claims or Interests, as provided herein.

G.       Sources for Plan Distributions and Transfers of Funds Among Debtors

          The Debtors shall fund distributions under the Plan with the proceeds of the Exit ABL Facility, the Exit
New Money Facility, the New First Lien Term Loan, and the New Junior Loan, and by the issuance of the New
Equity. The Reorganized Debtors will be entitled to transfer funds between and among themselves as they
determine to be necessary or appropriate to enable the Reorganized Debtors to satisfy their obligations under the
Plan. Except as set forth herein, any changes in intercompany account balances resulting from such transfers will be
accounted for and settled in accordance with the Debtors’ historical intercompany account settlement practices and
will not violate the terms of the Plan.

          From and after the Effective Date, the Reorganized Debtors, subject to any applicable limitations set forth
in any post-Effective Date agreement (including the Exit Facilities Documents, the New Equity Documents, the
Warrants Documents, and any other documents, agreements, or instruments relating to the New Equity), shall have
the right and authority without further order of the Bankruptcy Court to raise additional capital and obtain additional
financing as the boards of directors of the applicable Reorganized Debtors deem appropriate.

H.       Stockholders Agreement

         On the Effective Date, the parent company of the Reorganized Debtors and the Holders of the New Equity
shall enter into the Stockholders Agreement in substantially the form included in the Plan Supplement. The
Stockholders Agreement shall be deemed to be valid, binding, and enforceable in accordance with its terms, and
each holder of the New Equity shall be bound thereby, in each case without the need for execution by any party
thereto other than the parent company of the Reorganized Debtors.

I.       Exemption from Registration Requirements

         The offering, issuance, and distribution of any Securities, including the New Equity, pursuant to the Plan
(other than Securities issuable to the Service Providers or their affiliates), shall be exempt from, among other things,
the registration requirements of section 5 of the Securities Act pursuant to section 1145 of the Bankruptcy Code.
Except as otherwise provided in the Plan or the governing certificates or instruments, any and all New Common
Stock and Warrants issued under the Plan (other than Securities issuable to the Service Providers or their affiliates)
will be freely tradable under the Securities Act by the recipients thereof, subject to: (1) the provisions of section
1145(b)(1) of the Bankruptcy Code relating to the definition of an underwriter in section 2(a)(11) of the Securities
Act, and compliance with any applicable state or foreign securities laws, if any, and any rules and regulations of the
SEC, if any, applicable at the time of any future transfer of such Securities or instruments, including any such


                                                          23
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                              Pg 123 of 338


restrictions in the Stockholders Agreement; (2) the restrictions, if any, on the transferability of such Securities and
instruments; and (3) any other applicable regulatory approval.

          The offering, issuance and distribution of New Common Stock, the Option Rights and the Sponsor Warrant
Package to the Service Providers pursuant to the Plan shall be exempt from, among other things, the registration
requirements of section 5 of the Securities Act pursuant to section 4(a)(2) of the Securities Act and/or another
exemption from registration under the Securities Act. Any and all such Securities shall be deemed “restricted
securities” that may not be offered, sold, exchanged, assigned, or otherwise transferred unless they are registered
under the Securities Act or an exemption from registration under the Securities Act is available and in compliance
with any applicable state or foreign securities laws.

J.       Organizational Documents

          Subject to Article V.D of this Plan, the Reorganized Debtors shall enter into such agreements and amend
their corporate governance documents to the extent necessary to implement the terms and provisions of the Plan.
Pursuant to section 1123(a)(6) of the Bankruptcy Code, the organizational documents of each of the Reorganized
Debtors will prohibit the issuance of non-voting equity securities. After the Effective Date, the Reorganized
Debtors may amend and restate their respective organizational documents, and the Reorganized Debtors may file
their respective certificates or articles of incorporation, bylaws, or such other applicable formation documents, and
other constituent documents as permitted by the laws of the respective states, provinces, or countries of
incorporation and the organization documents of each of the Reorganized Debtors.

K.       Exemption from Certain Transfer Taxes and Recording Fees

          To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfer from a Debtor to a
Reorganized Debtor or to any Entity pursuant to, in contemplation of, or in connection with the Plan or pursuant to:
(1) the issuance, distribution, transfer, or exchange of any debt, securities, or other interest in the Debtors or the
Reorganized Debtors; (2) the creation, modification, consolidation, or recording of any mortgage, deed of trust or
other security interest, or the securing of additional indebtedness by such or other means; (3) the making,
assignment, or recording of any lease or sublease; or (4) the making, delivery, or recording of any deed or other
instrument of transfer under, in furtherance of, or in connection with, the Plan, including any deeds, bills of sale,
assignments, or other instrument of transfer executed in connection with any transaction arising out of, contemplated
by, or in any way related to the Plan, shall not be subject to any document recording tax, stamp tax, conveyance fee,
intangibles, or similar tax, mortgage tax, real estate transfer tax, mortgage recording tax, Uniform Commercial Code
filing or recording fee, regulatory filing or recording fee, or other similar tax or governmental assessment, and the
appropriate state or local governmental officials or agents shall forego the collection of any such tax or
governmental assessment and to accept for filing and recordation any of the foregoing instruments or other
documents without the payment of any such tax or governmental assessment.

L.       Directors and Officers of the Reorganized Debtors

         1.       The New Board

        The New Board will initially consist of the current chief executive officer and eight (8) other members who
will be designated in accordance with the terms of the Restructuring Support Agreement and the Stockholders
Agreement. The identity of the New Board members will be disclosed in the Plan Supplement or at or prior to the
Confirmation Hearing to the extent not known. The existing directors of each of the Debtors’ subsidiaries shall
remain in their current capacities as directors of the applicable Reorganized Debtor, subject to the Restructuring
Support Agreement, until replaced or removed in accordance with the organizational documents of the applicable
Reorganized Debtors.

         2.       Senior Management

        On the Effective Date, the officers of the Reorganized Debtors shall be substantially the same and their
employment shall be subject to the ordinary rights and powers of the New Board to remove or replace them in
accordance with the Reorganized Debtors’ organizational documents and any applicable employment agreements



                                                          24
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 124 of 338


that are assumed pursuant to the Plan; provided, however, that the Chief Financial Officer, Robert J. Riesbeck, is
planning to depart after the Effective Date.

M.       Directors and Officers Insurance Policies

         Notwithstanding anything in the Plan to the contrary, the Reorganized Debtors shall be deemed to have
assumed all of the Debtors’ D&O Liability Insurance Policies pursuant to section 365(a) of the Bankruptcy Code
effective as of the Effective Date. Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval
of the Reorganized Debtors’ foregoing assumption of the unexpired D&O Liability Insurance Policies.
Notwithstanding anything to the contrary contained in the Plan, Confirmation of the Plan shall not discharge, impair,
or otherwise modify any indemnity obligations assumed by the foregoing assumption of the D&O Liability
Insurance Policies, and each such indemnity obligation will be deemed and treated as an Executory Contract that has
been assumed by the Debtors under the Plan as to which no Proof of Claim need be filed.

         In addition, after the Effective Date, none of the Reorganized Debtors shall terminate or otherwise reduce
the coverage under any D&O Liability Insurance Policies (including any “tail policy”) in effect on the Petition Date,
with respect to conduct occurring prior thereto, and all directors and officers of the Debtors who served in such
capacity on or at any time prior to the Effective Date shall be entitled to the full benefits of any such policy for the
full term of such policy regardless of whether such directors and officers remain in such positions after the Effective
Date.

N.       Other Insurance Policies

         On the Effective Date, each of the Debtors’ insurance policies in existence as of the Effective Date shall be
Reinstated and continued in accordance with their terms and, to the extent applicable, shall be deemed assumed by
the applicable Reorganized Debtor pursuant to section 365 of the Bankruptcy Code and Article V of this Plan.
Nothing in the Plan shall affect, impair, or prejudice the rights of the insurance carriers, the insureds, or the
Reorganized Debtors under the insurance policies in any manner, and such insurance carriers, the insureds, and
Reorganized Debtors shall retain all rights and defenses under such insurance policies. The insurance policies shall
apply to and be enforceable by and against the insureds and the Reorganized Debtors in the same manner and
according to the same terms and practices applicable to the Debtors, as existed prior to the Effective Date.

O.       Preservation of Rights of Action

          In accordance with section 1123(b) of the Bankruptcy Code but subject to the releases set forth in
Article IX of this Plan, all Causes of Action that a Debtor may hold against any Entity shall vest in the applicable
Reorganized Debtor on the Effective Date. Thereafter, the Reorganized Debtors shall have the exclusive right,
authority, and discretion to determine, initiate, file, prosecute, enforce, abandon, settle, compromise, release,
withdraw, or litigate to judgment any such Causes of Action, whether arising before or after the Petition Date, and to
decline to do any of the foregoing without the consent or approval of any third party or further notice to or action,
order, or approval of the Bankruptcy Court. Subject to the releases set forth in Article IX of this Plan, no Entity
may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure Statement
to any specific Cause of Action as any indication that the Debtors or Reorganized Debtors, as applicable, will
not pursue any and all available Causes of Action. The Debtors or Reorganized Debtors, as applicable,
expressly reserve all rights to prosecute any and all Causes of Action against any Entity, except as otherwise
expressly provided in the Plan, and, therefore, no preclusion doctrine, including the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise) or laches, shall
apply to any Cause of Action upon, after, or as a consequence of the Confirmation or the occurrence of the Effective
Date.

P.       Corporate Action

          Subject to the Restructuring Support Agreement, upon the Effective Date, all actions contemplated by the
Plan and the Restructuring Transactions Memorandum shall be deemed authorized, approved, and, to the extent
taken prior to the Effective Date, ratified without any requirement for further action by Holders of Claims or
Interests, directors, managers, or officers of the Debtors, the Reorganized Debtors, or any other Entity, including:
(1) assumption of Executory Contracts and Unexpired Leases; (2) selection of the directors, managers, and officers


                                                          25
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 125 of 338


for the Reorganized Debtors; (3) the execution of and entry into the Exit Facilities Documents, the New Equity
Documents, the Warrants Documents, the Option Rights Documents, and the Advisory Services Agreement; (4) the
issuance and distribution of the New Equity as provided herein; and (5) all other acts or actions contemplated or
reasonably necessary or appropriate to promptly consummate the transactions contemplated by the Plan (whether to
occur before, on, or after the Effective Date). All matters provided for in the Plan involving the company structure
of the Debtors and any company action required by the Debtors in connection therewith shall be deemed to have
occurred on and shall be in effect as of the Effective Date without any requirement of further action by the security
holders, directors, managers, authorized persons, or officers of the Debtors.

          On or prior to the Effective Date, the appropriate officers, directors, managers, or authorized persons of the
Debtors (including any president, vice-president, chief executive officer, treasurer, general counsel, or chief
financial officer thereof) shall be authorized and directed to issue, execute, and deliver the agreements, documents,
securities, certificates of incorporation, certificates of formation, bylaws, operating agreements, and instruments
contemplated by the Plan (or necessary or desirable to effect the transactions contemplated by the Plan) in the name
of and on behalf of the Debtors or the Reorganized Debtors, as applicable, including (1) the Exit Facilities
Documents the New Equity Documents, the Warrants Documents, the Option Rights Documents, and the Advisory
Services Agreement and (2) any and all other agreements, documents, securities, and instruments relating to the
foregoing. The authorizations and approvals contemplated by the Plan shall be effective notwithstanding any
requirements under non-bankruptcy law.

Q.       Effectuating Documents; Further Transactions

          Prior to, on, and after the Effective Date, the Debtors and Reorganized Debtors and the directors, managers,
officers, authorized persons, and members of the boards of directors or managers and directors thereof, are
authorized to and may issue, execute, deliver, file, or record such contracts, securities, instruments, releases, and
other agreements or documents and take such actions as may be necessary or appropriate to effectuate, implement,
and further evidence the terms and provisions of the Plan, the Exit Facilities Documents, the New Equity
Documents, the Warrant Documents, the Option Rights Documents, the Advisory Services Agreement, and any
securities issued pursuant to the Plan in the name of and on behalf of the Reorganized Debtors, without the need for
any approvals, authorizations, actions, or consents except for those expressly required pursuant to the Plan or the
Restructuring Support Agreement.

R.       Management Incentive Plan

          Effective as of the Effective Date, shares will be reserved for issuance under the Management Incentive
Plan to directors, officers, and key employees of the Reorganized Debtors in accordance with the material terms set
forth in the Restructuring Support Agreement and the term sheet agreed to between the Debtors and the Required
Consenting First Lien Lenders. The Management Incentive Plan shall provide for no less than 10% of the New
Common Stock to be reserved for issuance to management of the Reorganized Debtors on or following the Effective
Date. The initial grants under the Management Incentive Plan will be in the form of restricted stock units, two-
thirds of which will vest based on achievement of certain performance conditions to be determined by the New
Board in good faith and set forth in the applicable award agreement, but in no event shall any performance condition
require achievement of greater than EBITDA of $130 million, and one-third of which will vest ratably over four (4)
years based on the passage of time.

S.       Workers’ Compensation Programs

         As of the Effective Date, except as set forth in the Plan Supplement, the Debtors and the Reorganized
Debtors shall continue to honor their obligations under (1) all applicable workers’ compensation laws in states in
which the Reorganized Debtors operate and (2) the Debtors’ written contracts, agreements, agreements of
indemnity, self-insured workers’ compensation bonds, policies, programs, and plans, in each case, for workers’
compensation and workers’ compensation insurance. Any and all Proofs of Claims on account of workers’
compensation shall be deemed withdrawn automatically and without any further notice to or action, order, or
approval of the Bankruptcy Court; provided that nothing in the Plan shall limit, diminish, or otherwise alter the
Debtors’ or Reorganized Debtors’ defenses, Causes of Action, or other rights under applicable non-bankruptcy law
with respect to any such contracts, agreements, policies, programs, and plans; provided, further, that nothing herein



                                                          26
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 126 of 338


shall be deemed to impose any obligations on the Debtors in addition to what is provided for under applicable state
law.

                                                      Article V.

                        TREATMENT OF EXECUTORY CONTRACTS
           AND UNEXPIRED LEASES; EMPLOYEE BENEFITS; AND INSURANCE POLICIES

A.       Assumption of Executory Contracts and Unexpired Leases

          On the Effective Date, except as otherwise provided in the Plan or in any contract, instrument, release,
indenture, or other agreement or document entered into in connection with the Plan, all Executory Contracts and
Unexpired Leases shall be deemed assumed without the need for any further notice to or action, order, or approval
of the Bankruptcy Court as of the Effective Date under section 365 of the Bankruptcy Code; provided that the
Restructuring Support Agreement shall be deemed assumed as of the Confirmation Date; provided, further, that,
upon the occurrence of the Effective Date, the Restructuring Support Agreement will terminate in accordance with
its terms.

         Entry of the Confirmation Order shall constitute a Bankruptcy Court Final Order approving the assumption
or assumption and assignment, as applicable, of such Executory Contracts or Unexpired Leases as set forth in the
Plan, pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Unless otherwise indicated, the assumption or
assumption and assignment of Executory Contracts and Unexpired Leases pursuant to the Plan are effective as of the
Effective Date. Each Executory Contract or Unexpired Lease assumed pursuant to the Plan or a Bankruptcy Court
Final Order but not assigned to a third party before the Effective Date shall re-vest in and be fully enforceable by the
applicable contracting Reorganized Debtor in accordance with its terms, except as such terms may have been
modified in the Plan or any Final Order of the Bankruptcy Court authorizing and providing for its assumption under
applicable federal law.

         To the maximum extent permitted by law, to the extent that any provision in any Executory Contract or
Unexpired Lease assumed or assumed and assigned pursuant to the Plan restricts or prevents, purports to restrict or
prevent, or is breached or deemed breached by the assumption or assumption and assignment of such Executory
Contract or Unexpired Lease (including any “change of control” provision), such provision shall be deemed
modified such that the transactions contemplated by the Plan shall not entitle the non-Debtor party thereto to
terminate such Executory Contract or Unexpired Lease or to exercise any other default-related rights with respect
thereto.

B.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

         Any monetary defaults under each Executory Contract and Unexpired Lease to be assumed pursuant to the
Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the default amount in
Cash on the Effective Date or in the ordinary course of business, subject to the limitation described below, or on
such other terms as the parties to such Executory Contracts or Unexpired Leases may otherwise agree. In the event
of a dispute regarding (1) the amount of any payments to cure such a default, (2) the ability of the Reorganized
Debtors or any assignee to provide “adequate assurance of future performance” (within the meaning of section 365
of the Bankruptcy Code) under the Executory Contract or Unexpired Lease to be assumed, or (3) any other matter
pertaining to assumption, the Bankruptcy Court shall hear such dispute prior to the assumption becoming effective.
The cure payments required by section 365(b)(1) of the Bankruptcy Code shall be made following the entry of a
Final Order or orders resolving the dispute and approving the assumption and shall not prevent or delay
implementation of the Plan or the occurrence of the Effective Date.

         Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise and payment
of the applicable cure amount shall result in the full release and satisfaction of any Claims or defaults, whether
monetary or nonmonetary, including defaults of provisions restricting the change in control or ownership interest
composition or other bankruptcy-related defaults, arising under any assumed Executory Contract or Unexpired
Lease at any time prior to the effective date of assumption. Any proof of claim filed with respect to an Executory
Contract or Unexpired Lease that is assumed shall be deemed disallowed and expunged, without further
notice to or action, order or approval of the Bankruptcy Court.


                                                          27
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 127 of 338


C.       Contracts and Leases Entered into After the Petition Date

        Contracts and leases entered into after the Petition Date by any Debtor, including any Executory Contracts
and Unexpired Leases assumed by such Debtor, will be performed by the Debtor or Reorganized Debtor liable
thereunder in the ordinary course of its business. Accordingly, such contracts and leases (including any assumed
Executory Contracts and Unexpired Leases) will survive and remain unaffected by entry of the Confirmation Order.

D.       Indemnification and Reimbursement Obligations

          On and as of the Effective Date, the Indemnification Provisions will be assumed and irrevocable and will
survive the effectiveness of the Plan, and the Reorganized Debtors’ governance documents will provide for the
indemnification, defense, reimbursement, exculpation, and/or limitation of liability of and advancement of fees and
expenses to the Debtors’ and the Reorganized Debtors’ current and former directors, officers, employees, and agents
to the fullest extent permitted by law and at least to the same extent as the certificate of incorporation, bylaws, or
similar organizational documents of each of the respective Debtors as of the Petition Date, against any claims or
Causes of Action whether direct or derivative, liquidated or unliquidated, fixed, or contingent, disputed or
undisputed, matured or unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted. None of the
Reorganized Debtors shall amend and/or restate its certificate of incorporation, bylaws, or similar organizational
document before or after the Effective Date to terminate or materially adversely affect (1) any of the Reorganized
Debtors’ obligations referred to in the immediately preceding sentence or (2) the rights of such managers, directors,
officers, employees, or agents referred to in the immediately preceding sentence. Notwithstanding anything to the
contrary herein, the Reorganized Debtors shall not be required to indemnify the Debtors’ managers, directors,
officers, or employees for any claims or Causes of Action for which indemnification is barred under applicable law,
the Debtors’ organizational documents, or applicable agreements governing the Debtors’ indemnification
obligations.

         On and as of the Effective Date, any of the Debtors’ indemnification obligations with respect to any
contract or agreement that is the subject of or related to any litigation against the Debtors or Reorganized Debtors, as
applicable, shall be assumed by the Reorganized Debtors and otherwise remain unaffected by the Chapter 11 Cases;
provided that the Reorganized Debtors shall not indemnify the Debtors’ directors for any claims or causes of action
for which indemnification is barred under applicable law, the Debtors’ organizational documents, or applicable
agreements governing the Debtors’ indemnification obligations.

E.       Employee Compensation and Benefits

         1.       Compensation and Benefits Programs

         Subject to the provisions of the Plan and the Restructuring Support Agreement, all Compensation and
Benefits Programs shall be treated as Executory Contracts under the Plan and deemed assumed on the Effective Date
pursuant to the provisions of sections 365 and 1123 of the Bankruptcy Code; provided that (a) with respect to
management, any provision relating to equity-based awards, including any termination-related provisions with
respect to equity based awards, will be replaced and superseded in its entirety by the Management Incentive Plan,
and (b) the insider and non-insider cash-based incentive compensation plans for fiscal year 2019 and the pre-filing
key employee retention plan and non-insider retention plan will be assumed as modified under the Restructuring
Support Agreement. The Reorganized Debtors shall honor, in the ordinary course of business, Claims of employees
employed as of the Effective Date for accrued vacation time arising prior to the Petition Date and not otherwise paid
pursuant to a Bankruptcy Court order.

         Any assumption of Compensation and Benefits Programs pursuant to the terms herein shall not be deemed
to trigger any applicable change of control, immediate vesting, termination, or similar provisions therein. No
counterparty shall have rights under a Compensation and Benefits Program assumed pursuant to the Plan other than
those applicable immediately prior to such assumption.




                                                          28
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 128 of 338


         2.       The Collective Bargaining Agreement

        The Debtors’ Collective Bargaining Agreement shall be treated as and deemed to be an Executory Contract
under the Plan. On the Effective Date, the Debtors shall be deemed to have assumed the Collective Bargaining
Agreement and all obligations therein.

F.       Modifications, Amendments, Supplements, Restatements, or Other Agreements

          Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed shall
include all modifications, amendments, supplements, restatements, or other agreements that in any manner affect
such Executory Contract or Unexpired Lease, and Executory Contracts and Unexpired Leases related thereto, if any,
including easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected or repudiated.

         Modifications, amendments, supplements, and restatements to prepetition Executory Contracts and
Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter
the prepetition nature of the Executory Contract or Unexpired Lease.

G.       Reservation of Rights

         Except with respect to the Restructuring Support Agreement, nothing contained in the Plan or the Plan
Supplement shall constitute an admission by the Debtors or any other party that any such contract or lease is in fact
an Executory Contract or Unexpired Lease or that any Reorganized Debtor has any liability thereunder. If there is a
dispute regarding whether a contract or lease is or was executory or unexpired at the time of assumption, the Debtors
or the Reorganized Debtors, as applicable, shall have thirty (30) calendar days following entry of a Final Order
resolving such dispute to alter their treatment of such contract or lease, including by rejecting such contract or lease
nunc pro tunc to the Confirmation Date.

H.       Nonoccurrence of Effective Date

         In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with
respect to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to
section 365(d)(4) of the Bankruptcy Code, unless such deadline(s) have expired.

                                                      Article VI.

                                 PROVISIONS GOVERNING DISTRIBUTIONS

A.       Timing and Calculation of Amounts to Be Distributed

          Unless otherwise provided in the Plan, on the Effective Date, the Debtors shall distribute the full amount of
the distributions that the Plan provides for the ABL Claims, FILO Claims, First Lien Claims, and Second Lien
Claims, and all other Holders of Allowed Claims or Interests shall receive on the Effective Date (or, if a Claim or
Interest is not an Allowed Claim or Interest on the Effective Date, on the date that such Claim becomes an Allowed
Claim or Interest) or as soon as reasonably practicable thereafter (or, in the case of Allowed General Unsecured
Claims, in accordance with the terms and conditions of the particular transaction giving rise to such Allowed
General Unsecured Claims), the full amount of the distributions that the Plan provides for such Allowed Claims or
Interests, in each applicable Class, and in the manner provided in the Plan. If any payment or act under the Plan is
required to be made or performed on a date that is not a Business Day, then the making of such payment or the
performance of such act may be completed on the next succeeding Business Day but shall be deemed to have been
completed as of the required date. If and to the extent that there are any Disputed Claims or Interests, distributions
on account of any such Disputed Claims or Interests shall be made pursuant to the provisions set forth in Article VII
of this Plan.




                                                          29
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 129 of 338


B.       Delivery of Distributions

         1.       Delivery of Distributions on Account of DIP Facility Claims

          The DIP Agent (if any) shall be deemed to be the Holder of any and all DIP Facility Claims (if incurred)
for purposes of distributions to be made hereunder, and any distributions on account of such DIP Facility Claims
shall be made to the DIP Agent (if any). As soon as practicable following compliance with the requirements set
forth in Article VI of this Plan, the DIP Agent (if any) shall arrange to deliver or direct the delivery of such
distributions to or on behalf of the Holders of DIP Facility Claims in accordance with the terms of the DIP Facility,
subject to any modifications to such distributions in accordance with the terms of the Plan. Notwithstanding
anything in the Plan to the contrary and without limiting the exculpation and release provisions of the Plan, the DIP
Agent (if any) shall not have any liability to any Entity with respect to distributions made or directed to be made by
the DIP Agent.

         2.       Delivery of Distributions on Account of ABL Claims and FILO Claims

          The ABL Agent shall be deemed to be the Holder of all Allowed ABL and FILO Claims for purposes of
distributions to be made hereunder, and all distributions on account of such Allowed Claims shall be made to the
ABL Agent. As soon as practicable following compliance with the requirements set forth in Article VI of this Plan,
if applicable, the ABL Agent shall arrange to deliver or direct the delivery of such distributions to or on behalf of the
Holders of Allowed ABL and FILO Claims in accordance with the terms of the ABL Credit Agreement and the
Plan. Notwithstanding anything in the Plan to the contrary and without limiting the exculpation and release
provisions of the Plan, the ABL Agent shall not have any liability to any Entity with respect to distributions made or
directed to be made by the ABL Agent.

         3.       Delivery of Distributions on Account of First Lien Claims and Second Lien Claims

         The First Lien Agent shall be deemed to be the Holder of all Allowed First Lien Claims, and the Second
Lien Agent shall be deemed to be the Holder of all Allowed Second Lien Claims for purposes of distributions to be
made hereunder, and all distributions on account of such Allowed Claims shall be made to or at the direction of the
applicable Agent. As soon as practicable following compliance with the requirements set forth in Article VI of this
Plan, the First Lien Agent and Second Lien Agent shall arrange to deliver or direct the delivery of such distributions
to or on behalf of the Holders of Allowed First Lien and Second Lien Claims, as applicable, in accordance with the
terms of the First Lien Credit Agreement, Second Lien Credit Agreement, and the Plan. Notwithstanding anything
in the Plan to the contrary and without limiting the exculpation and release provisions of the Plan, the First Lien
Agent and Second Lien Agent shall not have any liability to any Entity with respect to distributions made or directed
to be made by the First Lien Agent or the Second Lien Agent.

         4.       Distributions by Distribution Agents

          The Debtors and the Reorganized Debtors, as applicable, shall have the authority to enter into agreements
with one or more Distribution Agents to facilitate the distributions required hereunder. To the extent the Debtors
and the Reorganized Debtors, as applicable, determine to utilize a Distribution Agent to facilitate the distributions
under the Plan to Holders of Allowed Claims, any such Distribution Agent would first be required to: (a) affirm its
obligation to facilitate the prompt distribution of any documents; (b) affirm its obligation to facilitate the prompt
distribution of any recoveries or distributions required under the Plan; (c) waive any right or ability to setoff, deduct
from, or assert any lien or encumbrance against the distributions required under the Plan to be distributed by such
Distribution Agent; and (d) post a bond, obtain a surety, or provide some other form of security for the performance
of its duties, and the costs and expenses of procuring such forms of security shall be borne by the Debtors or the
Reorganized Debtors, as applicable.

         The Debtors or the Reorganized Debtors, as applicable, shall pay to the Distribution Agents all reasonable
and documented fees and expenses of the Distribution Agents without the need for any approvals, authorizations,
actions, or consents. The Distribution Agents shall submit detailed invoices to the Debtors or the Reorganized
Debtors, as applicable, for all fees and expenses for which the Distribution Agent seeks reimbursement, and the
Debtors or the Reorganized Debtors, as applicable, shall pay those amounts that they, in their sole discretion, deem
reasonable, and shall object in writing to those fees and expenses, if any, that the Debtors or the Reorganized

                                                           30
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                              Pg 130 of 338


Debtors, as applicable, deem to be unreasonable. In the event that the Debtors or the Reorganized Debtors, as
applicable, object to all or any portion of the amounts requested to be reimbursed in a Distribution Agent’s invoice,
the Debtors or the Reorganized Debtors, as applicable, and such Distribution Agent shall endeavor, in good faith, to
reach mutual agreement on the amount of the appropriate payment of such disputed fees and/or expenses. In the
event that the Debtors or the Reorganized Debtors, as applicable, and a Distribution Agent are unable to resolve any
differences regarding disputed fees or expenses, either party shall be authorized to move to have such dispute heard
by the Bankruptcy Court.

         5.       Minimum Distributions

          Notwithstanding anything herein to the contrary, the Reorganized Debtors and the Distribution Agents shall
not be required to make distributions or payments of less than $100 (whether Cash or otherwise) and shall not be
required to make partial distributions or payments of fractions of dollars. Whenever any payment or distribution of
a fraction of a dollar or fractional share of New Equity under the Plan would otherwise be called for, the actual
payment or distribution will reflect a rounding of such fraction to the nearest whole dollar or share of New Equity
(up or down), with half dollars and half shares of New Equity or less being rounded down. The total number of
authorized shares of New Common Stock or of the Warrants, as applicable, shall be adjusted as necessary to account
for the foregoing rounding.

         6.       Undeliverable Distributions

          If any distribution to a Holder of an Allowed Claim made in accordance herewith is returned to the
Reorganized Debtors (or their Distribution Agent) as undeliverable, no further distributions shall be made to such
Holder unless and until the Distribution Agent is notified in writing of such Holder’s then-current address or other
necessary information for delivery, at which time such undelivered distribution shall be made to such Holder within
ninety (90) days of receipt of such Holder’s then-current address or other necessary information; provided that any
such undelivered distribution shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code at
the expiration of six (6) months from the later of (a) the Effective Date and (b) the date of the initial attempted
distribution. After such date, all unclaimed property or interests in property shall revert to the Reorganized Debtors
automatically and without need for a further order by the Bankruptcy Court (notwithstanding any applicable non-
bankruptcy escheat, abandoned, or unclaimed property laws to the contrary), and the right, title, and interest of any
Holder to such property or interest in property shall be discharged and forever barred.

C.       Manner of Payment

         At the option of the Distribution Agent, any Cash payment to be made under the Plan may be made by
check or wire transfer or as otherwise required or provided in applicable agreements.

D.       No Postpetition or Default Interest on Claims

          Unless otherwise specifically provided for in the Plan or the Confirmation Order and notwithstanding any
documents that govern the Debtors’ prepetition indebtedness to the contrary, (1) postpetition and/or default interest
shall not accrue or be paid on any Claims, and (2) no Holder of a Claim shall be entitled to (a) interest accruing on
or after the Petition Date on any such Claim or (b) interest at the contract default rate, each as applicable.

E.       Compliance with Tax Requirements/Allocations

          In connection with the Plan, to the extent applicable, the Debtors, Reorganized Debtors, and other
applicable withholding and reporting agents shall comply with all tax withholding and reporting requirements
imposed on them by any Governmental Unit, and all distributions pursuant hereto shall be subject to such
withholding and reporting requirements. Notwithstanding any provision in the Plan to the contrary, the Debtors,
Reorganized Debtors, and other applicable withholding and reporting agents and the Distribution Agent shall be
authorized to take all actions necessary or appropriate to comply with such withholding and reporting requirements,
including liquidating a portion of the distribution to be made under the Plan to generate sufficient funds to pay
applicable withholding taxes, withholding distributions pending receipt of information necessary to facilitate such
distributions, or establishing any other mechanisms they believe are reasonable and appropriate. The Debtors,


                                                         31
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                              Pg 131 of 338


Reorganized Debtors, and other applicable withholding agents reserve the right to allocate all distributions made
under the Plan in compliance with all applicable wage garnishments, alimony, child support and other spousal
awards, liens, and encumbrances. For tax purposes, distributions in full or partial satisfaction of Allowed Claims
shall be allocated first to the principal amount of Allowed Claims, with any excess allocated to unpaid interest that
accrued on such Claims.

F.       Surrender of Cancelled Instruments or Securities

          On the Effective Date, each Holder of a certificate or instrument evidencing a Claim or an Equity Interest
shall be deemed to have surrendered such certificate or instrument to the Distribution Agent. Such surrendered
certificate or instrument shall be cancelled solely with respect to the Debtors, and such cancellation shall not alter
the obligations or rights of any non-Debtor third parties vis-à-vis one another with respect to such certificate or
instrument, including with respect to any indenture or agreement that governs the rights of the Holder of a Claim or
Equity Interest, which shall continue in effect for purposes of allowing Holders to receive distributions under the
Plan, charging liens, priority of payment, and indemnification rights. Notwithstanding anything to the contrary
herein, this paragraph shall not apply to certificates or instruments evidencing Claims that are Unimpaired under the
Plan.

G.       Claims Paid or Payable by Third Parties

         1.       Claims Payable by Insurance

         No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
one of the Debtors’ insurance policies until the Holder of such Allowed Claim has exhausted all remedies with
respect to such insurance policy.

         2.       Applicability of Insurance Policies

         Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall be in
accordance with the provisions of any applicable insurance policy. Nothing contained in the Plan shall constitute or
be deemed a waiver of any Cause of Action that the Debtors or any Entity may hold against any other Entity,
including insurers under any policies of insurance, nor shall anything contained herein constitute or be deemed a
waiver by such insurers of any defenses, including coverage defenses, held by such insurers.

                                                    Article VII.

                           PROCEDURES FOR RESOLVING UNLIQUIDATED
                           AND DISPUTED CLAIMS OR EQUITY INTERESTS
A.       Allowance of Claims and Interests

          After the Effective Date, each of the Reorganized Debtors shall have and retain any and all rights and
defenses such Debtor had with respect to any Claim or Equity Interest immediately prior to the Effective Date. This
Article VII shall not apply to the DIP Facility Claims and the Secured Claims, which Claims shall be Allowed in full
and will not be subject to any avoidance, reductions, set off, offset, recharacterization, subordination (whether
equitable, contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance, impairment, objection, or
any other challenges under any applicable law or regulation by any person or Entity. All settled Claims approved
prior to the Effective Date pursuant to a Final Order of the Bankruptcy Court pursuant to Bankruptcy Rule 9019 or
otherwise shall be binding on all parties.

B.       Proofs of Claim

         Holders of Claims and Interests need not file a Proof of Claim with the Bankruptcy Court and shall be
subject to the Bankruptcy Court process only to the extent provided in the Plan. On and after the Effective Date,
except as otherwise provided in the Plan, all Allowed Claims shall be satisfied in the ordinary course of business of
the Reorganized Debtors. The Debtors and the Reorganized Debtors, as applicable, shall have the exclusive
authority to file, settle, compromise, withdraw, or litigate to judgment any objections to Claims as permitted under
the Plan. If the Debtors or Reorganized Debtors dispute any Claim or Interest, such dispute shall be determined,

                                                         32
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                              Pg 132 of 338


resolved, or adjudicated, as the case may be, in the manner as if the Chapter 11 Cases had not been commenced and
shall survive the Effective Date as if the Chapter 11 Cases had not been commenced; provided that the Debtors or
Reorganized Debtors may elect, at their sole option, to object to any Claim (other than Claims expressly Allowed by
the Plan) and to have the validity or amount of any Claim adjudicated by the Bankruptcy Court; provided, further,
that Holders of Claims and Administrative Claims may elect to resolve the validity or amount of any Claim in the
Bankruptcy Court. If a Holder makes such an election, the Bankruptcy Court shall apply the law that would have
governed the dispute if the Chapter 11 Cases had not been filed. All Proofs of Claim filed in these Chapter 11 Cases
shall be considered objected to and Disputed without further action by the Debtors. On the Effective Date, all
Proofs of Claim filed against the Debtors, regardless of when such Proofs of Claim were filed, including Proofs of
Claims filed after the Effective Date, shall be deemed withdrawn.

C.       Claims Administration Responsibilities

          Except as otherwise specifically provided in the Plan, after the Effective Date, the Reorganized Debtors
shall have the sole authority to (1) file, withdraw, or litigate to judgment, any objections to Claims or Interests and
(2) settle or compromise any Disputed Claim or Interest without any further notice to or action, order, or approval by
the Bankruptcy Court. For the avoidance of doubt, except as otherwise provided in the Plan, from and after the
Effective Date, each Reorganized Debtor shall have and retain any and all rights and defenses such Debtor had
immediately prior to the Effective Date with respect to any Disputed Claim or Interest, including the Causes of
Action retained pursuant to the Plan.

D.       Estimation of Claims and Interests

          Before or after the Effective Date, the Debtors or the Reorganized Debtors, as applicable, may (but are not
required to) at any time request that the Bankruptcy Court estimate any Disputed Claim or Interest that is contingent
or unliquidated pursuant to section 502(c) of the Bankruptcy Code for any reason, regardless of whether any party
previously has objected to such Claim or Interest or whether the Bankruptcy Court has ruled on any such objection,
and the Bankruptcy Court shall retain jurisdiction to estimate any such Claim or Interest, including during the
litigation of any objection to any Claim or Interest or during the appeal relating to such objection. Notwithstanding
any provision otherwise in the Plan, a Claim that has been expunged but that either is subject to appeal or has not
been the subject of a Final Order shall be deemed to be estimated at zero ($0.00) dollars unless otherwise ordered by
the Bankruptcy Court. In the event that the Bankruptcy Court estimates any contingent or unliquidated Claim or
Interest, that estimated amount shall constitute a maximum limitation on such Claim or Interest for all purposes
under the Plan (including for purposes of distributions), and the relevant Reorganized Debtor may elect to pursue
any supplemental proceedings to object to any ultimate distribution on such Claim or Interest.

E.       Adjustment to Claims Without Objection

          Any duplicate Claim or Interest or any Claim or Interest that has been paid, satisfied, amended, or
superseded may be adjusted or expunged by the Reorganized Debtors without the Reorganized Debtors having to
file an application, motion, complaint, objection, or any other legal proceeding seeking to object to such Claim or
Interest, and without any further notice to or action, order, or approval of the Bankruptcy Court.

F.       Disallowance of Certain Claims

         Any Claims held by Entities from which property is recoverable under section 542, 543, 550, or 553 of the
Bankruptcy Code or that is a transferee of a transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549,
or 724(a) of the Bankruptcy Code shall be deemed disallowed pursuant to section 502(d) of the Bankruptcy Code
unless expressly Allowed pursuant to the Plan, and Holders of such Claims may not receive any distributions on
account of such Claims and Interests until such time as such Causes of Action against that Entity have been settled
or a Final Order of the Bankruptcy Court with respect thereto has been entered and all sums due, if any, to the
Debtors by that Entity have been turned over or paid to the Reorganized Debtors.




                                                          33
19-22185-rdd           Doc 14    Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                              Pg 133 of 338


G.       No Distributions Pending Allowance

          Notwithstanding any other provision hereof, if any portion of a Claim or Interest is a Disputed Claim or
Interest, as applicable, no payment or distribution provided hereunder shall be made on account of such Claim or
Interest unless and until such Disputed Claim or Interest becomes an Allowed Claim or Interest.

H.       Distributions After Allowance

          To the extent that a Disputed Claim or Interest ultimately becomes an Allowed Claim or Interest,
distributions (if any) shall be made to the Holder of such Allowed Claim or Interest in accordance with the
provisions of the Plan. As soon as reasonably practicable after the date that the order or judgment of the Bankruptcy
Court allowing any Disputed Claim or Interest becomes a Final Order, the Distribution Agent shall provide to the
Holder of such Claim or Interest the distribution (if any) to which such Holder is entitled under the Plan as of the
Effective Date, without any interest to be paid on account of such Claim or Interest.

I.       No Interest

         Interest shall not accrue or be paid on any Disputed Claim with respect to the period from the Effective
Date to the date a final distribution is made on account of such Disputed Claim if and when such Disputed Claim
becomes an Allowed Claim.

                                                    Article VIII.

                          CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

A.       Conditions Precedent to the Effective Date

         The following are conditions precedent to the Effective Date that must be satisfied or waived in accordance
with the terms of the Restructuring Support Agreement and the Plan:

         1.       The Bankruptcy Court shall have approved the Disclosure Statement as containing adequate
information with respect to the Plan within the meaning of section 1125 of the Bankruptcy Code.

       2.       The Confirmation Order shall have been entered and shall be in full force and effect and such
Confirmation Order shall be a Final Order.

        3.        The Debtors shall have obtained any authorization, consents, regulatory approvals, rulings, or
documents that are necessary to implement and effectuate the Plan and each of the other transactions contemplated
by the Restructuring Transactions.

         4.       All actions, documents, certificates, and agreements necessary to implement this Plan shall have
been effected or executed and delivered to the required parties and, to the extent required, filed with the applicable
Governmental Units in accordance with applicable laws.

          5.     All conditions precedent to the effectiveness of the Exit Facilities Documents shall have been
satisfied contemporaneously or duly waived.

        6.       All conditions precedent to the issuance of the New Common Stock, including the Warrants and in
accordance with the Option Rights and the Management Incentive Plan, shall have been satisfied or duly waived.

         7.       The Shareholders Agreement shall have been executed by all parties thereto as provided under the
Plan.

         8.       All documents and agreements necessary to implement the Plan shall have been executed and
tendered for delivery. All conditions precedent to the effectiveness of such documents and agreements shall have
been satisfied or waived pursuant to the terms thereof (or will be satisfied and waived substantially concurrently
with the occurrence of the Effective Date).



                                                         34
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                              Pg 134 of 338


         9.       The final version of the Plan Supplement and all of the schedules, documents, and exhibits
contained therein and all other schedules, documents, supplements, and exhibits to the Plan shall be consistent with
the Restructuring Support Agreement and Article I.E of this Plan.

        10.       All of the other Definitive Documents not expressly set forth in Article VIII of this Plan shall have
been executed in accordance with section 2 of the Restructuring Support Agreement and Article I.E of this Plan.

         11.       The Restructuring Support Agreement shall not have been terminated in accordance with its terms
and shall be in full force and effect.

         12.      The Professional Fee Escrow Account shall have been established and funded.

        13.       All Accrued Professional Compensation Claims and expenses of Retained Professionals required
to be approved by the Bankruptcy Court shall have been paid in full or amounts sufficient to pay such fees and
expenses after the Effective Date shall have been placed in the Professional Fee Escrow Account pending approval
by the Bankruptcy Court.

         14.      The First Lien Early Acceptance Premium shall have been paid in Cash in full on or before the
Effective Date in accordance with the terms of the Restructuring Support Agreement and Article II.B of this Plan.

         15.      All invoiced reasonable and documented fees and out-of-pocket expenses payable pursuant to
section 27(b) of the Restructuring Support Agreement, Article II.A.2.d of this Plan, or an order of the Bankruptcy
Court shall have been paid in full.

        16.      The Debtors shall have provided to the Consenting First Lien Lenders or their advisors all
reasonably requested financial information as of the Effective Date.

        17.      The Debtors and Reorganized Debtors, as applicable, shall have implemented the restructuring in
a manner consistent in all respects with the Plan and the Restructuring Support Agreement.

B.       Effect of Non-Occurrence of Conditions to the Effective Date

         If the Effective Date does not occur on or before the termination of the Restructuring Support Agreement,
then (1) the Plan shall be null and void in all respects, (2) any settlement or compromise embodied in the Plan,
assumption of Executory Contracts or Unexpired Leases effected under the Plan, and document or agreement
executed pursuant to the Plan shall be deemed null and void, and (3) nothing contained in the Plan, the Confirmation
Order, or the Disclosure Statement shall (a) constitute a waiver or release of any Claims, Interests, or Causes of
Action, (b) prejudice in any manner the rights of the Debtors or any other Entity, or (c) constitute an admission,
acknowledgement, offer, or undertaking of any sort by the Debtors or any other Entity.

C.       Waiver of Conditions

          The Debtors or the Reorganized Debtors, as applicable, subject to the Restructuring Support Agreement,
may waive any of the conditions to the Effective Date set forth above at any time, without any notice to parties in
interest and without any further notice to or action, order, or approval of the Bankruptcy Court and without any
formal action other than a proceeding to confirm the Plan.

                                                     Article IX.

                          RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.       Discharge of Claims and Termination of Interests; Compromise and Settlement of Claims, Interests, and
         Controversies

          Pursuant to and to the fullest extent permitted by section 1141(d) of the Bankruptcy Code and except as
otherwise specifically provided in the Plan, the distributions, rights, and treatments that are provided in the Plan
shall be in full and final satisfaction, settlement, release, and discharge, effective as of the Effective Date, of all
Interests and Claims of any nature whatsoever, including any interest accrued on Claims from and after the Petition


                                                          35
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                              Pg 135 of 338


Date, whether known or unknown, against, liabilities of, Liens on, obligations of, rights against the Debtors, the
Reorganized Debtors or any of their assets or properties, regardless of whether any property shall have been
distributed or retained pursuant to the Plan on account of such Claims or Interests, including demands, liabilities,
and Causes of Action that arose before the Effective Date, any contingent or non-contingent liability on account of
representations or warranties issued on or before the Effective Date, and all debts of the kind specified in
sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether or not: (1) a Proof of Claim or
Interest is filed or deemed filed pursuant to section 501 of the Bankruptcy Code; (2) a Claim or Interest is Allowed;
or (3) the Holder of such Claim or Interest has accepted the Plan. Except as otherwise provided herein, any default
by the Debtors or their Affiliates with respect to any Claim or Interest that existed immediately prior to or on
account of the filing of the Chapter 11 Cases shall be deemed cured on the Effective Date. The Confirmation Order
shall be a judicial determination of the discharge of all Claims and Interests subject to the Effective Date occurring,
except as otherwise expressly provided in the Plan. For the avoidance of doubt, nothing in this Article IX.A shall
affect the rights of Holders of Claims and Interests to seek to enforce the Plan, including the distributions to which
Holders of Allowed Claims and Interests are entitled under the Plan.

         Pursuant to Bankruptcy Rule 9019 and in consideration for the distributions and other benefits provided
pursuant to the Plan, the provisions of the Plan shall constitute a good faith compromise of all Claims, Interests, and
controversies relating to the contractual, legal, and subordination rights that a Holder of a Claim or Interest may
have with respect to any Allowed Claim or Interest or any distribution to be made on account of such Allowed
Claim or Interest. The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
compromise or settlement of all such Claims, Interests, and controversies as well as a finding by the Bankruptcy
Court that such compromise or settlement is in the best interests of the Debtors, their Estates, and Holders of Claims
and Interests and is fair, equitable, and reasonable. In accordance with the provisions of the Plan, pursuant to
Bankruptcy Rule 9019, without any further notice to or action, order, or approval of the Bankruptcy Court, after the
Effective Date, the Reorganized Debtors may compromise and settle Claims against the Debtors and their Estates
and Causes of Action against other Entities.

B.       Releases by the Debtors

      NOTWITHSTANDING ANYTHING CONTAINED IN THE PLAN TO THE CONTRARY,
PURSUANT TO SECTION 1123(B) OF THE BANKRUPTCY CODE, FOR GOOD AND VALUABLE
CONSIDERATION, ON AND AFTER THE EFFECTIVE DATE, EACH RELEASED PARTY IS DEEMED
RELEASED AND DISCHARGED BY THE DEBTORS, THE REORGANIZED DEBTORS, AND THEIR
ESTATES FROM ANY AND ALL CLAIMS AND CAUSES OF ACTION, WHETHER KNOWN OR
UNKNOWN, INCLUDING ANY DERIVATIVE CLAIMS, ASSERTED ON BEHALF OF THE DEBTORS,
THAT THE DEBTORS, THE REORGANIZED DEBTORS, OR THEIR ESTATES WOULD HAVE BEEN
LEGALLY ENTITLED TO ASSERT IN THEIR OWN RIGHT (WHETHER INDIVIDUALLY OR
COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY CLAIM AGAINST, OR INTEREST IN,
A DEBTOR OR OTHER ENTITY, BASED ON OR RELATING TO, OR IN ANY MANNER ARISING
FROM, IN WHOLE OR IN PART, THE DEBTORS (INCLUDING THE MANAGEMENT, OWNERSHIP,
OR OPERATION THEREOF), ANY SECURITIES ISSUED BY THE DEBTORS AND THE OWNERSHIP
THEREOF, THE DEBTORS’ IN- OR OUT-OF-COURT RESTRUCTURING EFFORTS, ANY
AVOIDANCE     ACTIONS   (BUT   EXCLUDING     AVOIDANCE    ACTIONS  BROUGHT    AS
COUNTERCLAIMS OR DEFENSES TO CLAIMS ASSERTED AGAINST THE DEBTORS),
INTERCOMPANY TRANSACTIONS, THE CHAPTER 11 CASES, THE FORMULATION,
PREPARATION, DISSEMINATION, NEGOTIATION, OR FILING OF THE RESTRUCTURING
SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT, THE DIP FACILITY, THE PLAN, THE
PLAN SUPPLEMENT, OR ANY RESTRUCTURING TRANSACTION, CONTRACT, INSTRUMENT,
RELEASE, OR OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED INTO IN
CONNECTION WITH THE RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE
STATEMENT, THE DIP FACILITY (IF ANY), THE PLAN, THE PLAN SUPPLEMENT, THE CHAPTER
11 CASES, THE FILING OF THE CHAPTER 11 CASES, THE PURSUIT OF CONFIRMATION, THE
PURSUIT OF CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE PLAN,
INCLUDING THE ISSUANCE OR DISTRIBUTION OF SECURITIES PURSUANT TO THE PLAN, OR
THE DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT,
OR UPON ANY OTHER RELATED ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR


                                                          36
19-22185-rdd    Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                          Pg 136 of 338


OTHER OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, THE RELEASES SET
FORTH ABOVE DO NOT RELEASE (A) ANY POST-EFFECTIVE DATE OBLIGATIONS OF ANY
PARTY OR ENTITY UNDER THE PLAN, ANY RESTRUCTURING TRANSACTION, OR ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN
SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN OR (B) ANY INDIVIDUAL FROM ANY
CLAIM OR CAUSES OF ACTION RELATED TO AN ACT OR OMISSION THAT IS DETERMINED IN
A FINAL ORDER BY A COURT OF COMPETENT JURISDICTION TO HAVE CONSTITUTED
ACTUAL FRAUD, WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE.

      ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE BANKRUPTCY
COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019, OF THE DEBTOR RELEASE,
WHICH INCLUDES BY REFERENCE EACH OF THE RELATED PROVISIONS AND DEFINITIONS
CONTAINED IN THE PLAN, AND FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S
FINDING THAT THE DEBTOR RELEASE IS: (A) IN EXCHANGE FOR THE GOOD AND VALUABLE
CONSIDERATION PROVIDED BY THE RELEASED PARTIES, INCLUDING, WITHOUT
LIMITATION, THE RELEASED PARTIES’ CONTRIBUTIONS TO FACILITATING THE
RESTRUCTURING AND IMPLEMENTING THE PLAN; (B) A GOOD FAITH SETTLEMENT AND
COMPROMISE OF THE CLAIMS RELEASED BY THE DEBTOR RELEASE; (C) IN THE BEST
INTERESTS OF THE DEBTORS AND ALL HOLDERS OF CLAIMS AND INTERESTS; (D) FAIR,
EQUITABLE, AND REASONABLE; (E) GIVEN AND MADE AFTER DUE NOTICE AND
OPPORTUNITY FOR HEARING; AND (F) A BAR TO ANY OF THE DEBTORS, THE REORGANIZED
DEBTORS, OR THE DEBTORS’ ESTATES ASSERTING ANY CLAIM OR CAUSE OF ACTION
RELEASED PURSUANT TO THE DEBTOR RELEASE.

C.    Releases by the Releasing Parties

  NOTWITHSTANDING ANYTHING CONTAINED IN THE PLAN TO THE CONTRARY, AS OF THE
EFFECTIVE DATE, EACH RELEASING PARTY IS DEEMED TO HAVE RELEASED AND
DISCHARGED EACH DEBTOR, REORGANIZED DEBTOR, AND RELEASED PARTY FROM ANY
AND ALL CLAIMS AND CAUSES OF ACTION, WHETHER KNOWN OR UNKNOWN, INCLUDING
ANY DERIVATIVE CLAIMS, ASSERTED ON BEHALF OF THE DEBTORS, THAT SUCH ENTITY
WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR
COLLECTIVELY), BASED ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN
WHOLE OR IN PART, THE DEBTORS (INCLUDING THE MANAGEMENT, OWNERSHIP OR
OPERATION THEREOF), ANY SECURITIES ISSUED BY THE DEBTORS AND THE OWNERSHIP
THEREOF, THE DEBTORS’ IN- OR OUT-OF-COURT RESTRUCTURING EFFORTS, ANY
AVOIDANCE    ACTIONS   (BUT  EXCLUDING   AVOIDANCE     ACTIONS  BROUGHT    AS
COUNTERCLAIMS OR DEFENSES TO CLAIMS ASSERTED AGAINST THE DEBTORS),
INTERCOMPANY TRANSACTIONS, THE CHAPTER 11 CASES, THE FORMULATION,
PREPARATION, DISSEMINATION, NEGOTIATION, OR FILING OF THE RESTRUCTURING
SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT, THE DIP FACILITY, THE PLAN, THE
PLAN SUPPLEMENT, OR ANY RESTRUCTURING TRANSACTION, CONTRACT, INSTRUMENT,
RELEASE, OR OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED INTO IN
CONNECTION WITH THE RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE
STATEMENT, THE DIP FACILITY, THE PLAN, THE PLAN SUPPLEMENT, THE CHAPTER 11
CASES, THE FILING OF THE CHAPTER 11 CASES, THE PURSUIT OF CONFIRMATION, THE
PURSUIT OF CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE PLAN,
INCLUDING THE ISSUANCE OR DISTRIBUTION OF SECURITIES PURSUANT TO THE PLAN, OR
THE DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT,
OR UPON ANY OTHER RELATED ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR
OTHER OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, THE RELEASES SET
FORTH ABOVE DO NOT RELEASE (A) ANY POST-EFFECTIVE DATE OBLIGATIONS OF ANY
PARTY OR ENTITY UNDER THE PLAN, ANY RESTRUCTURING TRANSACTION, OR ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN


                                             37
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 137 of 338


SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN OR (B) ANY INDIVIDUAL FROM ANY
CLAIM OR CAUSES OF ACTION RELATED TO AN ACT OR OMISSION THAT IS DETERMINED IN
A FINAL ORDER BY A COURT OF COMPETENT JURISDICTION TO HAVE CONSTITUTED
ACTUAL FRAUD, WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE.
      ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE BANKRUPTCY
COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019, OF THE THIRD-PARTY
RELEASE, WHICH INCLUDES BY REFERENCE EACH OF THE RELATED PROVISIONS AND
DEFINITIONS CONTAINED HEREIN, AND, FURTHER, SHALL CONSTITUTE THE BANKRUPTCY
COURT’S FINDING THAT THE THIRD-PARTY RELEASE IS: (A) CONSENSUAL; (B) ESSENTIAL TO
THE CONFIRMATION OF THE PLAN; (C) GIVEN IN EXCHANGE FOR THE GOOD AND VALUABLE
CONSIDERATION PROVIDED BY THE RELEASED PARTIES; (D) A GOOD FAITH SETTLEMENT
AND COMPROMISE OF THE CLAIMS RELEASED BY THE THIRD-PARTY RELEASE; (E) IN THE
BEST INTERESTS OF THE DEBTORS AND THEIR ESTATES; (F) FAIR, EQUITABLE, AND
REASONABLE; (G) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY FOR HEARING;
AND (H) A BAR TO ANY OF THE RELEASING PARTIES ASSERTING ANY CLAIM OR CAUSE OF
ACTION RELEASED PURSUANT TO THE THIRD-PARTY RELEASE.

D.    Exculpation

      SUBJECT TO SECTION 1125(E) OF THE BANKRUPTCY CODE, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED IN THE PLAN, NO EXCULPATED PARTY SHALL HAVE OR INCUR
LIABILITY FOR AND EACH EXCULPATED PARTY IS RELEASED AND EXCULPATED FROM ANY
CAUSE OF ACTION FOR ANY CLAIM RELATED TO ANY ACT OR OMISSION IN CONNECTION
WITH, RELATING TO, OR ARISING OUT OF, THE CHAPTER 11 CASES, THE FORMULATION,
PREPARATION, DISSEMINATION, NEGOTIATION, OR FILING OF THE RESTRUCTURING
SUPPORT AGREEMENT AND RELATED PREPETITION TRANSACTIONS, THE DIP FACILITY (IF
ANY), THE DISCLOSURE STATEMENT, THE PLAN, THE PLAN SUPPLEMENT, OR ANY
RESTRUCTURING TRANSACTION, CONTRACT, INSTRUMENT, RELEASE, OR OTHER
AGREEMENT OR DOCUMENT CREATED OR ENTERED INTO IN CONNECTION WITH THE
RESTRUCTURING SUPPORT AGREEMENT, THE DIP FACILITY (IF ANY), THE DISCLOSURE
STATEMENT, THE PLAN, THE PLAN SUPPLEMENT, THE CHAPTER 11 CASES, THE FILING OF
THE CHAPTER 11 CASES, THE PURSUIT OF CONFIRMATION, THE PURSUIT OF
CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, INCLUDING
THE ISSUANCE OR DISTRIBUTION OF SECURITIES PURSUANT TO THE PLAN, OR THE
DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT, OR
UPON ANY OTHER RELATED ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR
OTHER OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE, EXCEPT FOR
CLAIMS RELATED TO ANY ACT OR OMISSION THAT IS DETERMINED IN A FINAL ORDER BY A
COURT OF COMPETENT JURISDICTION TO HAVE CONSTITUTED ACTUAL FRAUD, WILLFUL
MISCONDUCT, OR GROSS NEGLIGENCE, BUT IN ALL RESPECTS SUCH ENTITIES SHALL BE
ENTITLED TO REASONABLY RELY UPON THE ADVICE OF COUNSEL WITH RESPECT TO THEIR
DUTIES AND RESPONSIBILITIES PURSUANT TO THE PLAN.

      THE EXCULPATED PARTIES HAVE, AND UPON CONFIRMATION OF THE PLAN SHALL
BE DEEMED TO HAVE, PARTICIPATED IN GOOD FAITH AND IN COMPLIANCE WITH THE
APPLICABLE LAWS WITH REGARD TO THE SOLICITATION OF VOTES AND DISTRIBUTION OF
CONSIDERATION PURSUANT TO THE PLAN AND, THEREFORE, ARE NOT, AND ON ACCOUNT
OF SUCH DISTRIBUTIONS SHALL NOT BE, LIABLE AT ANY TIME FOR THE VIOLATION OF ANY
APPLICABLE LAW, RULE, OR REGULATION GOVERNING THE SOLICITATION OF
ACCEPTANCES OR REJECTIONS OF THE PLAN OR SUCH DISTRIBUTIONS MADE PURSUANT TO
THE PLAN. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, THE
EXCULPATION SET FORTH ABOVE DOES NOT RELEASE OR EXCULPATE ANY CLAIM
RELATING TO ANY POST-EFFECTIVE DATE OBLIGATIONS OF ANY PARTY OR ENTITY UNDER
THE PLAN, ANY RESTRUCTURING TRANSACTION, OR ANY DOCUMENT, INSTRUMENT, OR
AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN SUPPLEMENT) EXECUTED TO
IMPLEMENT THE PLAN.

                                        38
19-22185-rdd          Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 138 of 338


E.       Injunction

       EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR THE CONFIRMATION ORDER,
ALL ENTITIES WHO HAVE HELD, HOLD, OR MAY HOLD CLAIMS, INTERESTS, CAUSES OF
ACTION, OR LIABILITIES THAT: (A) ARE SUBJECT TO COMPROMISE AND SETTLEMENT
PURSUANT TO THE TERMS OF THE PLAN; (B) HAVE BEEN RELEASED PURSUANT TO
ARTICLE IX.B OF THIS PLAN; (C) HAVE BEEN RELEASED PURSUANT TO ARTICLE IX.C OF THIS
PLAN, (D) ARE SUBJECT TO EXCULPATION PURSUANT TO ARTICLE IX.D OF THIS PLAN (BUT
ONLY TO THE EXTENT OF THE EXCULPATION PROVIDED IN ARTICLE IX.D OF THIS PLAN), OR
(E) ARE OTHERWISE DISCHARGED, SATISFIED, STAYED OR TERMINATED PURSUANT TO THE
TERMS OF THE PLAN, ARE PERMANENTLY ENJOINED AND PRECLUDED, FROM AND AFTER
THE EFFECTIVE DATE, FROM COMMENCING OR CONTINUING IN ANY MANNER, ANY ACTION
OR OTHER PROCEEDING, INCLUDING ON ACCOUNT OF ANY CLAIMS, INTERESTS, CAUSES OF
ACTION, OR LIABILITIES THAT HAVE BEEN COMPROMISED OR SETTLED AGAINST THE
DEBTORS, THE REORGANIZED DEBTORS, OR ANY ENTITY SO RELEASED OR EXCULPATED
(OR THE PROPERTY OR ESTATE OF ANY ENTITY, DIRECTLY OR INDIRECTLY, SO RELEASED
OR EXCULPATED) ON ACCOUNT OF, OR IN CONNECTION WITH OR WITH RESPECT TO, ANY
DISCHARGED, RELEASED, SETTLED, COMPROMISED, OR EXCULPATED CLAIMS, INTERESTS,
CAUSES OF ACTION, OR LIABILITIES.

F.       Setoffs and Recoupment

         Except as otherwise provided herein, each Reorganized Debtor pursuant to the Bankruptcy Code (including
section 553 of the Bankruptcy Code), applicable non-bankruptcy law, or as may be agreed to by the Holder of an
Allowed Claim may setoff or recoup against any Allowed Claim and the distributions to be made pursuant to the
Plan on account of such Allowed Claim, any Claims, rights, and Causes of Action of any nature that the applicable
Debtor or Reorganized Debtor may hold against the Holder of such Allowed Claim, to the extent such Claims,
rights, or Causes of Action have not been otherwise compromised or settled on or prior to the Effective Date
(whether pursuant to the Plan, a Final Order or otherwise); provided that neither the failure to effect such a setoff or
recoupment nor the allowance of any Claim pursuant to the Plan shall constitute a waiver or release by such
Reorganized Debtor of any such Claims, rights, and Causes of Action.

G.       Release of Liens

         Except as otherwise provided herein or in any contract, instrument, release, or other agreement or
document created pursuant to the Plan, on the Effective Date and concurrently with the applicable distributions
made pursuant to the Plan, all mortgages, deeds of trust, Liens, pledges, or other security interests against any
property of the Estates shall be fully released and discharged, and all of the right, title, and interest of any Holder of
such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the applicable Reorganized
Debtor and its successors and assigns.

          To the extent that any Holder of a Secured Claim has had such Claim satisfied or discharged in full
pursuant to the Plan or any agent for such Holder has filed or recorded publicly any Liens and/or security interests to
secure such Holder’s Secured Claim, as soon as practicable on or after the Effective Date, such Holder (or the agent
for such Holder) shall take any and all steps requested by the Debtors, the Reorganized Debtors, or any
administrative agent under the Exit Facilities Documents that are necessary or desirable to record or effectuate the
cancellation and/or extinguishment of such Liens and/or security interests, including the making of any applicable
filings or recordings, and the Reorganized Debtors shall be entitled to make any such filings or recordings on such
Holder’s behalf.

                                                       Article X.

                                         RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, the
Bankruptcy Court shall retain exclusive jurisdiction over all matters arising out of, or related to, the Chapter 11
Cases and the Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code, including jurisdiction to:


                                                           39
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                              Pg 139 of 338


        1.        Allow, disallow, determine, liquidate, classify, estimate, or establish the priority, secured or
unsecured status, or amount of any Claim or Interest, including the resolution of any request for payment of any
Administrative Claim and the resolution of any and all objections to the secured or unsecured status, priority,
amount, or allowance of Claims or Interests;

         2.       Decide and resolve all matters related to the granting and denying, in whole or in part, any
applications for allowance of compensation or reimbursement of expenses to Retained Professionals authorized
pursuant to the Bankruptcy Code or the Plan;

         3.       Resolve any matters related to: (a) the assumption or assumption and assignment of any Executory
Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor may be liable and to hear,
determine, and, if necessary, liquidate, any Cure or Cure Claims arising therefrom, including Cure or Cure Claims
pursuant to section 365 of the Bankruptcy Code; (b) any potential contractual obligation under any Executory
Contract or Unexpired Lease that is assumed; and (c) any dispute regarding whether a contract or lease is or was
executory or expired;

         4.       Ensure that distributions to Holders of Allowed Claims are accomplished pursuant to the
provisions of the Plan;

        5.      Adjudicate, decide or resolve any motions, adversary proceedings, contested, or litigated matters,
and any other matters, and grant or deny any applications involving a Debtor that may be pending on the Effective
Date;

         6.       Adjudicate, decide, or resolve any and all matters related to section 1141 of the Bankruptcy Code;

         7.       Resolve any cases, controversies, suits, or disputes that may arise in connection with General
Unsecured Claims, including establishment of a bar date, related notice, claim objections, allowance, disallowance,
estimation and distribution;

       8.       Enter and implement such orders as may be necessary or appropriate to execute, implement, or
consummate the provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or
documents created in connection with the Plan or the Disclosure Statement;

        9.      Enter and enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a) of
the Bankruptcy Code;

         10.       Resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in connection
with the interpretation or enforcement of the Plan or any Entity’s obligations incurred in connection with the Plan;

        11.        Issue injunctions, enter and implement other orders or take such other actions as may be necessary
or appropriate to restrain interference by any Entity with enforcement of the Plan;

         12.      Resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the releases,
injunctions, and other provisions contained in the Plan and enter such orders as may be necessary or appropriate to
implement such releases, injunctions, and other provisions;

          13.     Resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the
repayment or return of distributions and the recovery of additional amounts owed by any Holder of a Claim or
Interest for amounts not timely repaid;

         14.     Enter and implement such orders as are necessary or appropriate if the Confirmation Order is for
any reason modified, stayed, reversed, revoked, or vacated;

        15.       Determine any other matters that may arise in connection with or relate to the Plan, the Disclosure
Statement, or the Confirmation Order;


                                                         40
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                              Pg 140 of 338


         16.      Enter an order or final decree concluding or closing the Chapter 11 Cases;

         17.      Adjudicate any and all disputes arising from or relating to distributions under the Plan;

         18.      Consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
inconsistency in any Bankruptcy Court order, including the Confirmation Order;

         19.     Determine requests for the payment of Claims and Interests entitled to priority pursuant to section
507 of the Bankruptcy Code;

        20.      Hear and determine disputes arising in connection with the interpretation, implementation, or
enforcement of the Plan or the Confirmation Order;

        21.      Hear and determine matters concerning state, local, and federal taxes in accordance with sections
346, 505, and 1146 of the Bankruptcy Code;

          22.      Hear and determine all disputes involving the existence, nature, or scope of the Debtors’
discharge, including any dispute relating to any liability arising out of the termination of employment or the
termination of any employee or retiree benefit program, regardless of whether such termination occurred prior to or
after the Effective Date;

         23.      Enforce all orders previously entered by the Bankruptcy Court; and

         24.      Hear any other matter not inconsistent with the Bankruptcy Code.

                                                     Article XI.

                     MODIFICATION, REVOCATION, OR WITHDRAWAL OF PLAN

A.       Modification of Plan

          Subject to the limitations contained in the Plan, the Debtors reserve the right, in accordance with the
Bankruptcy Code, the Bankruptcy Rules, and the Restructuring Support Agreement (1) to amend or modify the Plan
prior to the entry of the Confirmation Order, including amendments or modifications to satisfy section 1129(b) of
the Bankruptcy Code, and (2) after the entry of the Confirmation Order, the Debtors or the Reorganized Debtors, as
the case may be, may, upon order of the Bankruptcy Court, amend or modify the Plan, in accordance with
section 1127(b) of the Bankruptcy Code and the Restructuring Support Agreement, or remedy any defect or
omission or reconcile any inconsistency in the Plan in such manner as may be necessary to carry out the purpose and
intent of the Plan.

B.      Effect of Confirmation on Modifications

          Entry of the Confirmation Order shall mean that all modifications or amendments to the Plan since the
solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
disclosure or re-solicitation under Bankruptcy Rule 3019.

C.       Revocation of Plan

          Subject to the conditions to the Effective Date, the Debtors reserve the right, subject to the terms of the
Restructuring Support Agreement, to revoke or withdraw the Plan prior to the entry of the Confirmation Order and
to file subsequent plans of reorganization. If the Debtors revoke or withdraw the Plan with the prior reasonable
consent of the Required Parties, if entry of the Confirmation Order or the Effective Date does not occur, or if the
Restructuring Support Agreement terminates in accordance with its terms, then (1) the Plan shall be null and void in
all respects, (2) any settlement or compromise embodied in the Plan, assumption of executory contracts or leases
effected by the Plan, and any document or agreement executed pursuant hereto shall be deemed null and void, and
(3) nothing contained in the Plan shall (a) constitute a waiver or release of any claims by or against or any Equity


                                                          41
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 141 of 338


Interests in such Debtor or any other Entity, (b) prejudice in any manner the rights of the Debtors or any other
Entity, or (c) constitute an admission of any sort by the Debtors or any other Entity.

                                                      Article XII.

                                         MISCELLANEOUS PROVISIONS

A.       Immediate Binding Effect

          Notwithstanding Bankruptcy Rules 3020(e), 6004(g), or 7062 or otherwise, upon the occurrence of the
Effective Date, the terms of the Plan and the documents and instruments contained in the Plan Supplement shall be
immediately effective and enforceable and deemed binding upon the Debtors, the Reorganized Debtors, and any and
all Holders of Claims and Interests (irrespective of whether such Holders of Claims or Interests are deemed to have
accepted the Plan), all Entities that are parties to or are subject to the settlements, compromises, releases, discharges,
and injunctions described in the Plan, each Entity acquiring property under the Plan and any and all non-Debtor
parties to Executory Contracts and Unexpired Leases. The Confirmation Order shall contain a waiver of any stay of
enforcement otherwise applicable, including pursuant to Bankruptcy Rule 3020(e), 6004(g), and 7062.

B.       Additional Documents

          On or before the Effective Date and in accordance with the Restructuring Support Agreement and
Article I.E of this Plan, the Debtors may file with the Bankruptcy Court such agreements and other documents as
may be necessary or appropriate to effectuate and further evidence the terms and conditions of the Plan. The
Debtors or Reorganized Debtors, as applicable, and all Holders of Claims or Interests receiving distributions
pursuant to the Plan and all other parties in interest shall, from time to time, prepare, execute, and deliver any
agreements or documents and take any other actions as may be necessary or advisable to effectuate the provisions
and intent of the Plan or the Confirmation Order.

C.       Reservation of Rights

         The Plan shall have no force or effect unless and until the Bankruptcy Court enters the Confirmation Order.
None of the filing of the Plan, any statement or provision contained in the Plan, or the taking of any action by any
Debtor with respect to the Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed to be
an admission or waiver of any rights of any Debtor with respect to the Holders of Claims or Interests prior to the
Effective Date.

D.       Successors and Assigns

         The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding on, and
shall inure to the benefit of any heir, executor, administrator, successor or assign, affiliate, officer, director, agent,
representative, attorney, beneficiaries or guardian, if any, of each Entity.

E.       Service of Documents

        Any pleading, notice, or other document required by the Plan to be served on or delivered to the Debtors or
Reorganized Debtors, as applicable, shall also be served on or delivered to:




                                                           42
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                              Pg 142 of 338


                      Debtors                                           Proposed Counsel to the Debtors
 FullBeauty Brands Holdings Corp.
                                                          Kirkland & Ellis LLP
 One New York Plaza
                                                          601 Lexington Avenue
 New York, New York 10004
                                                          New York, New York 10022
 Attn.: Chief Executive Officer and Chief Legal
                                                          Attn.: Jonathan S. Henes, P.C., George Klidonas, and
 Officer
                                                          Rebecca Blake Chaikin
 FullBeauty Brands Holdings Corp.                         Kirkland & Ellis LLP
 50 Main Street, Suite 1000                               300 North LaSalle Street
 White Plains, New York 10606                             Chicago, Illinois 60654
 Attn.: Chief Executive Officer and Chief Legal           Attn.: Emily E. Geier
 Officer


                United States Trustee                      Counsel to the Ad Hoc Group of First Lien Lenders

 Office of the United States Trustee                      Milbank, Tweed, Hadley & McCloy LLP
 for the Southern District of New York                    28 Liberty Street
 201 Varick Street, Suite 1006                            New York, New York 10005
 New York, New York 10014                                 Attn.: Dennis F. Dunne, Gerard Uzzi, Nelly Almeida,
                                                          and Jason T. Anderson

                 Counsel to the                                             Counsel to the Sponsors
       Ad Hoc Group of Second Lien Lenders

 Paul, Weiss, Rifkind, Wharton & Garrison LLP             If to Apax:
 1285 Avenue of the Americas
                                                          Simpson Thacher & Bartlett LLP
 New York, New York 10019
                                                          425 Lexington Avenue
 Attn.: Paul M. Basta, Elizabeth R. McColm,
                                                          New York, New York 10017
 Christopher Hopkins, and Alice Nofzinger
                                                          Attn.: Elisha D. Graff and Nicholas E. Baker
                                                          If to Charlesbank:
                                                          Goodwin Procter LLP
                                                          The New York Times Building
                                                          620 Eighth Avenue
                                                          New York, New York 10018
                                                          Attn.: William P. Weintraub
                                                          and
                                                          Goodwin Procter LLP
                                                          100 Northern Avenue
                                                          Boston, Massachusetts 02210
                                                          Attn: Joseph F. Bernardi, Jr.

         After the Effective Date, the Debtors or Reorganized Debtors, as applicable, have authority to send a
notice to Entities that, to continue to receive documents pursuant to Bankruptcy Rule 2002, they must file a renewed
request to receive documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Debtors are
authorized to limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who
have filed such renewed requests.

          In accordance with Bankruptcy Rules 2002 and 3020(e), within fourteen (14) calendar days of the date of
entry of the Confirmation Order, the Debtors shall serve the Notice of Confirmation by United States mail, first class
postage prepaid, by hand, or by overnight courier service to all parties served with the Confirmation Hearing notice;
provided that no notice or service of any kind shall be required to be mailed or made upon any Entity to whom the
Debtors mailed a Confirmation Hearing notice but received such notice returned marked “undeliverable as


                                                         43
19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                               Pg 143 of 338


addressed,” “moved, left no forwarding address” or “forwarding order expired,” or similar reason unless the Debtors
or Reorganized Debtors, as applicable, have been informed in writing by such Entity or are otherwise aware of that
Entity’s new address. To supplement the notice described in the preceding sentence, within (21) twenty-one
calendar days of the date of the Confirmation Order, the Debtors or Reorganized Debtors, as applicable, shall
publish the Notice of Confirmation once in The Wall Street Journal and Financial Times (International Edition).
Mailing and publication of the Notice of Confirmation in the time and manner set forth in the this paragraph shall be
good and sufficient notice under the particular circumstances and in accordance with the requirements of
Bankruptcy Rules 2002 and 3020(e), and no further notice is necessary.

F.       Term of Injunctions or Stays

         Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and
extant on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation
Order) shall remain in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or
the Confirmation Order shall remain in full force and effect in accordance with their terms.

G.       Entire Agreement

         On the Effective Date, the Plan and the Plan Supplement supersede all previous and contemporaneous
negotiations, promises, covenants, agreements, understandings, and representations on such subjects, all of which
have become merged and integrated into the Plan.

H.       Plan Supplement Exhibits

          All exhibits and documents included in the Plan Supplement are incorporated into and are a part of the Plan
as if set forth in full in the Plan. Copies of such exhibits and documents shall be made available upon written
request to the Debtors’ proposed counsel at the address above or by downloading such exhibits and documents from
https://cases.primeclerk.com/fullbeauty or the Bankruptcy Court’s website at www.nysb.uscourts.gov. Unless
otherwise ordered by the Bankruptcy Court, to the extent any exhibit or document in the Plan Supplement is
inconsistent with the terms of any part of the Plan that does not constitute the Plan Supplement, such part of the Plan
that does not constitute the Plan Supplement shall control. The documents considered in the Plan Supplement are an
integral part of the Plan and shall be deemed approved by the Bankruptcy Court pursuant to the Confirmation Order.

I.       Governing Law

         Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and
Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of Delaware, without giving effect to
the principles of conflict of laws, shall govern the rights, obligations, construction, and implementation of the Plan,
any agreements, documents, instruments, or contracts executed or entered into in connection with the Plan (except as
otherwise set forth in those agreements, in which case the governing law of such agreement shall control), and
corporate governance matters; provided that corporate governance matters relating to Debtors or Reorganized
Debtors, as applicable, not incorporated in Delaware shall be governed by the laws of the state of incorporation of
the applicable Debtor or Reorganized Debtor, as applicable.

J.       Nonseverability of Plan Provisions upon Confirmation

         If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be invalid,
void, or unenforceable, the Bankruptcy Court shall have the power to alter and interpret such term or provision to
make it valid or enforceable to the maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or
interpreted; provided that any such alteration or interpretation shall be reasonably acceptable to the Required Parties
and otherwise consistent with Article I.E of this Plan. Notwithstanding any such holding, alteration, or
interpretation, the remainder of the terms and provisions of the Plan will remain in full force and effect and will in
no way be affected, impaired, or invalidated by such holding, alteration, or interpretation. The Confirmation Order
shall constitute a judicial determination and shall provide that each term and provision of the Plan, as it may have
been altered or interpreted in accordance with the foregoing, is the following: (a) valid and enforceable pursuant to


                                                          44
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                     Main Document
                                              Pg 144 of 338


its terms; (b) integral to the Plan and may not be deleted or modified without the consent of the Debtors or
Reorganized Debtors, as applicable; and (c) nonseverable and mutually dependent.

K.       Closing of Chapter 11 Cases

         The Reorganized Debtors shall promptly file, after the full administration of the Chapter 11 Cases, with the
Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any applicable order of the Bankruptcy
Court to close the Chapter 11 Cases.

L.      Section 1125(e) Good Faith Compliance

        The Debtors, the Reorganized Debtors, the Agents, the Secured Lenders, the DIP Lenders (if any), and the
Sponsors, and each of their respective Representatives shall be deemed to have acted in “good faith” under section
1125(e) of the Bankruptcy Code.




                                                         45
19-22185-rdd     Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                Main Document
                                            Pg 145 of 338


      Respectfully submitted, as of the date first set forth above,

                                                  FULLBEAUTY Brands Holdings Corp. (on behalf of itself
                                                  and all other Debtors)

                                                  By:        /s/ Robert J. Riesbeck
                                                  Name:      Robert J. Riesbeck
                                                  Title:     Chief Financial Officer




                                            [Signature Page to Plan]
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 146 of 338


                                      EXHIBIT B

                            Restructuring Support Agreement
19-22185-rdd      Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30               Main Document
                                           Pg 147 of 338


7+,65(6758&785,1*6833257$*5((0(17,6127$12))(5:,7+5(63(&772
$1< 6(&85,7,(6 25 $ 62/,&,7$7,21 2) $&&(37$1&(6 2) $ &+$37(5  3/$1
:,7+,1 7+( 0($1,1* 2) 6(&7,21  2) 7+( %$1.5837&< &2'(  $1< 68&+
2))(52562/,&,7$7,21:,//&203/<:,7+$//$33/,&$%/(6(&85,7,(6/$:6
$1'25 3529,6,216 2) 7+( %$1.5837&< &2'(  127+,1* &217$,1(' ,1 7+,6
5(6758&785,1* 6833257 $*5((0(17 6+$// %( $1 $'0,66,21 2) )$&7 25
/,$%,/,7< 25 817,/ 7+( 2&&855(1&( 2) 7+( 56$ ())(&7,9( '$7( 21 7+(
7(506'(6&5,%('+(5(,1'((0('%,1',1*21$1<2)7+(3$57,(6+(5(72

                         5(6758&785,1*6833257$*5((0(17

        7KLV 5(6758&785,1* 6833257 $*5((0(17 DV DPHQGHG VXSSOHPHQWHG RU
RWKHUZLVH PRGLILHG IURP WLPH WR WLPH LQ DFFRUGDQFH ZLWK WKH WHUPV KHUHRI DQG LQFOXGLQJ DQ\
H[KLELWV VFKHGXOHV RU DQQH[HV DWWDFKHG KHUHWR WKLV ³Agreement´ GDWHG DV RI  'HFHPEHU 
LVHQWHUHGLQWRE\DQGDPRQJWKHIROORZLQJSDUWLHV

        D     %ODFNGRJ +ROGLQJV ,QF ³Holdings´ )8//%($87< %UDQGV +ROGLQJV &RUS
                ³FULLBEAUTY´DQGHDFKRIWKHLUVXEVLGLDULHVWKDWH[HFXWHVWKLV$JUHHPHQW
                ZKLFKDUHOLVWHGRQ$QQH[WRWKH7HUP6KHHWDVGHILQHGEHORZWRJHWKHUZLWK
                +ROGLQJVDQG)8//%($87<FROOHFWLYHO\WKH³Company´

        E     %ODFNGRJ7RSFR+ROGLQJV/3³Topco´

        F     $SD[9,,,%/3$SD[9,,,$/3$SD[9,,,$,9$/3$SD[9,,,$,9%
                /3 $SD[ 9,,, /3 DQG $SD[ 9,,, /3FROOHFWLYHO\ ³Apax´ DQG
                &KDUOHVEDQN (TXLW\ )XQG 9,, /LPLWHG 3DUWQHUVKLS &% 2IIVKRUH (TXLW\ )XQG
                9,, /3 &% 3DUDOOHO )XQG 9,, /LPLWHG 3DUWQHUVKLS &KDUOHVEDQN (TXLW\
                &RLQYHVWPHQW )XQG 9,, /LPLWHG 3DUWQHUVKLS DQG &KDUOHVEDQN &RLQYHVWPHQW
                3DUWQHUV /LPLWHG 3DUWQHUVKLS ³Charlesbank´ DQG WRJHWKHU ZLWK $SD[
                FROOHFWLYHO\WKH³Sponsors´

        G     WKHXQGHUVLJQHGHQWLWLHVWKDWDUH),/2/HQGHUVXQGHUWKH$%/&UHGLW$JUHHPHQW
                HDFKDVGHILQHGEHORZWKH³Consenting FILO Lenders´

        H     WKH XQGHUVLJQHG HQWLWLHV WKDW DUH OHQGHUV XQGHU WKH )LUVW /LHQ &UHGLW $JUHHPHQW
                DVGHILQHGEHORZWKH³Consenting First Lien Lenders´DQG

        I     WKHXQGHUVLJQHGHQWLWLHVWKDWDUHOHQGHUVXQGHUWKH6HFRQG/LHQ&UHGLW$JUHHPHQW
                DV GHILQHG EHORZ WKH ³Consenting Second Lien Lenders´ DQG WRJHWKHU ZLWK
                WKH&RQVHQWLQJ),/2/HQGHUVDQGWKH&RQVHQWLQJ)LUVW/LHQ/HQGHUVFROOHFWLYHO\
                WKH³Consenting Lenders´

        (DFK RI WKH &RPSDQ\ 7RSFR WKH 6SRQVRUV WKH &RQVHQWLQJ ),/2 /HQGHUV WKH
&RQVHQWLQJ)LUVW/LHQ/HQGHUVWKH&RQVHQWLQJ6HFRQG/LHQ/HQGHUVDQGDQ\VXEVHTXHQWSHUVRQ
RUHQWLW\WKDWEHFRPHVDSDUW\KHUHWRLQDFFRUGDQFHZLWKWKHWHUPVKHUHRIDUHUHIHUUHGWRDVWKH
³Parties´DQGLQGLYLGXDOO\DVD³Party´
19-22185-rdd               Doc 14           Filed 02/03/19 Entered 02/03/19 21:25:30            Main Document
                                                         Pg 148 of 338


                                                         5HFLWDOV

         :+(5($6 WR SUHVHUYH WKH JRLQJ FRQFHUQ YDOXH RI WKH &RPSDQ\ DQG PD[LPL]H
GLVWULEXWLRQVWRWKH&RPSDQ\¶VVWDNHKROGHUVWKH3DUWLHVKDYHLQJRRGIDLWKDQGDWDUP¶VOHQJWK
QHJRWLDWHGDQGDJUHHGWRFHUWDLQUHVWUXFWXULQJWUDQVDFWLRQVZLWKUHVSHFWWRWKH&RPSDQ\¶VFDSLWDO
VWUXFWXUHWKDWZLOOEHLPSOHPHQWHGFRQVLVWHQWZLWKWKHWHUPVDQGFRQGLWLRQVVHWIRUWKKHUHLQDQG
LQ WKH WHUP VKHHW DWWDFKHG KHUHWR DV ([KLELW $ WRJHWKHU ZLWK DQ\ VFKHGXOHV DQQH[HV DQG
H[KLELWV DWWDFKHG WKHUHWR DQG DV PD\ EH PRGLILHG LQ DFFRUGDQFH ZLWK 6HFWLRQ  KHUHRI WKH
³Term Sheet´DQGWKHWUDQVDFWLRQVGHVFULEHGLQWKLV$JUHHPHQWDQGWKH7HUP6KHHWFROOHFWLYHO\
WKH³Restructuring´

        :+(5($6 WKH &RPSDQ\ VKDOO FRPPHQFH YROXQWDU\ FDVHV WKH³Chapter 11 Cases´
XQGHUFKDSWHURIWLWOHRIWKH8QLWHG6WDWHV&RGH86&WKH³Bankruptcy
Code´ LQ WKH 8QLWHG 6WDWHV %DQNUXSWF\ &RXUW IRU WKH 6RXWKHUQ 'LVWULFW RI 1HZ <RUN
WKH³Bankruptcy Court´ WR SXUVXH DQG LPSOHPHQW WKH 5HVWUXFWXULQJ SXUVXDQW WR D
³SUHSDFNDJHG´ FKDSWHU  SODQ WKDW LV VXEMHFW WR WKH WHUPV DQG FRQGLWLRQV VHW IRUWK LQ WKLV
$JUHHPHQWDQGRWKHUZLVHLQIRUPDQGVXEVWDQFHDFFHSWDEOHWRWKH3DUWLHVDVVHWIRUWKKHUHLQDV
PD\EHDPHQGHGVXSSOHPHQWHGRURWKHUZLVHPRGLILHGIURPWLPHWRWLPHLQDFFRUGDQFHZLWKWKH
WHUPVKHUHRIDQGLQFOXGLQJDQ\H[KLELWVDQGVFKHGXOHVWKHUHWRWKH³Plan´DQGWKHVXSSOHPHQW
WKHUHWRWKH³Plan Supplement´

        :+(5($6DVRIWKHGDWHKHUHRIWKH6SRQVRUVKROGLQWKHDJJUHJDWHSHUFHQWRI
WKHLVVXHGRXWVWDQGLQJDQGYHVWHGVKDUHVRI7RSFR

       :+(5($6DVRIWKHGDWHKHUHRIWKH&RQVHQWLQJ),/2/HQGHUVKROGLQWKHDJJUHJDWH
SHUFHQWRIWKHDJJUHJDWHSULQFLSDODPRXQWRIRXWVWDQGLQJ),/2/RDQVXQGHUWKH$%/&UHGLW
$JUHHPHQW

       :+(5($6 DV RI WKH GDWH KHUHRI WKH &RQVHQWLQJ )LUVW /LHQ /HQGHUV KROG LQ WKH
DJJUHJDWH DSSUR[LPDWHO\  SHUFHQW RI WKH DJJUHJDWH SULQFLSDO DPRXQW RI RXWVWDQGLQJ ORDQV
XQGHUWKH)LUVW/LHQ&UHGLW$JUHHPHQW

       :+(5($6 DV RI WKH GDWH KHUHRI WKH &RQVHQWLQJ 6HFRQG /LHQ /HQGHUV KROG LQ WKH
DJJUHJDWH DSSUR[LPDWHO\  SHUFHQW RI WKH DJJUHJDWH SULQFLSDO DPRXQW RI RXWVWDQGLQJ ORDQV
XQGHUWKH6HFRQG/LHQ&UHGLW$JUHHPHQW

        :+(5($6 WKH (OLJLEOH )LUVW /LHQ /HQGHUV ZLOO EH HQWLWOHG WR UHFHLYH WKHLU SUR UDWD
VKDUH RI WKH )LUVW /LHQ (DUO\ $FFHSWDQFH 3UHPLXP SXUVXDQW WR WKH WHUPV VHW IRUWK LQ 6HFWLRQ
DDQG

        :+(5($6 WKH 3DUWLHV DJUHH WKDW WKLV $JUHHPHQW WKH 7HUP 6KHHW DQG WKH
5HVWUXFWXULQJ DUH WKH SURGXFW RI DUP¶VOHQJWK DQG JRRGIDLWK QHJRWLDWLRQV DPRQJ DOO RI WKH
3DUWLHV




     &DSLWDOL]HGWHUPVXVHGEXWQRWGHILQHGLQWKLV$JUHHPHQWKDYHWKHPHDQLQJVVHWIRUWKLQWKH7HUP6KHHW


                                                            

19-22185-rdd      Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30                Main Document
                                          Pg 149 of 338


        12: 7+(5()25( LQ FRQVLGHUDWLRQ RI WKH SURPLVHV DQG WKH PXWXDO FRYHQDQWV DQG
DJUHHPHQWV VHW IRUWK KHUHLQ DQG IRU RWKHU JRRG DQG YDOXDEOH FRQVLGHUDWLRQ WKH UHFHLSW DQG
VXIILFLHQF\RIZKLFKDUHKHUHE\DFNQRZOHGJHGWKH3DUWLHVLQWHQGLQJWREHOHJDOO\ERXQGDJUHH
DVIROORZV

                                              $JUHHPHQW

6HFWLRQ     'HILQLWLRQVDQG,QWHUSUHWDWLRQ

        $VXVHGLQWKLV$JUHHPHQWWKHIROORZLQJWHUPVKDYHWKHIROORZLQJPHDQLQJV

        D    ³100% Condition´PHDQVWKHH[HFXWLRQRIWKLV$JUHHPHQWE\L),/2/HQGHUV
                ZKR KROG LQ WKH DJJUHJDWH RQH KXQGUHG  SHUFHQW LQ SULQFLSDO DPRXQW
                RXWVWDQGLQJ RI DOO ),/2 &ODLPV LL )LUVW /LHQ /HQGHUV ZKR KROG LQ WKH
                DJJUHJDWHRQHKXQGUHGSHUFHQWLQSULQFLSDODPRXQWRXWVWDQGLQJRIDOO)LUVW
                /LHQ &ODLPV DQG LLL 6HFRQG /LHQ /HQGHUV ZKR KROG LQ WKH DJJUHJDWH RQH
                KXQGUHGSHUFHQWLQSULQFLSDODPRXQWRXWVWDQGLQJRIDOO6HFRQG/LHQ&ODLPV

        E    ³ABL Agent´ PHDQV -30RUJDQ &KDVH %DQN 1$ LQ LWV FDSDFLW\ DV
                DGPLQLVWUDWLYHDJHQWDQGFROODWHUDODJHQWXQGHUWKH$%/&UHGLW$JUHHPHQW

        F    ³ABL Claims´PHDQVDOOFODLPVGHULYHGIURPEDVHGXSRQRUVHFXUHGE\WKH$%/
                &UHGLW $JUHHPHQW LQFOXGLQJ FODLPV IRU DOO SULQFLSDO DPRXQWV RXWVWDQGLQJ
                LQWHUHVW IHHV H[SHQVHV FRVWV DQG RWKHU FKDUJHV DULVLQJ WKHUHXQGHU RU UHODWHG
                WKHUHWRLQHDFKFDVHZLWKUHVSHFWWRWKH$%//RDQV

        G    ³ABL Credit Agreement´ PHDQV WKDW FHUWDLQ $%/ &UHGLW $JUHHPHQW GDWHG
                2FWREHU   DV DPHQGHG UHVWDWHG PRGLILHG VXSSOHPHQWHG RU UHSODFHG
                IURPWLPHWRWLPHLQDFFRUGDQFHZLWKLWVWHUPVE\DQGDPRQJ)8//%($87<
                DV OHDG ERUURZHU +ROGLQJV HDFK RI WKH RWKHU ERUURZHUV SDUW\ WKHUHWR WKH $%/
                $JHQWWKH$%//HQGHUVDQGWKH),/2/HQGHUV

        H    ³ABL Lenders´ PHDQV WKH OHQGHUV SDUW\ WR WKH $%/ &UHGLW $JUHHPHQW ZLWK
                UHVSHFWWRWKH$%//RDQV

        I    ³ABL Loans´PHDQVWKH³/RDQV´DQG³/HWWHUVRI&UHGLW´DVGHILQHGLQWKH$%/
                &UHGLW$JUHHPHQWRWKHUWKDQWKH),/2/RDQV

        J    ³Ad Hoc Group of First Lien Lenders´ PHDQV WKH DG KRFJURXS RI &RQVHQWLQJ
                )LUVW/LHQ/HQGHUVUHSUHVHQWHGE\0LOEDQN

        K    ³Ad Hoc Group of Second Lien Lenders´PHDQVWKHDGKRFJURXSRI&RQVHQWLQJ
                6HFRQG/LHQ/HQGHUVUHSUHVHQWHGE\3DXO:HLVVKROGLQJDVRIWKHGDWHKHUHRILQ
                WKH DJJUHJDWH DSSUR[LPDWHO\  SHUFHQW RI WKH DJJUHJDWH SULQFLSDO DPRXQW RI
                RXWVWDQGLQJORDQVXQGHU6HFRQG/LHQ&UHGLW$JUHHPHQW




                                                    

19-22185-rdd     Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30                Main Document
                                         Pg 150 of 338


      L     ³Board of Directors´ PHDQV ZLWK UHVSHFW WR DQ\ HQWLW\ LWV ERDUG RI GLUHFWRUV
               ERDUGRIPDQDJHUVPDQDJLQJPHPEHUJHQHUDOSDUWQHURURWKHUJRYHUQLQJERG\
               FRQVWLWXWHGSXUVXDQWWRLWVJRYHUQLQJGRFXPHQWV

      M     ³Data Site´PHDQVWKHYLUWXDOGDWDURRPVPDLQWDLQHGE\WKH&RPSDQ\IRULWKH
               )LUVW/LHQ/HQGHUVSXUVXDQWWRWKHWHUPVRIWKH)LUVW/LHQ&UHGLW$JUHHPHQWDQG
               LLWKH 6HFRQG /LHQ /HQGHUV SXUVXDQW WR WKH WHUPV RI WKH 6HFRQG /LHQ &UHGLW
               $JUHHPHQW

      N     ³Ducera´PHDQV'XFHUD3DUWQHUV//&DVILQDQFLDODGYLVRUWRWKH$G+RF*URXS
               RI)LUVW/LHQ/HQGHUV

      O     ³Exit Term Facility´ PHDQV WKDW FHUWDLQ H[LW WHUP ORDQ IDFLOLW\ LQ DFFRUGDQFH WR
               WKHWHUPVDQGFRQGLWLRQVVHWIRUWKLQ([KLELW'WRWKLV$JUHHPHQW

      P     ³FILO Claims´ PHDQV DOO FODLPV GHULYHG IURP EDVHG XSRQ RU VHFXUHG E\ WKH
               $%/ &UHGLW $JUHHPHQW LQFOXGLQJ FODLPV IRU DOO SULQFLSDO DPRXQWV RXWVWDQGLQJ
               LQWHUHVW IHHV H[SHQVHV FRVWV DQG RWKHU FKDUJHV DULVLQJ WKHUHXQGHU RU UHODWHG
               WKHUHWRLQHDFKFDVHZLWKUHVSHFWWRWKH),/2/RDQV

      Q     ³FILO Lenders´ PHDQV WKH OHQGHUV SDUW\ WR WKH $%/ &UHGLW $JUHHPHQW ZLWK
               UHVSHFWWRWKH),/2/RDQV

      R     ³FILO Loans´PHDQVWKH³)LUVW$PHQGPHQW),/27UDQFKH/RDQV´DVGHILQHGLQ
               WKH$%/&UHGLW$JUHHPHQW

      S     ³First Lien Agent´PHDQV:LOPLQJWRQ6DYLQJV)XQG6RFLHW\)6%LQLWVFDSDFLW\
               DVVXFFHVVRUDGPLQLVWUDWLYHDJHQWDQGFROODWHUDODJHQWXQGHUWKH)LUVW/LHQ&UHGLW
               $JUHHPHQW

      T     ³First Lien Claims´PHDQVDOOFODLPVGHULYHGIURPEDVHGXSRQRUVHFXUHGE\WKH
               )LUVW /LHQ &UHGLW $JUHHPHQW LQFOXGLQJ FODLPV IRU DOO SULQFLSDO DPRXQWV
               RXWVWDQGLQJLQWHUHVWIHHVH[SHQVHVFRVWVDQGRWKHUFKDUJHVDULVLQJWKHUHXQGHURU
               UHODWHGWKHUHWR

      U     ³First Lien Credit Agreement´ PHDQV WKDW FHUWDLQ )LUVW /LHQ 7HUP /RDQ &UHGLW
               $JUHHPHQW GDWHG 2FWREHU   DV DPHQGHG UHVWDWHG PRGLILHG
               VXSSOHPHQWHGRUUHSODFHGIURPWLPHWRWLPHLQDFFRUGDQFHZLWKLWVWHUPVE\DQG
               DPRQJ )8//%($87< DV ERUURZHU +ROGLQJV WKH )LUVW /LHQ $JHQW DQG WKH
               )LUVW/LHQ/HQGHUV

      V     ³First Lien Lenders´PHDQVWKHOHQGHUVSDUW\WRWKH)LUVW/LHQ&UHGLW$JUHHPHQW

      W     ³Goodwin´PHDQV*RRGZLQ3URFWHU//3DVFRXQVHOWR&KDUOHVEDQN

      X     ³Houlihan Lokey´PHDQV+RXOLKDQ/RNH\&DSLWDO,QFDVILQDQFLDODGYLVRUWRWKH
               $G+RF*URXSRI6HFRQG/LHQ/HQGHUV


                                                   

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                          Pg 151 of 338


      Y     ³Kirkland´ PHDQV FROOHFWLYHO\ .LUNODQG 	 (OOLV //3 DQG .LUNODQG 	 (OOLV
               ,QWHUQDWLRQDO//3DVFRXQVHOWRWKH&RPSDQ\

      Z     ³Lender Claims´ PHDQV FROOHFWLYHO\ ),/2 &ODLPV )LUVW /LHQ &ODLPV DQG
               6HFRQG/LHQ&ODLPV

      [     ³Milbank´PHDQV0LOEDQN7ZHHG+DGOH\	0F&OR\//3DVFRXQVHOWRWKH$G
               +RF*URXSRI)LUVW/LHQ/HQGHUV

      \     ³Paul Weiss´PHDQV3DXO:HLVV5LINLQG:KDUWRQ	*DUULVRQ//3DVFRXQVHO
               WRWKH$G+RF*URXSRI6HFRQG/LHQ/HQGHUV

      ]     ³Required Consenting FILO Lenders´PHDQVWKH&RQVHQWLQJ),/2/HQGHUVZKR
               KROG LQ WKH DJJUHJDWH JUHDWHU WKDQ ILIW\  SHUFHQW LQ SULQFLSDO DPRXQW
               RXWVWDQGLQJRIDOO),/2&ODLPVKHOGE\WKH&RQVHQWLQJ),/2/HQGHUV

      DD    ³Required Consenting First Lien Lenders´PHDQV&RQVHQWLQJ)LUVW/LHQ/HQGHUV
               ZKR KROG LQ WKH DJJUHJDWH JUHDWHU WKDQ ILIW\  SHUFHQW LQ SULQFLSDO DPRXQW
               RXWVWDQGLQJ RI DOO )LUVW /LHQ &ODLPV KHOG E\ &RQVHQWLQJ )LUVW /LHQ /HQGHUV WKDW
               DUH RU ZKRVH PDQDJHUV RU LQYHVWPHQW PDQDJHUV DUH PHPEHUV RI WKH $G +RF
               *URXSRI)LUVW/LHQ/HQGHUV

      EE    ³Required Consenting Lenders´ PHDQV FROOHFWLYHO\ WKH 5HTXLUHG &RQVHQWLQJ
               ),/2 /HQGHUV WKH 5HTXLUHG &RQVHQWLQJ )LUVW /LHQ /HQGHUV DQG WKH 5HTXLUHG
               &RQVHQWLQJ6HFRQG/LHQ/HQGHUV

      FF    ³Required Consenting Second Lien Lenders´ PHDQV &RQVHQWLQJ 6HFRQG /LHQ
               /HQGHUV WKDW KROG LQ WKH DJJUHJDWH JUHDWHU WKDQ ILIW\  SHUFHQW LQ SULQFLSDO
               DPRXQW RXWVWDQGLQJ RIDOO6HFRQG/LHQ&ODLPVKHOGE\&RQVHQWLQJ6HFRQG/LHQ
               /HQGHUVWKDWDUHRUZKRVHPDQDJHUVRULQYHVWPHQWPDQDJHUVDUHPHPEHUVRIWKH
               $G +RF *URXS RI 6HFRQG /LHQ /HQGHUV provided WKDW DQ\ 6HFRQG /LHQ &ODLPV
               KHOGE\D6SRQVRURULWVFRQWUROOHGDIILOLDWHVVKDOOQRWEHFRXQWHGRUFRQVLGHUHGLQ
               HLWKHU WKH QXPHUDWRU RU GHQRPLQDWRU IRU WKH SXUSRVHV RI GHWHUPLQLQJ 5HTXLUHG
               &RQVHQWLQJ6HFRQG/LHQ/HQGHUVXQGHUWKLV$JUHHPHQW

      GG    ³Required Consenting Sponsor´PHDQV$SD[

      HH    ³Required Parties´ PHDQV FROOHFWLYHO\ WKH &RPSDQ\ WKH 5HTXLUHG &RQVHQWLQJ
               6SRQVRUDQGWKH5HTXLUHG&RQVHQWLQJ/HQGHUV

      II    ³Restructuring Effective Date´ PHDQV WKH GDWHXSRQ ZKLFK WKH 5HVWUXFWXULQJ LV
               FRQVXPPDWHG

      JJ    ³RSA Effective Date´PHDQVWKHGDWHXSRQZKLFKWKLV$JUHHPHQWVKDOOEHFRPH
               HIIHFWLYH DQG WKH REOLJDWLRQV FRQWDLQHG KHUHLQ VKDOO EHFRPH ELQGLQJ XSRQ WKH
               3DUWLHVZKLFKGDWHVKDOOEHWKHILUVWGDWHWKDWWKLV$JUHHPHQWKDVEHHQH[HFXWHG
               DQG GHOLYHUHG E\ DOO RI L WKH &RPSDQ\ LL7RSFR LLL WKH 6SRQVRUV LYWKH


                                                    

19-22185-rdd       Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                            Pg 152 of 338


                PHPEHUVRIWKH6WHHULQJ&RPPLWWHHDQGYWKHPHPEHUVRIWKH$G+RF*URXS
                RI6HFRQG/LHQ/HQGHUV

        KK   ³Second Lien Agent´PHDQVWKHDGPLQLVWUDWLYHDJHQWDQGFROODWHUDODJHQW XQGHU
                WKH6HFRQG/LHQ&UHGLW$JUHHPHQW

        LL   ³Second Lien Claims´PHDQVDOOFODLPVGHULYHGIURPEDVHGXSRQRUVHFXUHGE\
                WKH 6HFRQG /LHQ &UHGLW $JUHHPHQW LQFOXGLQJ FODLPV IRU DOO SULQFLSDO DPRXQWV
                RXWVWDQGLQJLQWHUHVWIHHVH[SHQVHVFRVWVDQGRWKHUFKDUJHVDULVLQJWKHUHXQGHURU
                UHODWHGWKHUHWR

        MM   ³Second Lien Credit Agreement´ PHDQV WKDW FHUWDLQ 6HFRQG /LHQ 7HUP /RDQ
                &UHGLW $JUHHPHQW GDWHG 2FWREHU   DV DPHQGHG UHVWDWHG PRGLILHG
                VXSSOHPHQWHGRUUHSODFHGIURPWLPHWRWLPHLQDFFRUGDQFHZLWKLWVWHUPVE\DQG
                DPRQJ)8//%($87<DVERUURZHU+ROGLQJVWKH6HFRQG/LHQ$JHQWDQGWKH
                6HFRQG/LHQ/HQGHUV

        NN   ³Second Lien Lenders´ PHDQV WKH OHQGHUV SDUW\ WR WKH 6HFRQG /LHQ &UHGLW
                $JUHHPHQW

        OO   ³Simpson Thacher´PHDQV6LPSVRQ7KDFKHU	%DUWOHWW//3DVFRXQVHOWR$SD[

        PP ³Steering Committee´ PHDQV WKH 6WHHULQJ &RPPLWWHH RI WKH $G +RF *URXS RI
              )LUVW/LHQ/HQGHUVKROGLQJDVRIWKHGDWHKHUHRILQWKHDJJUHJDWHDSSUR[LPDWHO\
              SHUFHQWRIWKHDJJUHJDWHSULQFLSDODPRXQWRIRXWVWDQGLQJORDQVXQGHUWKH)LUVW
              /LHQ&UHGLW$JUHHPHQW

        QQ   ³Support Period´ PHDQV ZLWK UHVSHFW WR DQ\ 3DUW\ WKH SHULRG FRPPHQFLQJ RQ
                WKH56$(IIHFWLYH'DWHDSSOLFDEOHWRVXFK3DUW\DQGHQGLQJRQWKHGDWHRQZKLFK
                WKLV$JUHHPHQWLVWHUPLQDWHGLQDFFRUGDQFHZLWK6HFWLRQ

        7KLV$JUHHPHQWLVWKHSURGXFWRIQHJRWLDWLRQVDPRQJWKH3DUWLHVDQGWKHHQIRUFHPHQWRU
LQWHUSUHWDWLRQKHUHRILVWREHLQWHUSUHWHGLQDQHXWUDOPDQQHUDQGDQ\SUHVXPSWLRQZLWKUHJDUGWR
LQWHUSUHWDWLRQ IRU RU DJDLQVW DQ\ 3DUW\ E\ UHDVRQ RI WKDW 3DUW\ KDYLQJ GUDIWHG RU FDXVHG WR EH
GUDIWHGWKLV$JUHHPHQWRUDQ\SRUWLRQKHUHRIVKDOOQRWEHHIIHFWLYHLQUHJDUGWRWKHLQWHUSUHWDWLRQ
KHUHRI)RUSXUSRVHVRIWKLV$JUHHPHQW

        D    LQWKHDSSURSULDWHFRQWH[WHDFKWHUPZKHWKHUVWDWHGLQWKHVLQJXODURUWKHSOXUDO
                VKDOOLQFOXGHERWKWKHVLQJXODUDQGWKHSOXUDO

        E    FDSLWDOL]HG WHUPV GHILQHG RQO\ LQ WKH SOXUDO RU VLQJXODU IRUP VKDOO QRQHWKHOHVV
                KDYHWKHLUGHILQHGPHDQLQJVZKHQXVHGLQWKHRSSRVLWHIRUP

        F    XQOHVV RWKHUZLVH VSHFLILHG DQ\ UHIHUHQFH KHUHLQ WR D FRQWUDFW OHDVH LQVWUXPHQW
                UHOHDVHLQGHQWXUHRURWKHUDJUHHPHQWRUGRFXPHQWEHLQJLQDSDUWLFXODUIRUPRU
                RQ SDUWLFXODU WHUPV DQG FRQGLWLRQV PHDQV WKDW VXFK GRFXPHQW VKDOO EH
                VXEVWDQWLDOO\LQVXFKIRUPRUVXEVWDQWLDOO\RQVXFKWHUPVDQGFRQGLWLRQV


                                                      

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                Main Document
                                          Pg 153 of 338


       G    XQOHVV RWKHUZLVH VSHFLILHG DQ\ UHIHUHQFH KHUHLQ WR DQ H[LVWLQJ GRFXPHQW
               VFKHGXOH RU H[KLELW VKDOO PHDQ VXFK GRFXPHQW VFKHGXOH RU H[KLELW DV LW PD\
               KDYH EHHQ RU PD\ EH DPHQGHG UHVWDWHG VXSSOHPHQWHG RU RWKHUZLVH PRGLILHG
               IURP WLPH WR WLPHprovidedWKDW DQ\ FDSLWDOL]HG WHUPV KHUHLQ ZKLFK DUH GHILQHG
               ZLWK UHIHUHQFH WR DQRWKHU DJUHHPHQW DUH GHILQHG ZLWK UHIHUHQFH WR VXFK RWKHU
               DJUHHPHQW DV RI WKH GDWH RI WKLV $JUHHPHQW ZLWKRXW JLYLQJ HIIHFW WR DQ\
               WHUPLQDWLRQRIVXFKRWKHUDJUHHPHQWRUDPHQGPHQWVWRVXFKFDSLWDOL]HGWHUPVLQ
               DQ\VXFKRWKHUDJUHHPHQWIROORZLQJWKHGDWHKHUHRI

       H    XQOHVV RWKHUZLVH VSHFLILHG DOO UHIHUHQFHV KHUHLQ WR ³6HFWLRQV´ DUH UHIHUHQFHV WR
               6HFWLRQVRIWKLV$JUHHPHQW

       I    WKHZRUGV³KHUHLQ´³KHUHRI´DQG³KHUHWR´UHIHUWRWKLV$JUHHPHQWLQLWVHQWLUHW\
               UDWKHUWKDQWRDQ\SDUWLFXODUSRUWLRQRIWKLV$JUHHPHQW

       J    FDSWLRQVDQGKHDGLQJVWR6HFWLRQVSDUDJUDSKVDQGVXEVHFWLRQVRIWKLV$JUHHPHQW
               DUHLQVHUWHGIRUFRQYHQLHQFHRQO\DQGVKDOOQRWDIIHFWWKHLQWHUSUHWDWLRQKHUHRIRU
               IRUDQ\SXUSRVHEHGHHPHGDSDUWRIWKLV$JUHHPHQW

       K    UHIHUHQFHV WR ³VKDUHKROGHUV´ ³GLUHFWRUV´ DQGRU ³RIILFHUV´ VKDOO DOVR LQFOXGH
               ³PHPEHUV´DQGRU³PDQDJHUV´DVDSSOLFDEOHDVVXFKWHUPVDUHGHILQHGXQGHUWKH
               DSSOLFDEOHOLPLWHGOLDELOLW\FRPSDQ\ODZVDQG

       L    WKHXVHRI³LQFOXGH´RU³LQFOXGLQJ´LVZLWKRXWOLPLWDWLRQZKHWKHUVWDWHGRUQRW

6HFWLRQ    'HILQLWLYH'RFXPHQWV

       D    7KH GHILQLWLYH GRFXPHQWV ZLWK UHVSHFW WR WKH 5HVWUXFWXULQJ FROOHFWLYHO\ WKH
               ³Definitive Documents´ VKDOO LQFOXGH DOO GRFXPHQWV LQFOXGLQJ DQ\ UHODWHG
               RUGHUVDJUHHPHQWVLQVWUXPHQWVVFKHGXOHVRUH[KLELWVWKDWDUHFRQWHPSODWHGE\
               WKLV$JUHHPHQWDQGWKDWDUHRWKHUZLVHQHFHVVDU\WRLPSOHPHQWRURWKHUZLVHUHODWH
               WRWKH5HVWUXFWXULQJLQFOXGLQJZLWKRXWOLPLWDWLRQWRWKHH[WHQWDSSOLFDEOH

               L     WKHDJUHHPHQWZLWKUHVSHFWWRWKH([LW$%/)DFLOLW\DQGDQ\DJUHHPHQWV
                        LQWHUFUHGLWRU DJUHHPHQWV FRPPLWPHQW OHWWHUV GRFXPHQWV RU LQVWUXPHQWV
                        UHODWHGWKHUHWR

               LL    WKHDJUHHPHQWZLWKUHVSHFWWRWKH([LW7HUP)DFLOLW\DQGDQ\DJUHHPHQWV
                        FRPPLWPHQWOHWWHUVGRFXPHQWVRULQVWUXPHQWVUHODWHGWKHUHWR

               LLL   WKH DJUHHPHQWV GRFXPHQWV RU LQVWUXPHQWV UHODWHG WR WKH 1HZ )LUVW /LHQ
                        7HUP /RDQ DQG DQ\ DJUHHPHQWV LQWHUFUHGLWRU DJUHHPHQWV FRPPLWPHQW
                        OHWWHUV GRFXPHQWV RU LQVWUXPHQWV UHODWHG WKHUHWR FROOHFWLYHO\ WKH³New
                        First Lien Term Loan Documents´

               LY    WKHDJUHHPHQWVGRFXPHQWVRULQVWUXPHQWVUHODWHGWRWKH1HZ-XQLRU/RDQ
                        DQGDQ\DJUHHPHQWVLQWHUFUHGLWRUDJUHHPHQWVLIDQ\FRPPLWPHQWOHWWHUV


                                                   

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30              Main Document
                                          Pg 154 of 338


                        GRFXPHQWV RU LQVWUXPHQWV UHODWHG WKHUHWR FROOHFWLYHO\ WKH ³New Junior
                        Loan Documents´

               Y     DQ\VKDUHKROGHUDJUHHPHQWRUJDQL]DWLRQDOGRFXPHQWVHYLGHQFHRIHTXLW\
                        LQWHUHVWVLQFOXGLQJVKDUHFHUWLILFDWHVRURWKHUPXWXDOO\DJUHHGHYLGHQFHRI
                        HTXLW\LQWHUHVWVWREHLVVXHGLQDFFRUGDQFHZLWKWKH7HUP6KHHWRURWKHU
                        JRYHUQDQFHGRFXPHQWVIRUWKHUHRUJDQL]HG&RPSDQ\ZKLFKWRWKHH[WHQW
                        DSSOLFDEOH WR VXFK GRFXPHQWV VKDOO LQFOXGH WHUPV FRQVLVWHQW ZLWK WKH
                        PLQRULW\HTXLW\KROGHUSURWHFWLRQVJRYHUQDQFHULJKWVSURYLVLRQVDQGRWKHU
                        WHUPVDQGFRQGLWLRQVVHWIRUWKRQ$QQH[WRWKH7HUP6KHHWFROOHFWLYHO\
                        WKH³New Equity Documents´

               YL    WKHGHILQLWLYHGRFXPHQWDWLRQZLWKUHVSHFWWRWKH:DUUDQWVWREHLVVXHGLQ
                        DFFRUGDQFHZLWKWKH7HUP6KHHWWKH³Warrants Documents´

               YLL   WKHGHILQLWLYHGRFXPHQWDWLRQZLWKUHVSHFWWRWKH2SWLRQ5LJKWVWREHLVVXHG
                        LQDFFRUGDQFHZLWKWKH7HUP6KHHWWKH³Option Rights Documents´

               YLLL DQ\ PRWLRQ VHHNLQJ DSSURYDO RI $ WKH XVH RI FDVK FROODWHUDO DQG DOO
                       DJUHHPHQWV LQWHULP DQG ILQDO RUGHUV DQGRU DPHQGPHQWV LQ FRQQHFWLRQ
                       WKHUHZLWK FROOHFWLYHO\ WKH ³Cash Collateral Documents´ DQGRU % LI
                       ',3 )LQDQFLQJ LV QHFHVVDU\ WR WKH &KDSWHU  &DVHV WKH &RPSDQ\¶V
                       LQFXUUHQFH RI SRVWSHWLWLRQ ILQDQFLQJ DQG ZLWK UHVSHFW WR $ DQG %
                       DERYH DOO DJUHHPHQWV GRFXPHQWV LQWHULP DQG ILQDO RUGHUV DQGRU
                       DPHQGPHQWV LQ FRQQHFWLRQ WKHUHZLWK FROOHFWLYHO\ WKH ³DIP
                       Documents´

               L[    WKH$GYLVRU\6HUYLFHV$JUHHPHQW

               [     WKH3ODQZKLFKVKDOOLQFOXGHWKH5HOHDVH

               [L    WKH3ODQ6XSSOHPHQW

               [LL   WKH'LVFORVXUH6WDWHPHQWDQGRWKHUVROLFLWDWLRQPDWHULDOVLQUHVSHFWRIWKH
                        3ODQVXFKPDWHULDOVFROOHFWLYHO\WKH³Solicitation Materials´

               [LLL WKH PRWLRQV DQG UHODWHG SOHDGLQJV VHHNLQJ DSSURYDO RI WKH 'LVFORVXUH
                       6WDWHPHQW DQG 6ROLFLWDWLRQ 0DWHULDOV DQG VFKHGXOLQJ D FRPELQHG KHDULQJ
                       RQ WKH 3ODQ DQG 'LVFORVXUH 6WDWHPHQW WKH ³Disclosure Statement
                       Motion´ DQG WKH RUGHU DSSURYLQJ WKH 'LVFORVXUH 6WDWHPHQW DQG
                       6ROLFLWDWLRQ0DWHULDOVWKH³Disclosure Statement Order´DQG

               [LY WKHPRWLRQVDQGUHODWHGSOHDGLQJVVHHNLQJFRQILUPDWLRQRIWKH3ODQDQG
                      WKHRUGHUFRQILUPLQJWKH3ODQZKLFKRUGHUPD\EHFRQWDLQHGLQWKHVDPH
                      RUGHUDVWKH'LVFORVXUH6WDWHPHQW2UGHUWKH³Confirmation Order´

      E     7KH'HILQLWLYH'RFXPHQWVUHPDLQVXEMHFWWRQHJRWLDWLRQDQGFRPSOHWLRQ(DFKRI
               WKH 'HILQLWLYH 'RFXPHQWV VKDOO XSRQ FRPSOHWLRQ FRQWDLQ WHUPV FRQGLWLRQV

                                                  

19-22185-rdd               Doc 14           Filed 02/03/19 Entered 02/03/19 21:25:30          Main Document
                                                         Pg 155 of 338


                       UHSUHVHQWDWLRQV ZDUUDQWLHV DQG FRYHQDQWV FRQVLVWHQW ZLWK WKH WHUPV RI WKLV
                       $JUHHPHQWLQFOXGLQJZLWKRXWOLPLWDWLRQWKH7HUP6KHHWDVLWPD\EHPRGLILHG
                       DPHQGHGRUVXSSOHPHQWHGSXUVXDQWWR6HFWLRQDQGRWKHUZLVHEHLQIRUPDQG
                       VXEVWDQFH UHDVRQDEO\ DFFHSWDEOH WR WKH &RPSDQ\ DQG WKH 5HTXLUHG &RQVHQWLQJ
                       )LUVW /LHQ /HQGHUV provided WKDW WKH &RPSDQ\ VKDOO FRQVXOW ZLWK WKH $G +RF
                       *URXS RI 6HFRQG /LHQ /HQGHUV ZLWK UHVSHFW WR WKH 'HILQLWLYH 'RFXPHQWV
                       provided further WKDW LQ DGGLWLRQ WR WKH FRQVHQW ULJKWV RI WKH &RPSDQ\ DQG WKH
                       5HTXLUHG &RQVHQWLQJ )LUVW /LHQ /HQGHUV L WKH 1HZ )LUVW /LHQ 7HUP /RDQ
                       'RFXPHQWV VKDOO DOVR EH LQ IRUP DQG VXEVWDQFH UHDVRQDEO\ DFFHSWDEOH WR WKH
                       5HTXLUHG &RQVHQWLQJ ),/2 /HQGHUV LL WKH 1HZ (TXLW\ 'RFXPHQWV WKH
                       :DUUDQWV 'RFXPHQWV WKH 1HZ -XQLRU /RDQ 'RFXPHQWV WKH 3ODQ DQG WKH
                       &RQILUPDWLRQ2UGHUVKDOODOVREHLQIRUPDQGVXEVWDQFHUHDVRQDEO\DFFHSWDEOHWR
                       WKH5HTXLUHG&RQVHQWLQJ6HFRQG/LHQ/HQGHUVLLLWKH1HZ(TXLW\'RFXPHQWV
                       WKH :DUUDQWV 'RFXPHQWV WKH $GYLVRU\ 6HUYLFHV $JUHHPHQW DQG WKH 2SWLRQ
                       5LJKWV 'RFXPHQWV VKDOO DOVR EH LQ IRUP DQG VXEVWDQFH UHDVRQDEO\ DFFHSWDEOH WR
                       WKH 5HTXLUHG &RQVHQWLQJ 6SRQVRU LYZLWK UHVSHFW WR WKH 5HTXLUHG &RQVHQWLQJ
                       6HFRQG /LHQ /HQGHUV WKH &DVK &ROODWHUDO 'RFXPHQWV DQG LI ',3 )LQDQFLQJ LV
                       QHFHVVDU\WRWKH&KDSWHU&DVHVWKH',3'RFXPHQWVVKDOODOVREHVXEMHFWWRWKH
                       FRQVHQWULJKWVVHWIRUWKLQWKH7HUP,QWHUFUHGLWRU$JUHHPHQWGDWHGDVRI2FWREHU
                       DQGYWRWKHH[WHQWDQ\'HILQLWLYH'RFXPHQWPDWHULDOO\DQGDGYHUVHO\
                       DIIHFWVWKHFODLPVRIRUULJKWVDQGEHQHILWVSURSRVHGWREHJUDQWHGWRRUUHFHLYHG
                       E\WKH),/2/HQGHUVWKH6HFRQG/LHQ/HQGHUVRUWKH6SRQVRUVVXFK'HILQLWLYH
                       'RFXPHQW VROHO\ ZLWK UHVSHFW WR VXFK SURYLVLRQ PDWHULDOO\ DQG DGYHUVHO\
                       DIIHFWHG VKDOO DOVR EH LQ IRUP DQG VXEVWDQFH UHDVRQDEO\ DFFHSWDEOH WR WKH
                       5HTXLUHG &RQVHQWLQJ ),/2 /HQGHUV WKH 5HTXLUHG &RQVHQWLQJ 6HFRQG /LHQ
                       /HQGHUVRUWKH5HTXLUHG&RQVHQWLQJ6SRQVRUDVDSSOLFDEOH)RUWKHDYRLGDQFHRI
                       GRXEW WKH FRQVHQW ULJKWV VHW IRUWK DERYH VKDOO DSSO\ WR DQ\ SURSRVHG
                       DPHQGPHQWVZDLYHUVPRGLILFDWLRQVRUVXSSOHPHQWVWRWKHDSSOLFDEOH'HILQLWLYH
                       'RFXPHQWV

6HFWLRQ            0LOHVWRQHV

        2Q DQG DIWHU WKH 56$ (IIHFWLYH 'DWH WKH &RPSDQ\ VKDOO XVH FRPPHUFLDOO\ UHDVRQDEOH
HIIRUWV WR LPSOHPHQW WKH 5HVWUXFWXULQJ LQ DFFRUGDQFH ZLWK WKH IROORZLQJ PLOHVWRQHV
WKH³Milestones´ DV DSSOLFDEOH XQOHVV H[WHQGHG RU ZDLYHG LQ ZULWLQJ ZKLFK PD\ EH E\
HOHFWURQLFPDLOEHWZHHQDSSOLFDEOHFRXQVHOE\WKH&RPSDQ\WKH5HTXLUHG&RQVHQWLQJ6SRQVRU
DQGWKH5HTXLUHG&RQVHQWLQJ/HQGHUV

           D        DVVRRQDVUHDVRQDEO\SUDFWLFDEOHEXWLQQRHYHQWODWHUWKDQILYHEXVLQHVVGD\V
                       DIWHUWKH56$(IIHFWLYH'DWHWKH³Early Acceptance Date´)LUVW/LHQ/HQGHUV
                       KROGLQJ DW OHDVW  SHUFHQW LQ WKH DJJUHJDWH RI WKH SULQFLSDO DPRXQW
                       RXWVWDQGLQJRI)LUVW/LHQ&ODLPVVKDOOKDYHH[HFXWHGWKLV$JUHHPHQW




     7KHGDWHRIHDFK0LOHVWRQHSURYLGHGIRULQWKLV6HFWLRQVKDOOEHFDOFXODWHGLQDFFRUGDQFHZLWK5XOHRI
       WKH)HGHUDO5XOHVRI%DQNUXSWF\3URFHGXUH


                                                            

19-22185-rdd      Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                           Pg 156 of 338


        E    DVVRRQDVUHDVRQDEO\SUDFWLFDEOHEXWLQQRHYHQWODWHUWKDQ-DQXDU\WKH
                3ODQ WKH 'LVFORVXUH 6WDWHPHQW DQG WKH 6ROLFLWDWLRQ 0DWHULDOV VKDOO KDYH EHHQ
                DJUHHGLQIRUPDQGVXEVWDQFHLQDFFRUGDQFHZLWK6HFWLRQKHUHRI

        F    QR ODWHU WKDQ  SP SUHYDLOLQJ (DVWHUQ WLPH RQ -DQXDU\  
                WKH³Solicitation Commencement Date´ WKH &RPSDQ\ VKDOO KDYH FRPPHQFHG
                WKH6ROLFLWDWLRQDQGGLVWULEXWLRQRIWKH6ROLFLWDWLRQ0DWHULDOVWRHQWLWLHVHQWLWOHGWR
                YRWHRQWKH3ODQDQGVKDOOKDYHSRVWHGDQH[HFXWHGFRS\RIWKLV$JUHHPHQWWRWKH
                'DWD6LWH

        G    DV VRRQ DV UHDVRQDEO\ SUDFWLFDEOH EXW LQ QR HYHQW ODWHU WKDQ -DQXDU\  
                WKH³Definitive Documents Agreement Date´ WKH UHPDLQLQJ 'HILQLWLYH
                'RFXPHQWV VKDOO KDYH EHHQ DJUHHG LQ IRUP DQG VXEVWDQFH LQ DFFRUGDQFH ZLWK
                6HFWLRQKHUHRIDQGWKH&RPSDQ\VKDOOSRVWVXFKIRUPVWRWKH'DWD6LWH

        H    QR ODWHU WKDQ  SP SUHYDLOLQJ (DVWHUQ WLPH RQ -DQXDU\   WKH
                &RPSDQ\VKDOOKDYHFRPPHQFHGWKH&KDSWHU&DVHVLQWKH%DQNUXSWF\ &RXUW
                WKH³Petition Date´DQGVKDOOKDYHILOHGWKH3ODQWKH'LVFORVXUH6WDWHPHQWDQG
                WKH'LVFORVXUH6WDWHPHQW0RWLRQLQHDFKFDVHFRQVLVWHQWLQDOOUHVSHFWVZLWKWKLV
                $JUHHPHQWprovidedWKDWWKH&RPSDQ\VKDOOKDYHUHFHLYHGEDOORWVDFFHSWLQJWKH
                3ODQ IURP L KROGHUV RI DW OHDVW  SHUFHQW LQ DJJUHJDWH SULQFLSDO DPRXQW
                RXWVWDQGLQJRI),/2&ODLPV)LUVW/LHQ&ODLPVDQG6HFRQG/LHQ&ODLPVDQGLL
                PRUH WKDQ  SHUFHQW RI WKH KROGHUV RI ),/2 &ODLPV )LUVW /LHQ &ODLPV DQG
                6HFRQG/LHQ&ODLPVLQHDFKFDVHZKRWLPHO\VXEPLWYDOLGEDOORWVLQVXFKFODVV

        I    DVVRRQDVUHDVRQDEO\SUDFWLFDEOHEXWLQQRHYHQWODWHUWKDQWKHGDWHWKDWLVWKLUW\
                 FDOHQGDU GD\V DIWHU WKH 3HWLWLRQ 'DWH WKH %DQNUXSWF\ &RXUW VKDOO KDYH
                HQWHUHGLWKH'LVFORVXUH6WDWHPHQW2UGHUDQGLLWKH&RQILUPDWLRQ2UGHUDQG

        J    DV VRRQ DV UHDVRQDEO\ SUDFWLFDEOH EXW LQ QR HYHQW ODWHU WKDQ WKH GDWH WKDW LV
                IRXUWHHQFDOHQGDUGD\VDIWHUHQWU\RID&RQILUPDWLRQ2UGHUWKDWKDVQRWEHHQ
                VWD\HGUHYHUVHGUHYRNHGPRGLILHGRUYDFDWHGWKH5HVWUXFWXULQJ(IIHFWLYH'DWH
                VKDOORFFXU

       1RWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\KHUHLQLQWKHHYHQWWKDWWKH&RQGLWLRQLV
DFKLHYHG WKH &RPSDQ\ ZLOO SXUVXH DQ RXWRIFRXUW UHVWUXFWXULQJ LI UHTXHVWHG E\ WKH 5HTXLUHG
&RQVHQWLQJ)LUVW/LHQ/HQGHUVLQWKHLUVROHGLVFUHWLRQDQGWKHPLOHVWRQHVOLVWHGLQE±JRIWKLV
6HFWLRQVKDOOEHYRLGHGDQGUHSODFHGLQIDYRURIUHYLVHGPLOHVWRQHVWREHDJUHHGDVEHWZHHQWKH
&RPSDQ\ DQG WKH 5HTXLUHG &RQVHQWLQJ )LUVW /LHQ /HQGHUV DQG UHDVRQDEO\ DFFHSWDEOH WR WKH
5HTXLUHG&RQVHQWLQJ6HFRQG/LHQ/HQGHUV

6HFWLRQ     $JUHHPHQWVRIWKH&RQVHQWLQJ/HQGHUV

        D    5HVWUXFWXULQJ 6XSSRUW  'XULQJ WKH 6XSSRUW 3HULRG VXEMHFW WR WKH WHUPV DQG
                FRQGLWLRQVKHUHRIHDFK&RQVHQWLQJ/HQGHUDJUHHVVHYHUDOO\DQGQRWMRLQWO\ZLWK
                UHVSHFWWRDOOFODLPVKHOGWKDWLWVKDOO



                                                    

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                  Main Document
                                          Pg 157 of 338


               L     XVHLWVFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWRVXSSRUWWKH5HVWUXFWXULQJDQGWR
                        DFW LQ JRRG IDLWK DQG WDNH DOO UHDVRQDEOH DFWLRQV QHFHVVDU\ WR LPSOHPHQW
                        DQG FRQVXPPDWH WKH 5HVWUXFWXULQJ LQ DFFRUGDQFH ZLWK WKH WHUPV
                        FRQGLWLRQVDQGDSSOLFDEOHGHDGOLQHVVHWIRUWKLQWKLV$JUHHPHQWWKH7HUP
                        6KHHWDQGWKH3ODQDVDSSOLFDEOH

               LL    QHJRWLDWH LQ JRRG IDLWK WKH DSSOLFDEOH 'HILQLWLYH 'RFXPHQWV DQG XVH LWV
                        FRPPHUFLDOO\ UHDVRQDEOH HIIRUWV WR DJUHH WR WKH IRUP DQG VXEVWDQFH RI
                        VXFK'HILQLWLYH'RFXPHQWVFRQVLVWHQWZLWKWKHWHUPVRIWKLV$JUHHPHQWQR
                        ODWHUWKDQWKH'HILQLWLYH'RFXPHQWV$JUHHPHQW'DWH

               LLL   XSRQUHFHLSWRI6ROLFLWDWLRQ0DWHULDOVWKDWFRPSO\ZLWKDSSOLFDEOHODZDQG
                        DUHFRQVLVWHQWZLWKWKHWHUPVDQGFRQGLWLRQVRIWKLV$JUHHPHQW$ YRWH
                        HDFKRILWV$%/&ODLPV),/2&ODLPV)LUVW/LHQ&ODLPVDQGRU6HFRQG
                        /LHQ &ODLPV DV DSSOLFDEOH WR DFFHSW WKH 3ODQ E\ GHOLYHULQJ LWV GXO\
                        H[HFXWHG DQG FRPSOHWHG EDOORWV DFFHSWLQJ WKH 3ODQ WR WKH &RPSDQ\¶V
                        VROLFLWDWLRQDJHQWRQRUEHIRUHWKHGDWHWKDWLVILYHEXVLQHVVGD\VDIWHU
                        WKHGDWHRQZKLFK6ROLFLWDWLRQ0DWHULDOVDUHUHFHLYHGE\VXFK&RQVHQWLQJ
                        /HQGHU %QRW VHOHFW RQ LWV EDOORWV WKH ³RSWRXW´ ZLWK UHVSHFW WR WKH
                        5HOHDVH DQG &QRW ZLWKGUDZ DPHQG RU UHYRNH RU FDXVH WR EH
                        ZLWKGUDZQ DPHQGHG RU UHYRNHG LWV YRWH ZLWK UHVSHFW WR VXFK 3ODQ
                        provided WKDW WKH YRWHV RI WKH &RQVHQWLQJ /HQGHUV VKDOO EH LPPHGLDWHO\
                        DQG DXWRPDWLFDOO\ ZLWKRXW IXUWKHU DFWLRQ RI DQ\ &RQVHQWLQJ /HQGHU
                        UHYRNHG DQG GHHPHG QXOO DQG YRLG ab initio XSRQ WHUPLQDWLRQ RI WKLV
                        $JUHHPHQWSXUVXDQWWR6HFWLRQSULRUWRWKH5HVWUXFWXULQJ(IIHFWLYH'DWH
                        LQDFFRUGDQFHZLWKWKHWHUPVKHUHRI

               LY    QHLWKHUGLUHFWWKH$%/$JHQW)LUVW/LHQ$JHQWRU6HFRQG/LHQ$JHQWDV
                        DSSOLFDEOHWRWDNHDQ\DFWLRQQRUVROLFLWHQFRXUDJHRUVXSSRUWDQ\RWKHU
                        SHUVRQWR$WDNHDQ\DFWLRQLQFRQVLVWHQWZLWKVXFK&RQVHQWLQJ/HQGHU¶V
                        REOLJDWLRQVXQGHUWKLV$JUHHPHQWRU%H[HUFLVHDQ\ULJKWRUUHPHG\IRU
                        WKHHQIRUFHPHQWFROOHFWLRQRUUHFRYHU\RIDQ\FODLPDJDLQVWWKH&RPSDQ\
                        RUDQ\GLUHFWRULQGLUHFWVXEVLGLDULHVRIWKH&RPSDQ\H[FHSWLQDPDQQHU
                        FRQVLVWHQW ZLWK WKLV $JUHHPHQW LQFOXGLQJ ZLWKRXW OLPLWDWLRQ DQG IRU WKH
                        DYRLGDQFH RI DQ\ GRXEW VHHNLQJ WR LQLWLDWH LQYROXQWDU\ EDQNUXSWF\
                        SURFHHGLQJV WKH DSSRLQWPHQW RI D SURYLVLRQDO OLTXLGDWRU RU VHHNLQJ WR
                        LQLWLDWH DQ\ RWKHU VRUW RI LQVROYHQF\ SURFHHGLQJ LQ D FRXUW RI FRPSHWHQW
                        MXULVGLFWLRQ RU RWKHUZLVH H[HUFLVLQJ DQ\ ULJKW RU UHPHG\ XQGHU WKH $%/
                        &UHGLW $JUHHPHQW )LUVW /LHQ &UHGLW $JUHHPHQW 6HFRQG /LHQ &UHGLW
                        $JUHHPHQWRUDQ\UHODWHGVHFXULW\DJUHHPHQWLQFOXGLQJWKHULJKWWRGLUHFW
                        WKH$%/$JHQW)LUVW/LHQ$JHQWRU6HFRQG/LHQ$JHQWDVDSSOLFDEOHWR
                        DFFHOHUDWH DQ\ REOLJDWLRQV XQGHU WKH $%/ &UHGLW $JUHHPHQW )LUVW /LHQ
                        &UHGLW$JUHHPHQWRU6HFRQG/LHQ&UHGLW$JUHHPHQWDVDSSOLFDEOHZLWK
                        UHVSHFW WR WKH LQWHUHVW SD\PHQW XQGHU WKH 6HFRQG /LHQ &UHGLW $JUHHPHQW
                        WKDW ZDV SD\DEOH DV RI 2FWREHU   WKH ³October 31 Coupon´ RU
                        RWKHUZLVH provided however WKDW QRWKLQJ KHUHLQ VKDOO SUHMXGLFH WKH
                        ULJKWVRIDQ\3DUW\WRDVVHUWWKDWWKH2FWREHU&RXSRQFRQVWLWXWHVD

                                                    

19-22185-rdd               Doc 14           Filed 02/03/19 Entered 02/03/19 21:25:30               Main Document
                                                         Pg 158 of 338


                                    YDOLGDQGHQIRUFHDEOH6HFRQG/LHQ&ODLPGXULQJWKH6XSSRUW3HULRGDQGWR
                                    H[HUFLVH DQ\ ULJKWV ZLWK UHVSHFW WKHUHWR DIWHU WKH RFFXUUHQFH RI WKH
                                    7HUPLQDWLRQ'DWHRUWKH6HFRQG/LHQ7HUPLQDWLRQ'DWHRUFRQWHVWDQ\
                                    DVVHUWLRQGHVFULEHGLQFODXVH

                        Y        $ VXSSRUW DQG WDNH DOO FRPPHUFLDOO\ UHDVRQDEOH DFWLRQV QHFHVVDU\ RU
                                    UHDVRQDEO\ UHTXHVWHG E\ WKH &RPSDQ\ WR IDFLOLWDWH WKH VROLFLWDWLRQ
                                    FRQILUPDWLRQ DSSURYDO DQG FRQVXPPDWLRQ RI WKH 5HVWUXFWXULQJ DV
                                    DSSOLFDEOH WR WKH H[WHQW FRQVLVWHQW ZLWK WKH WHUPV DQG FRQGLWLRQV LQ WKLV
                                    $JUHHPHQW % QRW QRU HQFRXUDJH DQ\ RWKHU SHUVRQ WR WDNH DQ\ DFWLRQ
                                    GLUHFWO\ RU LQGLUHFWO\ WKDW ZRXOG RU ZRXOG UHDVRQDEO\ EH H[SHFWHG WR
                                    EUHDFKWKLV$JUHHPHQWRUREMHFWWRSUHYHQWLQWHUIHUHZLWKGHOD\LPSHGH
                                    RU DSSHDO WKH VROLFLWDWLRQ DFFHSWDQFH FRQILUPDWLRQ DSSURYDO
                                    FRQVXPPDWLRQDQGRULPSOHPHQWDWLRQRIWKH5HVWUXFWXULQJLQFOXGLQJWKH
                                    VROLFLWDWLRQRIYRWHVRQWKH3ODQLQHDFKFDVHWRWKHH[WHQWDSSOLFDEOHDQG
                                    WRWKHH[WHQWFRQVLVWHQWZLWKWKHWHUPVDQGFRQGLWLRQVRIWKLV$JUHHPHQW
                                    DQG&QRWGLUHFWO\RULQGLUHFWO\SURSRVHILOHVXSSRUWYRWHIRUFRQVHQW
                                    WRHQFRXUDJHRUWDNHDQ\RWKHUDFWLRQLQIXUWKHUDQFHRIWKHQHJRWLDWLRQRU
                                    IRUPXODWLRQRIDQ\UHRUJDQL]DWLRQLQFOXGLQJIRUWKHDYRLGDQFHRIGRXEW
                                    DWUDQVDFWLRQSUHPLVHGRQDQDVVHWVDOHRUDFKDSWHUSODQRWKHUWKDQRQH
                                    WKDW LPSOHPHQWV WKH 5HVWUXFWXULQJ RU RWKHUZLVH SURSRVDO RIIHU
                                    GLVVROXWLRQZLQGLQJXSOLTXLGDWLRQUHRUJDQL]DWLRQPHUJHUFRQVROLGDWLRQ
                                    EXVLQHVV FRPELQDWLRQ MRLQW YHQWXUH SDUWQHUVKLS VDOH RI DVVHWV RU
                                    UHVWUXFWXULQJ LQ DQ\ MXULVGLFWLRQ DQ\ZKHUH LQ WKH ZRUOG IRU DQ\ HQWLW\ RI
                                    WKH &RPSDQ\ RWKHU WKDQ WKH 5HVWUXFWXULQJ DQ\ VXFK WUDQVDFWLRQ
                                    DQ³Alternative Transaction´DQG

                        YL       XVHFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWRVXSSRUWWKH5HOHDVHLQWKH3ODQ

            E        7UDQVIHUV'XULQJWKH6XSSRUW3HULRGVXEMHFWWRWKHWHUPVDQGFRQGLWLRQVKHUHRI
                        HDFK &RQVHQWLQJ /HQGHU DJUHHV VROHO\ ZLWK UHVSHFW WR LWVHOI WKDW LW VKDOO QRW
                        GLUHFWO\RULQGLUHFWO\VHOOXVHSOHGJHDVVLJQWUDQVIHUSHUPLWWKHSDUWLFLSDWLRQLQ
                        RU RWKHUZLVH GLVSRVH RI HDFK D ³Transfer´ DQ\ RZQHUVKLS LQFOXGLQJ DQ\
                        EHQHILFLDORZQHUVKLSLQLWV/HQGHU&ODLPVRUDQ\RSWLRQWKHUHRQRUDQ\ULJKWRU
                        LQWHUHVW WKHUHLQ LQFOXGLQJ E\ JUDQWLQJ DQ\ SUR[LHV RU GHSRVLWLQJ DQ\ LQWHUHVWV LQ
                        VXFK/HQGHU&ODLPVLQWRDYRWLQJWUXVWRUE\HQWHULQJLQWRDYRWLQJDJUHHPHQWZLWK
                        UHVSHFWWRVXFK/HQGHU&ODLPVXQOHVVWKHLQWHQGHGWUDQVIHUHH$LVD&RQVHQWLQJ
                        /HQGHURUD6SRQVRUDQGSURYLGHVQRWLFHRIVXFK7UDQVIHULQFOXGLQJWKHDPRXQW
                        DQG W\SH RI /HQGHU &ODLP WR EH 7UDQVIHUUHG WR .LUNODQG 0LOEDQN 3DXO :HLVV
                        6LPSVRQ7KDFKHUDQG*RRGZLQE\GHOLYHU\RIDQH[HFXWHGWUDQVIHUDJUHHPHQWLQ
                        WKHIRUPDWWDFKHGKHUHWRDV([KLELW%D³Transfer Agreement´DWRUEHIRUHWKH
                        WLPH RI VXFK 7UDQVIHU RU % H[HFXWHV DQG GHOLYHUV WR .LUNODQG 0LOEDQN 3DXO



       $VXVHGKHUHLQWKHWHUP³beneficial ownership´PHDQVWKHGLUHFWRULQGLUHFWHFRQRPLFRZQHUVKLSRIDQGRUWKH
        SRZHUZKHWKHUE\FRQWUDFWRURWKHUZLVHWRGLUHFWWKHH[HUFLVHRIWKHYRWLQJULJKWVDQGWKHGLVSRVLWLRQRIWKH
        /HQGHU&ODLPVRUWKHULJKWWRDFTXLUHVXFK/HQGHU&ODLPV


                                                                

19-22185-rdd               Doc 14           Filed 02/03/19 Entered 02/03/19 21:25:30                    Main Document
                                                         Pg 159 of 338


                        :HLVV 6LPSVRQ 7KDFKHU DQG *RRGZLQ DQ H[HFXWHG MRLQGHU DJUHHPHQW LQ WKH
                        IRUPDWWDFKHGKHUHWRDV([KLELW&D³Joinder Agreement´DWRUEHIRUHWKHWLPH
                        RIVXFK7UDQVIHULWEHLQJXQGHUVWRRGWKDWDQ\7UDQVIHUVKDOOEHYRLGab initioDQG
                        VKDOOQRWEHHIIHFWLYHDVDJDLQVWWKH&RPSDQ\RUZLWKUHVSHFWWRWKLV$JUHHPHQWRU
                        WKHWUDQVDFWLRQVFRQWHPSODWHGKHUHLQXQWLOQRWLILFDWLRQRIVXFK7UDQVIHUDQGDFRS\
                        RIWKHH[HFXWHG-RLQGHU$JUHHPHQWKDVEHHQUHFHLYHGE\.LUNODQG0LOEDQN3DXO
                        :HLVV 6LPSVRQ 7KDFKHU DQG *RRGZLQ LQ HDFK FDVH RQ WKH WHUPV VHW IRUWK
                        KHUHLQ VXFK WUDQVIHU D³Permitted Transfer´ DQG VXFK SDUW\ WR VXFK 3HUPLWWHG
                        7UDQVIHUD³Permitted Transferee´

                        L        1RWZLWKVWDQGLQJ DQ\WKLQJ WR WKH FRQWUDU\ KHUHLQ $ D 4XDOLILHG
                                    0DUNHWPDNHU WKDW DFTXLUHV DQ\ /HQGHU &ODLPV ZLWK WKH SXUSRVH DQG
                                    LQWHQWRIDFWLQJDVD4XDOLILHG0DUNHWPDNHUIRUVXFK/HQGHU&ODLPVVKDOO
                                    QRW EH ERXQG E\ WKH WHUPV DQG FRQGLWLRQV VHW IRUWK LQ WKLV $JUHHPHQW LI
                                    VXFK 4XDOLILHG 0DUNHWPDNHU WUDQVIHUV VXFK /HQGHU &ODLPV E\ SXUFKDVH
                                    VDOHDVVLJQPHQWSDUWLFLSDWLRQRURWKHUZLVHZLWKLQWHQEXVLQHVVGD\V
                                    RILWVDFTXLVLWLRQWRD&RQVHQWLQJ/HQGHURU3HUPLWWHG7UDQVIHUHHDQGWKH
                                    WUDQVIHURWKHUZLVHLVD3HUPLWWHG7UDQVIHUDQG%WRWKHH[WHQWDQ\3DUW\
                                    LVDFWLQJVROHO\LQLWVFDSDFLW\DVD4XDOLILHG0DUNHWPDNHULWPD\7UDQVIHU
                                    DQ\RZQHUVKLSLQWHUHVWVLQWKH/HQGHU&ODLPVWKDWLWDFTXLUHVIURPDKROGHU
                                    WKDW LV QRW D &RQVHQWLQJ /HQGHU WR D WUDQVIHUHH WKDW LV QRW D &RQVHQWLQJ
                                    /HQGHU DW WKH WLPH RI VXFK 7UDQVIHU ZLWKRXW WKH UHTXLUHPHQW WKDW WKH
                                    WUDQVIHUHHEHRUEHFRPHDVLJQDWRU\WRWKLV$JUHHPHQWRUH[HFXWHD-RLQGHU
                                    $JUHHPHQW

                        LL       7KLV$JUHHPHQWVKDOOLQQRZD\EHFRQVWUXHGWRSUHFOXGHWKH&RQVHQWLQJ
                                    /HQGHUV IURP DFTXLULQJ DGGLWLRQDO /HQGHU &ODLPV provided WKDW $DQ\
                                    &RQVHQWLQJ /HQGHU WKDW DFTXLUHV DGGLWLRQDO /HQGHU &ODLPV GXULQJ WKH
                                    6XSSRUW 3HULRG VKDOO SURPSWO\ QRWLI\ .LUNODQG 0LOEDQN 3DXO :HLVV
                                    6LPSVRQ7KDFKHUDQG*RRGZLQRIVXFKDFTXLVLWLRQLQFOXGLQJWKHDPRXQW
                                    DFTXLUHG DQG %VXFK DFTXLUHG /HQGHU &ODLPV VKDOO DXWRPDWLFDOO\ DQG
                                    LPPHGLDWHO\ XSRQ DFTXLVLWLRQ E\ D &RQVHQWLQJ /HQGHU EH GHHPHG WR EH
                                    VXEMHFW WR WKH WHUPV RI WKLV $JUHHPHQW UHJDUGOHVV RI ZKHQ RU ZKHWKHU
                                    QRWLFH RI VXFK DFTXLVLWLRQ LV JLYHQ WR .LUNODQG 0LOEDQN 3DXO :HLVV
                                    6LPSVRQ7KDFKHUDQG*RRGZLQ

                        LLL      7KLV6HFWLRQEVKDOOQRWLPSRVHDQ\REOLJDWLRQRQWKH&RPSDQ\WRLVVXH
                                    DQ\ ³FOHDQVLQJ OHWWHU´ RU RWKHUZLVH SXEOLFO\ GLVFORVH LQIRUPDWLRQ IRU WKH
                                    SXUSRVH RI HQDEOLQJ D &RQVHQWLQJ /HQGHU WR 7UDQVIHU DQ\ /HQGHU
                                    &ODLPV1RWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\KHUHLQWRWKHH[WHQWWKH


       $VXVHGKHUHLQWKHWHUP³Qualified Marketmaker´PHDQVDQHQWLW\WKDWDKROGVLWVHOIRXWWRWKHSXEOLFRUWKH
        DSSOLFDEOHSULYDWHPDUNHWVDVVWDQGLQJUHDG\LQWKHRUGLQDU\FRXUVHRIEXVLQHVVWRSXUFKDVHIURPFXVWRPHUVDQG
        VHOOWRFXVWRPHUVFODLPVDJDLQVWWKH&RPSDQ\RUHQWHUZLWKFXVWRPHUVLQWRORQJDQGVKRUWSRVLWLRQVLQFODLPV
        DJDLQVWWKH&RPSDQ\LQLWVFDSDFLW\DVDGHDOHURUPDUNHWPDNHULQFODLPVDJDLQVWWKH&RPSDQ\DQGELVLQ
        IDFW UHJXODUO\ LQ WKH EXVLQHVV RI PDNLQJ D PDUNHW LQ FODLPV DJDLQVW LVVXHUV RU ERUURZHUV LQFOXGLQJ GHEW
        VHFXULWLHVRURWKHUGHEW


                                                                

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                          Pg 160 of 338


                        &RPSDQ\ DQG DQRWKHU3DUW\KDYHHQWHUHGLQWRDVHSDUDWHDJUHHPHQW ZLWK
                        UHVSHFWWRWKHLVVXDQFHRID³FOHDQVLQJOHWWHU´RURWKHUSXEOLFGLVFORVXUHRI
                        LQIRUPDWLRQWKHWHUPVRIVXFKFRQILGHQWLDOLW\DJUHHPHQWVKDOOFRQWLQXHWR
                        DSSO\DQGUHPDLQLQIXOOIRUFHDQGHIIHFWDFFRUGLQJWRLWVWHUPV

               LY    $Q\7UDQVIHUPDGHLQYLRODWLRQRIWKLV6HFWLRQEVKDOOEHYRLGab initio
                        8SRQWKHFRPSOHWLRQRIDQ\7UDQVIHURI/HQGHU&ODLPVLQDFFRUGDQFHZLWK
                        WKLV6HFWLRQEWKH3HUPLWWHG7UDQVIHUHHVKDOOEHGHHPHGD&RQVHQWLQJ
                        /HQGHUKHUHXQGHUZLWKUHVSHFWWRVXFKWUDQVIHUUHG/HQGHU&ODLPVDQGWKH
                        WUDQVIHURU VKDOO EH GHHPHG WR UHOLQTXLVK LWV ULJKWV DQG FODLPV DQG EH
                        UHOHDVHG IURP LWV REOLJDWLRQV XQGHU WKLV $JUHHPHQW ZLWK UHVSHFW WR VXFK
                        WUDQVIHUUHG /HQGHU &ODLPV provided WKDW LI VXFK WUDQVIHURU UHWDLQV DQ\
                        ULJKWVUHODWHGWRVXFK/HQGHU&ODLPVVXFKWUDQVIHURUVKDOOUHPDLQVXEMHFW
                        WRWKHSURYLVLRQVRIWKLV$JUHHPHQWZLWKUHVSHFWWRVXFKULJKWV

               Y     (DFK &RQVHQWLQJ /HQGHU DJUHHV WR SURYLGH RQ WKUHH  EXVLQHVV GD\V¶
                        QRWLFH LWV FXUUHQW KROGLQJV RI /HQGHU &ODLPV WR .LUNODQG RQ D
                        SURIHVVLRQDOV¶H\HVRQO\EDVLV

       F    3DUWLFLSDWLRQ LQ ([LW 7HUP )DFLOLW\  7KH FRPPLWPHQW OHWWHU UHODWLQJ WR WKH ([LW
               7HUP )DFLOLW\ LV VHW IRUWK RQ ([KLELW ' DWWDFKHG KHUHWR  (DFK &RQVHQWLQJ )LUVW
               /LHQ /HQGHU VKDOO KDYH WKH ULJKW WR SDUWLFLSDWH LQ WKH ([LW 7HUP )DFLOLW\ LI
               DSSOLFDEOH RQ D SUR UDWD EDVLV EDVHG RQ WKH )LUVW /LHQ &ODLPV KHOG E\ VXFK
               &RQVHQWLQJ )LUVW /LHQ /HQGHU DV D SHUFHQWDJH RI DOO )LUVW /LHQ &ODLPV E\
               SURYLGLQJZULWWHQQRWLFHZKLFKQRWLFHVKDOOLQFOXGHWKHPD[LPXPDPRXQWRIWKH
               ([LW 7HUP )DFLOLW\ WKDW VXFK &RQVHQWLQJ )LUVW /LHQ /HQGHU HOHFWV WR IXQG RI LWV
               HOHFWLRQ WR SDUWLFLSDWH WR 0LOEDQN E\ WKH (DUO\ $FFHSWDQFH 'DWH LQ DFFRUGDQFH
               ZLWK6HFWLRQKHUHRI

6HFWLRQ    $JUHHPHQWVRIWKH6SRQVRUV

       D    5HVWUXFWXULQJ 6XSSRUW  'XULQJ WKH 6XSSRUW 3HULRG VXEMHFW WR WKH WHUPV DQG
               FRQGLWLRQVRIWKLV$JUHHPHQWHDFK6SRQVRUDJUHHVVHYHUDOO\DQGQRWMRLQWO\WKDW
               LWVKDOO

               L     XVHLWVFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWRVXSSRUWWKH5HVWUXFWXULQJDQGWR
                        DFW LQ JRRG IDLWK DQG WDNH DOO UHDVRQDEOH DFWLRQV QHFHVVDU\ WR LPSOHPHQW
                        DQG FRQVXPPDWH WKH 5HVWUXFWXULQJ LQ DFFRUGDQFH ZLWK WKH WHUPV
                        FRQGLWLRQVDQGDSSOLFDEOHGHDGOLQHVVHWIRUWKLQWKLV$JUHHPHQWWKH7HUP
                        6KHHWDQGWKH3ODQDVDSSOLFDEOH

               LL    QHJRWLDWH LQ JRRG IDLWK WKH DSSOLFDEOH 'HILQLWLYH 'RFXPHQWV DQG XVH LWV
                        FRPPHUFLDOO\ UHDVRQDEOH HIIRUWV WR DJUHH WR WKH IRUP DQG VXEVWDQFH RI
                        VXFK'HILQLWLYH'RFXPHQWVFRQVLVWHQWZLWKWKHWHUPVRIWKLV$JUHHPHQWQR
                        ODWHUWKDQWKH'HILQLWLYH'RFXPHQWV$JUHHPHQW'DWH

               LLL   FRQWLQXH WR SURYLGH DGYLVRU\ DQG RSHUDWLRQDO VHUYLFHV WR WKH &RPSDQ\
                        GXULQJWKH6XSSRUW3HULRGFRQVLVWHQWZLWKKLVWRULFDOSUDFWLFH
                                                   

19-22185-rdd     Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                           Pg 161 of 338


               LY    $ VXSSRUW DQG WDNH DOO FRPPHUFLDOO\ UHDVRQDEOH DFWLRQV QHFHVVDU\ RU
                        UHDVRQDEO\ UHTXHVWHG E\ WKH &RPSDQ\ WR IDFLOLWDWH WKH VROLFLWDWLRQ
                        FRQILUPDWLRQ DSSURYDO DQG FRQVXPPDWLRQ RI WKH 5HVWUXFWXULQJ DV
                        DSSOLFDEOH WR WKH H[WHQW FRQVLVWHQW ZLWK WKH WHUPV DQG FRQGLWLRQV LQ WKLV
                        $JUHHPHQW % QRW QRU HQFRXUDJH DQ\ RWKHU SHUVRQ WR WDNH DQ\ DFWLRQ
                        GLUHFWO\ RU LQGLUHFWO\ WKDW ZRXOG RU ZRXOG UHDVRQDEO\ EH H[SHFWHG WR
                        EUHDFKWKLV$JUHHPHQWRUREMHFWWRSUHYHQWLQWHUIHUHZLWKGHOD\LPSHGH
                        RU DSSHDO WKH VROLFLWDWLRQ DFFHSWDQFH FRQILUPDWLRQ DSSURYDO
                        FRQVXPPDWLRQDQGRULPSOHPHQWDWLRQRIWKH5HVWUXFWXULQJLQFOXGLQJWKH
                        VROLFLWDWLRQRIYRWHVRQWKH3ODQLQHDFKFDVHWRWKHH[WHQWDSSOLFDEOHDQG
                        WRWKHH[WHQWFRQVLVWHQWZLWKWKHWHUPVDQGFRQGLWLRQVRIWKLV$JUHHPHQW
                        DQG&QRWGLUHFWO\RULQGLUHFWO\SURSRVHILOHVXSSRUWYRWHIRUFRQVHQW
                        WRHQFRXUDJHRUWDNHDQ\RWKHUDFWLRQLQIXUWKHUDQFHRIWKHQHJRWLDWLRQRU
                        IRUPXODWLRQRIDQ\$OWHUQDWLYH7UDQVDFWLRQ

               Y     QRWSOHGJHHQFXPEHUDVVLJQVHOORURWKHUZLVHWUDQVIHULQFOXGLQJE\WKH
                        GHFODUDWLRQ RI D ZRUWKOHVV VWRFN GHGXFWLRQ IRU DQ\ WD[ \HDU HQGLQJ RQ RU
                        SULRU WR WKH 5HVWUXFWXULQJ (IIHFWLYH 'DWH RIIHU RU FRQWUDFW WR SOHGJH
                        HQFXPEHU DVVLJQ VHOO RU RWKHUZLVH WUDQVIHU LQ ZKROH RU LQ SDUW DQ\
                        SRUWLRQ RI LWV ULJKW WLWOH RU LQWHUHVWV LQ DQ\ RI LWV VKDUHV VWRFN RU RWKHU
                        LQWHUHVWV LQ WKH &RPSDQ\ HQWLWLHV ZKHWKHU KHOG GLUHFWO\ RU LQGLUHFWO\
                        LQFOXGLQJ LQWHUHVWV LQ 7RSFR WR WKH H[WHQW VXFK SOHGJH HQFXPEUDQFH
                        DVVLJQPHQW VDOH RU RWKHU WUDQVIHU ZLOO LPSDLU DQ\ RI WKH &RPSDQ\
                        HQWLWLHV¶WD[DWWULEXWHV

               YL    XVH FRPPHUFLDOO\ UHDVRQDEOH HIIRUWV WR VXSSRUW WKH 5HOHDVH LQ WKH 3ODQ
                        DQG

               YLL   ZDLYHDQ\DQGDOO6SRQVRU&ODLPVWKH\RUDQ\RIWKHLUFRQWUROOHGDIILOLDWHV
                        PD\KDYH

      E     7UDQVIHUV'XULQJWKH6XSSRUW3HULRGVXEMHFWWRWKHWHUPVDQGFRQGLWLRQVKHUHRI
               HDFK6SRQVRUDJUHHVVROHO\ZLWKUHVSHFWWRLWVHOIWKDWLWVKDOOQRW7UDQVIHURIIHU
               RU FRQWUDFW WR 7UDQVIHU LQ ZKROH RU LQ SDUW DQ\ SRUWLRQ RI LWV ULJKW WLWOH RU
               LQWHUHVWV LQ DQ\ RI LWV VKDUHV VWRFN RU RWKHU LQWHUHVWV LQ RU FODLPV DJDLQVW WKH
               &RPSDQ\ XQOHVV LVXFK 6SRQVRU KDV UHFHLYHG WKH SULRU ZULWWHQ FRQVHQW RI WKH
               5HTXLUHG &RQVHQWLQJ )LUVW /LHQ /HQGHUV WR VXFK 7UDQVIHU DQG LLWKH LQWHQGHG
               WUDQVIHUHH $LV D &RQVHQWLQJ /HQGHU RU 6SRQVRU DQG SURYLGHV QRWLFH RI VXFK
               7UDQVIHU WR .LUNODQG 0LOEDQN 3DXO :HLVV 6LPSVRQ 7KDFKHU DQG *RRGZLQ E\
               GHOLYHU\RIDQH[HFXWHG7UDQVIHU$JUHHPHQWEHIRUHRUDWWKHWLPHRIVXFK7UDQVIHU
               RU % H[HFXWHV DQG GHOLYHUV D -RLQGHU $JUHHPHQW WR .LUNODQG 0LOEDQN 3DXO
               :HLVV 6LPSVRQ 7KDFKHU DQG *RRGZLQ EHIRUH RU DW WKH WLPH RI VXFK 7UDQVIHU
               HDFK LQ DFFRUGDQFH ZLWK 6HFWLRQ E LW EHLQJ XQGHUVWRRG WKDW DQ\ 7UDQVIHU LQ
               YLRODWLRQ RI WKLV SDUDJUDSK VKDOO EH YRLG ab initio DQG VKDOO QRW EH HIIHFWLYH DV
               DJDLQVW WKH &RPSDQ\ RU ZLWK UHVSHFW WR WKLV $JUHHPHQW RU WKH WUDQVDFWLRQV
               FRQWHPSODWHGKHUHLQ


                                                       

19-22185-rdd     Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                           Pg 162 of 338


6HFWLRQ    $JUHHPHQWVRIWKH&RPSDQ\DQG7RSFR

       D    5HVWUXFWXULQJ 6XSSRUW  'XULQJ WKH 6XSSRUW 3HULRG VXEMHFW WR WKH WHUPV DQG
               FRQGLWLRQVRIWKLV$JUHHPHQWLQFOXGLQJZLWKRXWOLPLWDWLRQ6HFWLRQHDFKRIWKH
               &RPSDQ\DQG7RSFRDJUHHVWKDWLWVKDOO

               L     XVH FRPPHUFLDOO\ UHDVRQDEOH HIIRUWV WR LPSOHPHQW WKH 5HVWUXFWXULQJ LQ
                        DFFRUGDQFHZLWKWKHWHUPVDQGFRQGLWLRQVVHWIRUWKLQWKLV$JUHHPHQW

               LL    LPSOHPHQWDQGFRQVXPPDWHWKH5HVWUXFWXULQJLQDWLPHO\PDQQHUDQGWDNH
                        DQ\ DQG DOO FRPPHUFLDOO\ UHDVRQDEOH DQG DSSURSULDWH DFWLRQV LQ
                        IXUWKHUDQFHRIWKH5HVWUXFWXULQJDVFRQWHPSODWHGXQGHUWKLV$JUHHPHQW

               LLL   QHJRWLDWH LQ JRRG IDLWK WKH DSSOLFDEOH 'HILQLWLYH 'RFXPHQWV DQG XVH LWV
                        FRPPHUFLDOO\ UHDVRQDEOH HIIRUWV WR DJUHH WR WKH IRUP DQG VXEVWDQFH RI
                        VXFK'HILQLWLYH'RFXPHQWVFRQVLVWHQWZLWKWKHWHUPVRIWKLV$JUHHPHQWQR
                        ODWHUWKDQWKH'HILQLWLYH'RFXPHQWV$JUHHPHQW'DWH

               LY    VXEMHFW WR 6HFWLRQ  RI WKLV $JUHHPHQW $ VXSSRUW DQG WDNH DOO
                        FRPPHUFLDOO\UHDVRQDEOHDFWLRQVQHFHVVDU\RUUHDVRQDEO\UHTXHVWHGE\WKH
                        RWKHU5HTXLUHG3DUWLHVWRIDFLOLWDWHWKHVROLFLWDWLRQFRQILUPDWLRQDSSURYDO
                        DQG FRQVXPPDWLRQ RI WKH 5HVWUXFWXULQJ DV DSSOLFDEOH WR WKH H[WHQW
                        FRQVLVWHQW ZLWK WKH WHUPV DQG FRQGLWLRQV LQ WKLV $JUHHPHQW % QRW QRU
                        HQFRXUDJHDQ\RWKHUSHUVRQWRWDNHDQ\DFWLRQGLUHFWO\RULQGLUHFWO\WKDW
                        ZRXOG RU ZRXOG UHDVRQDEO\ EH H[SHFWHG WR EUHDFK WKLV $JUHHPHQW RU
                        REMHFWWRSUHYHQWLQWHUIHUHZLWKGHOD\LPSHGHRUDSSHDOWKHVROLFLWDWLRQ
                        DFFHSWDQFH       FRQILUPDWLRQ        DSSURYDO     FRQVXPPDWLRQ          DQGRU
                        LPSOHPHQWDWLRQRIWKH5HVWUXFWXULQJLQFOXGLQJWKHVROLFLWDWLRQRIYRWHVRQ
                        WKH3ODQLQHDFKFDVHWRWKHH[WHQWDSSOLFDEOHDQGWRWKHH[WHQWFRQVLVWHQW
                        ZLWK WKH WHUPV DQG FRQGLWLRQV RI WKLV $JUHHPHQW DQG & H[FHSW DV
                        H[SUHVVO\ SURYLGHG LQ WKLV $JUHHPHQW QRW GLUHFWO\ RU LQGLUHFWO\ SURSRVH
                        ILOH VXSSRUW YRWH IRU FRQVHQW WR HQFRXUDJH RU WDNH DQ\ RWKHU DFWLRQ LQ
                        IXUWKHUDQFH RI WKH QHJRWLDWLRQ RU IRUPXODWLRQ RI DQ\ $OWHUQDWLYH
                        7UDQVDFWLRQ

               Y     ZLWK UHVSHFW WR 7RSFR QRW SOHGJH HQFXPEHU DVVLJQ VHOO RU RWKHUZLVH
                        WUDQVIHU LQFOXGLQJ E\ WKH GHFODUDWLRQ RI D ZRUWKOHVV VWRFN GHGXFWLRQ IRU
                        DQ\WD[\HDUHQGLQJRQRUSULRUWRWKH5HVWUXFWXULQJ(IIHFWLYH'DWHRIIHU
                        RU FRQWUDFW WR SOHGJH HQFXPEHU DVVLJQ VHOO RU RWKHUZLVH WUDQVIHU LQ
                        ZKROHRULQSDUWDQ\SRUWLRQRI7RSFR¶VULJKWWLWOHRULQWHUHVWVLQDQ\RI
                        LWV VKDUHV VWRFN RU RWKHU LQWHUHVWV LQ WKH &RPSDQ\ HQWLWLHV WR WKH H[WHQW
                        VXFKSOHGJHHQFXPEUDQFHDVVLJQPHQWVDOHRURWKHUWUDQVIHUZLOOLPSDLU
                        DQ\RIWKH&RPSDQ\HQWLWLHV¶WD[DWWULEXWHV

               YL    VXSSRUWDQGVHHNDSSURYDORIWKH5HOHDVHLQWKH3ODQ

               YLL   SURYLGH GUDIW FRSLHV RI DOO 'HILQLWLYH 'RFXPHQWV DQG DOO ³ILUVW GD\´
                        PRWLRQV DSSOLFDWLRQV RU RWKHU PDWHULDO GRFXPHQWV WKH &RPSDQ\ LQWHQGV
                                                     

19-22185-rdd     Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                         Pg 163 of 338


                       WR ILOH ZLWK WKH %DQNUXSWF\ &RXUW RQ WKH 3HWLWLRQ 'DWH WR 0LOEDQN 3DXO
                       :HLVV 6LPSVRQ 7KDFKHU DQG *RRGZLQ DW OHDVW WZR  EXVLQHVV GD\V
                       EHIRUHWKHGDWHWKH&RPSDQ\LQWHQGVWRILOHRUH[HFXWHVXFKGRFXPHQWDQG
                       VKDOO ZLWKRXW OLPLWLQJ DQ\ DSSURYDO ULJKWV VHW IRUWK LQ WKLV $JUHHPHQW
                       FRQVXOWLQJRRGIDLWKZLWKVXFKFRXQVHOUHJDUGLQJWKHIRUPDQGVXEVWDQFH
                       RI VXFK SURSRVHG ILOLQJ ZLWK WKH %DQNUXSWF\ &RXUW  7KH &RPSDQ\ ZLOO
                       XVH JRRG IDLWK HIIRUWV WR SURYLGH GUDIW FRSLHV RI DOO RWKHU PDWHULDO
                       SOHDGLQJV WKH &RPSDQ\ LQWHQGV WR ILOH ZLWK WKH %DQNUXSWF\ &RXUW WR
                       0LOEDQN3DXO:HLVV6LPSVRQ7KDFKHUDQGRU*RRGZLQDVDSSOLFDEOHDW
                       OHDVWWZREXVLQHVVGD\VRUVXFKVKRUWHUSHULRGDVQHFHVVDU\LQOLJKWRI
                       H[LJHQW FLUFXPVWDQFHV EHIRUH WKH GDWH WKH &RPSDQ\ LQWHQGV WR ILOH RU
                       H[HFXWH VXFK GRFXPHQW DQG ZLWKRXW OLPLWLQJ DQ\ DSSURYDO ULJKWV LQ WKLV
                       $JUHHPHQW VKDOO FRQVXOW LQ JRRG IDLWK ZLWK VXFK FRXQVHO UHJDUGLQJ WKH
                       IRUPDQGVXEVWDQFHRIDQ\VXFKSURSRVHGSOHDGLQJ

               YLLL SURYLGH WR WKH &RQVHQWLQJ /HQGHUV DQG WKH 6SRQVRUV DQGRU WKHLU
                       UHVSHFWLYHSURIHVVLRQDOV$XSRQUHDVRQDEOHDGYDQFHQRWLFHWR.LUNODQG
                       UHDVRQDEOH DFFHVV ZLWKRXW DQ\ PDWHULDO GLVUXSWLRQ WR WKH FRQGXFW RI WKH
                       &RPSDQ\¶V EXVLQHVV GXULQJ QRUPDO EXVLQHVV KRXUV WR WKH &RPSDQ\¶V
                       ERRNV UHFRUGV DQG IDFLOLWLHV %XSRQ UHDVRQDEOH DGYDQFH QRWLFH WR
                       .LUNODQG UHDVRQDEOH DFFHVV WR WKH PDQDJHPHQW RI DQG DGYLVRUV WR WKH
                       &RPSDQ\ IRU WKH SXUSRVHV RI HYDOXDWLQJ WKH &RPSDQ\¶V ILQDQFHV DQG
                       RSHUDWLRQV DQG SDUWLFLSDWLQJ LQ WKH SODQQLQJ SURFHVV ZLWK UHVSHFW WR WKH
                       5HVWUXFWXULQJ &UHDVRQDEOH DFFHVV WR DQ\ QRQFRQILGHQWLDO LQIRUPDWLRQ
                       SURYLGHG WR DQ\ H[LVWLQJ RU SURVSHFWLYH ILQDQFLQJ VRXUFHV LQFOXGLQJ
                       OHQGHUV XQGHU DQ\ H[LW ILQDQFLQJ 'WLPHO\ XSGDWHV UHJDUGLQJ WKH
                       5HVWUXFWXULQJ LQFOXGLQJ DQ\ PDWHULDO GHYHORSPHQWV RU DQ\ PDWHULDO
                       FRQYHUVDWLRQV ZLWK SDUWLHV LQ LQWHUHVW (WLPHO\ QRWLILFDWLRQ RI WKH
                       RFFXUUHQFH RI WKH 56$ (IIHFWLYH 'DWH DQG )DQ\ RWKHU UHDVRQDEOH
                       LQIRUPDWLRQ UHODWHG WR WKH 5HVWUXFWXULQJ UHDVRQDEO\ UHTXHVWHG E\ WKH
                       &RQVHQWLQJ /HQGHUV LQ ZULWLQJ HOHFWURQLF PDLO VKDOO VXIILFH IURP WKH
                       &RPSDQ\¶VSURIHVVLRQDOV

               L[   QRODWHUWKDQWKHGDWHWKDWLVILYHEXVLQHVVGD\VDIWHUWKH56$(IIHFWLYH
                       'DWH WKH &KLHI ([HFXWLYH 2IILFHU RI WKH &RPSDQ\ VKDOO GHOLYHU D
                       SUHVHQWDWLRQ WR WKH &RQVHQWLQJ /HQGHUV FRQVLVWHQW ZLWK WKH SUHVHQWDWLRQ
                       GHOLYHUHGWRWKH6WHHULQJ&RPPLWWHHRQ2FWREHUDQGVKDOOSRVW
                       VXFK SUHVHQWDWLRQ RQ WKH 'DWD 6LWH RQ WKH 6ROLFLWDWLRQ &RPPHQFHPHQW
                       'DWH provided WKDW WKH &RPSDQ\ VKDOO SURYLGH VXFK DGGLWLRQDO
                       LQIRUPDWLRQ DV PD\ EH UHDVRQDEO\ UHTXHVWHG E\ WKH DGYLVRUV WR WKH
                       &RQVHQWLQJ/HQGHUVUHDVRQDEO\SURPSWO\DIWHUVXFKUHTXHVWLVPDGH

               [    VXSSRUWDQGWDNHDOODFWLRQVDVDUHUHDVRQDEO\QHFHVVDU\DQGDSSURSULDWHWR
                       REWDLQ DQ\ DQG DOO UHTXLUHG UHJXODWRU\ DQGRU WKLUGSDUW\ DSSURYDOV WR
                       FRQVXPPDWHWKH5HVWUXFWXULQJ



                                                  

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                          Pg 164 of 338


               [L    WR WKH H[WHQW DSSOLFDEOH WLPHO\ REMHFW LQ D UHDVRQDEOH PDQQHU WR DQ\
                        PRWLRQ ILOHG ZLWK WKH %DQNUXSWF\ &RXUW E\ DQ\ SHUVRQ $ VHHNLQJ WKH
                        HQWU\RIDQRUGHUWHUPLQDWLQJWKH&RPSDQ\¶VH[FOXVLYHULJKWWRILOHDQGRU
                        VROLFLWDFFHSWDQFHVRIDSODQRIUHRUJDQL]DWLRQRU%VHHNLQJWKHHQWU\RI
                        DQ RUGHU WHUPLQDWLQJ DQQXOOLQJ RU PRGLI\LQJ WKH DXWRPDWLF VWD\ DV VHW
                        IRUWKLQVHFWLRQRIWKH%DQNUXSWF\&RGHZLWKUHJDUGWRDQ\PDWHULDO
                        DVVHW WKDW WR WKH H[WHQW VXFK UHOLHI ZDV JUDQWHG ZRXOG KDYH D PDWHULDO
                        DGYHUVHHIIHFWRQWKHFRQVXPPDWLRQRIWKH5HVWUXFWXULQJWUDQVDFWLRQV

               [LL   WR WKH H[WHQW DSSOLFDEOH QRW ILOH DQ\ SOHDGLQJ VHHNLQJ HQWU\ RI DQ RUGHU
                        DQG WLPHO\ REMHFW LQ D UHDVRQDEOH PDQQHU WR DQ\ PRWLRQ ILOHG ZLWK WKH
                        %DQNUXSWF\ &RXUW E\ DQ\ SHUVRQ VHHNLQJ WKH HQWU\ RI DQ RUGHU $
                        GLUHFWLQJWKHDSSRLQWPHQWRIDQH[DPLQHURUDWUXVWHH%FRQYHUWLQJWKH
                        &KDSWHU&DVHVWRFDVHVXQGHUFKDSWHURIWKH%DQNUXSWF\&RGH&
                        GLVPLVVLQJWKH&KDSWHU&DVHVRU'IRUUHOLHIWKDWLVLQFRQVLVWHQW
                        ZLWK WKLV $JUHHPHQW LQ DQ\ PDWHULDO UHVSHFW RU  ZRXOG UHDVRQDEO\ EH
                        H[SHFWHG WR IUXVWUDWH WKH SXUSRVHV RI WKLV $JUHHPHQW LQFOXGLQJ E\
                        SUHYHQWLQJWKHFRQVXPPDWLRQRIWKH5HVWUXFWXULQJ

               [LLL XVHLWVFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWR$FDUU\RQWKHEXVLQHVVRIWKH
                       &RPSDQ\ LQ WKH RUGLQDU\ FRXUVH DQG LQ D PDQQHU FRQVLVWHQW ZLWK SDVW
                       SUDFWLFHV DQG SUHVHUYH LQWDFW VXFK EXVLQHVVHV DQG WKHLU DVVHWV % NHHS
                       DYDLODEOH WKH VHUYLFHV RI LWV FXUUHQW RIILFHUV DQG PDWHULDO HPSOR\HHV LQ
                       HDFK FDVH RWKHU WKDQ YROXQWDU\ UHVLJQDWLRQV WHUPLQDWLRQV IRU FDXVH RU
                       WHUPLQDWLRQV FRQVLVWHQW ZLWK DSSOLFDEOH ILGXFLDU\ GXWLHV &SUHVHUYH LWV
                       PDWHULDO UHODWLRQVKLSV ZLWK FXVWRPHUV VXSSOLHUV OLFHQVRUV OLFHQVHHV
                       GLVWULEXWRUV DQG RWKHUV KDYLQJ PDWHULDO EXVLQHVV GHDOLQJV ZLWK WKH
                       &RPSDQ\DQG'FRPPHQFHGLVFXVVLRQVZLWKWUDGHYHQGRUVWRUHWXUQWR
                       QRUPDOL]HGWHUPV

               [LY QRW ZLWKRXW WKH SULRU ZULWWHQ FRQVHQW ZKLFK VKDOO QRW EH XQUHDVRQDEO\
                      ZLWKKHOGGHOD\HGRUFRQGLWLRQHGRIWKH5HTXLUHG&RQVHQWLQJ)LUVW/LHQ
                      /HQGHUV ZLWK HPDLO IURP FRXQVHO WR WKH $G +RF *URXS RI )LUVW /LHQ
                      /HQGHUVEHLQJVXIILFLHQWHQWHULQWRRUDPHQGDGRSWUHVWDWHVXSSOHPHQW
                      RURWKHUZLVHPRGLI\$DQ\GHIHUUHGFRPSHQVDWLRQLQFHQWLYHUHWHQWLRQ
                      ERQXVRURWKHUFRPSHQVDWRU\DUUDQJHPHQWVSROLFLHVSURJUDPVSUDFWLFHV
                      SODQV RU DJUHHPHQWV LQFOXGLQJ ZLWKRXW OLPLWDWLRQ RIIHU OHWWHUV
                      HPSOR\PHQWDJUHHPHQWVFRQVXOWLQJDJUHHPHQWVVHYHUDQFHDUUDQJHPHQWV
                      RUFKDQJHLQFRQWURODUUDQJHPHQWVZLWKRUIRUWKHEHQHILWRIDQ\HPSOR\HH
                      RU % DQ\ FRQWUDFWV DUUDQJHPHQWV FRPPLWPHQWV RU XQGHUVWDQGLQJV WKDW
                      HQWLWOH DQ\ FXUUHQW RU IRUPHU GLUHFWRU RIILFHU RU HPSOR\HH WR
                      LQGHPQLILFDWLRQIURPWKH&RPSDQ\

               [Y    SURPSWO\ DQG EHIRUH WKH 3HWLWLRQ 'DWH WDNH DOO FRPPHUFLDOO\ UHDVRQDEOH
                        DFWLRQV LQFOXGLQJ WKRVH QHFHVVDU\ WR HIIHFWXDWH DVVLJQPHQWV XQGHU WKH
                        )LUVW/LHQ&UHGLW$JUHHPHQWDQG6HFRQG/LHQ&UHGLW$JUHHPHQWUHTXLUHG
                        WR FOHDU WKH WUDGLQJ RI DQ\ ULJKWV DQGRU REOLJDWLRQV RI OHQGHUV XQGHU WKH

                                                    

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                    Main Document
                                          Pg 165 of 338


                       )LUVW/LHQ&UHGLW$JUHHPHQWRU6HFRQG/LHQ&UHGLW$JUHHPHQWLQFOXGLQJ
                       VXFKWUDGHVWKDWRFFXUUHGSULRUWRWKHGDWHRIWKLV$JUHHPHQW

               [YL QRW VROLFLW QHJRWLDWH RU HQWHU LQWR DQ\ WUDQVDFWLRQ WKDW LV PDWHULDO WR WKH
                      EXVLQHVV RU WKH DVVHWV RI WKH &RPSDQ\ RWKHU WKDQ $ WUDQVDFWLRQV LQ WKH
                      RUGLQDU\FRXUVHRIEXVLQHVVRUWKDWDUHFRQVLVWHQWZLWKSDVWSUDFWLFHV DQG
                      %PDWWHUV LGHQWLILHG LQ HPDLO FRUUHVSRQGHQFH IURP .LUNODQG WR WKH
                      DGYLVRUVWRWKH&RQVHQWLQJ/HQGHUVDQGWKH6SRQVRUVLQHDFKFDVHH[FHSW
                      DVH[SUHVVO\VHWIRUWKLQWKLV$JUHHPHQWRUZLWKWKHSULRUZULWWHQFRQVHQW
                      RIWKH5HTXLUHG&RQVHQWLQJ/HQGHUVDQG

               [YLL WR WKH H[WHQW UHDVRQDEO\ SUDFWLFDEOH LI WKH &RPSDQ\ UHFHLYHV DQ
                       XQVROLFLWHG SURSRVDO RU H[SUHVVLRQ RI LQWHUHVW ZLWK UHVSHFW WR DQ
                       $OWHUQDWLYH 7UDQVDFWLRQ ZLWKLQ IRUW\HLJKW  KRXUV RI WKH UHFHLSW RI
                       VXFKSURSRVDORUH[SUHVVLRQRILQWHUHVWH[FHSWWRWKHH[WHQWLWLVSUHFOXGHG
                       IURP GRLQJ VR SXUVXDQW WR DQ\ DSSOLFDEOH FRQILGHQWLDOLW\ DJUHHPHQWV
                       DSSURYHGE\WKH5HTXLUHG&RQVHQWLQJ)LUVW/LHQ/HQGHUVQRWLI\0LOEDQN
                       DQG 3DXO :HLVV RI WKH UHFHLSW WKHUHRI ZLWK VXFK QRWLFH WR LQFOXGH WKH
                       PDWHULDO WHUPV WKHUHRI LQFOXGLQJ WKH LGHQWLW\ RI WKH 3HUVRQ RU JURXS RI
                       3HUVRQV LQYROYHG  1RWZLWKVWDQGLQJ WKH UHFHLSW RI VXFK XQVROLFLWHG
                       SURSRVDORUH[SUHVVLRQRILQWHUHVWWKH&RPSDQ\DFNQRZOHGJHVDQGDJUHHV
                       WKDWLWLVDQGZLOOFRQWLQXHWREHERXQGE\LWVREOLJDWLRQVVHWIRUWKLQWKLV
                       $JUHHPHQWVXEMHFWWRLWVGXWLHVXQGHUDSSOLFDEOHODZDQGRULWVJRYHUQLQJ
                       GRFXPHQWVWRDFWLQWKHEHVWLQWHUHVWVRIWKH&RPSDQ\

       E    $XWRPDWLF 6WD\  7KH &RPSDQ\ DFNQRZOHGJHV DQG DJUHHV DQG VKDOO QRW GLVSXWH
               WKDWDIWHUWKHFRPPHQFHPHQWRIWKH&KDSWHU&DVHVLIDSSOLFDEOHWKHJLYLQJRI
               QRWLFH RI WHUPLQDWLRQ E\ DQ\ 3DUW\ SXUVXDQW WR WKLV $JUHHPHQW VKDOO QRW EH D
               YLRODWLRQ RI WKH DXWRPDWLF VWD\ RI VHFWLRQ  RI WKH %DQNUXSWF\ &RGH DQG WKH
               &RPSDQ\KHUHE\ZDLYHVWRWKHIXOOHVWH[WHQWSHUPLWWHGE\ODZWKHDSSOLFDELOLW\
               RIWKHDXWRPDWLFVWD\WRWKHJLYLQJRIVXFKQRWLFH

6HFWLRQ    7HUPLQDWLRQRI$JUHHPHQW

       D    $XWRPDWLF 7HUPLQDWLRQ  7KLV $JUHHPHQW VKDOO WHUPLQDWH DXWRPDWLFDOO\ ZLWKRXW
               DQ\ IXUWKHU DFWLRQ UHTXLUHG E\ DQ\ 3DUW\ XSRQ WKH RFFXUUHQFH RI DQ\ RI WKH
               IROORZLQJHYHQWV

               L    WKHRFFXUUHQFHRIWKH5HVWUXFWXULQJ(IIHFWLYH'DWH

               LL   WKLV$JUHHPHQWKDVQRWEHHQH[HFXWHGE\)LUVW/LHQ/HQGHUVKROGLQJLQWKH
                       DJJUHJDWH DW OHDVW  SHUFHQW RI WKH DJJUHJDWH SULQFLSDO DPRXQW
                       RXWVWDQGLQJ RI WKH )LUVW /LHQ &ODLPV E\ WKH (DUO\ $FFHSWDQFH 'DWH LQ
                       DFFRUGDQFH ZLWK 6HFWLRQ D DQG WKH GDWH IRU FRPSOHWLRQ RI VXFK
                       0LOHVWRQH KDV QRW EHHQ H[WHQGHG RU ZDLYHG E\ WKH &RPSDQ\ DQG WKH
                       6WHHULQJ&RPPLWWHH



                                                    

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                          Pg 166 of 338


               LLL   HQWU\ RI DQ RUGHU GHQ\LQJ FRQILUPDWLRQ RI WKH 3ODQ XQOHVV WKH 5HTXLUHG
                        &RQVHQWLQJ 6SRQVRU DQG WKH 5HTXLUHG &RQVHQWLQJ /HQGHUV VKDOO GHOLYHU
                        ZULWWHQ QRWLFH ZLWKLQ WZR  EXVLQHVV GD\V RI WKH HQWU\ RI VXFK RUGHU WR
                        WKH&RPSDQ\RIWKHLUGHVLUHWRDPHQGWKH3ODQWRDGGUHVVWKHJURXQGVRQ
                        ZKLFKFRQILUPDWLRQZDVGHQLHG

               LY    DQ RUGHU FRQILUPLQJ WKH 3ODQ LV UHYHUVHG RU YDFDWHG XQOHVV WKH 5HTXLUHG
                        &RQVHQWLQJ 6SRQVRU DQG WKH 5HTXLUHG &RQVHQWLQJ /HQGHUV VKDOO GHOLYHU
                        ZULWWHQ QRWLFH ZLWKLQ WZR  EXVLQHVV GD\V RI WKH HQWU\ RI VXFK RUGHU
                        UHYHUVLQJ RU YDFDWLQJ FRQILUPDWLRQ WR WKH &RPSDQ\ RI WKHLU GHVLUH WR
                        DPHQG WKH 3ODQ WR DGGUHVV WKH JURXQGV RQ ZKLFK FRQILUPDWLRQ ZDV
                        UHYHUVHGRUYDFDWHGRU

               Y     DQ\ FRXUW RI FRPSHWHQW MXULVGLFWLRQ KDV HQWHUHG D ILQDO QRQDSSHDODEOH
                        MXGJPHQWRURUGHUGHFODULQJWKLV$JUHHPHQWWREHXQHQIRUFHDEOH

      E     &RQVHQWLQJ/HQGHU7HUPLQDWLRQ(YHQWV7KHREOLJDWLRQVRIWKH&RQVHQWLQJ),/2
               /HQGHUV XQGHU WKLV $JUHHPHQW PD\ EH WHUPLQDWHG E\ WKH 5HTXLUHG &RQVHQWLQJ
               ),/2 /HQGHUV WKH REOLJDWLRQV RI WKH &RQVHQWLQJ )LUVW /LHQ /HQGHUV XQGHU WKLV
               $JUHHPHQW PD\ EH WHUPLQDWHG E\ WKH 5HTXLUHG &RQVHQWLQJ )LUVW /LHQ /HQGHUV
               DQGWKHREOLJDWLRQVRIWKH&RQVHQWLQJ6HFRQG/LHQ/HQGHUVXQGHUWKLV$JUHHPHQW
               PD\ EH WHUPLQDWHG E\ WKH 5HTXLUHG &RQVHQWLQJ 6HFRQG /LHQ /HQGHUV VXFK
               &RQVHQWLQJ),/2/HQGHUV&RQVHQWLQJ)LUVW/LHQ/HQGHUVRU&RQVHQWLQJ6HFRQG
               /LHQ /HQGHUV VHHNLQJ WR WHUPLQDWH WKH³Terminating Consenting Lenders´ LQ
               HDFK FDVH E\ WKH GHOLYHU\ WR HDFK RI WKH RWKHU 3DUWLHV RI D ZULWWHQ QRWLFH LQ
               DFFRUGDQFH ZLWK 6HFWLRQ  VWDWLQJ LQ UHDVRQDEOH GHWDLO WKH UHDVRQV IRU VXFK
               WHUPLQDWLRQXSRQWKHRFFXUUHQFHDQGFRQWLQXDWLRQRIDQ\RIWKHIROORZLQJHYHQWV

               L     WKHEUHDFKE\DQ\3DUW\RWKHUWKDQWKH7HUPLQDWLQJ&RQVHQWLQJ/HQGHUV
                        RI$DQ\ DIILUPDWLYHRUQHJDWLYHFRYHQDQWFRQWDLQHGLQWKLV$JUHHPHQW
                        RU % DQ\ RWKHU REOLJDWLRQV RI VXFK EUHDFKLQJ 3DUW\ VHW IRUWK LQ WKLV
                        $JUHHPHQW LQ HDFK FDVH LQ DQ\ PDWHULDO UHVSHFW DQG ZKLFK EUHDFK LV
                        FRQWLQXLQJ IRU D SHULRG RI WKUHH  EXVLQHVV GD\V IROORZLQJ VXFK
                        EUHDFKLQJ3DUW\¶VUHFHLSWRIDZULWWHQQRWLFHRIEUHDFKSXUVXDQWWR6HFWLRQ
                         ZKLFK ZULWWHQ QRWLFH VKDOO VHW IRUWK LQ GHWDLO WKH DOOHJHG EUHDFK
                        provided WKDW VXFK WHUPLQDWLRQ ULJKW VKDOO EH LQHIIHFWLYH LI WKH EUHDFKLQJ
                        3DUW\ LV D &RQVHQWLQJ /HQGHU RWKHU WKDQ WKH 7HUPLQDWLQJ &RQVHQWLQJ
                        /HQGHUVDQGDWVXFKWLPH&RQVHQWLQJ/HQGHUVKROGLQJLQWKHDJJUHJDWHDW
                        OHDVW  SHUFHQW LQ DJJUHJDWH SULQFLSDO DPRXQW RXWVWDQGLQJ RI HDFK RI
                        WKH )LUVW /LHQ &ODLPV DQG 6HFRQG /LHQ &ODLPV KDYH QRW EUHDFKHG WKLV
                        $JUHHPHQW LQ DQ\ PDWHULDO UHVSHFW LW EHLQJ XQGHUVWRRG WKDW D EUHDFK RI
                        6HFWLRQ D[LY FRQVWLWXWHV D PDWHULDO EUHDFK IRU SXUSRVHV RI WKLV
                        SURYLVLRQ

               LL    WKH EUHDFK LQ DQ\ PDWHULDO UHVSHFW E\ WKH &RPSDQ\ RU WKH 5HTXLUHG
                        &RQVHQWLQJ 6SRQVRU RI DQ\ RI WKHLU UHVSHFWLYH UHSUHVHQWDWLRQV RU
                        ZDUUDQWLHVLQWKLV$JUHHPHQWZKLFKEUHDFKUHPDLQVXQFXUHGIRUDSHULRG

                                                    

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                          Pg 167 of 338


                        RI WKUHH  EXVLQHVV GD\V IROORZLQJ WKH &RPSDQ\¶V RU WKH 5HTXLUHG
                        &RQVHQWLQJ6SRQVRU¶VDVDSSOLFDEOHUHFHLSWRIDZULWWHQQRWLFHSXUVXDQWWR
                        6HFWLRQZKLFKZULWWHQQRWLFHVKDOOVHWIRUWKLQGHWDLOWKHDOOHJHGIDLOXUH
                        RI WKH UHSUHVHQWDWLRQ RU ZDUUDQW\ LW EHLQJ XQGHUVWRRG WKDW D EUHDFK RI
                        6HFWLRQGLFRQVWLWXWHVDPDWHULDOEUHDFKIRUSXUSRVHVRIWKLVSURYLVLRQ

               LLL   WKH &RPSDQ\ RU DQ\ 6SRQVRU ILOHV DPHQGV PRGLILHV RU VXSSRUWV DQ\
                        PRWLRQ SOHDGLQJ RU UHODWHG GRFXPHQW ZLWK D FRXUW RI FRPSHWHQW
                        MXULVGLFWLRQ LQ D PDQQHU WKDW LV PDWHULDOO\ LQFRQVLVWHQW ZLWK WKLV
                        $JUHHPHQWDQGVXFKPRWLRQSOHDGLQJRUUHODWHGGRFXPHQWKDVQRWEHHQ
                        ZLWKGUDZQDIWHUWKUHHEXVLQHVVGD\VIROORZLQJVXFK3DUW\¶VUHFHLSWRID
                        ZULWWHQ QRWLFH LQ DFFRUGDQFH ZLWK 6HFWLRQ  WKDW VXFK PRWLRQSOHDGLQJ
                        RUUHODWHGGRFXPHQWLVPDWHULDOO\LQFRQVLVWHQWZLWKWKLV$JUHHPHQW

               LY    WKH LVVXDQFH E\ DQ\ JRYHUQPHQWDO DXWKRULW\ LQFOXGLQJ DQ\ UHJXODWRU\
                        DXWKRULW\ RU FRXUW RI FRPSHWHQW MXULVGLFWLRQ RI DQ\ UXOLQJ MXGJPHQW RU
                        RUGHUHQMRLQLQJWKHFRQVXPPDWLRQRIRUUHQGHULQJLOOHJDOWKH5HVWUXFWXULQJ
                        RU DQ\ PDWHULDO SRUWLRQ WKHUHRI DQG VXFK UXOLQJ MXGJPHQW RU RUGHU KDV
                        QRW EHHQ UHYHUVHG RU YDFDWHG ZLWKLQ WZHQW\RQH  FDOHQGDU GD\V DIWHU
                        VXFKLVVXDQFH

               Y     WKH%DQNUXSWF\&RXUWRURWKHUFRXUWRIFRPSHWHQWMXULVGLFWLRQHQWHUVDQ
                        RUGHU $ GLUHFWLQJ WKH DSSRLQWPHQW RI D OLTXLGDWRU MXGLFLDO PDQDJHU
                        WUXVWHHUHFHLYHURUH[DPLQHUZLWKH[SDQGHGSRZHUVRUDWUXVWHHLQDQ\RI
                        WKH&KDSWHU&DVHV%FRQYHUWLQJWKH&KDSWHU&DVHVWRFDVHVXQGHU
                        FKDSWHU RI WKH %DQNUXSWF\ &RGH & GLVPLVVLQJ DQ\ RI WKH &KDSWHU
                        &DVHV ' LQYDOLGLQJ GLVDOORZLQJ VXERUGLQDWLQJ RU OLPLWLQJ WKH
                        HQIRUFHDELOLW\SULRULW\RUYDOLGLW\RIDQ\RIWKH/HQGHU&ODLPVRU(WKH
                        HIIHFWRIZKLFKZRXOGUHQGHUWKH3ODQLQFDSDEOHRIFRQVXPPDWLRQRQWKH
                        WHUPVVHWIRUWKLQWKLV$JUHHPHQWRUWKH7HUP6KHHW

               YL    WKH &RPSDQ\ RU D 6SRQVRU ILOHV RUVXSSRUWVRU IDLOV WRWLPHO\REMHFW WR
                        DQRWKHUSHUVRQLQILOLQJ$DQ\SODQRIUHRUJDQL]DWLRQOLTXLGDWLRQRUVDOH
                        RI DOO RU VXEVWDQWLDOO\ DOO RI WKH &RPSDQ\¶V DVVHWV RWKHU WKDQ WKH
                        5HVWUXFWXULQJ VHW IRUWK KHUHLQ RU % D PRWLRQ RU SOHDGLQJ DVVHUWLQJ RU
                        VHHNLQJ VWDQGLQJ WR DVVHUW DQ\ SXUSRUWHG FODLPV RU FDXVHV RI DFWLRQ
                        DJDLQVWWKH7HUPLQDWLQJ&RQVHQWLQJ/HQGHUV

               YLL   DQ\RIWKH0LOHVWRQHVKDYHQRWEHHQDFKLHYHGH[WHQGHGRUZDLYHGZLWKLQ
                        WKUHHEXVLQHVVGD\VDIWHUVXFK0LOHVWRQHXQOHVVWKHIDLOXUHWRDFKLHYH
                        WKH0LOHVWRQHLVWKHUHVXOWRIDQ\DFWRPLVVLRQRUGHOD\RQWKHSDUWRIWKH
                        7HUPLQDWLQJ &RQVHQWLQJ /HQGHUV LQ YLRODWLRQ RI WKHLU REOLJDWLRQV XQGHU
                        WKLV$JUHHPHQW

               YLLL WKH&RPSDQ\RUD6SRQVRUILOHVRUVXSSRUWVRUIDLOVWRWLPHO\REMHFWWR
                       DQRWKHU SHUVRQ LQ ILOLQJ DQ\ PRWLRQ RU SOHDGLQJ VHHNLQJ WR DYRLG
                       GLVDOORZ VXERUGLQDWH RU UHFKDUDFWHUL]H DQ\ /HQGHU &ODLPV KHOG E\ WKH

                                                   

19-22185-rdd     Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                           Pg 168 of 338


                        &RQVHQWLQJ/HQGHUVRUWKDWFRQWHVWVWKHDPRXQWYDOLGLW\RUSULRULW\RIDQ\
                        RIWKH/HQGHU&ODLPVKHOGE\WKH&RQVHQWLQJ/HQGHUVprovidedWKDWDQ\
                        PRWLRQV RU SOHDGLQJV ILOHG RU DFWLRQV WDNHQ LQ IXUWKHUDQFH RI WKH
                        5HVWUXFWXULQJDQGFRQVLVWHQWZLWKWKLV$JUHHPHQWVKDOOQRWEHGHHPHGRU
                        FRQVWUXHGWRFRQWHVWWKHSULRULW\RIWKH/HQGHU&ODLPV

               L[    WKH IDLOXUH RI WKH &RPSDQ\ WR XVH FRPPHUFLDOO\ UHDVRQDEOH HIIRUWV WR
                        RSSRVHDQ\HQIRUFHPHQWDFWLRQDJDLQVWDQ\PDWHULDOSRUWLRQRILWVDVVHWVLQ
                        DQ\ MXULVGLFWLRQ RU WKH HQWU\ RI D MXGJPHQW LQ DQ\ HQIRUFHPHQW DFWLRQ
                        DJDLQVWDQ\PDWHULDOSRUWLRQRIWKH&RPSDQ\¶VDVVHWV

               [     $DQ\'HILQLWLYH'RFXPHQWLVILQDOL]HGRUKDVEHFRPHHIIHFWLYHRUWKH
                        &RPSDQ\ RU DQ\ 6SRQVRU ILOHV RU ILOHV D SOHDGLQJ VHHNLQJ DSSURYDO RI D
                        'HILQLWLYH 'RFXPHQW LQ HDFK FDVH FRQWDLQLQJ WHUPV DQG FRQGLWLRQV
                        LQFRQVLVWHQWZLWKWKLV$JUHHPHQWRURWKHUZLVHQRWLQIRUPDQGVXEVWDQFH
                        UHDVRQDEO\ DFFHSWDEOH WR VXFK 7HUPLQDWLQJ &RQVHQWLQJ /HQGHUV WR WKH
                        H[WHQWVXFKDFFHSWDQFHLVUHTXLUHGE\6HFWLRQRU%DQ\RIWKHWHUPVRU
                        FRQGLWLRQV RI DQ\ RI WKH 'HILQLWLYH 'RFXPHQWV LV ZDLYHG DPHQGHG
                        VXSSOHPHQWHG RU RWKHUZLVH PRGLILHG LQ D PDQQHU WKDW KDV DQ\ PDWHULDO
                        LPSDFWRQWKH5HVWUXFWXULQJRUWKHOHJDORUHFRQRPLFULJKWVRUREOLJDWLRQV
                        RIWKH7HUPLQDWLQJ&RQVHQWLQJ/HQGHUVZLWKRXW[WKHFRQVHQWVUHTXLUHG
                        E\6HFWLRQZLWKUHVSHFWWRVXFK'HILQLWLYH'RFXPHQWDQGVXFKFRQVHQWV
                        DUH QRW REWDLQHG ZLWKLQ WZR  EXVLQHVV GD\V DIWHU WKH UHFHLSW E\ WKH
                        &RPSDQ\RIZULWWHQQRWLFHGHOLYHUHGLQDFFRUGDQFHZLWK6HFWLRQZKLFK
                        ZULWWHQQRWLFHZLOOVHWIRUWKLQGHWDLOWKHDOOHJHGIDLOXUHWRREWDLQFRQVHQW
                        DQG\FRPSO\LQJZLWKWKHDPHQGPHQWRUZDLYHUSURYLVLRQRID'HILQLWLYH
                        'RFXPHQW WKDW KDG WKH FRQVHQWV UHTXLUHG E\ 6HFWLRQ  provided WKDW
                        VROHO\ZLWKUHVSHFWWRWKH3ODQ6XSSOHPHQWWKH&RPSDQ\PD\ILOHGUDIWV
                        RI VXFK 'HILQLWLYH 'RFXPHQWV VR ORQJ DV WKH\ DUH FOHDUO\ LGHQWLILHG DV
                        EHLQJ VXEMHFW WR WKH IXWXUH DFFHSWDQFHV DQG DSSURYDOV DV VHW IRUWK LQ WKLV
                        $JUHHPHQW

               [L    WKH FRPPHQFHPHQW RI DQ LQYROXQWDU\ EDQNUXSWF\ FDVH DJDLQVW DQ\
                        &RPSDQ\HQWLW\XQGHUWKH%DQNUXSWF\&RGHLIVXFKLQYROXQWDU\FDVHLVQRW
                        GLVPLVVHG ZLWKLQ VL[W\  FDOHQGDU GD\V DIWHU WKH ILOLQJ WKHUHRI RU LI D
                        FRXUWRUGHUJUDQWVWKHUHOLHIVRXJKWLQVXFKLQYROXQWDU\FDVHRU

               [LL   WKH &RPSDQ\ SXEOLFO\ DQQRXQFHV LWV LQWHQWLRQ QRW WR VXSSRUW WKH
                        5HVWUXFWXULQJRUWRVXSSRUWDQ$OWHUQDWLYH7UDQVDFWLRQ

      F     &RQVHQWLQJ )LUVW /LHQ /HQGHU 7HUPLQDWLRQ (YHQW  7KH REOLJDWLRQV RI WKH
               &RQVHQWLQJ )LUVW /LHQ /HQGHUV XQGHU WKLV $JUHHPHQW PD\ EH WHUPLQDWHG E\ WKH
               5HTXLUHG &RQVHQWLQJ )LUVW /LHQ /HQGHUV LI RQ WKH 3HWLWLRQ 'DWH WKH &RPSDQ\
               VKDOO IDLO WR KDYH ³(QGLQJ /LTXLGLW\´ FDOFXODWHG DV VHW IRUWK LQ WKH EXGJHW
               SURYLGHG WR WKH ILQDQFLDO DGYLVRUV WR WKH $G +RF *URXS RI )LUVW /LHQ /HQGHUV
               GDWHGDVRI'HFHPEHUWKH³/LTXLGLW\%XGJHW´RIDWOHDVWRI WKH
               DPRXQWVKRZQLQWKHOLQHLWHPHQWLWOHG³(QGLQJ/LTXLGLW\´LQWKH/LTXLGLW\%XGJHW

                                                     

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                          Pg 169 of 338


               IRUWKHSHULRGLQZKLFKWKH3HWLWLRQ'DWHRFFXUVLWEHLQJXQGHUVWRRGWKDWDPRXQWV
               IRU (QGLQJ /LTXLGLW\ VHW IRUWK LQ WKH /LTXLGLW\ %XGJHW VKDOO EH GHHPHG WR EH
               UHGXFHG E\ WKH WD[ UHIXQG EXGJHWHG WR EH UHFHLYHG E\ \HDU HQGHG  LQ WKH
               DPRXQWRIPLOOLRQWRWKHH[WHQWVXFKUHIXQGKDVQRW\HWEHHQUHFHLYHGE\
               WKH&RPSDQ\

      G     ,QGLYLGXDO &RQVHQWLQJ /HQGHU 7HUPLQDWLRQ (YHQW  7KH REOLJDWLRQV RI HDFK
               &RQVHQWLQJ/HQGHUXQGHUWKLV$JUHHPHQWPD\EHWHUPLQDWHGDVWRLWVHOIE\VXFK
               &RQVHQWLQJ/HQGHULIZLWKRXWWKHFRQVHQWRIVXFK&RQVHQWLQJ/HQGHUDQ\RIWKH
               WHUPV RI DQ\ RI WKH 'HILQLWLYH 'RFXPHQWV DUH DPHQGHG VXSSOHPHQWHG RU
               RWKHUZLVHPRGLILHGLQDPDWHULDODQGDGYHUVHPDQQHUWRVXFK&RQVHQWLQJ/HQGHU
               HIIHFWXDWHG E\ WKH GHOLYHU\ WR HDFK RI WKH RWKHU 3DUWLHV RI D ZULWWHQ QRWLFH LQ
               DFFRUGDQFH ZLWK 6HFWLRQ  VWDWLQJ LQ UHDVRQDEOH GHWDLO WKH UHDVRQV IRU VXFK
               WHUPLQDWLRQ

      H     $XWRPDWLF&RQVHQWLQJ6HFRQG/LHQ/HQGHU7HUPLQDWLRQ(YHQW7KHREOLJDWLRQV
               RI WKH &RQVHQWLQJ 6HFRQG /LHQ /HQGHUV XQGHU WKLV $JUHHPHQW VKDOO WHUPLQDWH
               DXWRPDWLFDOO\ZLWKRXWDQ\IXUWKHUDFWLRQUHTXLUHGE\WKH&RQVHQWLQJ6HFRQG/LHQ
               /HQGHUV LI IROORZLQJ FRPPHQFHPHQW RI WKH &KDSWHU  &DVHV WKH &RQVHQWLQJ
               6HFRQG/LHQ/HQGHUVYRWHWRDFFHSWWKH3ODQEXWWKH6HFRQG/LHQ/HQGHUVYRWLQJ
               DVDFODVVGRQRWDFFHSWWKH3ODQ

      I     6SRQVRU7HUPLQDWLRQ(YHQWV7KHREOLJDWLRQVRID6SRQVRUXQGHUWKLV$JUHHPHQW
               PD\ EH WHUPLQDWHG E\ VXFK 6SRQVRU VXFK 6SRQVRU VHHNLQJ WR WHUPLQDWH
               WKH³Terminating Sponsor´ E\ WKH GHOLYHU\ WR HDFK RI WKH RWKHU 3DUWLHV RI D
               ZULWWHQ QRWLFH LQ DFFRUGDQFH ZLWK 6HFWLRQ  VWDWLQJ LQ UHDVRQDEOH GHWDLO WKH
               UHDVRQVIRUVXFKWHUPLQDWLRQXSRQWKHRFFXUUHQFHDQGFRQWLQXDWLRQRIDQ\RIWKH
               IROORZLQJHYHQWV

               L    WKH EUHDFK E\ DQ\ &RPSDQ\ HQWLW\ XQOHVV VXFK EUHDFK LV FDXVHG E\ RU
                       UHVXOWHGIURPDQ\DFWLRQRUGLUHFWLRQE\WKH7HUPLQDWLQJ6SRQVRURUDQ\RI
                       LWV HPSOR\HHV DJHQWV RU UHSUHVHQWDWLYHV LQ WKHLU UHVSHFWLYH FDSDFLWLHV DV
                       VXFKDQGQRWLQWKHLUFDSDFLWLHVDVHPSOR\HHVDJHQWVRUUHSUHVHQWDWLYHVRI
                       WKH &RPSDQ\ RU LWV VXEVLGLDULHV RU D &RQVHQWLQJ /HQGHU RI $ DQ\
                       DIILUPDWLYH RU QHJDWLYH FRYHQDQW FRQWDLQHG LQ WKLV $JUHHPHQW RU % DQ\
                       RWKHU REOLJDWLRQV RI VXFK EUHDFKLQJ 3DUW\ VHW IRUWK LQ WKLV $JUHHPHQW LQ
                       HDFK FDVH LQ DQ\ PDWHULDO UHVSHFW DQG ZKLFK EUHDFK LV FRQWLQXLQJ IRU D
                       SHULRGRIWKUHHEXVLQHVVGD\VIROORZLQJVXFKEUHDFKLQJ3DUW\¶VUHFHLSW
                       RIDZULWWHQQRWLFHRIEUHDFKSXUVXDQWWR6HFWLRQZKLFKZULWWHQQRWLFH
                       VKDOOVHWIRUWKLQGHWDLOWKHDOOHJHGEUHDFK providedWKDWVXFKWHUPLQDWLRQ
                       ULJKW VKDOO EH LQHIIHFWLYH LI WKH 7HUPLQDWLQJ 6SRQVRUV DUH VHHNLQJ
                       WHUPLQDWLRQDVDUHVXOWRIDEUHDFKE\DQ\&RQVHQWLQJ/HQGHUDQGDWVXFK
                       WLPH&RQVHQWLQJ/HQGHUVKROGLQJLQWKHDJJUHJDWHDWOHDVWSHUFHQWLQ
                       DJJUHJDWH SULQFLSDO DPRXQW RXWVWDQGLQJ RI HDFK RI WKH )LUVW /LHQ &ODLPV
                       DQG6HFRQG/LHQ&ODLPVKDYHQRWEUHDFKHGWKLV$JUHHPHQWLQDQ\PDWHULDO
                       UHVSHFW


                                                   

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                  Main Document
                                          Pg 170 of 338


               LL    WKHEUHDFKLQDQ\PDWHULDOUHVSHFWE\WKH&RPSDQ\RUD&RQVHQWLQJ/HQGHU
                        RIDQ\RIWKHLUUHVSHFWLYHUHSUHVHQWDWLRQVRUZDUUDQWLHVLQWKLV$JUHHPHQW
                        ZKLFK EUHDFK UHPDLQV XQFXUHG IRU D SHULRG RI WKUHH  EXVLQHVV GD\V
                        IROORZLQJWKH&RPSDQ\¶VRU&RQVHQWLQJ/HQGHU¶VDVDSSOLFDEOHUHFHLSWRI
                        DZULWWHQQRWLFHSXUVXDQWWR6HFWLRQZKLFKZULWWHQQRWLFHVKDOOVHWIRUWK
                        LQ GHWDLO WKH DOOHJHG IDLOXUH RI WKH UHSUHVHQWDWLRQ RU ZDUUDQW\ provided
                        WKDWVXFKWHUPLQDWLRQULJKWVKDOOEHLQHIIHFWLYHLIDWVXFKWLPH&RQVHQWLQJ
                        /HQGHUV KROGLQJ LQ WKH DJJUHJDWH DW OHDVW  SHUFHQW LQ DJJUHJDWH
                        SULQFLSDODPRXQWRXWVWDQGLQJRIHDFKRIWKH)LUVW/LHQ&ODLPVDQG6HFRQG
                        /LHQ&ODLPVKDYHQRWEUHDFKHGWKHLUUHSUHVHQWDWLRQVDQGZDUUDQWLHVLQWKLV
                        $JUHHPHQWLQDQ\PDWHULDOUHVSHFW

               LLL   WKH&RPSDQ\XQOHVVWKH&RPSDQ\LVDFWLQJDWWKHGLUHFWLRQRULQVWUXFWLRQ
                        RI D 6SRQVRU RU DQ\ RI WKHLU UHVSHFWLYH HPSOR\HHV DJHQWV RU
                        UHSUHVHQWDWLYHV LQ WKHLU UHVSHFWLYH FDSDFLWLHV DV VXFK DQG QRW LQ WKHLU
                        FDSDFLWLHVDVHPSOR\HHVDJHQWVRUUHSUHVHQWDWLYHVRIWKH&RPSDQ\RULWV
                        VXEVLGLDULHV RU DQ\ &RQVHQWLQJ /HQGHU ILOHV DPHQGV PRGLILHV RU
                        VXSSRUWV DQ\ PRWLRQ SOHDGLQJ RU UHODWHG GRFXPHQW ZLWK D FRXUW RI
                        FRPSHWHQWMXULVGLFWLRQLQDPDQQHUWKDWLVPDWHULDOO\LQFRQVLVWHQWZLWKWKLV
                        $JUHHPHQWDQGVXFKPRWLRQSOHDGLQJRUUHODWHGGRFXPHQWKDVQRWEHHQ
                        ZLWKGUDZQDIWHUWKUHHEXVLQHVVGD\VIROORZLQJVXFK3DUW\¶VUHFHLSWRID
                        ZULWWHQ QRWLFH LQ DFFRUGDQFH ZLWK 6HFWLRQ  WKDW VXFK PRWLRQSOHDGLQJ
                        RUUHODWHGGRFXPHQWLVPDWHULDOO\LQFRQVLVWHQWZLWKWKLV$JUHHPHQW

               LY    WKH LVVXDQFH E\ DQ\ JRYHUQPHQWDO DXWKRULW\ LQFOXGLQJ DQ\ UHJXODWRU\
                        DXWKRULW\ RU FRXUW RI FRPSHWHQW MXULVGLFWLRQ RI DQ\ UXOLQJ MXGJPHQW RU
                        RUGHUHQMRLQLQJWKHFRQVXPPDWLRQRIRUUHQGHULQJLOOHJDOWKH5HVWUXFWXULQJ
                        RU DQ\ PDWHULDO SRUWLRQ WKHUHRI DQG VXFK UXOLQJ MXGJPHQW RU RUGHU KDV
                        QRW EHHQ UHYHUVHG RU YDFDWHG ZLWKLQ WZHQW\RQH  FDOHQGDU GD\V DIWHU
                        VXFKLVVXDQFH

               Y     WKH&RPSDQ\XQOHVVWKH&RPSDQ\LVDFWLQJDWWKHGLUHFWLRQRULQVWUXFWLRQ
                        RI D 6SRQVRU RU DQ\ RI WKHLU UHVSHFWLYH HPSOR\HHV DJHQWV RU
                        UHSUHVHQWDWLYHV LQ WKHLU UHVSHFWLYH FDSDFLWLHV DV VXFK DQG QRW LQ WKHLU
                        FDSDFLWLHVDVHPSOR\HHVDJHQWVRUUHSUHVHQWDWLYHVRIWKH&RPSDQ\RULWV
                        VXEVLGLDULHV RU D &RQVHQWLQJ /HQGHU ILOHV RU VXSSRUWV RU IDLOV WR WLPHO\
                        REMHFW WR DQRWKHU SHUVRQ LQ ILOLQJ $ DQ\ SODQ RI UHRUJDQL]DWLRQ
                        OLTXLGDWLRQRUVDOHRIDOORUVXEVWDQWLDOO\DOORIWKH&RPSDQ\¶VDVVHWVRWKHU
                        WKDQ WKH 5HVWUXFWXULQJ VHW IRUWK KHUHLQ RU % D PRWLRQ RU SOHDGLQJ
                        DVVHUWLQJRUVHHNLQJVWDQGLQJWRDVVHUWDQ\SXUSRUWHGFODLPVRUFDXVHVRI
                        DFWLRQDJDLQVWWKH7HUPLQDWLQJ6SRQVRU

               YL    WKH&RPSDQ\XQOHVVWKH&RPSDQ\LVDFWLQJDWWKHGLUHFWLRQRULQVWUXFWLRQ
                        RI D 6SRQVRU RU DQ\ RI WKHLU UHVSHFWLYH HPSOR\HHV DJHQWV RU
                        UHSUHVHQWDWLYHV LQ WKHLU UHVSHFWLYH FDSDFLWLHV DV VXFK DQG QRW LQ WKHLU
                        FDSDFLWLHVDVHPSOR\HHVDJHQWVRUUHSUHVHQWDWLYHVRIWKH&RPSDQ\RULWV
                        VXEVLGLDULHV RU D &RQVHQWLQJ /HQGHU ILOHV RU VXSSRUWV RU IDLOV WR WLPHO\

                                                    

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                  Main Document
                                          Pg 171 of 338


                        REMHFWWRDQRWKHUSHUVRQLQILOLQJDPRWLRQRUSOHDGLQJVHHNLQJWRDYRLG
                        GLVDOORZ VXERUGLQDWH RU UHFKDUDFWHUL]H DQ\ HTXLW\ LQWHUHVWV LQ WKH
                        &RPSDQ\ RU FODLPV KHOG E\ WKH 6SRQVRUV RU WKDW FRQWHVWV WKH DPRXQW
                        YDOLGLW\RUSULRULW\RIDQ\HTXLW\LQWHUHVWVLQWKH&RPSDQ\RUFODLPVKHOG
                        E\ WKH 6SRQVRUV provided WKDW DQ\ PRWLRQV RU SOHDGLQJV ILOHG RU DFWLRQV
                        WDNHQLQIXUWKHUDQFHRIWKH5HVWUXFWXULQJVKDOOQRWEHGHHPHGRUFRQVWUXHG
                        WR FRQWHVW WKH SULRULW\ RI DQ\ HTXLW\ LQWHUHVWV LQ WKH &RPSDQ\ RU FODLPV
                        KHOGE\WKH6SRQVRUV

               YLL   WKHIDLOXUHRIWKH&RPSDQ\XQOHVVWKH&RPSDQ\LVDFWLQJDWWKHGLUHFWLRQ
                        RULQVWUXFWLRQRID6SRQVRURUDQ\RILWVUHVSHFWLYHHPSOR\HHVDJHQWVRU
                        UHSUHVHQWDWLYHV LQ WKHLU UHVSHFWLYH FDSDFLWLHV DV VXFK DQG QRW LQ WKHLU
                        FDSDFLWLHVDVHPSOR\HHVDJHQWVRUUHSUHVHQWDWLYHVRIWKH&RPSDQ\RULWV
                        VXEVLGLDULHVWRDFKLHYHDQ\RIWKH0LOHVWRQHVVHWIRUWKLQFODXVHVGH
                        I RU J RI 6HFWLRQ  XQOHVV VXFK 0LOHVWRQHV KDYH EHHQ H[WHQGHG RU
                        ZDLYHGZLWKLQWKUHHEXVLQHVVGD\VDIWHUWKHDSSOLFDEOH0LOHVWRQH

               YLLL WKHIDLOXUHRIWKH&RPSDQ\XQOHVVWKH&RPSDQ\LVDFWLQJDWWKHGLUHFWLRQ
                       RULQVWUXFWLRQRID6SRQVRURUDQ\RIWKHLUUHVSHFWLYHHPSOR\HHVDJHQWVRU
                       UHSUHVHQWDWLYHV LQ WKHLU UHVSHFWLYH FDSDFLWLHV DV VXFK DQG QRW LQ WKHLU
                       FDSDFLWLHVDVHPSOR\HHVDJHQWVRUUHSUHVHQWDWLYHVRIWKH&RPSDQ\RULWV
                       VXEVLGLDULHV WR XVH FRPPHUFLDOO\ UHDVRQDEOH HIIRUWV WR RSSRVH DQ\
                       HQIRUFHPHQW DFWLRQ DJDLQVW DQ\ PDWHULDO SRUWLRQ RI LWV DVVHWV LQ DQ\
                       MXULVGLFWLRQRUWKHHQWU\RIDMXGJPHQWLQDQ\HQIRUFHPHQWDFWLRQDJDLQVW
                       DQ\PDWHULDOSRUWLRQRIWKH&RPSDQ\¶VDVVHWVRU

               L[    $ WKH &RPSDQ\ XQOHVV WKH &RPSDQ\ LV DFWLQJ DW WKH GLUHFWLRQ RU
                        LQVWUXFWLRQ RI D 6SRQVRU RU DQ\ RI WKHLU UHVSHFWLYH HPSOR\HHV DJHQWV RU
                        UHSUHVHQWDWLYHV LQ WKHLU UHVSHFWLYH FDSDFLWLHV DV VXFK DQG QRW LQ WKHLU
                        FDSDFLWLHVDVHPSOR\HHVDJHQWVRUUHSUHVHQWDWLYHVRIWKH&RPSDQ\RULWV
                        VXEVLGLDULHV RU DQ\ &RQVHQWLQJ /HQGHU ILOHV RU ILOHV D SOHDGLQJ VHHNLQJ
                        DSSURYDO RI D 'HILQLWLYH 'RFXPHQW LQ HDFK FDVH FRQWDLQLQJ WHUPV DQG
                        FRQGLWLRQVLQFRQVLVWHQWZLWKWKLV$JUHHPHQWRURWKHUZLVHQRWLQIRUPDQG
                        VXEVWDQFH UHDVRQDEO\ DFFHSWDEOH WR VXFK 7HUPLQDWLQJ 6SRQVRU WR WKH
                        H[WHQWVXFKDFFHSWDQFHLVUHTXLUHGE\6HFWLRQRU%DQ\RIWKHWHUPVRU
                        FRQGLWLRQV RI DQ\ RI WKH 'HILQLWLYH 'RFXPHQWV LV ZDLYHG DPHQGHG
                        VXSSOHPHQWHG RU RWKHUZLVH PRGLILHG LQ D PDQQHU WKDW KDV DQ\ PDWHULDO
                        LPSDFWRQWKH5HVWUXFWXULQJRUWKHOHJDORUHFRQRPLFULJKWVRUREOLJDWLRQV
                        RIWKH7HUPLQDWLQJ6SRQVRUZLWKRXW[WKHFRQVHQWVUHTXLUHGE\6HFWLRQ
                        ZLWK UHVSHFW WR VXFK 'HILQLWLYH 'RFXPHQW DQG VXFK FRQVHQWV DUH QRW
                        REWDLQHGZLWKLQWZREXVLQHVVGD\VDIWHUWKHUHFHLSWE\WKH&RPSDQ\RI
                        ZULWWHQ QRWLFH GHOLYHUHG LQ DFFRUGDQFH ZLWK 6HFWLRQ  ZKLFK ZULWWHQ
                        QRWLFHZLOOVHWIRUWKLQGHWDLOWKHDOOHJHGIDLOXUHWRREWDLQFRQVHQWDQG\
                        FRPSO\LQJ ZLWK WKH DPHQGPHQW RU ZDLYHU SURYLVLRQ RI D 'HILQLWLYH
                        'RFXPHQW WKDW KDG WKH FRQVHQWV UHTXLUHG E\ 6HFWLRQ  provided WKDW
                        VROHO\ZLWKUHVSHFWWRWKH3ODQ6XSSOHPHQWWKH&RPSDQ\PD\ILOHGUDIWV
                        RI VXFK 'HILQLWLYH 'RFXPHQWV VR ORQJ DV WKH\ DUH FOHDUO\ LGHQWLILHG DV

                                                    

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                          Pg 172 of 338


                        EHLQJ VXEMHFW WR WKH IXWXUH DFFHSWDQFHV DQG DSSURYDOV DV VHW IRUWK LQ WKLV
                        $JUHHPHQW

      J     &RPSDQ\ 7HUPLQDWLRQ (YHQWV  7KH REOLJDWLRQV RI WKH &RPSDQ\ XQGHU WKLV
               $JUHHPHQW PD\ EH WHUPLQDWHG E\ WKH &RPSDQ\ E\ WKH GHOLYHU\ WR HDFK RI WKH
               RWKHU 3DUWLHV RI D ZULWWHQ QRWLFH LQ DFFRUGDQFH ZLWK 6HFWLRQ  VWDWLQJ LQ
               UHDVRQDEOH GHWDLO WKH UHDVRQV IRU VXFK WHUPLQDWLRQ XSRQ WKH RFFXUUHQFH DQG
               FRQWLQXDWLRQRIDQ\RIWKHIROORZLQJHYHQWV

               L     WKHEUHDFKE\DQ\3DUW\RWKHUWKDQWKH&RPSDQ\RI$DQ\DIILUPDWLYHRU
                        QHJDWLYH FRYHQDQW FRQWDLQHG LQ WKLV $JUHHPHQW RU % DQ\ RWKHU
                        REOLJDWLRQV RI VXFK EUHDFKLQJ 3DUW\ VHW IRUWK LQ WKLV $JUHHPHQW LQ HDFK
                        FDVHLQDQ\PDWHULDOUHVSHFWDQGZKLFKEUHDFKLVFRQWLQXLQJIRUDSHULRG
                        RI WKUHH  EXVLQHVV GD\V IROORZLQJ VXFK EUHDFKLQJ 3DUW\¶V UHFHLSW RI D
                        ZULWWHQQRWLFHRIEUHDFKSXUVXDQWWR6HFWLRQZKLFKZULWWHQQRWLFHVKDOO
                        VHWIRUWKLQGHWDLOWKHDOOHJHGEUHDFK providedWKDWVXFKWHUPLQDWLRQULJKW
                        VKDOOEHLQHIIHFWLYHLIWKH&RPSDQ\LVVHHNLQJWHUPLQDWLRQDVDUHVXOWRID
                        EUHDFK E\ DQ\ &RQVHQWLQJ /HQGHU DQG DW VXFK WLPH &RQVHQWLQJ /HQGHUV
                        KROGLQJ LQ WKH DJJUHJDWH DW OHDVW  SHUFHQW LQ DJJUHJDWH SULQFLSDO
                        DPRXQW RXWVWDQGLQJ RI HDFK RI WKH )LUVW /LHQ &ODLPV DQG 6HFRQG /LHQ
                        &ODLPVKDYHQRWEUHDFKHGWKLV$JUHHPHQWLQDQ\PDWHULDOUHVSHFW

               LL    WKH0LOHVWRQHVHWIRUWKLQ6HFWLRQJKDVQRWEHHQDFKLHYHGH[WHQGHGRU
                        ZDLYHG ZLWKLQ WKUHHEXVLQHVVGD\VDIWHUWKHGDWHLGHQWLILHGLQ6HFWLRQ
                        J IRU FRPSOHWLRQ RIVXFK 0LOHVWRQH DV VXFK GDWH PD\ EH H[WHQGHG RU
                        ZDLYHGXQOHVVWKHIDLOXUHWRDFKLHYHWKH0LOHVWRQHLVWKHUHVXOWRIDQ\DFW
                        RPLVVLRQ RU GHOD\ RQ WKH SDUW RI WKH &RPSDQ\ LQ YLRODWLRQ RI LWV
                        REOLJDWLRQVXQGHUWKLV$JUHHPHQW

               LLL   WKH LVVXDQFH E\ DQ\ JRYHUQPHQWDO DXWKRULW\ LQFOXGLQJ DQ\ UHJXODWRU\
                        DXWKRULW\ RU FRXUW RI FRPSHWHQW MXULVGLFWLRQ RI DQ\ UXOLQJ MXGJPHQW RU
                        RUGHUHQMRLQLQJWKHFRQVXPPDWLRQRIRUUHQGHULQJLOOHJDOWKH5HVWUXFWXULQJ
                        RU DQ\ PDWHULDO SRUWLRQ WKHUHRI DQG VXFK UXOLQJ MXGJPHQW RU RUGHU KDV
                        QRW EHHQ UHYHUVHG RU YDFDWHG ZLWKLQ WZHQW\RQH  FDOHQGDU GD\V DIWHU
                        VXFKLVVXDQFHRU

               LY    WKH %RDUG RI 'LUHFWRUV RI %ODFNGRJ 7RSFR +ROGLQJV /3 GHWHUPLQHV LQ
                        JRRG IDLWK DQG DIWHU FRQVXOWLQJ ZLWK FRXQVHO WKDW FRQWLQXHG SHUIRUPDQFH
                        XQGHU WKLV $JUHHPHQW LQFOXGLQJ WDNLQJ DQ\ DFWLRQ RU UHIUDLQLQJ IURP
                        WDNLQJDQ\DFWLRQZRXOGEHLQFRQVLVWHQWZLWKWKHH[HUFLVHRILWVILGXFLDU\
                        GXWLHVXQGHUDSSOLFDEOHODZDVUHDVRQDEO\GHWHUPLQHGLQJRRGIDLWKDIWHU
                        FRQVXOWDWLRQZLWKH[WHUQDOOHJDOFRXQVHO

      K     0XWXDO7HUPLQDWLRQ7KLV$JUHHPHQWPD\EHWHUPLQDWHGE\PXWXDODJUHHPHQWRI
               WKH 5HTXLUHG 3DUWLHV XSRQ WKH UHFHLSW RI ZULWWHQ QRWLFH GHOLYHUHG LQ DFFRUGDQFH
               ZLWK6HFWLRQ


                                                    

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                  Main Document
                                          Pg 173 of 338


      L     (IIHFWRI7HUPLQDWLRQ

               L     7KH HDUOLHVW GDWH RQ ZKLFK WHUPLQDWLRQ RI WKLV $JUHHPHQW LV HIIHFWLYH
                        $DV WR WKH &RPSDQ\ RU WKH &RQVHQWLQJ )LUVW /LHQ /HQGHUV VKDOO EH
                        UHIHUUHGWRZLWKUHVSHFWWRVXFK3DUW\DVD³Termination Date´%DVWR
                        WKH &RQVHQWLQJ ),/2 /HQGHUV VKDOO EH UHIHUUHG WR ZLWK UHVSHFW WR WKH
                        &RQVHQWLQJ),/2/HQGHUVDVD³FILO Termination Date´&DVWRWKH
                        &RQVHQWLQJ6HFRQG/LHQ/HQGHUVVKDOOEHUHIHUUHGWRZLWKUHVSHFWWRWKH
                        &RQVHQWLQJ6HFRQG/LHQ/HQGHUVDVD³Second Lien Termination Date´
                        DQG'DVWRD6SRQVRUVKDOOEHUHIHUUHGWRZLWKUHVSHFWWRVXFK3DUW\DV
                        D³Sponsor Termination Date´

               LL    ([FHSW DV SURYLGHG LQ 6HFWLRQ  XSRQ WKH RFFXUUHQFH RI [ D ),/2
                        7HUPLQDWLRQ 'DWH 6HFRQG /LHQ 7HUPLQDWLRQ 'DWH RU D 6SRQVRU
                        7HUPLQDWLRQ 'DWH WKH WHUPLQDWLQJ 3DUW\¶V REOLJDWLRQV XQGHU WKLV
                        $JUHHPHQW VKDOO EH WHUPLQDWHG HIIHFWLYH LPPHGLDWHO\ DQG \D
                        7HUPLQDWLRQ 'DWH RU D WHUPLQDWLRQ SXUVXDQW WR 6HFWLRQ D RU 6HFWLRQ
                        K DOO 3DUWLHV¶ REOLJDWLRQV XQGHU WKLV $JUHHPHQW VKDOO EH WHUPLQDWHG
                        HIIHFWLYH LPPHGLDWHO\ DQG LQ HDFK FDVH VXFK 3DUW\ RU 3DUWLHV VKDOO EH
                        LPPHGLDWHO\ UHOHDVHG IURP LWV OLDELOLWLHV REOLJDWLRQV FRPPLWPHQWV
                        XQGHUWDNLQJVDQGDJUHHPHQWVXQGHURUUHODWHGWRWKLV$JUHHPHQWDQGVKDOO
                        KDYH DOO WKH ULJKWV DQG UHPHGLHV WKDW LW ZRXOG KDYH KDG DQG VKDOO EH
                        HQWLWOHG WR WDNH DOO DFWLRQV ZKHWKHU ZLWK UHVSHFW WR WKH 5HVWUXFWXULQJ RU
                        RWKHUZLVHWKDWLWZRXOGKDYHEHHQHQWLWOHGWRWDNHKDGLWQRWHQWHUHGLQWR
                        WKLV $JUHHPHQW provided WKDW LQ QR HYHQW VKDOO DQ\ VXFK WHUPLQDWLRQ
                        UHOLHYH D 3DUW\ IURP OLDELOLW\ IRU LWV EUHDFK RU QRQSHUIRUPDQFH RI LWV
                        REOLJDWLRQVKHUHXQGHUSULRUWRWKHGDWHRIVXFKWHUPLQDWLRQ8SRQ$DQ\
                        7HUPLQDWLRQ'DWHDQ\YRWHVRUFRQVHQWVJLYHQE\D&RQVHQWLQJ)LUVW/LHQ
                        /HQGHU%DQ\),/27HUPLQDWLRQ'DWHDQ\YRWHVRUFRQVHQWVJLYHQE\D
                        &RQVHQWLQJ ),/2 /HQGHU & DQ\ 6HFRQG /LHQ 7HUPLQDWLRQ 'DWH DQ\
                        YRWHVRUFRQVHQWVJLYHQE\D&RQVHQWLQJ6HFRQG/LHQ/HQGHURU'DQ\
                        6SRQVRU 7HUPLQDWLRQ'DWHDQ\YRWHVRUFRQVHQWVJLYHQE\D6SRQVRU LQ
                        HDFKFDVHSULRUWRVXFKWHUPLQDWLRQVKDOODXWRPDWLFDOO\EHGHHPHGIRUDOO
                        SXUSRVHV WR EH QXOO DQG YRLG ab initio DQG VKDOO QRW EH FRQVLGHUHG RU
                        RWKHUZLVH XVHG LQ DQ\ PDQQHU E\ WKH 3DUWLHV LQ FRQQHFWLRQ ZLWK WKH
                        5HVWUXFWXULQJ DQG WKLV $JUHHPHQW DQG VXFK FRQVHQWV RU EDOORWV PD\ EH
                        FKDQJHG RU UHVXEPLWWHG UHJDUGOHVV RI ZKHWKHU WKH DSSOLFDEOH YRWLQJ
                        GHDGOLQH KDV SDVVHG ZLWKRXW WKH QHHG WR VHHN DQ RUGHU RI D FRXUW RI
                        FRPSHWHQW MXULVGLFWLRQ RU FRQVHQW IURP WKH &RPSDQ\ RU DQ\ RWKHU
                        DSSOLFDEOH3DUW\DOORZLQJVXFKFKDQJHRUUHVXEPLVVLRQ

               LLL   1RWZLWKVWDQGLQJWKHIRUHJRLQJLQWKHHYHQWWKH5HTXLUHG),/2/HQGHUVRU
                        5HTXLUHG &RQVHQWLQJ 6HFRQG /LHQ /HQGHUV WHUPLQDWH WKLV $JUHHPHQW
                        SXUVXDQWWR6HFWLRQED&RQVHQWLQJ/HQGHUWHUPLQDWHVWKLV$JUHHPHQW
                        SXUVXDQWWR6HFWLRQGWKLV$JUHHPHQWLVWHUPLQDWHGZLWKUHVSHFWWRWKH
                        &RQVHQWLQJ6HFRQG/LHQ/HQGHUVSXUVXDQWWR6HFWLRQHRUDQ\6SRQVRU
                        WHUPLQDWHVWKLV$JUHHPHQWSXUVXDQWWR6HFWLRQIHDFKRIWKHIRUHJRLQJ

                                                    

19-22185-rdd       Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                  Main Document
                                            Pg 174 of 338


                         D³Terminating Party´WKLV$JUHHPHQWVKDOOQRWWHUPLQDWHH[FHSWWRWKH
                         H[WHQWSURYLGHGLQ6HFWLRQERUEHWHUPLQDEOHE\DQ\RWKHU3DUW\VROHO\
                         RQWKHEDVLVRIVXFKWHUPLQDWLRQDQGWKLV$JUHHPHQWVKDOOUHPDLQLQIXOO
                         IRUFHDQGHIIHFWH[FHSWWKDW$WKHDSSOLFDEOH7HUPLQDWLQJ3DUW\VKDOOQR
                         ORQJHUEHD3DUW\WRWKH$JUHHPHQWDQGVKDOOEHUHOLHYHGRIDOOREOLJDWLRQV
                         KHUHXQGHU H[FHSW DV SURYLGHG LQ 6HFWLRQ  %WKH RWKHU 3DUWLHV VKDOO
                         KDYHQRIXUWKHUREOLJDWLRQVWRWKHDSSOLFDEOH7HUPLQDWLQJ3DUW\DQGVKDOO
                         EH SHUPLWWHG WR WDNH IXUWKHU DFWLRQV RWKHUZLVH SHUPLWWHG KHUHXQGHU ZLWK
                         UHVSHFW WR DQ\ 'HILQLWLYH 'RFXPHQWDWLRQ RU RWKHU GRFXPHQW RU PDWWHU RU
                         DQ\5HVWUXFWXULQJ7UDQVDFWLRQZLWKRXWDQ\OLDELOLW\KHUHXQGHUH[FHSWWKH
                         ULJKWV DQG REOLJDWLRQV RI VXFK RWKHU 3DUWLHV XQGHU WKLV $JUHHPHQW VKDOO
                         UHPDLQ LQ IXOO IRUFH DQG HIIHFW & VXFK RWKHU 3DUWLHV VKDOO QRW EH
                         REOLJDWHG WR JUDQW RU VXSSRUW WKH JUDQW RI DQ\ UHOHDVHV WR WKH DSSOLFDEOH
                         7HUPLQDWLQJ 3DUW\ XQGHU WKH 3ODQ provided WKDW WKH IRUHJRLQJ VKDOO QRW
                         SHUPLWVXFKRWKHU3DUWLHVWRQRWJUDQWRUVXSSRUWWKHJUDQWRIDQ\UHOHDVHV
                         WRDQ\3DUW\WKDWLVQRWD7HUPLQDWLQJ3DUW\DQG'DOORIWKHDSSOLFDEOH
                         ULJKWV DQG UHPHGLHV RI WKH UHPDLQLQJ 3DUWLHV XQGHU WKLV $JUHHPHQW WKH
                         7HUP6KHHWDQGDSSOLFDEOHODZVKDOOEHUHVHUYHGLQDOOUHVSHFWV

6HFWLRQ     'HILQLWLYH'RFXPHQWV*RRG)DLWK&RRSHUDWLRQ)XUWKHU$VVXUDQFHV

         6XEMHFW WR WKH WHUPV DQG FRQGLWLRQV GHVFULEHG KHUHLQ GXULQJ WKH 6XSSRUW 3HULRG HDFK
3DUW\VHYHUDOO\DQGQRWMRLQWO\KHUHE\FRYHQDQWVDQGDJUHHVWRUHDVRQDEO\FRRSHUDWHZLWKHDFK
RWKHU LQ JRRG IDLWK LQ FRQQHFWLRQ ZLWK WKH QHJRWLDWLRQ GUDIWLQJ H[HFXWLRQ WR WKH H[WHQW VXFK
3DUW\LVDSDUW\WKHUHWRDQGGHOLYHU\RIWKH'HILQLWLYH'RFXPHQWV)XUWKHUPRUHVXEMHFWWRWKH
WHUPV DQG FRQGLWLRQV KHUHRI HDFK RI WKH 3DUWLHV VKDOO WDNH VXFK DFWLRQ DV PD\ EH UHDVRQDEO\
QHFHVVDU\RUUHDVRQDEO\UHTXHVWHGE\WKHRWKHU3DUWLHVWRFDUU\RXWWKHSXUSRVHVDQGLQWHQWRIWKLV
$JUHHPHQWLQFOXGLQJPDNLQJDQGILOLQJDQ\UHTXLUHGUHJXODWRU\ILOLQJV

6HFWLRQ     5HSUHVHQWDWLRQVDQG:DUUDQWLHV

        D    0XWXDO 5HSUHVHQWDWLRQV DQG :DUUDQWLHV  (DFK 3DUW\ VHYHUDOO\ DQG QRW MRLQWO\
                UHSUHVHQWVDQGZDUUDQWVWRWKHRWKHU3DUWLHVWKDWWKHIROORZLQJVWDWHPHQWVDUHWUXH
                FRUUHFWDQGFRPSOHWHDVRIWKHGDWHKHUHRIRUDVRIWKHGDWHVXFK3DUW\EHFRPHVD
                SDUW\KHUHWR

                L     VXFK 3DUW\ LV YDOLGO\ H[LVWLQJ DQG LQ JRRG VWDQGLQJ XQGHU WKH ODZV RI LWV
                         MXULVGLFWLRQ RI LQFRUSRUDWLRQ RU RUJDQL]DWLRQ DQG KDV DV DSSOLFDEOH DOO
                         UHTXLVLWH FRUSRUDWH SDUWQHUVKLS OLPLWHG OLDELOLW\ FRPSDQ\ RU VLPLODU
                         DXWKRULW\ WR HQWHU LQWR WKLV $JUHHPHQW DQG FDUU\ RXW WKH WUDQVDFWLRQV
                         FRQWHPSODWHGKHUHE\DQGSHUIRUPLWVREOLJDWLRQVFRQWHPSODWHGKHUHXQGHU
                         DQGWKHH[HFXWLRQDQGGHOLYHU\RIWKLV$JUHHPHQWDQGWKHSHUIRUPDQFHRI
                         VXFK 3DUW\¶V REOLJDWLRQV KHUHXQGHU KDYH EHHQ GXO\ DXWKRUL]HG E\ DV
                         DSSOLFDEOHDOOQHFHVVDU\FRUSRUDWHOLPLWHGOLDELOLW\FRPSDQ\SDUWQHUVKLS
                         RURWKHUVLPLODUDFWLRQRQLWVSDUW



                                                     

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                  Main Document
                                          Pg 175 of 338


               LL    WKHH[HFXWLRQGHOLYHU\DQGSHUIRUPDQFHE\VXFK3DUW\RIWKLV$JUHHPHQW
                        GRHVQRWDQGZLOOQRW$YLRODWHDQ\SURYLVLRQRIODZUXOHRUUHJXODWLRQ
                        DSSOLFDEOH WR LW LWV FKDUWHU RU E\ODZV RU RWKHU VLPLODU JRYHUQLQJ
                        GRFXPHQWV RU % FRQIOLFW ZLWK UHVXOW LQ D EUHDFK RI RU FRQVWLWXWH D
                        GHIDXOW XQGHU DQ\ PDWHULDO FRQWUDFWXDO REOLJDWLRQ WR ZKLFK LW LV D SDUW\
                        provided WKDW ZLWK UHVSHFW WR WKH &RPSDQ\ LW LV XQGHUVWRRG WKDW
                        FRPPHQFLQJWKH&KDSWHU&DVHVPD\UHVXOWLQDEUHDFKRIRUFRQVWLWXWHD
                        GHIDXOWXQGHUVXFKREOLJDWLRQV

               LLL   WKHH[HFXWLRQGHOLYHU\DQGSHUIRUPDQFHE\VXFK3DUW\RIWKLV$JUHHPHQW
                        H[FHSW DV H[SUHVVO\ SURYLGHG LQ WKLV $JUHHPHQW LQFOXGLQJ WKH 7HUP
                        6KHHW GRHV DQG ZLOO QRW UHTXLUH WKH FRQVHQW RU DSSURYDO E\ DQ\ RWKHU
                        SHUVRQRUHQWLW\H[FHSWIRUDQ\FRQVHQWRUDSSURYDOREWDLQHGSULRUWRRU
                        FRQWHPSRUDQHRXVO\ZLWKWKH56$(IIHFWLYH'DWHDQG

               LY    WKLV $JUHHPHQW LV WKH OHJDOO\ YDOLGDQG ELQGLQJ REOLJDWLRQ RI VXFK 3DUW\
                        HQIRUFHDEOHDJDLQVWLWLQDFFRUGDQFHZLWKLWVWHUPVH[FHSWDVHQIRUFHPHQW
                        PD\EHOLPLWHGE\EDQNUXSWF\LQVROYHQF\UHRUJDQL]DWLRQPRUDWRULXPRU
                        RWKHU VLPLODU ODZVUHODWLQJWRRUOLPLWLQJFUHGLWRUV¶ULJKWVJHQHUDOO\ RUE\
                        HTXLWDEOH SULQFLSOHV UHODWLQJ WR HQIRUFHDELOLW\ RU D UXOLQJ RI D FRXUW RI
                        FRPSHWHQWMXULVGLFWLRQ

      E     &RQVHQWLQJ /HQGHUV 5HSUHVHQWDWLRQV DQG :DUUDQWLHV  (DFK &RQVHQWLQJ /HQGHU
               VHYHUDOO\DQGQRWMRLQWO\UHSUHVHQWVDQGZDUUDQWVWRWKH&RPSDQ\WKDWDVRIWKH
               GDWH KHUHRI RU DV RI WKH GDWH VXFK &RQVHQWLQJ /HQGHU EHFRPHV D SDUW\ KHUHWR
               VXFK&RQVHQWLQJ/HQGHU

               L     LV WKH EHQHILFLDO RZQHU RI WKH DJJUHJDWH SULQFLSDO DPRXQW RI /HQGHU
                        &ODLPVVHWIRUWKEHORZLWVQDPHRQWKHVLJQDWXUHSDJHKHUHRIRUEHORZLWV
                        QDPH RQ WKH VLJQDWXUH SDJH RI D -RLQGHU $JUHHPHQW IRU DQ\ &RQVHQWLQJ
                        /HQGHU WKDW EHFRPHV D SDUW\ KHUHWR DIWHU WKH GDWH KHUHRI ZKLFK VKDOO
                        VSHFLI\ WKH DJJUHJDWH SULQFLSDO DPRXQW RI $%/ &ODLPV ),/2 &ODLPV
                        )LUVW /LHQ &ODLPV DQGRU 6HFRQG /LHQ &ODLPV KHOG E\ VXFK &RQVHQWLQJ
                        /HQGHUDVDSSOLFDEOH

               LL    GRHV QRW GLUHFWO\ RU LQGLUHFWO\ RZQ DQ\ /HQGHU &ODLPV RWKHU WKDQ DV
                        LGHQWLILHGEHORZLWVQDPHRQLWVVLJQDWXUHSDJHKHUHRIDQGRU

               LLL   KDVZLWKUHVSHFWWRWKHEHQHILFLDORZQHUVRIVXFK/HQGHU&ODLPVDVPD\
                        EH VHW IRUWK RQ D VFKHGXOH WR VXFK &RQVHQWLQJ /HQGHU¶V VLJQDWXUH SDJH
                        KHUHWR $ VROH LQYHVWPHQW RU YRWLQJ GLVFUHWLRQ ZLWK UHVSHFW WR VXFK
                        /HQGHU &ODLPV % IXOO SRZHU DQG DXWKRULW\ WR YRWH RQ DQG FRQVHQW WR
                        PDWWHUV FRQFHUQLQJ VXFK /HQGHU &ODLPV RU WR H[FKDQJH DVVLJQ DQG
                        WUDQVIHUVXFK/HQGHU&ODLPVDQG&IXOOSRZHUDQGDXWKRULW\WRELQGRU
                        DFW RQ WKH EHKDOI RI VXFK EHQHILFLDO RZQHUV IRU SXUSRVHV RI WKLV
                        $JUHHPHQW


                                                    

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                Main Document
                                          Pg 176 of 338


      F     &RPSDQ\DQG6SRQVRU5HSUHVHQWDWLRQVDQG:DUUDQWLHV

               L     (DFK RI WKH &RPSDQ\ DQG WKH 6SRQVRUV VHYHUDOO\ DQG QRW MRLQWO\
                        UHSUHVHQWVDQGZDUUDQWVWRWKH&RQVHQWLQJ/HQGHUVWKDWQHLWKHULWQRUDQ\
                        RILWVDIILOLDWHVKDVHQWHUHGLQWRDQ\DJUHHPHQWVZLWKDQ\SDUW\UHJDUGLQJD
                        VDOH RU UHVWUXFWXULQJ RI WKH &RPSDQ\ WKDW ZRXOG UHVXOW LQ D JUHDWHU
                        UHFRYHU\ RQ WKH /HQGHU &ODLPV WKDQ LV FRQWHPSODWHG XQGHU WKLV
                        $JUHHPHQWDQG

               LL    7KH 6SRQVRUV UHSUHVHQW DQG ZDUUDQW WKDW WKH 6SRQVRUV KROG LQ WKH
                        DJJUHJDWH SHUFHQW RI WKH LVVXHG RXWVWDQGLQJ DQG YHVWHG VKDUHV RI
                        7RSFR

      G     &RPSDQ\5HSUHVHQWDWLRQVDQG:DUUDQWLHV7KH&RPSDQ\UHSUHVHQWVDQGZDUUDQWV
               WRWKH&RQVHQWLQJ/HQGHUVWKDW

               L     WKHUH DUH QR GHIHUUHG FRPSHQVDWLRQ LQFHQWLYH UHWHQWLRQ ERQXV RU RWKHU
                        FRPSHQVDWRU\ DUUDQJHPHQWV SROLFLHV SURJUDPV SUDFWLFHV SODQV RU
                        DJUHHPHQWV LQFOXGLQJ ZLWKRXW OLPLWDWLRQ RIIHU OHWWHUV HPSOR\PHQW
                        DJUHHPHQWV VHYHUDQFH DUUDQJHPHQWV RU FKDQJH LQ FRQWURO DUUDQJHPHQWV
                        QRU DUH WKHUH DQ\ DPHQGPHQWV UHVWDWHPHQWV PRGLILFDWLRQV RU
                        VXSSOHPHQWVZLWKUHVSHFWWRDQ\RIWKHIRUHJRLQJWKDWKDYHEHHQHQWHUHG
                        LQWRE\RUDUHVSRQVRUHGPDLQWDLQHGRUFRQWULEXWHGWRE\WKH&RPSDQ\LQ
                        HDFKFDVHRWKHUWKDQWKRVHVHWIRUWKRQWKHVFKHGXOHVHQWE\0LOEDQNWRWKH
                        &RPSDQ\RQ'HFHPEHU

               LL    WKHUHDUHQR$FRQWUDFWVDUUDQJHPHQWVFRPPLWPHQWVRUXQGHUVWDQGLQJV
                        WKDW HQWLWOH DQ\ FXUUHQW RU IRUPHU GLUHFWRU RIILFHU RU HPSOR\HH WR
                        LQGHPQLILFDWLRQ IURP WKH &RPSDQ\ WKDW KDYH EHHQ HQWHUHG LQWR E\ WKH
                        &RPSDQ\RU%H[HFXWLYHOLDELOLW\LQVXUDQFHSROLFLHVHQWHUHGLQWRE\WKH
                        &RPSDQ\RQEHKDOIRIDQ\FXUUHQWRUIRUPHUGLUHFWRURIILFHURUHPSOR\HH
                        LQHDFKFDVHRWKHUWKDQWKRVHVHWIRUWKLQWKHVFKHGXOHVHQWE\0LOEDQNWR
                        WKH&RPSDQ\RQ'HFHPEHURUWKH&RPSDQ\¶VE\ODZV

               LLL   DOO ODERU FROOHFWLYH EDUJDLQLQJ RU VLPLODU DJUHHPHQWV ZLWK DQ\ ODERU
                        RUJDQL]DWLRQ FRYHULQJ HPSOR\HHV RI WKH &RPSDQ\ HQWHUHG LQWR E\ WKH
                        &RPSDQ\ KDYH EHHQ IXUQLVKHG WR 0LOEDQN SULRU WR WKH H[HFXWLRQ RI WKLV
                        $JUHHPHQWDQG

               LY    DOO IRUEHDUDQFH DJUHHPHQWV DQG VLPLODU DJUHHPHQWV HQWHUHG LQWR E\ WKH
                        &RPSDQ\ FRQWDLQLQJIRUEHDUDQFHIHHVRURWKHUVLPLODUIHHVWREHSDLG E\
                        WKH&RPSDQ\KDYHEHHQIXUQLVKHGWR0LOEDQNSULRUWRWKHH[HFXWLRQRIWKLV
                        $JUHHPHQW

      H     7RSFR5HSUHVHQWDWLRQV7RSFRUHSUHVHQWVDQGZDUUDQWVWRWKH&RQVHQWLQJ/HQGHUV
               WKDW7RSFRRZQVSHUFHQWRIWKHHTXLW\LQWHUHVWVRI+ROGLQJV



                                                   

19-22185-rdd       Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                  Main Document
                                            Pg 177 of 338


6HFWLRQ     )LGXFLDU\'XW\

        1RWZLWKVWDQGLQJ DQ\ SURYLVLRQ LQ WKLV $JUHHPHQW WR WKH FRQWUDU\ QRWKLQJ LQ WKLV
$JUHHPHQW VKDOO UHTXLUH WKH &RPSDQ\ QRU WKH &RPSDQ\¶V GLUHFWRUV PDQDJHUV DQG RIILFHUV
LQFOXGLQJDQ\GLUHFWRUPDQDJHURURIILFHURIWKH&RPSDQ\WKDWLVDQHPSOR\HHUHSUHVHQWDWLYH
RUDJHQWRIDQ\6SRQVRUWRWDNHRUUHIUDLQIURPWDNLQJDQ\DFWLRQLQLWVFDSDFLW\DVDGLUHFWRU
PDQDJHURURIILFHURIWKH&RPSDQ\LQFOXGLQJZLWKRXWOLPLWDWLRQWHUPLQDWLQJWKLV$JUHHPHQW
XQGHU6HFWLRQWRWKHH[WHQWVXFKSHUVRQRUSHUVRQVGHWHUPLQHVLQJRRGIDLWKEDVHGRQWKH
DGYLFH RI H[WHUQDO FRXQVHO LQFOXGLQJ FRXQVHO WR WKH &RPSDQ\ WKDW WDNLQJ RU UHIUDLQLQJ IURP
WDNLQJ VXFK DFWLRQ DV DSSOLFDEOH ZRXOG EH LQFRQVLVWHQW ZLWK DSSOLFDEOH ODZ RU LWV ILGXFLDU\
REOLJDWLRQVXQGHUDSSOLFDEOHODZ7KH&RPSDQ\VKDOOSURYLGHZULWWHQQRWLFHLQDFFRUGDQFHZLWK
6HFWLRQWRWKH&RQVHQWLQJ/HQGHUVDQGWKH6SRQVRUVSURPSWO\IROORZLQJDQ\GHWHUPLQDWLRQE\
WKH &RPSDQ\ RU WKH &RPSDQ\¶V GLUHFWRUV PDQDJHUV RU RIILFHUV WR WDNH RU UHIUDLQ IURP WDNLQJ
DQ\ DFWLRQ WKDW ZRXOG RWKHUZLVH EH SURKLELWHG RU UHTXLUHG DV DSSOLFDEOH E\ WKLV $JUHHPHQW
ZKLFKQRWLFHVKDOOVHWIRUWKLQUHDVRQDEOHGHWDLOWKHEDVLVIRUVXFKGHWHUPLQDWLRQ

6HFWLRQ     'LVFORVXUH3XEOLFLW\

         7KH&RPSDQ\VKDOOVXEPLWGUDIWVWRFRXQVHOWRWKH&RQVHQWLQJ/HQGHUVDQGWKH6SRQVRUV
RI DQ\ SUHVV UHOHDVHV SXEOLF GRFXPHQWVDQGDQ\DQGDOOILOLQJVZLWKWKH%DQNUXSWF\&RXUWRU
RWKHUZLVH WKDW FRQVWLWXWH GLVFORVXUH RI WKH H[LVWHQFH RU WHUPV RI WKLV $JUHHPHQW RU DQ\
DPHQGPHQW WR WKH WHUPV RI WKLV $JUHHPHQW DW OHDVW IRUW\HLJKW KRXUV SULRU WR PDNLQJ DQ\ VXFK
GLVFORVXUHDQGVKDOODIIRUGWKHPDUHDVRQDEOHRSSRUWXQLW\XQGHUWKHFLUFXPVWDQFHVWRFRPPHQW
RQ VXFK GRFXPHQWV DQG GLVFORVXUHV DQG VKDOO FRQVLGHU DQ\ VXFK FRPPHQWV LQ JRRG IDLWK
7KLV$JUHHPHQW DV ZHOO DV LWV WHUPV LWV H[LVWHQFH DQG WKH H[LVWHQFH RI WKH QHJRWLDWLRQ RI LWV
WHUPV DUH H[SUHVVO\ VXEMHFW WR DQ\ H[LVWLQJ FRQILGHQWLDOLW\ DJUHHPHQWV H[HFXWHG E\ DQG DPRQJ
DQ\ RI WKH 3DUWLHV DV RI WKH GDWH KHUHRI provided however WKDW DIWHU WKH 3HWLWLRQ 'DWH
WKH3DUWLHVPD\GLVFORVHWKHH[LVWHQFHRIRUWKHWHUPVRIWKLV$JUHHPHQWRUDQ\RWKHUPDWHULDO
WHUP RI WKH 5HVWUXFWXULQJ ZLWKRXW WKH H[SUHVV ZULWWHQ FRQVHQW RI WKH RWKHU 3DUWLHV provided
furtherhoweverWKDWQR3DUW\RULWVDGYLVRUVVKDOOGLVFORVHWRDQ\SHUVRQRUHQWLW\LQFOXGLQJ
IRU WKH DYRLGDQFH RI GRXEW DQ\ RWKHU 3DUW\ RWKHU WKDQ DGYLVRUV WR WKH &RPSDQ\ WKH SULQFLSDO
DPRXQWRUSHUFHQWDJHRIDQ\/HQGHU&ODLPVKHOGE\DQ\3DUW\RUWKHVSHFLILFOHJDOHQWLW\QDPH
RI DQ\ &RQVHQWLQJ /HQGHU LQ HDFK FDVH ZLWKRXW VXFK 3DUW\¶V SULRU ZULWWHQ FRQVHQW H[FHSW DV
UHTXLUHG E\ ODZ RU RWKHUZLVH SHUPLWWHG XQGHU WKH WHUPV RI DQ\ RWKHU DJUHHPHQW EHWZHHQ WKH
&RPSDQ\RQWKHRQHKDQGDQGDQ\&RQVHQWLQJ/HQGHURQWKHRWKHUKDQGprovidedWKDWDLI
VXFKGLVFORVXUHLVUHTXLUHGE\ODZVXESRHQDRURWKHUOHJDOSURFHVVRUUHJXODWLRQWKHGLVFORVLQJ
3DUW\VKDOODIIRUGWKHUHOHYDQW3DUW\DUHDVRQDEOHRSSRUWXQLW\WRUHYLHZDQGFRPPHQWLQDGYDQFH
RIVXFKGLVFORVXUHDQGVKDOOWDNHDOOUHDVRQDEOHPHDVXUHVWROLPLWVXFKGLVFORVXUHWKHH[SHQVHRI
ZKLFK LI DQ\ VKDOO EH ERUQH E\ WKH UHOHYDQW GLVFORVLQJ 3DUW\ DQG EWKH IRUHJRLQJ VKDOO QRW
SURKLELW WKH GLVFORVXUH RI WKH DJJUHJDWH SHUFHQWDJH RU DJJUHJDWH SULQFLSDO DPRXQW RI /HQGHU
&ODLPV KHOG E\ DOO WKH &RQVHQWLQJ /HQGHUV FROOHFWLYHO\  $Q\ SXEOLF ILOLQJ RI WKLV $JUHHPHQW
ZLWK WKH %DQNUXSWF\ &RXUW RU RWKHUZLVH WKDW LQFOXGHV H[HFXWHG VLJQDWXUH SDJHV WR WKLV
$JUHHPHQWVKDOOLQFOXGHVXFKVLJQDWXUHSDJHVRQO\LQUHGDFWHGIRUPZLWKUHVSHFWWRWKHDPRXQW
RI /HQGHU &ODLPV KHOG E\ HDFK &RQVHQWLQJ /HQGHU DQG LQ WKH FDVH RI PDQDJHG DFFRXQWV WKH
VSHFLILF QDPH RI WKH DFFRXQW PDQDJHG provided WKDW WKH KROGLQJV GLVFORVHG LQ VXFK VLJQDWXUH
SDJHVPD\EHILOHGLQXQUHGDFWHGIRUPZLWKWKH%DQNUXSWF\&RXUWXQGHUVHDO


                                                     

19-22185-rdd      Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                           Pg 178 of 338


6HFWLRQ    $PHQGPHQWVDQG:DLYHUV

         'XULQJ WKH 6XSSRUW 3HULRG WKLV $JUHHPHQW LQFOXGLQJ DQ\ H[KLELWV RU VFKHGXOHV KHUHWR
PD\ QRW EH ZDLYHG PRGLILHG DPHQGHG RU VXSSOHPHQWHG H[FHSW LQ D ZULWLQJ VLJQHG E\ WKH
&RPSDQ\ DQG WKH 5HTXLUHG &RQVHQWLQJ )LUVW /LHQ /HQGHUV DQG WRWKH H[WHQW DQ\ VXFK ZDLYHU
PRGLILFDWLRQDPHQGPHQWRUVXSSOHPHQW PDWHULDOO\DQGDGYHUVHO\DIIHFWVWKHULJKWVRUEHQHILWV
SURSRVHG WR EH JUDQWHG WR RU UHFHLYHG E\ RU LPSRVHV DGGLWLRQDO REOLJDWLRQV RQ WKH ),/2
/HQGHUV 6HFRQG /LHQ /HQGHUV RU WKH 6SRQVRUV E\ WKH 5HTXLUHG &RQVHQWLQJ ),/2 /HQGHUV
5HTXLUHG&RQVHQWLQJ6HFRQG/LHQ/HQGHUVRUWKH5HTXLUHG&RQVHQWLQJ6SRQVRUDVDSSOLFDEOH
ZLWK UHVSHFW WR VXFK ZDLYHU PRGLILFDWLRQ DPHQGPHQW RU VXSSOHPHQW XQOHVV RWKHUZLVH
VSHFLILFDOO\SURYLGHGKHUHLQprovidedWKDWDQ\ZDLYHUPRGLILFDWLRQDPHQGPHQWRUVXSSOHPHQW
WRWKH'HILQLWLYH'RFXPHQWDWLRQVKDOOEHJRYHUQHGE\6HFWLRQEprovided furtherWKDWD
DQ\ZDLYHUPRGLILFDWLRQDPHQGPHQWRUVXSSOHPHQWWRWKLV6HFWLRQRUWR6HFWLRQ6HFWLRQ
D RU 6HFWLRQ L VKDOO UHTXLUH WKH SULRU ZULWWHQ FRQVHQW RI HDFK 3DUW\ EDQ\ ZDLYHU
PRGLILFDWLRQDPHQGPHQWRUVXSSOHPHQWWR6HFWLRQEVKDOOUHTXLUHWKHSULRUZULWWHQFRQVHQW
RI WKH 5HTXLUHG 3DUWLHV F DQ\ ZDLYHU PRGLILFDWLRQ DPHQGPHQW RU VXSSOHPHQW WR WKH
GHILQLWLRQ RI 5HTXLUHG &RQVHQWLQJ /HQGHUV VKDOO UHTXLUH WKH SULRU ZULWWHQ FRQVHQW RI WKH
&RPSDQ\ WKH 5HTXLUHG &RQVHQWLQJ )LUVW /LHQ /HQGHUV DQG WKH 5HTXLUHG &RQVHQWLQJ 6HFRQG
/LHQ /HQGHUV G DQ\ ZDLYHU PRGLILFDWLRQ DPHQGPHQW RU VXSSOHPHQW WR WKH GHILQLWLRQ RI
5HTXLUHG&RQVHQWLQJ)LUVW/LHQ/HQGHUVVKDOOUHTXLUHWKHSULRUZULWWHQFRQVHQWRIWKH&RPSDQ\
DQGHDFK&RQVHQWLQJ)LUVW/LHQ/HQGHUHDQ\ZDLYHUPRGLILFDWLRQDPHQGPHQWRUVXSSOHPHQW
WRWKHGHILQLWLRQRI5HTXLUHG&RQVHQWLQJ),/2/HQGHUVVKDOOUHTXLUHWKHSULRUZULWWHQFRQVHQWRI
WKH&RPSDQ\DQGHDFK&RQVHQWLQJ),/2/HQGHUIDQ\ZDLYHUPRGLILFDWLRQDPHQGPHQWRU
VXSSOHPHQWWRWKHGHILQLWLRQRI5HTXLUHG&RQVHQWLQJ6HFRQG/LHQ/HQGHUVVKDOOUHTXLUHWKHSULRU
ZULWWHQ FRQVHQW RI WKH &RPSDQ\ DQG HDFK &RQVHQWLQJ 6HFRQG /LHQ /HQGHU J DQ\ ZDLYHU
PRGLILFDWLRQDPHQGPHQWRUVXSSOHPHQWWRWKHGHILQLWLRQRI5HTXLUHG&RQVHQWLQJ6SRQVRURUWR
6HFWLRQRU6HFWLRQIVKDOOUHTXLUHWKHSULRUZULWWHQFRQVHQWRIWKH&RPSDQ\WKH5HTXLUHG
&RQVHQWLQJ)LUVW/LHQ/HQGHUVDQGHDFK6SRQVRUKDQ\ZDLYHUPRGLILFDWLRQDPHQGPHQWRU
VXSSOHPHQW WR WKH GHILQLWLRQ RI 5HTXLUHG 3DUWLHV VKDOO UHTXLUH WKH SULRU ZULWWHQ FRQVHQW RI WKH
&RPSDQ\WKH5HTXLUHG&RQVHQWLQJ)LUVW/LHQ/HQGHUVWKH5HTXLUHG&RQVHQWLQJ),/2/HQGHUV
WKH 5HTXLUHG &RQVHQWLQJ 6HFRQG /LHQ /HQGHUV DQG WKH 5HTXLUHG &RQVHQWLQJ 6SRQVRU DQG
LDQ\ ZDLYHU PRGLILFDWLRQ DPHQGPHQW RU VXSSOHPHQW WKDW GLVSURSRUWLRQDWHO\ DQG DGYHUVHO\
DIIHFWVWKHHFRQRPLFUHFRYHULHVWUHDWPHQWRUULJKWVRIDQ\&RQVHQWLQJ/HQGHURU6SRQVRUPD\
QRW EH PDGH ZLWKRXW WKH SULRU ZULWWHQ FRQVHQW RI VXFK &RQVHQWLQJ /HQGHU RU 6SRQVRU
1RWZLWKVWDQGLQJ DQ\WKLQJ WR WKH FRQWUDU\ FRQWDLQHG KHUHLQ DQ\ ZDLYHU RI DQ\ FRQGLWLRQ WR WKH
FRQVXPPDWLRQ RI WKH 5HVWUXFWXULQJ VKDOO RQO\ UHTXLUH WKH FRQVHQW RI WKH &RPSDQ\ DQG WKH
5HTXLUHG&RQVHQWLQJ)LUVW/LHQ/HQGHUVXQOHVVVXFKZDLYHUZRXOGFUHDWHDPDWHULDODQGDGYHUVH
HIIHFWRQWKHULJKWVRUEHQHILWVSURSRVHGWREHJUDQWHGWRRUUHFHLYHGE\RULPSRVHVDGGLWLRQDO
REOLJDWLRQVRQWKH),/2/HQGHUVWKH6HFRQG/LHQ/HQGHUVRUWKH6SRQVRUVLQZKLFKFDVHVXFK
ZDLYHU VKDOO UHTXLUH WKH UHDVRQDEOH FRQVHQW RI WKH 5HTXLUHG &RQVHQWLQJ ),/2 /HQGHUV WKH
5HTXLUHG&RQVHQWLQJ6HFRQG/LHQ/HQGHUVDQGWKH5HTXLUHG&RQVHQWLQJ6SRQVRUDVDSSOLFDEOH
provided WKDW DQ\ ZDLYHU RI WKH FRQGLWLRQV WR WKH HIIHFWLYHQHVV FRQWDLQHG LQ DQ\ 'HILQLWLYH
'RFXPHQWVKDOOEHJRYHUQHGE\VXFK'HILQLWLYH'RFXPHQW1RWZLWKVWDQGLQJDQ\WKLQJKHUHLQWR
WKH FRQWUDU\ QR ZDLYHU PRGLILFDWLRQ DPHQGPHQW RU VXSSOHPHQW WR 6HFWLRQ F VKDOO UHTXLUH
WKH FRQVHQW RI DQ\ 3DUW\ RWKHU WKDQ WKH &RPSDQ\ DQG WKH 5HTXLUHG &RQVHQWLQJ )LUVW /LHQ
/HQGHUV


                                                    

19-22185-rdd       Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                            Pg 179 of 338


6HFWLRQ    )RUEHDUDQFH

        3URYLGHG WKDW L )LUVW /LHQ /HQGHUV KROGLQJ LQ WKH DJJUHJDWH DW OHDVW  SHUFHQW LQ
DJJUHJDWHSULQFLSDODPRXQWRXWVWDQGLQJRIWKH)LUVW/LHQ&ODLPVH[HFXWHWKH56$DQGLL6HFRQG
/LHQ /HQGHUV KROGLQJ LQ WKH DJJUHJDWH DW OHDVW  SHUFHQW LQ DJJUHJDWH SULQFLSDO DPRXQW
RXWVWDQGLQJRIWKH6HFRQG/LHQ&ODLPVH[HFXWHWKH56$LQHDFKFDVHE\WKH(DUO\$FFHSWDQFH
'DWH WKDW FHUWDLQ )RUEHDUDQFH $JUHHPHQW GDWHG DV RI 1RYHPEHU   DPRQJ +ROGLQJV
)8//%($87< WKH JXDUDQWRUV SDUW\ WKHUHWR DQG WKH OHQGHUV SDUW\ WKHUHWR WR WKH )LUVW /LHQ
&UHGLW $JUHHPHQW DWWDFKHG KHUHWR DV ([KLELW ( WKH ³Forbearance Agreement´ VKDOO EH
DPHQGHGDVIROORZV

        D    LVHFWLRQDRIWKH)RUEHDUDQFH$JUHHPHQWVKDOOEHDPHQGHGDQGUHVWDWHGWRL
                UHSODFH³GD\VIURPWKH)RUEHDUDQFH(IIHFWLYH'DWH´ZLWK³)HEUXDU\´
                DQGLLDGGWRWKHHQGWKHUHRIDIWHUUHSODFLQJWKHILQDOSHULRGZLWKDVHPLFRORQ
                ³SURYLGHGIXUWKHUWKDWDQ\H[WHQVLRQRIWKH0LOHVWRQHDVGHILQHGLQWKH56$DV
                GHILQHGEHORZVHWIRUWKLQ6HFWLRQHRIWKH56$ZLWKUHVSHFWWRWKH3HWLWLRQ
                'DWH DV GHILQHG LQ WKH 56$ VKDOO DXWRPDWLFDOO\ EH GHHPHG WR EH D FRQVHQW RI
                %RUURZHUDQG&RQVHQWLQJ/HQGHUVFRQVWLWXWLQJ5HTXLUHG/HQGHUVXQGHUWKH&UHGLW
                $JUHHPHQWWRDQH[WHQVLRQRIWKH)RUEHDUDQFH3HULRGLQWKHVDPHDPRXQWRIWLPH
                DQGWKH)RUEHDUDQFH3HULRGVKDOOEHDXWRPDWLFDOO\VRH[WHQGHG´

        E    LLWKHILUVW:+(5($6FODXVHRIWKH)RUEHDUDQFH$JUHHPHQWVKDOOEHDPHQGHG
                DQGUHVWDWHGWRLQFOXGHDQDGGLWLRQDO³'HVLJQDWHG'HIDXOW´LQDQHZVXEVHFWLRQY
                ZKLFK VKDOO UHDG ³6HFWLRQ DL RI WKH &UHGLW $JUHHPHQW DV WKH UHVXOW RI
                %RUURZHU¶V DFWXDO RU SURVSHFWLYH IDLOXUH WR PDNH WKH SULQFLSDO SD\PHQWV GXH
                XQGHU 6HFWLRQ  RI WKH &UHGLW $JUHHPHQW IRU WKH ILVFDO TXDUWHU HQGLQJ
                'HFHPEHU´)XUWKHUWKHZRUG³DQG´LPPHGLDWHO\EHIRUHVXEVHFWLRQLY
                VKDOOEHGHOHWHGDQGUHLQVHUWHG LPPHGLDWHO\ EHIRUH WKH QHZ VXEVHFWLRQYDQGD
                FRPPDVKDOOEHLQVHUWHGDIWHU³'HFHPEHU´DWWKHHQGRIVXEVHFWLRQLYDQG

        F    LLLVHFWLRQFRIWKH)RUEHDUDQFH$JUHHPHQWVKDOOEHDPHQGHGDQGUHVWDWHGWR
                LQFOXGHDQDGGLWLRQDO³)RUEHDUDQFH7HUPLQDWLRQ(YHQW´LQDQHZVXEVHFWLRQYL
                ZKLFK VKDOO UHDG ³WKDW FHUWDLQ 5HVWUXFWXULQJ 6XSSRUW $JUHHPHQW GDWHG DV RI
                'HFHPEHUE\DQGDPRQJ+ROGLQJV%RUURZHUFHUWDLQRIWKHLUDIILOLDWHV
                DQG FHUWDLQ RI WKH IRUHJRLQJ¶V OHQGHUV DV DPHQGHG VXSSOHPHQWHG RU RWKHUZLVH
                PRGLILHG IURP WLPH WR WLPH LQ DFFRUGDQFH ZLWK WKH WHUPV WKHUHRI WKH ³56$´
                FHDVHVWRUHPDLQLQIXOOIRUFHDQGHIIHFWZLWKUHVSHFWWRWKH&RQVHQWLQJ)LUVW/LHQ
                /HQGHUV DV VXFK WHUP LV GHILQHG LQ WKH 56$´  )XUWKHU WKH ZRUG ³RU´ DIWHU
                ³)RUEHDUDQFH 3HULRG´ LQ VXEVHFWLRQ LY VKDOO EH GHOHWHG DQG UHLQVHUWHG
                LPPHGLDWHO\ DIWHU WKH ZRUG ³UHVSHFW´ LQ VXEVHFWLRQ Y  ,Q DGGLWLRQ WKH SHULRG
                DIWHU WKH ZRUG ³UHVSHFW´ LQ VXEVHFWLRQ Y VKDOO EH GHOHWHG DQG UHSODFHG ZLWK D
                VHPLFRORQ

        $OORWKHUWHUPVDQGFRQGLWLRQVRIWKH)RUEHDUDQFH$JUHHPHQWVKDOOUHPDLQXQFKDQJHG




                                                     

19-22185-rdd      Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                  Main Document
                                           Pg 180 of 338


6HFWLRQ    (IIHFWLYHQHVV

         7KLV$JUHHPHQWVKDOOEHFRPHHIIHFWLYHDQGELQGLQJRQWKH3DUWLHVRQWKH56$(IIHFWLYH
'DWH DQG QRW EHIRUH VXFK GDWH provided WKDW VLJQDWXUH SDJHV H[HFXWHG E\ &RQVHQWLQJ /HQGHUV
VKDOO EH GHOLYHUHG WR D WKH &RPSDQ\ RWKHU &RQVHQWLQJ /HQGHUV DQG FRXQVHO WR RWKHU
&RQVHQWLQJ/HQGHUVLQDUHGDFWHGIRUPWKDWUHPRYHVVXFK&RQVHQWLQJ/HQGHUV¶KROGLQJVRIWKH
/HQGHU &ODLPV DQG DQ\ VFKHGXOHV WR VXFK &RQVHQWLQJ /HQGHUV¶ KROGLQJV LI DSSOLFDEOH DQG
E.LUNODQG LQ DQ XQUHGDFWHG IRUP WR EH KHOG E\ VXFK FRXQVHO RQ D SURIHVVLRQDOV¶ H\HV RQO\
EDVLV

6HFWLRQ    *RYHUQLQJ/DZ-XULVGLFWLRQ:DLYHURI-XU\7ULDO

        D    7KLV $JUHHPHQW VKDOO EH FRQVWUXHG DQG HQIRUFHG LQ DFFRUGDQFH ZLWK DQG WKH
                ULJKWV RI WKH SDUWLHV VKDOO EH JRYHUQHG E\ WKH ODZ RI WKH 6WDWH RI 1HZ <RUN
                ZLWKRXW JLYLQJ HIIHFW WR DQ\ FRQIOLFWV RI ODZ SULQFLSOHV ZKLFK ZRXOG SHUPLW RU
                UHTXLUHWKHDSSOLFDWLRQRIWKHODZRIDQ\RWKHUMXULVGLFWLRQ

        E    (DFK RI WKH 3DUWLHV LUUHYRFDEO\ DJUHHV IRU LWVHOI WKDW DQ\ OHJDO DFWLRQ VXLW RU
                SURFHHGLQJDULVLQJRXWRIRUUHODWLQJWRWKLV$JUHHPHQWEURXJKWE\DQ\SDUW\RULWV
                VXFFHVVRUVRUDVVLJQVVKDOOEHEURXJKWDQGGHWHUPLQHGLQDQ\IHGHUDORUVWDWHFRXUW
                LQ WKH %RURXJK RI 0DQKDWWDQ WKH &LW\ RI 1HZ <RUN DQG HDFK RI WKH 3DUWLHV
                KHUHE\LUUHYRFDEO\VXEPLWVWRWKHH[FOXVLYHMXULVGLFWLRQRIWKHDIRUHVDLGFRXUWVIRU
                LWVHOIJHQHUDOO\DQGXQFRQGLWLRQDOO\ ZLWKUHJDUG WR DQ\ VXFKSURFHHGLQJDULVLQJ
                RXW RI RU UHODWLQJ WR WKLV $JUHHPHQW RU WKH 5HVWUXFWXULQJ  (DFK RI WKH 3DUWLHV
                DJUHHV QRW WR FRPPHQFH DQ\ SURFHHGLQJ UHODWLQJ KHUHWR RU WKHUHWR H[FHSW LQ WKH
                FRXUWV GHVFULEHG DERYH LQ 1HZ <RUN RWKHU WKDQ SURFHHGLQJV LQ DQ\ FRXUW RI
                FRPSHWHQWMXULVGLFWLRQWRHQIRUFHDQ\MXGJPHQWGHFUHHRUDZDUGUHQGHUHGE\DQ\
                VXFKFRXUWLQ1HZ<RUNDVGHVFULEHGKHUHLQ6XEMHFWWRWKHIRUHJRLQJHDFKRIWKH
                3DUWLHV KHUHE\ LUUHYRFDEO\ DQG XQFRQGLWLRQDOO\ ZDLYHV DQG DJUHHV QRW WR DVVHUW
                E\ZD\RIPRWLRQRUDVDGHIHQVHFRXQWHUFODLPRURWKHUZLVHLQDQ\SURFHHGLQJ
                DULVLQJRXWRIRUUHODWLQJWRWKLV$JUHHPHQWRUWKH5HVWUXFWXULQJLWKDWDQ\FODLP
                LVQRWSHUVRQDOO\VXEMHFWWRWKHMXULVGLFWLRQRIWKHFRXUWVLQ1HZ<RUNDVGHVFULEHG
                KHUHLQIRUDQ\UHDVRQDQGLLWKDW$WKHSURFHHGLQJLQDQ\VXFKFRXUWLVEURXJKW
                LQ DQ LQFRQYHQLHQW IRUXP % WKH YHQXH RI VXFK SURFHHGLQJ LV LPSURSHU RU &
                WKLV$JUHHPHQWRUWKHVXEMHFWPDWWHUKHUHRIPD\QRWEHHQIRUFHGLQRUE\VXFK
                FRXUWV  1RWZLWKVWDQGLQJ WKH IRUHJRLQJ FRQVHQW WR 1HZ <RUN MXULVGLFWLRQ LI WKH
                &KDSWHU  &DVHV DUH FRPPHQFHG HDFK 3DUW\ DJUHHV WKDW WKH %DQNUXSWF\ &RXUW
                VKDOOKDYHH[FOXVLYHMXULVGLFWLRQRIDOOPDWWHUVDULVLQJRXWRIRULQFRQQHFWLRQZLWK
                WKLV $JUHHPHQW  %\ H[HFXWLQJ DQG GHOLYHULQJ WKLV $JUHHPHQW DQG XSRQ
                FRPPHQFHPHQW RI WKH &KDSWHU &DVHV HDFK RI WKH 3DUWLHV LUUHYRFDEO\ DQG
                XQFRQGLWLRQDOO\ VXEPLWV WR WKH SHUVRQDO MXULVGLFWLRQ RI WKH %DQNUXSWF\ &RXUW
                VROHO\ IRU SXUSRVHV RI DQ\ DFWLRQ VXLW SURFHHGLQJ RU RWKHU FRQWHVWHG PDWWHU
                DULVLQJRXWRIRUUHODWLQJWRWKLV$JUHHPHQWRUIRUUHFRJQLWLRQRUHQIRUFHPHQWRI
                DQ\ MXGJPHQW UHQGHUHG RU RUGHU HQWHUHG LQ DQ\ VXFK DFWLRQ VXLW SURFHHGLQJ RU
                RWKHUFRQWHVWHGPDWWHU



                                                     

19-22185-rdd       Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                            Pg 181 of 338


        F    ($&+ 3$57< +(5(%< :$,9(6 72 7+( )8//(67 (;7(17
                3(50,77(' %< $33/,&$%/( /$: $1< 5,*+7 ,7 0$< +$9( 72 $
                75,$/ %< -85< ,1 $1< /(*$/ 352&((',1* ',5(&7/< 25
                ,1',5(&7/< $5,6,1* 287 2) 25 5(/$7,1* 72 7+,6 $*5((0(17
                :+(7+(5 %$6(' 21 &2175$&7 7257 25 $1< 27+(5 7+(25<
                ($&+ 3$57< ,&(57,),(6 7+$7 12 5(35(6(17$7,9( $*(17 25
                $77251(< 2) $1< 27+(5 3$57< +$6 5(35(6(17(' (;35(66/<
                25 27+(5:,6( 7+$7 68&+ 27+(5 3$57< :28/' 127 ,1 7+(
                (9(172)/,7,*$7,216((.72(1)25&(7+()25(*2,1*:$,9(5
                $1' ,,$&.12:/('*(6 7+$7 ,7 $1' 7+( 27+(5 3$57,(6 +$9(
                %((1 ,1'8&(' 72 (17(5 ,172 7+,6 $*5((0(17 %< $021*
                27+(5 7+,1*6 7+( 0878$/ :$,9(56 $1' &(57,),&$7,216 ,1
                7+,6 6HFWLRQ   $1< ',6387(6 5(62/9(' ,1 &2857 6+$// %(
                5(62/9(',1$%(1&+75,$/:,7+287$-85<

6HFWLRQ    6SHFLILF3HUIRUPDQFH5HPHGLHV

        ,WLVXQGHUVWRRGDQGDJUHHGE\WKH3DUWLHVWKDWPRQH\GDPDJHVZRXOGQRWEHDVXIILFLHQW
UHPHG\ IRU DQ\ EUHDFK RI WKLV $JUHHPHQW E\ DQ\ 3DUW\ WKDW VXFK EUHDFK ZRXOG UHSUHVHQW DQ
LUUHSDUDEOHKDUPDQGWKDWHDFKQRQEUHDFKLQJ3DUW\VKDOOEHHQWLWOHGWRLQDGGLWLRQWRDQ\RWKHU
OHJDO RU HTXLWDEOH ULJKWV RU UHPHGLHV XQGHU DSSOLFDEOH ODZ VSHFLILF SHUIRUPDQFH RI WKH WHUPV
KHUHRI DQG LQMXQFWLYH RU RWKHU HTXLWDEOH UHOLHI LQFOXGLQJ DWWRUQH\V¶ IHHV DQG FRVWV ZLWKRXW WKH
SRVWLQJ RI ERQG DV D UHPHG\ RI DQ\ VXFK EUHDFK ZLWKRXW WKH QHFHVVLW\ RI SURYLQJ WKH
LQDGHTXDF\ RI PRQH\ GDPDJHV DV D UHPHG\ LQFOXGLQJ DQ RUGHU RI D FRXUW RI FRPSHWHQW
MXULVGLFWLRQ UHTXLULQJ DQ\ 3DUW\ WR FRPSO\ SURPSWO\ ZLWK DQ\ RI LWV REOLJDWLRQV KHUHXQGHU
provided however WKDW QR 3DUW\ VKDOO EH HQWLWOHG WR SXUVXH VSHFLILF SHUIRUPDQFH DV D UHPHG\
DJDLQVWDQ\RWKHU3DUW\LQFRQQHFWLRQZLWKDQ\DFWLRQRURPLVVLRQWDNHQSXUVXDQWWR6HFWLRQRI
WKLV$JUHHPHQW

6HFWLRQ    6XUYLYDO

        1RWZLWKVWDQGLQJ WKH WHUPLQDWLRQ RI WKLV $JUHHPHQW SXUVXDQW WR 6HFWLRQ  RWKHU WKDQ D
WHUPLQDWLRQSXUVXDQWWR6HFWLRQDLWKHDJUHHPHQWVDQGREOLJDWLRQVRIWKH3DUWLHVVHWIRUWKLQ
WKHIROORZLQJ6HFWLRQV6HFWLRQ6HFWLRQL6HFWLRQ6HFWLRQ6HFWLRQ6HFWLRQ
6HFWLRQ6HFWLRQ6HFWLRQ6HFWLRQ6HFWLRQ6HFWLRQ6HFWLRQ6HFWLRQ
DQG6HFWLRQDQGDQ\GHILQHGWHUPVXVHGLQDQ\VXFK6HFWLRQVVKDOOVXUYLYHVXFKWHUPLQDWLRQ
DQG VKDOO FRQWLQXH LQ IXOO IRUFH DQG HIIHFW IRU WKH EHQHILW RI WKH &RQVHQWLQJ /HQGHUV DQG WKH
6SRQVRUVLQDFFRUGDQFHZLWKWKHWHUPVKHUHRIprovidedWKDWDQ\OLDELOLW\RID3DUW\IRUIDLOXUHWR
FRPSO\ZLWKWKHWHUPVRIWKLV$JUHHPHQWVKDOOVXUYLYHVXFKWHUPLQDWLRQRWKHUWKDQDWHUPLQDWLRQ
SXUVXDQWWR6HFWLRQDL

6HFWLRQ    6XFFHVVRUVDQG$VVLJQV6HYHUDELOLW\6HYHUDO2EOLJDWLRQV

        7KLV $JUHHPHQW LV LQWHQGHG WR ELQG DQG LQXUH WR WKH EHQHILW RI HDFK RI WKH 3DUWLHV DQG
WKHLUUHVSHFWLYHSUHGHFHVVRUVVXFFHVVRUVSHUPLWWHGDVVLJQVKHLUVH[HFXWRUVDGPLQLVWUDWRUVDQG
UHSUHVHQWDWLYHV provided WKDW QRWKLQJ FRQWDLQHG LQ WKLV 6HFWLRQ  VKDOO EH GHHPHG WR SHUPLW
7UDQVIHUV RI LQWHUHVWVLQ WKH /HQGHU&ODLPV RWKHU WKDQ LQ DFFRUGDQFH ZLWK WKH H[SUHVV WHUPV RI

                                                     

19-22185-rdd       Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                             Pg 182 of 338


WKLV $JUHHPHQW  1RWZLWKVWDQGLQJ DQ\WKLQJ WR WKH FRQWUDU\ KHUHLQ WKH DJUHHPHQWV
UHSUHVHQWDWLRQV DQG REOLJDWLRQV RI WKH 3DUWLHV DUH LQ DOO UHVSHFWV VHYHUDO DQG QHLWKHU MRLQW QRU
MRLQWDQGVHYHUDO)RUWKHDYRLGDQFHRIGRXEWWKHREOLJDWLRQVDULVLQJRXWRIWKLV$JUHHPHQWDUH
VHYHUDO DQG QHLWKHU MRLQW QRU MRLQW DQG VHYHUDO ZLWK UHVSHFW WR HDFK &RQVHQWLQJ /HQGHU LQ
DFFRUGDQFHZLWKLWVSURSRUWLRQDWHLQWHUHVWKHUHXQGHUDQGWKH3DUWLHVDJUHHQRWWRSURFHHGDJDLQVW
DQ\ &RQVHQWLQJ /HQGHU IRU WKH REOLJDWLRQV RI DQRWKHU  )RU WKH DYRLGDQFH RI GRXEW WKH
REOLJDWLRQVDULVLQJRXWRIWKLV$JUHHPHQWDUHVHYHUDODQGQHLWKHUMRLQWQRUMRLQWDQGVHYHUDOZLWK
UHVSHFWWRHDFK6SRQVRU

6HFWLRQ     1R7KLUG3DUW\%HQHILFLDULHV

        8QOHVV H[SUHVVO\ VWDWHG KHUHLQ WKLV $JUHHPHQW VKDOO EH VROHO\ IRU WKH EHQHILW RI WKH
3DUWLHVDQGQRRWKHUSHUVRQRUHQWLW\VKDOOEHDWKLUGSDUW\EHQHILFLDU\KHUHRI

6HFWLRQ     3ULRU1HJRWLDWLRQV(QWLUH$JUHHPHQW

        7KLV$JUHHPHQWLQFOXGLQJWKHH[KLELWVDQGVFKHGXOHVKHUHWRLQFOXGLQJWKH7HUP6KHHW
FRQVWLWXWHV WKH HQWLUH LQWHJUDWHG DJUHHPHQW RI WKH 3DUWLHV DQG VXSHUVHGHV DOO RWKHU SULRU
QHJRWLDWLRQV ZLWK UHVSHFW WR WKH VXEMHFW PDWWHU KHUHRI DQG WKHUHRI H[FHSW WKDW WKH 3DUWLHV
DFNQRZOHGJH WKDW DQ\ FRQILGHQWLDOLW\ DJUHHPHQWV LI DQ\ KHUHWRIRUH H[HFXWHG EHWZHHQ WKH
&RPSDQ\DQGHDFK&RQVHQWLQJ/HQGHUVKDOOFRQWLQXHLQIXOOIRUFHDQGHIIHFWLQDFFRUGDQFHZLWK
LWVWHUPV

6HFWLRQ     &RXQWHUSDUWV

       7KLV$JUHHPHQWPD\EHH[HFXWHGLQVHYHUDOFRXQWHUSDUWVHDFKRIZKLFKVKDOOEHGHHPHG
WREHDQRULJLQDODQGDOORIZKLFKWRJHWKHUVKDOOEHGHHPHGWREHRQHDQGWKHVDPHDJUHHPHQW
([HFXWLRQFRSLHVRIWKLV$JUHHPHQWPD\EHGHOLYHUHGE\IDFVLPLOHHOHFWURQLFPDLORURWKHUZLVH
ZKLFKVKDOOEHGHHPHGWREHDQRULJLQDOIRUWKHSXUSRVHVRIWKLVSDUDJUDSK

6HFWLRQ     1RWLFHV

        $OO QRWLFHV KHUHXQGHU VKDOO EH GHHPHG JLYHQ LI LQ ZULWLQJ DQG GHOLYHUHG LI
FRQWHPSRUDQHRXVO\ VHQW E\ HOHFWURQLF PDLO FRXULHU RU E\ UHJLVWHUHG RU FHUWLILHG PDLO UHWXUQ
UHFHLSWUHTXHVWHGWRWKHIROORZLQJDGGUHVVHV

        D     ,IWRWKH&RPSDQ\WR

               )XOO%HDXW\%UDQGV+ROGLQJV&RUS
                2QH1HZ<RUN3OD]D
                1HZ<RUN1HZ<RUN
               $WWHQWLRQ (PLOLH$UHO
                            $UOHQH+RQJ
                            HDUHO#IEEUDQGVFRP
                            DKRQJ#IEEUDQGVFRP
                          
               :LWKDFRS\WR
                          

                                                       

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                          Pg 183 of 338


            .LUNODQG	(OOLV//3
             /H[LQJWRQ$YHQXH
             1HZ<RUN1HZ<RUN
            $WWHQWLRQ -RQDWKDQ6+HQHV3&
                         (PLO\*HLHU
                         *HRUJH.OLGRQDV
                         5HEHFFD%ODNH&KDLNLQ
                         MKHQHV#NLUNODQGFRP
                         HPLO\JHLHU#NLUNODQGFRP
                         JHRUJHNOLGRQDV#NLUNODQGFRP
                         UHEHFFDFKDLNLQ#NLUNODQGFRP

      E     ,IWRD&RQVHQWLQJ/HQGHURUDWUDQVIHUHHWKHUHRIWRWKHDGGUHVVHVVHWIRUWKEHORZ
               VXFK&RQVHQWLQJ/HQGHU¶VVLJQDWXUHRUDVGLUHFWHGE\DQ\WUDQVIHUHHWKHUHRIDV
               WKHFDVHPD\EHZLWKDFRS\WR

            ,IWRWKH&RQVHQWLQJ)LUVW/LHQ/HQGHUVRUWKH&RQVHQWLQJ),/2/HQGHUV
                       
            0LOEDQN7ZHHG+DGOH\	0F&OR\//3
             /LEHUW\6WUHHW
             1HZ<RUN1HZ<RUN
            $WWHQWLRQ 'HQQLV)'XQQH
                         *HUDUG8]]L
                         1HOO\$OPHLGD
                         -DVRQ7$QGHUVRQ
                         GGXQQH#PLOEDQNFRP
                         JX]]L#PLOEDQNFRP
                         QDOPHLGD#PLOEDQNFRP
                         MWDQGHUVRQ#PLOEDQNFRP
            
            ,IWRWKH&RQVHQWLQJ6HFRQG/LHQ/HQGHUV
                       
            3DXO:HLVV5LINLQG:KDUWRQ	*DUULVRQ//3
             $YHQXHRIWKH$PHULFDV
             1HZ<RUN1HZ<RUN
            $WWHQWLRQ 3DXO0%DVWD
                         (OL]DEHWK0F&ROP
                         &KULVWRSKHU+RSNLQV
                         SEDVWD#SDXOZHLVVFRP
                         HPFFROP#SDXOZHLVVFRP
                         FKRSNLQV#SDXOZHLVVFRP



      F     ,I WR D 6SRQVRU RU D WUDQVIHUHH WKHUHRI WR WKH DGGUHVVHV VHW IRUWK EHORZ VXFK
               6SRQVRU¶VVLJQDWXUHRUDVGLUHFWHGE\DQ\WUDQVIHUHHWKHUHRIDVWKHFDVHPD\EH
               ZLWKDFRS\WR

                                                   

19-22185-rdd      Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30              Main Document
                                          Pg 184 of 338


              ,IWR$SD[
              
              6LPSVRQ7KDFKHU	%DUWOHWW//3
               /H[LQJWRQ$YHQXH
               1HZ<RUN1HZ<RUN
              $WWHQWLRQ (OLVKD'*UDII
                            1LFKRODV(%DNHU
                            HJUDII#VWEODZFRP
                            QEDNHU#VWEODZFRP
                          
              ,IWR&KDUOHVEDQN
                          
              *RRGZLQ3URFWHU//3
               7KH1HZ<RUN7LPHV%XLOGLQJ
               (LJKWK$YHQXH
               1HZ<RUN1HZ<RUN
              $WWHQWLRQ :LOOLDP3:HLQWUDXE
                            -RVHSK)%HUQDUGL-U
                            ZZHLQWUDXE#JRRGZLQODZFRP
                            MEHUQDUGL#JRRGZLQODZFRP

        $Q\ QRWLFH JLYHQ E\ HOHFWURQLF PDLO IDFVLPLOH GHOLYHU\ PDLO RU FRXULHU VKDOO EH
HIIHFWLYHZKHQUHFHLYHG

6HFWLRQ   5HVHUYDWLRQRI5LJKWV1R$GPLVVLRQ

       D    1RWKLQJFRQWDLQHGKHUHLQVKDOOLOLPLW$WKHDELOLW\RIDQ\3DUW\WRFRQVXOWZLWK
               RWKHU 3DUWLHV RU % WKH ULJKWV RI DQ\ 3DUW\ XQGHU DQ\ DSSOLFDEOH EDQNUXSWF\
               LQVROYHQF\IRUHFORVXUHRUVLPLODUSURFHHGLQJLQFOXGLQJWKHULJKWWRDSSHDUDVD
               SDUW\LQLQWHUHVWLQDQ\PDWWHUWREHDGMXGLFDWHGLQRUGHUWREHKHDUGFRQFHUQLQJ
               DQ\PDWWHUDULVLQJLQRUUHODWHGWRWKH5HVWUXFWXULQJEHIRUHDFRXUWRIFRPSHWHQW
               MXULVGLFWLRQ LQ HDFK FDVH VR ORQJ DV VXFK FRQVXOWDWLRQ RU DSSHDUDQFH LV QRW
               LQFRQVLVWHQW ZLWK VXFK 3DUW\¶V REOLJDWLRQV KHUHXQGHU RU WR WKH H[WHQW VXFK
               5HVWUXFWXULQJ LV FRQVLVWHQW ZLWK WKLV $JUHHPHQW XQGHU WKH WHUPV RI WKH
               5HVWUXFWXULQJLLOLPLWWKHDELOLW\RIDQ\&RQVHQWLQJ/HQGHUWRVHOORUHQWHULQWR
               DQ\ WUDQVDFWLRQV LQ FRQQHFWLRQ ZLWK WKH /HQGHU &ODLPV RU DQ\ RWKHU FODLPV
               DJDLQVWRULQWHUHVWVLQWKH&RPSDQ\VXEMHFWWRWKHWHUPVRI6HFWLRQELLLOLPLW
               WKHULJKWVRIDQ\&RQVHQWLQJ/HQGHUXQGHUWKH$%/&UHGLW$JUHHPHQW)LUVW/LHQ
               &UHGLW $JUHHPHQW RU 6HFRQG /LHQ &UHGLW $JUHHPHQW DV DSSOLFDEOH RU DQ\
               DJUHHPHQWVH[HFXWHGLQFRQQHFWLRQWKHUHZLWKH[FHSWWRWKHH[WHQWH[HUFLVHRIDQ\
               VXFKULJKWVDUHLQFRQVLVWHQWZLWKWKHWHUPVRIWKLV$JUHHPHQWDVDSSOLFDEOHWRHDFK
               VXFK &RQVHQWLQJ /HQGHU RU LYFRQVWLWXWH D ZDLYHU RU DPHQGPHQW RI DQ\
               SURYLVLRQRIWKH$%/&UHGLW$JUHHPHQW)LUVW/LHQ&UHGLW$JUHHPHQWRU6HFRQG
               /LHQ&UHGLW$JUHHPHQWDVDSSOLFDEOHRUDQ\DJUHHPHQWVH[HFXWHGLQFRQQHFWLRQ
               WKHUHZLWK



                                                  

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                  Main Document
                                          Pg 185 of 338


       E    ([FHSWDVH[SUHVVO\SURYLGHGLQWKLV$JUHHPHQWQRWKLQJKHUHLQLVLQWHQGHGWRRU
               GRHV LQ DQ\ PDQQHU ZDLYH OLPLW LPSDLU RU UHVWULFW WKH DELOLW\ RI HDFK RI WKH
               3DUWLHV WR SURWHFW DQG SUHVHUYH LWV ULJKWV UHPHGLHV DQG LQWHUHVWV LQFOXGLQJ LWV
               FODLPV DJDLQVW DQ\ RI WKH RWKHU 3DUWLHV RU WKHLU UHVSHFWLYH DIILOLDWHV RU
               VXEVLGLDULHVRULWVIXOOSDUWLFLSDWLRQLQDQ\EDQNUXSWF\FDVHILOHGE\WKH&RPSDQ\
               RU DQ\ RI LWV DIILOLDWHV DQG VXEVLGLDULHV  7KLV $JUHHPHQW DQG WKH WUDQVDFWLRQV
               FRQWHPSODWHG WKHUHE\ DUH SDUW RI D SURSRVHG VHWWOHPHQW RI PDWWHUV WKDW FRXOG
               RWKHUZLVHEHWKHVXEMHFWRIOLWLJDWLRQDPRQJWKH3DUWLHV3XUVXDQWWR5XOHRI
               WKH )HGHUDO 5XOH RI (YLGHQFH DQ\ DSSOLFDEOH VWDWH UXOHV RI HYLGHQFH DQG DQ\
               RWKHU DSSOLFDEOH ODZ IRUHLJQ RU GRPHVWLF WKLV $JUHHPHQW DQG DOO QHJRWLDWLRQV
               UHODWLQJWKHUHWRVKDOOQRWEHDGPLVVLEOHLQWRHYLGHQFHLQDQ\SURFHHGLQJRWKHUWKDQ
               DSURFHHGLQJWRHQIRUFHLWVWHUPV7KLV$JUHHPHQWVKDOOLQQRHYHQWEHFRQVWUXHG
               DVRUEHGHHPHGWREHHYLGHQFHRIDQDGPLVVLRQRUFRQFHVVLRQRQWKHSDUWRIDQ\
               3DUW\RIDQ\FODLPRUIDXOWRUOLDELOLW\RUGDPDJHVZKDWVRHYHU(DFKRIWKH3DUWLHV
               GHQLHVDQ\DQGDOOZURQJGRLQJRUOLDELOLW\RIDQ\NLQGDQGGRHVQRWFRQFHGHDQ\
               LQILUPLW\LQWKHFODLPVRUGHIHQVHVWKDWLWKDVDVVHUWHGRUFRXOGDVVHUW

6HFWLRQ   5HODWLRQVKLS$PRQJ&RQVHQWLQJ/HQGHUV

       D    )RUWKHDYRLGDQFHRIGRXEWLWKH&RQVHQWLQJ),/2/HQGHUVLLWKH&RQVHQWLQJ
               )LUVW/LHQ/HQGHUVWKDWDUHPHPEHUVRIWKH$G+RF*URXSRI)LUVW/LHQ/HQGHUV
               DQG LLLWKH &RQVHQWLQJ 6HFRQG /LHQ /HQGHUV WKDW DUH PHPEHUV RI WKH $G +RF
               *URXSRI6HFRQG/LHQ/HQGHUVLQHDFKFDVHDFWLQWKHLULQGLYLGXDOFDSDFLWLHVDQG
               QRWDVDJHQWWUXVWHHRULQDQ\RWKHUILGXFLDU\FDSDFLW\ZLWKUHVSHFWWRDQ\RWKHU
               &RQVHQWLQJ/HQGHURUDQ\RWKHU3DUW\

       E    ,W LV XQGHUVWRRG DQG DJUHHG WKDW QR &RQVHQWLQJ /HQGHU KDV DQ\ GXW\ RI WUXVW RU
               FRQILGHQFHLQDQ\NLQGRUIRUPZLWKDQ\RWKHU&RQVHQWLQJ/HQGHUDVDUHVXOWRI
               WKLV$JUHHPHQW,QWKLVUHJDUGLWLVXQGHUVWRRGDQGDJUHHGWKDWDQ\&RQVHQWLQJ
               /HQGHUPD\WUDGHLQWKH/HQGHU&ODLPVRURWKHUGHEWRIWKH&RPSDQ\ZLWKRXWWKH
               FRQVHQW RI WKH &RPSDQ\ RU DQ\ RWKHU &RQVHQWLQJ /HQGHU VXEMHFW WR WKH $%/
               &UHGLW $JUHHPHQW )LUVW /LHQ &UHGLW $JUHHPHQW RU 6HFRQG /LHQ &UHGLW
               $JUHHPHQW DV DSSOLFDEOH WKH WHUPV RI WKLV $JUHHPHQW DQG DQ\ FRQILGHQWLDOLW\
               DJUHHPHQW HQWHUHG LQWR ZLWK WKH &RPSDQ\ provided WKDW QR &RQVHQWLQJ /HQGHU
               VKDOOKDYHDQ\UHVSRQVLELOLW\IRUDQ\VXFKWUDGLQJWRDQ\RWKHUSHUVRQRUHQWLW\E\
               YLUWXH RI WKLV $JUHHPHQW  1R SULRU KLVWRU\ SDWWHUQ RU SUDFWLFH RI VKDULQJ
               FRQILGHQFHVDPRQJRUEHWZHHQWKH&RQVHQWLQJ/HQGHUVKDOOLQDQ\ZD\DIIHFWRU
               QHJDWH WKLV $JUHHPHQW  7KH 3DUWLHV DFNQRZOHGJH WKDW WKLV DJUHHPHQW GRHV QRW
               FRQVWLWXWH DQ DJUHHPHQW DUUDQJHPHQW RU XQGHUVWDQGLQJ ZLWK UHVSHFW WR DFWLQJ
               WRJHWKHUIRUWKHSXUSRVHRIDFTXLULQJKROGLQJYRWLQJRUGLVSRVLQJRIDQ\HTXLW\
               VHFXULWLHVRIWKH&RPSDQ\DQGWKH3DUWLHVGRQRWFRQVWLWXWHD³JURXS´ZLWKLQWKH
               PHDQLQJRI5XOHGXQGHUWKH6HFXULWLHV([FKDQJH$FWRIDVDPHQGHG
               1R DFWLRQ WDNHQ E\ DQ\ 3DUW\ SXUVXDQW WR WKLV $JUHHPHQW VKDOO EH GHHPHG WR
               FRQVWLWXWHRUWRFUHDWHDSUHVXPSWLRQE\DQ\RIWKH3DUWLHVWKDWWKH3DUWLHVDUHLQ
               DQ\ZD\DFWLQJLQFRQFHUWRUDVVXFKD³JURXS´



                                                    

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                          Pg 186 of 338


       F    1RWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\KHUHLQQRWKLQJLQWKLV$JUHHPHQWVKDOO
               UHTXLUH DQ\ &RQVHQWLQJ /HQGHU RU UHSUHVHQWDWLYH RI D &RQVHQWLQJ /HQGHU WKDW
               EHFRPHV D PHPEHU RI D VWDWXWRU\ FRPPLWWHH WKDW PD\ EH HVWDEOLVKHG LQ DQ\
               SURFHHGLQJ EHIRUH D FRXUW RI FRPSHWHQW MXULVGLFWLRQ WR WDNH DQ\ DFWLRQ RU WR
               UHIUDLQIURPWDNLQJDQ\DFWLRQLQVXFKSHUVRQ¶VFDSDFLW\DVDVWDWXWRU\FRPPLWWHH
               PHPEHUprovidedWKDWQRWKLQJLQWKLV$JUHHPHQWVKDOOEHFRQVWUXHGDVUHTXLULQJ
               DQ\ &RQVHQWLQJ /HQGHU WR VHUYH RQ DQ\ VWDWXWRU\ FRPPLWWHH WKDW PD\ EH
               HVWDEOLVKHGLQDQ\SURFHHGLQJEHIRUHDFRXUWRIFRPSHWHQWMXULVGLFWLRQ

6HFWLRQ   1R6ROLFLWDWLRQ5HSUHVHQWDWLRQE\&RXQVHO$GHTXDWH,QIRUPDWLRQ

       D    7KLV $JUHHPHQW LV QRW DQG VKDOO QRW EH GHHPHG WR EH D VROLFLWDWLRQ IRU YRWHV LQ
               IDYRURIWKH3ODQ7KHDFFHSWDQFHVDQGFRQVHQWVRIDQ\SDUW\ZLWKUHVSHFWWRWKH
               3ODQ ZLOO QRW KDYH EHHQ VROLFLWHG XQWLO DIWHU VXFK SDUW\ KDV EHHQ SURYLGHG ZLWK
               VXFKGLVFORVXUHVDQGRUPDWHULDOVLQFRPSOLDQFHZLWKWKHDSSOLFDEOHUHTXLUHPHQWV
               RIDSSOLFDEOHODZZLWKUHVSHFWWRVXFKVROLFLWDWLRQ

       E    (DFK 3DUW\ DFNQRZOHGJHV WKDW LW KDV EHHQ UHSUHVHQWHG E\ FRXQVHO LQ FRQQHFWLRQ
               ZLWKWKLV$JUHHPHQWDQGWKHWUDQVDFWLRQVFRQWHPSODWHGKHUHE\$FFRUGLQJO\DQ\
               UXOHRIODZRUDQ\OHJDOGHFLVLRQWKDWZRXOGSURYLGHDQ\3DUW\ZLWKDGHIHQVHWR
               WKH HQIRUFHPHQW RI WKH WHUPV RI WKLV $JUHHPHQW DJDLQVW VXFK 3DUW\ EDVHG XSRQ
               ODFNRIOHJDOFRXQVHOVKDOOKDYHQRDSSOLFDWLRQDQGLVH[SUHVVO\ZDLYHG

       F    $OWKRXJK QRQH RI WKH 3DUWLHV LQWHQGV WKDW WKLV $JUHHPHQW VKRXOG FRQVWLWXWH DQG
               WKH\HDFKEHOLHYHLWGRHVQRWFRQVWLWXWHDVROLFLWDWLRQRUDFFHSWDQFHRIDFKDSWHU
                SODQ RI UHRUJDQL]DWLRQ RU DQ RIIHULQJ RI VHFXULWLHV HDFK &RQVHQWLQJ /HQGHU
               DFNQRZOHGJHV DJUHHV DQG UHSUHVHQWV WR WKH RWKHU 3DUWLHV WKDW LW L LV DQ
               ³DFFUHGLWHGLQYHVWRU´DVVXFKWHUPLVGHILQHGLQ5XOHDRIWKH6HFXULWLHV$FW
               RI  LLXQGHUVWDQGV WKDW DQ\ VHFXULWLHV WR EH DFTXLUHG E\ LW SXUVXDQW WR WKH
               5HVWUXFWXULQJ KDYH QRW EHHQ UHJLVWHUHG XQGHU WKH 6HFXULWLHV $FW DQG WKDW VXFK
               VHFXULWLHV DUH WR WKH H[WHQW QRW DFTXLUHG SXUVXDQW WR VHFWLRQ  RI WKH
               %DQNUXSWF\ &RGH EHLQJ RIIHUHG DQG VROG SXUVXDQW WR DQ H[HPSWLRQ IURP
               UHJLVWUDWLRQ FRQWDLQHG LQ WKH 6HFXULWLHV $FW EDVHG LQ SDUW XSRQ VXFK &RQVHQWLQJ
               /HQGHU¶V UHSUHVHQWDWLRQV FRQWDLQHG LQ WKLV $JUHHPHQW DQG FDQQRW EH VROG XQOHVV
               VXEVHTXHQWO\ UHJLVWHUHG XQGHU WKH 6HFXULWLHV $FW RU DQ H[HPSWLRQ IURP
               UHJLVWUDWLRQLVDYDLODEOHDQGLLLKDVVXFKNQRZOHGJHDQGH[SHULHQFHLQILQDQFLDO
               DQG EXVLQHVV PDWWHUV WKDW VXFK &RQVHQWLQJ /HQGHU LV FDSDEOH RI HYDOXDWLQJ WKH
               PHULWVDQGULVNVRIWKHVHFXULWLHVWREHDFTXLUHGE\LWSXUVXDQWWRWKH5HVWUXFWXULQJ
               DQGXQGHUVWDQGVDQGLVDEOHWREHDUDQ\HFRQRPLFULVNVZLWKVXFKLQYHVWPHQW

6HFWLRQ   $GGLWLRQDO3DUWLHV

       :LWKRXW LQ DQ\ ZD\ OLPLWLQJ WKH UHTXLUHPHQWV RI 6HFWLRQ E RI WKLV $JUHHPHQW
DGGLWLRQDO/HQGHUVPD\HOHFWWREHFRPH3DUWLHVXSRQH[HFXWLRQDQGGHOLYHU\WRWKHRWKHU3DUWLHV
RIDFRXQWHUSDUWKHUHRILQDFFRUGDQFHZLWK6HFWLRQ6XFKDGGLWLRQDO3DUWLHVVKDOOEHFRPHD
&RQVHQWLQJ/HQGHUXQGHUWKLV$JUHHPHQWLQDFFRUGDQFHZLWKWKHWHUPVRIWKLV$JUHHPHQW


                                                    

19-22185-rdd     Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                         Pg 187 of 338


6HFWLRQ   (DUO\$FFHSWDQFH3UHPLXPDQG3URIHVVLRQDO)HHV	([SHQVHV

       D    )LUVW/LHQ(DUO\$FFHSWDQFH3UHPLXP

               L    (DFK )LUVW /LHQ /HQGHU WKDW H[HFXWHV WKLV $JUHHPHQW E\ WKH (DUO\
                       $FFHSWDQFH 'DWH RU VXFK RWKHU GDWH DV DJUHHG WR LQ ZULWLQJ EHWZHHQ WKH
                       &RPSDQ\ DQG WKH 5HTXLUHG &RQVHQWLQJ )LUVW /LHQ /HQGHUV HDFK
                       DQ³Eligible First Lien Lender´ VKDOO KDYH HDUQHG LWV pro rata VKDUH RI
                       WKH )LUVW /LHQ (DUO\$FFHSWDQFH3UHPLXPVHWIRUWKLQWKH7HUP6KHHW RQ
                       WKHWHUPVDQGFRQGLWLRQVWKHUHLQ7KH(DUO\$FFHSWDQFH3UHPLXPVKDOOEH
                       GHHPHGWREHDFODLPDJDLQVWWKH&RPSDQ\WKDWULGHVWKURXJKWKH&KDSWHU
                        &DVHV XQLPSDLUHG DQG VKDOO EH SDLG LQ IXOO LQ FDVK RQ RU EHIRUH WKH
                       5HVWUXFWXULQJ(IIHFWLYH'DWH

               LL   )RUWKHDYRLGDQFHRIGRXEWWKH)LUVW/LHQ(DUO\$FFHSWDQFH)HHVKDOOQRW
                       EH VXEMHFW WR 6HFWLRQ  RI WKH )LUVW /LHQ &UHGLW $JUHHPHQW DQG WKH
                       &RPSDQ\ DQG WKH &RQVHQWLQJ )LUVW /LHQ /HQGHUV DJUHH WKH &UHGLW
                       $JUHHPHQW LV KHUHE\ DPHQGHG WR SURYLGH IRU WKH IRUHJRLQJ  6XFK
                       DPHQGPHQW VKDOO EHFRPH HIIHFWLYH RQ WKH GDWH RI WKLV $JUHHPHQW  1R
                       RWKHUSURYLVLRQVRIWKH)LUVW/LHQ&UHGLW$JUHHPHQWVKDOOEHGHHPHGWREH
                       PRGLILHGDQGDOORWKHUSURYLVLRQVRIWKH)LUVW/LHQ&UHGLW$JUHHPHQWVKDOO
                       UHPDLQLQIXOOIRUFHDQGHIIHFW

       E    5HLPEXUVHPHQWRI)HHVDQG([SHQVHV

               L    7KH&RPSDQ\VKDOOVHHNDSSURYDOIURPWKH%DQNUXSWF\&RXUWIRUSD\PHQW
                       RI WKH UHDVRQDEOH DQG GRFXPHQWHG RXWRISRFNHW L IHHV DQG H[SHQVHV
                       LQFXUUHGE\DGYLVRUVWRWKH$G+RF*URXSRI)LUVW/LHQ/HQGHUV0LOEDQN
                       DQG 'XFHUD SXUVXDQW WR WKH H[LVWLQJ IHH SD\PHQW DUUDQJHPHQWV EHWZHHQ
                       WKH&RPSDQ\DQGVXFKDGYLVRUVLLIHHVDQGH[SHQVHLQFXUUHGE\DGYLVRUV
                       WRWKH$G+RF*URXSRI6HFRQG/LHQ/HQGHUV3DXO:HLVVDQG+RXOLKDQ
                       /RNH\ SXUVXDQW WR WKH H[LVWLQJ IHH SD\PHQW DUUDQJHPHQWV EHWZHHQ WKH
                       &RPSDQ\ DQG VXFK DGYLVRUV LLL IHHV DQG H[SHQVHV LQFXUUHG E\ 'DYLV
                       3RON LQ LWV UROH DV FRXQVHO WR FHUWDLQ RI WKH )LUVW /LHQ /HQGHUV LQ DQ
                       DPRXQW QRW WR H[FHHG  LQ WKH DJJUHJDWH LY IHHV DQG H[SHQVHV
                       LQFXUUHGE\DGYLVRUVWRWKH6SRQVRUVLQDQDPRXQWQRWWRH[FHHG
                       LQ WKH DJJUHJDWH DQG YWKH UHDVRQDEOH DQG GRFXPHQWHG RXWRISRFNHW
                       H[SHQVHVRIWKHPHPEHUVRI$G+RF*URXSRI)LUVW/LHQ/HQGHUVLQHDFK
                       FDVH SXUVXDQW WR WKH 3ODQ RU RWKHU DSSURSULDWH ILOLQJ provided WKDW DOO
                       LQYRLFHVRIVXFKDGYLVRUVDQGPHPEHUVRIWKH$G+RF*URXSRI)LUVW/LHQ
                       /HQGHUV UHFHLYHG DQG RXWVWDQGLQJ DV RI WKH GD\ EHIRUH WKH 3HWLWLRQ 'DWH
                       VKDOOEHSDLGLQIXOORQVXFKGDWH

6HFWLRQ   $GGLWLRQDO3URYLVLRQV5HJDUGLQJWKH3DUWLHV¶&RPPLWPHQWV

       1RWZLWKVWDQGLQJDQ\WKLQJFRQWDLQHGLQWKLV$JUHHPHQWQRWKLQJLQWKLV$JUHHPHQWVKDOO



                                                   

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                    Main Document
                                          Pg 188 of 338


      D     EH FRQVWUXHG WR SURKLELW DQ\ 3DUW\ IURP FRQWHVWLQJ ZKHWKHU DQ\ PDWWHU IDFW RU
               WKLQJLVDEUHDFKRIRULVLQFRQVLVWHQWZLWKWKLV$JUHHPHQW

      E     EH FRQVWUXHG WR SURKLELW DQ\ 3DUW\ IURP DSSHDULQJ DV D SDUW\ LQ LQWHUHVW LQ DQ\
               PDWWHUWREHDGMXGLFDWHGLQWKH&KDSWHU&DVHVVRORQJDVVXFKDSSHDUDQFHDQG
               WKH SRVLWLRQV DGYRFDWHG LQ FRQQHFWLRQ WKHUHZLWK DUH QRW LQFRQVLVWHQW ZLWK WKLV
               $JUHHPHQWDQGDUHQRWIRUWKHSXUSRVHRIGHOD\LQJLQWHUIHULQJZLWKLPSHGLQJRU
               WDNLQJDQ\RWKHUDFWLRQWRGHOD\LQWHUIHUHZLWKRULPSHGHGLUHFWO\RULQGLUHFWO\
               WKH5HVWUXFWXULQJRUWKLV$JUHHPHQW

      F     VXEMHFWWRWKHWHUPVRIVHFWLRQDLLLLDIIHFWWKHDELOLW\RIDQ\3DUW\WRFRQVXOW
               ZLWKDQ\RWKHU3DUW\WKH&RPSDQ\RUDQ\RWKHUSDUW\LQLQWHUHVWLQWKH&KDSWHU
               &DVHVLQFOXGLQJDQ\RIILFLDOFRPPLWWHHDQGWKH8QLWHG6WDWHVWUXVWHH

      G     LPSDLURUZDLYHWKHULJKWVRIDQ\3DUW\WRDVVHUWRUUDLVHDQ\REMHFWLRQSHUPLWWHG
               XQGHUWKLV$JUHHPHQWLQFRQQHFWLRQZLWKWKH5HVWUXFWXULQJ

      H     SUHYHQWDQ\3DUW\IURPHQIRUFLQJWKLV$JUHHPHQW

      I     UHTXLUH DQ\ 3DUW\ WR LQFXU DQ\ PDWHULDO ILQDQFLDO RU RWKHU PDWHULDO OLDELOLW\ RWKHU
               WKDQDVH[SUHVVO\GHVFULEHGLQWKLV$JUHHPHQWRUWKH'HILQLWLYH'RFXPHQWV

      J     REOLJDWH D 3DUW\ WR GHOLYHU D YRWH WR VXSSRUW WKH 3ODQ RU SURKLELW D 3DUW\ IURP
               ZLWKGUDZLQJ VXFK YRWH LQ HDFK FDVH XSRQ WKH 7HUPLQDWLRQ 'DWH 6HFRQG /LHQ
               7HUPLQDWLRQ 'DWH RU 6SRQVRU 7HUPLQDWLRQ 'DWH DV DSSOLFDEOH RWKHU WKDQ DV D
               UHVXOWRIWKHRFFXUUHQFHRIWKH(IIHFWLYH'DWHprovidedWKDWXSRQWKHZLWKGUDZDO
               RI DQ\ VXFK YRWH RQ RU DIWHU WKH 7HUPLQDWLRQ 'DWH RWKHU WKDQ DV D UHVXOW RI WKH
               RFFXUUHQFHRIWKH5HVWUXFWXULQJ(IIHFWLYH'DWHVXFKYRWHVKDOOEHGHHPHGYRLG
               ab initioDQGVXFK3DUW\VKDOOKDYHWKHRSSRUWXQLW\WRFKDQJHLWVYRWHVXEMHFWWR
               WKH UXOHV DQG SURYLVLRQV LQ WKH %DQNUXSWF\ &RGH RU DQ\ RUGHU HQWHUHG E\ WKH
               %DQNUXSWF\&RXUW

      K     UHTXLUHDQ\3DUW\WRWDNH DQ\ DFWLRQ ZKLFK LV SURKLELWHG E\DSSOLFDEOHODZ RU WR
               ZDLYHRUIRUHJRWKHEHQHILWRIDQ\DSSOLFDEOHOHJDOSURIHVVLRQDOSULYLOHJH

      L     SUHYHQWDQ\3DUW\IURPWDNLQJDQ\DFWLRQZKLFKLVUHTXLUHGE\DSSOLFDEOHODZ

      M     SUHYHQWDQ\3DUW\IURPH[HUFLVLQJDQ\ULJKWXQGHUWKH$%/&UHGLW$JUHHPHQWWKH
               )LUVW /LHQ &UHGLW $JUHHPHQW DQG WKH 6HFRQG /LHQ &UHGLW $JUHHPHQW QRU VKDOO
               DQ\WKLQJ FRQWDLQHG LQ WKLV $JUHHPHQW EH GHHPHG WR FRQVWLWXWH D ZDLYHU RU
               DPHQGPHQWRIDQ\SURYLVLRQRIWKH$%/&UHGLW$JUHHPHQWWKH)LUVW/LHQ&UHGLW
               $JUHHPHQW DQG WKH 6HFRQG /LHQ &UHGLW $JUHHPHQW RWKHU WKDQ DV H[SUHVVO\ VHW
               IRUWKKHUHLQ

      N     VXEMHFW WR WKH %DQNUXSWF\ &RGH LQFOXGLQJ VHFWLRQ  SUHYHQW DQ\ 3DUW\ IURP
               WDNLQJDQ\FXVWRPDU\SHUIHFWLRQVWHSRURWKHUDFWLRQDVLVQHFHVVDU\WRSUHVHUYHRU
               GHIHQG WKH YDOLGLW\ H[LVWHQFH RU SULRULW\ RI LWV &RPSDQ\ FODLPVLQWHUHVWV LQ
               DFFRUGDQFH ZLWK WKH WHUPV RI WKH $%/ &UHGLW $JUHHPHQW WKH )LUVW /LHQ &UHGLW

                                                    

19-22185-rdd     Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                          Pg 189 of 338


               $JUHHPHQWDQGWKH6HFRQG/LHQ&UHGLW$JUHHPHQWLQFOXGLQJZLWKRXWOLPLWDWLRQ
               WKH ILOLQJ RI D SURRI RI FODLP DJDLQVW DQ\ ILOLQJ HQWLW\ provided WKDW IRU WKH
               DYRLGDQFHRIGRXEWQRWKLQJLQWKLV6HFWLRQNVKDOOSHUPLWDQ\3DUW\WRHQIRUFH
               DQ\ VHFXULW\ LQWHUHVW RU H[HUFLVH DQ\ IRUHFORVXUH RU RWKHU FRQWUDFWXDO RU OHJDO
               UHPHG\ LQ UHVSHFW RI DQ\ DVVHW RI DQ\ 'HEWRU WKDW ZRXOG RWKHUZLVH QRW EH
               SHUPLWWHGSXUVXDQWWR6HFWLRQRU

       O    SURKLELW DQ\ 3DUW\ IURP WDNLQJ DQ\ DFWLRQ WKDW GRHV QRW YLRODWH VXFK 3DUW\¶V
               REOLJDWLRQVXQGHUWKLV$JUHHPHQW

        ,1:,71(66:+(5(2)WKH3DUWLHVKHUHWRKDYHFDXVHGWKLV$JUHHPHQWWREHH[HFXWHG
DQGGHOLYHUHGE\WKHLUUHVSHFWLYHGXO\DXWKRUL]HGRIILFHUVVROHO\LQWKHLUUHVSHFWLYHFDSDFLW\DV
RIILFHUVRIWKHXQGHUVLJQHGDQGQRWLQDQ\RWKHUFDSDFLW\DVRIWKHGDWHILUVWVHWIRUWKDERYH

                                                     

                                       >Signature Pages Follow@




                                                    

19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 190 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 191 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 192 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 193 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 194 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 195 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 196 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 197 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 198 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 199 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 200 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 201 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 202 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 203 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 204 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 205 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 206 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 207 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 208 of 338
19-22185-rdd   Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30    Main Document
                                       Pg 209 of 338




                        [Consenting Lender Signature Pages Omitted]
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 210 of 338


                                     ([KLELW$

                                    7HUP6KHHW




                                         
19-22185-rdd               Doc 14           Filed 02/03/19 Entered 02/03/19 21:25:30           Main Document
                                                         Pg 211 of 338



                                                          )8//%($87<

                                                    5(6758&785,1*7(506+((7

                                                        '(&(0%(5


7KLV WHUP VKHHW WRJHWKHU ZLWK WKH H[KLELWV DQG VFKHGXOHV DWWDFKHG KHUHWR HDFK DV PD\ EH DPHQGHG
UHVWDWHGVXSSOHPHQWHGRURWKHUZLVHPRGLILHGIURPWLPHWRWLPHLQDFFRUGDQFHZLWKWKHWHUPVKHUHRIDQG
RI 6HFWLRQ RI WKH 56$ DV GHILQHG KHUHLQ WKH³Restructuring Term Sheet´ VHWV IRUWK WKH SULQFLSDO
WHUPV RI D ILQDQFLDO UHVWUXFWXULQJ WKH³Restructuring´ RI WKH H[LVWLQJ GHEW DQG RWKHU REOLJDWLRQV RI
%ODFNGRJ+ROGLQJV,QF³Holdings´)8//%($87<%UDQGV+ROGLQJV&RUS³FULLBEAUTY´DQG
HDFK RI WKHLU VXEVLGLDULHV WKDW H[HFXWH WKH 56$ ZKLFK DUH OLVWHG RQ $QQH[  DWWDFKHG KHUHWR WRJHWKHU
ZLWK +ROGLQJV FROOHFWLYHO\ WKH³Company´  7KLV 5HVWUXFWXULQJ 7HUP 6KHHW KDV WKH VXSSRUW RI WKH
&RQVHQWLQJ/HQGHUVDQGWKH6SRQVRUVDVVHWIRUWKLQWKH56$

7+,6 5(6758&785,1* 7(50 6+((7 '2(6 127 &2167,787( 125 6+$// ,7 %(
&216758('$6$12))(5:,7+5(63(&772$1<6(&85,7,(625$62/,&,7$7,21
2)$&&(37$1&(6255(-(&7,216$672$1<3/$1,7%(,1*81'(56722'7+$7
68&+ $ 62/,&,7$7,21 21/< :,// %( 0$'( ,1 &203/,$1&( :,7+ $33/,&$%/(
3529,6,2162)6(&85,7,(6%$1.5837&<$1'2527+(5$33/,&$%/(/$:6

7+,66800$5<,635(6(17(')25',6&866,21$1'6(77/(0(17385326(6$1'
,6 (17,7/(' 72 3527(&7,21 )520 $1< 86( 25 ',6&/2685( 72 $1< 3(5621
38568$17 72 58/(  2) 7+( )('(5$/ 58/(6 2) (9,'(1&( $1' $1< 27+(5
58/( 2) 6,0,/$5 ,03257  7+( 75$16$&7,216 '(6&5,%(' +(5(,1 :,// %(
68%-(&7 72 7+( 1(*27,$7,21 (;(&87,21 $1' '(/,9(5< 2) '(),1,7,9(
'2&80(176 7+$7 $5( ,1 $&&25'$1&( :,7+ 7+( 7(506 6(7 )257+ +(5(,1
$1' 7+( &/26,1* 2)$1< 75$16$&7,216+$//%(68%-(&7727+(7(506 $1'
&21',7,216 6(7 )257+ ,1 68&+ '(),1,7,9( '2&80(176  12 %,1',1*
2%/,*$7,216 :,// %( &5($7(' %< 7+,6 7(50 6+((7 81/(66 $1' 817,/
6,*1$785( 3$*(6 72 7+( 56$ $5( (;(&87(' $1' '(/,9(5(' %< $//
$33/,&$%/(3$57,(6

72 7+( (;7(17 7+$7 $1< 3529,6,21 2) 7+,6 5(6758&785,1* 7(50 6+((7 ,6
,1&216,67(17 :,7+7+(56$ 7+( 7(5062)7+( 5(6758&785,1* 7(50 6+((7
:,7+5(63(&77268&+3529,6,216+$//&21752/





 &DSLWDOL]HGWHUPVXVHGEXWQRWRWKHUZLVHGHILQHGKHUHLQKDYHWKHPHDQLQJVDVFULEHGWRVXFKWHUPVLQWKH56$

 )RUWKHDYRLGDQFHRIGRXEWDSSURYDORIWKH'HILQLWLYH'RFXPHQWVVKDOOEHVXEMHFWWRWKHWHUPVRI6HFWLRQRI
    WKH56$


                                                               

19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 212 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 213 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 214 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 215 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 216 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 217 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 218 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 219 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 220 of 338
19-22185-rdd      Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                             Pg 221 of 338


                                              $QQH[

    x %ODFNGRJ+ROGLQJV,QF
    x )8//%($87<%UDQGV+ROGLQJV&RUS
    x )8//%($87<%UDQGV//&
    x )8//%($87<%UDQGV,QF
    x )8//%($87<%UDQGV0HUFKDQW,QF
    x )8//%($87<%UDQGV0DQDJHPHQW6HUYLFHV//&
    x -HVVLFD/RQGRQ,QF
    x 6ZLPVXLWVIRU$OO//&
    x )8//%($87<%UDQGV2SHUDWLRQV//&
    x )8//%($87<%UDQGV7H[DV//&




                                                 

19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 222 of 338


                                      $QQH[

                         1HZ)LUVW/LHQ7HUP/RDQ7HUP6KHHW




                                          

19-22185-rdd   Doc 14    Filed 02/03/19 Entered 02/03/19 21:25:30           Main Document
                                      Pg 223 of 338


                          )8//%($87<%UDQGV+ROGLQJV&RUS
                              7HUP)DFLOLW\
                        6XPPDU\RI3ULQFLSDO7HUPVDQG&RQGLWLRQV
                                             
      
      7+,6 7(50 6+((7 72*(7+(5 :,7+ 7+( (;+,%,76 $1' 6&+('8/(6
$77$&+(' +(5(72 ($&+ $6 0$< %( $0(1'(' 5(67$7('
6833/(0(17(' 25 27+(5:,6( 02',),(' )520 7,0( 72 7,0( ,1
$&&25'$1&( :,7+ 7+( 7(506 +(5(2) 7+( ³TERM FACILITY TERM
SHEET´6(76)257+7+(35,1&,3$/7(5062)7+(7(50)$&,/,7<72%(
(17(5(' ,172 ,1 &211(&7,21 :,7+ 7+( 5(6758&785,1* $1' ,6
$77$&+('$6$11(;72$1'68%-(&7,1$//5(63(&76727+(7(506
2) 7+( 5(6758&785,1* 7(50 6+((7 $77$&+(' $6 (;+,%,7 $ 72 7+(
5(6758&785,1*6833257$*5((0(17

     7+,6 7(50 )$&,/,7< 7(50 6+((7 '2(6 127 &2167,787( 125
6+$//,7%(&216758('$6$12))(5:,7+5(63(&772$1<6(&85,7,(6
25$62/,&,7$7,212)$&&(37$1&(6255(-(&7,216$672$1<3/$1,7
%(,1* 81'(56722' 7+$7 68&+ $ 62/,&,7$7,21 ,) $1< 21/< :,// %(
0$'( ,1 &203/,$1&( :,7+ $33/,&$%/( 3529,6,216 2) 6(&85,7,(6
%$1.5837&< $1'25 27+(5 $33/,&$%/( /$:6  7+,6 6800$5< ,6
35(6(17(' )25 ',6&866,21 $1' 6(77/(0(17 385326(6 $1' ,6
(17,7/('723527(&7,21)520$1<86(25',6&/2685(72$1<3(5621
38568$17 72 58/(  2) 7+( )('(5$/ 58/(6 2) (9,'(1&( $1' $1<
27+(558/(2)6,0,/$5,03257

      7+( 5(*8/$725< 7$; $&&2817,1* $1' 27+(5 /(*$/ $1'
),1$1&,$/ 0$77(56 5(/$7(' 72 7+( 5(6758&785,1* +$9( 127 %((1
)8//< (9$/8$7(' $1' $1<68&+(9$/8$7,210$<$))(&77+(7(506
$1' 6758&785( 2) 7+( 7(50 )$&,/,7<  )857+(5 7+( 75$16$&7,216
'(6&5,%(' +(5(,1 :,// %( 68%-(&7 72 7+( 1(*27,$7,21 (;(&87,21
$1' '(/,9(5< 2) '(),1,7,9( '2&80(176 ,1 $&&25'$1&( :,7+ 7+(
7(506 6(7 )257+ +(5(,1 7+( ³)$&,/,7,(6 '2&80(17$7,21´  7+(
&/26,1* 2) $1< 75$16$&7,21 6+$// %( 68%-(&7 72 7+( 7(506 $1'
&21',7,216 6(7 )257+ ,1 68&+ )$&,/,7,(6 '2&80(17$7,21  12
%,1',1* 2%/,*$7,216 :,// %( &5($7(' %< 7+,6 7(50 6+((7 81/(66
$1' 817,/ 6,*1$785( 3$*(6 72 7+( )$&,/,7,(6 '2&80(17$7,21 $5(
(;(&87('$1''(/,9(5('%<$//$33/,&$%/(3$57,(6

                                              
%RUURZHU                          )8//%($87<            %UDQGV       +ROGLQJV      &RUS
                                    ³FULLBEAUTY Holdings´ D 'HODZDUH FRUSRUDWLRQ
                                   RU D VXEVLGLDU\ DQGRU DIILOLDWH RI )8//%($87<
                                    +ROGLQJV DV GHWHUPLQHG E\ WKH 5HTXLUHG &RQVHQWLQJ
                                   )LUVW /LHQ /HQGHUV DV GHILQHG LQ WKH 5HVWUXFWXULQJ
                                    6XSSRUW $JUHHPHQW ³RSA´ DQG WKH &RPSDQ\ WKH



                                            
19-22185-rdd               Doc 14           Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                                         Pg 224 of 338
                                                                                                                         


                                                         ³Borrower´

                                                         

                                                         %ODFNGRJ +ROGLQJV ,QF D 'HODZDUH FRUSRUDWLRQ
                                                          ³Holdings´
+ROGLQJV

&UHGLW)DFLOLWLHV7UDQVDFWLRQV                           ,QFRQQHFWLRQZLWKWKH5HVWUXFWXULQJLWLVLQWHQGHGWKDW
                                                          %RUURZHU ZLOO REWDLQ L D 7HUP )DFLOLW\ DV GHILQHG
                                                          EHORZ LQ DQ DJJUHJDWH SULQFLSDO DPRXQW RI 
                                                          PLOOLRQLLDVHQLRUIDFLOLW\WKH³New Term Facility´
                                                          LQ DQ DJJUHJDWH SULQFLSDO DPRXQW RI  PLOOLRQ
                                                          SURYLGHGWKDWWKH1HZ7HUP)DFLOLW\VKDOOEHLQFXUUHG
                                                          SXUVXDQW WR WKH VDPH GRFXPHQWDWLRQ DV WKH 7HUP
                                                          )DFLOLW\ LLL D VHFRQG OLHQ VXERUGLQDWHG MXQLRU ORDQ
                                                          IDFLOLW\ WKH ³Subordinated Facility´ LQ DQ DJJUHJDWH
                                                          SULQFLSDO DPRXQW RI XS WR  PLOOLRQ DQG LLL DQ
                                                          DVVHW EDVHG UHYROYLQJ FUHGLW IDFLOLW\ LQ DQ DJJUHJDWH
                                                          SULQFLSDO DPRXQW XS WR  PLOOLRQ WKH ³ABL
                                                          Facility´DQGFROOHFWLYHO\ZLWKWKH7HUP)DFLOLWLHVWKH
                                                          ³Credit Facilities´

$GPLQLVWUDWLYH     $JHQWV                         DQG $Q HQWLW\ GHWHUPLQHG E\ 5HTXLUHG )LUVW /LHQ /HQGHUV
&ROODWHUDO$JHQWV                                      DVGHILQHGLQWKH56$ZLOODFWDVVROHDGPLQLVWUDWLYH
                                                         DJHQWDQGVROHFROODWHUDODJHQWLQVXFKFDSDFLWLHVWKH
                                                         ³Administrative Agent´ IRU D V\QGLFDWH RI EDQNV
                                                         ILQDQFLDO LQVWLWXWLRQV DQG RWKHU HQWLWLHV H[FOXGLQJ
                                                         FHUWDLQ GLVTXDOLILHG LQVWLWXWLRQV ZLWK UHVSHFW WR WKH
                                                         7HUP )DFLOLW\ WKH ³Lenders´ DQG ZLOO SHUIRUP WKH
                                                         GXWLHVFXVWRPDULO\DVVRFLDWHGZLWKVXFKUROHV

&UHGLW)DFLOLWLHV                                       $ VHQLRU VHFXUHG ILUVW OLHQ WHUP ORDQ IDFLOLW\ WKH
                                                          ³Term Facility´ LQ DQ DJJUHJDWH SULQFLSDO DPRXQW RI
                                                          PLOOLRQ WKH ORDQV WKHUHXQGHU WKH ³Term
                                                          Loans´ZKLFKZLOOLQFOXGHPLOOLRQIXQGHGE\
                                                         H[FKDQJLQJ WKH ([LVWLQJ )LUVW /LHQ 7HUP /RDQV DV
                                                          GHILQHG EHORZ DQG  PLOOLRQ IXQGHG E\
                                                         H[FKDQJLQJ WKH ([LVWLQJ ),/2 7UDQFKH DV GHILQHG
                                                          EHORZ RI WKH ([LVWLQJ $%/ )DFLOLW\ DV GHILQHG

                                                          EHORZ DQG WKH  PLOOLRQ 1HZ 7HUP )DFLOLW\
                                                          VXEMHFWWRWKHWHUPVDQGFRQGLWLRQVVHWIRUWKRQ([KLELW




 7RWKHH[WHQWWKH%RUURZHULVDQHQWLW\RWKHUWKDQ)8//%($87<+ROGLQJVWKLV7HUP)DFLOLW\7HUP6KHHWVKDOO
EHDPHQGHGDVDSSURSULDWHWRUHIOHFWDOOQHFHVVDU\FRUUHVSRQGLQJFKDQJHV

                                                                
                                                                      
                                                                 
19-22185-rdd      Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30            Main Document
                                            Pg 225 of 338
                                                                                                       


                                         'WRWKH56$

([LVWLQJ&UHGLW)DFLOLWLHV             D([LVWLQJ)LUVW/LHQ)DFLOLW\)LUVW/LHQ7HUP/RDQ
                                         &UHGLW$JUHHPHQWGDWHGDVRI2FWREHUDPRQJ
                                         )XOO%HDXW\ %UDQGV +ROGLQJV &RUS DV ERUURZHU -3
                                         0RUJDQ &KDVH %DQN 1$ DV DGPLQLVWUDWLYH DJHQW
                                         DQG WKH OHQGHUV SDUW\ WKHUHWR DV DPHQGHG DPHQGHG
                                         DQGUHVWDWHGRURWKHUZLVHPRGLILHGWKH³Existing First
                                         Lien Credit Agreement´ DQG WKH ORDQV RXWVWDQGLQJ
                                         SXUVXDQW WKHUHWR WKH ³Existing First Lien Term
                                         Loans´ E ([LVWLQJ $%/ &UHGLW $JUHHPHQW $%/
                                         &UHGLW$JUHHPHQWGDWHGDVRI2FWREHUDPRQJ
                                         )XOO%HDXW\ %UDQGV +ROGLQJV &RUS DV ERUURZHU -3
                                         0RUJDQ&KDVH%DQN1$DVDGPLQLVWUDWLYHDJHQWDQG
                                         WKH OHQGHUV SDUW\ WKHUHWR WKH ³Existing ABL Credit
                                         Agreement´ DQG WKH ORDQV RXWVWDQGLQJ SXUVXDQW
                                         WKHUHWR WKH ³Existing ABL Loans´ DV DPHQGHG E\
                                         $PHQGPHQW 1R  GDWHG $XJXVW   SXUVXDQW WR
                                         ZKLFK,QFUHPHQWDO/HQGHUVDVGHILQHGLQWKH([LVWLQJ
                                         $%/&UHGLW$JUHHPHQWSURYLGHGD),/27UDQFKHDV
                                         GHILQHG LQ WKH H[LVWLQJ $%/ &UHGLW $JUHHPHQW RI
                                          PLOOLRQ VXFK ),/2 7UDQFKH WKH ³Existing
                                         FILO Tranche´DQGF([LVWLQJ6HFRQG/LHQ&UHGLW
                                         $JUHHPHQW 6HFRQG /LHQ 7HUP /RDQ &UHGLW
                                         $JUHHPHQW GDWHG DV RI 2FWREHU   DPRQJ
                                         )XOO%HDXW\ %UDQGV +ROGLQJV &RUS DV ERUURZHU
                                         *ROGPDQ 6DFKV %DQN 86$ DV DGPLQLVWUDWLYH DJHQW
                                         DQG WKH OHQGHUV SDUW\ WKHUHWR DV DPHQGHG DPHQGHG
                                         DQG UHVWDWHG RU RWKHUZLVH PRGLILHG WKH ³Existing
                                         Second Lien Credit Agreement´ DQG WKH ORDQV
                                         RXWVWDQGLQJ SXUVXDQW WKHUHWR WKH ³Existing Second
                                         Lien Term Loans´

                                         7HUPV QRW RWKHUZLVH GHILQHG KHUHLQ VKDOO KDYH WKH
                                         PHDQLQJV VHW IRUWK LQ WKH ([LVWLQJ )LUVW /LHQ &UHGLW
                                         $JUHHPHQW

,QFUHPHQWDO7HUP)DFLOLWLHV           7KH)DFLOLWLHV'RFXPHQWDWLRQZLOOSHUPLWWKH%RUURZHU
                                        WR DGG RQH RU PRUH LQFUHPHQWDO WHUP ORDQ IDFLOLWLHV
                                        XQGHU WKH )DFLOLWLHV 'RFXPHQWDWLRQ HDFK DQ
                                        ³Incremental Term Facility´LQDQDJJUHJDWHDPRXQW
                                        RI XS WR D  PLOOLRQ WKLV FODXVH D WKH
                                        ³Unrestricted Incremental Amount´ SOXV E DOO
                                        YROXQWDU\ SUHSD\PHQWV RI WKH 7HUP )DFLOLW\ SULRU WR
                                        VXFKWLPHH[FOXGLQJSUHSD\PHQWVZLWKWKHSURFHHGVRI
                                        LQGHEWHGQHVV RWKHU WKDQ WKH $%/ )DFLOLW\ SOXV F

                                               
                                                     
                                                
19-22185-rdd     Doc 14    Filed 02/03/19 Entered 02/03/19 21:25:30              Main Document
                                        Pg 226 of 338
                                                                                                      


                                    XQOLPLWHGDGGLWLRQDODPRXQWVVRORQJDVRQDSURIRUPD
                                    EDVLV DIWHU JLYLQJ HIIHFW WR WKH LQFXUUHQFH RI DQ\ VXFK
                                    ,QFUHPHQWDO 7HUP )DFLOLW\ DVVXPLQJ WKH IXOO DPRXQW
                                    WKHUHRI LV GUDZQ DQG DIWHU JLYLQJ HIIHFW WR DQ\
                                    DFTXLVLWLRQ FRQVXPPDWHG LQ FRQQHFWLRQ WKHUHZLWK DQG
                                    DOO RWKHU DSSURSULDWH SUR IRUPD DGMXVWPHQWV EXW
                                    H[FOXGLQJ WKH FDVK SURFHHGV RI DQ\ ,QFUHPHQWDO
                                    )DFLOLWLHV WKH )LUVW /LHQ 6HQLRU 6HFXUHG /HYHUDJH
                                    5DWLRDVGHILQHGEHORZGRHVQRWH[FHHGWR
                                    RWKHU WKDQ DPRXQWV LQFXUUHG FRQFXUUHQWO\ ZLWK WKH
                                    LQFXUUHQFH RI ,QFUHPHQWDO 7HUP )DFLOLWLHV LQ UHOLDQFH
                                    RQ WKH 8QUHVWULFWHG ,QFUHPHQWDO $PRXQW LQ ZKLFK
                                    FDVHWKH)LUVW/LHQ6HQLRU6HFXUHG/HYHUDJH5DWLRVKDOO
                                    EH SHUPLWWHG WR H[FHHG  WR  WR WKH H[WHQW RI
                                    VXFK DPRXQWV LQFXUUHG LQ UHOLDQFH RQ WKH 8QUHVWULFWHG
                                    ,QFUHPHQWDO $PRXQW WKLV FODXVH F WKH
                                    ³Incremental Incurrence Test´ VXEMHFW WR WKH WHUPV
                                    DQG FRQGLWLRQV FRQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ
                                    &UHGLW $JUHHPHQW LQFOXGLQJ IRU WKH DYRLGDQFH RI
                                    GRXEWWKH0)1DGMXVWPHQWVHWIRUWKLQ6HFWLRQE
                                    RIWKH([LVWLQJ)LUVW/LHQ&UHGLW$JUHHPHQW

                                    ³First Lien Senior Secured Leverage Ratio´ PHDQV
                                    WKHUDWLRRID&RQVROLGDWHG7RWDO'HEWWREHGHILQHG
                                    FRQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ &UHGLW
                                    $JUHHPHQW EXW LQ DQ\ HYHQW WR FDOFXODWH DPRXQWV
                                    RXWVWDQGLQJ XQGHU WKH $%/ )DFLOLW\ RQ DQ DYHUDJH
                                    EDVLV RQ WHUPV FXVWRPDU\ IRU UHWDLO $%/ IDFLOLWLHV
                                    RWKHU WKDQ MXQLRU OLHQ DQG XQVHFXUHG GHEW OHVV WKH
                                    %RUURZHU¶V DQG LWV UHVWULFWHG VXEVLGLDULHV¶ XQUHVWULFWHG
                                    FDVK DQG FDVK HTXLYDOHQWV DV RI WKH ODVW GD\ RI VXFK
                                    WHVWSHULRGWRE&RQVROLGDWHG(%,7'$WREHGHILQHG
                                    LQ D PDQQHU FRQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ
                                    &UHGLW$JUHHPHQWIRUVXFKWHVWSHULRG

                                   

5HILQDQFLQJ)DFLOLWLHV            7KH)DFLOLWLHV'RFXPHQWDWLRQZLOOSHUPLWWKH%RUURZHU
                                    WR UHILQDQFH ORDQV XQGHU WKH 7HUP )DFLOLW\ RU DQ\
                                    ,QFUHPHQWDO7HUP)DFLOLW\IURPWLPHWRWLPHLQZKROH
                                    RU SDUW ZLWK RQH RU PRUH QHZ WHUP IDFLOLWLHV HDFK D
                                    ³Refinancing Term Facility´ XQGHU WKH )DFLOLWLHV
                                    'RFXPHQWDWLRQ ZLWK WKH FRQVHQW RI WKH %RUURZHU WKH
                                    $GPLQLVWUDWLYH $JHQW DFWLQJ XSRQ WKH FRQVHQW RI WKH
                                    5HTXLVLWH/HQGHUVDQGWKHLQVWLWXWLRQVSURYLGLQJVXFK
                                    5HILQDQFLQJ 7HUP )DFLOLW\ RU ZLWK RQH RU PRUH

                                           
                                                 
                                           
19-22185-rdd     Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30              Main Document
                                         Pg 227 of 338
                                                                                                       


                                     DGGLWLRQDOVHULHVRIVHQLRUXQVHFXUHGQRWHVRUORDQVRU
                                     VHQLRU VHFXUHG QRWHV RU ORDQV WKDW ZLOO EH VHFXUHG E\
                                     WKH &ROODWHUDO RQ D pari passu EDVLV RU E\ VHQLRU
                                     VHFXUHGQRWHVRUORDQVWKDWZLOOEHVHFXUHGRQDMXQLRU
                                     EDVLVZLWKWKH7HUP)DFLOLW\VHQLRUVXERUGLQDWHGQRWHV
                                     RUORDQVRUVXERUGLQDWHGQRWHVRUORDQVDQ\VXFKQRWHV
                                     RU ORDQV ³Refinancing Notes´ VXEMHFW WR WKH WHUPV
                                     DQG FRQGLWLRQV FRQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ
                                     &UHGLW$JUHHPHQW

&ORVLQJ'DWH                       7KH 5HVWUXFWXULQJ (IIHFWLYH 'DWH DV GHILQHG LQ WKH
                                     56$

,QWHUHVW5DWHVDQG)HHV            $VVHWIRUWKRQ$QQH[,KHUHWR

'HIDXOW5DWH                       &RQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ &UHGLW
                                     $JUHHPHQW

)LQDO0DWXULW\DQG$PRUWL]DWLRQ    &RPPHQFLQJRQWKHILUVWIXOOILVFDOTXDUWHUHQGHGDIWHU
                                     WKH &ORVLQJ 'DWH WKH 7HUP )DFLOLW\ ZLOO DPRUWL]H LQ
                                     HTXDO TXDUWHUO\ LQVWDOOPHQWV LQ DJJUHJDWH DQQXDO
                                     DPRXQWVHTXDOWRRIWKHRULJLQDOSULQFLSDODPRXQW
                                     RI WKH 7HUP )DFLOLW\ ZLWK WKH EDODQFH SD\DEOH RQ WKH
                                     PDWXULW\ GDWH WKHUHRI  7KH 7HUP )DFLOLW\ ZLOO PDWXUH
                                     RQ WKH GDWH WKDW LV ILYH \HDUV DIWHU WKH &ORVLQJ 'DWH
                                     provided that WKH )DFLOLWLHV 'RFXPHQWDWLRQ VKDOO
                                     SURYLGH WKH ULJKW IRU LQGLYLGXDO /HQGHUV WR DJUHH WR
                                     H[WHQG WKH PDWXULW\ GDWH RI WKH RXWVWDQGLQJ 7HUP
                                     /RDQV XSRQ WKH UHTXHVW RI WKH %RUURZHU DQG ZLWKRXW
                                     WKH FRQVHQW RI DQ\ RWKHU /HQGHU DQG DV IXUWKHU
                                     GHVFULEHGEHORZ

                                     1RWZLWKVWDQGLQJ DQ\WKLQJ WR WKH FRQWUDU\ VHW IRUWK
                                     KHUHLQWKH)DFLOLWLHV'RFXPHQWDWLRQVKDOOSURYLGHWKDW
                                     WKH %RUURZHU PD\ DW DQ\ WLPH DQG IURP WLPH WR WLPH
                                     UHTXHVW WKDW DOO RU D SRUWLRQ RI DQ\ ORDQV RI WKH
                                     %RUURZHU EH FRQYHUWHG WR H[WHQG WKH VFKHGXOHG
                                     PDWXULW\ GDWHV RI DQ\ SD\PHQW RI SULQFLSDO ZLWK
                                     UHVSHFW WR DOO RU D SRUWLRQ RI DQ\ SULQFLSDO DPRXQW RI
                                     VXFK ORDQV DQ\ VXFK ORDQV ZKLFK KDYH EHHQ VR
                                     FRQYHUWHG ³Extended Loans´ DQG XSRQ VXFK UHTXHVW
                                     RI WKH %RUURZHU DQ\ LQGLYLGXDO /HQGHU VKDOO KDYH WKH
                                     ULJKW WR DJUHH WR H[WHQG WKH PDWXULW\ GDWH RI LWV
                                     RXWVWDQGLQJ 7HUP /RDQV ZLWKRXW WKH FRQVHQW RI DQ\
                                     RWKHU /HQGHU provided WKDW DOO VXFK UHTXHVWV VKDOO EH
                                     PDGHLQDPDQQHUDQGVXEMHFWWRWHUPVFRQVLVWHQWZLWK

                                            
                                                  
                                            
19-22185-rdd   Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30             Main Document
                                       Pg 228 of 338
                                                                                                    


                                   WKH([LVWLQJ)LUVW/LHQ&UHGLW$JUHHPHQW

                                   ,Q FRQQHFWLRQ ZLWK LQFXUULQJ DQ\ ([WHQGHG /RDQV
                                   %RUURZHUDQGWKHDSSOLFDEOH/HQGHUVKDOODJUHHWRDQ\
                                   PRGLILFDWLRQVWRVXFK([WHQGHG/RDQVDVDUHQHFHVVDU\
                                   WR HQVXUH WKDW WKH LQFXUUHQFH RI VXFK ([WHQGHG /RDQV
                                   VKDOO QRW SUHYHQW WKH UHSD\PHQW RI WKH LQGHEWHGQHVV
                                   XQGHUWKH6XERUGLQDWHG)DFLOLW\DWPDWXULW\

*XDUDQWHHV                       6DPHDVWKH([LVWLQJ)LUVW/LHQ&UHGLW$JUHHPHQW

                                  

6HFXULW\                         6DPHDVWKH([LVWLQJ)LUVW/LHQ&UHGLW$JUHHPHQWWKH
                                   ³Collateral´

                                  

0DQGDWRU\3UHSD\PHQWV            /RDQVXQGHUWKH7HUP)DFLOLW\VKDOOEHSUHSDLGZLWK

                                   D FRPPHQFLQJ ZLWK WKH ILUVW IXOO ILVFDO \HDU HQGLQJ
                                       DIWHU WKH &ORVLQJ 'DWH  RI ([FHVV &DVK )ORZ
                                       WR EH GHILQHG LQ D PDQQHU FRQVLVWHQW ZLWK WKH
                                       ([LVWLQJ)LUVW/LHQ&UHGLW$JUHHPHQWLQH[FHVVRI
                                        PLOOLRQ SHU DQQXP LI WKH )LUVW /LHQ 6HQLRU
                                       6HFXUHG/HYHUDJH5DWLRLVJUHDWHUWKDQRUHTXDOWR
                                       WRRI([FHVV&DVK)ORZLIWKH)LUVW
                                       /LHQ6HQLRU6HFXUHG/HYHUDJH5DWLRLVJUHDWHUWKDQ
                                       RUHTXDOWRWREXWOHVVWKDQWR
                                       DQG  RI ([FHVV &DVK )ORZ LI WKH )LUVW /LHQ
                                       6HQLRU6HFXUHG/HYHUDJH5DWLRLVOHVVWKDQWR
                                        provided that VXFK SUHSD\PHQW VKDOO EH
                                       VXEMHFW WR WKH VDPH WHUPV FRQGLWLRQV DQG RWKHU
                                       SURYLVLRQV LQFOXGLQJ DQ\ DSSOLFDEOH FUHGLWV DQG
                                       UHGXFWLRQV DV VHW IRUWK LQ WKH ([LVWLQJ )LUVW /LHQ
                                       &UHGLW$JUHHPHQW

                                   E RIWKHQHWFDVKSURFHHGVRIDOOQRQRUGLQDU\
                                       FRXUVHDVVHWVDOHVRURWKHUGLVSRVLWLRQVRISURSHUW\
                                       E\ WKH %RUURZHU DQG LWV UHVWULFWHG VXEVLGLDULHV
                                       LQFOXGLQJ LQVXUDQFH DQG FRQGHPQDWLRQ SURFHHGV
                                       DQGVDOHOHDVHEDFNSURFHHGVVXEMHFWWRH[FHSWLRQV
                                       WREHDJUHHGLQFOXGLQJLQH[FHVVRIWKUHVKROGVSHU
                                       WUDQVDFWLRQ DQG SHU ILVFDO \HDU FRQVLVWHQW ZLWK WKH
                                       ([LVWLQJ )LUVW /LHQ &UHGLW $JUHHPHQW DQG VXEMHFW
                                       WR WKH ULJKW WR UHLQYHVW  RI VXFK SURFHHGV LI
                                       VXFKSURFHHGVDUHUHLQYHVWHGLQWKHEXVLQHVVRWKHU
                                          
                                                
                                          
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30            Main Document
                                     Pg 229 of 338
                                                                                                 


                                     WKDQ ZRUNLQJ FDSLWDO H[FHSW IRU VKRUW WHUP FDSLWDO
                                     DVVHWV LQFOXGLQJ LQ SHUPLWWHG DFTXLVLWLRQV RU
                                     FDSLWDO H[SHQGLWXUHV RU FRPPLWWHG WR EH
                                     UHLQYHVWHGZLWKLQPRQWKVDQGLIVRFRPPLWWHG
                                     WR EH UHLQYHVWHG VR ORQJ DV VXFK UHLQYHVWPHQW LV
                                     DFWXDOO\FRPSOHWHGZLWKLQGD\VDIWHUWKHHQGRI
                                     VXFK  PRQWK SHULRG DQG RWKHU H[FHSWLRQV WR EH
                                     VHW IRUWK LQ WKH )DFLOLWLHV 'RFXPHQWDWLRQ DQG
                                     FRQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ &UHGLW
                                     $JUHHPHQWDQG

                                 F RIWKHQHWFDVKSURFHHGVRILVVXDQFHVRIGHEW
                                     REOLJDWLRQV RI WKH %RUURZHU DQG LWV UHVWULFWHG
                                     VXEVLGLDULHVDIWHUWKH&ORVLQJ'DWHH[FOXGLQJGHEW
                                     SHUPLWWHG XQGHU WKH )DFLOLWLHV 'RFXPHQWDWLRQ EXW
                                     LQFOXGLQJ 5HILQDQFLQJ 7HUP )DFLOLWLHV DQG
                                     5HILQDQFLQJ1RWHV

                                 0DQGDWRU\SUHSD\PHQWVRWKHUWKDQIURPWKHSURFHHGV
                                 RILQGHEWHGQHVVVKDOOEHDSSOLHGZLWKRXWSUHPLXPRU
                                 SHQDOW\ VXEMHFW WR UHLPEXUVHPHQW RI WKH /HQGHUV¶
                                 UHGHSOR\PHQW FRVWV LQ WKH FDVH RI D SUHSD\PHQW RI
                                 $GMXVWHG/,%25ERUURZLQJVRWKHUWKDQRQWKHODVWGD\
                                 RI WKH UHOHYDQW LQWHUHVW SHULRG RQ D SUR UDWD EDVLV
                                 VXEMHFWWRWKHWKLUGVXFFHHGLQJSDUDJUDSKWRWKH7HUP
                                 )DFLOLW\ DQG DQ\ ,QFUHPHQWDO )DFLOLW\ XQGHU WKH
                                 )DFLOLWLHV 'RFXPHQWDWLRQ DQG WR VFKHGXOHG
                                 DPRUWL]DWLRQ SD\PHQWV WKHUHRI LQ GLUHFW RUGHU RI
                                 PDWXULW\ WR WKH QH[W HLJKW VFKHGXOHG DPRUWL]DWLRQ
                                 SD\PHQWVDQGWKHQSURUDWDWRWKHUHPDLQLQJVFKHGXOHG
                                 DPRUWL]DWLRQSD\PHQWV

                                 $Q\ /HQGHU XQGHU WKH 7HUP )DFLOLW\ PD\ HOHFW QRW WR
                                 DFFHSW LWV SUR UDWD SRUWLRQ RI DQ\ PDQGDWRU\
                                 SUHSD\PHQW XQGHU FODXVH D RU E DERYH HDFK D
                                 ³Declining Lender´  $Q\ SUHSD\PHQW DPRXQW
                                 GHFOLQHGE\D'HFOLQLQJ/HQGHUPD\EHUHWDLQHGE\WKH
                                 %RUURZHU

                                3UHSD\PHQWV IURP IRUHLJQ VXEVLGLDULHV¶ ([FHVV &DVK
                                 )ORZ DQG DVVHW VDOH SURFHHGV ZLOO EH VXEMHFW WR
                                 FXVWRPDU\ OLPLWDWLRQV XQGHU WKH )DFLOLWLHV
                                 'RFXPHQWDWLRQ WR WKH H[WHQW VXFK SUHSD\PHQWV
                                 LQFOXGLQJ WKH UHSDWULDWLRQ RI FDVK LQ FRQQHFWLRQ
                                 WKHUHZLWK ZRXOG D EH SURKLELWHG RU GHOD\HG E\
                                 DSSOLFDEOH ODZ provided that WKH %RUURZHU DQG LWV
                                 UHVWULFWHG VXEVLGLDULHV VKDOO WDNH DOO FRPPHUFLDOO\
                                        
                                            
                                         
19-22185-rdd    Doc 14    Filed 02/03/19 Entered 02/03/19 21:25:30              Main Document
                                       Pg 230 of 338
                                                                                                      


                                   UHDVRQDEOH DFWLRQV DYDLODEOH XQGHU ORFDO ODZ WR SHUPLW
                                   VXFK UHSDWULDWLRQ RU E UHVXOW LQ PDWHULDO DGYHUVH WD[
                                   FRQVHTXHQFHV

                                   0DQGDWRU\SUHSD\PHQWV VKDOO EH DSSOLHG ILUVW WR ORDQV
                                   XQGHUWKH1HZ7HUP)DFLOLW\XQWLOSDLGLQIXOODQGWKHQ
                                   WR/HQGHUVXQGHUDQ\7HUP)DFLOLW\RQDSURUDWDEDVLV
                                   DVSURYLGHGIRUDERYH

9ROXQWDU\3UHSD\PHQWVDQG         9ROXQWDU\SUHSD\PHQWVRIERUURZLQJVXQGHUWKH7HUP
5HGXFWLRQVLQ&RPPLWPHQWV        )DFLOLW\ ZLOO EH SHUPLWWHG DW DQ\ WLPH LQ PLQLPXP
                                   SULQFLSDO DPRXQWV FRQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW
                                   /LHQ &UHGLW $JUHHPHQW ZLWKRXW SUHPLXP RU SHQDOW\
                                   H[FHSW DV SURYLGHG EHORZ VXEMHFW WR UHLPEXUVHPHQW
                                   RI WKH /HQGHUV¶ UHGHSOR\PHQW FRVWV LQ WKH FDVH RI D
                                   SUHSD\PHQWRI$GMXVWHG/,%25ERUURZLQJVRWKHUWKDQ
                                   RQWKHODVWGD\RIWKHUHOHYDQWLQWHUHVWSHULRG

                                   $OO YROXQWDU\ SUHSD\PHQWV RI WKH 7HUP )DFLOLW\ DQG
                                   DQ\ ,QFUHPHQWDO )DFLOLW\ ZLOO EH DSSOLHG WR WKH
                                   UHPDLQLQJ DPRUWL]DWLRQ SD\PHQWV XQGHU WKH 7HUP
                                   )DFLOLW\RUVXFK,QFUHPHQWDO)DFLOLW\DVDSSOLFDEOHDV
                                   GLUHFWHGE\WKH%RUURZHUDQGDEVHQWVXFKGLUHFWLRQLQ
                                   GLUHFWRUGHURIPDWXULW\WKHUHRIDQGPD\EHDSSOLHGWR
                                   WKH 7HUP )DFLOLW\ RU DQ\ ,QFUHPHQWDO )DFLOLW\ LQ DQ\
                                   FDVHDVGLUHFWHGE\WKH%RUURZHU

3UHSD\PHQW3UHPLXP               ,Q WKH HYHQW DOO RU DQ\SRUWLRQ RI WKH 7HUP )DFLOLW\ LV
                                   YROXQWDULO\ UHSDLG RU PDQGDWRULO\ SUHSDLG IURP WKH
                                   SURFHHGV RI DQ\ LQGHEWHGQHVV SULRU WR WKH VHFRQG
                                   DQQLYHUVDU\RIWKH&ORVLQJ'DWHVXFKUHSD\PHQWVVKDOO
                                   EH L QRQFDOODEOH LI VXFK UHSD\PHQW RFFXUV SULRU WR
                                   WKH ILUVW DQQLYHUVDU\ RI WKH &ORVLQJ 'DWH XQOHVV VXFK
                                   UHSD\PHQW LV PDGH VXEMHFW WR D FXVWRPDU\ PDNH
                                   ZKROHLLPDGHDWRIWKHDPRXQWUHSDLGLIVXFK
                                   UHSD\PHQW RFFXUV DIWHU WKH ILUVW DQQLYHUVDU\ RI WKH
                                   &ORVLQJ'DWHEXWRQRUSULRUWRWKHVHFRQGDQQLYHUVDU\
                                   RI WKH &ORVLQJ 'DWH DQG LLL DW SDU DIWHU WKH VHFRQG
                                   DQQLYHUVDU\RIWKH&ORVLQJ'DWH

5HSUHVHQWDWLRQVDQG:DUUDQWLHV   ,QFOXGLQJ ZLWKRXW OLPLWDWLRQ WKH IROORZLQJ DQG
                                   FRQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ &UHGLW
                                   $JUHHPHQW WR EH DSSOLFDEOH WR WKH %RUURZHU LWV
                                   UHVWULFWHG VXEVLGLDULHV DQG LQ FHUWDLQ FDVHV DV
                                   GHWHUPLQHG E\ WKH 5HTXLUHG )LUVW /LHQ /HQGHUV
                                   +ROGLQJV RQO\ RUJDQL]DWLRQDO VWDWXV DQG JRRG
                                   VWDQGLQJ SRZHU DQG DXWKRULW\ GXH DXWKRUL]DWLRQ
                                          
                                              
                                           
19-22185-rdd    Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                Main Document
                                         Pg 231 of 338
                                                                                                          


                                     TXDOLILFDWLRQ H[HFXWLRQ GHOLYHU\ ELQGLQJ HIIHFW DQG
                                     HQIRUFHDELOLW\ RI WKH )DFLOLWLHV 'RFXPHQWDWLRQ ZLWK
                                     UHVSHFW WR WKH )DFLOLWLHV 'RFXPHQWDWLRQ QR YLRODWLRQ
                                     RI RU FRQIOLFW ZLWK ODZ RUJDQL]DWLRQDO GRFXPHQWV RU
                                     PDWHULDO GHEW DJUHHPHQWV FRPSOLDQFH ZLWK ODZ DQWL
                                     WHUURULVP ODZV LQFOXGLQJ 3$75,27 $FW DQG 2)$&
                                     )&3$ OLWLJDWLRQ PDUJLQ UHJXODWLRQV PDWHULDO
                                     JRYHUQPHQWDO DQG WKLUG SDUW\ DSSURYDOV ,QYHVWPHQW
                                     &RPSDQ\ $FW DFFXUDWH DQG FRPSOHWH GLVFORVXUH
                                     DFFXUDF\ RI KLVWRULFDO DQG SUR IRUPD ILQDQFLDO
                                     VWDWHPHQWV QR PDWHULDO DGYHUVH FKDQJH DIWHU WKH
                                     &ORVLQJ'DWHWD[HV(5,6$VXEVLGLDULHVLQWHOOHFWXDO
                                     SURSHUW\ HQYLURQPHQWDO ODZV XVH RI SURFHHGV
                                     RZQHUVKLS RI SURSHUWLHV FUHDWLRQ DQG SHUIHFWLRQ RI
                                     OLHQV VXEMHFW WR SHUPLWWHG OLHQV DQG RWKHU VHFXULW\
                                     LQWHUHVWV DQG FRQVROLGDWHG VROYHQF\ RI WKH %RUURZHU
                                     DQGLWVVXEVLGLDULHVDVRIWKH&ORVLQJ'DWHVXEMHFWLQ
                                     WKH FDVH RI HDFK RI WKH IRUHJRLQJ UHSUHVHQWDWLRQV DQG
                                     ZDUUDQWLHVWRFXVWRPDU\TXDOLILFDWLRQVDQGOLPLWDWLRQV
                                     IRU PDWHULDOLW\ WR EH SURYLGHG LQ WKH )DFLOLWLHV
                                     'RFXPHQWDWLRQ LQ D PDQQHU FRQVLVWHQW ZLWK WKH
                                     ([LVWLQJ)LUVW/LHQ&UHGLW$JUHHPHQW

&RQGLWLRQVWR%RUURZLQJ            7KH DYDLODELOLW\ RI WKH H[WHQVLRQ RI FUHGLW XQGHU WKH
                                     7HUP )DFLOLW\ RQ WKH &ORVLQJ 'DWH ZLOO EH VXEMHFW WR
                                     FRQGLWLRQVXVXDODQGFXVWRPDU\IRUWUDQVDFWLRQVRIWKLV
                                     W\SHLQFOXGLQJZLWKRXWOLPLWDWLRQ

                                    DWKHDFFXUDF\RIUHSUHVHQWDWLRQVDQGZDUUDQWLHVLQDOO
                                     PDWHULDO UHVSHFW E WKH DEVHQFH RI GHIDXOWV RU HYHQWV
                                     RI GHIDXOW DW WKH WLPH RI RU DIWHU JLYLQJ HIIHFW WR WKH
                                     PDNLQJ RI VXFK H[WHQVLRQ RI FUHGLW DQG F WKH
                                     FRQVXPPDWLRQ RI WKH RWKHU WUDQVDFWLRQV FRQWHPSODWHG
                                     WRRFFXUSXUVXDQWWRWKH56$RQWKH&ORVLQJ'DWH

$IILUPDWLYH&RYHQDQWV              ,QFOXGLQJ ZLWKRXW OLPLWDWLRQ WKH IROORZLQJ DQG
                                     FRQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ &UHGLW
                                     $JUHHPHQW WR EH DSSOLFDEOH WR WKH %RUURZHU DQG LWV
                                     UHVWULFWHG VXEVLGLDULHV RQO\  GHOLYHU\ RI DQQXDO
                                     DXGLWHG DQG TXDUWHUO\ XQDXGLWHG ILQDQFLDO VWDWHPHQWV
                                     DQQXDO EXGJHWV LQ IRUP FXVWRPDULO\ SUHSDUHG E\ WKH
                                     %RUURZHUDFFRXQWDQWV¶OHWWHUVRIILFHUVFHUWLILFDWHVDQG
                                     RWKHU LQIRUPDWLRQ UHDVRQDEO\ UHTXHVWHG E\ WKH
                                     $GPLQLVWUDWLYH $JHQW FRPSOLDQFH FHUWLILFDWHV QRWLFHV
                                     RI GHIDXOWV DQG OLWLJDWLRQ QRWLFH RI PDWHULDO (5,6$
                                     HYHQWV LQVSHFWLRQV VXEMHFW WR IUHTXHQF\ VR ORQJ DV

                                            
                                                  
                                             
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30             Main Document
                                     Pg 232 of 338
                                                                                                  


                                 WKHUH LV QR RQJRLQJ HYHQW RI GHIDXOW DQG FRVW
                                 UHLPEXUVHPHQW OLPLWDWLRQV PDLQWHQDQFH RI SURSHUW\
                                 VXEMHFW WR FDVXDOW\ FRQGHPQDWLRQ DQG QRUPDO ZHDU
                                 DQG WHDU DQG FXVWRPDU\ LQVXUDQFH EXW QRW IRU WKH
                                 DYRLGDQFH RI GRXEW IORRG LQVXUDQFH H[FHSW WR WKH
                                 H[WHQW UHTXLUHG E\ DSSOLFDEOH ODZ PDLQWHQDQFH RI
                                 H[LVWHQFHDQGFRUSRUDWHIUDQFKLVHVULJKWVOLFHQVHVDQG
                                 SULYLOHJHV PDLQWHQDQFH DQG LQVSHFWLRQ RI ERRNV DQG
                                 UHFRUGVSD\PHQWRIPDWHULDOWD[HVDQGVLPLODUFODLPV
                                 FRPSOLDQFH ZLWK ODZV DQG UHJXODWLRQV LQFOXGLQJ
                                 (5,6$HQYLURQPHQWDOWKH3$75,27$FW2)$&DQG
                                 )&3$ DGGLWLRQDO *XDUDQWRUV DQG &ROODWHUDO VXEMHFW
                                 WR OLPLWDWLRQV VHW IRUWK DERYH XVH RI SURFHHGV
                                 TXDUWHUO\ OHQGHU FDOOV SURYLGHG WKDW DQ\ FDOOV KRVWHG
                                 IRU WKH HTXLW\ KROGHUV WKDW /HQGHUV FDQ SDUWLFLSDWH LQ
                                 VKDOO EH VXIILFLHQW IRU SXUSRVHV RI WKLV FRYHQDQW
                                 FKDQJHVLQOLQHVRIEXVLQHVVDQGIXUWKHUDVVXUDQFHVRQ
                                 FROODWHUDODQGJXDUDQWHHPDWWHUVVXEMHFWLQWKHFDVHRI
                                 HDFK RI WKH IRUHJRLQJ FRYHQDQWV WR H[FHSWLRQV DQG
                                 TXDOLILFDWLRQV WR EH SURYLGHG LQ WKH )DFLOLWLHV
                                 'RFXPHQWDWLRQ LQ D PDQQHU FRQVLVWHQW ZLWK WKH
                                 ([LVWLQJ)LUVW/LHQ&UHGLW$JUHHPHQW

1HJDWLYH&RYHQDQWV             ,QFOXGLQJ ZLWKRXW OLPLWDWLRQ WKH IROORZLQJ DQG
                                 FRQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ &UHGLW
                                 $JUHHPHQW WR EH DSSOLFDEOH WR WKH %RUURZHU DQG LWV
                                 UHVWULFWHG VXEVLGLDULHV DQG ZLWK UHVSHFW WR WKH SDVVLYH
                                 KROGLQJFRPSDQ\FRYHQDQW+ROGLQJVOLPLWDWLRQVRQ

                                     D WKHLQFXUUHQFHRIGHEWZLWKH[FHSWLRQVWKDWDUH
                                         FRQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ &UHGLW
                                         $JUHHPHQWRWKHUWKDQLDQH[FHSWLRQWRLQFXU
                                         LQGHEWHGQHVV LQ UHVSHFW RI WKH $%/ )DFLOLW\
                                         DQ\ ,QFUHPHQWDO $%/ )DFLOLW\ DQG SHUPLWWHG
                                         UHILQDQFLQJV WKHUHRI LL DQ H[FHSWLRQ WR LQFXU
                                         WKH 6XERUGLQDWHG )DFLOLW\ VXEMHFW WR D
                                         FXVWRPDU\ LQWHUFUHGLWRU DQG VXERUGLQDWLRQ
                                         DJUHHPHQW DQG DQ\ SHUPLWWHG UHILQDQFLQJV
                                         WKHUHRI LLL DQ H[FHSWLRQ WR LQFXU WKH 1HZ
                                         7HUP )DFLOLW\ VXEMHFW WR SURYLVLRQV VHWWLQJ
                                         IRUWK WKH VHQLRU SULRULW\ DQG ILUVW ULJKW RI
                                         SD\PHQW RI WKH 1HZ 7HUP /RDQV SURYLGHG
                                         WKDWQRUHILQDQFLQJVRIWKH1HZ7HUP)DFLOLW\
                                         VKDOO EH SHUPLWWHG LY 3HUPLWWHG $OWHUQDWLYH
                                         ,QFUHPHQWDO )DFLOLWLHV 'HEW SURYLGHG WKDW DQ\
                                         VXFK ,QGHEWHGQHVV WKDW LV VHFXUHG E\ D OLHQ RQ

                                       
                                           
                                        
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30             Main Document
                                     Pg 233 of 338
                                                                                                   


                                         WKH &ROODWHUDO WKDW LV SDUL SDVVX ZLWK WKH OLHQV
                                         VHFXULQJWKH2EOLJDWLRQVVKDOOEHVXEMHFWWRWKH
                                         0)1DGMXVWPHQWVHWIRUWKLQ6HFWLRQERI
                                         WKH ([LVWLQJ )LUVW /LHQ &UHGLW $JUHHPHQW Y
                                         WKHJHQHUDOLQGHEWHGQHVVEDVNHWZKLFKVKDOOQRW
                                         H[FHHG WKH JUHDWHU RI  PLOOLRQ DQG 
                                         RI&RQVROLGDWHG(%,7'$DVRIWKHPRVWUHFHQW
                                         WHVWSHULRG

                                     E OLHQV ZLWK H[FHSWLRQV LQFOXGLQJ WKH DELOLW\ WR
                                         VHFXUH WKH 1HZ 7HUP )DFLOLW\ LQ DFFRUGDQFH
                                         ZLWK WKH ,QWHUOHQGHU $JUHHPHQW DQG WR LQFXU
                                         DGGLWLRQDO OLHQV FRQVLVWHQW ZLWK WKH ([LVWLQJ
                                         )LUVW /LHQ &UHGLW $JUHHPHQW RWKHU WKDQ WKH
                                         H[FHSWLRQIRUDJHQHUDOOLHQVEDVNHWZKLFKVKDOO
                                         QRW H[FHHG WKH JUHDWHU RI  PLOOLRQ DQG
                                          RI &RQVROLGDWHG (%,7'$ DV RI WKH PRVW
                                         UHFHQWWHVWSHULRG

                                     F IXQGDPHQWDOFKDQJHV

                                     G DVVHW VDOHV LQFOXGLQJ VDOHV RI FDSLWDO VWRFN RI
                                         UHVWULFWHG VXEVLGLDULHV FRQVLVWHQW ZLWK WKH
                                         ([LVWLQJ )LUVW /LHQ &UHGLW $JUHHPHQW DQG VDOH
                                         OHDVHEDFNV ZLWK QR H[FHSWLRQV ZLWK UHVSHFW WR
                                         VDOHOHDVHEDFNV

                                     H LQYHVWPHQWV ZKLFK VKDOO EH SHUPLWWHG RQ WKH
                                         WHUPV VHW IRUWK LQ WKH VHFWLRQ HQWLWOHG ³*HQHUDO
                                         5HVWULFWHG 3D\PHQW ,QFXUUHQFH 7HVW´ KHUHRI
                                         DQG SXUVXDQW WR H[FHSWLRQV FRQVLVWHQW ZLWK WKH
                                         ([LVWLQJ )LUVW /LHQ &UHGLW $JUHHPHQW DQG
                                         DFTXLVLWLRQV ZKLFK VKDOO EH SHUPLWWHG RQ WKH
                                         WHUPVVHWIRUWKLQWKHVHFWLRQHQWLWOHG³3HUPLWWHG
                                         $FTXLVLWLRQV´KHUHRI

                                     I GLYLGHQGV RU GLVWULEXWLRQV RQ RU UHGHPSWLRQV
                                         RI WKH %RUURZHU¶V HTXLW\ LQWHUHVWV ZLWK
                                         H[FHSWLRQVLFRQVLVWHQWZLWKWKH([LVWLQJ)LUVW
                                         /LHQ &UHGLW $JUHHPHQW RWKHU WKDQ $
                                         FXVWRPDU\ H[FHSWLRQV IRU GLVWULEXWLRQV
                                         QHFHVVDU\ WR SD\ IHHV IUDQFKLVH DQG VLPLODU
                                         WD[HV UHTXLUHG WR PDLQWDLQ FRUSRUDWH H[LVWHQFH
                                         DQG RWKHU RYHUKHDG H[SHQVHV RI GLUHFW DQG
                                         LQGLUHFW SDUHQWV WKHUHRI DWWULEXWDEOH WR WKH
                                         RZQHUVKLSRIWKH%RUURZHUDQGLWVVXEVLGLDULHV
                                         DQG FRQVROLGDWHG FRPELQHG RU VLPLODU LQFRPH
                                       
                                           
                                        
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30             Main Document
                                     Pg 234 of 338
                                                                                                   


                                         WD[HV DWWULEXWDEOH WR WKH %RUURZHU DQG LWV
                                         VXEVLGLDULHV ZKLFK VKDOO EH SHUPLWWHG XS WR DQ
                                         DPRXQW WR EH DJUHHG % WKH SD\PHQW RI DQ\
                                         GLYLGHQGV RU GLVWULEXWLRQV WR UHSXUFKDVH WKH
                                         HTXLW\ LQWHUHVWV RI FXUUHQW DQG IRUPHU
                                         HPSOR\HHVDQGRIILFHUVHWFXSWRDQDPRXQWWR
                                         EHDJUHHGDQGLLRQWKHWHUPVVHWIRUWKLQWKH
                                         VHFWLRQ HQWLWOHG ³*HQHUDO 5HVWULFWHG 3D\PHQW
                                         ,QFXUUHQFH7HVW´KHUHRISURYLGHGWKDWWKH7HUP
                                         )DFLOLW\ZLOOFRQWDLQDSURKLELWLRQRQDQ\/RDQ
                                         3DUW\ PDNLQJ D 5HVWULFWHG 3D\PHQW RI DQ\
                                         SRUWLRQ RI WKH (TXLW\ ,QWHUHVWV RI DQ\
                                         6XEVLGLDU\ WKDW  LV D GLUHFWO\ RU LQGLUHFWO\
                                         ZKROO\ RZQHG E\ VXFK /RDQ 3DUW\ DQG E D
                                         *XDUDQWRULPPHGLDWHO\SULRUWRVXFK5HVWULFWHG
                                         3D\PHQW DQG  UHPDLQV D GLUHFW RU LQGLUHFW
                                         6XEVLGLDU\ RI +ROGLQJV %RUURZHU DQ\ RWKHU
                                         /RDQ 3DUW\ RU DQ\ RI WKHLU UHVSHFWLYH
                                         6XEVLGLDULHV DIWHU JLYLQJ HIIHFW WR VXFK
                                         5HVWULFWHG 3D\PHQW WR DQ\ $IILOLDWH RI
                                         +ROGLQJV RWKHU WKDQ DQRWKHU ZKROO\RZQHG
                                         6XEVLGLDU\XQOHVV[VXFK5HVWULFWHG3D\PHQW
                                         RI VXFK (TXLW\ ,QWHUHVWV LV EHLQJ PDGH LQ
                                         FRQQHFWLRQ ZLWK D GLVSRVLWLRQ RI VXFK (TXLW\
                                         ,QWHUHVWV WR D WKLUG SDUW\ IRU IDLU PDUNHW YDOXH
                                         WKDW RFFXUV VXEVWDQWLDOO\ FRQWHPSRUDQHRXVO\
                                         DQG LQ DQ\ HYHQW ZLWKLQ WKUHH  %XVLQHVV
                                         'D\V RI VXFK 5HVWULFWHG 3D\PHQW RU \ VXFK
                                         6XEVLGLDU\ZKRVH(TXLW\,QWHUHVWVDUHVXEMHFWWR
                                         VXFK5HVWULFWHG3D\PHQWUHPDLQVD*XDUDQWRU

                                     J SUHSD\PHQWV SXUFKDVHV RU UHGHPSWLRQV RI
                                         VXERUGLQDWHG LQGHEWHGQHVV H[LVWLQJ RQ WKH
                                         &ORVLQJ 'DWH WKH ³Specified Indebtedness´
                                         ZLWK H[FHSWLRQV WKDW DUH FRQVLVWHQW ZLWK WKH
                                         ([LVWLQJ )LUVW /LHQ &UHGLW $JUHHPHQW DQG RQ
                                         WKH WHUPV VHW IRUWK LQ WKH VHFWLRQ HQWLWOHG
                                         ³*HQHUDO 5HVWULFWHG 3D\PHQW ,QFXUUHQFH 7HVW´
                                         KHUHRI RU DPHQGPHQWV RI DQ\ GRFXPHQWDWLRQ
                                         JRYHUQLQJ VXFK LQGHEWHGQHVV LQ D PDQQHU
                                         PDWHULDODQGDGYHUVHWRWKH/HQGHUV

                                     K QHJDWLYH SOHGJH FODXVHV DQG FODXVHV UHVWULFWLQJ
                                         GLVWULEXWLRQVIURPUHVWULFWHGVXEVLGLDULHV

                                     L WUDQVDFWLRQV ZLWK DIILOLDWHV SURYLGHG WKDW DQ\

                                      
                                          
                                       
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30            Main Document
                                     Pg 235 of 338
                                                                                                 


                                         /HQGHUV RQ WKH &ORVLQJ 'DWH WKDW DOVR KROG
                                         HTXLW\ RI WKH %RUURZHU RU +ROGLQJV DV
                                         DSSOLFDEOHVKDOOQRWEHGHHPHGWREHDIILOLDWHV
                                         IRUSXUSRVHVWRWKH7HUP)DFLOLW\DQG

                                     M SDVVLYHKROGLQJFRPSDQ\FRYHQDQWZLWKUHVSHFW
                                         WR+ROGLQJVZLWKH[FHSWLRQVWKDWDUHFRQVLVWHQW
                                         ZLWKWKH([LVWLQJ)LUVW/LHQ&UHGLW$JUHHPHQW

                                 7KHQHJDWLYHFRYHQDQWVZLOOEHVXEMHFWLQWKHFDVHRI
                                 HDFK RI WKH IRUHJRLQJ FRYHQDQWV WR H[FHSWLRQV
                                 TXDOLILFDWLRQV DQG ³EDVNHWV´ LQFOXGLQJ FHUWDLQ IL[HG
                                 GROODU EDVNHWV DQG FRUUHVSRQGLQJ JURZWK FRPSRQHQWV
                                 EDVHG RQ &RQVROLGDWHG (%,7'$ RI WKH %RUURZHU DQG
                                 LWV UHVWULFWHG VXEVLGLDULHV WR EH VHW IRUWK LQ WKH
                                 )DFLOLWLHV 'RFXPHQWDWLRQ DQG VKDOO EH FRQVLVWHQW ZLWK
                                 WKH([LVWLQJ)LUVW/LHQ&UHGLW$JUHHPHQWLQFOXGLQJDQ
                                 DYDLODEOHEDVNHWDPRXQWWREHVHWIRUWKLQWKH)DFLOLWLHV
                                 'RFXPHQWDWLRQ DQG GHILQHG LQ D PDQQHU FRQVLVWHQW
                                 ZLWK WKH ([LVWLQJ )LUVW /LHQ &UHGLW $JUHHPHQW WKDW
                                 PD\ EH XVHG IRU LQYHVWPHQWV VXEMHFW VROHO\ WR WKH
                                 DEVHQFH RI DQ\ HYHQW RI GHIDXOW UHVWULFWHG SD\PHQWV
                                 VXEMHFWWRWKHDEVHQFHRIDQ\GHIDXOWRUHYHQWRIGHIDXOW
                                 DQGWKH7RWDO/HYHUDJH5DWLRRIWKH%RUURZHURQDSUR
                                 IRUPD EDVLV QRW H[FHHGLQJ  WR  DQG WKH
                                 SUHSD\PHQW RU UHGHPSWLRQ RI 6SHFLILHG ,QGHEWHGQHVV
                                 VXEMHFWWRWKHDEVHQFHRIDQ\GHIDXOWRUHYHQWRIGHIDXOW
                                 DQGWKH7RWDO/HYHUDJH5DWLRRIWKH%RUURZHURQDSUR
                                 IRUPDEDVLVQRWH[FHHGLQJWR

                                 ³Consolidated EBITDA´ VKDOO EH GHILQHG LQ D PDWWHU
                                 FRQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ &UHGLW
                                 $JUHHPHQWEXWVKDOOQRWLQFOXGHDQDGGEDFNIRU³UXQ
                                 UDWH´ FRVW VDYLQJV DQG V\QHUJLHV SURMHFWHG E\ WKH
                                 %RUURZHU LQ JRRG IDLWK WR UHVXOW IURP DFWLRQV WDNHQ
                                 SULRU WR RU GXULQJ RU H[SHFWHG WR EH WDNHQ IROORZLQJ
                                 VXFKSHULRG

                                 ³Total Senior Secured Leverage Ratio´ PHDQV WKH
                                 UDWLR RI D &RQVROLGDWHG 7RWDO 'HEW RWKHU WKDQ
                                 XQVHFXUHG GHEW OHVV WKH %RUURZHU¶V DQG LWV UHVWULFWHG
                                 VXEVLGLDULHV¶XQUHVWULFWHGFDVKDQGFDVKHTXLYDOHQWVDV
                                 RIWKHODVWGD\RIVXFKWHVWSHULRGWRE&RQVROLGDWHG
                                 (%,7'$IRUVXFKWHVWSHULRG

                                 ³Total Leverage Ratio´ PHDQV WKH UDWLR RI D
                                 &RQVROLGDWHG 7RWDO 'HEW OHVV WKH %RUURZHU¶V DQG LWV
                                      
                                          
                                       
19-22185-rdd    Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30                Main Document
                                        Pg 236 of 338
                                                                                                         


                                    UHVWULFWHG VXEVLGLDULHV¶ XQUHVWULFWHG FDVK DQG FDVK
                                    HTXLYDOHQWVDVRIWKHODVWGD\RIVXFKWHVWSHULRGWRE
                                    &RQVROLGDWHG(%,7'$IRUVXFKWHVWSHULRG

$VVHW6DOHV                       7KH %RUURZHU RU DQ\ UHVWULFWHG VXEVLGLDU\ ZLOO EH
                                    SHUPLWWHG WR PDNH QRQRUGLQDU\ FRXUVH DVVHW VDOHV
                                    VXEMHFW VROHO\ WR WKH IROORZLQJ WHUPV DQG FRQGLWLRQV
                                    L VXFK DVVHW VDOHV DUH IRU IDLU PDUNHW YDOXH DV
                                    UHDVRQDEO\ GHWHUPLQHG E\ WKH %RUURZHU RU WKH
                                    DSSOLFDEOH UHVWULFWHG VXEVLGLDU\ LQ JRRG IDLWK LL WKH
                                    FRQVLGHUDWLRQIRUDQ\VXFKVDOHVLQH[FHVVRIDQDPRXQW
                                    WR EH DJUHHG LV DW OHDVW  FDVK FRQVLGHUDWLRQ
                                    LQFOXGLQJ GHVLJQDWHG QRQFDVK FRQVLGHUDWLRQ XS WR DQ
                                    DPRXQW FRQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ &UHGLW
                                    $JUHHPHQW DQG LLL WKH SURFHHGV RI VXFK DVVHW VDOHV
                                    DUHVXEMHFWWRWKHWHUPVVHWIRUWKLQWKHVHFWLRQHQWLWOHG
                                    ³0DQGDWRU\3UHSD\PHQWV´KHUHRI

*HQHUDO5HVWULFWHG3D\PHQW         7KH )DFLOLWLHV 'RFXPHQWDWLRQ VKDOO SHUPLW WKH
,QFXUUHQFH7HVW                   %RUURZHU DQG LWV UHVWULFWHG VXEVLGLDULHV WR PDNH
                                    XQOLPLWHG UHVWULFWHG SD\PHQWV LQYHVWPHQWV DQG
                                    SUHSD\PHQWV RI 6SHFLILHG ,QGHEWHGQHVV VR ORQJ DV DW
                                    WKHWLPHRIPDNLQJVXFKUHVWULFWHGSD\PHQWLQYHVWPHQW
                                    RU SUHSD\PHQW RI 6SHFLILHG ,QGHEWHGQHVV D QR
                                    GHIDXOW RU HYHQW RI GHIDXOW VKDOO KDYH RFFXUUHG DQG EH
                                    FRQWLQXLQJ DQG E L LQ WKH FDVH RI LQYHVWPHQWV WKH
                                    7RWDO /HYHUDJH 5DWLR RI WKH %RUURZHU RQ D SURIRUPD
                                    EDVLV VKDOO EH QR JUHDWHU WKDQ  WR  LL LQ WKH
                                    FDVHRIUHVWULFWHGSD\PHQWVWKH7RWDO/HYHUDJH5DWLRRI
                                    WKH%RUURZHURQDSURIRUPDEDVLVVKDOOEHQRJUHDWHU
                                    WKDQWRDQGLLLLQWKHFDVHRISUHSD\PHQWV
                                    RI6SHFLILHG,QGHEWHGQHVVWKH7RWDO/HYHUDJH5DWLRRI
                                    WKH%RUURZHURQDSURIRUPDEDVLVVKDOOEHQRJUHDWHU
                                    WKDQWR

3HUPLWWHG$FTXLVLWLRQV            7KH %RUURZHU RU DQ\ UHVWULFWHG VXEVLGLDU\ ZLOO EH
                                    SHUPLWWHGWRPDNHDFTXLVLWLRQVRIHQWLWLHVWKDWEHFRPH
                                    UHVWULFWHGVXEVLGLDULHVRUDVVHWVWKDWDUHDFTXLUHGE\WKH
                                    %RUURZHURUDUHVWULFWHGVXEVLGLDU\HDFKD³Permitted
                                    Acquisition´ VXEMHFW VROHO\ WR WKH WHUPV DQG
                                    FRQGLWLRQV WKDW DUH FRQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW
                                    /LHQ&UHGLW$JUHHPHQW

/LPLWHG&RQGLWLRQ$FTXLVLWLRQV    &RQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ &UHGLW
                                    $JUHHPHQW


                                          
                                              
                                           
19-22185-rdd     Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30              Main Document
                                           Pg 237 of 338
                                                                                                         


3HUPLWWHG'HEW([FKDQJHV             &RQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ &UHGLW
                                       $JUHHPHQW

)LQDQFLDO0DLQWHQDQFH&RYHQDQW       1RQH

8QUHVWULFWHG6XEVLGLDULHV            &RQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ &UHGLW
                                       $JUHHPHQW

(YHQWVRI'HIDXOW                    /LPLWHG WR WKH IROORZLQJ DQG H[FHSW DV RWKHUZLVH
                                       VSHFLILHG LQ WKLV 7HUP )DFLOLW\ 7HUP 6KHHW FRQVLVWHQW
                                       ZLWKWKH([LVWLQJ)LUVW/LHQ&UHGLW$JUHHPHQWH[FHSW
                                       DV RWKHUZLVH H[SUHVVO\ LQGLFDWHG WR EH DSSOLFDEOH WR
                                       WKH%RUURZHUDQGLWVUHVWULFWHGVXEVLGLDULHVRQO\DQGLQ
                                       FHUWDLQ FDVHV +ROGLQJV  QRQSD\PHQW RI SULQFLSDO
                                       ZKHQ GXH QRQSD\PHQW RI LQWHUHVW RU RWKHU DPRXQWV
                                       DIWHU D FXVWRPDU\ ILYH EXVLQHVV GD\ JUDFH SHULRG
                                       YLRODWLRQRIFRYHQDQWVLQFRUUHFWQHVVRIUHSUHVHQWDWLRQV
                                       DQG ZDUUDQWLHV LQ DQ\ PDWHULDO UHVSHFW FURVV GHIDXOW
                                       DQG FURVV DFFHOHUDWLRQ WR LQGHEWHGQHVV LQ H[FHVV RI
                                       PLOOLRQH[FHSWLQWKHFDVHRIWKH$%/)DFLOLW\LQ
                                       ZKLFK FDVH WKH 7HUP )DFLOLW\ ZLOO EH VXEMHFW WR RQO\
                                       FURVVDFFHOHUDWLRQ RU FURVVSD\PHQW GHIDXOW DW ILQDO
                                       PDWXULW\ DQG QRW FURVV GHIDXOW WR WKH $%/ )DFLOLW\
                                       EDQNUXSWF\RURWKHULQVROYHQF\HYHQWVRI+ROGLQJVWKH
                                       %RUURZHURULWVPDWHULDOVXEVLGLDULHVZLWKDFXVWRPDU\
                                       JUDFH SHULRG IRU LQYROXQWDU\ HYHQWV XQVDWLVILHG
                                       PRQHWDU\MXGJPHQWVLQH[FHVVRIPLOOLRQ(5,6$
                                       HYHQWV UHVXOWLQJ LQ D PDWHULDO DGYHUVH HIIHFW DFWXDO RU
                                       DVVHUWHG LQYDOLGLW\ RI PDWHULDO JXDUDQWHHV RU VHFXULW\
                                       GRFXPHQWV RU DQ\ PDWHULDO VHFXULW\ LQWHUHVW SXUSRUWHG
                                       WR EH FUHDWHG WKHUHXQGHU DQG FKDQJH RI FRQWURO WR
                                       LQFOXGHDSUHDQGSRVWLQLWLDOSXEOLFRIIHULQJSURYLVLRQ
                                       WKDWZLOOEHWULJJHUHGRQO\LIDQ\SHUVRQRUJURXSRWKHU
                                       WKDQWKHKROGHUVRIHTXLW\RIWKH%RUURZHURU+ROGLQJV
                                       DV DSSOLFDEOH RQ WKH &ORVLQJ 'DWH VKDOO GLUHFWO\ RU
                                       LQGLUHFWO\KDYHWKHULJKWWRGHVLJQDWHDPDMRULW\RIWKH
                                       ERDUGRIGLUHFWRUVRIWKH%RUURZHU

9RWLQJ                               $PHQGPHQWV DQG ZDLYHUV RI WKH )DFLOLWLHV
                                       'RFXPHQWDWLRQ ZLOO UHTXLUH WKH DSSURYDO RI /HQGHUV
                                       KROGLQJPRUHWKDQRIWKHDJJUHJDWHDPRXQWRIWKH
                                       7HUP /RDQV DQG ZLWKRXW GXSOLFDWLRQ FRPPLWPHQWV
                                       XQGHU WKH 7HUP )DFLOLW\ WKH ³Required Lenders´ DV
                                       WKH FDVH PD\ EH H[FHSW WKDW L WKH FRQVHQW RI HDFK
                                       /HQGHUGLUHFWO\DQGDGYHUVHO\DIIHFWHGWKHUHE\VKDOOEH
                                       UHTXLUHG ZLWK UHVSHFW WR RQO\ WKH IROORZLQJ  $
                                       LQFUHDVHV LQ WKH FRPPLWPHQW RI VXFK /HQGHU %
                                             
                                                 
                                              
19-22185-rdd    Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30            Main Document
                                           Pg 238 of 338
                                                                                                      


                                       UHGXFWLRQVRUIRUJLYHQHVVRISULQFLSDOLQWHUHVWIHHVRU
                                       LI DQ\ SUHSD\PHQW SUHPLXPV & FKDQJHV LQ WKH
                                       ³ZDWHUIDOO´ DQG ' H[WHQVLRQV RI VFKHGXOHG
                                       DPRUWL]DWLRQSD\PHQWVILQDOPDWXULW\LQWHUHVWIHHVRU
                                       SUHSD\PHQWSUHPLXPVLLWKHFRQVHQWRIRIWKH
                                       /HQGHUV ZLOO EH UHTXLUHG ZLWK UHVSHFW WR RQO\ WKH
                                       IROORZLQJ  $ PRGLILFDWLRQV WR DQ\ RI WKH YRWLQJ
                                       SHUFHQWDJHV%PRGLILFDWLRQVWRDQ\SURUDWDVKDULQJ
                                       SURYLVLRQVDQG&UHOHDVHVRIDOORUVXEVWDQWLDOO\DOORI
                                       WKH YDOXH RI WKH *XDUDQWRUV RU UHOHDVHV RI DOO RU
                                       VXEVWDQWLDOO\ DOO RI WKH &ROODWHUDO LLL FXVWRPDU\
                                       SURWHFWLRQV IRU WKH $GPLQLVWUDWLYH $JHQWV ZLOO EH
                                       SURYLGHGDQGLYDQ\DPHQGPHQWRUZDLYHUWKDWE\LWV
                                       WHUPV DIIHFWV WKH ULJKWV RU GXWLHV RI /HQGHUV KROGLQJ
                                       ORDQVRUFRPPLWPHQWVRIDSDUWLFXODUFODVVEXWQRWWKH
                                       /HQGHUV KROGLQJ ORDQV RU FRPPLWPHQWV RI DQ\ RWKHU
                                       FODVV ZLOO UHTXLUH RQO\ WKH UHTXLVLWH SHUFHQWDJH LQ
                                       LQWHUHVWRIWKHDIIHFWHGFODVVRI/HQGHUVWKDWZRXOGEH
                                       UHTXLUHG WR FRQVHQW WKHUHWR LI VXFK FODVV RI /HQGHUV
                                       ZHUHWKHRQO\FODVVRI/HQGHUV

                                      7KH )DFLOLWLHV 'RFXPHQWDWLRQ VKDOO FRQWDLQ FXVWRPDU\
                                       SURYLVLRQV FRQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ
                                       &UHGLW $JUHHPHQW IRU UHSODFLQJ UHSD\LQJ RQ D QRQ
                                       SURUDWDEDVLVDQGRUWHUPLQDWLQJWKHFRPPLWPHQWVRI
                                       QRQFRQVHQWLQJ /HQGHUV LQ FRQQHFWLRQ ZLWK
                                       DPHQGPHQWV DQG ZDLYHUV UHTXLULQJ WKH FRQVHQW RI DOO
                                       UHOHYDQW /HQGHUV RU RI DOO UHOHYDQW /HQGHUV GLUHFWO\
                                       DIIHFWHGWKHUHE\DQGIRUUHSODFLQJUHSD\LQJRQDQRQ
                                       SURUDWDEDVLVDQGRUWHUPLQDWLQJWKHFRPPLWPHQWVRI
                                       DQ\ OHQGHU WKDW FRQVWLWXWHV D QRQH[WHQGLQJ OHQGHU LQ
                                       FRQQHFWLRQ ZLWK DQ H[WHQVLRQ RI WKH PDWXULW\ GDWH DV
                                       SHUPLWWHG XQGHU WKH VHFWLRQ WLWOHG ³)LQDO 0DWXULW\ DQG
                                       $PRUWL]DWLRQ´ KHUHRI VR ORQJ DV /HQGHUV KROGLQJ
                                       PRUH WKDQ  RI WKH DJJUHJDWH DPRXQW RI WKH ORDQV
                                       DQGFRPPLWPHQWVVKDOOKDYHFRQVHQWHGWKHUHWR

                                       1RWZLWKVWDQGLQJ WKH IRUHJRLQJ VR ORQJ DV DQ\ ORDQV
                                       DUH RXWVWDQGLQJ XQGHU WKH 1HZ 7HUP )DFLOLW\ 7HUP
                                       /RDQV KHUHXQGHU VKDOO EH GHHPHG WR LQFOXGH ORDQV
                                       XQGHUWKH1HZ7HUP)DFLOLW\DQGWKHSURYLVLRQVXQGHU
                                       ³5HTXLVLWH/HQGHUV´RQ([KLELW'WRWKH56$VKDOOEH
                                       LQFRUSRUDWHGKHUHLQ

&RVWDQG<LHOG3URWHFWLRQ            7KH )DFLOLWLHV 'RFXPHQWDWLRQ ZLOO LQFOXGH FXVWRPDU\
                                       WD[ JURVVXS FRVW DQG \LHOG SURWHFWLRQ SURYLVLRQV

                                             
                                                 
                                              
19-22185-rdd    Doc 14    Filed 02/03/19 Entered 02/03/19 21:25:30              Main Document
                                       Pg 239 of 338
                                                                                                     


                                   FRQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ &UHGLW
                                   $JUHHPHQW

$VVLJQPHQWVDQG3DUWLFLSDWLRQV   $IWHU WKH &ORVLQJ 'DWH WKH /HQGHUV ZLOO EH SHUPLWWHG
                                   WR DVVLJQ ORDQV DQGRU FRPPLWPHQWV XQGHU WKH 7HUP
                                   )DFLOLW\ ZLWK WKH FRQVHQW RI WKH %RUURZHU DQG WKH
                                   $GPLQLVWUDWLYH $JHQW LQ HDFK FDVH QRW WR EH
                                   XQUHDVRQDEO\ ZLWKKHOG RU GHOD\HG provided that $
                                   QRDVVLJQPHQWPD\EHPDGHWRDQDWXUDOSHUVRQFHUWDLQ
                                   GLVTXDOLILHG LQVWLWXWLRQV ZLWK HDFK DVVLJQHH EHLQJ
                                   UHTXLUHG WR UHSUHVHQW WKDW LW LV QRW D GLVTXDOLILHG
                                   LQVWLWXWLRQ RU DQ DIILOLDWH RI D GLVTXDOLILHG LQVWLWXWLRQ
                                   DQGWKHGLVTXDOLILHGLQVWLWXWLRQVVKDOOEHVSHFLILHGRQD
                                   VFKHGXOHKHOGZLWKWKH$GPLQLVWUDWLYH$JHQWDQGVKDOO
                                   LQFOXGH DQ\ FRPSHWLWRUV DQG DQ\ DIILOLDWHV RI VXFK
                                   FRPSHWLWRUV RI WKH %RUURZHU DQG PD\ EH
                                   FRPPXQLFDWHGWRD/HQGHUXSRQUHTXHVWEXWVKDOOQRW
                                   EHRWKHUZLVHSRVWHGWRWKH/HQGHUV%QRFRQVHQWRI
                                   WKH%RUURZHUVKDOOEHUHTXLUHGLDIWHUWKHRFFXUUHQFH
                                   DQGGXULQJWKHFRQWLQXDQFHRIDSD\PHQWRUEDQNUXSWF\
                                   ZLWKUHVSHFWWRWKH%RUURZHUHYHQWRIGHIDXOWRULLLI
                                   VXFK DVVLJQPHQW LV DQ DVVLJQPHQW WR DQRWKHU /HQGHU
                                   DQ DIILOLDWH RI D /HQGHU RU DQ DSSURYHG IXQG DQG &
                                   QR FRQVHQW RI WKH $GPLQLVWUDWLYH $JHQW VKDOO EH
                                   UHTXLUHGZLWKUHVSHFWWRDVVLJQPHQWRIDQ\7HUP/RDQV
                                   LIVXFKDVVLJQPHQWLVDQDVVLJQPHQWWRDQRWKHU/HQGHU
                                   DQDIILOLDWHRID/HQGHURUDQDSSURYHGIXQG

                                   (DFK DVVLJQPHQW RWKHU WKDQ WR DQRWKHU /HQGHU DQ
                                   DIILOLDWHRID/HQGHURUDQDSSURYHGIXQGZLOOEHLQDQ
                                   DPRXQW RI DQ LQWHJUDO PXOWLSOH RI  PLOOLRQ RU
                                   OHVVHU DPRXQWV LI DJUHHG EHWZHHQ WKH %RUURZHU DQG
                                   WKH $GPLQLVWUDWLYH $JHQW RU LI OHVV DOO RI VXFK
                                   /HQGHU¶V UHPDLQLQJ ORDQV DQG FRPPLWPHQWV RI WKH
                                   DSSOLFDEOHFODVV$VVLJQPHQWVZLOOEHE\QRYDWLRQDQG
                                   LQWKHFDVHRIWKH7HUP)DFLOLW\ZLOOQRWEHUHTXLUHGWR
                                   EH SUR UDWD DPRQJ WKH 7HUP )DFLOLW\  7KH
                                   $GPLQLVWUDWLYH $JHQW VKDOO UHFHLYH D SURFHVVLQJ DQG
                                   UHFRUGDWLRQ IHH RI  IRU HDFK DVVLJQPHQW XQOHVV
                                   ZDLYHGE\VXFK$GPLQLVWUDWLYH$JHQW

                                  7KH/HQGHUVZLOOEHSHUPLWWHGWRVHOOSDUWLFLSDWLRQVLQ
                                   ORDQV DQG FRPPLWPHQWV RWKHU WKDQ VR ORQJ DV WKH
                                   LGHQWLW\RIWKHGLVTXDOLILHGLQVWLWXWLRQVLVSRVWHGWRWKH
                                   /HQGHUVWRGLVTXDOLILHGLQVWLWXWLRQVZLWKRXWUHVWULFWLRQ
                                   LQ DFFRUGDQFH ZLWK DSSOLFDEOH ODZ DQG VXEMHFW WR

                                         
                                             
                                          
19-22185-rdd    Doc 14    Filed 02/03/19 Entered 02/03/19 21:25:30               Main Document
                                       Pg 240 of 338
                                                                                                      


                                     OLPLWDWLRQVWREHDJUHHGLQDPDQQHUFRQVLVWHQWZLWKWKH
                                     ([LVWLQJ)LUVW/LHQ&UHGLW$JUHHPHQW9RWLQJULJKWVRI
                                     SDUWLFLSDQWVVKDOO EH OLPLWHG WR PDWWHUV VHW IRUWK XQGHU
                                     ³9RWLQJ´ DERYH ZLWK UHVSHFW WR ZKLFK WKH XQDQLPRXV
                                     YRWH RI DOO /HQGHUV RU DOO GLUHFWO\ DQG DGYHUVHO\
                                     DIIHFWHG /HQGHUV LI WKH SDUWLFLSDQW LV GLUHFWO\ DQG
                                     DGYHUVHO\DIIHFWHGZRXOGEHUHTXLUHG

                                    

([SHQVHVDQG,QGHPQLILFDWLRQ       &RQVLVWHQW ZLWK WKH ([LVWLQJ )LUVW /LHQ &UHGLW
                                     $JUHHPHQW

*RYHUQLQJ/DZDQG)RUXP            1HZ<RUN

&RXQVHOWRWKH$GPLQLVWUDWLYH       0LOEDQN7ZHHG+DGOH\	0F&OR\//3
$JHQWWKH/HDG$UUDQJHUVDQGWKH
%RRNUXQQHUV




                                           
                                               
                                            
19-22185-rdd       Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30              Main Document
                                         Pg 241 of 338

                                                                                                        

,QWHUHVW5DWHV                      ,QLWLDOO\ WKH LQWHUHVW UDWHV XQGHU WKH 7HUP )DFLOLW\ ZLOO
                                      EHDVIROORZV

                                     :LWK UHVSHFW WR 7HUP /RDQV DW WKH RSWLRQ RI WKH
                                      %RUURZHU $GMXVWHG /,%25 SOXV  RU $%5 SOXV
                                      

                                     7KH%RUURZHUPD\HOHFWLQWHUHVWSHULRGVRIRU
                                      PRQWKVRULIDJUHHGE\DOOUHOHYDQW/HQGHUVOHVVWKDQ
                                      PRQWKVIRU$GMXVWHG/,%25ERUURZLQJV

                                     &DOFXODWLRQRILQWHUHVWVKDOOEHRQWKHEDVLVRIWKHDFWXDO
                                      GD\VHODSVHGLQD\HDURIGD\VRURUGD\V
                                      DVWKHFDVHPD\EHLQWKHFDVHRI$%5ORDQVZKHUHWKH
                                      DSSOLFDEOHUDWHLVGHWHUPLQHGSXUVXDQWWRFODXVHLRIWKH
                                      GHILQLWLRQRI$%5

                                     ,QWHUHVWVKDOOEHSD\DEOHLQDUUHDUVDIRUORDQVDFFUXLQJ
                                      LQWHUHVWDWDUDWHEDVHGRQ$GMXVWHG/,%25DWWKHHQGRI
                                      HDFK LQWHUHVW SHULRG DQG IRU LQWHUHVW SHULRGV RI JUHDWHU
                                      WKDQ  PRQWKV HYHU\ WKUHH PRQWKV DQG RQ WKH
                                      DSSOLFDEOH PDWXULW\ GDWH DQG E IRU ORDQV DFFUXLQJ
                                      LQWHUHVW EDVHG RQ WKH $%5 TXDUWHUO\ LQ DUUHDUV DQG RQ
                                      WKHDSSOLFDEOHPDWXULW\GDWH

                                     ³ABR´LVWKH$OWHUQDWH%DVH5DWHZKLFKLVWKHKLJKHVW
                                      RI L WKH UDWH RI LQWHUHVW HVWDEOLVKHG E\ WKH DSSOLFDEOH
                                      $GPLQLVWUDWLYH $JHQW IURP WLPH WR WLPH DV LWV ³SULPH
                                      UDWH´ LL WKH )HGHUDO )XQGV 5DWH SOXV  RI  DQG
                                      LLL WKH RQHPRQWK $GMXVWHG /,%25 UDWH DIWHU JLYLQJ
                                      HIIHFWWRWKH³IORRU´SOXVSHUDQQXP

                                     ³Adjusted LIBOR´LVWKH/RQGRQLQWHUEDQNRIIHUHGUDWH
                                      IRU GROODUV DGMXVWHG IRU VWDWXWRU\ UHVHUYH UHTXLUHPHQWV
                                      provided thatWKH7HUP)DFLOLW\ZLOOFRQWDLQFXVWRPDU\
                                      /,%25UHSODFHPHQWSURYLVLRQV

                                     ,I QHJDWLYH WKH )HGHUDO )XQGV 5DWH DQG WKH /RQGRQ
                                      LQWHUEDQNRIIHUHGUDWHVKDOOEHGHHPHGWREH

                                      :LWK UHVSHFW WR WKH 7HUP /RDQV WKHUH VKDOO EH D
                                      PLQLPXP $GMXVWHG /,%25 LH $GMXVWHG /,%25 SULRU
                                      WR DGGLQJ DQ\ DSSOLFDEOH LQWHUHVW UDWH PDUJLQV WKHUHWR
                                      UHTXLUHPHQWRISHUDQQXP

                                                        



                                              
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 242 of 338


                                      $QQH[

                             1HZ-XQLRU/RDQ7HUP6KHHW




                                          

19-22185-rdd   Doc 14    Filed 02/03/19 Entered 02/03/19 21:25:30           Main Document
                                      Pg 243 of 338


                          )8//%($87<%UDQGV+ROGLQJV&RUS
                            6XERUGLQDWHG)DFLOLW\
                        6XPPDU\RI3ULQFLSDO7HUPVDQG&RQGLWLRQV
                                             
      
      7+,6 7(50 6+((7 72*(7+(5 :,7+ 7+( (;+,%,76 $1' 6&+('8/(6
$77$&+(' +(5(72 ($&+ $6 0$< %( $0(1'(' 5(67$7('
6833/(0(17(' 25 27+(5:,6( 02',),(' )520 7,0( 72 7,0( ,1
$&&25'$1&( :,7+ 7+( 7(506 +(5(2) 7+( ³SUBORDINATED FACILITY
TERM SHEET´ 6(76 )257+ 7+( 35,1&,3$/ 7(506 2) 7+( 68%25',1$7('
)$&,/,7< 72 %( (17(5(' ,172 ,1 &211(&7,21 :,7+ 7+(
5(6758&785,1* $1' ,6 $77$&+(' $6 $11(;  72 $1' 68%-(&7 ,1 $//
5(63(&76 72 7+( 7(506 2) 7+( 5(6758&785,1* 7(50 6+((7
$77$&+(' $6 (;+,%,7 $ 72 7+( 5(6758&785,1* 6833257 $*5((0(17
7+(³5(6758&785,1*7(506+((7´

      7+,6 68%25',1$7(' )$&,/,7< 7(50 6+((7 '2(6 127 &2167,787(
125 6+$// ,7 %( &216758(' $6 $1 2))(5 :,7+ 5(63(&7 72 $1<
6(&85,7,(6 25 $ 62/,&,7$7,21 2) $&&(37$1&(6 25 5(-(&7,216 $6 72
$1< 3/$1 ,7 %(,1* 81'(56722' 7+$7 68&+ $ 62/,&,7$7,21 ,) $1<
21/< :,// %( 0$'( ,1 &203/,$1&( :,7+ $33/,&$%/( 3529,6,216 2)
6(&85,7,(6 %$1.5837&< $1'25 27+(5 $33/,&$%/( /$:6  7+,6
6800$5< ,6 35(6(17(' )25 ',6&866,21 $1' 6(77/(0(17 385326(6
$1',6(17,7/(' 723527(&7,21)520$1<86(25',6&/2685(72$1<
3(562138568$177258/(2)7+()('(5$/58/(62)(9,'(1&($1'
$1<27+(558/(2)6,0,/$5,03257

     7+( 5(*8/$725< 7$; $&&2817,1* $1' 27+(5 /(*$/ $1'
),1$1&,$/ 0$77(56 5(/$7(' 72 7+( 5(6758&785,1* +$9( 127 %((1
)8//< (9$/8$7(' $1' $1<68&+(9$/8$7,210$<$))(&77+(7(506
$1' 6758&785( 2) 7+( 68%25',1$7(' )$&,/,7<  )857+(5 7+(
75$16$&7,216 '(6&5,%(' +(5(,1 :,// %( 68%-(&7 72 7+(
1(*27,$7,21 (;(&87,21 $1' '(/,9(5< 2) '(),1,7,9( '2&80(176 ,1
$&&25'$1&( :,7+ 7+( 7(506 6(7 )257+ +(5(,1 7+( ³)$&,/,7,(6
'2&80(17$7,21´  7+( &/26,1* 2) $1< 75$16$&7,21 6+$// %(
68%-(&7 72 7+( 7(506 $1' &21',7,216 6(7 )257+ ,1 68&+ )$&,/,7,(6
'2&80(17$7,21  12 %,1',1* 2%/,*$7,216 :,// %( &5($7(' %< 7+,6
7(50 6+((7 81/(66 $1' 817,/ 6,*1$785( 3$*(6 72 7+( )$&,/,7,(6
'2&80(17$7,21 $5( (;(&87(' $1' '(/,9(5(' %< $// $33/,&$%/(
3$57,(6

                                              
%RUURZHU                          )8//%($87<            %UDQGV       +ROGLQJV      &RUS
                                    ³)8//%($87<+ROGLQJV´D'HODZDUHFRUSRUDWLRQ
                                    RU D VXEVLGLDU\ DQGRU DIILOLDWH RI )8//%($87<
                                    +ROGLQJV DV GHWHUPLQHG E\ WKH 5HTXLUHG &RQVHQWLQJ
                                    )LUVW /LHQ /HQGHUV DV GHILQHG LQ WKH 5HVWUXFWXULQJ


                                            
19-22185-rdd               Doc 14           Filed 02/03/19 Entered 02/03/19 21:25:30            Main Document
                                                         Pg 244 of 338
                                                                                                                    


                                                     6XSSRUW $JUHHPHQW ³RSA´ DQG WKH &RPSDQ\ WKH
                                                     ³Borrower´

+ROGLQJV                                            %ODFNGRJ +ROGLQJV ,QF D 'HODZDUH FRUSRUDWLRQ
                                                     ³+ROGLQJV´

                                                     
&UHGLW)DFLOLWLHV7UDQVDFWLRQV
                                                      ,QFRQQHFWLRQZLWKWKH5HVWUXFWXULQJLWLVLQWHQGHGWKDW
                                                     %RUURZHU ZLOO REWDLQ L D ILUVW OLHQ VHQLRU VHFXUHG
                                                     WHUP IDFLOLW\ LQ DQ DJJUHJDWH SULQFLSDO DPRXQW RI
                                                      PLOOLRQ WKH³Senior Term Facility´WKHORDQV
                                                     PDGH SXUVXDQW WKHUHWR WKH ³Senior Term Loans´ DQG
                                                     HDFK OHQGHU SDUW\ WR VXFK 6HQLRU 7HUP )DFLOLW\ D
                                                     ³Senior Lender´ DQG FROOHFWLYHO\ WKH ³Senior
                                                     Lenders´ LL D VHQLRU IDFLOLW\ LQ DQ DJJUHJDWH
                                                     SULQFLSDODPRXQWRIPLOOLRQLLLD6XERUGLQDWHG
                                                     )DFLOLW\ DV GHILQHG EHORZ LQ DQ DJJUHJDWH SULQFLSDO
                                                     DPRXQWRIXSWRPLOOLRQDQGLYDQDVVHWEDVHG
                                                     UHYROYLQJ FUHGLW IDFLOLW\ LQ DQ DJJUHJDWH SULQFLSDO
                                                     DPRXQWXSWRPLOOLRQ



$GPLQLVWUDWLYH $JHQW DQG &ROODWHUDO $Q HQWLW\ GHWHUPLQHG E\ 5HTXLUHG )LUVW /LHQ /HQGHUV
$JHQW                                 DVGHILQHGLQWKH56$ZLOODFWDVDGPLQLVWUDWLYHDJHQW
                                        WKH³Administrative Agent´DQGFROODWHUDODJHQWIRUD
                                        V\QGLFDWH RI EDQNV ILQDQFLDO LQVWLWXWLRQV DQG RWKHU
                                        HQWLWLHV H[FOXGLQJ FHUWDLQ GLVTXDOLILHG LQVWLWXWLRQV
                                        ZLWK UHVSHFW WR WKH 6XERUGLQDWHG )DFLOLW\ WKH
                                        ³Lenders´ DQG ZLOO SHUIRUP WKH GXWLHV FXVWRPDULO\
                                        DVVRFLDWHGZLWKVXFKUROH

&UHGLW)DFLOLWLHV                                   $ VHFRQG OLHQ VXERUGLQDWHG WHUP ORDQ IDFLOLW\ WKH
                                                      ³Subordinated Facility´ LQ DQ DJJUHJDWH SULQFLSDO
                                                     DPRXQW RI XS WR  PLOOLRQ WKH ORDQV WKHUHXQGHU
                                                      WKH³Subordinated Loans´


&ORVLQJ'DWH                                       7KH 5HVWUXFWXULQJ (IIHFWLYH 'DWH DV GHILQHG LQ WKH
                                                     56$

,QWHUHVW5DWHVDQG)HHV                            $VVHWIRUWKRQ$QQH[,KHUHWR




 7RWKHH[WHQWWKH%RUURZHULVDQHQWLW\RWKHUWKDQ)8//%($87<+ROGLQJVWKLV6XERUGLQDWHG)DFLOLW\7HUP6KHHW
VKDOOEHDPHQGHGDVDSSURSULDWHWRUHIOHFWDOOQHFHVVDU\FRUUHVSRQGLQJFKDQJHV
                                                            
                                                                  
                                                             
19-22185-rdd     Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30               Main Document
                                       Pg 245 of 338
                                                                                                      


'HIDXOW5DWH                      :LWK UHVSHFW WR RYHUGXH SULQFLSDO WKH DSSOLFDEOH
                                    LQWHUHVWUDWHSOXVSHUDQQXPDQGZLWKUHVSHFWWR
                                    DQ\RWKHURYHUGXHDPRXQWLQFOXGLQJRYHUGXHLQWHUHVW
                                    WKHLQWHUHVWUDWHDSSOLFDEOHWR$%5ORDQVDVGHILQHGLQ
                                    $QQH[ , KHUHWR SOXV  SHU DQQXP DQG LQ HDFK
                                    FDVHVKDOODFFUXHDQGEHDGGHGWRWKHSULQFLSDORIWKH
                                    6XERUGLQDWHG)DFLOLW\

$PRUWL]DWLRQ                      1RQH

)LQDO0DWXULW\DQG$PRUWL]DWLRQ   7KH6XERUGLQDWHG)DFLOLW\ZLOOPDWXUHRQWKHGDWHWKDW
                                    LVRQHZHHNSULRUWRWKHGDWHWKDWLVVL[\HDUVDIWHUWKH
                                    &ORVLQJ'DWH

*XDUDQWHHV                        6DPHDVWKH6HQLRU7HUP)DFLOLW\

                                   

6HFXULW\                          7KH 6XERUGLQDWHG )DFLOLW\ ZLOO EH VHFXUHG VXEMHFW WR
                                    SHUPLWWHG OLHQV DQG RWKHU H[FHSWLRQV WR EH DJUHHG E\
                                   WKH VDPH &ROODWHUDO WKDW VHFXUHV WKH REOLJDWLRQV XQGHU
                                    WKH 6HQLRU 7HUP )DFLOLW\ DQG VXEMHFW WR WKH VDPH
                                    OLPLWDWLRQV JRYHUQLQJ WKH SOHGJH FUHDWLRQ DQG
                                    SHUIHFWLRQ RI WKH &ROODWHUDO XQGHU WKH 6HQLRU 7HUP
                                    )DFLOLW\WKH³Collateral´
                                             
                                    7KH OLHQ SULRULW\ UHODWLYH ULJKWV DQG RWKHU FUHGLWRUV¶
                                    ULJKWVLVVXHVLQUHVSHFWRIWKH6HQLRU7HUP)DFLOLW\DQG
                                    WKH 6XERUGLQDWHG )DFLOLW\ ZLOO EH VHW IRUWK LQ DQ
                                    LQWHUFUHGLWRU       DJUHHPHQW        WKH    ³Intercreditor
                                    Agreement´ ZKLFK ZLOO GRFXPHQW WKH VLOHQW VHFRQG
                                    OLHQ VWDWXV RI WKH OLHQV RQ WKH &ROODWHUDO VHFXULQJ WKH
                                    6XERUGLQDWHG )DFLOLW\ DQG VKDOO LQFOXGH LQ DQ\ HYHQW
                                    L D FXVWRPDU\ VWDQGVWLOO SURYLVLRQ ZLWK UHVSHFW WR DOO
                                    HQIRUFHPHQWVLQFOXGLQJDFFHOHUDWLRQLLDSURKLELWLRQ
                                    RQWKH/HQGHUVDELOLW\WRREMHFWWRYDOLGLW\SULRULW\RU
                                    HQIRUFHDELOLW\ RI HDFK 6HQLRU /HQGHUV¶ SRVLWLRQ LLL
                                    6HQLRU/HQGHUVZLOOEHHQWLWOHGWRDOOSURFHHGVIURPWKH
                                    &ROODWHUDOXQWLOLWLVSDLGLQIXOOHYHQLIWKHVHQLRUOLHQ
                                    LV LQYDOLGDWHG LY D EORFN RQ WKH /HQGHUV DELOLW\ WR
                                    REMHFW WR GHEWRULQSRVVHVVLRQ ',3 ILQDQFLQJ LQ D
                                    EDQNUXSWF\SURFHHGLQJLIUHTXHVWHGRUDSSURYHGE\WKH
                                    6HQLRU/HQGHUVYDJUHHPHQWE\WKH/HQGHUVWRDELGH
                                    E\ WKH 6HQLRU /HQGHUV SRVLWLRQV ZLWK UHVSHFW WR
                                    DGHTXDWH SURWHFWLRQ XVH RI FDVK FROODWHUDO VDOH RI
                                    DVVHWVDQGUHOLHIIURPVWD\YLZDLYHUE\WKH/HQGHUV
                                    RI WKHLU DELOLW\ WR YRWH RQ DQ\ UHRUJDQL]DWLRQ SODQ RU
                                             
                                                 
                                              
19-22185-rdd    Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                Main Document
                                         Pg 246 of 338
                                                                                                          


                                     ZLOO QRW YRWH LQ IDYRU RI DQ\ SODQ RSSRVHG WR E\ WKH
                                     6HQLRU/HQGHUVDQGYLLSD\PHQWEORFNDJHSURYLVLRQV
                                     ZLWK UHVSHFW WR DOO SD\PHQWV RI SULQFLSDO IHHV
                                     SUHPLXPDQGLQWHUHVWGXULQJDQ\HYHQWRIGHIDXOWWREH
                                     PXWXDOO\ DJUHHG ZKLFK VKDOO SHUPLW UHTXLUHG FDVK
                                     SD\PHQWV WR FRQWLQXH WR DFFUXH EXW QRW WR EH SDLG
                                     GXULQJ DQ\ VXFK HYHQW RI GHIDXOW DQG ZKLFK VKDOO
                                     UHTXLUHWXUQRYHUWRWKHOHQGHUVSDUW\WRWKH6HQLRU7HUP
                                     )DFLOLW\WRWKHH[WHQWRIDPRXQWVUHFHLYHGLQYLRODWLRQ
                                     RIVXFKSD\PHQWEORFNDJHSURYLVLRQVprovided further
                                     WKDW VXFK SD\PHQW VXERUGLQDWLRQ WHUPV VKDOO DSSO\
                                     UHJDUGOHVVRIZKHWKHUDQ\EDQNUXSWF\UHVWUXFWXULQJRU
                                     LQVROYHQF\SURFHHGLQJKDVRFFXUUHGRULVFRQWLQXLQJ
                                    

0DQGDWRU\3UHSD\PHQWV              1RQH

                                    

9ROXQWDU\3UHSD\PHQWV              1RYROXQWDU\SUHSD\PHQWVRIWKH6XERUGLQDWHG)DFLOLW\
                                     VKDOO EH SHUPLWWHG XQWLO WKH 6HQLRU 7HUP )DFLOLW\ KDV
                                     EHHQSDLGLQIXOO

                                     

5HSUHVHQWDWLRQVDQG:DUUDQWLHV     8VXDODQGFXVWRPDU\IRUWUDQVDFWLRQVRIWKLVW\SH

&RQGLWLRQVWR%RUURZLQJ            7KH DYDLODELOLW\ RI WKH LQLWLDO ERUURZLQJ XQGHU WKH
                                     6XERUGLQDWHG )DFLOLW\ RQ WKH &ORVLQJ 'DWH ZLOO EH
                                     VXEMHFW WR FRQGLWLRQV XVXDO DQG FXVWRPDU\ IRU
                                     WUDQVDFWLRQVRIWKLVW\SHLQFOXGLQJZLWKRXWOLPLWDWLRQ

                                    DWKHDFFXUDF\RIUHSUHVHQWDWLRQVDQGZDUUDQWLHVLQDOO
                                     PDWHULDO UHVSHFW E WKH DEVHQFH RI GHIDXOWV RU HYHQWV
                                     RI GHIDXOW DW WKH WLPH RI RU DIWHU JLYLQJ HIIHFW WR WKH
                                     PDNLQJ RI VXFK H[WHQVLRQ RI FUHGLW DQG F WKH
                                     FRQVXPPDWLRQ RI WKH RWKHU WUDQVDFWLRQV FRQWHPSODWHG
                                     WRRFFXUSXUVXDQWWRWKH56$RQWKH&ORVLQJ'DWH

$IILUPDWLYH&RYHQDQWV              /LPLWHG WR WKH IROORZLQJ  GHOLYHU\ RI DQQXDO DXGLWHG
                                     DQG TXDUWHUO\ XQDXGLWHG ILQDQFLDO VWDWHPHQWV DQQXDO
                                    EXGJHWVLQIRUPFXVWRPDULO\SUHSDUHGE\WKH%RUURZHU
                                     DFFRXQWDQWV¶ OHWWHUV RIILFHUV FHUWLILFDWHV DQG RWKHU
                                    LQIRUPDWLRQ      UHDVRQDEO\      UHTXHVWHG     E\     WKH
                                     $GPLQLVWUDWLYH $JHQW FRPSOLDQFH FHUWLILFDWHV QRWLFHV
                                     RI GHIDXOWV DQG OLWLJDWLRQ QRWLFH RI PDWHULDO (5,6$


                                            
                                                   
                                              
19-22185-rdd               Doc 14           Filed 02/03/19 Entered 02/03/19 21:25:30             Main Document
                                                         Pg 247 of 338
                                                                                                                      


                                                    HYHQWV LQVSHFWLRQV VXEMHFW WR IUHTXHQF\ VR ORQJ DV
                                                     WKHUH LV QR RQJRLQJ HYHQW RI GHIDXOW DQG FRVW
                                                    UHLPEXUVHPHQW OLPLWDWLRQV PDLQWHQDQFH RI H[LVWHQFH
                                                     DQG FRUSRUDWH IUDQFKLVHV ULJKWV OLFHQVHV DQG
                                                    SULYLOHJHV SD\PHQW RI PDWHULDO WD[HV DQG VLPLODU
                                                     FODLPV FRPSOLDQFH ZLWK ODZV DQG UHJXODWLRQV
                                                    LQFOXGLQJ (5,6$ HQYLURQPHQWDO WKH 3$75,27 $FW
                                                     2)$& DQG )&3$ VXEMHFW LQ WKH FDVH RI HDFK RIWKH

                                                     IRUHJRLQJ FRYHQDQWV WR H[FHSWLRQV DQG TXDOLILFDWLRQV
                                                    WREHSURYLGHGLQWKH)DFLOLWLHV'RFXPHQWDWLRQ

1HJDWLYH&RYHQDQWV                                 1RQH

                                                     

)LQDQFLDO0DLQWHQDQFH&RYHQDQW                     1RQH

                                                     

(YHQWVRI'HIDXOW                                  /LPLWHG WR WKH IROORZLQJ  QRQSD\PHQW RI SULQFLSDO
                                                     ZKHQ GXH QRQSD\PHQW RI LQWHUHVW RU RWKHU DPRXQWV
                                                     DIWHU D FXVWRPDU\ ILYH EXVLQHVV GD\ JUDFH SHULRG
                                                     YLRODWLRQRIFRYHQDQWVLQFRUUHFWQHVVRIUHSUHVHQWDWLRQV
                                                     DQG ZDUUDQWLHV LQ DQ\ PDWHULDO UHVSHFW FURVV GHIDXOW
                                                     DQG FURVVDFFHOHUDWLRQWRLQGHEWHGQHVV LQH[FHVV RIDQ
                                                     DPRXQW WR EH DJUHHG PLOOLRQ H[FHSW LQ WKH FDVH RI WKH
                                                     6HQLRU 7HUP )DFLOLW\ LQ ZKLFK FDVH WKH 6XERUGLQDWHG
                                                     )DFLOLW\ ZLOO EH VXEMHFW WR RQO\ FURVVDFFHOHUDWLRQ
                                                     EDQNUXSWF\RURWKHULQVROYHQF\HYHQWVRI+ROGLQJVWKH
                                                     %RUURZHURULWVPDWHULDOVXEVLGLDULHVZLWKDFXVWRPDU\
                                                     JUDFH SHULRG IRU LQYROXQWDU\ HYHQWV XQVDWLVILHG
                                                     PRQHWDU\ MXGJPHQWV LQ H[FHVV RI DQ DPRXQW WR EH
                                                     DJUHHGPLOOLRQDQGFKDQJHRIFRQWUROWRLQFOXGHDSUH
                                                     DQG SRVWLQLWLDO SXEOLF RIIHULQJ SURYLVLRQ WKDW ZLOO EH
                                                     WULJJHUHG RQO\ LI DQ\ SHUVRQ RU JURXS RWKHU WKDQ WKH
                                                     KROGHUV RI HTXLW\ RI WKH %RUURZHU RU +ROGLQJV DV
                                                     DSSOLFDEOH RQ WKH &ORVLQJ 'DWH VKDOO GLUHFWO\ RU
                                                     LQGLUHFWO\KDYHWKHULJKWWRGHVLJQDWHDPDMRULW\RIWKH
                                                     ERDUGRIGLUHFWRUVRIWKH%RUURZHU

9RWLQJ                                             $PHQGPHQWV DQG ZDLYHUV RI WKH )DFLOLWLHV
                                                     'RFXPHQWDWLRQ ZLOO UHTXLUH WKH DSSURYDO RI /HQGHUV
                                                     KROGLQJPRUHWKDQRIWKHDJJUHJDWHDPRXQWRIWKH


 )RUWKHDYRLGDQFHRIGRXEWWKH6XERUGLQDWHG)DFLOLW\GRFXPHQWVVKDOOUHIOHFWWKDWWKHOHQGHUVXQGHUWKH
6XERUGLQDWHG)DFLOLW\DUHHQWLWOHGWRWKHVDPHUHSRUWLQJLQIRUPDWLRQDVVHWIRUWKLQWKH6HQLRU7HUP)DFLOLW\

                                                             
                                                                   
                                                             
19-22185-rdd    Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30              Main Document
                                           Pg 248 of 338
                                                                                                         


                                       ORDQVDQGZLWKRXWGXSOLFDWLRQFRPPLWPHQWVXQGHUWKH
                                       6XERUGLQDWHG)DFLOLW\WKH³Required Lenders´DVWKH
                                       FDVHPD\EHH[FHSWWKDWLWKHFRQVHQWRIHDFK/HQGHU
                                       GLUHFWO\ DQG DGYHUVHO\ DIIHFWHG WKHUHE\ VKDOO EH
                                       UHTXLUHG ZLWK UHVSHFW WR RQO\ WKH IROORZLQJ  $
                                       LQFUHDVHV LQ WKH FRPPLWPHQW RI VXFK /HQGHU %
                                       UHGXFWLRQVRUIRUJLYHQHVVRISULQFLSDOLQWHUHVWIHHVRU
                                       LI DQ\ SUHSD\PHQW SUHPLXPV & FKDQJHV LQ WKH
                                       ³ZDWHUIDOO´ DQG ' H[WHQVLRQV RI ILQDO PDWXULW\
                                       LQWHUHVWIHHVRUSUHSD\PHQWSUHPLXPVLLWKHFRQVHQW
                                       RIRIWKH/HQGHUVZLOOEHUHTXLUHGZLWKUHVSHFWWR
                                       RQO\WKHIROORZLQJPRGLILFDWLRQVWRDQ\RIWKHYRWLQJ
                                       SHUFHQWDJHV DQG UHOHDVHV RI DOO RU VXEVWDQWLDOO\ DOO RI
                                       WKH YDOXH RI WKH *XDUDQWRUV DQG LLL FXVWRPDU\
                                       SURWHFWLRQV IRU WKH $GPLQLVWUDWLYH $JHQW ZLOO EH
                                       SURYLGHG

                                      7KH )DFLOLWLHV 'RFXPHQWDWLRQ VKDOO FRQWDLQ FXVWRPDU\
                                       SURYLVLRQV IRU UHSODFLQJ UHSD\LQJ RQ D QRQSUR UDWD
                                       EDVLV DQGRU WHUPLQDWLQJ WKH FRPPLWPHQWV RI QRQ
                                       FRQVHQWLQJ /HQGHUV LQ FRQQHFWLRQ ZLWK DPHQGPHQWV
                                       DQG ZDLYHUV UHTXLULQJ WKH FRQVHQW RI DOO UHOHYDQW
                                       /HQGHUV RU RI DOO UHOHYDQW /HQGHUV GLUHFWO\ DIIHFWHG
                                       WKHUHE\DQGIRUUHSODFLQJUHSD\LQJRQDQRQSURUDWD
                                       EDVLV DQGRU WHUPLQDWLQJ WKH FRPPLWPHQWV RI DQ\
                                       OHQGHU WKDW FRQVWLWXWHV D QRQH[WHQGLQJ OHQGHU LQ
                                       FRQQHFWLRQ ZLWK DQ H[WHQVLRQ RI WKH PDWXULW\ GDWH DV
                                       SHUPLWWHG XQGHU WKH VHFWLRQ WLWOHG ³)LQDO 0DWXULW\´
                                       KHUHRIVRORQJDV/HQGHUVKROGLQJPRUHWKDQRI
                                       WKH DJJUHJDWH DPRXQW RI WKH ORDQV DQG FRPPLWPHQWV
                                       VKDOOKDYHFRQVHQWHGWKHUHWR

&RVWDQG<LHOG3URWHFWLRQ            7KH )DFLOLWLHV 'RFXPHQWDWLRQ ZLOO LQFOXGH FXVWRPDU\
                                       WD[JURVVXSFRVWDQG\LHOGSURWHFWLRQSURYLVLRQV

$VVLJQPHQWVDQG3DUWLFLSDWLRQV       $IWHU WKH &ORVLQJ 'DWH WKH /HQGHUV ZLOO EH SHUPLWWHG
                                       WR DVVLJQ ORDQV DQGRU FRPPLWPHQWV XQGHU WKH
                                       6XERUGLQDWHG)DFLOLW\ZLWKWKHFRQVHQWRIWKH%RUURZHU
                                       DQG WKH $GPLQLVWUDWLYH $JHQW LQ HDFK FDVH QRW WR EH
                                       XQUHDVRQDEO\ ZLWKKHOG RU GHOD\HG provided that $
                                       QRDVVLJQPHQWPD\EHPDGHWRDQDWXUDOSHUVRQFHUWDLQ
                                       GLVTXDOLILHG LQVWLWXWLRQV ZLWK HDFK DVVLJQHH EHLQJ
                                       UHTXLUHG WR UHSUHVHQW WKDW LW LV QRW D GLVTXDOLILHG
                                       LQVWLWXWLRQ RU DQ DIILOLDWH RI D GLVTXDOLILHG LQVWLWXWLRQ
                                       DQGWKHGLVTXDOLILHGLQVWLWXWLRQVVKDOOEHVSHFLILHGRQD
                                       VFKHGXOHKHOGZLWKWKH$GPLQLVWUDWLYH$JHQWDQGVKDOO

                                              
                                                    
                                              
19-22185-rdd    Doc 14    Filed 02/03/19 Entered 02/03/19 21:25:30             Main Document
                                       Pg 249 of 338
                                                                                                    


                                   LQFOXGH DQ\ FRPSHWLWRUV DQG DQ\ DIILOLDWHV RI VXFK
                                   FRPSHWLWRUV RI WKH %RUURZHU DQG PD\ EH
                                   FRPPXQLFDWHGWRD/HQGHUXSRQUHTXHVWEXWVKDOOQRW
                                   EHRWKHUZLVHSRVWHGWRWKH/HQGHUV%QRFRQVHQWRI
                                   WKH%RUURZHUVKDOOEHUHTXLUHGLDIWHUWKHRFFXUUHQFH
                                   DQGGXULQJWKHFRQWLQXDQFHRIDSD\PHQWRUEDQNUXSWF\
                                   ZLWKUHVSHFWWRWKH%RUURZHUHYHQWRIGHIDXOWRULLLI
                                   VXFK DVVLJQPHQW LV DQ DVVLJQPHQW WR DQRWKHU /HQGHU
                                   DQDIILOLDWHRID/HQGHURUDQDSSURYHGIXQGDQG&QR
                                   FRQVHQWRIWKH$GPLQLVWUDWLYH$JHQWVKDOOEHUHTXLUHG
                                   ZLWKUHVSHFWWRDVVLJQPHQWRIDQ\6XERUGLQDWHG/RDQV
                                   LIVXFKDVVLJQPHQWLVDQDVVLJQPHQWWRDQRWKHU/HQGHU
                                   DQDIILOLDWHRID/HQGHURUDQDSSURYHGIXQG

                                   (DFK DVVLJQPHQW RWKHU WKDQ WR DQRWKHU /HQGHU DQ
                                   DIILOLDWHRID/HQGHURUDQDSSURYHGIXQGZLOOEHLQDQ
                                   DPRXQW RI DQ LQWHJUDO PXOWLSOH RI  PLOOLRQ RU
                                   OHVVHU DPRXQWV LI DJUHHG EHWZHHQ WKH %RUURZHU DQG
                                   WKH $GPLQLVWUDWLYH $JHQW RU LI OHVV DOO RI VXFK
                                   /HQGHU¶V UHPDLQLQJ ORDQV DQG FRPPLWPHQWV RI WKH
                                   DSSOLFDEOHFODVV$VVLJQPHQWVZLOOEHE\QRYDWLRQDQG
                                   LQ WKH FDVH RI WKH 6XERUGLQDWHG )DFLOLW\ ZLOO QRW EH
                                   UHTXLUHG WR EH SUR UDWD DPRQJ WKH 6XERUGLQDWHG
                                   )DFLOLW\  7KH $GPLQLVWUDWLYH $JHQW VKDOO UHFHLYH D
                                   SURFHVVLQJ DQG UHFRUGDWLRQ IHH RI  IRU HDFK
                                   DVVLJQPHQW XQOHVV ZDLYHG E\ VXFK $GPLQLVWUDWLYH
                                   $JHQW

                                  7KH/HQGHUVZLOOEHSHUPLWWHGWRVHOOSDUWLFLSDWLRQVLQ
                                   ORDQV DQG FRPPLWPHQWV RWKHU WKDQ VR ORQJ DV WKH
                                   LGHQWLW\RIWKHGLVTXDOLILHGLQVWLWXWLRQVLVSRVWHGWRWKH
                                   /HQGHUVWRGLVTXDOLILHGLQVWLWXWLRQVZLWKRXWUHVWULFWLRQ
                                   LQ DFFRUGDQFH ZLWK DSSOLFDEOH ODZ DQG VXEMHFW WR
                                   OLPLWDWLRQVWREHDJUHHGLQDPDQQHUFRQVLVWHQWZLWKWKH
                                   ([LVWLQJ)LUVW/LHQ&UHGLW$JUHHPHQW9RWLQJULJKWVRI
                                   SDUWLFLSDQWVVKDOO EH OLPLWHG WR PDWWHUV VHW IRUWK XQGHU
                                   ³9RWLQJ´ DERYH ZLWK UHVSHFW WR ZKLFK WKH XQDQLPRXV
                                   YRWH RI DOO /HQGHUV RU DOO GLUHFWO\ DQG DGYHUVHO\
                                   DIIHFWHG /HQGHUV LI WKH SDUWLFLSDQW LV GLUHFWO\ DQG
                                   DGYHUVHO\DIIHFWHGZRXOGEHUHTXLUHG

                                  

([SHQVHVDQG,QGHPQLILFDWLRQ     8VXDODQGFXVWRPDU\IRUWUDQVDFWLRQVRIWKLVW\SH



                                          
                                                
                                          
19-22185-rdd    Doc 14    Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                       Pg 250 of 338
                                                                                   


*RYHUQLQJ/DZDQG)RUXP            1HZ<RUN

&RXQVHOWRWKH$GPLQLVWUDWLYH       0LOEDQN7ZHHG+DGOH\	0F&OR\//3
$JHQWWKH/HDG$UUDQJHUVDQGWKH
%RRNUXQQHUV




                                          
                                                
                                          
19-22185-rdd       Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30             Main Document
                                         Pg 251 of 338

                                                                                          $11(;

,QWHUHVW5DWHV                     ,QLWLDOO\ WKH LQWHUHVW UDWHV XQGHU WKH 6XERUGLQDWHG
                                     )DFLOLW\ZLOOEHDVIROORZV

                                    :LWK UHVSHFW WR 6XERUGLQDWHG /RDQV  provided
                                     thatDWWKH%RUURZHU¶VHOHFWLRQXSWRPD\EHSDLG
                                     LQNLQGDQGDGGHGWRWKHRXWVWDQGLQJSULQFLSDODPRXQW
                                     RIWKH6XERUGLQDWHG/RDQV

                                     ,QWHUHVW VKDOO EH SD\DEOH RU FDSLWDOL]HG LQ DUUHDUV
                                     HYHU\ WKUHH PRQWKV DQG RQ WKH DSSOLFDEOH PDWXULW\
                                     GDWHprovided thatZLWKUHVSHFWWRLQWHUHVWDFFUXLQJIRU
                                     WKH SHULRG WKH EHJLQV RQ WKH ILIWK DQQLYHUVDU\ RI WKH
                                     LVVXDQFH GDWH LQWHUHVW VKDOO QRW EH SD\DEOH RU
                                     FDSLWDOL]HG XQWLO )LQDO 0DWXULW\ DQG WKHUH VKDOO EH QR
                                     FRQWUDU\HOHFWLRQSHUPLWWHGRU/HQGHUFRQVHQWUHTXLUHG






                                          $QQH[
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 252 of 338


                                      $QQH[

                                :DUUDQWV7HUP6KHHW




                                         

19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 253 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 254 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 255 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 256 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 257 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 258 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 259 of 338


                          ([KLELW$WR:DUUDQWV7HUP6KHHW




                                        
Exhibit A
$ in millions except per share price                                                                                                                                          DRAFT -- FOR DISCUSSION PURPOSES ONLY

                                                                                                     Warrant Equity Strikes

                                                                                 Series A Warrants                                     Series B Warrants                                    Series C Warrants
Sponsor Purchase Option Election                                      Not Exercised                Exercised                 Not Exercised              Exercised                 Not Exercised              Exercised
New Junior Debt Elected by First Lien Claims                     Full $35mm       None       Full $35mm     None         Full $35mm    None       Full $35mm     None         Full $35mm    None       Full $35mm     None

First Lien Principal Balance                                          $781.6       $781.6       $781.6       $781 6         $781.6      $781.6       $781.6       $781 6         $781.6      $781.6       $781.6       $781.6
                                                                                                                                                                                                                                                       19-22185-rdd




(x) Target First Lien Recovery                                        85.0%        85 0%         85 0%         85.0%        100.0%     100.0%        100 0%       100 0%         115.0%     115.0%        115 0%       115 0%


Target First Lien Principal Recovery                                  $664.3       $664.3       $664.3       $664.3         $781.6      $781.6       $781.6       $781.6         $898.8      $898.8       $898.8       $898.8
                                                                                                                                                                                                                                                       Doc 14




(-) First Lien Total Debt Recovery                                    (210.0)      (175.0)       (210.0)       (175 0)       (210.0)    (175.0)       (210.0)       (175 0)       (210.0)    (175.0)       (210.0)       (175.0)


Target 1L Equity Recovery                                             $454.3       $489.3       $454.3       $489.3         $571.6      $606.6       $571.6       $606.6         $688.8      $723.8       $688.8       $723.8


(/) First Lien Percentage Equity Allocation                           87.5%        87 5%         70.1%         70.1%         87.5%      87 5%         70.1%         70.1%         87.5%      87.5%         70.1%         70.1%


Warrant Equity Strike Price(1)                                        $519.2       $559.2       $648.2       $698.2         $653.2      $693.2       $815.5       $865.4         $787.2      $827.2       $982.8      $1,032.7


(/) Shares Outstanding (as defined)                              10,000,000 10,000,000 12,484,395 12,484,395             10,638,298 10,638,298 13,281,271 13,281,271          11,198,208 11,198,208 13,980,285 13,980,285


Warrant Equity Strike Price / Share                                   $51.92       $55.92       $51.92       $55.92         $61.40      $65.16       $61.40       $65.16         $70.30      $73.87       $70.30       $73.87


(x) 1.05                                                                1.05         1 05          1 05         1.05          1.05        1 05          1 05         1 05          1.05        1.05          1 05         1 05

Warrant Equity Strike Price / Share
                                                                      $54.52       $58.72       $54.52       $58.72         $64.47      $68.42       $64.47       $68.42         $73.81      $77.56       $73.81       $77.56
(1st Anniversary of the Restructuring Effective Date)
                                                                                                                                                                                                                                                Pg 260 of 338




Memo Shares Outstanding (as defined)

New Common Stock Shares(2)                                       10,000,000 10,000,000 10,000,000 10,000,000             10,000,000 10,000,000 10,000,000 10,000,000          10,000,000 10,000,000 10,000,000 10,000,000


Options Rights Shares(2)(3)                                                –             –    2,484,395    2,484,395              –           –    2,484,395    2,484,395              –           –    2,484,395    2,484,395


Series A Shares(2)                                                         –             –            –             –      638,298     638,298      796,876      796,876        638,298     638,298      796,876      796,876
                                                                                                                                                                                                                                   Filed 02/03/19 Entered 02/03/19 21:25:30




Series B Shares(2)                                                         –             –            –             –             –           –            –             –      559,910     559,910      699,014      699,014


Shares Outstanding (asdefined)                                  10,000,000 10,000,000 12,484,395 12,484,395             10,638,298 10,638,298 13,281,271 13,281,271          11,198,208 11,198,208 13,980,285 13,980,285


Notes
(1) To be adjusted for dividends paid from Restructuring Effective date to exercise of applicable series of warrants
(2) Illustratively assumes 10,000,000 shares of New Common Stock issued on the Restructuring Effective Date.
(3) Calculated per definitions in the Purchase Option Term Sheet.
                                                                                                                                                                                                                                                       Main Document
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 261 of 338


                                      $QQH[

                             3XUFKDVH2SWLRQ7HUP6KHHW

                                          

                                          






                                          

19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 262 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 263 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 264 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 265 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 266 of 338


                                      $QQH[

                                 5HOHDVH3URYLVLRQV






                                          

19-22185-rdd               Doc 14           Filed 02/03/19 Entered 02/03/19 21:25:30             Main Document
                                                         Pg 267 of 338


'HILQHG7HUPV

³Avoidance Actions´ PHDQVDQ\DQGDOODYRLGDQFHUHFRYHU\VXERUGLQDWLRQRURWKHUFODLPVDFWLRQVRU
UHPHGLHVWKDWPD\EHEURXJKWE\RURQEHKDOIRIWKH'HEWRUVRUWKHLU(VWDWHVRURWKHUDXWKRUL]HGSDUWLHVLQ
LQWHUHVW XQGHU WKH %DQNUXSWF\ &RGH RU DSSOLFDEOH QRQEDQNUXSWF\ ODZ LQFOXGLQJ DFWLRQV RU UHPHGLHV
XQGHUVHFWLRQVWKURXJKDQGDRIWKH%DQNUXSWF\&RGHRUXQGHU
VLPLODURUUHODWHGVWDWHRUIHGHUDOVWDWXWHVDQGFRPPRQODZLQFOXGLQJIUDXGXOHQWWUDQVIHUODZV

³Causes of Action´ PHDQV DQ\ FODLPV LQWHUHVWV GDPDJHV UHPHGLHV FDXVHV RI DFWLRQ GHPDQGV ULJKWV
DFWLRQV VXLWV REOLJDWLRQV OLDELOLWLHV DFFRXQWV GHIHQVHV RIIVHWV SRZHUV SULYLOHJHV OLFHQVHV OLHQV
LQGHPQLWLHVJXDUDQWLHVDQGIUDQFKLVHVRIDQ\NLQGRUFKDUDFWHUZKDWVRHYHUZKHWKHUNQRZQRUXQNQRZQ
IRUHVHHQ RU XQIRUHVHHQ H[LVWLQJ RU KHUHLQDIWHU DULVLQJ FRQWLQJHQW RU QRQFRQWLQJHQW OLTXLGDWHG RU
XQOLTXLGDWHGVHFXUHGRUXQVHFXUHGDVVHUWDEOHGLUHFWO\RUGHULYDWLYHO\PDWXUHGRUXQPDWXUHGVXVSHFWHG
RUXQVXVSHFWHGLQFRQWUDFWWRUWODZHTXLW\RURWKHUZLVH&DXVHVRI$FWLRQDOVRLQFOXGHDDOOULJKWVRI
VHWRIIFRXQWHUFODLPRUUHFRXSPHQWDQGFODLPVXQGHUFRQWUDFWVRUIRUEUHDFKHVRIGXWLHVLPSRVHGE\ODZ
EWKHULJKWWRREMHFWWRRURWKHUZLVHFRQWHVW&ODLPVRU,QWHUHVWVFFODLPVSXUVXDQWWRVHFWLRQV
WKURXJKRURIWKH%DQNUXSWF\&RGHDQGGVXFKFODLPVDQGGHIHQVHVDVIUDXG
PLVWDNHGXUHVVDQGXVXU\DQGDQ\RWKHUGHIHQVHVVHWIRUWKLQVHFWLRQRIWKH%DQNUXSWF\&RGH

³Exculpated Party´PHDQVHDFKRIWKHIROORZLQJVROHO\LQLWVFDSDFLW\DVVXFKLDWKH'HEWRUVEWKH
5HRUJDQL]HG'HEWRUVFZLWKUHVSHFWWRHDFKRIWKHIRUHJRLQJSDUWLHVLQFODXVHVLDDQGLEHDFKRI
VXFK(QWLW\¶VFXUUHQWDQGIRUPHU$IILOLDWHVDQGGZLWKUHVSHFWWRHDFKRIWKHIRUHJRLQJSDUWLHVLQFODXVHV
LD WKURXJK LF HDFK RI VXFK SDUW\¶V FXUUHQW DQG IRUPHU GLUHFWRUV PDQDJHUV RIILFHUV SULQFLSDOV
PHPEHUV PDQDJHG DFFRXQWV RU IXQGV IXQG DGYLVRUV HPSOR\HHV HTXLW\ KROGHUV UHJDUGOHVV RI ZKHWKHU
VXFK LQWHUHVWV DUH KHOG GLUHFWO\ RU LQGLUHFWO\ SUHGHFHVVRUV VXFFHVVRUV DVVLJQV VXEVLGLDULHV DJHQWV
DGYLVRU\ ERDUG PHPEHUV ILQDQFLDO DGYLVRUV SDUWQHUV DWWRUQH\V DFFRXQWDQWV LQYHVWPHQW EDQNHUV
FRQVXOWDQWV UHSUHVHQWDWLYHV DQG RWKHU SURIHVVLRQDOV DQG LLDWKH ',3 $JHQW E WKH ',3 /HQGHUV
FWKH $%/ $JHQW GWKH $%/ /HQGHUV HWKH &RQVHQWLQJ ),/2 /HQGHUV IWKH )LUVW /LHQ $JHQW
JWKH &RQVHQWLQJ )LUVW /LHQ /HQGHUV K WKH 6HFRQG /LHQ $JHQW LWKH &RQVHQWLQJ 6HFRQG /LHQ
/HQGHUVMWKH6SRQVRUVNZLWKUHVSHFWWRHDFKRIWKHIRUHJRLQJSDUWLHVLQFODXVHVLLDWKURXJKLLM
HDFKRIVXFK(QWLW\¶VFXUUHQWDQGIRUPHU$IILOLDWHVDQGOZLWKUHVSHFWWRHDFKRIWKHIRUHJRLQJSDUWLHVLQ
FODXVHV LLD WKURXJK LLN HDFK RI VXFK SDUW\¶V FXUUHQW DQG IRUPHU GLUHFWRUV PDQDJHUV RIILFHUV
SULQFLSDOVPHPEHUVHPSOR\HHVHTXLW\KROGHUVUHJDUGOHVVRIZKHWKHUVXFKLQWHUHVWVDUHKHOGGLUHFWO\RU
LQGLUHFWO\ SUHGHFHVVRUV VXFFHVVRUV DVVLJQV VXEVLGLDULHV DJHQWV DGYLVRU\ ERDUG PHPEHUV ILQDQFLDO
DGYLVRUV LQYHVWPHQW DGYLVRUV SDUWQHUV DWWRUQH\V DFFRXQWDQWV LQYHVWPHQW EDQNHUV FRQVXOWDQWV
UHSUHVHQWDWLYHV DQG RWKHU SURIHVVLRQDOV provided WKDW IRU SXUSRVHV RI WKLV GHILQLWLRQ LQ QR HYHQW VKDOO
³DIILOLDWH´ LQFOXGH DQ\ HQWLW\ WKDW LV QRW GLUHFWO\ RU LQGLUHFWO\ FRQWUROOHG E\ RU XQGHU FRPPRQ FRQWURO
ZLWKWKHSDUW\RIZKLFKVXFKHQWLW\LVDQDIILOLDWH

³Released Party´PHDQVHDFKRIWKHIROORZLQJVROHO\LQLWVFDSDFLW\DVVXFKLDWKH'HEWRUVEWKH
5HRUJDQL]HG'HEWRUVFZLWKUHVSHFWWRHDFKRIWKHIRUHJRLQJSDUWLHVLQFODXVHVLDDQGLEHDFKRI
VXFK(QWLW\¶VFXUUHQWDQGIRUPHU$IILOLDWHVDQGGDQGZLWKUHVSHFWWRHDFKRIWKHIRUHJRLQJSDUWLHVLQ
FODXVHV LD WKURXJK LF HDFK RI VXFK SDUW\¶V FXUUHQW DQG IRUPHU GLUHFWRUV PDQDJHUV RIILFHUV
SULQFLSDOVPHPEHUVPDQDJHGDFFRXQWVRUIXQGVIXQGDGYLVRUVHPSOR\HHVHTXLW\KROGHUVUHJDUGOHVVRI



     &DSLWDOL]HGWHUPVXVHGEXWQRWGHILQHGLQWKLV$QQH[WRWKH5HVWUXFWXULQJ7HUP6KHHWVKDOOKDYHWKHPHDQLQJV
       DVFULEHGWRWKHPLQWKH3ODQZKLFKVKDOOEHLQIRUPDQGVXEVWDQFHFRQVLVWHQWZLWKWKH56$DQGWKLV7HUP6KHHW
       5HIHUHQFHVKHUHLQWRWKH',3$JHQW',3/HQGHUVDQG',3)DFLOLW\VKDOOEHLQFOXGHGLQWKH5HOHDVHLQWKH3ODQ
       RQO\LIWKH&RPSDQ\GHWHUPLQHV',3)LQDQFLQJLVQHFHVVDU\WRWKH&KDSWHU&DVHVDQGVXFK',3)LQDQFLQJLV
       DSSURYHGE\WKH%DQNUXSWF\&RXUW


                                                             

19-22185-rdd         Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                          Main Document
                                                Pg 268 of 338


ZKHWKHU VXFK LQWHUHVWV DUH KHOG GLUHFWO\ RU LQGLUHFWO\ SUHGHFHVVRUV VXFFHVVRUV DVVLJQV VXEVLGLDULHV
DJHQWVDGYLVRU\ERDUGPHPEHUVILQDQFLDODGYLVRUVSDUWQHUVDWWRUQH\VDFFRXQWDQWVLQYHVWPHQWEDQNHUV
FRQVXOWDQWV UHSUHVHQWDWLYHV DQG RWKHU SURIHVVLRQDOV DQG LLDWKH ',3 $JHQW E WKH ',3 /HQGHUV
FWKH $%/ $JHQW GWKH $%/ /HQGHUV HWKH ),/2 /HQGHUV IWKH )LUVW /LHQ $JHQW JWKH )LUVW
/LHQ/HQGHUVKWKH6HFRQG/LHQ$JHQWLWKH6HFRQG/LHQ/HQGHUVMWKH6SRQVRUVNZLWKUHVSHFW
WRHDFKRIWKHIRUHJRLQJSDUWLHVLQFODXVHVLLDWKURXJKLLMHDFKRIVXFK(QWLW\¶VFXUUHQWDQGIRUPHU
$IILOLDWHVDQGOZLWKUHVSHFWWRHDFKRIWKHIRUHJRLQJSDUWLHVLQFODXVHVLLDWKURXJKLLNHDFKRI
VXFK SDUW\¶V FXUUHQW DQG IRUPHU GLUHFWRUV PDQDJHUV RIILFHUV SULQFLSDOV PHPEHUV HPSOR\HHV HTXLW\
KROGHUV UHJDUGOHVV RI ZKHWKHU VXFK LQWHUHVWV DUH KHOG GLUHFWO\ RU LQGLUHFWO\ SUHGHFHVVRUV VXFFHVVRUV
DVVLJQVVXEVLGLDULHVDJHQWVDGYLVRU\ERDUGPHPEHUVILQDQFLDODGYLVRUVLQYHVWPHQWDGYLVRUVSDUWQHUV
DWWRUQH\VDFFRXQWDQWVLQYHVWPHQWEDQNHUVFRQVXOWDQWVUHSUHVHQWDWLYHVDQGRWKHUSURIHVVLRQDOVprovided
WKDWIRUSXUSRVHVRIWKLVGHILQLWLRQLQQRHYHQWVKDOO³$IILOLDWH´LQFOXGHDQ\HQWLW\WKDWLVQRWGLUHFWO\RU
LQGLUHFWO\ FRQWUROOHG E\ RU XQGHU FRPPRQ FRQWURO ZLWK WKH SDUW\ RI ZKLFK VXFK HQWLW\ LV DQ DIILOLDWH
provided further WKDW DQ\ KROGHU RI D &ODLP RU ,QWHUHVW WKDW RSWV RXW RI RU REMHFWV WR WKH UHOHDVHV
FRQWDLQHGLQWKH3ODQVKDOOQRWEHD³5HOHDVHG3DUW\´

³Releasing Party´PHDQVHDFKRIWKHIROORZLQJVROHO\LQLWVFDSDFLW\DVVXFKDWKH',3$JHQWEWKH
',3/HQGHUVFWKH$%/$JHQWGWKH$%//HQGHUVHWKH),/2/HQGHUVIWKH)LUVW/LHQ$JHQW
JWKH )LUVW /LHQ /HQGHUV K WKH 6HFRQG /LHQ $JHQW LWKH 6HFRQG /LHQ /HQGHUV MWKH 6SRQVRUV
NDOOKROGHUVRI&ODLPVRU,QWHUHVWVZKRYRWHWRDFFHSWWKH3ODQODOOKROGHUVRI&ODLPVRU,QWHUHVWVZKR
DUHHOLJLEOHWRYRWHEXWDEVWDLQIURPYRWLQJRQWKH3ODQDQGZKRGRQRWRSWRXWRIWKHUHOHDVHVSURYLGHG
E\WKH3ODQPDOOKROGHUVRI&ODLPVRU,QWHUHVWVZKRYRWHWRUHMHFWWKH3ODQDQGZKRGRQRWRSWRXWRI
WKHUHOHDVHVSURYLGHGE\WKH3ODQDQGQZLWKUHVSHFWWRWKHIRUHJRLQJFODXVHVDWKURXJKPHDFKVXFK
(QWLW\DQGLWVFXUUHQWDQGIRUPHU$IILOLDWHVDQGRZLWKUHVSHFWWRWKHIRUHJRLQJFODXVHVDWKURXJKQ
HDFK VXFK SDUW\¶V FXUUHQW DQG IRUPHU GLUHFWRUV PDQDJHUV RIILFHUV SULQFLSDOV PHPEHUV HPSOR\HHV
HTXLW\ KROGHUV UHJDUGOHVV RI ZKHWKHU VXFK LQWHUHVWV DUH KHOG GLUHFWO\ RU LQGLUHFWO\ SUHGHFHVVRUV
VXFFHVVRUV DVVLJQV VXEVLGLDULHV DJHQWV DGYLVRU\ ERDUG PHPEHUV ILQDQFLDO DGYLVRUV LQYHVWPHQW
DGYLVRUV SDUWQHUV DWWRUQH\V DFFRXQWDQWV LQYHVWPHQW EDQNHUV FRQVXOWDQWV UHSUHVHQWDWLYHV DQG RWKHU
SURIHVVLRQDOVprovidedWKDWIRUSXUSRVHVRIWKLVGHILQLWLRQLQQRHYHQWVKDOO³$IILOLDWH´LQFOXGHDQ\HQWLW\
WKDW LV QRW GLUHFWO\ RU LQGLUHFWO\ FRQWUROOHG E\ RU XQGHU FRPPRQ FRQWURO ZLWK WKH SDUW\ RI ZKLFK VXFK
HQWLW\LVDQDIILOLDWHprovidedfurtherWKDWDQ\KROGHURID&ODLPRU,QWHUHVWWKDWYDOLGO\RSWVRXWRIRU
REMHFWVWRWKHUHOHDVHVFRQWDLQHGLQWKH3ODQVKDOOQRWEHD³5HOHDVLQJ3DUW\´
5HOHDVHVE\WKH'HEWRUV

1RWZLWKVWDQGLQJ DQ\WKLQJ FRQWDLQHG LQ WKH 3ODQ WR WKH FRQWUDU\ SXUVXDQW WR VHFWLRQ E RI WKH
%DQNUXSWF\ &RGH IRU JRRG DQG YDOXDEOH FRQVLGHUDWLRQ RQ DQG DIWHU WKH (IIHFWLYH 'DWH HDFK 5HOHDVHG
3DUW\LVGHHPHGUHOHDVHGDQGGLVFKDUJHGE\WKH'HEWRUVWKH5HRUJDQL]HG'HEWRUVDQGWKHLU(VWDWHVIURP
DQ\DQGDOO&ODLPVDQG&DXVHVRI$FWLRQZKHWKHUNQRZQRUXQNQRZQLQFOXGLQJDQ\GHULYDWLYHFODLPV
DVVHUWHGRQEHKDOIRIWKH'HEWRUVWKDWWKH'HEWRUVWKH5HRUJDQL]HG'HEWRUVRUWKHLU(VWDWHVZRXOGKDYH
EHHQOHJDOO\HQWLWOHGWRDVVHUWLQWKHLURZQULJKWZKHWKHULQGLYLGXDOO\RUFROOHFWLYHO\RURQEHKDOIRIWKH
KROGHU RI DQ\ &ODLP DJDLQVW RU ,QWHUHVW LQ D 'HEWRU RU RWKHU (QWLW\ EDVHG RQ RU UHODWLQJ WR RU LQ DQ\
PDQQHUDULVLQJIURPLQZKROHRULQSDUWWKH'HEWRUVLQFOXGLQJWKHPDQDJHPHQWRZQHUVKLSRURSHUDWLRQ
WKHUHRIDQ\VHFXULWLHVLVVXHGE\WKH'HEWRUVDQGWKHRZQHUVKLSWKHUHRIWKH'HEWRUV¶LQRURXWRIFRXUW
UHVWUXFWXULQJHIIRUWVDQ\$YRLGDQFH$FWLRQVEXWH[FOXGLQJ$YRLGDQFH$FWLRQVEURXJKWDVFRXQWHUFODLPV
RUGHIHQVHVWR&ODLPVDVVHUWHGDJDLQVWWKH'HEWRUVLQWHUFRPSDQ\WUDQVDFWLRQVWKH&KDSWHU&DVHVWKH
IRUPXODWLRQ SUHSDUDWLRQ GLVVHPLQDWLRQ QHJRWLDWLRQ RU ILOLQJ RI WKH 5HVWUXFWXULQJ 6XSSRUW $JUHHPHQW
WKH 'LVFORVXUH 6WDWHPHQW WKH ',3 )DFLOLW\ WKH 3ODQ WKH 3ODQ 6XSSOHPHQW RU DQ\ 5HVWUXFWXULQJ
7UDQVDFWLRQ FRQWUDFW LQVWUXPHQW UHOHDVH RU RWKHU DJUHHPHQW RU GRFXPHQW FUHDWHG RU HQWHUHG LQWR LQ
FRQQHFWLRQ ZLWK WKH 5HVWUXFWXULQJ 6XSSRUW $JUHHPHQW WKH 'LVFORVXUH 6WDWHPHQW WKH ',3 )DFLOLW\ WKH
3ODQ WKH 3ODQ 6XSSOHPHQW WKH &KDSWHU  &DVHV WKH ILOLQJ RI WKH &KDSWHU  &DVHV WKH SXUVXLW RI

                                                             LL

19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                        Main Document
                                               Pg 269 of 338


&RQILUPDWLRQWKHSXUVXLWRI&RQVXPPDWLRQWKHDGPLQLVWUDWLRQDQGLPSOHPHQWDWLRQRIWKH3ODQLQFOXGLQJ
WKH LVVXDQFH RU GLVWULEXWLRQ RI VHFXULWLHV SXUVXDQW WR WKH 3ODQ RU WKH GLVWULEXWLRQ RI SURSHUW\ XQGHU WKH
3ODQ RU DQ\RWKHU UHODWHG DJUHHPHQW RU XSRQ DQ\ RWKHU UHODWHGDFW RU RPLVVLRQ WUDQVDFWLRQ DJUHHPHQW
HYHQWRURWKHURFFXUUHQFHWDNLQJSODFHRQRUEHIRUHWKH(IIHFWLYH'DWH1RWZLWKVWDQGLQJDQ\WKLQJWRWKH
FRQWUDU\ LQ WKH IRUHJRLQJ WKH UHOHDVHV VHW IRUWK DERYH GR QRW UHOHDVH D DQ\ SRVW(IIHFWLYH 'DWH
REOLJDWLRQV RI DQ\ SDUW\ RU (QWLW\ XQGHU WKH 3ODQ DQ\ 5HVWUXFWXULQJ 7UDQVDFWLRQ RU DQ\ GRFXPHQW
LQVWUXPHQW RU DJUHHPHQW LQFOXGLQJ WKRVH VHW IRUWK LQ WKH 3ODQ 6XSSOHPHQW H[HFXWHG WR LPSOHPHQW WKH
3ODQ RU E DQ\ LQGLYLGXDO IURP DQ\ FODLP RU &DXVHV RI $FWLRQ UHODWHG WR DQ DFW RU RPLVVLRQ WKDW LV
GHWHUPLQHG LQ D )LQDO 2UGHU E\ D FRXUW FRPSHWHQW MXULVGLFWLRQ WR KDYH FRQVWLWXWHG DFWXDO IUDXG ZLOOIXO
PLVFRQGXFWRUJURVVQHJOLJHQFH

(QWU\ RI WKH &RQILUPDWLRQ 2UGHU VKDOO FRQVWLWXWH WKH %DQNUXSWF\ &RXUW¶V DSSURYDO SXUVXDQW WR
%DQNUXSWF\5XOHRIWKH'HEWRU5HOHDVHZKLFKLQFOXGHVE\UHIHUHQFHHDFKRIWKHUHODWHGSURYLVLRQV
DQGGHILQLWLRQVFRQWDLQHGLQWKH3ODQDQGIXUWKHUVKDOOFRQVWLWXWHWKH%DQNUXSWF\&RXUW¶VILQGLQJWKDWWKH
'HEWRU 5HOHDVH LV  D LQ H[FKDQJH IRU WKH JRRG DQG YDOXDEOH FRQVLGHUDWLRQ SURYLGHG E\ WKH 5HOHDVHG
3DUWLHVLQFOXGLQJZLWKRXWOLPLWDWLRQWKH5HOHDVHG3DUWLHV¶FRQWULEXWLRQVWRIDFLOLWDWLQJWKH5HVWUXFWXULQJ
DQG LPSOHPHQWLQJ WKH 3ODQ E D JRRG IDLWK VHWWOHPHQW DQG FRPSURPLVH RI WKH &ODLPV UHOHDVHG E\ WKH
'HEWRU5HOHDVHFLQWKHEHVWLQWHUHVWVRIWKH'HEWRUVDQGDOOKROGHUVRI&ODLPVDQG,QWHUHVWVGIDLU
HTXLWDEOHDQGUHDVRQDEOHHJLYHQDQGPDGHDIWHUGXHQRWLFHDQGRSSRUWXQLW\IRUKHDULQJDQGIDEDU
WRDQ\RIWKH'HEWRUVWKH5HRUJDQL]HG'HEWRUVRUWKH'HEWRUV¶(VWDWHVDVVHUWLQJDQ\&ODLPRU&DXVHRI
$FWLRQUHOHDVHGSXUVXDQWWRWKH'HEWRU5HOHDVH

7KLUG3DUW\5HOHDVHVE\5HOHDVLQJ3DUWLHV

1RWZLWKVWDQGLQJDQ\WKLQJFRQWDLQHGLQWKH3ODQWRWKHFRQWUDU\DVRIWKH(IIHFWLYH'DWHHDFK5HOHDVLQJ
3DUW\LVGHHPHGWRKDYHUHOHDVHGDQGGLVFKDUJHGHDFK'HEWRU5HRUJDQL]HG'HEWRUDQG5HOHDVHG3DUW\
IURP DQ\ DQG DOO &ODLPV DQG &DXVHV RI $FWLRQ ZKHWKHU NQRZQ RU XQNQRZQ LQFOXGLQJ DQ\ GHULYDWLYH
FODLPV DVVHUWHG RQ EHKDOI RI WKH 'HEWRUV WKDW VXFK (QWLW\ ZRXOG KDYH EHHQ OHJDOO\ HQWLWOHG WR DVVHUW
ZKHWKHULQGLYLGXDOO\RUFROOHFWLYHO\EDVHGRQRUUHODWLQJWRRULQDQ\PDQQHUDULVLQJIURPLQZKROHRU
LQSDUWWKH'HEWRUVLQFOXGLQJWKHPDQDJHPHQWRZQHUVKLSRURSHUDWLRQWKHUHRIDQ\VHFXULWLHVLVVXHGE\
WKH 'HEWRUV DQG WKH RZQHUVKLS WKHUHRI WKH 'HEWRUV¶ LQ RU RXWRIFRXUW UHVWUXFWXULQJ HIIRUWV DQ\
$YRLGDQFH $FWLRQV EXW H[FOXGLQJ $YRLGDQFH $FWLRQV EURXJKW DV FRXQWHUFODLPV RU GHIHQVHV WR &ODLPV
DVVHUWHG DJDLQVW WKH 'HEWRUV LQWHUFRPSDQ\ WUDQVDFWLRQV WKH &KDSWHU  &DVHV WKH IRUPXODWLRQ
SUHSDUDWLRQGLVVHPLQDWLRQQHJRWLDWLRQRUILOLQJRIWKH5HVWUXFWXULQJ6XSSRUW$JUHHPHQWWKH'LVFORVXUH
6WDWHPHQW WKH ',3 )DFLOLW\ WKH 3ODQ WKH 3ODQ 6XSSOHPHQW RU DQ\ 5HVWUXFWXULQJ 7UDQVDFWLRQ FRQWUDFW
LQVWUXPHQW UHOHDVH RU RWKHU DJUHHPHQW RU GRFXPHQW FUHDWHG RU HQWHUHG LQWR LQ FRQQHFWLRQ ZLWK WKH
5HVWUXFWXULQJ 6XSSRUW $JUHHPHQW WKH 'LVFORVXUH 6WDWHPHQW WKH ',3 )DFLOLW\ WKH 3ODQ WKH 3ODQ
6XSSOHPHQW WKH &KDSWHU  &DVHV WKH ILOLQJ RI WKH &KDSWHU &DVHV WKH SXUVXLW RI &RQILUPDWLRQ WKH
SXUVXLWRI&RQVXPPDWLRQWKHDGPLQLVWUDWLRQDQGLPSOHPHQWDWLRQRIWKH3ODQLQFOXGLQJWKHLVVXDQFHRU
GLVWULEXWLRQRIVHFXULWLHVSXUVXDQWWRWKH3ODQRUWKHGLVWULEXWLRQRISURSHUW\XQGHUWKH3ODQRUDQ\RWKHU
UHODWHG DJUHHPHQW RU XSRQ DQ\ RWKHU UHODWHG DFW RU RPLVVLRQ WUDQVDFWLRQ DJUHHPHQW HYHQW RU RWKHU
RFFXUUHQFHWDNLQJSODFHRQRUEHIRUHWKH(IIHFWLYH'DWH1RWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\LQWKH
IRUHJRLQJWKHUHOHDVHVVHWIRUWKDERYHGRQRWUHOHDVHDDQ\SRVW(IIHFWLYH'DWHREOLJDWLRQVRIDQ\SDUW\
RU (QWLW\ XQGHU WKH 3ODQ DQ\ 5HVWUXFWXULQJ 7UDQVDFWLRQ RU DQ\ GRFXPHQW LQVWUXPHQW RU DJUHHPHQW
LQFOXGLQJWKRVHVHWIRUWKLQWKH3ODQ6XSSOHPHQWH[HFXWHGWRLPSOHPHQWWKH3ODQRUEDQ\LQGLYLGXDO
IURPDQ\FODLPRU&DXVHVRI$FWLRQUHODWHGWRDQDFWRURPLVVLRQWKDWLVGHWHUPLQHGLQD)LQDO2UGHUE\D
FRXUWFRPSHWHQWMXULVGLFWLRQWRKDYHFRQVWLWXWHGDFWXDOIUDXGZLOOIXOPLVFRQGXFWRUJURVVQHJOLJHQFH

(QWU\ RI WKH &RQILUPDWLRQ 2UGHU VKDOO FRQVWLWXWH WKH %DQNUXSWF\ &RXUW¶V DSSURYDO SXUVXDQW WR
%DQNUXSWF\ 5XOH  RI WKH 7KLUG3DUW\ 5HOHDVH ZKLFK LQFOXGHV E\ UHIHUHQFH HDFK RI WKH UHODWHG
SURYLVLRQVDQGGHILQLWLRQVFRQWDLQHGKHUHLQDQGIXUWKHUVKDOOFRQVWLWXWHWKH%DQNUXSWF\&RXUW¶VILQGLQJ

                                                           LLL

19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 270 of 338


WKDWWKH7KLUG3DUW\5HOHDVHLVDFRQVHQVXDOEHVVHQWLDOWRWKHFRQILUPDWLRQRIWKH3ODQFJLYHQLQ
H[FKDQJH IRU WKH JRRG DQG YDOXDEOH FRQVLGHUDWLRQ SURYLGHG E\ WKH 5HOHDVHG 3DUWLHV G D JRRG IDLWK
VHWWOHPHQWDQGFRPSURPLVHRIWKH&ODLPVUHOHDVHGE\WKH7KLUG3DUW\5HOHDVHHLQWKHEHVWLQWHUHVWVRI
WKH'HEWRUVDQGWKHLU(VWDWHVIIDLUHTXLWDEOHDQGUHDVRQDEOHJJLYHQDQGPDGHDIWHUGXHQRWLFHDQG
RSSRUWXQLW\ IRU KHDULQJ DQG K D EDU WR DQ\ RI WKH 5HOHDVLQJ 3DUWLHV DVVHUWLQJ DQ\ FODLP RU &DXVH RI
$FWLRQUHOHDVHGSXUVXDQWWRWKH7KLUG3DUW\5HOHDVH

([FXOSDWLRQ

([FHSWDVRWKHUZLVHVSHFLILFDOO\SURYLGHGLQWKH3ODQQR([FXOSDWHG3DUW\VKDOOKDYHRULQFXUOLDELOLW\IRU
DQGHDFK([FXOSDWHG3DUW\LVUHOHDVHGDQGH[FXOSDWHGIURPDQ\&DXVHRI$FWLRQIRUDQ\FODLPUHODWHGWR
DQ\ DFW RU RPLVVLRQ LQ FRQQHFWLRQ ZLWK UHODWLQJ WR RU DULVLQJ RXW RI WKH &KDSWHU  &DVHV WKH
IRUPXODWLRQ SUHSDUDWLRQ GLVVHPLQDWLRQ QHJRWLDWLRQ RU ILOLQJ RI WKH 5HVWUXFWXULQJ 6XSSRUW $JUHHPHQW
DQG UHODWHG SUHSHWLWLRQ WUDQVDFWLRQV WKH ',3 )DFLOLW\ WKH 'LVFORVXUH 6WDWHPHQW WKH 3ODQ WKH 3ODQ
6XSSOHPHQW RU DQ\ 5HVWUXFWXULQJ 7UDQVDFWLRQ FRQWUDFW LQVWUXPHQW UHOHDVH RU RWKHU DJUHHPHQW RU
GRFXPHQW FUHDWHG RU HQWHUHG LQWR LQ FRQQHFWLRQ ZLWK WKH 5HVWUXFWXULQJ 6XSSRUW $JUHHPHQW WKH ',3
)DFLOLW\WKH'LVFORVXUH6WDWHPHQWWKH3ODQWKH3ODQ6XSSOHPHQWWKH&KDSWHU&DVHVWKHILOLQJRIWKH
&KDSWHU  &DVHV WKH SXUVXLW RI &RQILUPDWLRQ WKH SXUVXLW RI &RQVXPPDWLRQ WKH DGPLQLVWUDWLRQ DQG
LPSOHPHQWDWLRQRIWKH3ODQLQFOXGLQJWKHLVVXDQFHRUGLVWULEXWLRQRIVHFXULWLHVSXUVXDQWWRWKH3ODQRUWKH
GLVWULEXWLRQRISURSHUW\XQGHUWKH3ODQRUDQ\RWKHUUHODWHGDJUHHPHQWRUXSRQDQ\RWKHUUHODWHGDFWRU
RPLVVLRQWUDQVDFWLRQDJUHHPHQWHYHQWRURWKHURFFXUUHQFHWDNLQJSODFHRQRUEHIRUHWKH(IIHFWLYH'DWH
H[FHSWIRUFODLPVUHODWHGWRDQ\DFWRURPLVVLRQWKDWLVGHWHUPLQHGLQD)LQDO2UGHUE\DFRXUWFRPSHWHQW
MXULVGLFWLRQWRKDYHFRQVWLWXWHGDFWXDOIUDXGZLOOIXOPLVFRQGXFWRUJURVVQHJOLJHQFHEXWLQDOOUHVSHFWV
VXFK(QWLWLHVVKDOOEHHQWLWOHGWRUHDVRQDEO\UHO\XSRQWKHDGYLFHRIFRXQVHOZLWKUHVSHFWWRWKHLUGXWLHV
DQGUHVSRQVLELOLWLHVSXUVXDQWWRWKH3ODQ

7KH([FXOSDWHG3DUWLHVDQGRWKHUSDUWLHVVHWIRUWKDERYHKDYHDQGXSRQFRQILUPDWLRQRIWKH3ODQVKDOOEH
GHHPHGWRKDYHSDUWLFLSDWHGLQJRRGIDLWKDQGLQFRPSOLDQFHZLWKWKHDSSOLFDEOHODZVZLWKUHJDUGWRWKH
VROLFLWDWLRQRIYRWHVDQGGLVWULEXWLRQRIFRQVLGHUDWLRQSXUVXDQWWRWKH3ODQDQGWKHUHIRUHDUHQRWDQGRQ
DFFRXQWRIVXFKGLVWULEXWLRQVVKDOOQRWEHOLDEOHDWDQ\WLPHIRUWKHYLRODWLRQRIDQ\DSSOLFDEOHODZUXOH
RUUHJXODWLRQJRYHUQLQJWKHVROLFLWDWLRQRIDFFHSWDQFHVRUUHMHFWLRQVRIWKH3ODQRUVXFKGLVWULEXWLRQVPDGH
SXUVXDQWWRWKH3ODQ

                                                                     
                                    




                                                           LY

19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 271 of 338


                                      $QQH[

                               *RYHUQDQFH7HUP6KHHW

                        




                                         Y

    19-22185-rdd      Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30               Main Document
                                               Pg 272 of 338
                                                                                                                  

                                          )8//%($87<
                                               
                                     *29(51$1&(7(506+((7

                                           '(&(0%(5

    7KLVWHUPVKHHWWKLV³(TXLW\7HUP6KHHW´VHWVIRUWKFHUWDLQWHUPVRIWKHHTXLW\WKH³&RPPRQ
    6WRFN´ WR EH LVVXHG SXUVXDQW WR WKH ILQDQFLDO UHVWUXFWXULQJ RI %ODFNGRJ +ROGLQJV ,QF DV
    UHRUJDQL]HG ³&RPSDQ\´ DV GHVFULEHG LQ WKH 5HVWUXFWXULQJ 6XSSRUW $JUHHPHQW DQG
    5HVWUXFWXULQJ 6XSSRUW 7HUP 6KHHW WR ZKLFK WKLV (TXLW\ 7HUP 6KHHW LV DWWDFKHG WKH
    ³5HVWUXFWXULQJ6XSSRUW$JUHHPHQW´&DSLWDOL]HGWHUPVXVHGEXWQRWGHILQHGLQWKLV(TXLW\7HUP
    6KHHWVKDOOKDYHWKHPHDQLQJVVHWIRUWKLQWKH5HVWUXFWXULQJ6XSSRUW7HUP6KHHW

    7KH&RPSDQ\              7KH&RPSDQ\VKDOOEHD'HODZDUHFRUSRUDWLRQRUVXFKRWKHUHQWLW\W\SH
                              DV GHWHUPLQHG E\ WKH 5HTXLUHG &RQVHQWLQJ )LUVW /LHQ /HQGHUV  7KH
                              &RPSDQ\ VKDOO QRW LQLWLDOO\ EH VXEMHFW WR WKH UHSRUWLQJ UHTXLUHPHQWV
                              XQGHUWKH6HFXULWLHV([FKDQJH$FWRIDVDPHQGHGWKH³([FKDQJH
                              $FW´

    6WRFNKROGHUV             (DFK KROGHU RI &RPPRQ 6WRFN HDFK D ³6WRFNKROGHU´ VKDOO EHFRPH
    $JUHHPHQW               SDUW\ WR D VWRFNKROGHUV DJUHHPHQW WKH ³6WRFNKROGHUV $JUHHPHQW´
    &RPPRQ6WRFN             )URPDQGDIWHUWKH5HVWUXFWXULQJ(IIHFWLYH'DWHLWVKDOOEHDFRQGLWLRQ
                              WRDQ\LVVXDQFHRUWUDQVIHURI&RPPRQ6WRFNWKDWWKHUHFLSLHQWWKHUHRI
                              EHFRPHSDUW\WRWKH6WRFNKROGHUV$JUHHPHQW

    %RDUGRI'LUHFWRUV       %RDUG &RPSRVLWLRQ 7KH &RPSDQ\ VKDOO EH PDQDJHG E\ D %RDUG RI
                              'LUHFWRUV WKH ³%RDUG´ FRQVLVWLQJ RI QLQH GLUHFWRUV FROOHFWLYHO\ WKH
                              ³'LUHFWRUV´7KHGLUHFWRUVVKDOOEHGHVLJQDWHGDVIROORZV

                                  x IRUDVORQJDV(PLOLH$UHOLVWKH&KLHI([HFXWLYH2IILFHURIWKH
                                     &RPSDQ\(PLOLH$UHO

                                  x 6WRFNKROGHUV WKDW DUH DIILOLDWHG ZLWK 2DNWUHH &DSLWDO
                                     0DQDJHPHQW/3VXFK6WRFNKROGHUV³2DNWUHH´VKDOOKDYHWKH
                                     ULJKWWRDSSRLQWWZR'LUHFWRUVprovidedWKDWLI2DNWUHHFHDVHVWR
                                     RZQ DW OHDVW  RI WKH VKDUHV RI &RPPRQ 6WRFN RZQHG E\
                                     2DNWUHH DV RI WKH 5HVWUXFWXULQJ (IIHFWLYH 'DWH DV DGMXVWHG IRU
                                     VWRFN VSOLWV VWRFN GLYLGHQGV FRPELQDWLRQV RU RWKHU
                                     UHFDSLWDOL]DWLRQV 2DNWUHH VKDOO RQO\ KDYH WKH ULJKW WR DSSRLQW
                                     RQH'LUHFWRUprovidedfurtherLI2DNWUHHFHDVHVWRRZQDWOHDVW
                                     RIWKHVKDUHVRI&RPPRQ6WRFNRZQHGE\2DNWUHHDVRIWKH
                                     5HVWUXFWXULQJ (IIHFWLYH 'DWH DV DGMXVWHG IRU VWRFN VSOLWV VWRFN
                                     GLYLGHQGV FRPELQDWLRQV RU RWKHU UHFDSLWDOL]DWLRQV LW ZLOO QR
                                     ORQJHUEHHQWLWOHGWRDSSRLQWD'LUHFWRU

                                  x 6WRFNKROGHUVWKDWDUHDIILOLDWHGZLWK*ROGPDQ6DFKV	&R//&
                                     VXFK 6WRFNKROGHUV ³*6´ VKDOO KDYH WKH ULJKW WR DSSRLQW WZR
                                     'LUHFWRUVprovidedWKDWLI*6FHDVHVWRRZQDWOHDVWRIWKH
    19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30                Main Document
                                         Pg 273 of 338

                                VKDUHV RI &RPPRQ6WRFNRZQHGE\ *6DV RI WKH 5HVWUXFWXULQJ
                                (IIHFWLYH 'DWH DV DGMXVWHG IRU VWRFN VSOLWV VWRFN GLYLGHQGV
                                FRPELQDWLRQVRURWKHUUHFDSLWDOL]DWLRQV*6VKDOORQO\KDYHWKH
                                ULJKWWRDSSRLQWRQH'LUHFWRUprovidedfurtherLI*6FHDVHVWR
                                RZQDWOHDVWRIWKHVKDUHVRI&RPPRQ6WRFNRZQHGE\*6
                                DV RI WKH 5HVWUXFWXULQJ (IIHFWLYH 'DWH DV DGMXVWHG IRU VWRFN
                                VSOLWVVWRFNGLYLGHQGVFRPELQDWLRQVRURWKHUUHFDSLWDOL]DWLRQV
                                LWZLOOQRORQJHUEHHQWLWOHGWRDSSRLQWD'LUHFWRU

                            x RQH GLUHFWRU VKDOO EH DSSRLQWHG E\ WKH KROGHUV RI D PDMRULW\ RI
                               WKH &RPPRQ 6WRFN KHOG E\ WKH 6SRQVRUV DQG WKH 6HUYLFH
                               3URYLGHUV VXFK PDMRULW\ KROGHUV WRJHWKHU ZLWK DQ\ RWKHU
                               6WRFNKROGHUVWKDWDUHDGYLVHGPDQDJHGRUGLUHFWO\RULQGLUHFWO\
                               RZQHG RU FRQWUROOHG E\ VXFK PDMRULW\ KROGHUV WKH ³0DMRULW\
                               ([LVWLQJ 6SRQVRU 6WRFNKROGHU´ provided WKDW WKH ULJKW RI
                               0DMRULW\([LVWLQJ6SRQVRU6WRFNKROGHUWRDSSRLQWVXFK'LUHFWRU
                               VKDOO DXWRPDWLFDOO\ WHUPLQDWH DQG VXFK 'LUHFWRU VKDOO EH
                               UHPRYHG IURP WKH %RDUG RQ WKH GDWH WKDW LV RQH \HDU DIWHU WKH
                               5HVWUXFWXULQJ (IIHFWLYH 'DWH LI WKH 2SWLRQ 5LJKWV DUH QRW
                               H[HUFLVHG LQ IXOO SULRU WR WKH 2SWLRQ ([SLUDWLRQ 'DWH provided
                               further WKDW LI WKH DSSRLQWPHQW ULJKW RI WKH 0DMRULW\ ([LVWLQJ
                               6SRQVRU 6WRFNKROGHU LV QRW WHUPLQDWHG DW WKH RQH\HDU
                               DQQLYHUVDU\ SXUVXDQW WR WKH IRUHJRLQJ SURYLVR WKH ULJKW RI WKH
                               0DMRULW\([LVWLQJ6SRQVRU6WRFNKROGHUWRDSSRLQWVXFK'LUHFWRU
                               VKDOO DXWRPDWLFDOO\ WHUPLQDWH DQG VXFK 'LUHFWRU VKDOO EH
                               UHPRYHGIURPWKH%RDUGLIDWDQ\WLPHWKHUHDIWHUWKH6SRQVRUV
                               WRJHWKHU ZLWK RWKHU 6WRFNKROGHUV WKDW DUH DGYLVHG PDQDJHG RU
                               GLUHFWO\ RU LQGLUHFWO\ RZQHG RU FRQWUROOHG E\ WKH 6SRQVRUV IDLO
                               WRRZQLQWKHDJJUHJDWHDWOHDVWRIWKHVKDUHVRI&RPPRQ
                               6WRFN KHOG E\ WKH 6SRQVRUV DQG 6HUYLFH 3URYLGHUV LPPHGLDWHO\
                               IROORZLQJWKHH[HUFLVHLQIXOORIWKH2SWLRQ5LJKWV

                            x DOORWKHU'LUHFWRUVWKH³0DMRULW\$SSRLQWHG'LUHFWRUV´VKDOOEH
                               HOHFWHGE\WKH6WRFNKROGHUVRZQLQJLQWKHDJJUHJDWHDPDMRULW\
                               RIWKHLVVXHGDQGRXWVWDQGLQJ&RPPRQ6WRFNLQFOXGLQJIRUWKH
                               DYRLGDQFHRIGRXEW&RPPRQ6WRFNKHOGE\2DNWUHH*6DQGWKH
                               6SRQVRUV provided WKDW LWZR RI WKH LQLWLDO 0DMRULW\
                               $SSRLQWHG 'LUHFWRUV VKDOO EH DSSRLQWHG E\ WKH 6WHHULQJ
                               &RPPLWWHHRIWKH)LUVW/LHQ/HQGHUVRIWKH&RPSDQ\SULRUWRWKH
                               5HVWUXFWXULQJ (IIHFWLYH 'DWH DQG LLRQH RI WKH LQLWLDO 0DMRULW\
                               $SSRLQWHG 'LUHFWRUV VKDOO EH DSSRLQWHG E\ WKH &RQVHQWLQJ
                               6HFRQG/LHQ/HQGHUVRZQLQJLQWKHDJJUHJDWHDPDMRULW\RIWKH
                               LVVXHGDQGRXWVWDQGLQJ&RPPRQ6WRFNKHOGE\VXFK&RQVHQWLQJ
                               6HFRQG/LHQ/HQGHUVRQWKH5HVWUXFWXULQJ(IIHFWLYH'DWH

                        )RU WKH DYRLGDQFH RI GRXEW LI (PLOLH $UHO FHDVHV WR EH WKH &(2 VKH
                        VKDOODXWRPDWLFDOO\EHGHHPHGWRUHVLJQIURPWKH%RDUGDQGKHUERDUG
                                                   
                                                   
                                                  

    19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                         Pg 274 of 338

                        VHDWZLOOEHUHSODFHGE\WKHUHPDLQGHURIWKH%RDUG

                        ,QWKHHYHQWWKDWDVRI'HFHPEHUWKH&RQVHQWLQJ6HFRQG/LHQ
                        /HQGHUV FRQWLQXH WR EHQHILFLDOO\ RZQ DW OHDVW  RI WKH VKDUHV RI
                        &RPPRQ6WRFNLVVXHGWRWKHPRQWKH5HVWUXFWXULQJ(IIHFWLYH'DWHWKH
                        &RPSDQ\ VKDOO QRPLQDWH IRU HOHFWLRQ WR WKH %RDUG IRU WKH WHUP
                        EHJLQQLQJ -DQXDU\RQHLQGLYLGXDOLGHQWLILHGE\WKH&RQVHQWLQJ
                        6HFRQG/LHQ/HQGHUVEHQHILFLDOO\RZQLQJLQWKHDJJUHJDWHD PDMRULW\
                        RIWKHLVVXHGDQGRXWVWDQGLQJ&RPPRQ6WRFNKHOGE\VXFK&RQVHQWLQJ
                        6HFRQG/LHQ/HQGHUVDVRIWKHHQGRIWKHLQLWLDOWHUPRIWKH'LUHFWRUV

                        7HUP  %RDUG PHPEHUV VKDOO EH HOHFWHG IRU D WHUP RI WZR  \HDUV
                        provided WKDW WKH LQLWLDO WHUP RI WKH 'LUHFWRUV VKDOO HQG RQ
                        'HFHPEHU ,Q WKH HYHQW WKDW D 6WRFNKROGHU RU JURXS RI
                        6WRFNKROGHUV WKDW KDV WKH ULJKW WR DSSRLQW D 'HVLJQDWHG 'LUHFWRU DV
                        GHILQHG EHORZ ORVHV LWV ULJKW WR DSSRLQW D 'HVLJQDWHG 'LUHFWRU VXFK
                        'HVLJQDWHG 'LUHFWRU VKDOO DXWRPDWLFDOO\ EH GHHPHG WR UHVLJQ IURP WKH
                        %RDUGDQGKLVRUKHUERDUGVHDWZLOOEHUHSODFHGE\WKHUHPDLQGHURIWKH
                        %RDUG ZLWK VXFK UHSODFHPHQW 'LUHFWRU VHUYLQJ DV D 'LUHFWRU XQWLO WKH
                        HQGRIKLVRUKHUSUHGHFHVVRU¶VWHUP

                        9DFDQFLHV 5HPRYDO 7KH 'LUHFWRUV DSSRLQWHG E\ 2DNWUHH *6 WKH
                        0DMRULW\([LVWLQJ6SRQVRU6WRFNKROGHUDQGGXULQJWKHLQLWLDOWHUPWKH
                        &RQVHQWLQJ6HFRQG/LHQ/HQGHUVWKH³'HVLJQDWHG'LUHFWRUV´PD\RQO\
                        EH UHPRYHG E\ DQG DQ\ YDFDQF\ FUHDWHG E\ WKH UHVLJQDWLRQ GHDWK RU
                        UHPRYDORIDQ\VXFK'LUHFWRUPD\RQO\EHILOOHGE\WKH6WRFNKROGHURU
                        JURXSRI6WRFNKROGHUVWKDWKDVWKHULJKWWRDSSRLQWVXFK'LUHFWRU$OO
                        QRQ'HVLJQDWHG'LUHFWRUVPD\EHUHPRYHGE\WKHYRWHRI6WRFNKROGHUV
                        KROGLQJ LQ WKH DJJUHJDWH D PDMRULW\ RI WKH LVVXHG DQG RXWVWDQGLQJ
                        &RPPRQ 6WRFN  $Q\ YDFDQFLHV FUHDWHG E\ WKH UHVLJQDWLRQ GHDWK RU
                        UHPRYDORIDQRQ'HVLJQDWHG'LUHFWRUVKDOOEHILOOHGE\WKHUHPDLQGHURI
                        WKH %RDUG ZLWK VXFK UHSODFHPHQW 'LUHFWRU VHUYLQJ DV D 'LUHFWRU XQWLO
                        WKHHQGRIKLVRUKHUSUHGHFHVVRU¶VWHUP

                        %RDUG$FWLRQ6XEMHFWWRFXVWRPDU\H[FHSWLRQVIRUDIILOLDWHWUDQVDFWLRQV
                        %RDUG DFWLRQ VKDOO UHTXLUH WKH DIILUPDWLYH YRWH RI D PDMRULW\ RI WKH
                        'LUHFWRUVSUHVHQWDWDGXO\FDOOHGPHHWLQJDWZKLFKDTXRUXPLVSUHVHQW
                        RU WKH ZULWWHQ FRQVHQW RI DOO RI WKH 'LUHFWRUV provided WKDW DQ\ RI WKH
                        IROORZLQJ DFWLRQV VKDOO UHTXLUH WKH DIILUPDWLYH YRWH RU SULRU ZULWWHQ
                        FRQVHQW RI DW OHDVW RQH 'HVLJQDWHG 'LUHFWRU HOHFWHG E\ 2DNWUHH DQG DW
                        OHDVWRQH'HVLJQDWHG'LUHFWRUHOHFWHGE\*6IRUVRORQJDV2DNWUHHDQG
                        *6DVDSSOLFDEOHKDVWKHULJKWWRHOHFWDWOHDVWRQH'HVLJQDWHG'LUHFWRU

                            x DQ\ FKDQJH LQ WKH VFRSH RI WKH EXVLQHVV RU WKH SXUSRVH RI WKH
                               &RPSDQ\

                            x DQ\ PHUJHU FRQVROLGDWLRQ UHFDSLWDOL]DWLRQ UHRUJDQL]DWLRQ RU
                               RWKHU EXVLQHVV FRPELQDWLRQ WUDQVDFWLRQ RI WKH &RPSDQ\ RU DQ\
                                                  
                                                  
                                                 

    19-22185-rdd   Doc 14    Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                          Pg 275 of 338

                                  RILWVVXEVLGLDULHV

                              x DQ\ VDOH OHDVH RU RWKHU GLVSRVLWLRQ RI DOO RU VXEVWDQWLDOO\ DOO
                                 DVVHWVRIWKH&RPSDQ\RUDQ\RILWVPDWHULDOVXEVLGLDULHV

                              x DQ\ GLVVROXWLRQ ZLQGLQJXS RU OLTXLGDWLRQ RI WKH &RPSDQ\ RU
                                 DQ\RILWVVXEVLGLDULHV

                              x DQ\PDWHULDOFKDQJHLQWKHDFFRXQWLQJPHWKRGVRUSROLFLHVRIWKH
                                 &RPSDQ\DQGLWVVXEVLGLDULHVDQG

                              x DQ\PDWHULDOFKDQJHVWRWKHWD[HOHFWLRQVRIWKH&RPSDQ\

    3UHHPSWLYH5LJKWV   ,IWKH&RPSDQ\RUDQ\RILWVVXEVLGLDULHVSURSRVHVWRLVVXHL&RPPRQ
                          6WRFN RU RWKHU HTXLW\ LQWHUHVWV RU VHFXULWLHV FRQYHUWLEOH LQWR RU
                          H[HUFLVDEOHRUH[FKDQJHDEOHWKHUHIRURULLDQ\QHZLQGHEWHGQHVVWKDWLV
                          MXQLRU LQ SULRULW\ RU OLHQV WR WKH 6HQLRU 7HUP /RDQV DQG VHQLRU RU SDUL
                          SDVVX LQ SULRULW\ RU OLHQV WR WKH 6XERUGLQDWHG /RDQV SXUVXDQW WR D
                          WUDQVDFWLRQ GHVFULEHG EHORZ XQGHU ³$IILOLDWH 7UDQVDFWLRQV´ ³1HZ
                          'HEW´WKH&RPSDQ\VKDOORUVKDOOFDXVHVXFKVXEVLGLDU\WRILUVWRIIHU
                          WR HDFK 6WRFNKROGHU WKDW LV DQ ³DFFUHGLWHG LQYHVWRU´ WKH ULJKW $ZLWK
                          UHVSHFW WR LVVXDQFHV RI &RPPRQ 6WRFN RU RWKHU HTXLW\ LQWHUHVWV RU
                          VHFXULWLHV FRQYHUWLEOH LQWR RU H[HUFLVDEOH RU H[FKDQJHDEOH WKHUHIRU WR
                          SXUFKDVHIRUFDVKDWDSULFHHTXDOWRWKHSULFHDWZKLFKWKH&RPSDQ\
                          RU VXFK VXEVLGLDU\ SURSRVHV WR LVVXH VXFK &RPPRQ 6WRFN RU RWKHU
                          HTXLW\LQWHUHVWVRUVHFXULWLHVVXFK6WRFNKROGHU¶VSURUDWDSRUWLRQEDVHG
                          RQ LWV UHVSHFWLYH RZQHUVKLS RI WKH &RPPRQ 6WRFN RXWVWDQGLQJ
                          LPPHGLDWHO\ SULRU WR VXFK LVVXDQFH RU DV DSSOLFDEOH LWV LQGLUHFW
                          RZQHUVKLS LQ VXFK VXEVLGLDU\ RI VXFK &RPPRQ 6WRFN RU RWKHU HTXLW\
                          LQWHUHVWV RU VHFXULWLHV VXEMHFW WR FXVWRPDU\ H[FHSWLRQV IRU &RPPRQ
                          6WRFN GLYLGHQGV LVVXDQFHV LQ FRQQHFWLRQ ZLWK WKH FRQYHUVLRQ RU
                          H[HUFLVHRIRXWVWDQGLQJFRQYHUWLEOHVHFXULWLHVLVVXDQFHVXQGHUHPSOR\HH
                          LQFHQWLYH SODQV DQG LVVXDQFHV LQ FRQQHFWLRQ ZLWK DFTXLVLWLRQ
                          WUDQVDFWLRQV DQG %ZLWK UHVSHFW WR LVVXDQFHV RI 1HZ 'HEW WR
                          SDUWLFLSDWH SUR UDWD LQ WKH ILQDQFLQJ RI VXFK 1HZ 'HEW EDVHG RQ VXFK
                          6WRFNKROGHU¶V RZQHUVKLS RI WKH &RPPRQ 6WRFN RXWVWDQGLQJ
                          LPPHGLDWHO\ SULRU WR VXFK LVVXDQFH RU DV DSSOLFDEOH LWV LQGLUHFW
                          RZQHUVKLS LQ VXFK VXEVLGLDU\ RI VXFK 1HZ 'HEW ,Q DGGLWLRQ WKH
                          &RPSDQ\ PD\ EH SHUPLWWHG WR LVVXH &RPPRQ 6WRFN RU RWKHU HTXLW\
                          LQWHUHVWV RU VHFXULWLHV FRQYHUWLEOH LQWR RU H[HUFLVDEOH RU H[FKDQJHDEOH
                          WKHUHIRU WR WKLUG SDUWLHV ZLWKRXW ILUVW RIIHULQJ SUHHPSWLYH ULJKWV WR WKH
                          6WRFNKROGHUV WR WKH H[WHQW VXFK ULJKWV DUH RIIHUHG SURPSWO\ IROORZLQJ
                          VXFK LVVXDQFH  ,Q DGGLWLRQ VKRXOG DQ\ 6WRFNKROGHU FKRRVH QRW WR
                          SXUFKDVHRUSDUWLFLSDWHLQLWVSURUDWDVKDUHWKH6WRFNKROGHUVWKDWKDYH
                          H[HUFLVHG WKHLU SUHHPSWLYH ULJKWV VKDOO KDYH WKH ULJKW WR SXUFKDVH WKH
                          UHPDLQLQJSURUDWDVKDUHVRUSDUWLFLSDWHLQWKHUHPDLQLQJSRUWLRQRIVXFK
                          1HZ'HEWDVDSSOLFDEOH

                                                      
                                                      
                                                     

    19-22185-rdd     Doc 14    Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                            Pg 276 of 338

    7UDQVIHUVRI           7KH DELOLW\ RI DQ\ 6WRFNKROGHU WR GLUHFWO\ RU LQGLUHFWO\ VHOO DVVLJQ
    &RPPRQ6WRFN          WUDQVIHUSOHGJHRURWKHUZLVHGLVSRVHRIDOORUDQ\RILWV&RPPRQ6WRFN
                            DQ\ RI WKH IRUHJRLQJ D ³7UDQVIHU´ VKDOO EH VXEMHFW WR WKH IROORZLQJ
                            UHVWULFWLRQV

                                x 7KHWUDQVIHUHHVKDOOKDYHH[HFXWHGDMRLQGHUWRWKH6WRFNKROGHUV
                                   $JUHHPHQW

                                x $OO 7UDQVIHUV VKDOO EH PDGH LQ FRPSOLDQFH ZLWK DOO DSSOLFDEOH
                                   IHGHUDODQGVWDWHVHFXULWLHVODZV

                                x $OO 7UDQVIHUV VKDOO EH VXEMHFW WR WKH 5LJKW RI )LUVW 2IIHU DQG
                                   7DJ$ORQJSURYLVLRQVGHVFULEHGEHORZVXEMHFWWRWKHDSSOLFDEOH
                                   SHUFHQWDJHWKUHVKROGVDQGWRFXVWRPDU\H[FHSWLRQVIRU7UDQVIHUV
                                   WRDIILOLDWHVDQGRWKHU³SHUPLWWHGWUDQVIHUHHV´

                                x 1R7UDQVIHURI&RPPRQ6WRFNZLOOEHSHUPLWWHGLIDVDUHVXOWRI
                                   VXFK 7UDQVIHU DQ\ FODVV RI HTXLW\ VHFXULWLHV RI WKH &RPSDQ\
                                   ZRXOGEHKHOGRIUHFRUGE\DQXPEHURIKROGHUVWKDWH[FHHGVWKH
                                   DSSOLFDEOHWKUHVKROG IRU UHJLVWUDWLRQ XQGHUWKH([FKDQJH $FW RU
                                   LIWKH%RDUGRWKHUZLVHGHWHUPLQHVWKDWVXFK7UDQVIHUFRXOGUHVXOW
                                   LQ WKH &RPSDQ\¶V EHLQJ UHTXLUHG WR ILOH UHSRUWV XQGHU WKH
                                   ([FKDQJH$FWLILWLVQRWRWKHUZLVHVXEMHFWWRVXFKUHTXLUHPHQWV

                                x $OO 7UDQVIHUV RI &RPPRQ 6WRFN PD\ EH VXEMHFW WR FXVWRPDU\
                                   UHVWULFWLRQVFRQVLVWHQWZLWKWKHSUHVHUYDWLRQRIWKHQHWRSHUDWLQJ
                                   ORVVDQGRWKHUWD[DWWULEXWHVRIWKH&RPSDQ\DQGLWVVXEVLGLDULHV

                                x 1R7UDQVIHUVRI&RPPRQ6WRFNZLOOEHSHUPLWWHGWRDQ\3HUVRQ
                                   WKDW WKH %RDUG GHWHUPLQHV LQ JRRG IDLWK LV D FRPSHWLWRU RI WKH
                                   &RPSDQ\RUDQDIILOLDWHRIDFRPSHWLWRURWKHUWKDQDVDSSURYHG
                                   E\WKH%RDUGHDFKD³3URKLELWHG7UDQVIHUHH´

    5LJKWRI)LUVW2IIHU   ,QWKHHYHQWWKDWDQ\6WRFNKROGHUSURSRVHVWR7UDQVIHU&RPPRQ6WRFN
                            UHSUHVHQWLQJRUPRUHRIWKHWKHQLVVXHGDQGRXWVWDQGLQJ&RPPRQ
                            6WRFN WKH ³2IIHUHG 6HFXULWLHV´ WR DQ\ XQDIILOLDWHG WKLUG SDUW\ LQ RQH
                            WUDQVDFWLRQ RU VHULHV RI UHODWHG WUDQVDFWLRQV WKHQ VXFK 6WRFNKROGHU D
                            ³52)26HOOHU´VKDOOGHOLYHUWRHDFKRIWKHRWKHU6WRFNKROGHUVRUJURXS
                            RI DIILOLDWHG 6WRFNKROGHUV KROGLQJ HTXDO WR RU JUHDWHU WKDQ  RI WKH
                            LVVXHG DQG RXWVWDQGLQJ &RPPRQ 6WRFN HDFK D ³52)2 2IIHUHH´
                            ZULWWHQQRWLFHWKHUHRIVSHFLI\LQJWKHQXPEHURI2IIHUHG6HFXULWLHVWKH
                            SULFH SHU 2IIHUHG 6HFXULW\ DQG DQ\ RWKHU PDWHULDO WHUPV RI VXFK
                            7UDQVIHUDQ³2IIHU1RWLFH´

                                x (DFK 52)2 2IIHUHH PD\ HOHFW WR SXUFKDVH E\ ZULWWHQ QRWLFH
                                   JLYHQ WR WKH 52)2 6HOOHU DW DQ\ WLPH GXULQJ WKH  EXVLQHVV
                                   GD\V IROORZLQJ LWV UHFHLSW RI WKH 2IIHU 1RWLFH WKH ³2IIHU
                                   3HULRG´LWVpro rata VKDUHEDVHGRQLWVUHVSHFWLYHRZQHUVKLSRI
                                                     
                                                     
                                                    

    19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                         Pg 277 of 338

                                 WKH&RPPRQ6WRFNKHOGE\DOO52)22IIHUHHVDVRIWKHGDWHRI
                                 WKH2IIHU1RWLFHRIWKH2IIHUHG6HFXULWLHVDWWKHSULFHDQGRQWKH
                                 WHUPVVSHFLILHGLQWKH2IIHU1RWLFH

                             x $Q\ 2IIHUHG 6HFXULWLHV WKDW 52)2 2IIHUHHV GR QRW HOHFW WR
                                SXUFKDVHZLOOEHUHRIIHUHGpro rataWRHDFK52)22IIHUHHZKR
                                HOHFWHGWRSXUFKDVH2IIHUHG6HFXULWLHV

                             x $Q\ UHPDLQLQJ 2IIHUHG 6HFXULWLHV PD\ EH 7UDQVIHUUHG E\ WKH
                                52)2 6HOOHU DW DQ\ WLPH GXULQJ WKH  GD\V IROORZLQJ
                                H[SLUDWLRQ RI WKH 2IIHU 3HULRG WR DQ\ WKLUG SDUW\ RQ WHUPV QR
                                PRUHIDYRUDEOHWRVXFKWKLUGSDUW\WKDQWKHWHUPVVSHFLILHGLQWKH
                                2IIHU 1RWLFH  ,I D EX\HU LV IRXQG GXULQJ WKH GD\ 52)2
                                ZLQGRZ WKH 7UDQVIHU WR VXFK %X\HU ZLOO EH VXEMHFW WR WKH WDJ
                                DORQJSURYLVLRQEHORZLIWKHQXPEHURIVKDUHVRI&RPPRQ6WRFN
                                H[FHHGVWKHWKUHVKROGIRUD7DJ$ORQJ6DOHDVGHILQHGEHORZ

    7DJDORQJ5LJKWV    ,QWKHHYHQWWKDWDQ\RQHRUPRUH6WRFNKROGHUVSURSRVHVWR7UDQVIHUWR
                         DQ\ XQDIILOLDWHG 3HUVRQ RU ³JURXS´ RI XQDIILOLDWHG 3HUVRQV WKH ³7DJ
                         $ORQJ %X\HU´ &RPPRQ 6WRFN WKDW FRQVWLWXWHV PRUH WKDQ  RI WKH
                         WRWDO &RPPRQ 6WRFN WKHQ RXWVWDQGLQJ D ³7DJ$ORQJ 6DOH´ VXFK
                         6WRFNKROGHUWKH³6HOOLQJ6WRFNKROGHU´VKDOOSURYLGHQRWLFHRIWKH7DJ
                         $ORQJ 6DOH WR HDFK RI WKH RWKHU 6WRFNKROGHUV WKH ³7DJ$ORQJ
                         2IIHUHHV´ QR ODWHU WKDQ WHQ  EXVLQHVV GD\V SULRU WR WKH SURSRVHG
                         FORVLQJRIVXFK7DJ$ORQJ6DOHWKH³7DJ$ORQJ1RWLFH´(DFK7DJ
                         $ORQJ2IIHUHHVKDOOKDYH³WDJDORQJ´ULJKWVWRSDUWLFLSDWHRQDpro rata
                         EDVLVEDVHGRQLWVUHVSHFWLYHRZQHUVKLSRIWKH&RPPRQ6WRFNKHOGE\
                         DOO7DJ$ORQJ2IIHUHHVDVRIWKHGDWHRIWKH7DJ$ORQJ1RWLFHLQWKH
                         7DJ$ORQJ6DOHRQWKHVDPHWHUPVDQGVXEMHFWWRWKHVDPHFRQGLWLRQV
                         DV WKH 6HOOLQJ 6WRFNKROGHU provided WKDW QR 7DJ$ORQJ 2IIHUHH VKDOO
                         EH UHTXLUHG WR DJUHH WR DQ\ UHVWULFWLYH FRYHQDQWV RWKHU WKDQ
                         FRQILGHQWLDOLW\ZLWKDFRUUHVSRQGLQJUHGXFWLRQH[FHSWWRWKHH[WHQWWKH
                         7DJ$ORQJ%X\HUDJUHHVWRSXUFKDVHDGGLWLRQDO&RPPRQ6WRFNLQWKH
                         QXPEHURIVKDUHVRI&RPPRQ6WRFNEHLQJVROGE\WKH7DJ$ORQJ6HOOHU
                         WR UHIOHFW WKH QXPEHU RI VKDUHV RI &RPPRQ 6WRFN WKDW 7DJ$ORQJ
                         2IIHUHHV HOHFW WR VHOO LQ WKH 7DJ$ORQJ 6DOH  ,W VKDOO EH D FRQGLWLRQ
                         SUHFHGHQW WR WKH HIIHFWLYHQHVV RI DQ\ 7DJ$ORQJ 6DOH WKDW WKH 7DJ
                         $ORQJ%X\HUFRQFXUUHQWO\SXUFKDVHSXUVXDQWWRWKHWHUPVKHUHRIDOORI
                         WKHVKDUHVRI&RPPRQ6WRFNZLWKUHVSHFWWRZKLFK7DJ$ORQJ2IIHUHHV
                         HOHFW WR H[HUFLVH WDJDORQJ ULJKWV LQ FRQQHFWLRQ ZLWK VXFK 7DJ$ORQJ
                         6DOH

    'UDJDORQJ5LJKWV   ,QWKHHYHQWWKDWDDQ\RQHRUPRUH6WRFNKROGHUVFROOHFWLYHO\KROGLQJD
                         PDMRULW\RIWKHRXWVWDQGLQJ&RPPRQ6WRFNSURSRVHVWR7UDQVIHUDOORI
                         LWV RU WKHLU &RPPRQ 6WRFN DV WKH FDVH PD\ EH WR DQ\ XQDIILOLDWHG
                         3HUVRQ RU ³JURXS´ RI XQDIILOLDWHG 3HUVRQV WKH ³'UDJ$ORQJ %X\HU´
                         DQG E VXFK 7UDQVIHU KDV EHHQ DSSURYHG E\ WKH %RDUG WKHQ VXFK

                                                     
                                                     
                                                    

    19-22185-rdd       Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30                  Main Document
                                             Pg 278 of 338

                            6WRFNKROGHUVWKH³'UDJ$ORQJ6HOOHU´VKDOOKDYHWKHULJKWWRFDXVHDOO
                            RIWKHRWKHU6WRFNKROGHUVWR7UDQVIHUDOORIWKHLU&RPPRQ6WRFNWRWKH
                            'UDJ$ORQJ %X\HU RQ WKH VDPH WHUPV DQG VXEMHFW WR WKH VDPH
                            FRQGLWLRQV DV WKH 'UDJ$ORQJ 6HOOHU ,Q FRQQHFWLRQ ZLWK DQ\ VXFK
                            7UDQVIHU HDFK 6WRFNKROGHU VKDOO LI DSSOLFDEOH L YRWH LQ IDYRU RI WKH
                            WUDQVDFWLRQ SXUVXDQW WRZKLFK WKH 7UDQVIHULVHIIHFWHG LLQRW H[HUFLVH
                            DQ\DSSUDLVDORUVLPLODUULJKWVZLWKUHVSHFWWRVXFKWUDQVDFWLRQDQGLLL
                            SURYLGH FXVWRPDU\ UHSUHVHQWDWLRQV DQG ZDUUDQWLHV WR WKH 'UDJ$ORQJ
                            %X\HUUHJDUGLQJLWVOHJDOVWDWXVDQGDXWKRULW\DQGLWVRZQHUVKLSRIWKH
                            &RPPRQ6WRFNEHLQJWUDQVIHUUHGDQGFXVWRPDU\VHYHUDOEXWQRWMRLQW
                            LQGHPQLWLHV UHJDUGLQJ WKH VDPH LYSDUWLFLSDWH pro rata LQ DQ\
                            FXVWRPDU\ VHYHUDO EXW QRW MRLQW LQGHPQLILFDWLRQ RI WKH 'UDJ$ORQJ
                            %X\HU ZLWK UHVSHFW WR PDWWHUV RWKHU WKDQ WKH UHSUHVHQWDWLRQV DQG
                            ZDUUDQWLHV GHVFULEHG LQ FODXVH LLL LW EHLQJ XQGHUVWRRG WKDW VXFK
                            SDUWLFLSDWLRQVKDOOEHOLPLWHGWRIXQGLQJRQDpro rataEDVLVDQ\HVFURZ
                            DUUDQJHPHQWV UHODWHG WKHUHWR DQG EHLQJ UHVSRQVLEOH IRU VXFK
                            6WRFNKROGHU¶V pro rataVKDUHRIDQ\ZLWKGUDZDOVWKHUHIURPDQGYWDNH
                            DOO RWKHU DFWLRQV UHDVRQDEO\ UHTXHVWHG LQ RUGHU WR FRQVXPPDWH VXFK
                            WUDQVDFWLRQ,QQRHYHQWVKDOODQ\VXFK6WRFNKROGHUEHUHTXLUHGWRDJUHH
                            WRDQ\UHVWULFWLYHFRYHQDQWVRWKHUWKDQFRQILGHQWLDOLW\RUWRLQGHPQLI\RU
                            FRQWULEXWH DQ\ DPRXQW LQ H[FHVV RI WKH QHW FDVK DPRXQW UHFHLYHG E\
                            VXFK6WRFNKROGHULQDQ\VXFK7UDQVIHU

    $IILOLDWH              6XEMHFW WR FXVWRPDU\ H[FHSWLRQV WKH &RPSDQ\ VKDOO QRW HQWHU LQWR RU
    7UDQVDFWLRQV           HIIHFWDQ\WUDQVDFWLRQKDYLQJDIDLUPDUNHWYDOXHLQH[FHVVRI
                            ZLWKDQ\DIILOLDWHDVVXFKWHUPLVGHILQHGLQ5XOHRIWKH6HFXULWLHV
                            $FW RI  DV DPHQGHG WKH ³6HFXULWLHV $FW´ H[FHSW RQ DQ DUPV¶
                            OHQJWK EDVLV DQG ZLWK WKH DSSURYDO RI D PDMRULW\ RI WKH GLVLQWHUHVWHG
                            GLUHFWRUVRIWKH&RPSDQ\

    ,QIRUPDWLRQ5LJKWV     7KH 6WRFNKROGHUV $JUHHPHQW ZLOO SURYLGH IRU FXVWRPDU\ LQIRUPDWLRQ
                            DQG DFFHVV ULJKWV IRU DOO VWRFNKROGHUV LQFOXGLQJ DQQXDO DQG TXDUWHUO\
                            ILQDQFLDO VWDWHPHQWV LQFOXGLQJ EDODQFH VKHHW LQFRPH VWDWHPHQWV FDVK
                            IORZVWDWHPHQWVDQGHTXLW\FDSLWDOL]DWLRQWDEOHVIRUDQGDVRIWKHHQGRI
                            WKHILQDQFLDOSHULRGFRYHUHGE\VXFKVWDWHPHQWV

    &RQILGHQWLDOLW\        7KH 6WRFNKROGHUV $JUHHPHQW VKDOO LQFOXGH FXVWRPDU\ FRQILGHQWLDOLW\
                            UHVWULFWLRQV IRU D SULYDWHO\ KHOG FRPSDQ\ LQFOXGLQJ ZLWK UHVSHFW WR DOO
                            LQIRUPDWLRQ DQG GRFXPHQWV GHVFULEHG XQGHU ³,QIRUPDWLRQ 5LJKWV´
                            DERYH ZLWK D FDUYHRXW DOORZLQJ 6WRFNKROGHUV WR VKDUH FRQILGHQWLDO
                            LQIRUPDWLRQ ZLWK DQ\ SRWHQWLDO WUDQVIHUHH WKDW HQWHUV LQWR D FXVWRPDU\
                            FRQILGHQWLDOLW\ DJUHHPHQW LQ IRUP DQG VXEVWDQFH UHDVRQDEO\ DFFHSWDEOH
                            WRWKH&RPSDQ\provided howeverWKDWVXFKFDUYHRXWVKDOOQRWDSSO\
                            WRDQ\3URKLELWHG7UDQVIHUHHH[FHSWDVDSSURYHGE\WKH%RDUG

    $PHQGPHQWV             $Q\ DPHQGPHQW WR WKH6WRFNKROGHUV $JUHHPHQW VKDOOUHTXLUH DSSURYDO
                            RI 6WRFNKROGHUV KROGLQJ D PDMRULW\ RI WKH &RPPRQ 6WRFN WKHQ
                            RXWVWDQGLQJ provided WKDW DQ\ DPHQGPHQW WKDW DGYHUVHO\ DIIHFWV WKH
                                                     
                                                     
                                                    

    19-22185-rdd     Doc 14    Filed 02/03/19 Entered 02/03/19 21:25:30                Main Document
                                            Pg 279 of 338

                            'LUHFWRU RU REVHUYHU DSSRLQWPHQW ULJKWV RI DQ\ 6WRFNKROGHU RU FRXOG
                            UHDVRQDEO\EHH[SHFWHGWRPDWHULDOO\DGYHUVHO\DIIHFWDQ\6WRFNKROGHU¶V
                            LQWHUHVWLQWKH&RPSDQ\LQDPDQQHUWKDWLVGLVSURSRUWLRQDWHWRWKHHIIHFW
                            RQ RQH RU PRUH RWKHU 6WRFNKROGHU¶V LQWHUHVW LQ WKH &RPSDQ\ VKDOO
                            UHTXLUHWKHFRQVHQWRIVXFK6WRFNKROGHU

    5HJLVWUDWLRQ5LJKWV   (DFK6WRFNKROGHUWKDWKROGVWRJHWKHUZLWKLWVDIILOLDWHVRUPRUHRI
                            WKH LVVXHG DQG RXWVWDQGLQJ &RPPRQ 6WRFN VKDOO KDYH UHDVRQDEOH DQG
                            FXVWRPDU\SLJJ\EDFNUHJLVWUDWLRQULJKWVZLWKUHVSHFWWRDOORUDSRUWLRQ
                            RIVXFK6WRFNKROGHUV5HJLVWUDEOH6HFXULWLHVH[HUFLVDEOHDWDQ\WLPHWKH
                            &RPSDQ\ ILOHV D UHJLVWUDWLRQ VWDWHPHQW XQGHU WKH 6HFXULWLHV $FW RWKHU
                            WKDQ DQ LQLWLDO SXEOLF RIIHULQJ RI &RPPRQ 6WRFN WKDW UHVXOWV LQ WKH
                            OLVWLQJRIWKH&RPPRQ6WRFNRQDQDWLRQDOVHFXULWLHVH[FKDQJHDQGWKDW
                            VROHO\ LQYROYHV WKH LVVXDQFH RI VKDUHV E\ WKH &RPSDQ\ VXEMHFW WR
                            FXVWRPDU\ UHVWULFWLRQV DQG OLPLWDWLRQV ,Q WKH FDVH RI DQ\ XQGHUZULWWHQ
                            SXEOLF RIIHULQJ E\ WKH &RPSDQ\ SULRULW\ VKDOO EH JLYHQ WR VHFXULWLHV
                            RIIHUHG E\ WKH &RPSDQ\ DQG DQ\ FXWEDFNV ZLOO EH DOORFDWHG
                            SURSRUWLRQDOO\ DPRQJ WKH 6WRFNKROGHUV SDUWLFLSDWLQJ LQ VXFK RIIHULQJ
                            EDVHG RQ WKH QXPEHU RI 5HJLVWUDEOH 6HFXULWLHV SURSRVHG WR EH VROG E\
                            HDFKVXFK6WRFNKROGHUV

                            ³5HJLVWUDEOH 6HFXULWLHV´ PHDQV DW DQ\ WLPH DQ\ VKDUHV RI &RPPRQ
                            6WRFNDQGDQ\VHFXULWLHVLVVXHGRULVVXDEOHLQUHVSHFWRIVXFKVKDUHVRI
                            &RPPRQ6WRFNE\ZD\RIFRQYHUVLRQH[FKDQJHVWRFNGLYLGHQGVSOLW
                            RU FRPELQDWLRQ UHFDSLWDOL]DWLRQ PHUJHU FRQVROLGDWLRQ RWKHU
                            UHRUJDQL]DWLRQ RU RWKHUZLVH (TXLW\ VHFXULWLHV VKDOO FHDVH WR EH
                            5HJLVWUDEOH6HFXULWLHVXSRQVDOHWRWKHSXEOLFRURQFHWKHVHFXULWLHVDUH
                            DEOH WR EH VROG ZLWKRXW UHVWULFWLRQV RQ PDQQHU RI VDOH RU YROXPH
                            OLPLWDWLRQVSXUVXDQWWR5XOHXQGHUWKH6HFXULWLHV$FW

    ([SLUDWLRQRI5LJKWV $OORIWKHWHUPVVHWIRUWKDERYHRWKHUWKDQXQGHU³5HJLVWUDWLRQ5LJKWV´
                           VKDOOWHUPLQDWHIROORZLQJWKHOLVWLQJRIWKH&RPPRQ6WRFNRQDQDWLRQDO
                           VHFXULWLHVH[FKDQJH



                                                            




                                                        
                                                        
                                                       

19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 280 of 338


                                     ([KLELW%

                            )RUPRI7UDQVIHU$JUHHPHQW




                                         
19-22185-rdd               Doc 14           Filed 02/03/19 Entered 02/03/19 21:25:30                Main Document
                                                         Pg 281 of 338


                            7UDQVIHU$JUHHPHQWWR5HVWUXFWXULQJ6XSSRUW$JUHHPHQW

         5HIHUHQFHLVPDGHWRWKH5HVWUXFWXULQJ6XSSRUW$JUHHPHQWDVDPHQGHGVXSSOHPHQWHG
RURWKHUZLVHPRGLILHGIURPWLPHWRWLPHLQDFFRUGDQFHZLWKWKHWHUPVWKHUHRIWKH³Agreement´
GDWHGDVRI'HFHPEHUE\DQGDPRQJ%ODFNGRJ+ROGLQJV,QF)8//%($87<%UDQGV
+ROGLQJV &RUS DQG HDFK RI WKHLU DIILOLDWHV WKDW H[HFXWHV WKH $JUHHPHQW FROOHFWLYHO\
WKH³Company´FHUWDLQEHQHILFLDOKROGHUVRULQYHVWPHQWPDQDJHUVDGYLVRUVRUVXEDGYLVRUVIRU
DQ\ RI WKH EHQHILFLDO KROGHUV RI /HQGHU &ODLPV WRJHWKHU ZLWK WKHLU VXFFHVVRUV DQG SHUPLWWHG
DVVLJQV XQGHU WKH $JUHHPHQW HDFK D ³Consenting Lender´ DQG FROOHFWLYHO\ WKH
³Consenting Lenders´DQGWKHRWKHUSDUWLHVWKHUHWR

         7KH XQGHUVLJQHG WKH ³Transferee´ LV >D &RQVHQWLQJ /HQGHU  D 6SRQVRU@ XQGHU WKH
$JUHHPHQWDQGKDVDFTXLUHGWKHIXUWKHU/HQGHU&ODLPVVHWIRUWKEHORZZKLFKDUHLQDGGLWLRQWR
DQ\/HQGHU&ODLPVVHWIRUWKRQLWVVLJQDWXUHSDJHWRWKH$JUHHPHQWRURQDQ\-RLQGHU$JUHHPHQW
RU7UDQVIHU$JUHHPHQWH[HFXWHGEHIRUHWKHGD\KHUHRI

            7KLVDJUHHPHQWVKDOOEHJRYHUQHGE\WKHJRYHUQLQJODZVHWIRUWKLQWKH$JUHHPHQW

            'DWHBBBBBBBBBBBBBBBBB

                                                                     
>75$16)(5((@

%\                                                                
                                                                     
1DPH         
                                                                     
7LWOH        
                                                                   

                    3ULQFLSDO$PRXQWRI$%/&ODLPV                 

                    3ULQFLSDO$PRXQWRI),/2&ODLPV                

                    $GGLWLRQDO$PRXQWRI)LUVW/LHQ&ODLPV         

                    $GGLWLRQDO$PRXQWRI6HFRQG/LHQ&ODLPV        






       'HILQHG WHUPV XVHG EXW QRW RWKHUZLVH GHILQHG KHUHLQ VKDOO KDYH WKH PHDQLQJV DVFULEHG WR WKHP LQ WKH
        $JUHHPHQW



                                                               
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 282 of 338


                                     ([KLELW&

                             )RUPRI-RLQGHU$JUHHPHQW




                                         
19-22185-rdd               Doc 14           Filed 02/03/19 Entered 02/03/19 21:25:30                Main Document
                                                         Pg 283 of 338


                             -RLQGHU$JUHHPHQWWR5HVWUXFWXULQJ6XSSRUW$JUHHPHQW

         7KH XQGHUVLJQHG KHUHE\ DFNQRZOHGJHV WKDW LW KDV UHYLHZHG DQG XQGHUVWDQGV WKH
5HVWUXFWXULQJ6XSSRUW$JUHHPHQWDVDPHQGHGVXSSOHPHQWHGRURWKHUZLVHPRGLILHGIURPWLPH
WRWLPHLQDFFRUGDQFHZLWKWKHWHUPVWKHUHRIWKH³Agreement´GDWHGDVRI'HFHPEHU
E\ DQG DPRQJ %ODFNGRJ +ROGLQJV ,QF )8//%($87< %UDQGV +ROGLQJV &RUS DQG HDFK RI
WKHLU DIILOLDWHV WKDW H[HFXWHV WKH $JUHHPHQW FROOHFWLYHO\ WKH³Company´ FHUWDLQ EHQHILFLDO
KROGHUV RU LQYHVWPHQW PDQDJHUV DGYLVRUV RU VXEDGYLVRUV IRU DQ\ RI WKH EHQHILFLDO KROGHUV RI
/HQGHU&ODLPVWRJHWKHUZLWKWKHLUVXFFHVVRUVDQGSHUPLWWHGDVVLJQVXQGHUWKH$JUHHPHQWHDFK
D³Consenting Lender´ DQG FROOHFWLYHO\ WKH ³Consenting Lenders´ DQG WKH RWKHU SDUWLHV
WKHUHWR DQG DJUHHV WR EH ERXQG DV D &RQVHQWLQJ /HQGHU E\ WKH WHUPV DQG FRQGLWLRQV WKHUHRI
ELQGLQJRQWKH&RQVHQWLQJ/HQGHUZLWKUHVSHFWWRDOO/HQGHU&ODLPVKHOGE\WKHXQGHUVLJQHG

        7KH XQGHUVLJQHG KHUHE\ PDNHV WKH UHSUHVHQWDWLRQV DQG ZDUUDQWLHV RI WKH &RQVHQWLQJ
/HQGHUVHWIRUWKLQ6HFWLRQDDQG6HFWLRQERIWKH$JUHHPHQWWRHDFKRWKHU3DUW\HIIHFWLYH
DVRIWKHGDWHKHUHRI

      7KLV MRLQGHU DJUHHPHQW VKDOO EH JRYHUQHG E\ WKH JRYHUQLQJ ODZ VHW IRUWK LQ WKH
$JUHHPHQW

            'DWHBBBBBBBBBBBBBBBBB

                                                                     
>75$16)(5((@

%\                                                                
                                                                     
1DPH         
                                                                     
7LWOH        
                                                                   

                       3ULQFLSDO$PRXQWRI$%/&ODLPV              

                       3ULQFLSDO$PRXQWRI),/2&ODLPV             

                       3ULQFLSDO$PRXQWRI)LUVW/LHQ&ODLPV       

                       3ULQFLSDO$PRXQWRI6HFRQG/LHQ&ODLPV      


                                               






       'HILQHG WHUPV XVHG EXW QRW RWKHUZLVH GHILQHG KHUHLQ VKDOO KDYH WKH PHDQLQJV DVFULEHG WR WKHP LQ WKH
        $JUHHPHQW



                                                                 
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 284 of 338



                                     ([KLELW'

                        ([LW7HUP)DFLOLW\&RPPLWPHQW/HWWHU







19-22185-rdd        Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 285 of 338


3(5621$/$1'&21),'(17,$/

'HFHPEHU

)XOO%HDXW\%UDQGV+ROGLQJV&RUS
1HZ<RUN3OD]D
1HZ<RUN1HZ<RUN

$WWHQWLRQ%RDUGRI'LUHFWRUVRI)XOO%HDXW\%UDQGV+ROGLQJV&RUS

                                     1HZ7HUP&RPPLWPHQW/HWWHU

/DGLHVDQG*HQWOHPHQ

7KHHQWLWLHVOLVWHGRQ6FKHGXOHKHUHWRFROOHFWLYHO\³*ROGPDQ´DQGWKHHQWLWLHVOLVWHGRQ6FKHGXOH
KHUHWR FROOHFWLYHO\ ³2DNWUHH´ DQG WRJHWKHU ZLWK *ROGPDQ WKH ³,QLWLDO &RPPLWPHQW 3DUWLHV´ DQG
VXFKRWKHUOHQGHUVSDUW\WRWKH3UHSHWLWLRQ)LUVW/LHQ&UHGLW$JUHHPHQWDVGHILQHGEHORZZKRH[HFXWHD
MRLQGHUWRWKLV&RPPLWPHQW/HWWHUEHIRUHWKH-RLQGHU'HDGOLQHDVGHILQHGEHORZHDFKD³&RPPLWPHQW
3DUW\´DQGFROOHFWLYHO\ZLWKWKH,QLWLDO&RPPLWPHQW3DUWLHVWKH³&RPPLWPHQW3DUWLHV´DUHSOHDVHGWR
FRQILUPWKHDUUDQJHPHQWVXQGHUZKLFKHDFKRIWKH&RPPLWPHQW3DUWLHVFRPPLWVWRSURYLGHWKHILQDQFLQJ
IRUWKH1HZ7HUP)DFLOLW\DVGHILQHGEHORZRQWKHWHUPVDQGVXEMHFWWRWKHFRQGLWLRQVVHWIRUWKLQWKLV
OHWWHUDQGWKHDWWDFKHG$QQH[HV$DQG%KHUHWRFROOHFWLYHO\WKH³&RPPLWPHQW/HWWHU´

<RX KDYH LQIRUPHG XV WKDW )XOO%HDXW\ %UDQGV +ROGLQJV &RUS DQG FHUWDLQ RI WKH &RPSDQ\¶V H[LVWLQJ
DIILOLDWHVFROOHFWLYHO\WKH³&RPSDQ\´LQWHQGWRILOHYROXQWDU\SHWLWLRQVIRUUHRUJDQL]DWLRQXQGHUFKDSWHU
RIWLWOHRIWKH8QLWHG6WDWHV%DQNUXSWF\&RGHWKH³%DQNUXSWF\&RGH´WRFRPPHQFHFKDSWHU
FDVHV WKH ³&DVHV´ LQ WKH 8QLWHG 6WDWHV %DQNUXSWF\ &RXUW IRU WKH 6RXWKHUQ 'LVWULFW RI 1HZ <RUN WKH
³%DQNUXSWF\&RXUW´RQRUEHIRUH-DQXDU\WKH³3HWLWLRQ'DWH´RQWKHWHUPVDQGFRQGLWLRQV
VHWIRUWKLQWKH5HVWUXFWXULQJ6XSSRUW$JUHHPHQWDVDPHQGHGVXSSOHPHQWHGRURWKHUZLVHPRGLILHGIURP
WLPH WR WLPH LQ DFFRUGDQFH ZLWK WKH WHUPV WKHUHRI DQG LQFOXGLQJ DQ\ H[KLELWV VFKHGXOHV RU DQQH[HV
DWWDFKHG WKHUHWR WKH ³56$´ WR ZKLFK WKLV &RPPLWPHQW /HWWHU LV DWWDFKHG 7KH &RPSDQ\ LQWHQGV WR
HPHUJH IURP WKH &DVHV SXUVXDQW WR D FKDSWHU  SODQ RI UHRUJDQL]DWLRQ FRQVLVWHQW ZLWK WKH WHUPV DQG
FRQGLWLRQV VHW IRUWK LQ WKH 56$ VXFK SODQ RI UHRUJDQL]DWLRQ WRJHWKHU ZLWK DOO H[KLELWV VFKHGXOHV
DQQH[HV VXSSOHPHQWV DQG RWKHU DWWDFKPHQWV WKHUHWR LQ HDFK FDVH DV DPHQGHG VXSSOHPHQWHG RU
RWKHUZLVH PRGLILHG RQ RU SULRU WR WKH GDWH KHUHRI RU DV DPHQGHG VXSSOHPHQWHG RU RWKHUZLVH PRGLILHG
IURP WLPH WR WLPH KHUHDIWHU WKH ³$FFHSWDEOH 3ODQ´ 7KH RUGHU FRQILUPLQJ WKH $FFHSWDEOH 3ODQ VKDOO
DXWKRUL]H WKH &RPSDQ\ WR REWDLQ D  PLOOLRQ VHQLRU VHFXUHG WHUP ORDQ IDFLOLW\ WKH ³1HZ 7HUP
)DFLOLW\´DQGWKHORDQVPDGHSXUVXDQWWKHUHWRWKH³1HZ7HUP/RDQV´

,Q DGGLWLRQ SXUVXDQW WR WKH $FFHSWDEOH 3ODQ WKH &RPSDQ\ VKDOO DOVR REWDLQ  L D VHQLRU VHFXUHG WHUP
ORDQ IDFLOLW\ WKH ³)LUVW /LHQ 7HUP )DFLOLW\´ LQ DQ DJJUHJDWH SULQFLSDO DPRXQW RI  PLOOLRQ WKH
ORDQVWKHUHXQGHUWKH³)LUVW/LHQ7HUP/RDQV´LLDVHFRQGOLHQVXERUGLQDWHGWHUPORDQIDFLOLW\WKH
³6XERUGLQDWHG)DFLOLW\´LQDQDJJUHJDWHSULQFLSDODPRXQWRIXSWRPLOOLRQWKHORDQVWKHUHXQGHU
WKH ³6XERUGLQDWHG /RDQV´ DQG LLL DQ DVVHW EDVHG UHYROYLQJ FUHGLW IDFLOLW\ LQ DQ DJJUHJDWH SULQFLSDO
DPRXQWRIXSWRPLOOLRQWKH³$%/)DFLOLW\´DQGWRJHWKHUZLWKWKH6XERUGLQDWHG)DFLOLW\)LUVW
/LHQ7HUP)DFLOLW\DQG1HZ7HUP)DFLOLW\WKH³&UHGLW)DFLOLWLHV´

      &RPPLWPHQWV7LWOHVDQG5ROHV

*ROGPDQ DQG 2DNWUHH DUH SOHDVHG WR SURYLGH WKH %RUURZHU DV GHILQHG EHORZ XS WR  DQG 
UHVSHFWLYHO\RIWKH1HZ7HUP)DFLOLW\LQHDFKFDVHRQWKHWHUPVDQGVXEMHFWWRWKHFRQGLWLRQVFRQWDLQHG
19-22185-rdd          Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 286 of 338


LQ WKLV &RPPLWPHQW /HWWHU provided, that HDFK RI *ROGPDQ DQG 2DNWUHH¶V FRPPLWPHQWV DULVLQJ XQGHU
VXFKGRFXPHQWDWLRQVKDOOEHVHYHUDODQGQRWMRLQWDQGQHLWKHU*ROGPDQQRU2DNWUHHVKDOOEHUHVSRQVLEOH
IRU WKH REOLJDWLRQV RI DQ\ RWKHU SDUW\ KHUHWR provided further, that VXFK FRPPLWPHQW E\ WKH ,QLWLDO
&RPPLWPHQW 3DUWLHV VKDOO EH UHGXFHG RQ D SUR UDWD EDVLV EDVHG RQ WKH FRPPLWPHQWV SURYLGHG E\ DQ\
DGGLWLRQDO&RPPLWPHQW3DUWLHVWKDWH[HFXWHDMRLQGHUWRWKLVDJUHHPHQWRQRUSULRUWRWKHGDWHWKDWLVILYH
 EXVLQHVVGD\V DIWHU WKH GDWH ZKHQWKH 56$ LVPDGH DYDLODEOH WR WKH OHQGHUV SDUW\ WR WKH 3UHSHWLWLRQ
)LUVW /LHQ &UHGLW $JUHHPHQW RQ WKH YLUWXDO GDWD URRP PDLQWDLQHG E\ WKH &RPSDQ\ IRU WKH )LUVW /LHQ
/HQGHUV SXUVXDQW WR WKH )LUVW /LHQ &UHGLW $JUHHPHQW WKH ³'DWD 6LWH´ DQG VXFK GDWH WKH ³-RLQGHU
'HDGOLQH´)RUSXUSRVHVRIWKLV&RPPLWPHQW/HWWHUWKH&RPPLWPHQW3DUWLHVPHDQVHDFK&RPPLWPHQW
3DUW\DQGDQ\RILWVUHVSHFWLYHDIILOLDWHVWKDWSHUIRUPREOLJDWLRQVXQGHUWKLV&RPPLWPHQW/HWWHU

      &RQGLWLRQV3UHFHGHQW

(DFK &RPPLWPHQW 3DUW\¶V FRPPLWPHQW DQG DJUHHPHQW LV VXEMHFW WR  L WKH VDWLVIDFWRU\ QHJRWLDWLRQ
H[HFXWLRQDQGGHOLYHU\RIDSSURSULDWHGHILQLWLYHORDQGRFXPHQWVUHODWLQJWRWKH)LUVW/LHQ7HUP)DFLOLW\
LQFOXGLQJ ZLWKRXW OLPLWDWLRQ FUHGLW DJUHHPHQWV JXDUDQWHHV VHFXULW\ DJUHHPHQWV LQWHUFUHGLWRU
DJUHHPHQWVSOHGJHDJUHHPHQWVUHDOSURSHUW\VHFXULW\DJUHHPHQWVRSLQLRQVRIFRXQVHODQGRWKHUUHODWHG
GHILQLWLYHGRFXPHQWVFROOHFWLYHO\WKH³/RDQ'RFXPHQWV´DQGLLFRQILUPDWLRQRIWKH$FFHSWDEOH3ODQ
(DFK&RPPLWPHQW3DUW\¶VFRPPLWPHQWLVDOVRFRQGLWLRQHGXSRQDQGPDGHVXEMHFWWRVXFK&RPPLWPHQW
3DUW\QRWEHFRPLQJDZDUHDIWHUWKHGDWHKHUHRIRIDQ\QHZRULQFRQVLVWHQWLQIRUPDWLRQRURWKHUPDWWHUQRW
SUHYLRXVO\GLVFORVHGWRVXFK&RPPLWPHQW3DUW\UHODWLQJWRWKH&RPSDQ\LWVVXEVLGLDULHVWKH&DVHVRU
WKH WUDQVDFWLRQV FRQWHPSODWHG E\ WKLV &RPPLWPHQW /HWWHU ZKLFK VXFK &RPPLWPHQW 3DUW\ LQ LWV
UHDVRQDEOHMXGJPHQWGHHPVPDWHULDODQGDGYHUVHUHODWLYHWRWKHLQIRUPDWLRQRURWKHUPDWWHUVGLVFORVHGWR
VXFK&RPPLWPHQW3DUW\SULRUWRWKHGDWHKHUHRI

      ,QIRUPDWLRQ

7KH&RPSDQ\UHSUHVHQWVDQGFRYHQDQWVWKDWLDOOPDWHULDOVDQGRWKHULQIRUPDWLRQRWKHUWKDQILQDQFLDO
SURMHFWLRQV SURYLGHG GLUHFWO\ RU WR WKH &RPSDQ\¶V NQRZOHGJH LQGLUHFWO\ E\ WKH &RPSDQ\ WR WKH
&RPPLWPHQW 3DUWLHV LQ FRQQHFWLRQ ZLWK WKH WUDQVDFWLRQV FRQWHPSODWHG KHUHXQGHU LV DQG ZLOO EH ZKHQ
WDNHQ DV D ZKROH FRPSOHWH DQG FRUUHFW LQ DOO PDWHULDO UHVSHFWV DQG GRHV QRW DQG ZLOO QRW FRQWDLQ DQ\
XQWUXH VWDWHPHQW RI D PDWHULDO IDFW RU RPLW WR VWDWH D PDWHULDO IDFW QHFHVVDU\ WR PDNH WKH VWDWHPHQWV
FRQWDLQHGWKHUHLQQRWPDWHULDOO\PLVOHDGLQJDQGLLWKHILQDQFLDOSURMHFWLRQVWKDWKDYHEHHQRUZLOOEH
PDGH DYDLODEOH WR WKH &RPPLWPHQW 3DUWLHV E\ RU RQ EHKDOI RI WKH &RPSDQ\ KDYH EHHQ DQG ZLOO EH
SUHSDUHGLQJRRGIDLWKEDVHGXSRQDVVXPSWLRQVWKDWDUHEHOLHYHGE\WKHSUHSDUHUWKHUHRIWREHUHDVRQDEOH
DWWKHWLPHVXFKILQDQFLDOSURMHFWLRQVDUHIXUQLVKHGWRWKH&RPPLWPHQW3DUWLHVLWEHLQJXQGHUVWRRGDQG
DJUHHGWKDWILQDQFLDOSURMHFWLRQVDUHQRWDJXDUDQWHHRIILQDQFLDOSHUIRUPDQFHDQGDFWXDOUHVXOWVPD\GLIIHU
IURPILQDQFLDOSURMHFWLRQVDQGVXFKGLIIHUHQFHVPD\EHPDWHULDO7KH&RPSDQ\DJUHHVWKDWLIDWDQ\WLPH
SULRU WR WKH RFFXUUHQFH RI WKH &ORVLQJ 'DWH DV GHILQHG LQ $QQH[ % DQ\ RI WKH UHSUHVHQWDWLRQV LQ WKH
SUHFHGLQJVHQWHQFHZRXOGEHPDWHULDOO\LQFRUUHFWLIWKH,QIRUPDWLRQDQGILQDQFLDOSURMHFWLRQVZHUHEHLQJ
IXUQLVKHG DQG VXFK UHSUHVHQWDWLRQV ZHUH EHLQJ PDGH DW VXFK WLPH WKHQ WKH &RPSDQ\ ZLOO SURPSWO\
VXSSOHPHQW RU FDXVH WR EH VXSSOHPHQWHG WKH LQIRUPDWLRQ DQG ILQDQFLDO SURMHFWLRQV VR WKDW VXFK
UHSUHVHQWDWLRQVZLOOEHPDWHULDOO\FRUUHFWXQGHUWKRVHFLUFXPVWDQFHV

      ,QGHPQLILFDWLRQDQG5HODWHG0DWWHUV

,Q FRQQHFWLRQ ZLWK DUUDQJHPHQWV VXFK DV WKLV LW LV HDFK &RPPLWPHQW 3DUW\¶V SROLF\ WR UHFHLYH
LQGHPQLILFDWLRQ7KH&RPSDQ\DJUHHVWRWKHSURYLVLRQVZLWKUHVSHFWWRVXFKLQGHPQLW\DQGRWKHUPDWWHUV
VHWIRUWKLQ$QQH[$ZKLFKLVLQFRUSRUDWHGE\UHIHUHQFHLQWRWKLV&RPPLWPHQW/HWWHU

                  
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 287 of 338


      $VVLJQPHQWV

7KLV &RPPLWPHQW /HWWHU PD\ QRW EH DVVLJQHG E\ \RX ZLWKRXW WKH SULRU ZULWWHQ FRQVHQW RI HDFK
&RPPLWPHQW 3DUW\ DQG DQ\ SXUSRUWHG DVVLJQPHQW ZLWKRXW VXFK FRQVHQW ZLOO EH QXOO DQG YRLG LV
LQWHQGHGWREHVROHO\IRUWKHEHQHILWRIWKH&RPPLWPHQW3DUWLHVDQGWKHRWKHUSDUWLHVKHUHWRDQGH[FHSWDV
VHWIRUWKLQ$QQH[$KHUHWRLVQRWLQWHQGHGWRFRQIHUDQ\EHQHILWVXSRQRUFUHDWHDQ\ULJKWVLQIDYRURI
DQ\ SHUVRQ RWKHU WKDQ WKH SDUWLHV KHUHWR  (DFK &RPPLWPHQW 3DUW\ PD\ DVVLJQ LWV FRPPLWPHQWV DQG
DJUHHPHQWVKHUHXQGHULQZKROHRULQSDUWWRDQ\RILWVDIILOLDWHVDQGDVSURYLGHGDERYHWRDQ\/HQGHU
DVGHILQHGEHORZSULRUWRWKH&ORVLQJ'DWH7KLV&RPPLWPHQW/HWWHUPD\QRWEHDPHQGHGRUDQ\WHUP
RUSURYLVLRQKHUHRIRUWKHUHRIZDLYHGRURWKHUZLVHPRGLILHGH[FHSWE\DQLQVWUXPHQWLQZULWLQJVLJQHGE\
HDFKRIWKHSDUWLHVKHUHWRRUWKHUHWRDVDSSOLFDEOHDQGDQ\WHUPRUSURYLVLRQKHUHRIRUWKHUHRIPD\EH
DPHQGHGRUZDLYHGRQO\E\DZULWWHQDJUHHPHQWH[HFXWHGDQGGHOLYHUHGE\DOOSDUWLHVKHUHWRDQGWKHUHWR

      &RQILGHQWLDOLW\

3OHDVHQRWHWKDWWKLV&RPPLWPHQW/HWWHUDQGDQ\ZULWWHQFRPPXQLFDWLRQVSURYLGHGE\RURUDOGLVFXVVLRQV
ZLWKWKH&RPPLWPHQW3DUWLHVLQFRQQHFWLRQZLWKWKLVDUUDQJHPHQWDUHH[FOXVLYHO\IRUWKHLQIRUPDWLRQRI
WKH&RPSDQ\DQGLWVVXEVLGLDULHVDQGPD\QRWEHGLVFORVHGWRDQ\WKLUGSDUW\RUFLUFXODWHGRUUHIHUUHGWR
SXEOLFO\ ZLWKRXW WKH SULRU ZULWWHQ FRQVHQW RI WKH &RPPLWPHQW 3DUWLHV H[FHSW DIWHU SURYLGLQJ ZULWWHQ
QRWLFH WR WKH &RPPLWPHQW 3DUWLHV SXUVXDQW WR D VXESRHQD RU RUGHU LVVXHG E\ D FRXUW RI FRPSHWHQW
MXULVGLFWLRQ RU E\ D MXGLFLDO DGPLQLVWUDWLYH RU OHJLVODWLYH ERG\ RU FRPPLWWHH provided, that L WKH
&RPPLWPHQW 3DUWLHV KHUHE\ FRQVHQW WR WKH GLVFORVXUH RI $WKLV &RPPLWPHQW /HWWHU DQG VXFK
FRPPXQLFDWLRQVDQGGLVFXVVLRQVZLWKWKH&RPSDQ\¶VRIILFHUVGLUHFWRUVDJHQWVDQGRWKHUDGYLVRUVZKR
DUHGLUHFWO\LQYROYHGLQWKHFRQVLGHUDWLRQRIWKH1HZ7HUP)DFLOLW\DQGZKRKDYHEHHQLQIRUPHGE\WKH
&RPSDQ\RIWKHFRQILGHQWLDOQDWXUHRIVXFKDGYLFHDQGWKH&RPPLWPHQW/HWWHUDQGZKRKDYHDJUHHGWR
WUHDWVXFKLQIRUPDWLRQFRQILGHQWLDOO\%WKLV&RPPLWPHQW/HWWHUWRWKHRIILFHRIWKH867UXVWHHWR
DQ\DGKRFRUVWDWXWRULO\DSSRLQWHGFRPPLWWHHRIXQVHFXUHGFUHGLWRUVWRDQ\SDUW\WRWKH56$DQGWRWKH
UHVSHFWLYHUHSUHVHQWDWLYHVRIDQGSURIHVVLRQDODGYLVRUVWRHDFKRIWKHHQXPHUDWHGSDUWLHVLQWKLVVXEVHFWLRQ
 RQ D FRQILGHQWLDO DQG ³QHHG WR NQRZ´ EDVLV DQG  WR WKHH[WHQW UHTXLUHG LQ PRWLRQV LQ IRUP DQG
VXEVWDQFH UHDVRQDEO\ VDWLVIDFWRU\ WR WKH &RPPLWPHQW 3DUWLHV LQ WKHLU GLVFUHWLRQ WR EH ILOHG ZLWK WKH
%DQNUXSWF\ &RXUW VROHO\ LQ FRQQHFWLRQ ZLWK REWDLQLQJ DQ RUGHU RI WKH %DQNUXSWF\ &RXUW DSSURYLQJ WKH
&RPSDQ\¶V H[HFXWLRQ GHOLYHU\ DQG SHUIRUPDQFH RI WKLV &RPPLWPHQW /HWWHU RU WKH GHILQLWLYH /RDQ
'RFXPHQWVDQG&WKLV&RPPLWPHQW/HWWHUDVUHTXLUHGE\DSSOLFDEOHODZRUFRPSXOVRU\OHJDOSURFHVV
LQZKLFKFDVH\RXDJUHHWRLQIRUPWKH&RPPLWPHQW3DUWLHVSURPSWO\WKHUHRIDQG'WKHLQIRUPDWLRQ
FRQWDLQHG LQ $QQH[ % WR 0RRG\¶V ,QYHVWRU 6HUYLFHV ,QF DQG 6WDQGDUG 	 3RRU¶V 5DWLQJV *URXS D
GLYLVLRQ RI WKH 0F*UDZ +LOO &RUSRUDWLRQ SURYLGHG WKDW VXFK LQIRUPDWLRQ LV VXSSOLHG RQO\ RQ D
FRQILGHQWLDO EDVLV DIWHU FRQVXOWDWLRQ ZLWK WKH &RPPLWPHQW 3DUWLHV DQG LL WKLV &RPPLWPHQW /HWWHU DQG
DQ\$QQH[DWWDFKHGKHUHWRPD\EHDWWDFKHGDVDQH[KLELWWRWKH56$

      $EVHQFHRI)LGXFLDU\5HODWLRQVKLS$IILOLDWHV(WF

$V \RX NQRZ HDFK &RPPLWPHQW 3DUW\ WRJHWKHU ZLWK LWV UHVSHFWLYH DIILOLDWHV HDFK D ³&RPPLWPHQW
3DUW\*URXS0HPEHU´DQGFROOHFWLYHO\WKH³&RPPLWPHQW3DUW\*URXS´LVDIXOOVHUYLFHILQDQFLDO
VHUYLFHV ILUP HQJDJHG HLWKHU GLUHFWO\ RU WKURXJK DIILOLDWHV LQ YDULRXV DFWLYLWLHV LQFOXGLQJ VHFXULWLHV
WUDGLQJ LQYHVWPHQW EDQNLQJ DQG ILQDQFLDO DGYLVRU\ LQYHVWPHQW PDQDJHPHQW SULQFLSDO LQYHVWPHQW
KHGJLQJ ILQDQFLQJ DQG EURNHUDJH DFWLYLWLHV DQG ILQDQFLDO SODQQLQJ DQG EHQHILWV FRXQVHOLQJ IRU ERWK
FRPSDQLHVDQGLQGLYLGXDOV,QWKHRUGLQDU\FRXUVHRIWKHVHDFWLYLWLHVWKH&RPPLWPHQW3DUW\*URXSPD\
PDNH RU KROG D EURDG DUUD\ RI LQYHVWPHQWV DQG DFWLYHO\ WUDGH GHEW DQG HTXLW\ VHFXULWLHV RU UHODWHG
GHULYDWLYHVHFXULWLHVDQGRUILQDQFLDOLQVWUXPHQWVLQFOXGLQJEDQNORDQVIRUWKHLURZQDFFRXQWDQGIRUWKH
DFFRXQWVRIWKHLUFXVWRPHUVDQGPD\DWDQ\WLPHKROGORQJDQGVKRUWSRVLWLRQVLQVXFKVHFXULWLHVDQGRU
LQVWUXPHQWV  6XFK LQYHVWPHQW DQG RWKHU DFWLYLWLHV PD\ LQYROYH VHFXULWLHV DQG LQVWUXPHQWV RI WKH
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                     Main Document
                                              Pg 288 of 338


&RPSDQ\ DV ZHOO DV RI RWKHU HQWLWLHV DQG SHUVRQV DQG WKHLU DIILOLDWHV ZKLFK PD\ L EH LQYROYHG LQ
WUDQVDFWLRQVDULVLQJIURPRUUHODWLQJWRWKHHQJDJHPHQWFRQWHPSODWHGE\WKLV&RPPLWPHQW/HWWHULLEH
FXVWRPHUV RU FRPSHWLWRUV RI WKH &RPSDQ\ RU LLL KDYH RWKHU UHODWLRQVKLSV ZLWK WKH &RPSDQ\  ,Q
DGGLWLRQ WKH &RPPLWPHQW 3DUW\ *URXS PD\ SURYLGH LQYHVWPHQW EDQNLQJ XQGHUZULWLQJ DQG ILQDQFLDO
DGYLVRU\VHUYLFHVWRVXFKRWKHUHQWLWLHVDQGSHUVRQV7KH&RPPLWPHQW3DUW\*URXSPD\DOVRFRLQYHVW
ZLWK PDNH GLUHFW LQYHVWPHQWV LQ DQG LQYHVW RU FRLQYHVW FOLHQW PRQLHV LQ RU ZLWK IXQGV RU RWKHU
LQYHVWPHQWYHKLFOHVPDQDJHGE\RWKHUSDUWLHVDQGVXFKIXQGVRURWKHULQYHVWPHQWYHKLFOHVPD\WUDGHRU
PDNHLQYHVWPHQWVLQVHFXULWLHVRIWKH&RPSDQ\RUVXFKRWKHUHQWLWLHV7KHWUDQVDFWLRQVFRQWHPSODWHGE\
WKLV&RPPLWPHQW/HWWHUPD\KDYHDGLUHFWRULQGLUHFWLPSDFWRQWKHLQYHVWPHQWVVHFXULWLHVRULQVWUXPHQWV
UHIHUUHGWRLQWKLVSDUDJUDSK$OWKRXJKWKH&RPPLWPHQW3DUW\*URXSLQWKHFRXUVHRIVXFKRWKHUDFWLYLWLHV
DQGUHODWLRQVKLSVPD\DFTXLUHLQIRUPDWLRQDERXWWKHWUDQVDFWLRQFRQWHPSODWHGE\WKLV&RPPLWPHQW/HWWHU
RU RWKHU HQWLWLHV DQG SHUVRQV ZKLFK PD\ EH WKH VXEMHFW RI WKH WUDQVDFWLRQV FRQWHPSODWHG E\ WKLV
&RPPLWPHQW/HWWHUWKH&RPPLWPHQW3DUW\*URXSVKDOOKDYHQRREOLJDWLRQWRGLVFORVHVXFKLQIRUPDWLRQ
RUWKHIDFWWKDWWKH&RPPLWPHQW3DUW\*URXSLVLQSRVVHVVLRQRIVXFKLQIRUPDWLRQWRWKH&RPSDQ\RUWR
XVHVXFKLQIRUPDWLRQRQWKH&RPSDQ\¶VEHKDOI

&RQVLVWHQWZLWKHDFK&RPPLWPHQW3DUW\*URXS0HPEHU¶VSROLFLHVWRKROGLQFRQILGHQFHWKHDIIDLUVRILWV
FXVWRPHUVWKH&RPPLWPHQW3DUW\*URXSZLOOQRWIXUQLVKFRQILGHQWLDOLQIRUPDWLRQREWDLQHGIURP\RXE\
YLUWXH RI WKH WUDQVDFWLRQV FRQWHPSODWHG E\ WKLV &RPPLWPHQW /HWWHU WR DQ\ RI LWV RWKHU FXVWRPHUV
)XUWKHUPRUH\RXDFNQRZOHGJHWKDWWKH&RPPLWPHQW3DUW\*URXSKDVQRREOLJDWLRQWRXVHLQFRQQHFWLRQ
ZLWK WKH WUDQVDFWLRQV FRQWHPSODWHG E\ WKLV &RPPLWPHQW /HWWHU RU WR IXUQLVK WR \RX FRQILGHQWLDO
LQIRUPDWLRQREWDLQHGRUWKDWPD\EHREWDLQHGE\WKHPIURPDQ\RWKHUSHUVRQ

(DFK &RPPLWPHQW 3DUW\ *URXS 0HPEHU PD\ KDYH HFRQRPLF LQWHUHVWV WKDW FRQIOLFW ZLWK WKRVH RI WKH
&RPSDQ\LWVHTXLW\KROGHUVDQGRULWVDIILOLDWHV<RXDJUHHWKDWHDFK&RPPLWPHQW3DUW\*URXS0HPEHU
ZLOODFWXQGHUWKLV&RPPLWPHQW/HWWHUDVDQLQGHSHQGHQWFRQWUDFWRUDQGWKDWQRWKLQJLQWKLV&RPPLWPHQW
/HWWHURURWKHUZLVHZLOOEHGHHPHGWRFUHDWHDQDGYLVRU\ILGXFLDU\RUDJHQF\UHODWLRQVKLSRUILGXFLDU\RU
RWKHU LPSOLHG GXW\ EHWZHHQ WKH &RPPLWPHQW 3DUW\ *URXS DQG WKH &RPSDQ\ LWV HTXLW\ KROGHUV RU LWV
DIILOLDWHV  <RX DFNQRZOHGJH DQG DJUHH WKDW WKH WUDQVDFWLRQV FRQWHPSODWHG E\ WKLV &RPPLWPHQW /HWWHU
LQFOXGLQJ WKH H[HUFLVH RI ULJKWV DQG UHPHGLHV KHUHXQGHU DQG WKHUHXQGHU DUH DUP¶VOHQJWK FRPPHUFLDO
WUDQVDFWLRQVEHWZHHQHDFK&RPPLWPHQW3DUW\RQWKHRQHKDQGDQGWKH&RPSDQ\RQWKHRWKHUDQGLQ
FRQQHFWLRQWKHUHZLWKDQGZLWKWKHSURFHVVOHDGLQJWKHUHWRLQR&RPPLWPHQW3DUW\*URXS0HPEHUKDV
DVVXPHGDQDGYLVRU\RUILGXFLDU\UHVSRQVLELOLW\LQIDYRURIWKH&RPSDQ\LWVHTXLW\KROGHUVRULWVDIILOLDWHV
ZLWKUHVSHFW WRWKHWUDQVDFWLRQVFRQWHPSODWHGKHUHE\RUWKHH[HUFLVHRIULJKWVRUUHPHGLHV ZLWKUHVSHFW
WKHUHWRRUWKHSURFHVVOHDGLQJWKHUHWRLUUHVSHFWLYHRIZKHWKHUVXFK&RPPLWPHQW3DUW\*URXS0HPEHU
KDVDGYLVHGLVFXUUHQWO\DGYLVLQJRUZLOODGYLVHWKH&RPSDQ\LWVHTXLW\KROGHUVRULWVDIILOLDWHVRQRWKHU
PDWWHUV RU DQ\ RWKHU REOLJDWLRQ WR WKH &RPSDQ\ H[FHSW WKH REOLJDWLRQV H[SUHVVO\ VHW IRUWK LQ WKLV
&RPPLWPHQW/HWWHUDQGLLHDFK&RPPLWPHQW3DUW\*URXS0HPEHULVDFWLQJVROHO\DVDSULQFLSDODQG
QRWDVWKHDJHQWRUILGXFLDU\RIWKH&RPSDQ\LWVPDQDJHPHQWHTXLW\KROGHUVDIILOLDWHVFUHGLWRUVRUDQ\
RWKHUSHUVRQ7KH&RPSDQ\DFNQRZOHGJHVDQGDJUHHVWKDWWKH&RPSDQ\KDVFRQVXOWHGLWVRZQOHJDODQG
ILQDQFLDO DGYLVRUV WR WKH H[WHQW LW GHHPHG DSSURSULDWH DQG WKDW LW LV UHVSRQVLEOH IRU PDNLQJ LWV RZQ
LQGHSHQGHQWMXGJPHQWZLWKUHVSHFWWRVXFKWUDQVDFWLRQVDQGWKHSURFHVVOHDGLQJWKHUHWR7KH&RPSDQ\
DJUHHVWKDWLWZLOOQRWFODLPWKDWDQ\&RPPLWPHQW3DUW\*URXS0HPEHUKDVUHQGHUHGDGYLVRU\VHUYLFHVRI
DQ\ QDWXUH RU UHVSHFW RU RZHV D ILGXFLDU\ RU VLPLODU GXW\ WR WKH &RPSDQ\ LQ FRQQHFWLRQ ZLWK VXFK
WUDQVDFWLRQVRUWKHSURFHVVOHDGLQJWKHUHWR,QDGGLWLRQHDFK&RPPLWPHQW3DUW\PD\HPSOR\WKHVHUYLFHV
RILWVDIILOLDWHVLQSURYLGLQJVHUYLFHVDQGRUSHUIRUPLQJLWVREOLJDWLRQVKHUHXQGHUDQGPD\H[FKDQJHZLWK
VXFKDIILOLDWHVLQIRUPDWLRQFRQFHUQLQJWKH&RPSDQ\DQGRWKHUFRPSDQLHVWKDWPD\EHWKHVXEMHFWRIWKLV
DUUDQJHPHQW DQG VXFK DIILOLDWHV ZLOO EH HQWLWOHG WR WKH EHQHILWV DIIRUGHG WR VXFK &RPPLWPHQW 3DUW\
KHUHXQGHU
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                              Pg 289 of 338


,Q DGGLWLRQ SOHDVH QRWH WKDW QR &RPPLWPHQW 3DUW\ *URXS 0HPEHU SURYLGHV DFFRXQWLQJ WD[ RU OHJDO
DGYLFH  1RWZLWKVWDQGLQJ DQ\WKLQJ KHUHLQ WR WKH FRQWUDU\ WKH &RPSDQ\ DQG HDFK HPSOR\HH
UHSUHVHQWDWLYHRURWKHUDJHQWRIWKH&RPSDQ\PD\GLVFORVHWRDQ\DQGDOOSHUVRQVZLWKRXWOLPLWDWLRQRI
DQ\ NLQG WKH WD[ WUHDWPHQW DQG WD[ VWUXFWXUH RI WKH 1HZ 7HUP )DFLOLW\ DQG DOO PDWHULDOV RI DQ\ NLQG
LQFOXGLQJRSLQLRQVRURWKHUWD[DQDO\VHVWKDWDUHSURYLGHGWRWKH&RPSDQ\UHODWLQJWRVXFKWD[WUHDWPHQW
DQG WD[ VWUXFWXUH  +RZHYHU DQ\ LQIRUPDWLRQ UHODWLQJ WR WKH WD[ WUHDWPHQW RU WD[ VWUXFWXUH ZLOO UHPDLQ
VXEMHFWWRWKHFRQILGHQWLDOLW\SURYLVLRQVKHUHRIDQGWKHIRUHJRLQJVHQWHQFHZLOOQRWDSSO\WRWKHH[WHQW
UHDVRQDEO\QHFHVVDU\WRHQDEOHWKHSDUWLHVKHUHWRWKHLUUHVSHFWLYHDIILOLDWHVDQGWKHLUUHVSHFWLYHDIILOLDWHV¶
GLUHFWRUV DQG HPSOR\HHV WR FRPSO\ ZLWK DSSOLFDEOH VHFXULWLHV ODZV  )RU WKLV SXUSRVH ³WD[ WUHDWPHQW´
PHDQV86IHGHUDORUVWDWHLQFRPHWD[WUHDWPHQWDQG³WD[VWUXFWXUH´LVOLPLWHGWRDQ\IDFWVUHOHYDQWWRWKH
86IHGHUDOLQFRPHWD[WUHDWPHQWRIWKHWUDQVDFWLRQVFRQWHPSODWHGE\WKLV&RPPLWPHQW/HWWHUEXWGRHV
QRWLQFOXGHLQIRUPDWLRQUHODWLQJWRWKHLGHQWLW\RIWKHSDUWLHVKHUHWRRUDQ\RIWKHLUUHVSHFWLYHDIILOLDWHV

      0LVFHOODQHRXV

:KHWKHU RU QRW WKH 1HZ 7HUP )DFLOLW\ LV IXQGHG WKH &RPSDQ\ DOVR DJUHHV WR UHLPEXUVH HDFK
&RPPLWPHQW3DUW\SHULRGLFDOO\IRULWVUHDVRQDEOHDQGGRFXPHQWHGRXWRISRFNHWH[SHQVHVGLUHFWO\UHODWHG
WRWKH1HZ7HUP)DFLOLW\DQGWKHIHHVDQGGLVEXUVHPHQWVRIRXUDWWRUQH\VDQGDGYLVRUVSOXVDQ\VDOHVXVH
RUVLPLODUWD[HVLQFOXGLQJDGGLWLRQVWRVXFKWD[HVLIDQ\DULVLQJLQFRQQHFWLRQZLWKDQ\PDWWHUUHIHUUHGWR
LQWKLV&RPPLWPHQW/HWWHULQFRQQHFWLRQWKHUHZLWK

(DFK&RPPLWPHQW3DUW\¶VFRPPLWPHQWVDQGDJUHHPHQWVKHUHXQGHUZLOOWHUPLQDWHXSRQWKHILUVWWRRFFXU
RIVXFKGDWHWKH³&RPPLWPHQW7HUPLQDWLRQ'DWH´LDPDWHULDOEUHDFKE\WKH&RPSDQ\XQGHUWKLV
&RPPLWPHQW /HWWHU LL WKH 56$ FHDVHV WR EH LQ IXOO IRUFH DQG HIIHFW ZLWK UHVSHFW WR WKH &RPPLWPHQW
3DUWLHVLLLWKHGDWHWKDWLVGD\VIURPWKH3HWLWLRQ'DWHprovided, thatWKH&RPPLWPHQW7HUPLQDWLRQ
'DWHPD\EHH[WHQGHGE\XSWRGD\VLIDJUHHGWRE\WKH&RPPLWPHQW3DUWLHVKROGLQJDPDMRULW\RIWKH
DJJUHJDWH SULQFLSDO DPRXQW RI WKH ORDQV RXWVWDQGLQJ XQGHU WKH 3UHSHWLWLRQ )LUVW /LHQ &UHGLW $JUHHPHQW
KHOGE\WKH&RPPLWPHQW3DUWLHVZLWKQRWLFHRIVXFKDJUHHPHQWWRH[WHQGSRVWHGRQWKH'DWD6LWHDQG
LYWKH&RPSDQ\FORVHVWKH5HVWUXFWXULQJDVGHILQHGLQWKH56$DVFRQWHPSODWHGE\WKH56$ZLWKRXW
UHTXLULQJ WKH IXQGLQJ RI WKH 1HZ 7HUP )DFLOLW\ DV GHWHUPLQHG E\ WKH 5HTXLUHG &RQVHQWLQJ )LUVW /LHQ
/HQGHUV DV GHILQHG LQ WKH 56$ DQG WKH &RPSDQ\  ,Q WKH HYHQW RI DQ\ WHUPLQDWLRQ SXUVXDQW WR WKLV
SDUDJUDSK WKLV &RPPLWPHQW /HWWHU DQG HDFK &RPPLWPHQW 3DUW\¶V DJUHHPHQW WR SHUIRUP WKH VHUYLFHV
GHVFULEHG KHUHLQ VKDOO DXWRPDWLFDOO\ WHUPLQDWH ZLWKRXW IXUWKHU DFWLRQ RU QRWLFH DQG ZLWKRXW IXUWKHU
REOLJDWLRQWRWKH&RPSDQ\XQOHVVVXFK&RPPLWPHQW3DUW\VKDOOLQLWVGLVFUHWLRQDJUHHWRDQH[WHQVLRQLQ
ZULWLQJ

7KH SURYLVLRQV VHW IRUWK XQGHU 6HFWLRQV   LQFOXGLQJ $QQH[ $ DQG  KHUHRI DQG WKLV 6HFWLRQ  ZLOO
UHPDLQ LQ IXOO IRUFH DQG HIIHFW UHJDUGOHVV RI ZKHWKHU GHILQLWLYH /RDQ 'RFXPHQWV DUH H[HFXWHG DQG
GHOLYHUHG7KHSURYLVLRQVVHWIRUWKXQGHU6HFWLRQVLQFOXGLQJ$QQH[$DQGKHUHRIDQGWKLV6HFWLRQ
ZLOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW QRWZLWKVWDQGLQJ WKH H[SLUDWLRQ RU WHUPLQDWLRQ RI WKLV &RPPLWPHQW
/HWWHURUHDFK&RPPLWPHQW3DUW\¶VFRPPLWPHQWVDQGDJUHHPHQWVKHUHXQGHU

7KH&RPSDQ\IRULWVHOIDQGLWVDIILOLDWHVDJUHHVWKDWDQ\VXLWRUSURFHHGLQJDULVLQJLQUHVSHFWWRWKLV
&RPPLWPHQW /HWWHU RU HDFK &RPPLWPHQW 3DUW\¶V FRPPLWPHQWV RU DJUHHPHQWV KHUHXQGHU ZLOO EH
WULHGLQWKH%DQNUXSWF\&RXUWRULQWKHHYHQWWKDWWKH%DQNUXSWF\&RXUWGRHVQRWKDYHRUGRHVQRW
H[HUFLVH MXULVGLFWLRQ WKHQ LQ DQ\ IHGHUDO FRXUW RI WKH 8QLWHG 6WDWHV RI $PHULFD VLWWLQJ LQ WKH
%RURXJKRI0DQKDWWDQRULIWKDWFRXUWGRHVQRWKDYHVXEMHFWPDWWHUMXULVGLFWLRQLQDQ\VWDWHFRXUW
ORFDWHGLQWKH&LW\DQG&RXQW\RI1HZ<RUNDQGWKH&RPSDQ\DJUHHVWRVXEPLWWRWKHH[FOXVLYH
MXULVGLFWLRQRIDQGWRYHQXHLQVXFKFRXUW$Q\ULJKWWRWULDOE\MXU\ZLWKUHVSHFWWRDQ\DFWLRQRU
SURFHHGLQJ DULVLQJ LQ FRQQHFWLRQ ZLWK RU DV D UHVXOW RI HLWKHU DQ\ &RPPLWPHQW 3DUW\¶V
FRPPLWPHQWVRUDJUHHPHQWVRUDQ\PDWWHUUHIHUUHGWRLQWKLVOHWWHULVKHUHE\ZDLYHGE\WKHSDUWLHV
19-22185-rdd         Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30                    Main Document
                                             Pg 290 of 338


KHUHWR7KH&RPSDQ\IRULWVHOIDQGLWVDIILOLDWHVDJUHHVWKDWDILQDOMXGJPHQWLQDQ\VXFKDFWLRQRU
SURFHHGLQJVKDOOEHFRQFOXVLYHDQGPD\EHHQIRUFHGLQRWKHUMXULVGLFWLRQVE\VXLWRQWKHMXGJPHQW
RULQDQ\RWKHUPDQQHUSURYLGHGE\ODZ6HUYLFHRIDQ\SURFHVVVXPPRQVQRWLFHRUGRFXPHQWE\
UHJLVWHUHGPDLORURYHUQLJKWFRXULHUDGGUHVVHGWRDQ\RIWKHSDUWLHVKHUHWRDWWKHDGGUHVVHVDERYH
VKDOOEHHIIHFWLYHVHUYLFHRISURFHVVDJDLQVWVXFKSDUW\IRUDQ\VXLWDFWLRQRUSURFHHGLQJEURXJKWLQ
DQ\VXFKFRXUW7KLV&RPPLWPHQW/HWWHUZLOOEHJRYHUQHGE\DQGFRQVWUXHGLQDFFRUGDQFHZLWKWKH
ODZVRIWKH6WDWHRI1HZ<RUNZLWKRXWUHJDUGWRSULQFLSOHVRIFRQIOLFWVRIODZV

(DFK &RPPLWPHQW 3DUW\ KHUHE\ QRWLILHV WKH &RPSDQ\ WKDW SXUVXDQW WR WKH UHTXLUHPHQWV RI WKH 86$
3$75,27$FW7LWOH,,,RI3XE/VLJQHGLQWRODZ2FWREHUWKH³3DWULRW$FW´WKDW
VXFK &RPPLWPHQW 3DUW\ PD\ EH UHTXLUHG WR REWDLQ YHULI\ DQG UHFRUG LQIRUPDWLRQ WKDW LGHQWLILHV WKH
&RPSDQ\DQGHDFKRIWKH*XDUDQWRUVDVGHILQHGLQ$QQH[%ZKLFKLQIRUPDWLRQLQFOXGHVWKHQDPHDQG
DGGUHVV RI WKH &RPSDQ\ DQG HDFK RI WKH *XDUDQWRUV DQG RWKHU LQIRUPDWLRQ WKDW ZLOO DOORZ HDFK
&RPPLWPHQW 3DUW\ WR LGHQWLI\ WKH &RPSDQ\ DQG HDFK RI WKH *XDUDQWRUV LQ DFFRUGDQFH ZLWK WKH 3DWULRW
$FW7KLVQRWLFHLVJLYHQLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRIWKH3DWULRW$FWDQGLVHIIHFWLYHIRUHDFK
&RPPLWPHQW3DUW\DQGHDFK/HQGHU

7KLV&RPPLWPHQW/HWWHUPD\EHH[HFXWHGLQDQ\QXPEHURIFRXQWHUSDUWVHDFKRIZKLFKZKHQH[HFXWHG
ZLOOEHDQRULJLQDODQGDOORIZKLFKZKHQWDNHQWRJHWKHUZLOOFRQVWLWXWHRQHDJUHHPHQW'HOLYHU\RIDQ
H[HFXWHG FRXQWHUSDUW RI D VLJQDWXUH SDJH RI WKLV &RPPLWPHQW /HWWHU E\ IDFVLPLOH WUDQVPLVVLRQ RU
HOHFWURQLFWUDQVPLVVLRQLQSGIIRUPDW ZLOOEHHIIHFWLYHDVGHOLYHU\RID PDQXDOO\H[HFXWHGFRXQWHUSDUW
KHUHRI  7KLV &RPPLWPHQW /HWWHU LV WKH RQO\ DJUHHPHQW WKDW KDV EHHQ HQWHUHG LQWR DPRQJ WKH SDUWLHV
KHUHWRZLWKUHVSHFWWRWKH1HZ7HUP)DFLOLW\DQGVHWVIRUWKWKHHQWLUHXQGHUVWDQGLQJRIWKHSDUWLHVZLWK
UHVSHFWWKHUHWRDQGVXSHUVHGHVDQ\SULRUZULWWHQRURUDODJUHHPHQWVDPRQJWKHSDUWLHVKHUHWRZLWKUHVSHFW
WRWKH1HZ7HUP)DFLOLW\

                 

                                 >Remainder of page intentionally left blank@
19-22185-rdd         Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30                    Main Document
                                             Pg 291 of 338


3OHDVHFRQILUPWKDWWKHIRUHJRLQJLVLQDFFRUGDQFHZLWK\RXUXQGHUVWDQGLQJE\VLJQLQJDQGUHWXUQLQJWR
WKH &RPPLWPHQW 3DUWLHV WKH HQFORVHG FRS\ RI WKLV &RPPLWPHQW /HWWHU LI QRW SUHYLRXVO\ H[HFXWHG DQG
GHOLYHUHGRQRUEHIRUHWKHFORVHRIEXVLQHVVRQ'HFHPEHUZKHUHXSRQWKLV&RPPLWPHQW/HWWHU
ZLOO EHFRPH D ELQGLQJ DJUHHPHQW EHWZHHQ WKH SDUWLHV KHUHWR  ,I WKH &RPPLWPHQW /HWWHU KDV QRW EHHQ
VLJQHGDQGUHWXUQHGDVGHVFULEHGLQWKHSUHFHGLQJVHQWHQFHE\VXFKGDWHWKLVRIIHUZLOOWHUPLQDWHRQVXFK
GDWH:HORRNIRUZDUGWRZRUNLQJZLWK\RXRQWKLVWUDQVDFWLRQ

                 

                                         >Signature Pages to Follow@

                                                    
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 292 of 338
19-22185-rdd   Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30       Main Document
                                       Pg 293 of 338




                        >/HQGHUSignature Pages WR&RPPLWPHQW/HWWHUOmitted]
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 294 of 338
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 295 of 338
19-22185-rdd       Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                            Pg 296 of 338


                                                  $QQH[$

In the event that any Commitment Party becomes involved in any capacity in any action, proceeding or
investigation brought by or against any person, including equity holders, partners, members or other
shareholders of the Company in connection with or as a result of its commitments to provide the New
Term Facility under this Commitment Letter (the “Letter”), the Company agrees to periodically
reimburse such Commitment Party for its reasonable legal and other expenses (including the cost of any
investigation and preparation) incurred in connection therewith. The Company also agrees to indemnify
and hold each Commitment Party harmless against any and all losses, claims, damages or liabilities to
any such person in connection with or as a result of its commitments to provide the New Term Facility
under the Letter (whether or not such investigation, litigation, claim or proceeding is brought by you,
your equity holders or creditors or an indemnified person and whether or not any such indemnified
person is otherwise a party thereto), except to the extent that such loss, claim, damage or liability has
been found by a final, non-appealable judgment of a court of competent jurisdiction to have resulted from
the gross negligence or willful misconduct of such Commitment Party in performing the services that are
the subject of the Letter or from a breach by such Commitment Party of its obligations under the Letter.
If for any reason the foregoing indemnification is unavailable to any Commitment Party or insufficient to
hold it harmless, then the Company will contribute to the amount paid or payable by such Commitment
Party as a result of such loss, claim, damage or liability in such proportion as is appropriate to reflect the
relative economic interests of: (i) the Company and its affiliates, shareholders, partners, members or
other equity holders on the one hand and (ii) such Commitment Party on the other hand in the matters
contemplated by the Letter as well as the relative fault of (i) the Company and its affiliates, shareholders,
partners, members or other equity holders and (ii) such Commitment Party with respect to such loss,
claim, damage or liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Company under this paragraph will be in addition to any
liability which the Company may otherwise have, will extend upon the same terms and conditions to any
affiliate of each Commitment Party and the partners, members, directors, agents, employees and
controlling persons (if any), as the case may be, of each Commitment Party and any such affiliate, and
will be binding upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, each Commitment Party, any such affiliate and any such person. The
Company also agrees that neither any indemnified party nor any of such affiliates, partners, directors,
agents, employees or controlling persons will have any liability to the Company or any person asserting
claims on behalf of or in right of the Company or any other person in connection with or as a result of
either this arrangement or any matter referred to in the Letter, except in the case of the Company to the
extent that any losses, claims, damages, liabilities or expenses incurred by the Company or its affiliates,
shareholders, partners or other equity holders have been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence or willful misconduct of such
indemnified party in performing the services that are the subject of the Letter or from a breach by such
Commitment Party of its obligations under the Letter; provided, however, that in no event will such
indemnified party or such other parties have any liability for any indirect, consequential, special or
punitive damages in connection with or as a result of such indemnified party’s or such other parties’
activities related to the Letter. The provisions of this Annex A will survive any termination or
completion of the arrangement provided by the Letter and the occurrence of the effective date of any
plan of reorganization and any discharge of the Company’s obligations.



                                                      

                                                      


                                                    $

19-22185-rdd     Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                    Main Document
                                           Pg 297 of 338


                                                     

                                                     

                                               $QQH[%

                             )8//%($87<%5$1'6+2/',1*6&253

                               6800$5<2)7+(1(:7(50)$&,/,7<


This Summary outlines certain terms of the New Term Facility referred to in the Commitment Letter, of
which this Annex B is a part. Certain capitalized terms used herein are defined in the Commitment
Letter.

%RUURZHU                       6DPHDVWKH)LUVW/LHQ7HUP)DFLOLW\

+ROGLQJV                       6DPHDVWKH)LUVW/LHQ7HUP)DFLOLW\

*XDUDQWRUV                     6DPHDVWKH)LUVW/LHQ7HUP)DFLOLW\

3XUSRVH8VHRI3URFHHGV        7KHSURFHHGVRIWKDWSRUWLRQRIWKH1HZ7HUP)DFLOLW\IXQGHGRQWKH
                                 &ORVLQJ'DWHZLOOEHXVHGLQFRPSOLDQFHZLWKWKHWHUPVRIWKH56$
                                 L WR SD\ WUDQVDFWLRQ FRVWV IHHV DQG H[SHQVHV ZKLFK DUH LQFXUUHG LQ
                                 FRQQHFWLRQ ZLWK WKH &UHGLW )DFLOLWLHV LQFOXGLQJ SD\PHQW RI
                                 SURIHVVLRQDOV¶IHHVDQGH[SHQVHVDQGLLIRUZRUNLQJFDSLWDODQGRWKHU
                                 JHQHUDOFRUSRUDWHSXUSRVHV

$GPLQLVWUDWLYH$JHQW           6DPHDVWKH)LUVW/LHQ7HUP)DFLOLW\

/HQGHUV                        7KH ,QLWLDO &RPPLWPHQW 3DUWLHV HDFK D ³/HQGHU´ DQG FROOHFWLYHO\
                                 WKH ³/HQGHUV´SURYLGHGWKDWHDFKOHQGHUSDUW\WRWKDWFHUWDLQ)LUVW
                                 /LHQ 7HUP /RDQ &UHGLW $JUHHPHQW GDWHG DV RI 2FWREHU  
                                 DPRQJ )8//%($87< +ROGLQJV DV ERUURZHU -30RUJDQ &KDVH
                                 %DQN1$ DVDGPLQLVWUDWLYHDJHQWDQGWKHOHQGHUV SDUW\WKHUHWRDV
                                 DPHQGHG WKH ³3UHSHWLWLRQ )LUVW /LHQ &UHGLW $JUHHPHQW´ RQ WKH
                                 GDWH KHUHRI WKDW LV DOVR SDUW\ WR WKH 56$ VKDOO EH RIIHUHG WKH
                                 RSSRUWXQLW\WRSURYLGHDSURUDWDVKDUHRIWKH1HZ7HUP/RDQVRQWKH
                                 WHUPV DQG FRQGLWLRQV VHW IRUWK LQ WKH 56$ DQG HDFK VXFK OHQGHU WKDW
                                 ZLVKHV WR SURYLGH D SUR UDWD FRPPLWPHQW IRU WKH 1HZ 7HUP /RDQV
                                 VKDOO H[HFXWH D MRLQGHU DJUHHPHQW WR WKH &RPPLWPHQW /HWWHU RQ RU
                                 SULRUWRWKH-RLQGHU'HDGOLQH

$PRXQWRI)DFLOLW\             PLOOLRQRIVHQLRUVHFXUHG1HZ7HUP/RDQV


)DFLOLWLHV'RFXPHQWDWLRQ       7KHWHUPVDQGSURYLVLRQVRIWKH1HZ7HUP/RDQVZLOOEHLQFOXGHGLQ
                                 WKHGRFXPHQWDWLRQIRUWKH)LUVW/LHQ7HUP/RDQV





                                                  $

19-22185-rdd      Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30                     Main Document
                                        Pg 298 of 338


0DWXULW\'DWHDQG
$PRUWL]DWLRQ                &RPPHQFLQJ RQ WKH ILUVW IXOO ILVFDO TXDUWHU HQGHG DIWHU WKH &ORVLQJ
                              'DWH WKH 1HZ 7HUP )DFLOLW\ ZLOO DPRUWL]H LQ HTXDO TXDUWHUO\
                              LQVWDOOPHQWVLQDJJUHJDWHDQQXDODPRXQWVHTXDOWRRIWKHRULJLQDO
                              SULQFLSDODPRXQWRIWKH1HZ7HUP)DFLOLW\ZLWKWKHEDODQFHSD\DEOH
                              RQWKHPDWXULW\GDWHWKHUHRI7KH1HZ7HUP)DFLOLW\ZLOOPDWXUHRQ
                              WKH GDWH WKDW LV WKUHH \HDUV DIWHU WKH &ORVLQJ 'DWH SURYLGHG WKDW WKH
                              )DFLOLWLHV'RFXPHQWDWLRQVKDOOSURYLGHWKHULJKWIRULQGLYLGXDO/HQGHUV
                              WR DJUHH WR H[WHQG WKH PDWXULW\ GDWH RI WKH RXWVWDQGLQJ 1HZ 7HUP
                              /RDQV XSRQ WKH UHTXHVW RI WKH %RUURZHU DQG ZLWKRXW WKH FRQVHQW RI
                              DQ\ RWKHU /HQGHU DQG DV IXUWKHU GHVFULEHG RQ $QQH[  WR WKH 56$
                              ZLWKUHVSHFWWRWKH)LUVW/LHQ7HUP/RDQV

&ORVLQJ'DWH                7KHGDWHRQZKLFKWKH$FFHSWDEOH3ODQEHFRPHVHIIHFWLYH

,QWHUHVW5DWH               $OO DPRXQWV RXWVWDQGLQJ XQGHU WKH 1HZ 7HUP )DFLOLW\ ZLOO EHDU
                              LQWHUHVWDWWKH%RUURZHU¶VRSWLRQDVIROORZV

                                             L     DW$%5SOXVper annumRU

                                             LL     DWWKH$GMXVWHG/,%25SOXVper annum

                             $V XVHG KHUHLQ WKH WHUPV ³$%5´ DQG ³$GMXVWHG /,%25´ ZLOO EH
                              GHILQHGLQDPDQQHUFRQVLVWHQWZLWKWKH)DFLOLWLHV'RFXPHQWDWLRQ

)XQGLQJ3URWHFWLRQ          6DPHDVWKH)LUVW/LHQ7HUP)DFLOLW\

1HZ7HUP/RDQ)HHV          7KH%RUURZHUVKDOOPDNHSD\PHQWVWKH³1HZ7HUP/RDQ)HHV´WR
                              HDFK /HQGHU LQ DQ DPRXQW HTXDO WR  RI WKH DPRXQW RI VXFK
                              /HQGHU¶V FRPPLWPHQWV RQ WKH GDWH KHUHRI WR SURYLGH WKH 1HZ 7HUP
                              )DFLOLW\DVFRPSHQVDWLRQIRUWKHIXQGLQJRIVXFK/HQGHU¶VORDQVXQGHU
                              WKH1HZ7HUP)DFLOLW\DQGSD\DEOHWRVXFK/HQGHUXSRQUHSD\PHQWLQ
                              IXOO RI WKH 1HZ 7HUP )DFLOLW\  7KH 1HZ 7HUP /RDQ )HHV VKDOO EH
                              QRQUHIXQGDEOHRQFHSDLG
9ROXQWDU\3UHSD\PHQWV       9ROXQWDU\ SUHSD\PHQWV RI ERUURZLQJV XQGHU WKH 1HZ 7HUP )DFLOLW\
                              ZLOO EH SHUPLWWHG DW DQ\ WLPH LQ PLQLPXP SULQFLSDO DPRXQWV
                              FRQVLVWHQW ZLWK WKH )DFLOLWLHV 'RFXPHQWDWLRQ ZLWKRXW SUHPLXP RU
                              SHQDOW\ H[FHSW DV SURYLGHG EHORZ VXEMHFW WR UHLPEXUVHPHQW RI WKH
                              /HQGHUV¶UHGHSOR\PHQWFRVWVLQWKHFDVHRIDSUHSD\PHQWRI$GMXVWHG
                              /,%25ERUURZLQJVRWKHUWKDQRQWKHODVWGD\RIWKHUHOHYDQWLQWHUHVW
                              SHULRGSURYLGHGWKDWDOOYROXQWDU\SUHSD\PHQWVZLOOEHDSSOLHGILUVWWR
                              UHSD\WKH1HZ7HUP/RDQVDQGXSRQWKHSD\PHQWLQIXOORIDOO1HZ
                              7HUP/RDQVWRUHSD\WKH)LUVW/LHQ7HUP/RDQV

3UHSD\PHQW3UHPLXP          ,QWKHHYHQWDOORUDQ\SRUWLRQRIWKH1HZ7HUP)DFLOLW\LVYROXQWDULO\
                              UHSDLG RU PDQGDWRULO\ SUHSDLG IURP WKH SURFHHGV RI DQ\
                              LQGHEWHGQHVV VXFK UHSD\PHQWV VKDOO EH  L QRQFDOODEOH LI VXFK
                              UHSD\PHQW RFFXUV SULRU WR WKH ILUVW DQQLYHUVDU\ RI WKH &ORVLQJ 'DWH
                              XQOHVVVXFK UHSD\PHQWLV PDGH VXEMHFWWRDFXVWRPDU\PDNHZKROH
                              DQGLLPDGHDWRIWKHDPRXQWUHSDLGLIVXFKUHSD\PHQWRFFXUV
                              RQRUDIWHUWKHILUVWDQQLYHUVDU\RIWKH&ORVLQJ'DWH

                                                $

19-22185-rdd       Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                     Main Document
                                              Pg 299 of 338




0DQGDWRU\3UHSD\PHQWV             7KHPDQGDWRU\SUHSD\PHQWVVKDOOEHWKHVDPHDVWKH)LUVW/LHQ7HUP
                                    )DFLOLW\SURYLGHGWKDWDOOPDQGDWRU\SUHSD\PHQWVZLOOEHDSSOLHGILUVW
                                    WRUHSD\WKH1HZ7HUP/RDQVDQGXSRQWKHSD\PHQWLQIXOORIDOO1HZ
                                    7HUP/RDQVWRWKH)LUVW/LHQ7HUP/RDQV

                                    
6HFXULW\                          7KH1HZ7HUP)DFLOLW\ZLOOEHVHFXUHGVXEMHFWWRSHUPLWWHGOLHQVDQG
                                    RWKHUH[FHSWLRQVWREHDJUHHGE\WKHVDPHFROODWHUDOWKDWVHFXUHVWKH
                                    REOLJDWLRQVXQGHUWKH)LUVW/LHQ7HUP)DFLOLW\DQGVXEMHFWWRWKHVDPH
                                    OLPLWDWLRQV JRYHUQLQJ WKH SOHGJH FUHDWLRQ DQG SHUIHFWLRQ RI WKH
                                    FROODWHUDOXQGHUWKH)LUVW/LHQ7HUP)DFLOLW\WKH³Collateral´

        
                                   7KH OLHQ SULRULW\ UHODWLYH ULJKWV DQG RWKHU FUHGLWRUV¶ ULJKWV LVVXHV LQ
                                    UHVSHFWRIWKH1HZ7HUP)DFLOLW\DQGWKH)LUVW/LHQ7HUP)DFLOLW\ZLOO
                                    EH VHW IRUWK LQ DQ LQWHUFUHGLWRU DJUHHPHQW WKH ³Intercreditor
                                    Agreement´ZKLFKZLOOGRFXPHQWWKHVHQLRUVWDWXVRIWKHOLHQVRQWKH
                                    &ROODWHUDO VHFXULQJ WKH 1HZ 7HUP )DFLOLW\ DQG VKDOO LQFOXGH LQ DQ\
                                    HYHQWDSULPLQJILUVWOLHQYLVjYLVWKH)LUVW/LHQ7HUP)DFLOLW\DQGD
                                    VHFRQGOLHQRQWKHDVVHWVVHFXULQJWKH$%/)DFLOLW\

5HSUHVHQWDWLRQVDQG
:DUUDQWLHV                        6DPHDVWKH)LUVW/LHQ7HUP)DFLOLW\

&RYHQDQWV                         6DPHDVWKH)LUVW/LHQ7HUP)DFLOLW\

    ILQDQFLDOFRYHQDQWV        1RQH

    DIILUPDWLYHFRYHQDQWV      6DPHDVWKH)LUVW/LHQ7HUP)DFLOLW\

1HJDWLYH&RYHQDQWV                6DPHDVWKH)LUVW/LHQ7HUP)DFLOLW\

(YHQWVRI'HIDXOW                 6DPHDVWKH)LUVW/LHQ7HUP)DFLOLW\


&RQGLWLRQV3UHFHGHQW
WR)XQGLQJ                        7KHVHYHUDOREOLJDWLRQVRIWKH/HQGHUVWRPDNHRUFDXVHRQHRIWKHLU
                                    UHVSHFWLYHDIILOLDWHVWRPDNHLQLWLDOORDQVXQGHUWKH1HZ7HUP)DFLOLW\
                                    RQ WKH &ORVLQJ 'DWH ZLOO EH VXEMHFW WR WKH VDWLVIDFWLRQ RI FRQGLWLRQV
                                    WKDW DUH FXVWRPDU\ DQG DSSURSULDWH IRU ILQDQFLQJV RI WKLV W\SH
                                    LQFOXGLQJZLWKRXWOLPLWDWLRQLWKHDFFXUDF\RIUHSUHVHQWDWLRQVDQG
                                    ZDUUDQWLHV LQ DOO PDWHULDO UHVSHFWV LL WKH DEVHQFH RI GHIDXOWV RU
                                    HYHQWVRIGHIDXOWDWWKHWLPHRIRUDIWHUJLYLQJHIIHFWWRWKHPDNLQJRI
                                    VXFK H[WHQVLRQ RI FUHGLW DQG LLL WKH FRQVXPPDWLRQ RI WKH RWKHU
                                    WUDQVDFWLRQV FRQWHPSODWHG WR RFFXU SXUVXDQW WR WKH 56$ RQ WKH
                                    &ORVLQJ'DWHDQGFRQILUPDWLRQRIWKH$FFHSWDEOH3ODQ

$VVLJQPHQWVDQG
3DUWLFLSDWLRQV                    6DPHDVWKH)LUVW/LHQ7HUP)DFLOLW\


                                                      $

19-22185-rdd      Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                           Pg 300 of 338



5HTXLVLWH/HQGHUV                6DPHDVWKH)LUVW/LHQ7HUP)DFLOLW\provided, thatDQ\DPHQGPHQW
                                   WKDW ZRXOG GLVSURSRUWLRQDWHO\ DIIHFW  L WKH REOLJDWLRQ RI WKH
                                   %RUURZHUWRPDNHSD\PHQWRIWKHORDQVXQGHUWKH1HZ7HUP)DFLOLW\
                                   RULLWKHVHQLRUVWDWXVRIWKH1HZ7HUP/RDQVZLOOQRWEHHIIHFWLYH
                                   ZLWKRXW WKH DSSURYDO RI KROGHUV RI PRUH WKDQ  RI 1HZ 7HUP
                                   /RDQV

7D[HV                            6DPHDVWKH)LUVW/LHQ7HUP)DFLOLW\

,QGHPQLW\                        6DPHDVWKH)LUVW/LHQ7HUP)DFLOLW\

*RYHUQLQJ/DZDQG
-XULVGLFWLRQ                     6DPHDVWKH)LUVW/LHQ7HUP)DFLOLW\

&RXQVHOWRWKH/HQGHUV                0LOEDQN7ZHHG+DGOH\	0F&OR\//3

The foregoing is intended to summarize certain basic terms of the New Term Facility. It is not intended
to be a definitive list of all of the requirements of the Lenders in connection with the New Term Facility




                                                   $

19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 301 of 338


                                     ([KLELW(

                              )RUEHDUDQFH$JUHHPHQW






                                         
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                     Main Document
                                              Pg 302 of 338


                                          )25%($5$1&($*5((0(17

                  7KLV)25%($5$1&($*5((0(17GDWHGDVRI1RYHPEHUWKLV³$JUHHPHQW´
DPRQJ %/$&.'2* +2/',1*6 ,1& D 'HODZDUH FRUSRUDWLRQ ³+ROGLQJV´ KDYLQJ DVVXPHG WKH
REOLJDWLRQV RI %/$&.'2* $&48,6,7,21 &2 ,1& D 'HODZDUH FRUSRUDWLRQ E\ ZD\ RI FRQWUDFW
)8//%($87<%5$1'6+2/',1*6&253D'HODZDUHFRUSRUDWLRQWKH³%RUURZHU´WKH*XDUDQWRUV
SDUW\KHUHWRDQGWKH/HQGHUVSDUW\KHUHWRFROOHFWLYHO\WKH³&RQVHQWLQJ/HQGHUV´WRWKDWFHUWDLQ)LUVW/LHQ
7HUP/RDQ&UHGLW$JUHHPHQWGDWHGDVRI2FWREHUDPRQJWKH%RUURZHU+ROGLQJV-3025*$1
&+$6(%$1.1$DVDGPLQLVWUDWLYHDJHQWDQGFROODWHUDODJHQWWKH³$JHQW´DQGWKH/HQGHUVIURP
WLPHWRWLPHSDUW\WKHUHWRDVDPHQGHGUHVWDWHGDPHQGHGDQGUHVWDWHGVXSSOHPHQWHGRURWKHUZLVHPRGLILHG
SULRUWRWKHGDWHKHUHRIWKH³&UHGLW$JUHHPHQW´

                                              :,71(66(7+

                   :+(5($6WKH%RUURZHUDQG+ROGLQJVKDYHUHTXHVWHGWKDWWKH$JHQWWKH/HQGHUVDQG
WKHRWKHU6HFXUHG3DUWLHVWHPSRUDULO\IRUEHDUIURPDFFHOHUDWLQJWKH2EOLJDWLRQVRURWKHUZLVHH[HUFLVLQJDQ\
ULJKWV RU UHPHGLHV XQGHU WKH /RDQ 'RFXPHQWV RQ DFFRXQW RI WKH DFWXDO RU SXUSRUWHG RFFXUUHQFH DQG
FRQWLQXDWLRQRIDQ(YHQWRI'HIDXOWXQGHUL6HFWLRQHRIWKH&UHGLW$JUHHPHQWDVWKHUHVXOWRIWKH
%RUURZHU¶VDFWXDORUSURVSHFWLYHIDLOXUHWRPDNHVFKHGXOHGLQWHUHVWSD\PHQWRIWKH6HFRQG/LHQ2EOLJDWLRQV
RQRUDIWHU1RYHPEHULL6HFWLRQFDQGHRIWKH&UHGLW$JUHHPHQWDVWKHUHVXOWRIWKH
%RUURZHU¶VDFWXDORUSURVSHFWLYHIDLOXUHWRSDUWLFLSDWHSXUVXDQWWR6HFWLRQRIWKH&UHGLW$JUHHPHQWLQ
DFRQIHUHQFHFDOOIRU/HQGHUVWRGLVFXVVWKHILQDQFLDOSRVLWLRQDQGUHVXOWVRIRSHUDWLRQVRIWKH%RUURZHUDQG
LWV 6XEVLGLDULHV IRU WKH PRVW UHFHQWO\ HQGHG SHULRG IRU ZKLFK ILQDQFLDO VWDWHPHQWV KDYH EHHQ GHOLYHUHG
LLL 6HFWLRQLRIWKH&UHGLW$JUHHPHQWDVDUHVXOWRIFHUWDLQ8QLIRUP&RPPHUFLDO&RGHILQDQFLQJ
VWDWHPHQWV FHDVLQJ WR FUHDWH D YDOLG DQG SHUIHFWHG /LHQ RQ &ROODWHUDO LQ FRQQHFWLRQ ZLWK FHUWDLQ
RUJDQL]DWLRQDOFKDQJHVWKDWWRRNSODFHLQ'HFHPEHUDQGLY6HFWLRQERIWKH&UHGLW$JUHHPHQW
DVDUHVXOWRIWKH%RUURZHU¶VIDLOXUHWRSURYLGHQRWLFHSXUVXDQWWR6HFWLRQDRIWKH&UHGLW$JUHHPHQW
RIWKH%RUURZHU¶VIDLOXUHWRFRPSO\ZLWK6HFWLRQDRIWKH6HFXULW\$JUHHPHQWWRSURYLGHWKH$JHQW
SURPSWZULWWHQQRWLFHRIFHUWDLQRUJDQL]DWLRQDOFKDQJHVWKDWWRRNSODFHLQ'HFHPEHUVXFK(YHQWVRI
'HIDXOWFROOHFWLYHO\WKH³'HVLJQDWHG'HIDXOWV´DQG

                  :+(5($6 WKH %RUURZHU KDV UHTXHVWHG WKDW WKH /HQGHUV JUDQW D SHULRG RI WHPSRUDU\
IRUEHDUDQFH DQG WKH /HQGHUV SDUW\ KHUHWR ZKLFK FRQVWLWXWH WKH 5HTXLUHG /HQGHUV XQGHU WKH &UHGLW
$JUHHPHQWDJUHHWRDFFRPPRGDWHVXFKUHTXHVWRIWKH%RUURZHURQWKHWHUPVDQGVXEMHFWWRWKHFRQGLWLRQV
VHWIRUWKKHUHLQ

                  12:7+(5()25(WKHSDUWLHVKHUHWRDJUHHDVIROORZV

                   6(&7,21,QFRUSRUDWLRQ RI 5HFLWDOV $FNQRZOHGJHPHQWV  (DFK RI WKH /RDQ 3DUWLHV
DFNQRZOHGJHVWKDWWKHUHFLWDOVVHWIRUWKDERYHDUHWUXHDQGFRUUHFWLQDOOUHVSHFWV7KH%RUURZHUDQGWKH
RWKHU/RDQ3DUWLHVDFNQRZOHGJHDQGDJUHHWKDWDEVHQWWKLV$JUHHPHQWXSRQWKHRFFXUUHQFHDQGGXULQJWKH
FRQWLQXDQFHRIDQ(YHQWRI'HIDXOWWKH$JHQWLVHQWLWOHGWRDQGDWWKHUHTXHVWRI5HTXLUHG/HQGHUVVKDOO
DFFHOHUDWHWKH/RDQVVHHNLPPHGLDWHUHSD\PHQWLQIXOORIWKH/RDQVDQGWKHRWKHU2EOLJDWLRQVDQGH[HUFLVH
DQ\RUDOORILWVULJKWVDQGUHPHGLHVXQGHUWKH/RDQ'RFXPHQWVRUDSSOLFDEOHODZ

                 6(&7,21$PRXQWV2ZLQJ(DFKRIWKH/RDQ3DUWLHVDFNQRZOHGJHVDQGDJUHHVWKDW
DVRIWKHGDWHKHUHRIWKH%RUURZHULVLQGHEWHGWRWKH6HFXUHG3DUWLHVLQDQDJJUHJDWHDPRXQWHTXDOWRD
WKHDJJUHJDWHSULQFLSDODPRXQWRI7HUP/RDQVRXWVWDQGLQJXQGHUWKH&UHGLW$JUHHPHQWLQDQDPRXQWHTXDO
WRSOXVDFFUXHGDQGXQSDLGLQWHUHVWWKHUHRQSOXVEDQ\RWKHU2EOLJDWLRQVLQFOXGLQJ
ZLWKRXW OLPLWDWLRQ LQGHPQLWLHV IHHV FRVWV DQG H[SHQVHV SD\DEOH E\ WKH /RDQ 3DUWLHV XQGHU WKH /RDQ
'RFXPHQWV
19-22185-rdd        Doc 14          Filed 02/03/19 Entered 02/03/19 21:25:30                    Main Document
                                                 Pg 303 of 338
                                                                                                                       

                6(&7,21'HILQHG7HUPVDQG2WKHU'HILQLWLRQDO3URYLVLRQV&DSLWDOL]HGWHUPVXVHG
EXWQRWGHILQHGKHUHLQVKDOOKDYHWKHPHDQLQJVDVVLJQHGWRVXFKWHUPVLQWKH&UHGLW$JUHHPHQW

                  6(&7,21)RUEHDUDQFH

                 D    7KH³)RUEHDUDQFH3HULRG´VKDOOFRPPHQFHRQWKH)RUEHDUDQFH(IIHFWLYH'DWHDV
GHILQHG EHORZ DQG VKDOO WHUPLQDWH LPPHGLDWHO\ DQG DXWRPDWLFDOO\ XSRQ WKH HDUOLHVW WR RFFXU RI L WKH
RFFXUUHQFHRID)RUEHDUDQFH7HUPLQDWLRQ(YHQWDVGHILQHGEHORZDQGLLGD\VIURPWKH)RUEHDUDQFH
(IIHFWLYH'DWHDWSP1HZ<RUNWLPHSURYLGHGWKDWVXFKGDWHPD\EHH[WHQGHGZLWKWKHFRQVHQWRI
WKH%RUURZHUDQG&RQVHQWLQJ/HQGHUVFRQVWLWXWLQJWKH5HTXLUHG/HQGHUVXQGHUWKH&UHGLW$JUHHPHQW

                  E     6XEMHFWWRWKHVDWLVIDFWLRQRIWKHFRQGLWLRQVSUHFHGHQWVHWIRUWKLQ6HFWLRQKHUHRI
DQG LQ UHOLDQFH XSRQ WKH UHSUHVHQWDWLRQV RI WKH /RDQ 3DUWLHV VHW IRUWK LQ 6HFWLRQ  EHORZ GXULQJ WKH
)RUEHDUDQFH3HULRGHDFKRIWKH/HQGHUVSDUW\KHUHWRDJUHHQRWWRHQIRUFHRULQVWUXFWWKH$JHQWWRHQIRUFH
DQ\RIWKHLUUHVSHFWLYHULJKWVDQGUHPHGLHVXQGHUWKH/RDQ'RFXPHQWVVROHO\LQUHVSHFWRIWKH'HVLJQDWHG
'HIDXOWVDJDLQVWWKH/RDQ3DUWLHVRUWKHLUDVVHWVWKH³)RUEHDUDQFH´

                F    7KHRFFXUUHQFHRIDQ\RIWKHIROORZLQJHYHQWVRUFLUFXPVWDQFHVVKDOOFRQVWLWXWHD
WHUPLQDWLRQHYHQWZLWKUHVSHFWWRWKH)RUEHDUDQFHHDFKD³)RUEHDUDQFH7HUPLQDWLRQ(YHQW´

                        L     WKH RFFXUUHQFH RI DQ\ 'HIDXOW RU (YHQW RI 'HIDXOW XQGHU WKH &UHGLW
         $JUHHPHQWWKDWLVQRWD'HVLJQDWHG'HIDXOW

                         LL   IDLOXUHE\WKH%RUURZHURUDQ\RWKHU/RDQ3DUW\WRFRPSO\ZLWKRUSHUIRUP
         XQGHUDQ\SURYLVLRQRIWKLV$JUHHPHQWLQFOXGLQJZLWKRXWOLPLWDWLRQDEUHDFKE\WKH%RUURZHURU
         DQ\/RDQ3DUW\RIDQ\RIWKHFRYHQDQWVVHWIRUWKLQ6HFWLRQRIWKLV$JUHHPHQW

                           LLL    WKHSD\PHQWRIDQ\SULQFLSDORULQWHUHVWWRWKHKROGHUVRIWKH6HFRQG/LHQ
         2EOLJDWLRQV

                          LY   WKHH[HUFLVHE\DQ\KROGHUVRIWKH$%/2EOLJDWLRQVWKH6HFRQG/LHQ2E
         OLJDWLRQVRUDQ\RWKHU,QGHEWHGQHVVKDYLQJDQDJJUHJDWHSULQFLSDODPRXQWJUHDWHUWKDQWKH7KUHVK
         ROG$PRXQWRWKHUWKDQWKH2EOLJDWLRQVRIDQ\UHPHG\GXULQJWKH)RUEHDUDQFH3HULRGRU

                         Y     DQ\UHSUHVHQWDWLRQZDUUDQW\VWDWHPHQWFRYHQDQWRURWKHUDJUHHPHQWRI
         DQ\/RDQ3DUW\FRQWDLQHGKHUHLQLQFOXGLQJEXWQRWOLPLWHGWRWKHLQIRUPDWLRQFRQWDLQHGLQDQ\
         ILQDQFLDOVWDWHPHQWVRUSURMHFWLRQVRIDQ\/RDQ3DUW\SURYLGHGWRWKH$JHQWDQGRUWKH/HQGHUVLQ
         FRQQHFWLRQKHUHZLWKVKDOOKDYHEHHQIDOVHRUPLVOHDGLQJLQDQ\PDWHULDOUHVSHFW

                    G   7KH)RUEHDUDQFHLVOLPLWHGLQQDWXUHDQGQRWKLQJFRQWDLQHGKHUHLQLVLQWHQGHG RU
VKDOO EH GHHPHG RU FRQVWUXHG L WR FRQVWLWXWH D ZDLYHURIDQ\ RI WKH 'HVLJQDWHG'HIDXOWVRUDQ\RWKHU
H[LVWLQJFRQWLQXLQJRUIXWXUH'HIDXOWVRU(YHQWVRI'HIDXOWLQFOXGLQJQRQFRPSOLDQFHZLWKDQ\WHUPRU
SURYLVLRQ RIWKH /RDQ 'RFXPHQWV RU DSSOLFDEOH ODZ RU LL WR HVWDEOLVK D FXVWRP RU FRXUVH RI GHDOLQJ
EHWZHHQ WKH /RDQ 3DUWLHV RQ WKH RQH KDQG DQG DQ\ /HQGHU RQ WKH RWKHU KDQG  7KH /RDQ 3DUWLHV
DFNQRZOHGJHDQGDJUHHWKDWWKHDJUHHPHQWRIWKH/HQGHUVKHUHXQGHUWRIRUEHDUIURPH[HUFLVLQJWKHLUGHIDXOW
UHODWHG UHPHGLHV ZLWK UHVSHFW WR WKH 'HVLJQDWHG 'HIDXOWV VKDOO QRW FRQVWLWXWH D ZDLYHU RI DQ\ RI WKH
'HVLJQDWHG'HIDXOWVDQGWKDWH[FHSWDVH[SUHVVO\VHWIRUWKLQWKLV$JUHHPHQWWKH/HQGHUVH[SUHVVO\UHVHUYH
DOO ULJKWV DQG UHPHGLHV WKDW WKH /HQGHUV QRZ RU PD\ LQ WKH IXWXUH KDYH XQGHU DQ\ RU DOO RI WKH /RDQ
'RFXPHQWVDQGDSSOLFDEOHODZLQFRQQHFWLRQZLWKDOO'HIDXOWVRU(YHQWVRI'HIDXOWLQFOXGLQJZLWKRXW
OLPLWDWLRQWKH'HVLJQDWHG'HIDXOWV


                                                        
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                     Main Document
                                              Pg 304 of 338
                                                                                                                     


                    H    8SRQWKHHDUOLHURIWKHWHUPLQDWLRQRUH[SLUDWLRQRIWKH)RUEHDUDQFH3HULRGLWKH
)RUEHDUDQFHDQGDOODJUHHPHQWVVHWIRUWKLQ6HFWLRQERIWKLV$JUHHPHQWVKDOOWHUPLQDWHDXWRPDWLFDOO\
DQGEHRIQRIXUWKHUIRUFHRUHIIHFWDQGLLVXEMHFWWRWKHWHUPVRIWKH/RDQ'RFXPHQWVDQGDSSOLFDEOH
ODZWKH$JHQWDQGHDFK/HQGHUVKDOOEHIUHHWRSURFHHG WRHQIRUFH DQ\ RU DOO RI LWV ULJKWV DQG UHPHGLHV
VHW IRUWK LQ WKH &UHGLW$JUHHPHQWWKHRWKHU/RDQ'RFXPHQWVDQGDSSOLFDEOHODZ ,QIXUWKHUDQFHRIWKH
IRUHJRLQJ DQG QRWZLWKVWDQGLQJ WKH RFFXUUHQFH RI WKH )RUEHDUDQFH (IIHFWLYH 'DWH HDFK /RDQ 3DUW\
DFNQRZOHGJHVDQG FRQILUPV WKDWVXEMHFW WRWKH )RUEHDUDQFH DOO ULJKWV DQG UHPHGLHV RI WKH$JHQWDQG
WKH/HQGHUVXQGHUWKH/RDQ'RFXPHQWVDQGDSSOLFDEOHODZZLWKUHVSHFWWRWKH%RUURZHURUDQ\RWKHU/RDQ
3DUW\VKDOOFRQWLQXHWREHDYDLODEOHWRWKH$JHQWDQGWKH/HQGHUV)RUWKHDYRLGDQFHRIGRXEWHDFK/RDQ
3DUW\DFNQRZOHGJHVDQGFRQILUPVWKDWWKHDJUHHPHQWRIWKH/HQGHUVWHPSRUDULO\WRIRUEHDUVKDOOQRWDSSO\
WR QRU SUHFOXGH DQ\ UHPHG\ DYDLODEOH WR WKH $JHQW RU WKH /HQGHUV LQ FRQQHFWLRQ ZLWK DQ\ SURFHHGLQJ
ZKHWKHULWEHDQLQYROXQWDU\SURFHHGLQJRUDSURFHHGLQJFRPPHQFHGYROXQWDULO\E\WKH/RDQ3DUWLHVXQGHU
DQ\ EDQNUXSWF\ RU LQVROYHQF\ ODZ LQFOXGLQJ ZLWKRXW OLPLWDWLRQ WR DQ\ UHOLHI LQ UHVSHFW RI DGHTXDWH
SURWHFWLRQRUUHOLHIIURPDQ\VWD\LPSRVHGXQGHUVXFKODZ

                  I    7KH SDUWLHV KHUHWR DJUHH WKDW WKH UXQQLQJ RI DOO VWDWXWHV RI OLPLWDWLRQ DQGWKH
GRFWULQH RI ODFKHV DSSOLFDEOH WR DOO FODLPV RU FDXVHV RI DFWLRQ WKDWWKH$JHQWRU DQ\ /HQGHUPD\ EH
HQWLWOHGWRWDNHRUEULQJLQRUGHUWRHQIRUFHLWVULJKWVDQGUHPHGLHVDJDLQVWWKH%RUURZHURUDQ\RWKHU/RDQ
3DUW\DUHWRWKHIXOOHVWH[WHQWSHUPLWWHGE\ODZWROOHGDQGVXVSHQGHGGXULQJWKH)RUEHDUDQFH3HULRG

                 J    7KH/HQGHUVSDUW\KHUHWRFRQVWLWXWLQJ5HTXLUHG/HQGHUVKHUHE\FRQVHQWWRWKH
H[HFXWLRQGHOLYHU\DQGSHUIRUPDQFHRIWKLV$JUHHPHQWE\WKH$JHQWDQGGLUHFWWKH$JHQWWRLH[HFXWH
DQGDFNQRZOHGJHWKLV$JUHHPHQWDQGLLWHPSRUDULO\DFWRUIRUEHDUIURPDFWLQJLQDFFRUGDQFHZLWKDQG
SXUVXDQWWRWKHWHUPVRIWKLV$JUHHPHQW

                K     7KH/RDQ3DUWLHVXQGHUVWDQGDQGDFFHSWWKHWHPSRUDU\QDWXUHRIWKH)RUEHDUDQFH
SURYLGHGKHUHE\ DQG WKDWWKH /HQGHUV SDUW\KHUHWR KDYH JLYHQ QR DVVXUDQFHV WKDW WKH\ ZLOO H[WHQG VXFK
)RUEHDUDQFHRUSURYLGHZDLYHUVRUDPHQGPHQWVWRWKH&UHGLW$JUHHPHQWRUDQ\RWKHU/RDQ'RFXPHQW

                 L    1RWKLQJLQWKLV)RUEHDUDQFH$JUHHPHQWFRQVWLWXWHVDOHJDOREOLJDWLRQWRSDUWLFLSDWH
LQDQ\UHVWUXFWXULQJRUDPHQGPHQWRIWKH&UHGLW$JUHHPHQWRUWRH[HFXWHDQ\UHODWHGGRFXPHQWVDQGQR
VXFKOHJDOREOLJDWLRQVKDOODULVHH[FHSWSXUVXDQWWRPXWXDOO\DJUHHDEOHH[HFXWHGGHILQLWLYHGRFXPHQWDWLRQ

                  6(&7,21&RYHQDQWV

                 D    'XULQJWKH)RUEHDUDQFH3HULRGVRORQJDVQR'HIDXOWRU(YHQWRI'HIDXOWRWKHU
WKDQWKH'HVLJQDWHG'HIDXOWVKDVRFFXUUHGDQGLVFRQWLQXLQJLQWHUHVWVKDOODFFUXHRQDOORXWVWDQGLQJ2EOL
JDWLRQVDWWKH$SSOLFDEOH5DWH$WDQ\WLPHGXULQJWKH)RUEHDUDQFH3HULRGDQGRUIROORZLQJWKHWHUPLQDWLRQ
RUH[SLUDWLRQRIWKH)RUEHDUDQFH3HULRGWKDWD'HIDXOWRU(YHQWRI'HIDXOWRWKHUWKDQWKH'HVLJQDWHG'H
IDXOWVGXULQJWKH)RUEHDUDQFH3HULRGKDVRFFXUUHGDQGLVFRQWLQXLQJLQWHUHVWVKDOODFFUXHRQDOORXWVWDQGLQJ
2EOLJDWLRQVDWWKH'HIDXOW5DWH

                  E    'XULQJWKH)RUEHDUDQFH3HULRGDQGIROORZLQJWKHWHUPLQDWLRQRUH[SLUDWLRQRIWKH
)RUEHDUDQFH3HULRGVRORQJDVDQ\'HIDXOWRU(YHQWRI'HIDXOWKDVRFFXUUHGDQGLVFRQWLQXLQJWKH%RUURZHU
VKDOOQRWDQGVKDOOQRWSHUPLWLWV6XEVLGLDULHVWRGLUHFWO\RULQGLUHFWO\




                                                       
19-22185-rdd          Doc 14           Filed 02/03/19 Entered 02/03/19 21:25:30                  Main Document
                                                    Pg 305 of 338
                                                                                                                        

                            L     FUHDWHLQFXUDVVXPHRUVXIIHUWRH[LVWDQ\/LHQXSRQDQ\RILWVSURSHUW\
          DVVHWVRUUHYHQXHVZKHWKHUQRZRZQHGRUKHUHDIWHUDFTXLUHGSXUVXDQWWR6HFWLRQPL\
          FFDQGKKDQGDQ\/LHQSHUPLWWHGE\UHIHUHQFHWR,QGHEWHGQHVVSHUPLWWHGXQGHU6HFWLRQ
          RIWKH&UHGLW$JUHHPHQWVKDOORQO\EHSHUPLWWHGWRWKHH[WHQWVXFK,QGHEWHGQHVVLVSHUPLWWHGXQGHU
          6HFWLRQ  RI WKH &UHGLW $JUHHPHQW DIWHU JLYLQJ HIIHFW WR FODXVH LLL EHORZ VXFK /LHQV WKH
          ³6SHFLILHG/LHQV´

                            LL     PDNHRUKROGDQ\,QYHVWPHQWSXUVXDQWWR6HFWLRQVELLLGLY
          RWKHUWKDQ,QYHVWPHQWVLQ1RQ/RDQ3DUWLHVLQWKHRUGLQDU\FRXUVHRIEXVLQHVVDQGFRQVLVWHQWZLWK
          SDVW SUDFWLFHV RU ZLWK WKH SULRU ZULWWHQ FRQVHQW RI WKH &RQVHQWLQJ /HQGHUV ZKLFK VKDOO QRW EH
          XQUHDVRQDEO\ZLWKKHOGGHOD\HGRUFRQGLWLRQHGMQWXY]DQGEEVXFK
          ,QYHVWPHQWVWKH³6SHFLILHG,QYHVWPHQWV´

                            LLL LQFXU DQ\ ,QGHEWHGQHVV SXUVXDQW WR 6HFWLRQV E RWKHU WKDQ ZLWK
          UHVSHFWWR,QGHEWHGQHVVXQGHUWKH6HFRQG/LHQ)DFLOLW\DQGWKH$%/)DFLOLW\DVLQHIIHFWRQWKHGDWH
          KHUHRIHWRWKHH[WHQWVXFK,QYHVWPHQWLVQRWSHUPLWWHGE\FODXVHLLDERYHIMN
          WRWKHH[WHQWVXFK,QYHVWPHQWRU'LVSRVLWLRQLVQRWSHUPLWWHGE\FODXVHLLDERYHRUFODXVHLY
          EHORZDVDSSOLFDEOHOWRWKHH[WHQWVXFK,QYHVWPHQWLVQRWSHUPLWWHGE\FODXVHLLDERYH




                   

        /LHQRQFDVKDGYDQFHVLQFRQQHFWLRQZLWKFHUWDLQ,QYHVWPHQWV

        /LHQRQSURSHUW\RIDQRQORDQSDUW\VHFXULQJVXFKQRQORDQSDUW\¶VREOLJDWLRQV

        *HQHUDOOLHQEDVNHW

        /LHQVLQFRQQHFWLRQZLWK3HUPLWWHG5HFHLYDEOHV)LQDQFLQJ

        /RDQDQGDGYDQFHVWRRIILFHUVGLUHFWRUVHPSOR\HHV

        ,QYHVWPHQWVLQ1RQ/RDQ3DUWLHV

        3HUPLWWHG$FTXLVLWLRQ

        ,QYHVWPHQWZLWK$YDLODEOH$PRXQW

        *HQHUDO,QYHVWPHQWEDVNHW

        ,QYHVWPHQWVLQ-9VDQG8QUHVWULFWHG6XEV

        3HUPLWWHG5HFHLYDEOHV)LQDQFLQJ

        5DWLRLQYHVWPHQWEDVNHW

        3HUPLWWHG7D[5HVWUXFWXULQJ

        ,QFUHPHQWDO,QGHEWHGQHVVXQGHU6HFRQG/LHQ)DFLOLW\DQG$%/)DFLOLW\

        ,QGHEWHGQHVVLQUHVSHFWRIWKHLQYHVWPHQWVEHWZHHQ%RUURZHUDQG5HVWULFWHG6XEVLGLDU\

        $WWULEXWDEOH,QGHEWHGQHVV

        ,QGHEWHGQHVVWRRIILFHUVGLUHFWRUVHPSOR\HHVWRILQDQFHWKHSXUFKDVHRUUHGHPSWLRQRI(TXLW\,Q
          WHUHVWRI+ROGLQJV

        ,QGHPQLILFDWLRQREOLJDWLRQVRUSXUFKDVHSULFHDGMXVWPHQWREOLJDWLRQVLQFXUUHGLQFRQQHFWLRQZLWK
          SHUPLWWHGDFTXLVLWLRQVRWKHUSHUPLWWHGLQYHVWPHQWVRUGLVSRVLWLRQV

        'HIHUUHGFRPSLQFXUUHGLQFRQQHFWLRQZLWKSHUPLWWHGDFTXLVLWLRQVRWKHUSHUPLWWHGLQYHVWPHQWVRU
          GLVSRVLWLRQV

                                                                      
19-22185-rdd           Doc 14           Filed 02/03/19 Entered 02/03/19 21:25:30                          Main Document
                                                     Pg 306 of 338
                                                                                                                                    

          UVWXY[\DQG]RUSXUVXDQWWR6HFWLRQDLQFRQQHFWLRQZLWK
          6HFWLRQVDQGVXFK,QGHEWHGQHVVWKH³6SHFLILHG,QGHEWHGQHVV´

                          LY    PDNHDQ\'LVSRVLWLRQSXUVXDQWWR6HFWLRQVOPRUDQG
             
          V VXFK'LVSRVLWLRQVWKH³6SHFLILHG'LVSRVLWLRQV´

                              Y    GHFODUHRUPDNHGLUHFWO\RULQGLUHFWO\DQ\5HVWULFWHG3D\PHQWSXUVXDQW
          WR6HFWLRQVDEIJLYWRWKHH[WHQWVXFK,QYHVWPHQWLVQRWSHUPLWWHGE\FODXVH
          LLDERYHKWRWKHH[WHQWVXFK5HVWULFWHG3D\PHQWZDVRWKHUZLVHSURKLELWHGE\WKLV$JUHHPHQW
          DW WKH GDWH RI GHFODUDWLRQ   M   N   O   P  DQG R  VXFK 5HVWULFWHG 3D\PHQWV WKH
          ³6SHFLILHG5HVWULFWHG3D\PHQWV´

                             YL    HQWHULQWRDQ\WUDQVDFWLRQRIDQ\NLQGZLWKDQ\$IILOLDWHRID%RUURZHU
          ZKHWKHU RU QRW LQ WKHRUGLQDU\ FRXUVHRI EXVLQHVVSXUVXDQW WR 6HFWLRQV D ZLWK UHVSHFW WR
          WUDQVDFWLRQV EHWZHHQ D /RDQ 3DUW\ DQG D 1RQ/RDQ 3DUW\ RWKHU WKDQ LQ WKH RUGLQDU\ FRXUVH RI
          EXVLQHVVFRQVLVWHQWZLWKSDVWSUDFWLFHHSURYLGHGWKDWVXFKIHHVPD\DFFUXHSXUVXDQWWRWKH
          SURYLVRWRVXFK6HFWLRQHIWRWKHH[WHQWSURKLELWHGE\FODXVHYDERYHJWRWKH
                    

        5DWLR'HEW

        ,QGHEWHGQHVVRI1RQ/RDQ3DUWLHV

        3HUPLWWHG$OWHUQDWLYH,QFUHPHQWDO)DFLOLWLHV'HEW

        *HQHUDO'HEWEDVNHW

        $VVXPHGLQGHEWHGQHVVEDVNHW

        3HUPLWWHG5HFHLYDEOHV)LQDQFLQJ

        3HUPLWWHG'HEW([FKDQJH1RWHV

        &RQWULEXWLRQ,QGHEWHGQHVV

        ,QGHEWHGQHVVLQFXUUHGSXUVXDQWWRLQFUHPHQWDOIDFLOLWLHVDQGH[WHQGHGRIIHUSURYLVLRQVXQGHUWKH
          )LUVW/LHQ&UHGLW$JUHHPHQW

        3HUPLWWHG6DOH/HDVHEDFN

        *HQHUDO'LVSRVLWLRQEDVNHW

        'LVSRVLWLRQVRIQRQFRUHDVVHWVDFTXLUHGLQD3HUPLWWHG$FTXLVLWLRQ

        'LVSRVLWLRQRI6SHFLILHG$VVHWVDQG3HUPLWWHG7D[5HVWUXFWXULQJV

        3HUPLWWHG5HFHLYDEOHV)LQDQFLQJ

        5HVWULFWHGSD\PHQWVWR%RUURZHUDQGRWKHU5HVWULFWHG6XEVLGLDULHVDQGHDFKRWKHURZQHURIHTXLW\
          RIVXFK5HVWULFWHG6XEVLGLDU\

        5HGHPSWLRQVRIHTXLW\ZLWKRWKHUHTXLW\

        5HVWULFWHGSD\PHQWVIRUUHWLUHPHQWUHSXUFKDVHRUDFTXLVLWLRQRIVWRFNRIDQ\GLUHFWRULQGLUHFWSDU
          HQWKHOGE\HPSOR\HHVGLUHFWRUVHWF

        5HVWULFWHGSD\PHQWVFRQVWLWXWLQJ3HUPLWWHG,QYHVWPHQWV

        5HVWULFWHGSD\PHQWVFRQVWLWXWLQJGLVWULEXWLRQRIGLYLGHQGV

        *HQHUDO5HVWULFWHG3D\PHQWEDVNHW

        5HVWULFWHGSD\PHQWVZLWK$YDLODEOH$PRXQWEDVNHW

         3RVW,32%DVNHW

       'LVWULEXWLRQRI8QUHVWULFWHG6XEVLGLDU\

        5DWLRUHVWULFWHGSD\PHQWEDVNHW

        7KUHVKROG0

        $IILOLDWHWUDQVDFWLRQVDPRQJWKH%RUURZHUDQG5HVWULFWHG6XEVLGLDULHV

        3D\PHQWRI6SRQVRUPDQDJHPHQWIHHV

         $IILOLDWHWUDQVDFWLRQVLQFRQQHFWLRQZLWKUHWLUHPHQWUHSXUFKDVHRUDFTXLVLWLRQRIHTXLW\LQWHUHVWE\
          %RUURZHURUDQ\5HVWULFWHG6XEVLGLDU\SHUPLWWHGXQGHU6HFWLRQ 

                                                                       
19-22185-rdd        Doc 14           Filed 02/03/19 Entered 02/03/19 21:25:30                    Main Document
                                                  Pg 307 of 338
                                                                                                                         

        H[WHQW SURKLELWHG E\ FODXVHV L WKURXJK Y DERYH O WR WKH H[WHQW SURKLELWHG E\ FODXVH Y
        DERYHPRDQGSVXFKWUDQVDFWLRQVWKH³6SHFLILHG$IILOLDWH7UDQVDFWLRQV´

                         YLL SUHSD\UHGHHPSXUFKDVHGHIHDVHRURWKHUZLVHVDWLVI\RUPDNHDQ\SD\
        PHQWVRQDFFRXQWRIWKH6HFRQG/LHQ&UHGLW$JUHHPHQW6HFXUHG2EOLJDWLRQVLQFOXGLQJZLWKRXW
        OLPLWDWLRQDQ\ORDQVXQGHUWKH6HFRQG/LHQ&UHGLW$JUHHPHQWRUDQ\6XERUGLQDWHG'HEWSXU
        VXDQWWR6HFWLRQRURWKHUZLVHDQ\VXFKSUHSD\PHQWVUHGHPSWLRQVSXUFKDVHVGHIHDVDQFHV
        VDWLVIDFWLRQVRURWKHUSD\PHQWVRQDFFRXQWRIWKH³6SHFLILHG3UHSD\PHQWV´RUHQJDJHLQDQ\GLV
        FXVVLRQVUHJDUGLQJDQ\6SHFLILHG3UHSD\PHQWVZLWKDQ\KROGHURUDQ\RILWVUHSUHVHQWDWLYHVRI
        DQ\VXFK,QGHEWHGQHVVRWKHUWKDQLQFRQQHFWLRQZLWKGLVFXVVLRQVUHJDUGLQJDFRPSUHKHQVLYHUH
        VWUXFWXULQJFRQVLVWHQWZLWKWKH&RPSDQ\¶VSURSRVDOSURYLGHGWRWKH&RQVHQWLQJ/HQGHUVRQ1R
        YHPEHUZLWKRXWWKHSULRUZULWWHQFRQVHQWRIWKH&RQVHQWLQJ/HQGHUVDQG

                         YLLL GHVLJQDWH DQ\ 5HVWULFWHG 6XEVLGLDU\ DV DQ 8QUHVWULFWHG 6XEVLGLDU\
        SXUVXDQWWRWKHGHILQLWLRQRI³8QUHVWULFWHG6XEVLGLDU\´DQGRU6HFWLRQVXFKGHVLJQDWLRQVWKH
        ³6SHFLILHG'HVLJQDWLRQV´

                 $OO6HFWLRQUHIHUHQFHVLQWKLVFODXVHEDUHWR6HFWLRQVRIWKH&UHGLW$JUHHPHQW

                 F   'XULQJ WKH )RUEHDUDQFH 3HULRG DQG IROORZLQJ WKH HDUOLHU RI WKH WHUPLQDWLRQ RU
H[SLUDWLRQRIWKH)RUEHDUDQFH3HULRGVRORQJDVDQ(YHQWRI'HIDXOWKDVRFFXUUHGDQGLVFRQWLQXLQJDWQR
WLPHVKDOO6SRQVRU$IILOLDWHG/HQGHUVKROGRURWKHUZLVHWDNHDVVLJQPHQWRI7HUP/RDQVDQGRU6HFRQG
/LHQ2EOLJDWLRQVLQGLYLGXDOO\DQGLQWKHDJJUHJDWHLQH[FHVVRIWKHDPRXQWVKHOGE\6SRQVRU$IILOLDWH
/HQGHUVRQWKH)RUEHDUDQFH(IIHFWLYH'DWH

                 6(&7,21,QIRUPDWLRQDQG)LQDQFLDO'DWD

                D    'XULQJWKH)RUEHDUDQFH3HULRGWKH%RUURZHUVKDOOSURPSWO\IXUQLVKWRWKH&RQ
VHQWLQJ/HQGHUVHDFKRIWKHIROORZLQJ

                            L  :HHNO\FDVKIORZUHSRUWLQJLQIRUPDQGVXEVWDQFHVDWLVIDFWRU\WRWKH&RQ
        VHQWLQJ /HQGHUV LQFOXGLQJ FROOHFWLRQV GLVEXUVHPHQWV QHW FDVK IORZ DQG SURIHVVLRQDO IHH GHWDLO
        UHODWLYHWREXGJHWWREHGHOLYHUHGRQDZHHNO\EDVLVQRPRUHWKDQRQHZHHNIROORZLQJWKHHQGRI
        HDFKZHHN

                            LL:HHNO\OLTXLGLW\UHSRUWLQJLQIRUPDQGVXEVWDQFHVDWLVIDFWRU\WRWKH&RQ
        VHQWLQJ/HQGHUVLQFOXGLQJWRWDOOLTXLGLW\FDVKRQKDQG$%/)DFLOLW\DYDLODELOLW\$%/)DFLOLW\
        GUDZRXWVWDQGLQJOHWWHUVRIFUHGLWJURVVFROODWHUDOLQFRQQHFWLRQZLWKWKH$%/)DFLOLW\DQG$%/
        )DFLOLW\ERUURZLQJEDVHWREHGHOLYHUHGRQDZHHNO\EDVLVQRPRUHWKDQRQHZHHNIROORZLQJWKH
        HQGRIHDFKZHHN




                 

      $IILOLDWHWUDQVDFWLRQVRWKHUZLVHSHUPLWWHGE\$UWLFOH9,,

      $IILOLDWHWUDQVDFWLRQVLQFRQQHFWLRQZLWKUHVWULFWHGSD\PHQWV

      &XVWRPDU\VSRQVRUILQDQFLDODGYLVRU\ILQDQFLQJDQGXQGHUZULWLQJIHHV

      3HUPLWWHG5HFHLYDEOHV)LQDQFLQJ

      3HUPLWWHG7D[5HVWUXFWXULQJ

                                                                    
19-22185-rdd       Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                             Pg 308 of 338
                                                                                                                     


                          LLL 0RQWKO\LQFRPHVWDWHPHQWVDQGYDULDQFHWREXGJHWLQIRUPDQGVXEVWDQFH
        VDWLVIDFWRU\WRWKH&RQVHQWLQJ/HQGHUVWREHGHOLYHUHGQRODWHUWKDQGD\VIROORZLQJWKHHQGRI
        HDFKPRQWK

                         LY 0RQWKO\UHSRUWLQJRQWKH&RPSDQ\¶VWRSYHQGRUVLQFOXGLQJFXUUHQW
        WUDGHWHUPVDQGRSHQRUGHUVLQIRUPDQGVXEVWDQFHVDWLVIDFWRU\WRWKH&RQVHQWLQJ/HQGHUVWREH
        GHOLYHUHGQRODWHUWKDQGD\VIROORZLQJWKHHQGRIHDFKPRQWKDQG

                        Y     6XFKRWKHUILQDQFLDOLQIRUPDWLRQWKDWLVUHDVRQDEO\UHTXHVWHGE\WKH&RQ
        VHQWLQJ/HQGHUVRUWKHLUDGYLVRUV

                   6(&7,21&RQILUPDWLRQRI/RDQ'RFXPHQWVDQG/LHQV7KH%RUURZHUDQGWKHRWKHU
/RDQ3DUWLHVKHUHE\FRQILUPVDQGUDWLILHVDOORILWVREOLJDWLRQVXQGHUWKH/RDQ'RFXPHQWVWRZKLFKLWLVD
SDUW\LQFOXGLQJLQWKHFDVHRIDQ\*XDUDQWRULWVREOLJDWLRQVDVDJXDUDQWRUXQGHUWKH*XDUDQW\%\LWV
H[HFXWLRQRQWKHUHVSHFWLYHVLJQDWXUHOLQHVSURYLGHGEHORZHDFKRIWKH/RDQ3DUWLHVKHUHE\FRQILUPVDQG
UDWLILHVDOORILWVREOLJDWLRQVDQGWKH/LHQVJUDQWHGE\LWXQGHUWKH&ROODWHUDO'RFXPHQWVWRZKLFKLWLVD
SDUW\DQGFRQILUPVWKDWDOOUHIHUHQFHVLQVXFK&ROODWHUDO'RFXPHQWVWRWKH³&UHGLW$JUHHPHQW´RUZRUGV
RIVLPLODULPSRUWUHIHUWRWKH&UHGLW$JUHHPHQWDVDPHQGHGKHUHE\ZLWKRXWLPSDLULQJDQ\VXFKREOLJDWLRQV
RU/LHQVLQDQ\UHVSHFW

                 6(&7,215HSUHVHQWDWLRQVDQG:DUUDQWLHV

                D     7KH %RUURZHU DQG WKH RWKHU /RDQ 3DUWLHV KHUHE\ UHSUHVHQW DQG ZDUUDQW WR WKH
/HQGHUVWKDWDVRIWKHGDWHKHUHRI

                        L    WKH H[HFXWLRQ GHOLYHU\ DQG SHUIRUPDQFH RI WKLV $JUHHPHQW DQGVXFK
        /RDQ3DUW\¶VREOLJDWLRQVKHUHXQGHUKDYHEHHQGXO\DXWKRUL]HGE\DOOQHFHVVDU\FRUSRUDWHRUOLPLWHG
        OLDELOLW\FRPSDQ\DFWLRQ

                          LL   WKLV$JUHHPHQWKDVEHHQGXO\H[HFXWHGDQGGHOLYHUHGE\HDFK/RDQ3DUW\
        DQG FRQVWLWXWHV ZKHQ H[HFXWHG DQG GHOLYHUHG E\ VXFK /RDQ 3DUW\ D OHJDOYDOLG DQG ELQGLQJ
        REOLJDWLRQRIVXFK/RDQ3DUW\HQIRUFHDEOHDJDLQVWVXFK/RDQ3DUW\LQDFFRUGDQFHZLWKLWVWHUPV
        H[FHSWDVVXFKHQIRUFHDELOLW\PD\EHOLPLWHGE\'HEWRU5HOLHI/DZVDQGE\JHQHUDOSULQFLSOHVRI
        HTXLW\UHJDUGOHVVRIZKHWKHUFRQVLGHUHGLQDSURFHHGLQJLQHTXLW\RUDWODZ

                            LLL QR DSSURYDO FRQVHQW H[HPSWLRQ DXWKRUL]DWLRQ RU RWKHU DFWLRQ E\ RU
        QRWLFHWRRUILOLQJZLWKDQ\*RYHUQPHQWDO$XWKRULW\RUDQ\RWKHU3HUVRQLVQHFHVVDU\RUUHTXLUHG
        LQFRQQHFWLRQZLWKDWKHH[HFXWLRQGHOLYHU\RUSHUIRUPDQFHE\RUHQIRUFHPHQWDJDLQVWDQ\/RDQ
        3DUW\RIWKLV$JUHHPHQWH[FHSWIRULWKHDSSURYDOVFRQVHQWVH[HPSWLRQVDXWKRUL]DWLRQVDFWLRQV
        QRWLFHVDQGILOLQJVZKLFKKDYHEHHQGXO\REWDLQHGWDNHQJLYHQRUPDGHDQGDUHLQIXOOIRUFHDQG
        HIIHFW DQGLL WKRVH DSSURYDOV FRQVHQWVH[HPSWLRQVDXWKRUL]DWLRQV RU RWKHU DFWLRQV QRWLFHV RU
        ILOLQJVWKHIDLOXUHWRREWDLQRUPDNHZKLFKFRXOGQRWUHDVRQDEO\EHH[SHFWHGWRKDYHD0DWHULDO
        $GYHUVH(IIHFWRUEWKHH[HUFLVHE\DQ\/HQGHURILWVULJKWVXQGHUWKLV$JUHHPHQW

                           LY    HDFK RI WKH UHSUHVHQWDWLRQV DQG ZDUUDQWLHV PDGH E\ DQ\ /RDQ 3DUW\VHW
        IRUWKLQ$UWLFOH9RIWKH&UHGLW$JUHHPHQWRULQDQ\RWKHU/RDQ'RFXPHQWLVWUXHDQGFRUUHFWLQ
        DOO PDWHULDO UHVSHFWV XQOHVV RWKHUZLVH TXDOLILHG E\ PDWHULDOLW\ RU WKH RFFXUUHQFH RI D 0DWHULDO
        $GYHUVH(IIHFWLQZKLFKFDVHVXFKUHSUHVHQWDWLRQDQGZDUUDQW\LVWUXHDQGFRUUHFWLQDOOUHVSHFWV
        DVRIWKHGDWHKHUHRIZLWKWKHVDPHHIIHFWDVWKRXJKPDGHRQDQGDV RI WKH GDWH KHUHRI H[FHSW WR
        WKH H[WHQW VXFK UHSUHVHQWDWLRQV DQG ZDUUDQWLHVH[SUHVVO\UHODWHWRHDUOLHUGDWHV


                                                      
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                     Main Document
                                              Pg 309 of 338
                                                                                                                     

                         Y   QR 'HIDXOW RU (YHQW RI 'HIDXOW KDV RFFXUUHG DQG LV FRQWLQXLQJRWKHU
         WKDQWKH'HVLJQDWHG'HIDXOWVWRWKHH[WHQWLWKDVRFFXUUHGRULVFRQWLQXLQJRQWKHGDWHKHUHRI

                         YL   ([FHSWDVVHWIRUWKRQ6FKHGXOHQR6SHFLILHG/LHQVKDYHEHHQFUHDWHG
         LQFXUUHGRUDVVXPHGVLQFHWKHVWDUWRIWKHIRXUWKTXDUWHUIRUILVFDO\HDUHQGHGWKH³/RRN%DFN
         'DWH´LQDQDJJUHJDWHDPRXQWJUHDWHUWKDQWKH³7KUHVKROG$PRXQW´

                         YLL ([FHSW DV VHW IRUWK RQ 6FKHGXOH  QR 6SHFLILHG ,QYHVWPHQWV KDYH EHHQ
         PDGHVLQFHWKH/RRN%DFN'DWHLQDQDJJUHJDWHDPRXQWJUHDWHUWKDQWKH7KUHVKROG$PRXQW

                          YLLL ([FHSWDVVHWIRUWKRQ6FKHGXOHQR6SHFLILHG,QGHEWHGQHVVKDVEHHQLQ
         FXUUHGVLQFHWKH/RRN%DFN'DWHLQDQDJJUHJDWHDPRXQWJUHDWHUWKDQWKH7KUHVKROG$PRXQW

                         L[ ([FHSWDVVHWIRUWKRQ6FKHGXOHQR6SHFLILHG'LVSRVLWLRQVKDYHEHHQ
         PDGHVLQFHWKH/RRN%DFN'DWHLQDQDJJUHJDWHDPRXQWJUHDWHUWKDQWKH7KUHVKROG$PRXQW

                        [    ([FHSWDVVHWIRUWKRQ6FKHGXOHQR6SHFLILHG5HVWULFWHG3D\PHQWVKDYH
         EHHQPDGHVLQFHWKH/RRN%DFN'DWHLQDQDJJUHJDWHDPRXQWJUHDWHUWKDQWKH7KUHVKROG$PRXQW

                         [L   ([FHSWDVVHWIRUWKRQ6FKHGXOHQR6SHFLILHG$IILOLDWH7UDQVDFWLRQVKDYH
         EHHQHQWHUHGLQWRVLQFHWKH/RRN%DFN'DWHLQDQDJJUHJDWHDPRXQWJUHDWHUWKDQWKH7KUHVKROG
         $PRXQW

                         [LL ([FHSWDVVHWIRUWKRQ6FKHGXOHQR6SHFLILHG3UHSD\PHQWVKDYHEHHQ
         PDGHVLQFHWKH/RRN%DFN'DWHLQDQDJJUHJDWHDPRXQWJUHDWHUWKDQWKH7KUHVKROG$PRXQWDQG

                         [LLL ([FHSWDVVHWIRUWKRQ6FKHGXOHQR6SHFLILHG'HVLJQDWLRQVKDYHEHHQ
         PDGHVLQFHWKH/RRN%DFN'DWHLQDQDJJUHJDWHDPRXQWJUHDWHUWKDQWKH7KUHVKROG$PRXQW

                 E     (DFKRIWKHSDUWLHVKHUHWRKHUHE\UHSUHVHQWVDQGZDUUDQWVWKDWHDFKRIWKHIROORZLQJ
VWDWHPHQWVLVWUXHDFFXUDWHDQGFRPSOHWHDVWRVXFKSDUW\DVRIWKHGDWHKHUHRI

                          L   VXFKSDUW\KDVFDUHIXOO\UHDGDQGIXOO\XQGHUVWDQGVDOORIWKHWHUPVDQG
         FRQGLWLRQVRIWKLV$JUHHPHQW

                          LL   VXFKSDUW\KDVFRQVXOWHGZLWKRUKDGDIXOODQGIDLURSSRUWXQLW\WRFRQVXOW
         ZLWKDQDWWRUQH\UHJDUGLQJWKHWHUPVDQGFRQGLWLRQVRIWKLV$JUHHPHQW

                        LLL      VXFKSDUW\KDVKDGDIXOODQGIDLURSSRUWXQLW\WRSDUWLFLSDWHLQWKHGUDIWLQJ
         RIWKLV$JUHHPHQW

                        LY       VXFK SDUW\ LV IUHHO\ YROXQWDULO\ DQG NQRZLQJO\ HQWHULQJ LQWR WKLV
         $JUHHPHQWDQG

                          Y   LQ HQWHULQJ LQWR WKLV $JUHHPHQW VXFK SDUW\ KDV QRW UHOLHG XSRQ DQ\
         UHSUHVHQWDWLRQZDUUDQW\FRYHQDQWRUDJUHHPHQWQRWH[SUHVVO\VHWIRUWKKHUHLQRULQWKHRWKHU/RDQ
         'RFXPHQWV

                 6(&7,21&RQGLWLRQV WR (IIHFWLYHQHVV RI WKLV $JUHHPHQW  7KH HIIHFWLYHQHVV RI WKLV
$JUHHPHQW LV VXEMHFW WR WKH VDWLVIDFWLRQ RU ZDLYHU E\ WKH &RQVHQWLQJ /HQGHUV RI HDFK RI WKH IROORZLQJ
FRQGLWLRQVWKHGDWHRQZKLFKVXFKFRQGLWLRQVDUHVDWLVILHGRUZDLYHGWKH³)RUEHDUDQFH(IIHFWLYH'DWH´


                                                       
19-22185-rdd         Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                       Main Document
                                               Pg 310 of 338
                                                                                                                         


                D    7KH /HQGHUV SDUW\ KHUHWR VKDOO KDYH UHFHLYHG D FRXQWHUSDUW RI WKLV $JUHHPHQW
H[HFXWHGDQGGHOLYHUHGE\WKH%RUURZHUWKHRWKHU/RDQ3DUWLHVDQG/HQGHUVFRQVWLWXWLQJ5HTXLUHG/HQGHUV

                   E     $OOUHSUHVHQWDWLRQVDQGZDUUDQWLHVRIWKH%RUURZHUDQGWKH/RDQ3DUWLHVVHWIRUWK
KHUHLQ VKDOO EH WUXH DQG FRUUHFW LQ DOO PDWHULDO UHVSHFWV RU ZLWK UHVSHFW WR WKRVH UHSUHVHQWDWLRQV DQG
ZDUUDQWLHVH[SUHVVO\OLPLWHGE\WKHLUWHUPVE\PDWHULDOLW\RUPDWHULDODGYHUVHHIIHFWTXDOLILFDWLRQVLQDOO
UHVSHFWV DV RI WKH )RUEHDUDQFH (IIHFWLYH 'DWH DV LI PDGH RQ VXFK GDWH H[FHSW WR H[WHQW WKDW VXFK
UHSUHVHQWDWLRQVDQGZDUUDQWLHVH[SUHVVO\UHODWHWRDQHDUOLHUGDWHLQZKLFKFDVHWKH\VKDOOEHWUXHDQGFRUUHFW
LQDOOPDWHULDOUHVSHFWVDVRIVXFKGDWH

                 F   ([FHSW IRU WKH 'HVLJQDWHG 'HIDXOWV ERWK LPPHGLDWHO\ EHIRUH DQG DIWHU JLYLQJ
HIIHFWWRWKLV$JUHHPHQWQR'HIDXOWRU(YHQWRI'HIDXOWZRXOGWKHQH[LVWRUZRXOGUHVXOWWKHUHIURP

                 G    $OORIWKHUHDVRQDEOHDQGGRFXPHQWHGRXWRISRFNHWFRVWVDQGH[SHQVHVLQFOXGLQJ
WKHUHDVRQDEOHIHHVH[SHQVHVDQGGLVEXUVHPHQWVRI0LOEDQN7ZHHG+DGOH\	0F&OR\//3DQG'XFHUD
3DUWQHUV//&LQHDFKFDVHSD\DEOHXQGHUWKHLUUHVSHFWLYHHQJDJHPHQWOHWWHUVLQFXUUHGE\WKH$JHQWRUWKH
/HQGHUVLQFRQQHFWLRQZLWKWKHQHJRWLDWLRQSUHSDUDWLRQH[HFXWLRQDQGGHOLYHU\RIWKLV$JUHHPHQWLQYRLFHG
DWOHDVW%XVLQHVV'D\VSULRUWRWKHGDWHKHUHRIVKDOOKDYHEHHQSDLG

                  6(&7,211RWLFHRI'HIDXOW

                  7KH%RUURZHUVKDOOSURYLGHSURPSWQRWLFHWRWKH&RQVHQWLQJ/HQGHUVDVVRRQDVSRVVLEOH
EXW LQ DQ\HYHQWZLWKLQRQH   %XVLQHVV'D\DIWHU D5HVSRQVLEOH2IILFHURU RWKHURIILFHURUHPSOR\HH
RI WKH %RUURZHU REWDLQV DFWXDO NQRZOHGJH WKHUHRI RI WKH RFFXUUHQFH RI DQ\ )RUEHDUDQFH 7HUPLQDWLRQ
(YHQWZKLFKQRWLFHVKDOOVWDWHWKDWVXFKHYHQWRFFXUUHGDQGVHWIRUWKLQUHDVRQDEOHGHWDLOWKHIDFWVDQG
FLUFXPVWDQFHVWKDWJDYHULVHWRVXFKHYHQW6XFKQRWLFHVKDOOEHGHOLYHUHGE\HOHFWURQLFPDLOWR

                  &DKLOO*RUGRQ	5HLQGHO//3
                  3LQH6WUHHW
                  1HZ<RUN1<
                  $WWQ&RUH\:ULJKW
                  (PDLOFZULJKW#FDKLOOFRP
                  
                  :LWKFRSLHVWR

                  0LOEDQN7ZHHG+DGOH\	0F&OR\//3
                  /LEHUW\6WUHHW
                  1HZ<RUN1HZ<RUN
                  $WWQ'HQQLV)'XQQH
                  *HUDUG8]]L
                  1HOO\$OPHLGD
                  (PDLO''XQQH#PLOEDQNFRP
                  JX]]L#PLOEDQNFRP
                  QDOPHLGD#PLOEDQNFRP

                $OOQRWLFHVJLYHQLQDFFRUGDQFHZLWKWKHSURYLVLRQVRIWKLV6HFWLRQVKDOOEHGHHPHGWRKDYH
EHHQJLYHQRQWKHGDWHRIUHFHLSW

                  6(&7,21(IIHFWVRQ/RDQ'RFXPHQWV



                                                         
19-22185-rdd        Doc 14       Filed 02/03/19 Entered 02/03/19 21:25:30                     Main Document
                                              Pg 311 of 338
                                                                                                                     


                  D    $OO/RDQ'RFXPHQWVWRWKHH[WHQWPRGLILHGKHUHE\DVVRPRGLILHGVKDOOFRQWLQXH
WREHLQIXOOIRUFHDQGHIIHFWDQGDUHKHUHE\LQDOOUHVSHFWVUDWLILHGDQGFRQILUPHG

                 E    7KHH[HFXWLRQGHOLYHU\DQGHIIHFWLYHQHVVRIWKLV$JUHHPHQWVKDOOQRWRSHUDWHDVD
ZDLYHURIDQ\ULJKWSRZHURUUHPHG\RIDQ\/HQGHURUWKH$JHQWXQGHUDQ\RIWKH/RDQ'RFXPHQWVRU
DSSOLFDEOHODZQRUFRQVWLWXWHDZDLYHURIDQ\SURYLVLRQRIWKH/RDQ'RFXPHQWVLQHDFKFDVHRWKHUWKDQDV
VSHFLILFDOO\SURYLGHGIRUKHUHE\ZLWKUHVSHFWWRWKH)RUEHDUDQFH

               F     7KH %RUURZHU DQG WKH RWKHU SDUWLHV KHUHWR DFNQRZOHGJH DQG DJUHH WKDW WKLV
$JUHHPHQWVKDOOFRQVWLWXWHD/RDQ'RFXPHQW

                  6(&7,21$PHQGPHQWV([HFXWLRQLQ&RXQWHUSDUWV

                  D    7KLV$JUHHPHQWVKDOOQRWFRQVWLWXWHDPRGLILFDWLRQRIDQ\SURYLVLRQRIWKH&UHGLW
$JUHHPHQWRUWKHRWKHU/RDQ'RFXPHQWVDQGVKDOOQRWEHFRQVWUXHGDVDZDLYHURUFRQVHQWWRDQ\IXUWKHU
RUIXWXUHDFWLRQRQWKHSDUWRIWKH%RUURZHURUDQ\RWKHU/RDQ3DUW\WKDWZRXOGUHTXLUHDZDLYHURUFRQVHQW
RIWKH/HQGHUVRUWKH$JHQW7KHSURYLVLRQVRIWKH&UHGLW$JUHHPHQWDQGWKHRWKHU/RDQ'RFXPHQWVDUH
DQGVKDOOUHPDLQLQIXOOIRUFHDQGHIIHFW

                  E   7KHSURYLVLRQVRIWKLV$JUHHPHQWLQFOXGLQJWKHSURYLVLRQVRIWKLVVHQWHQFHPD\
QRW EH DPHQGHG PRGLILHG RU VXSSOHPHQWHG DQG ZDLYHUV RU FRQVHQWV WR GHSDUWXUHV IURP WKHSURYLVLRQV
KHUHRI PD\ QRW EH JLYHQXQOHVVDPHQGHG PRGLILHGRUVXSSOHPHQWHGRU ZDLYHGRUFRQVHQWHGWRLQ
DFFRUGDQFHZLWK6HFWLRQRIWKH&UHGLW$JUHHPHQW7KLV$JUHHPHQWPD\EHH[HFXWHGE\RQHRUPRUH
RIWKHSDUWLHVKHUHWRRQDQ\QXPEHURIVHSDUDWHFRXQWHUSDUWVDQGDOORIVDLGFRXQWHUSDUWVWDNHQWRJHWKHU
VKDOOEHGHHPHGWRFRQVWLWXWHRQHDQGWKHVDPHLQVWUXPHQW'HOLYHU\RIDQH[HFXWHGVLJQDWXUHSDJHRIWKLV
$JUHHPHQWE\IDFVLPLOHRURWKHUHOHFWURQLFVXEPLVVLRQVKDOOEHHIIHFWLYHDVGHOLYHU\RIDPDQXDOO\H[HFXWHG
FRXQWHUSDUWKHUHRI

                  6(&7,216XFFHVVRUVDQG$VVLJQV7KLV $JUHHPHQW VKDOO EH ELQGLQJ XSRQ DQG
LQXUH WR WKH EHQHILW RI HDFK SDUW\KHUHWRDQGWKHLUUHVSHFWLYHVXFFHVVRUVDQGDVVLJQV

                  6(&7,211R7KLUG3DUW\%HQHILFLDULHV1R 3HUVRQ RWKHU WKDQ WKH %RUURZHU WKH
RWKHU /RDQ 3DUWLHV DQG WKH /HQGHUV VKDOO KDYH DQ\ ULJKWV KHUHXQGHU RU EH HQWLWOHG WR UHO\ RQ WKLV
$JUHHPHQW DQG DOO WKLUGSDUW\ EHQHILFLDU\ ULJKWV DUHKHUHE\H[SUHVVO\GLVFODLPHG:LWKRXWOLPLWLQJWKH
JHQHUDOLW\ RI WKH IRUHJRLQJ WKH6SRQVRU LV QRW D WKLUGSDUW\ EHQHILFLDU\ RI WKLV $JUHHPHQW DQG KDV QR
ULJKWVKHUHXQGHU

                  6(&7,216HYHUDELOLW\  7KH LQYDOLGLW\ LOOHJDOLW\ RU XQHQIRUFHDELOLW\ RI DQ\
SURYLVLRQ LQ RU REOLJDWLRQXQGHU WKLV $JUHHPHQW LQ DQ\ MXULVGLFWLRQ VKDOO QRW DIIHFW RU LPSDLU WKH
YDOLGLW\ OHJDOLW\ RUHQIRUFHDELOLW\RIWKHUHPDLQLQJSURYLVLRQVRUREOLJDWLRQVXQGHUWKLV$JUHHPHQWRURI
VXFKSURYLVLRQRUREOLJDWLRQLQDQ\RWKHUMXULVGLFWLRQ

                 6(&7,217LPHRI(VVHQFH7LPHLVRIWKHHVVHQFHLQWKHSHUIRUPDQFHRIHDFKRIWKH
REOLJDWLRQVRIWKH%RUURZHUDQGWKHRWKHU/RDQ3DUWLHVKHUHXQGHUDQGZLWKUHVSHFWWRDOOFRQGLWLRQVWREH
VDWLVILHGE\VXFKSDUWLHV

                  6(&7,21*RRG )DLWK &RRSHUDWLRQ )XUWKHU $VVXUDQFHV (DFK RI WKH /RDQ 3DUWLHV
KHUHE\DJUHHVWRH[HFXWHDQGGHOLYHUIURPWLPHWRWLPHVXFKRWKHUGRFXPHQWVDQGWDNHVXFKRWKHUDFWLRQV
DV PD\ EH UHDVRQDEO\ QHFHVVDU\ LQ RUGHU WRHIIHFWXDWHWKHWHUPVKHUHRI7KHSDUWLHVVKDOOFRRSHUDWHZLWK
HDFKRWKHUDQGZLWKWKHLUUHVSHFWLYHFRXQVHOLQJRRGIDLWKLQFRQQHFWLRQZLWKDQ\VWHSVUHTXLUHGWREHWDNHQ
DVSDUWRIWKHLUUHVSHFWLYHREOLJDWLRQVXQGHUWKLV$JUHHPHQW

                                                      
19-22185-rdd         Doc 14        Filed 02/03/19 Entered 02/03/19 21:25:30                         Main Document
                                                Pg 312 of 338
                                                                                                                            

                  6(&7,213ULRU 1HJRWLDWLRQV (QWLUH $JUHHPHQW  7KLV $JUHHPHQW WKH &UHGLW
$JUHHPHQWDQGWKHRWKHU/RDQ'RFXPHQWVFRQVWLWXWHWKH HQWLUH DJUHHPHQW RI WKH 3DUWLHV ZLWK UHVSHFW WR
WKH VXEMHFW PDWWHU KHUHRI DQG VXSHUVHGHV DOORWKHUSULRUQHJRWLDWLRQVXQGHUVWDQGLQJVRUDJUHHPHQWVZLWK
UHVSHFWWRWKHVXEMHFWPDWWHUKHUHRIZKHWKHURUDORUZULWWHQ

                   6(&7,21,QWHUSUHWDWLRQ7KLV$JUHHPHQWLVWKHSURGXFWRIQHJRWLDWLRQVRIWKHSDUWLHV
DQGLQWKHHQIRUFHPHQWRULQWHUSUHWDWLRQKHUHRILVWREHLQWHUSUHWHGLQDQHXWUDOPDQQHUDQGDQ\SUHVXPSWLRQ
ZLWKUHJDUGWRLQWHUSUHWDWLRQIRURUDJDLQVWDQ\SDUW\E\UHDVRQRIWKDWSDUW\KDYLQJGUDIWHG RU FDXVHG WR
EH GUDIWHG WKLV $JUHHPHQW RU DQ\ SRUWLRQ KHUHRI VKDOO QRW EH HIIHFWLYH LQUHJDUGWRWKHLQWHUSUHWDWLRQ
KHUHRI

             6(&7,21*29(51,1*/$::$,9(52)-85<75,$/7+,6$*5((0(17
6+$// %( *29(51(' %< $1' &216758(' ,1 $&&25'$1&( :,7+ 7+( /$: 2) 7+(
67$7(2)1(:<25.($&+3$57<+(5(72+(5(%<$*5((6$66(7)257+)857+(5
,16(&7,212)7+(&5(',7$*5((0(17$6,)68&+6(&7,21:(5(6(7)257+,1
)8//+(5(,1

                    6(&7,211RWLFHRI'HVLJQDWHG'HIDXOWV7KLV$JUHHPHQWDQGWKHPDWWHUVVHWIRUWK
KHUHLQ VKDOO FRQVWLWXWH ZULWWHQ QRWLFH RI WKH 'HVLJQDWHG 'HIDXOWV IRU SXUSRVHV RI VDWLVIDFWLRQ RI DQ\
GLVFORVXUHUHTXLUHPHQWLQWKH&UHGLW$JUHHPHQWDQ\&RPSOLDQFH&HUWLILFDWHRUDQ\RWKHU/RDQ'RFXPHQW
UHTXLULQJWKDWWKH/RDQ3DUWLHVJLYHQRWLFHRIFHUWLI\DVWRWKHDEVHQFHRIRURWKHUZLVHGLVFORVHLQZULWLQJ
WKHRFFXUUHQFHDQGRUFRQWLQXDQFHRIDQ\'HIDXOWRU(YHQWRI'HIDXOWDQGWKHIDLOXUHRIDQ\/RDQ3DUW\
SULRU WR RQ RU DIWHU WKH GDWH KHUHRI WR GHOLYHU DQ\ VXFK QRWLFH FHUWLILFDWLRQ RU RWKHU GLVFORVXUH RI WKH
'HVLJQDWHG'HIDXOWVVKDOOQRWFRQVWLWXWHD'HIDXOWRU(YHQWRI'HIDXOWXQGHUWKH&UHGLW$JUHHPHQW

                6(&7,21&RQILGHQWLDOLW\ 7KLV $JUHHPHQW WKH PDWWHUV VHW IRUWK KHUHLQ DQG DQ\
LQIRUPDWLRQGHOLYHUHGSXUVXDQWKHUHWRDUHVXEMHFWWRWKHWHUPVRI6HFWLRQRIWKH&UHGLW$JUHHPHQW



                        [Remainder of page intentionally left blank; signatures follow.]




                                                         
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 313 of 338
19-22185-rdd       Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                         Pg 314 of 338

                                                                                       

                                             6FKHGXOH

            6SHFLILHG/LHQV

               D     1RQH

            6SHFLILHG,QYHVWPHQWV

               D     1RQH

            6SHFLILHG,QGHEWHGQHVV

               D     1RQH

            6SHFLILHG'LVSRVLWLRQV

               D     1RQH

            6SHFLILHG5HVWULFWHG3D\PHQWV

               D     1RQH

            6SHFLILHG$IILOLDWH7UDQVDFWLRQV

               D     1RQH

            6SHFLILHG3UHSD\PHQWV

               D     1RQH

            6SHFLILHG'HVLJQDWLRQV

               D     1RQH

                                             




               
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 315 of 338


                                     EXHIBIT C

                                 Liquidation Analysis
19-22185-rdd       Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                            Pg 316 of 338


                                          Liquidation Analysis

Overview:

This Liquidation Analysis1 has been prepared assuming that the Debtors hypothetically convert
these chapter 11 cases to undertake a liquidation under chapter 7 of the Bankruptcy Code as of
December 31, 2018 (the “Conversion Date”). Except as otherwise noted herein, the values
reflected in this Liquidation Analysis are based upon the Debtors’ unaudited books and records as
of November 24, 2018, and those values are assumed to be representative of the Debtors’ assets
and liabilities as of the Conversion Date. This Liquidation Analysis also assumes that the
Bankruptcy Court would appoint a chapter 7 trustee (the “Trustee”) on the Conversion Date to
oversee the liquidation of the Debtors’ Estates, during which time substantially all of the Debtors’
assets would be sold, abandoned, surrendered, or otherwise liquidated, as applicable, and the Cash
proceeds, net of liquidation-related costs, would then be distributed in accordance with applicable
law.

This Liquidation Analysis has not been examined or reviewed by independent accountants in
accordance with standards promulgated by the American Institute of Certified Public Accountants.
Although the Debtors consider the estimates and assumptions set forth herein to be reasonable
under the circumstances, such estimates and assumptions are inherently subject to significant
uncertainties and contingencies beyond the Debtors’ control. Accordingly, there can be no
assurance that the results set forth by this Liquidation Analysis would be realized if the Debtors
were actually liquidated pursuant to chapter 7 of the Bankruptcy Code, and actual results in such
a proceeding could vary materially from those presented herein, and distributions available to
Holders of Claims and Interests could differ materially from the projected recoveries set forth by
this Liquidation Analysis.

THIS LIQUIDATION ANALYSIS IS A HYPOTHETICAL EXERCISE THAT HAS BEEN
PREPARED FOR THE SOLE PURPOSE OF PRESENTING A REASONABLE GOOD
FAITH ESTIMATE OF THE PROCEEDS THAT WOULD BE REALIZED IF THE
DEBTORS WERE LIQUIDATED IN ACCORDANCE WITH CHAPTER 7 OF THE
BANKRUPTCY CODE AS OF THE CONVERSION DATE. THIS LIQUIDATION
ANALYSIS IS NOT INTENDED AND SHOULD NOT BE USED FOR ANY OTHER
PURPOSE. THIS LIQUIDATION ANALYSIS DOES NOT PURPORT TO BE A
VALUATION OF THE DEBTORS’ ASSETS AS A GOING CONCERN AND THERE
MAY BE A SIGNIFICANT DIFFERENCE BETWEEN THE VALUES AND
RECOVERIES REPRESENTED IN THIS LIQUIDATION ANALYSIS AND THE




1   Capitalized terms used but not defined herein have the meanings given to such terms in the Joint Prepackaged
    Chapter 11 Plan of Reorganization of FULLBEAUTY Brands Holdings Corp. and Its Debtor Affiliates Pursuant
    to Chapter 11 of the Bankruptcy Code (as may be amended, supplemented, or otherwise modified from time to
    time, the “Plan”) or the Disclosure Statement for the Joint Prepackaged Chapter 11 Plan of Reorganization of
    FULLBEAUTY Brands Holdings Corp. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
    (as may be amended, supplemented, or otherwise modified from time to time, the “Disclosure Statement”), as
    applicable.
19-22185-rdd     Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30             Main Document
                                         Pg 317 of 338


VALUES THAT MAY BE REALIZED OR CLAIMS GENERATED IN AN ACTUAL
LIQUIDATION.

NOTHING CONTAINED IN THIS LIQUIDATION ANALYSIS IS INTENDED TO BE,
OR CONSTITUTES, A CONCESSION, ADMISSION, OR ALLOWANCE OF ANY
CLAIM BY THE DEBTORS. THE ACTUAL AMOUNT OR PRIORITY OF ALLOWED
CLAIMS IN THESE CHAPTER 11 CASES COULD MATERIALLY DIFFER FROM THE
ESTIMATED AMOUNTS SET FORTH AND USED IN THIS LIQUIDATION ANALYSIS.
THE DEBTORS RESERVE ALL RIGHTS TO SUPPLEMENT, MODIFY, OR AMEND
THE ANALYSIS SET FORTH HEREIN.

The Debtors have determined, as summarized in this Liquidation Analysis, that Confirmation of
the Plan will provide Holders of Claims and Interests with a recovery that is not less than what
they would otherwise receive if the Debtors were liquidated under chapter 7 of the
Bankruptcy Code.

Basis of Presentation:

The actual amount and/or priority of Claims Allowed against the Debtors’ Estates may differ from
the Claim amounts used in this Liquidation Analysis. As noted above, this Liquidation Analysis
is based on the Debtors’ books and records as of November 24, 2018, except where otherwise
indicated, and the actual value of assets available for distribution in the event of an actual
liquidation may differ materially from the assets assumed to be available pursuant to this
Liquidation Analysis.

Global Notes & Assumptions:

This Liquidation Analysis should be read in conjunction with, and is qualified in its entirety by,
the following notes and assumptions:

       1.      Additional Claims. The cessation of business in a chapter 7 liquidation is likely to
               cause additional Claims to be asserted against the Debtors’ Estates that otherwise
               would not exist absent such a liquidation. Examples of these kinds of Claims
               include employee-related Claims, claims related to the Debtors’ single active multi-
               employer pension plan, tax liabilities, Claims related to the rejection of Unexpired
               Leases and Executory Contracts, litigation claims, and other Claims. These
               additional Claims could be significant and, in certain circumstances, may be
               entitled to priority under the Bankruptcy Code. No adjustment has been made for
               these potential Claims in this Liquidation Analysis.

       2.      Intercompany Relationships; Non-Debtor Affiliates. In order to estimate the
               Debtors’ recovery with respect to certain intercompany balances and investments
               in a chapter 7 liquidation, this Liquidation Analysis assumes substantially all of the
               Debtors’ non-Debtor subsidiaries will undertake parallel liquidations, whereby the




                                                 2
19-22185-rdd         Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30                      Main Document
                                             Pg 318 of 338


                 proceeds of such liquidations are, in turn, distributed in accordance with priority of
                 Claims and ownership.2

        3.       Length of liquidation process. The Liquidation Analysis assumes a process of
                 6 months from the Conversion Date to conduct the orderly disposition of
                 substantially all the Debtors’ assets, to collect receivables, to arrange for
                 distributions, and to wind-down the Debtors’ Estates.

Specific Notes to the Liquidation Analysis:
A. Gross Proceeds
        1.       Cash

                 •        The liquidation proceeds of Cash and Cash equivalents for all Debtor
                          entities holding cash are estimated to be 100% of the December 31, 2018
                          projected balance of $5.0 million.
        2.       Credit Card Receivables, Net

                 •         A 90% to 100% recovery has been estimated for the projected credit card
                           receivables balance of $23.9 million as of December 31, 2018. These
                           accounts consist of normal course credit card receivables and private label
                           credit card deferred billing receivables, net of applicable fees and estimated
                           chargebacks.
        3.       Other Receivables

                      •   Other receivables include various items such as paper and purchase card
                          rebates, other receivables and income tax refunds. This balance has been
                          adjusted to reflect the anticipated receipt of a $10.9 million federal income
                          tax refund in January 2019. Recoveries of 40% to 60% were assigned to
                          other receivables to account for the corresponding uncertainty of collection.

        4.       Inventory

                 •        The Debtors forecast a projected inventory balance, comprised of finished
                          goods inventory, whether held by the Debtors or owned but in-transit, of
                          $143.2 million as of December 31, 2018. This amount is net of certain
                          reserves and ineligibles such as shrink and unpaid duties. A 63.2% recovery
                          has been estimated for the projected inventory balance. This level of
                          recovery has been informed by the net orderly liquidation value for
                          January 2019 contained within an appraisal the Debtors received, while
                          acknowledging the limited timeframe the Debtors may have to complete the

2   This analysis is shown on a consolidated basis; an analysis by legal entity does not produce materially different
    results.


                                                         3
19-22185-rdd       Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30             Main Document
                                         Pg 319 of 338


                       liquidation process. The estimated recoveries are net of related liquidation
                       expenses including items such as payroll and advertising.
      5.       Prepaid Expenses & Other Current Assets

               •       Prepaid expenses and other current assets consist of several accounts,
                       including but not limited to prepaid catalog, software, and insurance
                       accounts, as well as certain deposits. These accounts were evaluated by
                       type and, in most cases, minimal recoveries were assumed. In aggregate,
                       the Debtors assume a blended recovery of 5% to 9% for prepaid expenses
                       and other current assets.
      6.       Property, Plant, and Equipment, Net (“PP&E”)

               •       PP&E includes buildings and land, leasehold improvements, furniture and
                       fixtures, hardware, and technical equipment.

               •       Proceeds of $4.8 million to $7.1 million are estimated for the Debtors’
                       owned building and land in Indianapolis, based on applying an assumed
                       recovery of 50% to 75% to a recent appraisal value of $9.5 million, to
                       account for the accelerated timeline and uncertainty of a liquidation sales
                       process.

               •       This Liquidation Analysis assumes no recovery               for   leasehold
                       improvements, and 0% to 10% for all other PP&E.

               •       In aggregate, the Debtors assume a 13% to 24% recovery for PP&E.

      7.       Goodwill, Net

               •       The Liquidation Analysis ascribes no value to goodwill.
      8.       Other Intangible Assets, Net

               •       Intangible assets consist of, but are not limited to, software and certain
                       intellectual property, such as trademarks, domain names, and customer lists.

               •       The Liquidation Analysis assumes a recovery of $43.2 to $77.8 million for
                       intangible assets, based on a market-based intellectual property report
                       valuation, the recent market performance of comparable companies and the
                       accelerated timeline and uncertainty of a liquidation sales process.

               •       In aggregate, the Debtors assume a 13% to 23% recovery for other
                       intangible assets.



                                                 4
19-22185-rdd       Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30            Main Document
                                         Pg 320 of 338


      9.       ABL Priority Collateral

               •       Proceeds from Cash, Accounts, Credit Card Receivables, Inventory and
                       Inventory related receivables (each as defined in the ABL Credit
                       Agreement) and all other rights to payments arising from services rendered
                       or from the sale, lease, use or other disposition of Inventory are subject to
                       priority claims from the ABL Facility and FILO Claims.

               •       Proceeds from all other assets are used to satisfy the First Lien Claims.
      10.      Avoidance Actions

               •       Proceeds from Avoidance Actions may be available for distribution to
                       Holders of Administrative Claims, Other Priority Claims, and General
                       Unsecured Claims in accordance with the priorities established by the
                       Bankruptcy Code. The Debtors, however, believe that recoveries from such
                       actions, if any, would be speculative in nature and have not included any
                       such proceeds in the Liquidation Analysis.

B. Liquidation Costs
      1.       Wind Down Costs

               •       Wind down costs consist primarily of the ordinary course general and
                       administrative costs that will be required to operate the Debtors’ businesses
                       for a 6-month period after the Conversion Date.

               •       The Liquidation Analysis estimates wind down costs, in the aggregate, of
                       approximately 33% of the Debtors’ projected 2018 non-GAAP corporate
                       segment general and administrative expenses. This amount represents
                       approximately 2% of gross liquidation proceeds.

               •       Wind down costs are split Pro Rata between ABL Collateral and other
                       Collateral (as defined in the ABL Credit Agreement) based on projected
                       hypothetical recovery amounts.
      2.       Chapter 7 Trustee Fees

               •       Pursuant to sections 326 and 330 of the Bankruptcy Code, the
                       Bankruptcy Court may allow reasonable compensation for the Trustee’s
                       services, not to exceed 25% on the first $5,000 or less, 10% on any amount
                       in excess of $5,000 but not in excess of $50,000, 5% on any amount in
                       excess of $50,000 but not in excess of $1.0 million, and reasonable
                       compensation not to exceed 3% of such moneys in excess of $1.0 million,
                       upon all moneys disbursed or turned over in the case by the Trustee to

                                                 5
19-22185-rdd       Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30             Main Document
                                         Pg 321 of 338


                       parties in interest. For purposes of this Liquidation Analysis, these fees are
                       simplified to 2% to 3% of liquidation proceeds realized, excluding Cash.
      3.       Other Professional Fees

               •       Pursuant to section 726 of the Bankruptcy Code, the allowed administrative
                       expenses incurred by the Trustee, including expenses affiliated with selling
                       the Debtors’ assets and winding down operations, will be entitled to
                       payment in full prior to any distribution to Administrative Claims and Other
                       Priority Claims. This Liquidation Analysis estimates professional fees to
                       be approximately 3% of the total liquidation proceeds realized, which is
                       based on expected fees and expenses of legal, financial, and other
                       professionals as well as the complexity of the Debtors’ liquidation and
                       wind-down.

C. Distribution of Proceeds
      1.       Superpriority Carve-Out

               •       It is expected that the Cash Collateral Order will provide that certain unpaid
                       holdback and accrued professional fees and expenses shall be entitled to
                       priority above all other Claims and fees. The Liquidation Analysis
                       estimates this amount at $1.0 million.
      2.       ABL Claims

               •       The Liquidation Analysis assumes that the ABL Claims will total
                       $77.8 million as of the Conversion Date, which represents the projected pro
                       forma balance of $52.3 million owed under the ABL Credit Agreement,
                       plus all letters of credit, which total $17.5 million and are assumed to have
                       been cash collateralized at 105% upon conversion, as well as the assumed
                       outstanding purchase card cash management obligations balance of
                       $8.0 million. Accrued interest is assumed to be paid prior to conversion.

               •       The Liquidation Analysis further assumes that ABL Claims will first be
                       satisfied in full via proceeds from collateral secured under the ABL Credit
                       Agreement in both the low and high recovery scenarios.
      3.       FILO Claims

               •       The Liquidation Analysis assumes that the aggregate principal amount
                       indebted, plus any accrued interest, under the FILO Loans is $76.3 million.




                                                 6
19-22185-rdd       Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30            Main Document
                                         Pg 322 of 338


               •       The Liquidation Analysis concludes that FILO Claims will receive a total
                       recovery of 38% to 43% in a chapter 7 liquidation from the remaining
                       proceeds of the collateral secured under the ABL Credit Agreement.

               •       The Liquidation Analysis assumes that the FILO Claims will receive no
                       additional recovery from other collateral proceeds.
      4.       First Lien Claims

               •       The Liquidation Analysis assumes that the aggregate principal amount
                       indebted, plus any accrued interest, less unamortized original issue discount
                       as of the Petition Date, under the First Lien Claims is $784.2 million.

               •       The Liquidation Analysis concludes that First Lien Claims will receive a
                       7% to 12% recovery in a chapter 7 liquidation.
      5.       Second Lien Claims

               •       The Liquidation Analysis assumes that the aggregate principal amount
                       indebted, plus any accrued interest, less unamortized original issue discount
                       as of the Petition Date, under the Second Lien Claims is $354.8 million.

               •       The Liquidation Analysis concludes that Second Lien Claims will receive
                       no recovery in a chapter 7 liquidation.
      6.       Administrative Claims

               •       Administrative Claims arising in a hypothetical chapter 7 liquidation may
                       include, among other things:           (a) Claims arising pursuant to
                       section 503(b)(9) of the Bankruptcy Code; (b) postpetition trade payables;
                       (c) accrued postpetition employee obligations; (d) accrued taxes;
                       (e) accrued utility payments; (f) post-petition intercompany payables; and
                       (g) other liabilities incurred by the Estates in the ordinary course of
                       business.

               •       This Liquidation Analysis assumes there will be approximately
                       $31.4 million of Administrative Claims outstanding as of the Conversion
                       Date. The total amount of Administrative Claims allowed in these
                       Chapter 11 Cases could differ materially from the assumptions set forth by
                       this Liquidation Analysis, thereby reducing recoveries available to Holders
                       of Claims and Interests in a chapter 7 liquidation.

               •       The Liquidation Analysis concludes that Administrative Claims will receive
                       no recovery in a chapter 7 liquidation.


                                                 7
19-22185-rdd       Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30         Main Document
                                         Pg 323 of 338


      7.       General Unsecured Claims

               •       General Unsecured Claims arising in a hypothetical chapter 7 liquidation
                       may include, among other things: (a) prepetition trade Claims;
                       (b) prepetition rejection damages Claims; and (c) numerous other types of
                       prepetition liabilities.

               •       General Unsecured Claims do not include any DIP Facility Claims,
                       Administrative Claims, Accrued Professional Compensation Claims,
                       Priority Tax Claims, Other Priority Claims, ABL Claims, FILO Claims,
                       First Lien Claims, Second Lien Claims, Intercompany Claims against one
                       one or more of the Debtors that is not entitled to priority under the
                       Bankruptcy Code or Final Order of the Bankruptcy Court, or Sponsor
                       Claims.

               •       This Liquidation Analysis assumes there will be approximately
                       $105.7 million of General Unsecured Claims outstanding as of the
                       Conversion Date.


               •       The Liquidation Analysis concludes that General Unsecured Claims will
                       receive no recovery in a chapter 7 liquidation.




                                               8
19-22185-rdd                  Doc 14            Filed 02/03/19 Entered 02/03/19 21:25:30                                  Main Document
                                                             Pg 324 of 338


FullBeauty Brands
Liquidation Analysis - Summary
($ in millions)
                                                                                                                 H ypothetical Recovery
                                                                          Book Value / Claim                 %                              $
                                                             N otes       Low          H igh         Low          H igh         Low             H igh
Gross Proceeds:
Cash                                                          A1              $5.0         $5.0        100%           100%           $5.0           $5.0
Credit Card Receivables, Net                                  A2              23.9         23.9         90%           100%           21.5           23.9
Other Receivables                                             A3              14.8         14.8         40%            60%            5.9            8.9
Inventory, Net                                                A4             143.2        143.2         63%            63%           90.5           90.5
Prepaid Expenses & Other Current Assets                       A5              31.9         31.9          5%             9%            1.7            2.9
Property, Plant and Equipment, Net                            A6              35.3         35.3         13%            24%            4.8            8.5
Goodwill, Net                                                 A7             767.9        767.9          0%             0%             -              -
Other Intangible Assets, Net                                  A8             341.9        341.9         13%            23%           43.2           77.8
Total Debtor Assets                                                        $1,363.9    $1,363.9            13%            16%     $172.6          $217.5

Total ABL Collateral                                                        $172.1       $172.1            68%         69%        $117.0          $119.4
Total Other Collateral                                                     $1,191.8     $1,191.8            5%          8%         $55.6           $98.1

Less: Liquidation Costs:
Wind Down Costs                                               B1                                                                      (4.0)         (4.0)
Chapter 7 Trustee Fees                                        B2                                                                      (5.0)         (4.2)
Other Professional Fees                                       B3                                                                      (5.2)         (6.5)
Total Liquidation Costs                                                                                                            ($14.2)        ($14.8)
ABL Collateral Liquidation Costs                                                                                                      (9.6)         (8.1)
Other Collateral Liquidation Costs                                                                                                    (4.6)         (6.7)

ABL Priority Collateral Liquidation Proceeds                                                                                      $107.4          $111.3
Other Collateral Liquidation Proceeds                                                                                              $51.0           $91.4
Total Liquidation Proceeds                                                                                                        $158.4          $202.7
Distribution of Proceeds:
ABL Priority Collateral Liquidation Proceeds                                                                                      $107.4          $111.3
Less: Superpriority Carve-Out                                 C1                1.0            1.0     100%           100%            (1.0)         (1.0)
Remaining ABL Collateral Amount Available for Distribution                                                                        $106.4          $110.3
Less: ABL Claims (including LCs and P-Card)                   C2              77.8         77.8        100%           100%          (77.8)         (77.8)
Remaining ABL Collateral Amount Available for Distribution                                                                         $28.7           $32.6
Less: FI LO Claims on ABL Collateral                          C3              76.3         76.3            38%         43%          (28.7)         (32.6)
Remaining ABL Collateral Amount Available for Distribution                                                                             -                -
Other Collateral Liquidation Proceeds                                                                                              $51.0           $91.4
Less: First Lien Claims                                       C4             784.2        784.2            7%          12%          (51.0)         (91.4)
Remaining Amount Available for Distribution                                                                                            -                -
Less: Second Lien Claims                                      C5             354.8        354.8            0%             0%           -                -
Remaining Amount Available for Distribution                                                                                            -                -
Less: Remaining FI LO Claims                                  C3              47.7         43.8            0%             0%           -                -
Remaining Amount Available for Distribution                                                                                            -                -
Less: Administrative Claims                                   C6              31.4         31.4            0%             0%           -                -
Remaining Amount Available for Distribution                                                                                            -                -
Less: General Unsecured Claims                                C7             105.7        105.7            0%             0%           -                -
Remaining Amount Available for Distribution                                                                                            -                -




                                                                      9
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 325 of 338


                                     EXHIBIT D

                                  Valuation Analysis
19-22185-rdd     Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30            Main Document
                                         Pg 326 of 338


                                       Valuation Analysis

      THE INFORMATION CONTAINED HEREIN IS NOT A PREDICTION OR
GUARANTEE OF THE ACTUAL MARKET VALUE THAT MAY BE REALIZED THROUGH
THE SALE OF ANY SECURITIES TO BE ISSUED PURSUANT TO THE PLAN.
THE INFORMATION IS PRESENTED SOLELY FOR THE PURPOSE OF PROVIDING
ADEQUATE INFORMATION UNDER SECTION 1125 OF THE BANKRUPTCY CODE TO
ENABLE THE HOLDERS OF CLAIMS ENTITLED TO VOTE TO ACCEPT OR REJECT THE
PLAN TO MAKE AN INFORMED JUDGMENT ABOUT THE PLAN AND SHOULD NOT BE
USED OR RELIED UPON FOR ANY OTHER PURPOSE, INCLUDING THE PURCHASE OR
SALE OF CLAIMS AGAINST THE DEBTORS OR ANY OF THEIR AFFILIATES.

        Solely for the purposes of the Plan and the Disclosure Statement, PJT Partners LP (“PJT”),
as restructuring advisors to the Debtors, has estimated a range of total enterprise value
(“Enterprise Value”) and implied equity value (“Equity Value”) for the Reorganized Debtors pro
forma for the transactions contemplated by the Plan (the “Valuation Analysis”). The Valuation
Analysis is based on financial and other information provided by the Debtors’ management, as
well as the Financial Projections attached to the Disclosure Statement as Exhibit E, and
information provided by other sources. The Valuation Analysis is as of December 31, 2018, with
an assumed Effective Date in February 2019. The Valuation Analysis utilizes market data as of
December 26, 2018. The valuation estimates set forth herein represent valuation analyses of the
Reorganized Debtors generally based on the application of customary valuation techniques to the
extent deemed appropriate by PJT.

        In preparing its valuation, PJT performed a variety of financial analyses and considered a
variety of factors, including a (a) discounted cash flow analysis; (b) comparable companies
analysis; and (c) precedent transactions analysis. In performing the Valuation Analysis, PJT
primarily relied on the comparable companies analysis. While PJT also considered the discounted
cash flow analysis, PJT is of the view that it is of limited relevance for estimating the Enterprise
Value of the Debtors given the facts and circumstances particular to the Debtors. Similarly, PJT
deemed the precedent transactions analysis to be of limited relevance because of the limited
number of recent public transactions for companies that are comparable in certain respects to the
Reorganized Debtors. The preparation of a valuation analysis is a complex analytical process
involving subjective determinations about which methodologies of financial analysis are most
appropriate and relevant and the application of those methodologies to particular facts and
circumstances in a manner that is not readily susceptible to summary description.

        Based on the aforementioned analyses, and other information described herein and solely
for purposes of the Plan, the estimated range of Enterprise Value of the Reorganized Debtors,
collectively, as of December 31, 2018, is approximately $400 million to approximately
$450 million (with the mid-point of such range being $425 million).

        In addition, based on the estimated range of Enterprise Value of the Reorganized Debtors
and other information described herein and solely for purposes of the Plan, PJT estimated a
potential range of total Equity Value of the Reorganized Debtors, which consists of the Enterprise
Value, less funded indebtedness plus balance sheet cash on the assumed Effective Date. PJT has
assumed that the Reorganized Debtors will have a pro forma cash balance of approximately
19-22185-rdd     Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30              Main Document
                                         Pg 327 of 338


$5.0 million as of the Effective Date and funded indebtedness of between $351 million and
$386 million, including $15 million to $50 million of New Junior Loan depending upon the results
of the determination by Holders of Allowed First Lien Claims to elect to receive, in lieu of its share
of the New Common Stock (which forfeited shares shall be distributed to non-electing Holders
Pro Rata), a principal amount of the New Junior Loan that is equal to 85% of the Exchange
Benchmark Value (which is $79 million or the mid-point range of the Plan Equity Value as defined
herein) of its original New Common Stock distribution (i.e., a 15% discount to its Pro Rata share
of the Exchange Benchmark Value of its original New Common Stock distribution) (the “First
Lien Claim Flip-Up Election”), as further described in the Plan.

       Based upon the estimated range of Enterprise Value of the Reorganized Debtors of between
$400 million and $450 million described above, and assuming net debt of $381 million with the
maximum First Lien Claim Flip-Up Election, PJT estimated that the potential range of Equity
Value for the Reorganized Debtors, as of an assumed Effective Date in February 2019, is between
approximately $19 million and approximately $69 million (with the mid-point of such range being
$44 million). Assuming no First Lien Flip-Up Election, which would result in net debt of
$346 million, PJT estimated that the potential range of Equity Value for the Reorganized Debtors,
as of an assumed Effective Date in February 2019, is between approximately $54 million and
approximately $104 million (with the mid-point of such range being $79 million).

        For purposes of the Valuation Analysis, PJT assumed that no material changes that would
affect estimated value occur between the date of filing of the Disclosure Statement and the assumed
Effective Date. PJT’s Valuation Analysis does not constitute an opinion as to the fairness from a
financial point of view of the consideration to be received or paid under the Plan, of the terms and
provisions of the Plan, or with respect to any other matters.

     THE VALUATION ANALYSIS REFLECTS WORK PERFORMED BY PJT ON THE
BASIS OF INFORMATION IN RESPECT OF THE BUSINESSES AND ASSETS OF THE
DEBTORS AVAILABLE TO PJT AS OF DECEMBER 26, 2018. IT SHOULD BE
UNDERSTOOD THAT, ALTHOUGH SUBSEQUENT DEVELOPMENTS MAY HAVE
AFFECTED OR AFFECT PJT’S CONCLUSIONS, PJT DOES NOT HAVE ANY
OBLIGATION TO UPDATE, REVISE, OR REAFFIRM ITS VALUATION ANALYSIS AND
DOES NOT INTEND TO DO SO.

      PJT DID NOT INDEPENDENTLY VERIFY THE FINANCIAL PROJECTIONS OR
OTHER INFORMATION THAT PJT USED IN THE VALUATION ANALYSIS, AND NO
INDEPENDENT VALUATIONS OR APPRAISALS OF THE DEBTORS OR THEIR ASSETS
WERE SOUGHT OR OBTAINED IN CONNECTION THEREWITH. THE VALUATION
ANALYSIS WAS DEVELOPED SOLELY FOR PURPOSES OF THE PLAN AND THE
ANALYSIS OF POTENTIAL RELATIVE RECOVERIES TO CREDITORS THEREUNDER.
THE VALUATION ANALYSIS REFLECTS THE APPLICATION OF VARIOUS
VALUATION TECHNIQUES, DOES NOT PURPORT TO BE AN OPINION AND DOES NOT
PURPORT TO REFLECT OR CONSTITUTE AN APPRAISAL, LIQUIDATION VALUE, OR
ESTIMATE OF THE ACTUAL MARKET VALUE THAT MAY BE REALIZED THROUGH
THE SALE OF ANY SECURITIES TO BE ISSUED OR ASSETS TO BE SOLD PURSUANT
TO THE PLAN, WHICH MAY BE SIGNIFICANTLY DIFFERENT THAN THE AMOUNTS
SET FORTH IN THE VALUATION ANALYSIS.


                                                  2
19-22185-rdd     Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30           Main Document
                                         Pg 328 of 338


      THE VALUE OF AN OPERATING BUSINESS IS SUBJECT TO NUMEROUS
UNCERTAINTIES AND CONTINGENCIES THAT ARE DIFFICULT TO PREDICT AND
WILL FLUCTUATE WITH CHANGES IN FACTORS AFFECTING THE FINANCIAL
CONDITION AND PROSPECTS OF SUCH A BUSINESS. AS A RESULT, THE VALUATION
ANALYSIS IS NOT NECESSARILY INDICATIVE OF ACTUAL OUTCOMES, WHICH MAY
BE SIGNIFICANTLY MORE OR LESS FAVORABLE THAN THOSE SET FORTH HEREIN.
BECAUSE SUCH ESTIMATES ARE INHERENTLY SUBJECT TO UNCERTAINTIES,
NEITHER THE DEBTORS, PJT, NOR ANY OTHER PERSON ASSUMES RESPONSIBILITY
FOR THEIR ACCURACY. IN ADDITION, THE POTENTIAL VALUATION OF NEWLY
ISSUED FUNDED DEBT AND SECURITIES IS SUBJECT TO ADDITIONAL
UNCERTAINTIES AND CONTINGENCIES, ALL OF WHICH ARE DIFFICULT TO
PREDICT. ACTUAL MARKET PRICES OF SUCH FUNDED DEBT AND SECURITIES AT
ISSUANCE WILL DEPEND UPON, AMONG OTHER THINGS, PREVAILING INTEREST
RATES, CONDITIONS IN THE FINANCIAL MARKETS, THE ANTICIPATED INITIAL
FUNDED DEBT AND SECURITIES HOLDINGS OF PREPETITION CREDITORS, SOME OF
WHICH MAY PREFER TO LIQUIDATE THEIR INVESTMENT RATHER THAN HOLD IT
ON A LONG-TERM BASIS, THE POTENTIALLY DILUTIVE IMPACT OF CERTAIN
EVENTS, INCLUDING THE ISSUANCE OF EQUITY SECURITIES PURSUANT TO THE
MANAGEMENT INCENTIVE PLAN, AND OTHER FACTORS THAT GENERALLY
INFLUENCE THE PRICES OF FUNDED DEBT.

       Management of the Debtors advised PJT that the Financial Projections were reasonably
prepared in good faith and on a basis reflecting the Debtors’ best estimates and judgments as to
the future operating and financial performance of the Reorganized Debtors. If the business
performs at levels below or above those set forth in the Financial Projections such performance
may have a materially negative or positive impact, respectively, on the valuation of the company
and the Enterprise Value thereof.

        In preparing the Valuation Analysis, PJT: (a) reviewed certain historical financial
information of the Debtors for recent years and interim periods; (b) reviewed certain financial and
operating data of the Debtors, including the Financial Projections; (c) discussed the Debtors’
operations and future prospects with the Debtors’ senior management team and third-party
advisors; (d) reviewed certain publicly available financial data for, and considered the market
value of, public companies that PJT deemed generally relevant in analyzing the value of the
Reorganized Debtors; (e) reviewed certain publicly available data for, and considered the market
values implied therefrom, recent transactions in the retail industry involving companies
comparable in certain respects to the Reorganized Debtors; (f) considered certain economic and
industry information that PJT deemed generally relevant to the Reorganized Debtors;
(g) considered market feedback received to-date; and (h) conducted such other studies, analyses,
inquiries, and investigations as PJT deemed appropriate. PJT assumed and relied on the accuracy
and completeness of all financial and other information furnished to it by the Debtors’ management
and other parties as well as publicly available information.

       The Valuation Analysis does not constitute a recommendation to any Holder of Allowed
Claims, or any other person as to how such person should vote or otherwise act with respect to the
Plan. PJT has not been requested to, and does not express any view as to, the potential trading
value of the Reorganized Debtors’ funded debt and securities on issuance or at any other time.


                                                3
19-22185-rdd     Doc 14     Filed 02/03/19 Entered 02/03/19 21:25:30           Main Document
                                         Pg 329 of 338


        PJT did not estimate the value of any potential tax attributes (such as carryforwards under
section 163(j) of the Internal Revenue Code) that may survive the restructuring or any step-up in
tax basis that may occur in connection with a Taxable Transaction (as defined in Article X of the
Disclosure Statement) or otherwise evaluate the tax implications of the Plan on the Reorganized
Debtors’ projections. Any changes to the assumptions on the availability of tax attributes, the
amount of the Reorganized Debtors’ tax basis, or the impact of cancellation of indebtedness
income on the Reorganized Debtors’ projections could materially impact the conclusions reached
in the Valuation Analysis.

     THE SUMMARY SET FORTH ABOVE DOES NOT PURPORT TO BE A COMPLETE
DESCRIPTION OF THE VALUATION ANALYSIS PERFORMED BY PJT.
THE PREPARATION OF A VALUATION ANALYSIS INVOLVES VARIOUS
DETERMINATIONS AS TO THE MOST APPROPRIATE AND RELEVANT METHODS OF
FINANCIAL ANALYSIS AND THE APPLICATION OF THESE METHODS IN THE
PARTICULAR CIRCUMSTANCES AND, THEREFORE, SUCH AN ANALYSIS IS NOT
READILY SUITABLE TO SUMMARY DESCRIPTION. THE VALUATION ANALYSIS
PERFORMED BY PJT IS NOT NECESSARILY INDICATIVE OF ACTUAL VALUES OR
FUTURE RESULTS, WHICH MAY BE SIGNIFICANTLY MORE OR LESS FAVORABLE
THAN THOSE DESCRIBED HEREIN.

     PJT IS ACTING AS RESTRUCTURING ADVISORS TO THE DEBTORS, AND HAS
NOT AND, WILL NOT BE RESPONSIBLE FOR, AND HAS NOT AND WILL NOT PROVIDE
ANY TAX, ACCOUNTING, ACTUARIAL, LEGAL, OR OTHER SPECIALIST ADVICE TO
THE DEBTORS OR ANY OTHER PARTY IN CONNECTION WITH THE DEBTORS’
CHAPTER 11 CASES, THE PLAN OR OTHERWISE.




                                                4
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 330 of 338


                                     EXHIBIT E

                                 Financial Projections
19-22185-rdd       Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                            Pg 331 of 338


                                            Financial Projections
In connection with the Disclosure Statement,1 the Debtors’ management team (“Management”) prepared
financial projections (the “Financial Projections”) for FULLBEAUTY Brands Holdings Corp. and its
debtor affiliates (collectively, the “Company” or the “Debtors”) for fiscal years 2018 through 2022
(the “Projection Period”). The Financial Projections were prepared by Management with the assistance of
the Debtors’ advisors and are based upon a number of assumptions made by Management with respect to
the future performance of the Debtors’ operations. Although Management has prepared the Financial
Projections in good faith and believes the assumptions to be reasonable, there can be no assurance
that such assumptions will be realized. As described in detail in the Disclosure Statement, a variety
of risk factors could affect the Debtors’ financial results and must be considered. Accordingly, the
Financial Projections should be reviewed in conjunction with a review of the risk factors set forth in
the Disclosure Statement and the assumptions described herein, including all relevant qualifications
and footnotes.
The Debtors believe that the Plan meets the feasibility requirements set forth in section 1129(a)(11) of the
Bankruptcy Code, as confirmation is not likely to be followed by liquidation or the need for further financial
reorganization of the Debtors or any successor under the Plan. In connection with the planning and
development of the Plan and for the purposes of determining whether the Plan would satisfy this feasibility
standard, the Debtors analyzed their ability to satisfy their financial obligations while maintaining sufficient
liquidity and capital resources.
These Financial Projections were not prepared with a view toward compliance with published
guidelines of the United States Securities and Exchange Commission or guidelines established by the
American Institute of Certified Public Accountants for preparation and presentation of prospective
financial information. An independent auditor has not examined, compiled or performed any
procedures with respect to the prospective financial information contained in this Exhibit and,
accordingly, it does not express an opinion or any other form of assurance on such information or its
achievability. The Debtors’ independent auditor assumes no responsibility for, and denies any
association with, the prospective financial information.


Principal Assumptions for the Financial Projections
The Financial Projections are based upon, and assume the successful implementation of, the Debtors’
business plan (the Long Range Plan or “LRP”). Both the LRP and the Financial Projections reflect
numerous assumptions, including various assumptions regarding the anticipated future performance of the
Debtors, industry performance, general business and economic conditions, and other matters, many of
which are beyond the control of the Debtors or their advisors. In addition, the assumptions do not take into
account the uncertainty and disruption of business that may accompany a restructuring pursuant to the
Bankruptcy Code.


1   Capitalized terms used but not defined herein have the meanings given to such terms in the Joint Prepackaged
    Chapter 11 Plan of Reorganization of FULLBEAUTY Brands Holdings Corp. and Its Debtor Affiliates Pursuant
    to Chapter 11 of the Bankruptcy Code (as may be amended, supplemented, or otherwise modified from time to
    time, the “Plan”) or the Disclosure Statement for the Joint Prepackaged Chapter 11 Plan of Reorganization of
    FULLBEAUTY Brands Holdings Corp. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
    (as may be amended, supplemented, or otherwise modified from time to time, the “Disclosure Statement”), as
    applicable.

                                                       1
19-22185-rdd       Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                            Pg 332 of 338


Therefore, although the Financial Projections are necessarily presented with numerical specificity, the
actual results achieved during the Projection Period will likely vary from the projected results. These
variations may be material. Accordingly, no definitive representation can be or is being made with respect
to the accuracy of the Financial Projections or the ability of the Debtors to achieve the projected results of
operations. See “Risk Factors.”
The Debtors anticipate that the New Board will review post-emergence financial projections and the New
Board and Reorganized Debtors reserve the right to make public any post-emergence projections. To the
extent that the New Board revisits the post-emergence financial projections, the Debtors anticipate that
main drivers of the financial projections that may change are the following: (i) year over year sales growth
rates; (ii) commercial investment spend (print and digital); (iii) anticipated IT investment; (iv) warehouse
improvements, and (v) other areas for potential investment. Any decisions on adopting or revising post-
emergence projections are subject to the New Board’s consent. See “Risk Factors.”
In deciding whether to vote to accept or reject the Plan, Holders of Claims entitled to vote to accept or reject
the Plan must make their own determinations as to the reasonableness of such assumptions and the
reliability of the Financial Projections. See “Risk Factors.”
Moreover, the Financial Projections were prepared solely in connection with the restructuring pursuant to
the Plan.
Under Accounting Standards Codification “ASC” 852, “Reorganizations”, the Debtors note that the
Financial Projections reflect the operational emergence from chapter 11 but not the impact of fresh start
accounting that will likely be required upon the occurrence of the Effective Date. Fresh start accounting
requires all assets, liabilities, and equity instruments to be valued at “fair value.” The Financial Projections
account for the reorganization and related transactions pursuant to the Plan. While the Debtors expect that
they will be required to implement fresh start accounting upon emergence, they have not yet completed the
work required to quantify the effect upon the Financial Projections, which effect could be material.


Safe Harbor under The Private Securities Litigation Reform Act of 1995
The Financial Projections contain statements which constitute “forward-looking statements” within the
meaning of the Securities Act and the Securities Exchange Act. Forward-looking statements in the
Financial Projections include the intent, belief, or current expectations of the Debtors and Management
with respect to the timing of, completion of, and scope of the current restructuring, Plan, LRP, bank
financing, and debt and equity market conditions and the Debtors’ future liquidity, as well as the
assumptions upon which such statements are based.
While the Debtors believe that the expectations are based upon reasonable assumptions within the bounds
of their knowledge of their business and operations, parties in interest are cautioned that any such
forward-looking statements are not guarantees of future performance, and involve risks and uncertainties,
and that actual results may differ materially from those contemplated by such forward-looking statements.


Select Risk Factors Related to the Financial Projections
The Financial Projections are subject to inherent risks and uncertainties, most of which are difficult to
predict and many of which are beyond Management’s control. Many factors could cause actual results,
performance or achievements to differ materially from any future results, performance or achievements

                                                       2
19-22185-rdd       Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                 Main Document
                                            Pg 333 of 338


expressed or implied by these forward-looking statements. A description of the risk factors associated with
the Plan, the Disclosure Statement, and the Financial Projections is included in Article VII of the Disclosure
Statement.
Financial Projection General Assumptions
Basis of Presentation (Non-GAAP)

    •       Non-GAAP P&L excludes certain expenses including income tax expense, interest expense,
            depreciation    and     amortization,    transaction     expenses,    acquisition   expenses,
            sponsor/management fees, stock-based compensation, transition service revenue and the
            estimated impact of a 53rd fiscal week (if applicable).
    •       Fiscal 2018 projections include FY 2018 actual results through August.
    •       Balance sheet projections include adjustments for fresh start accounting and other emergence
            sources and uses for illustrative purposes only; projections are non-GAAP and not created in
            accordance with American Institute of Certified Public Accountants Statement of Position 90-7.


Non-GAAP P&L

    •       Total Revenue
            −       Net sales of merchandise through catalogs, websites, and customer care center,
                    including related shipping fees paid by our customers, and commissions on certain
                    third-party and ancillary products and services.
            −       Net sales are net of sales tax, discounts, cancellations, estimated returns, and loyalty
                    rewards from gross sales.
            −       Sales are recognized upon shipment of product to customers.
            −       A reserve for merchandise returns is estimated based upon prior customer return
                    experience.
    •       Cost of Merchandise Sold
            −       Primarily includes the cost of raw materials, sourcing costs, inbound and outbound
                    freight, customer service adjustments, free gifts, and changes in obsolescence.
    •       Commercial Investments
            −       Includes digital and print media marketing and advertising costs.
            −       Commercial investment costs are largely driven by the costs associated with the
                    creation, production and distribution of print media, such as the cost of paper, printing,
                    creative work, circulation and postage, as well as web marketing expenses, which
                    include paid search, email campaigns, and third party services.
    •       Other Operating Expenses
            −       Includes direct and indirect payroll expenses, corporate overhead, and other expenses
                    as well as depreciation and amortization.
            −       Does not include management incentive compensation.


Non-GAAP Cash Flows

    •       Change in Working capital



                                                      3
19-22185-rdd   Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                  Main Document
                                        Pg 334 of 338


         −        Driven by ordinary course changes in accounts receivable, accounts payable, inventory,
                  other current assets, and other current liabilities after a normalization of vendor terms
                  in 2019 post-transaction.
   •     Interest Expenses
         −        Interest expenses for post-emergence period is based upon pro forma $252 million New
                  First Lien Term Loan with interest rate of LIBOR plus 900 basis points, $30 million
                  of New First Lien Term Facility with interest rate of LIBOR plus 1000 basis points,
                  $50 million of New Junior Loan (the amount of New Junior Debt will be at least $15
                  million and up to $50 million subject to elections made by the Holders of Allowed First
                  Lien Claims) with an interest rate of 700 basis points with 100 basis points payable in
                  cash and remainder in PIK or “paid in kind” interest, Exit FILO ABL with an interest
                  rate of LIBOR plus 225 basis points and an Exit ABL Facility with interest rate of
                  LIBOR plus 125–175 basis points depending upon the level of excess availability.
   •     Cash Taxes
         −        Cash taxes based upon analyses conducted by the Company’s advisors in conjunction
                  with the Plan assuming no tax basis step-up in assets. If a Taxable Transaction is
                  consummated in a way that results in a tax basis step-up in the Company’s assets, based
                  on numerous simplifying assumptions, the Company currently estimates that cash
                  taxes could be reduced by approximately $5.0 million per year from the projections.
   •     Capital Expenditures
         −        Primarily reflects facility upgrades and procurement of production equipment,
                  corporate IT, real estate, and other investments.
   •     Net Changes in Debts
         −        Includes net draws on the Exit ABL Facility, 1% per annum (on a quarterly basis)
                  amortization payments on the New First Lien Term Facility, and 1% per annum (on a
                  quarterly basis) amortization payments on the New First Lien Term Loan.
   •     Other Activities
         −        Includes costs associated with the capital structure changes for the emergence.


Non-GAAP Balance Sheet

   •     Cash and Cash Equivalents
         −      Includes cash, highly liquid investments with an original maturity of three months or
                less, and receivables from financial institutions related to credit card purchases due to
                the high credit quality and short time period for settlement of the outstanding amounts.
   •     Accounts Receivable, Net
         −      Includes amounts due from customers for merchandise sales on private label credit
                cards where the presentation to the credit card processor is delayed ninety (90) days
                from shipment date. The third-party provider assumes the risk on all approved private
                label credit card transactions. The Company estimates losses on receivables based
                upon known troubled accounts and historical experience of losses incurred.
   •     Taxes Receivable
         −      Assumes pre-transaction tax receivable balance as of December 31, 2018. Projections
                assume balance consists of net federal income tax refund anticipated to be received in
                January 2019 and expects to receive no further tax refunds during the projection period.


                                                  4
19-22185-rdd   Doc 14      Filed 02/03/19 Entered 02/03/19 21:25:30                   Main Document
                                        Pg 335 of 338


   •     Inventory
         −       Inventory consists primarily of purchased finished goods merchandise and is valued at
                 the lower of cost or market value. Cost is determined using a standard cost method
                 and includes the cost of merchandise and import-related costs, including freight, duty
                 and agent commissions. Inventory is relieved on a first-in, first-out basis.
   •     Prepaid Catalog Costs and Paper Inventory
         −       Consists of catalog production and mailing costs that have not yet been fully amortized
                 and prepaid paper inventory used in catalog production. Prepaid catalog costs are
                 amortized following the trend of the expected revenue stream, which is measured from
                 the date the catalogs are mailed, over a period of three to four months.
   •     Other Current Assets
         −       Consists of prepaid expenses including supplies, software, insurance, and other, as well
                 as miscellaneous deposits, rebates, and receivables.
   •     Property, Plant & Equipment, Net
         −       Property and equipment are stated at cost less accumulated depreciation and
                 amortization. Depreciation and amortization of property and equipment is computed
                 on a straight-line basis over the estimated useful lives of the related assets, which range
                 from ten (10) to thirty (30) years for buildings and improvements, the lesser of ten
                 (10) years or the life of the lease for leasehold improvements, and three (3) to ten (10)
                 years for other property and equipment. Repairs and maintenance are charged to
                 expense as incurred. Renewals and betterments which extend service lives are
                 capitalized.
   •     Other Intangible Assets, Net
         −       Intangible assets include capitalized software development costs, trade names, domain
                 names, customer lists and other intangibles. Other Intangible Assets are held constant
                 over the projection period for illustrative purposes.
   •     Goodwill
         −       Includes illustrative fresh start accounting adjustment at emergence (pro forma
                 December 31, 2018). Goodwill is held constant over the projection period for
                 illustrative purposes.
   •     Deferred Tax Liabilities
         −       Includes tax liabilities arising from depreciation / amortization basis differences,
                 changes in prepaid expenses and other liabilities




                                                   5
19-22185-rdd                       Doc 14                Filed 02/03/19 Entered 02/03/19 21:25:30                                                            Main Document
                                                                      Pg 336 of 338


1. Non-GAAP P&L                                                                                                Projection      Projection      Projection           Projection     Projection
($ in millions)                                                                                                  FY18            FY19            FY20                 FY21           FY22
Total Revenue                                                                                                      $827.4          $828.6            $849.9             $881.3         $922.7
 YoY Growth (%)                                                                                                     (8.4%)           0.1%              2.6%               3.7%           4.7%
Cost of Goods Sold                                                                                                  (402.6)         (410.4)           (424.4)            (441.3)        (463.6)
Gross Profit                                                                                                       $424.8          $418.1            $425.5             $440.0         $459.1
 Gross Margin (%)                                                                                                   51.3%           50.5%             50.1%              49.9%          49.8%
Commercial Investments                                                                                              (192.7)         (165.3)           (166.9)            (168.1)        (174.5)
Other Operating Expenses                                                                                            (178.5)         (180.1)           (184.5)            (189.9)        (195.7)
Operating Income                                                                                                    $53.7           $72.7             $74.2              $82.0          $88.8
 Operating Margin (%)                                                                                                6.5%            8.8%              8.7%               9.3%           9.6%
Adjustments                                                                                                           12.1             0.6               4.2                4.2            4.2
D&A                                                                                                                   18.9            13.5              13.5               13.5           13.5
Adjusted EBITDA                                                                                                     $84.7           $86.7             $91.8              $99.7         $106.5
 Adjusted EBITDA Margin (%)                                                                                         10.2%           10.5%             10.8%              11.3%          11.5%

2. Non-GAAP Cash Flow Metrics                                                                                  Projection      Projection      Projection           Projection     Projection
($ in millions)                                                                                                  FY18            FY19            FY20                 FY21           FY22
Adjusted EBITDA                                                                                                                      $86.7             $91.8             $99.7          $106.5
                       1
Cash Interest Expenses                                                                                                                (26.9)            (35.1)            (34.6)         (31.4)
Cash Taxes                                                                                                                            (10.3)            (10.6)            (11.8)         (13.7)
Change in Working Capital                                                                                                              38.6               2.2               2.3            1.9
Change in LT Assets and Liabilities                                                                                                    (3.2)             (3.2)             (3.2)          (3.2)
Operating Cash Flow                                                                                                                  $84.9             $45.3             $52.4          $60.1
Capital Expenditures                                                                                                                  (12.5)            (12.5)            (12.5)         (12.5)
                     2
Net Change in Debts                                                                                                                   (48.1)             (2.8)             (2.8)         (31.6)
Other Activities                                                                                                                       (0.6)             (4.2)             (4.2)          (4.2)
Total Cash Flow                                                                                                                      $23.7             $25.8             $32.9          $11.8

3. Non-GAAP Balance Sheet                                               Pre-Transaction                        Pro Forma       Projection      Projection           Projection     Projection
($ in millions)                                                              4Q18                 Adj.           4Q18            FY19            FY20                 FY21           FY22
Cash and Cash Equivalents                                                           $5.0              $0.0            $5.0           $28.7             $54.5              $87.4          $99.1
Accounts receivable, Net                                                            10.5                 -            10.5            10.8              11.1               11.6           12.1
Taxes Receivable                                                                    18.6                 -            18.6             8.6               8.6                8.6            8.6
Inventories                                                                        168.8                 -           168.8           149.1             148.6              148.5          148.9
Prepaid Catalog Costs and Paper Inventory                                           12.4                 -            12.4            11.9              11.6               10.9           10.4
Current Deferred Taxes                                                                 -                 -               -               -                 -                  -              -
Other Current Assets                                                                11.5                 -            11.5            11.6              11.8               12.0           12.3
Total Current Assets                                                             $226.8              ($0.0)        $226.8          $220.7            $246.1             $278.9         $291.4
Property, Plant and Equipment, Net                                                 $36.2              $0.0           $36.2           $35.3             $34.3              $33.3          $32.4
Other Intangible Assets, Net                                                       341.1                 -           341.1           341.1             341.1              341.1          341.1
Goodwill                                                                           767.9            (740.8)           27.1            27.1              27.1               27.1           27.1
Other Assets, Net                                                                   13.3                 -            13.3            13.3              13.3               13.3           13.3
Total Assets                                                                   $1,385.3           ($740.8)         $644.5          $637.4            $661.9             $693.6         $705.2
Accounts Payable                                                                  $67.0                   -         $67.0           $67.8             $68.5               $69.2          $70.2
Accrued Expenses and other liabilities                                             61.5                (0.9)         60.6            74.4              75.6                77.0           78.0
Other Current Liabilities                                                             -                   -             -               -                 -                   -              -
Total Current Liabilities                                                        $128.4              ($0.9)        $127.5          $142.3            $144.1             $146.2         $148.2
Total Debt                                                                       1,210.7            (824.7)          386.0           337.9             335.1              332.3          300.7
Tax Liabilities                                                                      (2.6)               -             (2.6)           (2.6)            (2.6)              (2.6)          (2.6)
Other LT Liabilities                                                                33.2                 -            33.2            30.0              26.8               23.6           20.4
Deferred Income Taxes                                                               56.2                 -            56.2            56.2              56.2               56.2           56.2
Total Liabilities                                                              $1,426.0           ($825.6)         $600.4          $563.8            $559.7             $555.8         $523.0
Total Shareholders’ Equity                                                         (40.8)             84.7            44.0            73.5            102.1              137.8          182.1
Total Liability and Equity                                                     $1,385.3           ($740.8)         $644.5          $637.4            $661.9             $693.6         $705.2

1. Cash interest payments include three quarterly payments in FY2019 (commencing in April 2019) and assumes four quarterly interest payments in subsequent years.
2. Debt amortization schedule is subject to revision pending finalization of credit agreements.




                                                                                                    6
19-22185-rdd   Doc 14   Filed 02/03/19 Entered 02/03/19 21:25:30   Main Document
                                     Pg 337 of 338


                                      EXHIBIT F

                             Corporate Organizational Chart
                      &h>>hdzƌĂŶĚƐŽƌƉŽƌĂƚĞĂŶĚĂƉŝƚĂů^ƚƌƵĐƚƵƌĞ
                                                                                                                                                  ĂƉŝƚĂů^ƚƌƵĐƚƵƌĞĂƐŽĨ&ĞďƌƵĂƌǇϭ͕ϮϬϭϵ
                                                                                                                                                                 >Θ&/>K

                                   ŚĂƌůĞƐďĂŶŬĂƉŝƚĂů                                                                    DĂƚƵƌŝƚǇ͗             KĐƚŽďĞƌϭϰ͕ϮϬϮϬ
ƉĂǆWĂƌƚŶĞƌƐ͕>>W                                                      ƵƌƌĞŶƚΘ&ŽƌŵĞƌŵƉůŽǇĞĞƐ
                                      WĂƌƚŶĞƌƐ͕>>
                                                                                                                           ŐĞŶƚ͗                 :WDŽƌŐĂŶŚĂƐĞĂŶŬ͕E͘͘

                      ϲϵ͘ϱϱй                                   ϰ͘ϬϬй                                                       >ŽŵŵŝƚŵĞŶƚƐ͗ hƉƚŽΨϭϬϬŵŝůůŝŽŶŝŶďŽƌƌŽǁŝŶŐďĂƐĞĐŽŵŵŝƚŵĞŶƚƐ

                                            Ϯϲ͘ϰϱй                                                                         &/>K>ŽĂŶƐ͗           ΨϳϱŵŝůůŝŽŶŽĨĨŝƌƐƚŝŶůĂƐƚŽƵƚůŽĂŶƐ
                                                                                                                                                                                                                                           19-22185-rdd




                                                                                                                           >ƌĂǁŶ͗             ΨϮϰ͘ϱŵŝůůŝŽŶŽŶKĐƚŽďĞƌϮϵ͕ϮϬϭϴ
  ůĂĐŬĚŽŐdŽƉĐŽ          Ϯ
                                   ůĂĐŬĚŽŐdŽƉĐŽ
 ,ŽůĚŝŶŐƐ'͘W͕͘Ž͘                 ,ŽůĚŝŶŐƐ͕>͘W͘                                                                         >/ŶƚĞƌĞƐƚ͗          ƵƌŽĐƵƌƌĞŶĐǇZĂƚĞнϭ͘ϮϱйƚŽϭ͘ϳϱйKZĂƐĞZĂƚĞнϬ͘ϮϱйƚŽ
    ;ĞůĂǁĂƌĞͿ                       ;ĞůĂǁĂƌĞͿ                                                                                                   Ϭ͘ϳϱй

                                                                                                                           >/ŶƚĞƌĞƐƚĂƚĞ͗     ĞĐĞŵďĞƌϭϴ͕ϮϬϭϵ
                                ůĂĐŬĚŽŐ,ŽůĚŝŶŐƐ͕/ŶĐ͘
                                                                                                                         &/>K/ŶƚĞƌĞƐƚ͗         ƵƌŽĐƵƌƌĞŶĐǇZĂƚĞнϴйKZĂƐĞZĂƚĞнϳй
                                      ;ĞůĂǁĂƌĞͿ
                                                                                                                                                                                                                                           Doc 14




                                                                                                                           &/>K/ŶƚĞƌĞƐƚĂƚĞ͗ :ĂŶƵĂƌǇϯϭ͕ϮϬϭϵ
                                 &h>>hdzƌĂŶĚƐ
                                                                                                                           ŽůůĂƚĞƌĂůWĂĐŬĂŐĞ͗ ůůĞƋƵŝƚǇŝŶƚĞƌĞƐƚƐŝŶƐƵďƐŝĚŝĂƌŝĞƐ͕ĚĞďƚƐĞĐƵƌŝƚŝĞƐ͕ƌĞĂůĂŶĚ
                                   ,ŽůĚŝŶŐƐŽƌƉ͘
                                                                                                                                              ŝŶƚĞůůĞĐƚƵĂůƉƌŽƉĞƌƚǇ͕ĐĞƌƚĂŝŶĚĞƉŽƐŝƚĂĐĐŽƵŶƚƐ͕ĂŶĚĂŶǇ
                                     ;ĞůĂǁĂƌĞͿ                                                                                                 ƉƌŽĐĞĞĚƐƚŚĞƌĞŽĨ͘

                                                                                                                                                &ŝƌƐƚ>ŝĞŶƌĞĚŝƚŐƌĞĞŵĞŶƚ;͞ϭ>dĞƌŵ>ŽĂŶ͟Ϳ
                               &h>>hdzƌĂŶĚƐ͕>>
                                                  
                                     ;ĞůĂǁĂƌĞͿ                                                                            DĂƚƵƌŝƚǇ͗              KĐƚŽďĞƌϭϰ͕ϮϬϮϮ

                                                                                                                           ŐĞŶƚ͗                 tŝůŵŝŶŐƚŽŶ^ĂǀŝŶŐƐ&ƵŶĚ^ŽĐŝĞƚǇ͕&^
                               &h>>hdzƌĂŶĚƐ͕/ŶĐ͘
                                                                                                                         KƵƚƐƚĂŶĚŝŶŐ͗          Ψϳϴϭ͘ϲŵŝůůŝŽŶĐƵƌƌĞŶƚŽƵƚƐƚĂŶĚŝŶŐĂƐŽĨ&ĞďƌƵĂƌǇϭ͕ϮϬϭϵ
                                     ;ĞůĂǁĂƌĞͿ
                                                                                                                                                                     
                                                                                                                           /ŶƚĞƌĞƐƚ͗             ƵƌŽĐƵƌƌĞŶĐǇZĂƚĞнϰ͘ϳϱйKZĂƐĞZĂƚĞнϯ͘ϳϱй

                                                                                                                           /ŶƚĞƌĞƐƚĂƚĞ͗         :ĂŶƵĂƌǇϯϭ͕ϮϬϭϵ
&h>>hdzƌĂŶĚƐ                                                                                   K^W'ƌŽƵƉĂŶĂĚĂ
                                                                       :ĞƐƐŝĐĂ>ŽŶĚŽŶ͕/ŶĐ͘
  DĞƌĐŚĂŶƚ͕/ŶĐ͘                                                                                       ,ŽůĚŝŶŐƐ͕/ŶĐ͘      /ƐƐƵĂŶĐĞ͗             ΨϴϮϬŵŝůůŝŽŶ
                                                                             ;/ŶĚŝĂŶĂͿ
     ;/ŶĚŝĂŶĂͿ                                                                                       ;ƌŝƚŝƐŚŽůƵŵďŝĂͿ
                                                                                                                           ŽůůĂƚĞƌĂůWĂĐŬĂŐĞ͗ ůůĞƋƵŝƚǇŝŶƚĞƌĞƐƚƐŝŶƐƵďƐŝĚŝĂƌŝĞƐ͕ĚĞďƚƐĞĐƵƌŝƚŝĞƐ͕ƌĞĂůĂŶĚ
                                     ϵϵйϭ                 ϭй
                                                                                                                                                ŝŶƚĞůůĞĐƚƵĂůƉƌŽƉĞƌƚǇ͕ĐĞƌƚĂŝŶĚĞƉŽƐŝƚĂĐĐŽƵŶƚƐ͕ĂŶĚĂŶǇ
                                                                                                                                                ƉƌŽĐĞĞĚƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                                    Pg 338 of 338




                                 &h>>hdzƌĂŶĚƐ                                                  &h>>hdzƌĂŶĚƐ
                                                                       ^ǁŝŵƐƵŝƚƐĨŽƌůů͕>>                                                ^ĞĐŽŶĚ>ŝĞŶƌĞĚŝƚŐƌĞĞŵĞŶƚ;͞Ϯ>dĞƌŵ>ŽĂŶ͟Ϳ
                               DĂŶĂŐĞŵĞŶƚ^ĞƌǀŝĐĞƐ͕>>                                              KƉĞƌĂƚŝŽŶƐ͕>>
                                                                            ;/ŶĚŝĂŶĂͿ
                                     ;EĞǁzŽƌŬͿ                                                           ;/ŶĚŝĂŶĂͿ        DĂƚƵƌŝƚǇ͗              ^ĞƉƚĞŵďĞƌϭϱ͕ϮϬϮϯ

                                                                                                     &h>>hdzƌĂŶĚƐ    ŐĞŶƚ͗                 tŝůŵŝŶŐƚŽŶdƌƵƐƚ͕EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶ
                                                                                                         dĞǆĂƐ͕>>
                                                                                                                      
                                                                                                          ;dĞǆĂƐͿ          KƵƚƐƚĂŶĚŝŶŐ͗          ΨϯϰϱŵŝůůŝŽŶĐƵƌƌĞŶƚŽƵƚƐƚĂŶĚŝŶŐĂƐŽĨ&ĞďƌƵĂƌǇϭ͕ϮϬϭϵ

                                                                                                                           /ŶƚĞƌĞƐƚ͗              ƵƌŽĐƵƌƌĞŶĐǇZĂƚĞнϵ͘ϬϬйKZĂƐĞZĂƚĞнϴ͘ϬϬй
                                                                                                                                                                      

                                                                                                                           /ŶƚĞƌĞƐƚĂƚĞ͗         :ĂŶƵĂƌǇϯϭ͕ϮϬϭϵ

                                                                                                                           /ƐƐƵĂŶĐĞ͗             ΨϯϰϱŵŝůůŝŽŶ
                                                                                                                                                                                                                       Filed 02/03/19 Entered 02/03/19 21:25:30




                                                                                                                           ŽůůĂƚĞƌĂůWĂĐŬĂŐĞ͗ ůůĞƋƵŝƚǇŝŶƚĞƌĞƐƚƐŝŶƐƵďƐŝĚŝĂƌŝĞƐ͕ĚĞďƚƐĞĐƵƌŝƚŝĞƐ͕ƌĞĂůĂŶĚ
                                                                                                                                                ŝŶƚĞůůĞĐƚƵĂůƉƌŽƉĞƌƚǇ͕ĐĞƌƚĂŝŶĚĞƉŽƐŝƚĂĐĐŽƵŶƚƐ͕ĂŶĚĂŶǇ
                                                                                                                                                ƉƌŽĐĞĞĚƐƚŚĞƌĞŽĨ͘



                                                                                                                                                                      >ĞŐĞŶĚ

                                                                                                                                                                 >Θ&/>KŽƌƌŽǁĞƌ

                                                                                                                                                               ϭ>dĞƌŵ>ŽĂŶŽƌƌŽǁĞƌ

                                                                                                                                                               Ϯ>dĞƌŵ>ŽĂŶŽƌƌŽǁĞƌ

                                                                                                                                                                 >Θ&/>K'ƵĂƌĂŶƚŽƌ

                                                                                                                                                              ϭ>dĞƌŵ>ŽĂŶ'ƵĂƌĂŶƚŽƌ
                                                                                                                                                                                                                                           Main Document




                                                                                                                                                              Ϯ>dĞƌŵ>ŽĂŶ'ƵĂƌĂŶƚŽƌ

                                                                                                                                                                      &ŽŽƚŶŽƚĞ
                                                                                                                              ϭ͘    hŶůĞƐƐŽƚŚĞƌǁŝƐĞŝŶĚŝĐĂƚĞĚ͕ƚŚĞĞƋƵŝƚǇŽǁŶĞƌƐŚŝƉŽĨĞĂĐŚĞŶƚŝƚǇŝƐϭϬϬйŚĞůĚďǇ
                                                                                                                                    ŝƚƐŝŵŵĞĚŝĂƚĞƉĂƌĞŶƚ͘
                                                                                                                              Ϯ͘    /ŶĚŝĐĂƚĞƐƚŚĂƚůĂĐŬĚŽŐdŽƉĐŽ,ŽůĚŝŶŐƐ'͘W͕͘Ž͘ŵĂŶĂŐĞƐ͕ďƵƚĚŽĞƐŶŽƚŚĂǀĞĂŶ
                                                                                                                                    ĞƋƵŝƚǇŝŶƚĞƌĞƐƚŝŶ͕ůĂĐŬĚŽŐdŽƉĐŽ,ŽůĚŝŶŐƐ͕>͘W͘
